 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 1 of 746 Page ID #:409




 1 PAMELA S. KARLAN
   Principal Deputy Assistant Attorney General
 2 SAMEENA SHINA MAJEED
   Chief, Housing and Civil Enforcement Section
 3 R. TAMAR HAGLER (CA State Bar No. 189441)
   Deputy Chief, Housing and Civil Enforcement Section
 4 ANNA MEDINA (DC Bar No. 483183)
   Acting Deputy Chief, Federal Coordination and Compliance Section
 5 AURORA BRYANT (LA Bar No. 33447)
   CHRISTOPHER D. BELEN (VA Bar No. 78281)
 6 ABIGAIL A. NURSE (NY Bar No. 5244512)
   ALYSSA C. LAREAU (DC Bar No. 494881)
 7 Trial Attorneys
          U.S. Department of Justice, Civil Rights Division
 8        950 Pennsylvania Ave. NW – 4CON
          Washington, D.C. 20530
 9        Telephone: (202) 616-2602, Facsimile: (202) 514-1116
          E-mail: Aurora.Bryant@usdoj.gov
10 TRACY L. WILKISON
   Acting United States Attorney
11 DAVID M. HARRIS
   Chief, Civil Division
12 KAREN P. RUCKERT (CA State Bar No. 315798)
   Chief, Civil Rights Section, Civil Division
13 MATTHEW NICKELL (CA State Bar No. 304828)
   KATHERINE M. HIKIDA (CA State Bar No. 153268)
14 Assistant United States Attorneys
          Federal Building, Suite 7516
15        300 North Los Angeles Street
          Los Angeles, California 90012
16        Telephone: (213) 894-8805, Facsimile: (213) 894-7819
          E-mail: Matthew.Nickell@usdoj.gov
17 Attorneys for Plaintiff United States of America
18
                            UNITED STATES DISTRICT COURT
19
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                 WESTERN DIVISION
21
22 UNITED STATES OF AMERICA,               Case No. 5:19-CV-2298 AB (SPx)
23             Plaintiff,                  DECLARATION OF MATTHEW
                                           NICKELL IN SUPPORT OF
24                    v.                   PLAINTIFF UNITED STATES’
                                           MOTION TO COMPEL
25 CITY OF HESPERIA, et al.,               DEFENDANTS’ DISCOVERY
                                           RESPONSES
26             Defendants.
27                                         Honorable Sheri Pym
                                           United States Magistrate Judge
28
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 2 of 746 Page ID #:410




 1                     DECLARATION OF MATTHEW NICKELL
 2         I, MATTHEW NICKELL, declare:
 3         1.    I am an Assistant United States Attorney for the Central District of
 4 California, and an attorney assigned to this matter. I make this Declaration based on
 5 my personal knowledge of the facts and circumstances set forth herein as well as my
 6 review of official files of the United States Attorney’s Office for the Central District
 7 of California.
 8         2.    On June 3, 2020, the Court filed a scheduling order in this action, ECF
 9 No. 26. Attached hereto as Exhibit 1 is a true and accurate copy of ECF No. 26. On
10 January 5, 2021, the Court entered an order granting the parties’ stipulation to extend
11 all remaining deadlines in this action, ECF No. 40. Attached hereto as Exhibit 2 is a
12 true and accurate copy of ECF No. 40. Under the Court’s January 5, 2021 order, the
13 current fact discovery cut-off date is November 8, 2021, and the current trial date is
14 March 22, 2022.
15         3.    On September 10, 2020, the United States filed its First Amended
16 Complaint and Demand for Jury Trial, ECF No. 31, which is the currently operative
17 complaint in this action. Attached hereto as Exhibit 3 is a true and accurate copy of
18 ECF No. 31.
19         4.    On September 24, 2020, Defendant City of Hesperia (“City”) filed an
20 Answer to the First Amended Complaint, ECF No. 32. Attached hereto as Exhibit 4 is
21 a true and accurate copy of ECF No. 32.
22         5.    On September 24, 2020, Defendants County of San Bernardino
23 (“County”), and San Bernardino Sheriff’s Department (“Sheriff”) filed a single
24 Answer to the First Amended Complaint, ECF No. 33. Attached hereto as Exhibit 5 is
25 a true and accurate copy of ECF No. 33.
26         6.    On April 23, 2020, the United States propounded its first sets of Requests
27 for Production directed to each of the Defendants individually. Attached hereto as
28 Exhibit 6 is a true and accurate copy of the United States’ First Set of Requests for
                                                2
  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 3 of 746 Page ID #:411




 1 Production Directed to the City. Attached hereto as Exhibit 7 is a true and accurate
 2 copy of the United States’ First Set of Requests for Production Directed to the County.
 3 Attached hereto as Exhibit 8 is a true and accurate copy of the United States’ First Set
 4 of Requests for Production Directed to the Sheriff.
 5         7.    Based on the parties’ agreement to extend Defendants’ deadline to
 6 respond, on June 26, 2020, each Defendant served responses to the United States’ first
 7 sets of Requests for Production. Attached hereto as Exhibit 9 is a true and accurate
 8 copy of the City’s June 26, 2020 Responses to the United States’ First Set of Requests
 9 for Production. Attached hereto as Exhibit 10 is a true and accurate copy of the
10 County’s June 26, 2020 Responses to the United States’ First Set of Requests for
11 Production. Attached hereto as Exhibit 11 is a true and accurate copy of Sheriff’s
12 June 26, 2020 Responses to the United States’ First Set of Requests for Production.
13         8.     The City provided supplemental responses—but no additional
14 documents—on November 13, 2020, and on April 9, 2021, it produced additional
15 documents (all emails), but no accompanying supplemental responses. The County
16 produced a set of supplemental responses on December 11, 2020 and produced
17 additional documents in several batches between November 6, 2020 and February 10,
18 2021. Attached hereto as Exhibit 12 is a true and accurate copy of the City’s
19 November 13, 2020 Supplemental Responses to the United States’ First Set of
20 Requests for Production. Attached hereto as Exhibit 13 is a true and accurate copy of
21 the County’s December 11, 2020 Supplemental Responses to the United States’ First
22 Set of Requests for Production.
23         9.    On October 14, 2020, the United States propounded its first sets of
24 Interrogatories on Defendants City, County, and Sheriff. Attached hereto as Exhibit
25 14 is a true and accurate copy of the United States’ First Set of Interrogatories to the
26 City. Attached hereto as Exhibit 15 is a true and accurate copy of the United States’
27 First Set of Interrogatories to the County. Attached hereto as Exhibit 16 is a true and
28 accurate copy of the United States’ First Set of Interrogatories to the Sheriff.
                                                3
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 4 of 746 Page ID #:412




 1         10.   Based on the parties’ agreement to extend Defendants’ deadline to
 2 answer, on November 30, 2020, each Defendant served answers to the United States’
 3 first sets of Interrogatories. Attached hereto as Exhibit 17 is a true and accurate copy
 4 of the City’s Responses to the United States’ First Set of Interrogatories to the City.
 5 Attached hereto as Exhibit 18 is a true and accurate copy of the County’s Responses
 6 to the United States’ Interrogatories to the County. Attached hereto as Exhibit 19 is a
 7 true and accurate copy of the Sheriff’s Responses to the United States’ Interrogatories
 8 to the Sheriff.
 9         11.   Defendants did not provide much of the requested data concerning police
10 activity and residential property.
11         12.   The United States sent letters to Defendants describing deficiencies in
12 their discovery responses in accordance with Local Rule 37-1. These included an
13 October 30, 2020 letter to the County and Sheriff’s Department regarding deficiencies
14 in their responses to Requests for Production; a November 2, 2020 letter to the City
15 regarding deficiencies in its responses to Requests for Production; and two letters—
16 one to the City, and the other to the County and Sheriff—regarding deficiencies in
17 their Interrogatory responses on February 11, 2021. The letters stated that Defendants
18 had inappropriately raised boilerplate objections in response to every single request
19 and interrogatory, and that they had made unsupported claims of privilege in response
20 to most requests and interrogatories. Furthermore, the letters stated that Defendants
21 had failed to provide responsive, non-privileged documents and information in
22 response to requests concerning core issues in this case, such as police activity and
23 residential property data relevant to assess Defendants’ purported rationale for the
24 Crime Free Rental Housing Program (the “Program”), which the City enacted in
25 November 2015, and whether Defendants disparately enforced the Program against
26 African-American and Latino renters. Attached hereto as Exhibit 20 is a true and
27 accurate copy of the United States’ October 30, 2020 Local Rule 37-1 letter to the
28 County and Sheriff concerning their responses to Requests for Production. Attached
                                                4
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 5 of 746 Page ID #:413




 1 hereto as Exhibit 21 is a true and accurate copy of the United States’ November 2,
 2 2020 Local Rule 37-1 letter to the City concerning its responses to Requests for
 3 Production. Attached hereto as Exhibit 22 is a true and accurate copy of the United
 4 States’ February 11, 2021 Local Rule 37-1 letter to the County and Sheriff regarding
 5 their Interrogatory responses. Attached hereto as Exhibit 23 is a true and accurate
 6 copy of the United States’ February 11, 2021 Local Rule 37-1 letter to City regarding
 7 its Interrogatory responses.
 8         13.   In accordance with Local Rule 37-1, the parties engaged in a meet-and-
 9 confer process regarding the Defendants’ deficient responses to the United States’ first
10 sets of Requests for Production and the United States’ first sets of Interrogatories. This
11 included multiple meetings held between November 2020 and March 2021 that
12 covered the issues outlined in the United States’ October 30, 2020 and November 2,
13 2020 letters regarding responses to its Requests for Production, and a meeting on
14 February 22, 2021 to discuss issues outlined in the United States’ February 11, 2021
15 letters regarding responses to its Interrogatories. In the process of conducting these
16 meetings, the parties resolved many of the issues the United States outlined in its
17 deficiency letters. However, other issues were left unresolved.
18         14.   On February 24, 2021, the United States took the deposition of Nils
19 Bentsen. Mr. Bentsen is currently the City Manager for the City. Mr. Bentsen
20 previously was the Captain overseeing the Sheriff’s Hesperia station when the City
21 enacted the Program in November 2015, which is a key subject of this civil action.
22 The City enacted the Program after and based on a presentation by Mr. Bentsen to the
23 City Council, which included data points about crime in the City. A true and accurate
24 copy of a version of the PowerPoint presentation Mr. Bentsen gave to the City
25 Council, as produced by Defendants, is attached hereto as Exhibit 24.
26         15.   During Mr. Bentsen’s deposition on February 24, 2021, several of his
27 answers confirmed that Defendants failed to provide complete responses to the United
28 States’ discovery requests about the crime-related data points that the Sheriff
                                                5
  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 6 of 746 Page ID #:414




 1 generated to support and justify the City’s enactment of its crime free rental housing
 2 program. Attached hereto as Exhibit 25 is a true and accurate copy of relevant
 3 excerpts from the transcript of Mr. Bentsen’s deposition (pages 85–86 of his
 4 deposition transcript). As shown in Exhibit 25, Mr. Bentsen testified that individuals
 5 in a “crime analysis” office within the Sheriff’s Department helped prepare the data in
 6 his presentation to the City Council. See Exhibit 25 at 85:1–86:6. Mr. Bentsen testified
 7 that approximately four individuals from that office helped prepare the data, but he
 8 could not remember their names. See id. at 86:1–4. He also testified that there were
 9 additional “clerical staff” involved in providing the numbers. See id. at 85:12–24.
10 Interrogatory No. 4 directed to the Sheriff asked for the identities of “all persons
11 involved in identifying and compiling the data or information or performing the
12 analyses” relating to the Sheriff’s recommendation that the City develop the Program.
13 The Sheriff’s answer only identified one individual: “former Captain Nils Bentsen.”
14         16.   Defendants did not produce any data, summary, or analysis related to the
15 three data points that Mr. Bentsen or any other individuals used to generate the data
16 points that served as support for the Program. All they produced were some summary
17 figures in three Excel files. These files contained no formulas or information about the
18 source or calculations that resulted in the numbers provided. Images of all of the
19 content from these Excel files is shown below; beyond the figures in these Excel files
20 and the PowerPoint discussed above (Exhibit 24), no additional data, summary, or
21 analysis was produced.
22 //
23 //
24 //
25 //
26 //
27 //
28 //
                                                6
  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 7 of 746 Page ID #:415




 1
 2
 3
 4
 5
 6
 7
 8
 9         17.   In addition, Defendants have not provided the data the United States
10 sought through its Requests for Production related to police activity data and
11 residential property data in Hesperia, including calls for service, citations and
12 summonses, arrest and incident reports, homicide records, documents reflecting
13 whether residential properties are owner-occupied or rentals, and documents tracking
14 alleged criminal activity, nuisances, calls for service, and other Sheriff’s Department
15 activity by property address. In failing to provide this data, Defendants have asserted
16 that the information requested is beyond the scope of this action. They have not
17 provided specific or sufficient information to show that producing the requested data
18 would be burdensome.
19         18.   Months after the United States served its April 23, 2020 Requests for
20 Production, Defendants provided some limited information about data systems likely
21 to contain responsive police activity and residential property data but still did not
22 produce most of the data sought. For example, on a call on November 20, 2020,
23 Defendants for the first time mentioned two data systems that Sheriff’s Department
24 staff access for criminal background information, CII and CLETS. On November 30,
25 2020, Defendants mentioned another system called JMS. In a call on January 12,
26 2021, Defendants stated that Sheriff’s Department staff who enforced the Program
27 used a database called PIMS—which was maintained by County staff outside the
28 Sheriff’s Department—to determine whether residential properties in Hesperia were
                                                7
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 8 of 746 Page ID #:416




 1 rental properties. Defendants also stated that the Sheriff’s Department uses law
 2 enforcement dispatch software produced by a company called Tiburon to input and
 3 receive information about Sheriff’s Department activities, including for 911 calls, but
 4 did not identify the name of the software or the range of data available in that system.
 5         19.   The United States has repeatedly told Defendants that, if Defendants
 6 provided information about the data systems where the requested police activity and
 7 residential property data was stored and generated, this could enable the United States
 8 to determine whether there are ways to narrow its requests or identify efficient ways to
 9 export the data they contain. Defendants have declined to provide additional
10 information about these data systems despite the United States’ repeated requests. In
11 addition, Defendants’ counsel rejected numerous requests to arrange for Defendants’
12 IT personnel to have informal discussions with the United States’ IT personnel about
13 the relevant data systems, including the format of the data they contain and potential
14 export options.
15         20.   The United States has also suggested that Defendants consider options
16 such as using screen-sharing so Defendants could demonstrate for the United States’
17 IT personnel the key features of some of their software or data systems, including
18 their options for searching, sorting, and exporting responsive data. However,
19 Defendants have also declined this proposal.
20         21.   In a final attempt to avert the need to bring the data issues before the
21 Court, the United States proposed taking early, partial depositions of the County and
22 Sheriff’s Department under Federal Rule of Civil Procedure 30(b)(6) to inquire further
23 about Defendants’ data systems and explore options for obtaining responsive data
24 efficiently and with minimal burden. On February 3, 2021, at Defendants’ request, the
25 United States sent proposed notices of depositions that outlined with specificity the
26 topics that the United States intended to inquire about so that Defendants could
27 adequately prepare their chosen deponents. Attached hereto as Exhibit 26 is a true and
28 accurate copy of the February 3, 2020 draft Rule 30(b)(6) notice directed to the
                                                8
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 9 of 746 Page ID #:417




 1 County. Attached hereto as Exhibit 27 is a true and accurate copy of the February 3,
 2 2020 draft Rule 30(b)(6) notice directed to the Sheriff. However, after an intervening
 3 call and emails between the parties, on a February 22, 2021 call and in subsequent
 4 communications on February 24 and March 2, 2021, Defendants raised objections to
 5 many of the topics in the United States’ proposed Rule 30(b)(6) notice, said that they
 6 would not be willing to stipulate to a bifurcated deposition if that deposition would
 7 cover information they objected to, and took the position that they would only proffer
 8 or prepare a witness to cover the information that was not subject to their objections.
 9 Because of the scope and breadth of the objections over topics the United States views
10 as necessary to obtain the relevant information, the United States does not believe this
11 would be a productive avenue to obtain information about the requested data.
12         22.   The City and County both produced privilege logs with their June 26,
13 2020 responses to the United States’ Requests for Production. The Sheriff never
14 produced its own privilege log.
15         23.   The United States’ October 30, 2020 letter to the County and its
16 November 2, 2020 letter to the City identified deficiencies in each of those
17 Defendants’ privilege logs. The letters noted that, according to the privilege logs, the
18 City and County were withholding responsive email communications between City
19 attorneys and Sheriff’s staff even though they preceded the Program’s adoption and
20 thus appear not to have been covered by the privileges claimed. In addition, the letters
21 noted that the City and County had asserted other privileges without support and fully
22 withheld communications between non-attorney staff forwarding or allegedly
23 discussing attorney communications with other non-attorneys, which, at most, should
24 have been partially redacted. Counsel for the United States discussed those
25 deficiencies with Defendants’ counsel during meet-and-confer meetings in November
26 2020.
27         24.   On November 13, 2020, the City provided a revised privilege log that
28 appeared intended to replace its original June 26, 2020 privilege log, which included
                                                9
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 10 of 746 Page ID #:418




 1 the entries from the June 26, 2020 log as well as some additional ones. Attached as
 2 Exhibit 28 is a true and accurate copy of the City’s November 13, 2020 revised
 3 privilege log. In addition, on April 9, 2021, the City provided a supplemental privilege
 4 log that added new entries supplementing the November 13, 2020 revised privilege
 5 log. Attached hereto as Exhibit 29 is a true and accurate copy of the City’s April 9,
 6 2021 supplemental privilege log.
 7        25.    The County has never updated or supplemented its June 26, 2020
 8 privilege log. Attached here to as Exhibit 30 is a true and accurate copy of the
 9 County’s June 26, 2020 privilege log.
10        26.    The parties filed a Stipulated Protective Order in this action on May 22,
11 2020, which the Court entered as an order on May 27, 2020, ECF No. 23. Attached
12 here to as Exhibit 31 is a true and accurate copy of the Stipulated Protective Order as
13 entered by the Court. The Stipulated Protective Order contains procedures for the
14 protection of confidential or sensitive information.
15        I declare under penalty of perjury that the foregoing is true and accurate.
16
17        Executed on April 14, 2021 at Los Angeles, California.
18
19                                                 _____________________
                                                   MATTHEW NICKELL
20
21
22
23
24
25
26
27
28
                                              10
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 11
                                                            1 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:419
                                                                              #:176



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,               Case No. 5:19-cv-02298 AB (SPx)
11                 Plaintiff,                 ORDER RE: JURY/COURT TRIAL
12           v.                                   I.     SCHEDULE
13    CITY OF HESPERIA, et al.,                   II.    TRIAL PREPARATION
14                 Defendants.                    III.   CONDUCT OF
                                                         ATTORNEYS AND
15                                                       PARTIES
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1.                              Ex. 1
                                                                          Page 011
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 12
                                                            2 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:420
                                                                              #:177



 1    I.    SCHEDULE
 2          The Scheduling Order governing this case is set forth in the Schedule of Pretrial
 3    and Trial Dates chart below. Whether this is a jury trial or court trial is indicated in
 4    the upper right hand box. If the parties wish to set additional dates, they may file a
 5    Stipulation and Proposed Order so seeking. This may be especially appropriate in
 6    class actions, patent cases, or cases for benefits under the Employee Retirement
 7    Income Security Act of 1974 (“ERISA”).
 8          Please refer to the Court’s Standing Order for requirements for specific
 9    motions, discovery, certain types of filings, courtesy copies, emailing signature items
10    to chambers, alternative dispute resolution, and other matters pertaining to all cases.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2.                                  Ex. 1
                                                                                  Page 012
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 13
                                                            3 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:421
                                                                              #:178




                                                                             Ex. 1
                                                                          Page 013
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 14
                                                            4 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:422
                                                                              #:179



 1          A.       Deadlines for Motions.
 2          All motions must be noticed to be heard on or before their respective deadlines.
 3    All unserved parties will be dismissed at the time of the pretrial conference pursuant
 4    to Local Rule 16-8.1.
 5          B.       Discovery Cut-Off and Discovery Disputes
 6                   1.   Discovery Cut-off: The cut-off date for discovery is not the date
 7    by which discovery requests must be served; it is the date by which all discovery,
 8    including all hearings on any related motions, must be completed. Thus, written
 9    discovery must be served, and depositions must begin, sufficiently in advance of the
10    discovery cut-off date to permit the discovering party enough time to challenge via
11    motion practice responses deemed to be deficient. Given the requirements to meet
12    and confer and to give notice, in most cases a planned motion to compel must be
13    discussed with opposing counsel at least six weeks before the cut-off.
14                   2.   Expert Discovery: All expert disclosures must be made in writing.
15    The parties should begin expert discovery shortly after the initial designation of
16    experts. The final pretrial conference and trial dates will not be continued merely
17    because expert discovery is not completed. Failure to comply with these or any other
18    orders concerning expert discovery may result in the expert being excluded as a
19    witness.
20                   3.   Discovery Disputes: Counsel must use best efforts to resolve
21    discovery problems among themselves in a courteous, reasonable and professional
22    manner. Counsel must adhere to the Civility and Professionalism Guidelines at
23    http://www.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-
24    guidelines .
25                   4.   Discovery Motions: Discovery motions are handled by the
26    Magistrate Judge assigned to the case. Any motion challenging the adequacy of
27    discovery responses must be filed, served, and calendared sufficiently in advance of
28    the discovery cut-off date to permit the responses to be obtained before that date if the
                                                4.                                  Ex. 1
                                                                                 Page 014
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 15
                                                            5 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:423
                                                                              #:180



 1    motion is granted.
 2          C. Law and Motion and Local Rule 7-3
 3          The Court reminds the parties of their obligation under Local Rule 7-3 to meet
 4    and confer to attempt to resolve disputes before filing a motion. This Court also
 5    requires the parties to meet and confer on any other request for relief (except those
 6    identified in Local Rules 7-3 and 16-12) .
 7          Please see the Standing Order for specific instructions regarding Motions to
 8    Dismiss, Motions to Amend, Motions for Summary Judgment, and other requests.
 9          D.     Settlement Conference/Alternative Dispute Resolution Procedures
10          Pursuant to Local Rule 16-15, the parties in every case must participate in a
11    Settlement Conference or Alternative Dispute Resolution (“ADR”) procedure. The
12    Scheduling Order indicates the procedure the parties shall use. If the parties prefer an
13    ADR procedure other than the one ordered by the Court, they shall file a Stipulation
14    and Proposed Order. This request will not necessarily be granted.
15          Counsel shall file a Joint Report regarding the outcome of settlement
16    discussions, the likelihood of possible further discussions, and any help the Court may
17    provide with regard to settlement negotiations, by 7 days after the settlement
18    conference. No case will proceed to trial unless all parties, including the principals of
19    all corporate parties, have appeared personally at a settlement conference.
20          E.     Final Pretrial Conference/Proposed Final Pretrial Conference Order
21          The Court has set a Final Pretrial Conference (“FPTC”) pursuant to Federal
22    Rule of Civil Procedure 16 and Local Rule 16-8. THE COURT REQUIRES
23    STRICT COMPLIANCE WITH FED. R. CIV. P. 16 AND 26, AND LOCAL
24    RULE 16. Each party appearing in this action must be represented at the FPTC by
25    the lead trial counsel for that party. Counsel must be prepared to discuss streamlining
26    the trial, including presentation of testimony by deposition excerpts or summaries,
27    time limits, stipulations as to undisputed facts, and qualification of experts by
28    admitted resumes.
                                                 5.                                 Ex. 1
                                                                                 Page 015
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 16
                                                            6 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:424
                                                                              #:181



 1           The parties must file a proposed Proposed Final Pretrial Conference Order
 2    (“Proposed FPTCO”) 2 weeks (14 days) before the FPTC. The parties must adhere to
 3    this deadline so chambers can prepare. A template for the Proposed FPTCO is
 4    available on Judge Birotte’s webpage. The parties MUST use this template.
 5           In specifying the surviving pleadings under section 1, state which claims or
 6    counterclaims have been dismissed or abandoned, e.g., “Plaintiff’s second cause of
 7    action for breach of fiduciary duty has been dismissed.” Also, in multiple-party cases
 8    where not all claims or counterclaims will be prosecuted against all remaining parties
 9    on the opposing side, please specify to which party each claim or counterclaim is
10    directed.
11           The parties must attempt to agree on and set forth as many uncontested facts as
12    possible. The Court will usually read the uncontested facts to the jury at the start of
13    trial. A carefully drafted and comprehensively stated stipulation of facts will shorten
14    the trial and increase jury understanding of the case.
15           In drafting the factual issues in dispute, the parties should attempt to state issues
16    in ultimate fact form, not in the form of evidentiary fact issues. The issues of fact
17    should track the elements of a claim or defense on which the jury will be required to
18    make findings.
19           Issues of law should state legal issues on which the Court will be required to
20    rule during the trial and should not list ultimate fact issues to be submitted to the trier
21    of fact.
22           The parties shall email the Proposed FPTCO in Microsoft Word format to
23    chambers at AB_Chambers@cacd.uscourts.gov .
24    II.    TRIAL PREPARATION
25           THE PARTIES MUST STRICTLY COMPLY WITH LOCAL RULE 16.
26    Pursuant to Local Rule 16-2, lead trial counsel for each party are required to meet and
27    confer in person 40 days in advance to prepare for the FPTC. Please review Local
28    Rule 16-2. This Order sets forth some requirements different from or in addition to
                                                  6.                                  Ex. 1
                                                                                   Page 016
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 17
                                                            7 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:425
                                                                              #:182



 1    those set out in Local Rule 16. The Court may take the FPTC off calendar or impose
 2    other sanctions for failure to comply with these requirements.
 3          A.     Schedule for Filing Pretrial Documents for Jury and Court Trials
 4          All pretrial document copies shall be delivered to the Court “binder-ready”
 5    (three-hole punched on the left side, without blue-backs, and stapled only in the top
 6    left corner). Except for motions in limine, oppositions, the Joint Status Report
 7    Regarding Settlement, and Declarations containing direct testimony, Counsel shall
 8    email all of the above, including any amended documents, in Microsoft Word
 9    format to AB_Chambers@cacd.uscourts.gov .
10          The schedule for filing pretrial documents is as follows:
11          d At least 3 weeks (21 days) before the Final Pretrial Conference:
12                 • Motions in Limine
13                 • Memoranda of Contentions of Fact and Law
14                 • Witness Lists
15                 • Joint Exhibit List
16                 • Joint Status Report Regarding Settlement
17                 • Proposed Findings of Fact and Conclusions of Law (court trial only)
18                 • Declarations containing Direct Testimony (court trial only)
19          d At least 2 weeks (14 days) before the Final Pretrial Conference:
20                 • Oppositions to Motions in Limine
21                 • Joint Proposed Final Pretrial Conference Order
22                 • Joint/Agreed Proposed Jury Instructions (jury trial only)
23                 • Disputed Proposed Jury Instructions (jury trial only)
24                 • Joint Proposed Verdict Forms (jury trial only)
25                 • Joint Statement of the Case (jury trial only)
26                 • Proposed Additional Voir Dire Questions, if any (jury trial only)
27                 • Evidentiary Objections to Declarations of Direct Testimony (court
28                    trial only)
                                                7.                                  Ex. 1
                                                                                 Page 017
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 18
                                                            8 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:426
                                                                              #:183



 1                 1. Motions in Limine
 2          Motions in limine will be heard and ruled on at the FPTC. The Court may rule
 3    on motions in limine orally only instead of in writing. All motions in limine must be
 4    filed at least 3 weeks (21 days) before the final pretrial conference; oppositions must
 5    be filed at least 2 weeks (14 days) before the final pretrial conference; there will be no
 6    replies. Motions in limine and oppositions must not exceed 10 pages in length.
 7          Before filing a motion in limine, counsel must meet and confer to determine
 8    whether opposing counsel intends to introduce the disputed evidence and to attempt to
 9    reach an agreement that would obviate the motion. Motions in limine should address
10    specific issues (e.g., not “to exclude all hearsay”). Motions in limine should not be
11    disguised motions for summary adjudication of issues. The Court may strike
12    excessive or unvetted motions in limine.
13                 2. Witness Lists
14          Witness Lists must be filed 3 weeks (21 days) before the FPTC. They must be
15    in the format specified in Local Rule 16-5, and must also include for each witness (i) a
16    brief description of the testimony, (ii) what makes the testimony unique, and (iii) a
17    time estimate in hours for direct and cross-examination (separately stated). Please
18    follow the template posted to Judge Birotte’s webpage. Any Amended Witness List
19    must be filed by 12:00 p.m. (noon) the Friday before trial.
20                 3. Joint Exhibit List
21          The Joint Exhibit List must be filed 3 weeks (21 days) before the FPTC. It
22    must be in the format specified in Local Rule 16-6, and shall include an additional
23    column stating any objections to authenticity and/or admissibility, and the reasons for
24    the objections. Please follow the template posted to Judge Birotte’s webpage. Any
25    Amended Joint Exhibit List must be filed by 12:00 p.m. (noon) the Friday before trial.
26                 4. Jury Instructions (jury trial only)
27          Jury instructions must be filed no later than 2 weeks (14 days) prior to the
28    FPTC. The parties shall make every attempt to agree upon jury instructions before
                                                 8.                                 Ex. 1
                                                                                 Page 018
Case 5:19-cv-02298-AB-SP
  Case 5:19-cv-02298-AB-SPDocument
                           Document43-2
                                     26 Filed
                                        Filed 05/03/21
                                              06/03/20 Page
                                                       Page 19
                                                            9 ofof18
                                                                   746Page
                                                                        Page
                                                                           IDID #:427
                                                                              #:184



 1    submitting proposals to the Court. The Court expects counsel to agree on the
 2    substantial majority of jury instructions, particularly when pattern or model
 3    instructions provide a statement of applicable law. The parties shall meet and
 4    confer on jury instructions according to the following schedule:
 5       • 4 weeks (28 days) before FPTC: Counsel shall exchange proposed jury
 6          instructions (general and special)
 7       • 3 weeks (21 days) before FPTC: Counsel shall exchange any objections to the
 8          instructions
 9       • Until 2 weeks (14 days) before FPTC: Counsel shall meet and confer with the
10          goal of reaching an agreement on one set of Joint/Agreed Jury Instructions.
11       • 2 weeks (14 days) before FPTC: counsel shall file their (1) Joint/Agreed
12          Proposed Jury Instructions and their (2) Disputed Jury Instructions.
13          If the parties disagree on any proposed jury instructions, they shall file: (i) 1 set
14    of Joint/Agreed Proposed Jury Instructions to which all parties agree; and (ii) 1 set of
15    Disputed Jury Instructions, which shall include a “redline” of any disputed language
16    and/or the factual or legal basis for each party’s position as to each disputed
17    instruction. Where appropriate, the disputed instructions shall be organized by
18    subject, so that instructions that address the same or similar issues are presented
19    sequentially. If there are excessive or frivolous disagreements over jury instructions
20    or the special verdict form, the Court will order the parties to further meet and confer
21    before trial and/or during trial until they substantially narrow their disagreements.
22                 Sources: When the Manual of Model Jury Instructions for the Ninth
23    Circuit provides an applicable jury instruction, the parties should submit the most
24    recent version, modified and supplemented to fit the circumstances of this case.
25    Where California law applies, counsel should use the current edition of the Judicial
26    Council of California Civil Jury Instructions (“CACI”). If neither applies, counsel
27    should consult the current edition of O’Malley, et al., Federal Jury Practice and
28    Instructions. Counsel may submit alternatives to these instructions only if there is a
                                                 9.                                  Ex. 1
                                                                                  Page 019
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 10
                                                             20 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:185
                                                                                  #:428



 1    reasoned argument that they do not properly state the law or that they are incomplete.
 2    The Court seldom if ever gives instructions derived solely from cases.
 3                  Format: Each requested instruction shall (1) cite the authority or source
 4    of the instruction, (2) be set forth in full, (3) be on a separate page, (4) be numbered,
 5    (5) cover only one subject or principle of law, and (6) not repeat principles of law
 6    contained in any other requested instruction. If a standard instruction has blanks or
 7    offers options (i.e. “he/she”), the parties must fill in the blanks or make the
 8    appropriate selections in their proposed instructions.
 9                  Index: The Proposed Instructions must have an index that includes the
10    following for each instruction, as illustrated in the example below:
11                  • the number of the instruction;
12                  • the title of the instruction;
13                  • the source of the instruction and any relevant case citations; and
14                  • the page number of the instruction.
15    Example:
16
      Instruction
17    Number           Title                           Source            Page Number
18    1                Trademark-Defined               9th Cir. 8.5.1          1
                       (15.U.S.C. § 1127)
19
            During the trial and before closing argument, the Court will meet with counsel
20
      to settle the instructions, and counsel will have an opportunity to make a further
21
      record concerning their objections.
22
                    5. Joint Verdict Forms (jury trial only)
23
            The parties shall make every attempt to agree upon a verdict form before
24
      submitting proposals to the Court. Counsel shall file a proposed verdict form(s) no
25
      later than 2 weeks (14 days) before the FPTC. If the parties are unable to agree on a
26
      verdict form, the parties shall file one document titled “Competing Verdict Forms”
27
      which shall include: (i) the parties’ respective proposed verdict form; (ii) a “redline”
28
                                                 10.                                 Ex. 1
                                                                                  Page 020
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 11
                                                             21 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:186
                                                                                  #:429



 1    of any disputed language; and (iii) the factual or legal basis for each party’s respective
 2    position if the entire form is being disputed.
 3                 6. Joint Statement of the Case (jury trial only)
 4          By 2 weeks (14 days) before the FPTC, counsel must file a Joint Statement of
 5    the Case for the Court to read to the panel of prospective jurors before commencement
 6    of voir dire. This should be a brief neutral statement. no more than one page long.
 7                 7. Voir Dire (jury trial only)
 8          The Court will conduct the voir dire. The Court asks prospective jurors basic
 9    questions (jurors’ place of residence, employment, whether familiar with the parties or
10    counsel, etc.), and may ask additional case-specific questions. By 2 weeks (14 days)
11    before the FPTC, counsel may, but are not required to, file proposed case-specific voir
12    dire questions for the Court’s consideration.
13          Generally, a jury consists of eight jurors. In most cases, the Court seats 16
14    prospective jurors in the jury box and conducts its initial voir dire. Each side has 3
15    peremptory challenges. If 16 jurors are seated in the box and all 6 peremptory
16    challenges are exercised, the remaining 8 jurors will constitute the jury panel. If fewer
17    than 6 peremptory challenges are exercised, the 8 jurors in the lowest numbered seats
18    will be the jury. The Court will not necessarily accept a stipulation to a challenge for
19    cause. If one or more challenges for cause are accepted, and all 6 peremptory
20    challenges are exercised, the Court may decide to proceed with 6 or 7 jurors.
21                 8. Proposed Findings of Fact and Conclusions of Law (court trial
22                    only)
23          For any trial requiring findings of fact and conclusions of law, counsel for each
24    party shall, no later than 3 weeks (21 days) before the FPTC, file and serve on
25    opposing counsel its Proposed Findings of Fact and Conclusions of Law in the format
26    specified in Local Rule 52-3.
27          The parties may submit Supplemental Proposed Findings of Fact and
28    Conclusions of Law during the trial. Once trial concludes, the Court may order the
                                                11.                                 Ex. 1
                                                                                 Page 021
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 12
                                                             22 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:187
                                                                                  #:430



 1    parties to file Revised Proposed Findings of Fact and Conclusions of Law.
 2                  9. Declarations for Direct Testimony (court trial only)
 3          When ordered by the Court in a particular case, each party shall, at least 3
 4    weeks (21 days) before the FPTC, file declarations containing the direct testimony of
 5    each witness whom that party intends to call at trial. If such declarations are filed,
 6    each party shall file any evidentiary objections to the declaration(s) submitted by any
 7    other party by 2 weeks (14 days) before the FPTC. Such objections shall be submitted
 8    in the following three-column format: (i) the left column should contain a verbatim
 9    quote of each statement objected to (including page and line number); (ii) the middle
10    column should set forth a concise objection (e.g., hearsay, lacks foundation, etc.) with
11    a citation to the Fed. R. Evid. or, where applicable, a case citation; and (iii) the right
12    column should provide space for the court’s ruling on the objection. The Court
13    anticipates issuing its ruling on the objections the same date as the FPTC.
14          B.      Trial Exhibits
15          Trial exhibits that consist of documents must be submitted to the Court in three-
16    ring binders. Counsel shall submit to the Court 1 original set of exhibit binders, and
17    2 copies: the original set shall be for the witnesses, and the 2 copies are for the Court.
18    All exhibits must be placed in three-ring binders indexed by exhibit number with tabs
19    or dividers on the right side. Exhibits shall be numbered 1, 2, 3, etc., not 1.1, 1.2, etc.
20    The defendant’s exhibit numbers shall not duplicate plaintiff’s numbers. For all 3 sets
21    of binders, the spine of each binder shall indicate the volume number and the range of
22    exhibit numbers included in the volume.
23          • The original set of exhibits shall have official exhibit tags (yellow tags for
24               plaintiff’s exhibits, and blue tags for defendant’s exhibits) affixed to the
25               front upper right-hand corner of the exhibit, with the case number, case
26               name, and exhibit number stated on each tag. Tags may be obtained from
27               the Clerk’s Office, or counsel may print their own exhibit tags using Forms
28               G-14A and G-14B on the “Court Forms” section of the Court’s website.
                                                 12.                                  Ex. 1
                                                                                   Page 022
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 13
                                                             23 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:188
                                                                                  #:431



 1          • The 2 sets of copies of the exhibits shall not have official exhibit tags but
 2               must be indexed with tabs or dividers on the right side.
 3          Counsel will review the exhibit list and the exhibit binders with the Courtroom
 4    Deputy Clerk (“CRD”) before the admitted exhibits are given to the jury.
 5          The Court provides audio/visual equipment for use during trial. More
 6    information is available at http://www.cacd.uscourts.gov/clerk-services/courtroom-
 7    technology . The Court does not permit exhibits to be “published” by passing them up
 8    and down the jury box. Exhibits may be displayed briefly using the screens in the
 9    courtroom, unless the process becomes too time-consuming.
10          Counsel must meet and confer not later than 10 days before trial to stipulate as
11    far as possible to foundation, to waiver of the best evidence rule, and to exhibits that
12    may be received into evidence at the start of the trial. The exhibits to be so received
13    will be noted on the Court’s copy of the exhibit list.
14          C.      Materials to Present on First Day of Trial
15          Counsel must present these materials to the CRD on the first day of trial:
16                  1. The 3 sets of exhibit binders (1 original, 2 copies) described above.
17                  2. Any deposition transcripts to be used at trial, either as evidence or
18                     for impeachment. These lodged depositions are for the Court’s use;
19                     counsel must use their own copies during trial.
20          D.      Court Reporter
21          Any party requesting special court reporter services for any hearing (i.e., real
22    time transmission, daily transcripts) shall notify the court reporter at least 2 weeks
23    before the hearing date.
24          E.      Jury Trial
25          On the first day of trial, court will commence at 8:30 a.m. and conclude at
26    approximately 4:30 p.m., with a 1-hour lunch break. Counsel must appear at 8:30
27    a.m. to discuss preliminary matters with the Court The Court will call a jury panel
28    only when it is satisfied that the matter is ready for trial. Jury selection usually takes
                                                 13.                                  Ex. 1
                                                                                   Page 023
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 14
                                                             24 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:189
                                                                                  #:432



 1    only a few hours. Counsel should be prepared to proceed with opening statements and
 2    witness examination immediately after jury selection.
 3           Fridays are usually reserved for the Court’s calendar, so generally there will not
 4    be trial on Fridays. Therefore, during the first week, trial days are generally Tuesday
 5    through Thursday. After the first week, trial days are generally Monday through
 6    Thursday. Trial days are from 9:00 a.m. to approximately 4:30 p.m., with two 15-
 7    minute breaks and a 1-hour lunch break.
 8    III.   CONDUCT OF ATTORNEYS AND PARTIES
 9           A.    Meeting and Conferring Throughout Trial
10           The parties must meet and confer on an ongoing basis throughout trial on all
11    issues as they come up. The Court will not resolve any issue during trial unless and
12    until the parties have attempted to resolve it themselves. The Court strictly enforces
13    this rule.
14           B.    Opening Statements, Examining Witnesses, and Summation
15           Counsel must use the lectern. Counsel must not consume time by writing out
16    words, drawing charts or diagrams, etc. Counsel may prepare such materials in
17    advance. The Court will establish and enforce time limits for opening statements and
18    closing arguments, and for examination of witnesses.
19           C.    Objections to Questions
20           Counsel must not use objections to make a speech, recapitulate testimony, or
21    attempt to guide the witness.
22           When objecting, counsel must rise to state the objection and state only that
23    counsel objects and the legal ground of objection. If counsel wishes to argue an
24    objection further, counsel must ask for permission to do so.
25           D.    General Decorum
26                 1.     Counsel must not approach the CRD or the witness box without
27    specific permission and must return to the lectern when the purpose for approaching
28    has been accomplished.
                                                14.                                 Ex. 1
                                                                                 Page 024
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 15
                                                             25 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:190
                                                                                  #:433



 1                 2.     Counsel must rise when addressing the Court, and when the Court
 2    or the jury enters or leaves the courtroom, unless directed otherwise.
 3                 3.     Counsel must address all remarks to the Court. Counsel must not
 4    address the CRD, the court reporter, persons in the audience, or opposing counsel.
 5    Any request to re-read questions or answers shall be addressed to the Court. Counsel
 6    must ask the Court’s permission to speak with opposing counsel.
 7                 4.     Counsel must not address or refer to witnesses or parties by first
 8    names alone, with the exception of witnesses under 14 years old.
 9                 5.     Counsel must not offer a stipulation unless counsel have conferred
10    with opposing counsel and have verified that the stipulation will be acceptable.
11                 6.     While Court is in session, counsel must not leave counsel table to
12    confer with any person in the back of the courtroom without the Court’s permission.
13                 7.     Counsel must not make facial expressions, nod, shake their heads,
14    comment, or otherwise exhibit in any way any agreement, disagreement, or other
15    opinion or belief concerning the testimony of a witness. Counsel shall admonish their
16    clients and witnesses not to engage in such conduct.
17                 8.     Counsel must never talk to jurors at all, and must not talk to co-
18    counsel, opposing counsel, witnesses, or clients where the conversation can be
19    overheard by jurors. Counsel should admonish their clients and witnesses to avoid
20    such conduct.
21                 9.     Where a party has more than one lawyer, only one may conduct
22    the direct or cross-examination of a particular witness, or make objections as to that
23    witness.
24          E.     Promptness of Counsel and Witnesses
25                 1.     Promptness is expected from counsel and witnesses. Once counsel
26    are engaged in trial, this trial is counsel’s first priority. The Court will not delay the
27    trial or inconvenience jurors.
28                 2.     If a witness was on the stand at a recess or adjournment, counsel
                                                 15.                                  Ex. 1
                                                                                   Page 025
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 16
                                                             26 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:191
                                                                                  #:434



 1    who called the witness shall ensure the witness is back on the stand and ready to
 2    proceed when trial resumes.
 3                 3.    Counsel must notify the CRD in advance if any witness should be
 4    accommodated based on a disability or for other reasons.
 5                 4.    No presenting party may be without witnesses. If a party’s
 6    remaining witnesses are not immediately available and there is more than a brief
 7    delay, the Court may deem that party to have rested.
 8                 5.    The Court attempts to cooperate with professional witnesses and
 9    generally accommodates them by permitting them to be called out of sequence.
10    Counsel must anticipate any such possibility and discuss it with opposing counsel. If
11    there is an objection, counsel must confer with the Court in advance.
12          F.     Exhibits
13                 1.    Each counsel must keep counsel’s own list of exhibits and must
14    note when each has been admitted into evidence.
15                 2.    Each counsel is responsible for any exhibits that counsel secures
16    from the CRD and must return them before leaving the courtroom at the end of the
17    session.
18                 3.    An exhibit not previously marked must, at the time of its first
19    mention, be accompanied by a request that it be marked for identification. Counsel
20    must show a new exhibit to opposing counsel before the court session in which it is
21    mentioned.
22                 4.    Counsel must advise the CRD of any agreements with respect to
23    the proposed exhibits and as to those exhibits that may be received without further
24    motion to admit.
25                 5.    When referring to an exhibit, counsel must refer to its exhibit
26    number. Witnesses should be asked to do the same.
27                 6.    Counsel must not ask witnesses to draw charts or diagrams, or ask
28    the Court’s permission for a witness to do so. Any graphic aids must be fully
                                               16.                                Ex. 1
                                                                               Page 026
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 17
                                                             27 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:192
                                                                                  #:435



 1    prepared before the court session starts.
 2          G.     Depositions
 3                 1.    In using depositions of an adverse party for impeachment, counsel
 4    may adhere to either one of the following procedures:
 5                       a.      If counsel wishes to read the questions and answers as
 6          alleged impeachment and ask the witness no further questions on that subject,
 7          counsel shall first state the page and line where the reading begins and the page
 8          and line where the reading ends, and allow time for any objection. Counsel
 9          may then read the portions of the deposition into the record.
10                       b.      If counsel wishes to ask the witness further questions on the
11          subject matter, the deposition shall be placed in front of the witness and the
12          witness told to read the relevant pages and lines silently. Then counsel may
13          either ask the witness further questions on the matter and thereafter read the
14          quotations, or read the quotations and thereafter ask further questions. Counsel
15          should have an extra copy of the deposition for this purpose.
16                 2.    Where a witness is absent and the witness’s testimony is offered by
17    deposition, counsel may (a) have a reader occupy the witness chair and read the
18    testimony of the witness while the examining lawyer asks the questions, or (b) have
19    counsel read both the questions and the answers.
20          H.     Using Numerous Answers to Interrogatories and Requests for
21                 Admission
22          Whenever counsel expects to offer a group of answers to interrogatories or
23    requests for admissions extracted from one or more lengthy documents, counsel
24    should prepare a new document listing each question and answer and identifying the
25    document from which it has been extracted. Copies of this new document should be
26    given to the Court and opposing counsel.
27          I.     Advance Notice of Unusual or Difficult Issues
28          If any counsel anticipate that a difficult question of law or evidence will
                                                  17.                              Ex. 1
                                                                                Page 027
Case
 Case5:19-cv-02298-AB-SP
       5:19-cv-02298-AB-SP Document
                            Document43-2 Filed 06/03/20
                                     26 Filed  05/03/21 Page
                                                        Page 18
                                                             28 of
                                                                of 18
                                                                   746 Page
                                                                        PageIDID#:193
                                                                                  #:436



 1    necessitate legal argument requiring research or briefing, counsel must give the Court
 2    advance notice. Counsel are directed to notify the CRD at the day’s adjournment if an
 3    unexpected legal issue arises that could not have been foreseen and addressed in
 4    advance. Counsel must also advise the CRD at the end of each trial day of any issues
 5    that must be addressed outside the presence of the jury so that there is no interruption
 6    of the trial. THE COURT WILL NOT KEEP JURORS WAITING.
 7
 8          Parties appearing pro se must comply with the Federal Rules of Civil
 9    Procedure and the Local Rules. See Local Rules 1-3 and 83-2.2.3.
10
11          IT IS SO ORDERED.
12
13    Dated: June 3, 2020              _______________________________________
                                       HONORABLE ANDRÉ BIROTTE JR.
14                                     UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               18.                                  Ex. 1
                                                                                 Page 028
   Case
 Case    5:19-cv-02298-AB-SPDocument
      5:19-cv-02298-AB-SP     Document 40 Filed
                                     43-2  Filed05/03/21
                                                 01/05/21 Page
                                                           Page29
                                                                1 of
                                                                  of 2746Page ID #:328
                                                                           Page  ID #:437




1
2
3
4
5
6
7
8
9
10
                              UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                    WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                  Case No. 5:19-cv-02298 AB (SPx)
15              Plaintiff,                      [PROPOSED] ORDER GRANTING
                                                STIPULATION TO EXTEND ALL
16                     v.                       REMAINING DEADLINES
17   CITY OF HESPERIA, et al.
                                                Honorable André Birotte Jr.
18              Defendants.                     United States District Judge
19
20                                  [PROPOSED] ORDER
21         Having considered the Parties’ Stipulation to Extend All Remaining Deadlines,
22   and good cause appearing,
23         IT IS HEREBY ORDERED that the Parties’ Stipulation to Extend All Remaining
24   Deadlines is GRANTED. The remaining deadlines in this action are hereby adjusted as
25   follows:
26   //
27   //
28   //
                                                                                  Ex. 2
                                                                               Page 029
   Case
 Case    5:19-cv-02298-AB-SPDocument
      5:19-cv-02298-AB-SP     Document 40 Filed
                                     43-2  Filed05/03/21
                                                 01/05/21 Page
                                                           Page30
                                                                2 of
                                                                  of 2746Page ID #:329
                                                                           Page  ID #:438




1    Event                         Previous Deadline          New Deadline
2    Fact Discovery Cut-Off        May 7, 2021                November 8, 2021
3    Initial Expert Exchange       March 1, 2021              September 1, 2021
4    Rebuttal Expert Exchange      March 22, 2021             September 22, 2021
5    Expert Cut-off                June 11, 2021              December 13, 2021
6    Motion Hearing Cut-Off        June 25, 2021              December 17, 2021
7    ADR Cut-Off                   April 16, 2021             October 15, 2021
8    Trial Filings (first round)   August 13, 2021            February 11, 2022
9    Trial Filings (second round) August 20, 2021             February 18, 2022
10   Final Pre-Trial Conference    September 3, 2021          March 4, 2022 at 11:00
11                                                            a.m.
12   Trial Date                    September 21, 2021 at March 22, 2022 at 8:30
13   Trial Estimate 10-15 days     8:30 a.m.                  a.m.
14
15
16   IT IS SO ORDERED.
17   Dated: January 05, 2021
                                                 The Honorable André Birotte Jr.
18                                               United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                                                 Ex. 2
                                               2
                                                                              Page 030
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 31
                                                             1 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:439
                                                                               #:229




 1   WILLIAM P. BARR
     Attorney General
 2   ERIC S. DREIBAND
     Assistant Attorney General
 3   SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
 4   R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
 5   ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
 6   MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
 7   CHRISTOPHER D. BELEN (VA Bar No. 78281)
     ALYSSA C. LAREAU (DC Bar No. 494881)
 8   Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
 9          950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
10          Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
11   NICOLA T. HANNA
     United States Attorney
12   DAVID M. HARRIS
     Chief, Civil Division
13   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
14   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
15   Assistant United States Attorneys
            Federal Building, Suite 7516
16          300 North Los Angeles Street
            Los Angeles, California 90012
17          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
18   Attorneys for Plaintiff United States of America
19                           UNITED STATES DISTRICT COURT
20                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                                 WESTERN DIVISION
22   UNITED STATES OF AMERICA,                 Case No. 5:19-cv-02298 AB (SPx)
23              Plaintiff,
24                     v.                      FIRST AMENDED COMPLAINT AND
                                               DEMAND FOR JURY TRIAL
25   CITY OF HESPERIA, COUNTY OF
     SAN BERNARDINO, and SAN
26   BERNARDINO COUNTY SHERIFF’S               Hon. André Birotte, Jr.
     DEPARTMENT,                               United States District Judge
27
                Defendants.
28
                                                                                 Ex. 3
                                                                              Page 031
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 32
                                                             2 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:440
                                                                               #:230




 1                             FIRST AMENDED COMPLAINT
 2   Plaintiff, the United States of America (“United States”), alleges as follows:
 3                                   I.     INTRODUCTION
 4         1.     The United States brings this action to enforce Title VIII of the Civil Rights
 5   Act of 1968, as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.
 6   §§ 3601–3631 (the “Fair Housing Act” or “FHA”). The United States brings this action
 7   pursuant to 42 U.S.C. § 3612(o) following an investigation and charge of discrimination
 8   by the Department of Housing and Urban Development (“HUD”) and an election by
 9   Defendant City of Hesperia (“Hesperia” or the “City”) to proceed in federal district court.
10         2.     The United States also brings this action pursuant to 42 U.S.C. § 3614(a),
11   because Defendants Hesperia, the County of San Bernardino, California (“San Bernardino
12   County” or the “County”), and the San Bernardino County Sheriff’s Department (the
13   “Sheriff’s Department”), a law enforcement agency that is part of the County, separately
14   and collectively have engaged in a pattern or practice of discrimination against residents
15   and prospective residents of Hesperia because of race and national origin. This
16   discrimination denied rights to a group of persons and such denial raises an issue of general
17   public importance under 42 U.S.C. § 3614(a).
18         3.     The United States also brings this action pursuant to Title VI of the Civil
19   Rights Act of 1964, 42 U.S.C. §§ 2000d to 2000d-7; the Title VI implementing regulation
20   issued by HUD, 24 C.F.R. Part 1; and Title VI contractual assurances, because Defendant
21   Hesperia discriminated against residents and prospective residents of Hesperia on the
22   grounds of race and national origin.
23         4.     In November 2015, the City—with substantial support from the Sheriff’s
24   Department, which provides the City’s local police services—enacted an ordinance
25   mandating that rental property owners evict their tenants if the Sheriff’s Department
26   notified them that a tenant engaged in any purported criminal activity on or near the
27   property. The ordinance also mandated criminal background checks and Sheriff’s
28   Department screenings for tenants, and annual inspections of rental properties by the
                                                                                      Ex. 3
                                                  2
                                                                                   Page 032
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 33
                                                             3 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:441
                                                                               #:231




 1   Sheriff’s Department. Although the City purportedly enacted the ordinance to reduce
 2   crime, its true purpose was to address a so-called “demographical problem” by driving
 3   African American and Hispanic or Latino (“Latino”) renters from their homes and from
 4   Hesperia and by deterring other African Americans and Latinos from moving to the City.
 5         5.     The Sheriff’s Department, which the City tasked with enforcing the
 6   ordinance, exercised its substantial discretion to target African American and Latino
 7   renters, as well as renters who lived in majority-minority areas of Hesperia. It demanded
 8   evictions of entire families for conduct involving one tenant or even guests or estranged
 9   family members, evictions of victims of domestic violence, and evictions in the absence
10   of concrete evidence of criminal activity. It also threatened and took action against housing
11   providers that failed to evict tenants under the ordinance’s strictures.
12         6.     Defendants enacted and enforced the ordinance with the intent and effect of
13   disproportionately impacting African American and Latino renters.
14                             II.   JURISDICTION AND VENUE
15         7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,
16   1345, 42 U.S.C. §§ 3612(o), 3614(a), 42 U.S.C. §§ 2000d to 2000d-7, 24 C.F.R. § 1.8(a),
17   and 28 C.F.R. § 42.108.
18         8.     Venue is proper under 28 U.S.C. § 1391(b) because conduct giving rise to the
19   United States’ allegations occurred in the Central District of California, and Defendants
20   are located in the Central District of California.
21                                     III.   DEFENDANTS
22         9.     Hesperia is a municipal corporation located in the County of San Bernardino,
23   California, which is in the Central District of California.
24         10.    Hesperia is governed by a five-member City Council and a City Manager
25   whom the City Council appoints.
26         11.    The City’s programs and activities receive federal financial assistance,
27   including from HUD.
28
                                                                                      Ex. 3
                                                   3
                                                                                   Page 033
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 34
                                                             4 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:442
                                                                               #:232




 1         12.      As a recipient of federal funds, the City is responsible for ensuring—and it
 2   has made contractual assurances that it will ensure—that the programs or activities to
 3   which it distributes those funds, including programs administered by the City Council and
 4   Sheriff’s Department, comply with federal law.
 5         13.      San Bernardino County is a municipal corporation located in the Central
 6   District of California.
 7         14.      The County is governed by a five-member Board of Supervisors and a Chief
 8   Executive Officer whom the Board of Supervisors appoints.
 9         15.      The Sheriff’s Department is a law enforcement agency funded and operated
10   by San Bernardino County.
11         16.      Hesperia contracts with San Bernardino County for law enforcement
12   services. Pursuant to that contract, the Sheriff’s Department provides local police services
13   to the City.
14                              IV.    FACTUAL ALLEGATIONS
15   A.    The City—with substantial support from the Sheriff’s Department—enacted
16         the mandatory eviction ordinance to address a perceived “demographical
17         problem”: the growing population of African American and Latino renters in
18         Hesperia.
19                  1. Changing Demographics in Hesperia
20         17.      Hesperia is located north of the Los Angeles National Forest in the Victor
21   Valley region of the Mojave Desert in San Bernardino County.
22         18.      The African American and Latino population in Hesperia grew rapidly in the
23   late 20th and early 21st centuries while the percentage of non-Hispanic white residents
24   declined. In 1990, non-Hispanic white residents were 76.8% of the City’s population, but
25   by 2000, this had dropped to 62.4%. By 2010, Hesperia’s non-Hispanic white population
26   was 41.1%. According to Census Bureau estimates, the percentage of non-Hispanic whites
27   in Hesperia had further declined to 35.8% by 2016.
28
                                                                                      Ex. 3
                                                  4
                                                                                   Page 034
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 35
                                                             5 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:443
                                                                               #:233




 1         19.     The number of Latino residents in Hesperia rose by 140% between 2000 and
 2   2010, from 18,400 to 44,091. The number of African American residents rose by 103%
 3   during the same period, from 2,388 to 4,853. According to the 2010 Census, the City was
 4   5.4% African American and 48.9% Latino.
 5                2. Overview of the Ordinance
 6         20.    On November 17, 2015, Hesperia enacted ordinance no. 2015-12, entitled
 7   “An Ordinance of the City Council of the City of Hesperia, California, Requiring the
 8   Registration and Regulation of Housing Rental Businesses for Crime Free Rental
 9   Housing.” The ordinance went into effect on January 1, 2016, and remained in effect until
10   on or about July 18, 2017.
11         21.    The ordinance applied exclusively to rental properties. It contained four core
12   requirements relevant to the United States’ claims.
13                a.     First, it required all owners of rental property in the City to register
14   their properties and pay an annual fee, and it imposed fines for failure to register those
15   properties. Under the City fee schedule for the ordinance, an owner had to pay a $350 fine
16   for failing to register a single-family rental property, and a fine of $50 per unit for failing
17   to register a multifamily property. The ordinance also made the failure to register or to
18   comply with the provisions of the ordinance a misdemeanor.
19                b.     Second, it required owners to submit the names of all adult tenancy
20   applicants to the Sheriff’s Department for a background screening. In addition, it required
21   owners to use a commercially available service to conduct a criminal background check
22   of their tenants, at the owners’ expense. The City fee schedule for the ordinance imposed
23   a $250 fine for an owner’s failure to screen a tenant or applicant.
24                c.     Third, it required all owners to incorporate a “Crime Free Lease
25   Addendum” into all new and renewed residential leases. The City Council approved the
26   addendum. The addendum mandated that if any occupant, guest, or “other person under
27   the [occupant’s] control” engaged in a single instance of any criminal activity “on or near”
28   the property or, in the case of drug crimes, “at any location,” this “w[ould] result in a
                                                                                        Ex. 3
                                                   5
                                                                                     Page 035
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 36
                                                             6 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:444
                                                                               #:234




 1   Three-Day Notice to Quit.” Neither the ordinance nor the addendum required a conviction
 2   or other criminal disposition, or even an arrest, to trigger the three-day notice. The
 3   addendum allowed landlords to serve the three-day notice requiring that “every member
 4   of . . . [the] household . . . shall vacate the premises within three days.”
 5                d.       The City fee schedule for the ordinance imposed a $500 fine on owners
 6   for failure to initiate an eviction in accordance with the addendum, as well as a $250 fine
 7   for failure to incorporate the addendum in a lease.
 8                e.       Fourth, the ordinance required all rental properties in the City to
 9   undergo annual police inspections for items related to actual or potential criminal activity,
10   for example, whether poor lighting or landscaping offered places for individuals to hide.
11   The City fee schedule for the ordinance provided a $100 fee for each reinspection and a
12   $400 fine for failing to make any required corrections.
13         22.    The City amended the ordinance as of July 18, 2017, during HUD’s
14   investigation. The language of the ordinance changed, but the components of the crime-
15   free rental housing program implemented under the original ordinance remain largely the
16   same, although certain provisions are no longer mandatory. The current City fee schedule
17   provides for many of the same fines under the amended ordinance as it did under the
18   original ordinance.
19                3.       The City’s Enactment of the Ordinance
20         23.    The ordinance’s stated rationale was a purported connection between rental
21   properties and increased “illegal activity” and “law enforcement calls for service.”
22   However, statements by City and Sheriff’s Department officials leading up to the
23   enactment of the ordinance belie this rationale.
24         24.    Instead, statements by City and Sheriff’s Department officials indicate that
25   the ordinance was enacted with discriminatory intent and with the purpose of evicting and
26   deterring African American and Latino renters from living in Hesperia.
27         25.    In City Council hearings prior to the ordinance’s enactment, the Mayor,
28   Mayor Pro Tem, and other City Councilmembers made numerous statements that
                                                                                       Ex. 3
                                                   6
                                                                                    Page 036
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 37
                                                             7 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:445
                                                                               #:235




 1   demonstrate the City enacted the ordinance to reverse perceived “demographic” changes
 2   in Hesperia. During hearings, City officials focused on the places from which renters had
 3   moved when discussing the need to expel the perceived newcomers from Hesperia.
 4   Although approximately three-quarters of new Hesperia residents between 2012 and 2016
 5   moved there from other parts of San Bernardino County, City Councilmembers focused
 6   many of their statements on purported newcomers from Los Angeles County, whose
 7   population in 2016 was estimated to be only 26.7% non-Hispanic white. For example:
 8                a.     City Councilmember Russ Blewett stated the purpose of the ordinance
 9   was “to correct a demographical problem.” He stated he “could care less” that landlords
10   and organizations including “the Apartment House Association, and the Building Industry,
11   and the Board of Realtors” disagreed with him about the ordinance, and stated that the
12   City needed to “improve our demographic.” Blewett also stated that “those kind of people”
13   the ordinance would target were “no addition and of no value to this community, period,”
14   and that he wanted to “get them the hell out of our town,” adding “I want their butt kicked
15   out of this community as fast as I can possibly humanly get it done.”
16                b.     The Mayor, Eric Schmidt, stated “I can’t get over the fact that we’re
17   allowing . . . people from LA County” to “mov[e] into our neighborhoods because it’s a
18   cheap place to live and it’s a place to hide.” He also stated that “the people that aggravate
19   us aren’t from here,” and that they “come from somewhere else with their tainted history.”
20                c.     Mayor Pro Tem Bill Holland stated “[w]e are surgically going after
21   those elements that create an inordinate amount of problems in every single
22   neighborhood,” and “[y]ou are trying to eliminate them, you are trying to pluck them out
23   and make them go somewhere else.” He also stated that the ordinance’s purpose was to
24   get each landlord “to rid his rental . . . of that blight,” similar to “call[ing] an exterminator
25   out to kill roaches, same difference.”
26                d.     City Councilmember Mike Leonard stated that “we’ve had a lot of
27   people from over the hill move up here that are not very friendly people,” and “we need
28   to work on getting them out of here.” He also stated “[w]e need to get [the ordinance]
                                                                                          Ex. 3
                                                    7
                                                                                       Page 037
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 38
                                                             8 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:446
                                                                               #:236




 1   going because we are falling further and further behind on our ability to cut down some of
 2   our problem areas.”
 3                e.     During a hearing on the proposed ordinance, Mayor Schmidt asked a
 4   property manager what percentage of his renters came from outside San Bernardino
 5   County. The property manager testified that people were moving from specific parts of
 6   Los Angeles County—all of which were well known as having significant minority
 7   populations, including the “323 area code” (which is concentrated in central Los Angeles
 8   city) and the cities of Compton, Inglewood, Long Beach, and Los Angeles. According to
 9   Census estimates, in 2016 the non-Hispanic white population in Compton was 1.1%; in
10   Inglewood, it was 3.7%; in Long Beach, it was 27.7%; and in Los Angeles, it was 28.5%.
11         26.    Captain Nils Bentsen from the Sheriff’s Department, who later became
12   Hesperia’s City Manager, was present at the hearings during which the statements
13   described in Paragraph 20 were made.
14         27.    Captain Bentsen and the City Councilmembers described Hesperia’s
15   renters—a group in which African American and Latino individuals are overrepresented
16   in comparison to their share of homeowners—as dangerous because they were “anti-
17   social” and “victimized” homeowners. According to 2016 Census estimates, 58% of renter
18   households in Hesperia were African American or Latino, compared to just 44% of
19   homeowner households.
20         28.    Captain Bentsen and the City Councilmembers also disparaged Hesperia’s
21   Housing Choice (“Section 8”) Voucher holders—three-quarters of whom were African
22   American or Latino. For example, Councilmember Leonard stated the ordinance would
23   “straighten . . . out” Hesperia’s “issues with a lot of Section 8 housing,” and told the other
24   Councilmembers “[y]ou just pay more taxes to support these people that are sucking up
25   the Section 8 housing,” and added “[w]e need to get them out.” Captain Bentsen compared
26   the ordinance to his previous efforts evicting people in “a Section 8 house” where “it took
27   us years to . . . find some criminal charges [and] arrest the people.”
28
                                                                                       Ex. 3
                                                   8
                                                                                    Page 038
 Case 5:19-cv-02298-AB-SP
   Case 5:19-cv-02298-AB-SPDocument
                            Document43-2
                                      31 Filed
                                         Filed 05/03/21
                                               09/10/20 Page
                                                        Page 39
                                                             9 ofof22
                                                                    746Page
                                                                         Page
                                                                            IDID #:447
                                                                               #:237




 1               4. The Sheriff’s Department’s Involvement in the Creation and Enactment
 2                    of the Ordinance
 3         29.   The Sheriff’s Department provided significant support and resources to help
 4   the City create and prepare to implement the ordinance before it was enacted.
 5         30.   According to Hesperia’s City Manager at the time, Mike Podegracz, Captain
 6   Bentsen was the “driving force” behind the ordinance. Bentsen testified in uniform before
 7   the City Council over six months before the ordinance’s enactment “to see if the Council
 8   [was] willing to establish a mandatory [crime free rental] program.” In his testimony, he
 9   cited data that he claimed showed a nexus between rental properties and increased crime.
10   However, these data were misleading and incomplete, and he provided no testimony
11   demonstrating that any of the data points were appropriate measures of crime rates:
12               a.     First, Bentsen claimed that in 2014 one-third of 911 calls in the City
13   came from rental properties. But he failed to exclude from his data those 911 calls that
14   were unrelated to criminal activity, and did not provide any additional data about the
15   remaining 911 calls to enable the decision makers to determine whether the proportion of
16   911 calls coming from rental properties was disproportionate to the percentage of occupied
17   housing units that were rental units (which was approximately 37% in 2014), and if so, by
18   how much;
19               b.     Second, Bentsen cited the proportion of “multiple response” citations
20   that the Sheriff’s Department issued at rental properties. According to Bentsen, the
21   Sheriff’s Department issued “multiple response” forms when its officers had responded
22   multiple times to a particular residence, including for loud music. Although Bentsen
23   claimed that 80% of “multiple responses” from law enforcement were for rental properties,
24   he omitted from his count those “multiple responses” involving alarm calls, which
25   typically occurred at homes. Bentsen also did not testify about the circumstances in which
26   the Sheriff’s Department issued “multiple response” forms; and
27               c.     Finally, Bentsen asserted that nine of the ten homicides in Hesperia
28   from 2012 through 2014 occurred at rental properties. He presented no statistics for other
                                                                                    Ex. 3
                                                 9
                                                                                 Page 039
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 10
                                                              40 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:238
                                                                                   #:448




 1   types of crime, however, claiming that it would be “very difficult” and take “a lot of time”
 2   to compile the data necessary to determine whether crime rates for any other offenses vary
 3   depending on whether a property is owner- or renter-occupied. He asserted that he
 4   presented only data on homicides because that information “was an easier one for me to
 5   pull up because we don’t have that many homicides, thank God.”
 6         31.    The Sheriff’s Department began planning for an internal unit to enforce the
 7   ordinance before it was enacted. For instance, the Sheriff’s Department “purchased Crime
 8   Free tracking software that allows the Sheriff’s Department to quickly determine if a
 9   prospective tenant has been in violation of the Crime Free program anywhere in San
10   Bernardino County.”
11         32.     Captain Bentsen testified to the City Council that, “[u]nder Crime Free, you
12   don’t have to be convicted of a crime” to be evicted, and that “misdemeanor crimes [that
13   are] mostly going unprosecuted . . . a good example is disturbances,” could be enough to
14   warrant eviction.
15                5. Opposition to the Ordinance’s Enactment and Enforcement
16         33.    The City enacted the ordinance despite objections from members of the
17   community to many of its provisions. For example, the director of a property management
18   company stated during a hearing that the ordinance was “trampling on civil rights.” In
19   addition, a group of realtors sent a letter to the City stating that, by “[t]aking the time of a
20   Sheriff’s Deputy to inspect a property,” the ordinance would “keep[] that deputy from
21   being able to actively protect the public from crimes.” The realtors also suggested that the
22   ordinance’s purported crime-reduction objective would better be achieved if the City
23   “could utilize existing data to identify where there have been higher incidents of crime,
24   and could focus on addressing that issue in those areas.”
25         34.    Defendants also disregarded a fair housing organization’s letter stating that
26   the ordinance “undermines law enforcement efforts, imposes unfair burdens on owners,
27   conflicts with the City’s fair housing obligations, and creates devastating effects on
28   Hesperia residents who are most in need of law enforcement services.” Councilmember
                                                                                         Ex. 3
                                                   10
                                                                                      Page 040
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 11
                                                              41 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:239
                                                                                   #:449




 1   Blewett stated in response, “I don’t care what fair housing says about” the people the
 2   ordinance targeted. Councilmember Paul Russ stated, “maybe we should go down to [the
 3   fair housing organization’s offices] and start poking our noses in your business.”
 4         35.    Housing-related organizations continued raising civil rights and other
 5   objections after enforcement began. For instance, the California Apartment Association
 6   wrote the City that “many key provisions of the ordinance are unconstitutional,
 7   inconsistent with state law and subject owners to the risk of significant liability for fair
 8   housing violations and wrongful eviction.” Another housing provider expressed concerns
 9   about the legality of the screening form and the addendum based on fair housing, civil,
10   and privacy laws, and in advocating for revisions to those forms, told the Sheriff’s
11   Department that her company was “not willing to subject our clients or ourselves to the
12   legal exposure the current documents represent.” One housing provider stated that the
13   ordinance “exposes landlords to significant civil liability,” “does not provide tenants with
14   adequate procedural protections, and also discriminates against renters and those the City
15   has determined to be ‘undesirable.’”
16   B.    The Sheriff’s Department—with the City’s knowledge and assent—enforced
17         the ordinance intentionally to evict and deny housing to African American
18         and Latino renters.
19                1. The City Granted Discretion to the Sheriff’s Department
20         36.    Captain Bentsen testified to the City Council that the ordinance was designed
21   to be “lighter on the requirements and more heavy on the enforcement.”
22         37.    The City tasked its “police department” and “Chief of Police”—i.e., the
23   Sheriff’s Department and a designated Sheriff’s Captain—with enforcing the ordinance.
24   Enforcement was specifically handled by a special Crime Free Housing Team within the
25   Sheriff’s Department comprising a deputy, a service specialist, and an office specialist.
26         38.    The ordinance made the Sheriff’s Department the only entity with discretion
27   to decide whether the ordinance required an eviction. It made the Sheriff’s Department
28   responsible for maintaining a “crime free” database and for sending crime notifications to
                                                                                      Ex. 3
                                                 11
                                                                                   Page 041
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 12
                                                              42 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:240
                                                                                   #:450




 1   property owners. If the Sheriff’s Department staff sent a crime notification to owners about
 2   their property, the ordinance mandated that the owners begin an eviction process.
 3            39.   The Sheriff’s Department exercised discretion in all aspects of enforcing the
 4   ordinance. Neither the ordinance nor the City provided much guidance to the Sheriff’s
 5   Department regarding enforcement. The ordinance explicitly gave “discretion” to the
 6   “Chief of Police”—i.e., Sheriff’s Department staff—to determine whether and what
 7   “evidence and documents” would be sent to housing providers notifying them to evict a
 8   tenant.
 9            40.   Sheriff’s Department staff stated that the ordinance was applied on a “case-
10   by-case basis of course” (emphasis added), and that they “handl[ed] each situation
11   differently” and applied “more of a ‘spirit of the law’ determination” than a fixed set of
12   rules.
13                  2. Harsh Enforcement
14            41.   Under the ordinance, the Sheriff’s Department routinely determined that
15   tenants should be evicted despite the absence of any conviction or court judgment.
16   Sheriff’s Department staff stated that “a copy of the call [to 911] for service,” a “negative
17   Law Enforcement action [as opposed to a] conviction of a crime,” or a “multiple response
18   citation,” which could be issued if the Sheriff’s Department responded to a property
19   multiple times for “noise disturbances” such as “loud music,” could all trigger eviction.
20            42.   Even conduct that was legal under California state law could justify an
21   eviction. Sheriff’s Department staff explained to a housing provider, “even if your tenant
22   has a [medical] marijuana card . . . they will be in violation of the Crime Free Program
23   [even though a]s the police, we can’t arrest someone for smoking marijuana who has a
24   card.”
25            43.   Sheriff’s Department staff pressured property owners to ensure evictions took
26   place and dedicated or offered to dedicate significant attention and resources to assist. For
27   example, after a landlord served a notice to vacate on the landlord’s tenants, Sheriff’s
28   Department staff told the landlord that “if they end up fighting it and going to court, we’d
                                                                                       Ex. 3
                                                  12
                                                                                    Page 042
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 13
                                                              43 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:241
                                                                                   #:451




 1   be happy to accompany you.” Sheriff’s Department staff also offered to “speak to any
 2   problem tenants about their better options if they refuse to move after an arrest occurs.”
 3         44.    Sheriff’s Department staff provided legal advice to owners to assist with
 4   evictions. For example, a Deputy Sheriff informed one landlord that “[i]f a tenant is
 5   evicted and you do not want them on the property, as long as you notify them they are not
 6   welcome we can move forward with a citizen’s arrest,” and “I would document the date
 7   and time they were advised not to return to the property.”
 8         45.    The Sheriff’s Department also encouraged owners to use extra-judicial tactics
 9   to eject tenants from their homes. Sheriff’s Department staff told a housing provider to use
10   “whatever method fits the situation” to evict tenants, “as long as [the tenants] leave.”
11   Sheriff’s Department staff encouraged the use of threats of eviction to get tenants to vacate
12   through a “voluntary move,” “especially after explaining that an official eviction could
13   have a negative impact on their credit.”
14         46.    The Sheriff’s Department encouraged housing providers to evict entire
15   households when one member of the household engaged in purported criminal activity.
16   For example, a staff member told a housing provider, “[n]ot sure which one [of your
17   tenants] was arrested, but under the new City Ordinance any arrest on the premises means
18   the whole house is subject to eviction anyway.” Sheriff’s Department staff also demanded
19   the eviction of an elderly Latino couple who lived in a majority-minority Census block
20   after their adult son, who did not live with them, was arrested.
21         47.    The Sheriff’s Department also notified landlords to begin evictions of victims
22   of domestic violence even though the ordinance contained language purporting to protect
23   them. For example, one woman was evicted together with her three children from a
24   majority-minority Census block after she called 911 to report that her husband was beating
25   her with a television cable. Sheriff’s Department staff explained to another landlord that,
26   under the ordinance, the Sheriff’s Department “would be notifying you to begin eviction
27   on the entire household” of a domestic violence victim “if the victim ends up allowing [the
28   abuser] back in, and the problems persist.” Also, the Sheriff’s Department told the landlord
                                                                                       Ex. 3
                                                  13
                                                                                    Page 043
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 14
                                                              44 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:242
                                                                                   #:452




 1   of an African American domestic violence victim that the victim “is allowing the problem
 2   to continue,” and that the landlord could “warn [her] that if she allows [her husband] back
 3   in, and the problem persists, she would be subject to eviction.”
 4         48.    Residents reported to HUD that they were scared to call the police due to the
 5   fear of eviction.
 6         49.    Evicting crime victims who called 911 undercuts Defendants’ assertion that
 7   a principal purpose of the ordinance was to reduce crime and make neighborhoods safer.
 8         50.    Defendants retaliated against housing providers that hesitated to evict tenants
 9   as demanded by the Sheriff’s Department. If owners did not begin evictions, the Sheriff’s
10   Department threatened them with fines. When a property management company raised
11   concern about the ordinance’s legality, the Sheriff’s Department emailed the company’s
12   clients to inform them the company was noncompliant with the ordinance, and thus the
13   City could fine the clients.
14         51.    The City failed to exercise meaningful oversight over the Sheriff’s
15   Department in its enforcement of the ordinance.
16         52.    The Sheriff’s Department tracked the progress of the eviction campaign it
17   directed with a document listing more than 250 people it had targeted for eviction and the
18   status of their housing.
19                3. Disproportionate Enforcement Against African American and Latino
20                       Renters and Renters in Majority-Minority Neighborhoods
21         53.    During its investigation, HUD obtained an “eviction tracking spreadsheet”
22   from the Sheriff’s Department purporting to list those residents and households that the
23   Sheriff’s Department had targeted for eviction in 2016 and the status of their housing.
24   Based on an analysis of the residents on the spreadsheet whose race and national origin
25   could be identified, HUD determined that African American and Latino renters were
26   significantly more likely to be evicted under the ordinance than non-Hispanic white
27   renters. Specifically, HUD determined that African American renters were almost four
28
                                                                                      Ex. 3
                                                  14
                                                                                   Page 044
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 15
                                                              45 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:243
                                                                                   #:453




 1   times as likely as non-Hispanic white renters to be evicted because of the ordinance, and
 2   Latino renters were 29% more likely than non-Hispanic white renters to be evicted.
 3         54.    The Sheriff’s Department’s data further show that 96.3% of individuals and
 4   96.9% of households evicted under the ordinance had been evicted from majority-minority
 5   Census blocks, even though only 79% of rental households in Hesperia are located in
 6   majority-minority Census blocks.
 7         55.    HUD further determined from the Sheriff’s Department data that of the
 8   Census blocks in Hesperia with at least 25% renters and at least four rental units, 24%
 9   were majority-white, but only 2.5% of evictions occurred in those blocks.
10         56.    Moreover, HUD’s analysis showed that the rate of evictions under the
11   ordinance increased in relation to the percentage of minorities residing in the Census
12   block. The higher the concentration of minority population in an area, the more likely
13   households in that neighborhood were to be evicted under the ordinance.
14         57.    Defendants intended this disproportionate enforcement to drive African
15   American and Latino renters out of their homes and out of Hesperia.
16                4. The Sheriff’s Department’s Screening Process
17         58.    The ordinance, on its face, did not require housing providers to deny housing
18   to applicants whom the Sheriff’s Department “flagged” through the background screening
19   process as having previously “violated rules of the Crime Free Rental Housing Program.”
20         59.    However, the Sheriff’s Department warned landlords about renting to tenants
21   flagged during the screening process. For example, Sheriff’s Department staff described
22   such tenants as “potential future violators” to one housing provider, and cautioned another,
23   “[y]ou just have to keep the consequences in mind along with the knowledge that you’re
24   renting to a previously bothersome tenant.”
25         60.    Defendants also threatened some housing providers if they rented to tenants
26   flagged through screenings. For example, the City informed a couple who owned four
27   rental properties in Hesperia that they could be fined if they leased to applicants who were
28
                                                                                      Ex. 3
                                                 15
                                                                                   Page 045
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 16
                                                              46 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:244
                                                                                   #:454




 1   flagged during the screening process. The couple denied the housing application of at least
 2   one Latino tenant because of the Sheriff’s Department’s screening.
 3         61.    Sheriff’s Department’s screening reports generally did not provide
 4   information about why an applicant was flagged, and some housing providers simply
 5   denied housing to every applicant the Sheriff’s Department flagged.
 6         62.    The Sheriff’s Department flagged at least 75 tenancy applicants during its
 7   screening process.
 8   C.    Defendants’ actions were taken with intent to discriminate, and had the effect
 9         of discriminating, against African American and Latino individuals.
10         63.    Defendants intended for the enactment and enforcement of the ordinance to
11   drive African American and Latino renters out of their homes and out of Hesperia, and to
12   discourage African American and Latino applicants from moving to Hesperia.
13         64.    The Sheriff’s Department—with the City’s knowledge and assent— enforced
14   the ordinance in a harsh and arbitrary manner with the intent and effect of
15   disproportionately evicting African American and Latino renters, as well as renters who
16   lived in majority-minority neighborhoods.
17         65.    Defendants’ discriminatory      conduct resulted in       particularly     harsh
18   consequences for African American and Latino renters and renters in majority-minority
19   areas because of race and national origin. Because of the Defendants’ intentional race and
20   national origin discrimination, African American and Latino renters were significantly
21   more likely than non-Hispanic white renters to lose their homes because of the ordinance.
22         66.    As a result of Defendants’ conduct as set forth above, many African
23   American and Latino renters were unable to live in Hesperia because of their race or
24   national origin.
25   D.    Defendant Hesperia is a recipient of federal financial assistance.
26         67.    At all relevant times described in this Complaint, Defendant Hesperia has
27   been and continues to be a recipient of federal financial assistance from HUD.
28
                                                                                     Ex. 3
                                                 16
                                                                                  Page 046
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 17
                                                              47 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:245
                                                                                   #:455




 1         68.    As a condition of receiving federal financial assistance, Defendant Hesperia,
 2   through its authorized representatives, certified that it agreed to comply with all
 3   requirements imposed by Title VI and HUD’s regulation implementing Title VI.
 4         69.    Title VI and HUD’s implementing regulation prohibit discrimination,
 5   directly or through contractual or other arrangements, on the grounds of race, color, or
 6   national origin in any of a grant recipient or subrecipient’s operations.
 7         70.    Defendant Hesperia is responsible for ensuring that subsequent recipients,
 8   subgrantees, and contractors comply with the requirements of Title VI and its
 9   implementing regulation.
10                           V.   HUD ADMINISTRATIVE PROCESS
11         71.    On June 2, 2016, HUD’s Assistant Secretary for Fair Housing and Equal
12   Opportunity timely filed a complaint against Hesperia with HUD under 42 U.S.C. §
13   3610(a)(1)(A)(iii) alleging that the conduct described in paragraphs 1–66 above violated
14   the Fair Housing Act, 42 U.S.C. §§ 3601–3631 and Title VI of the Civil Rights Act of
15   1964, 42 U.S.C. §§ 2000d to 2000d-7. The Assistant Secretary filed a First Amended
16   Complaint on November 17, 2016, adding the County and Sheriff’s Department as
17   respondents.
18         72.    In accordance with 42 U.S.C. §§ 3610(a) and (b), HUD conducted and
19   completed an investigation of the complaint, attempted conciliation, and prepared a final
20   investigative report.
21         73.    Based on the information gathered in its investigation, HUD determined,
22   under 42 U.S.C. § 3610(g)(1), that reasonable cause existed to believe that Defendants had
23   engaged in illegal discriminatory housing practices in violation of the FHA.
24         74.    On October 16, 2019, the Secretary of HUD issued a charge of discrimination
25   under 42 U.S.C. § 3610(g)(2)(A), charging Defendants with engaging in unlawful
26   discrimination in violation of the FHA.
27         75.    On November 1, 2019, Hesperia filed a notice of election to have the case
28   heard in a civil action pursuant to 42 U.S.C. § 3612(a).
                                                                                       Ex. 3
                                                 17
                                                                                    Page 047
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 18
                                                              48 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:246
                                                                                   #:456




 1         76.    On November 4, 2019, an Administrative Law Judge issued a Notice of
 2   Election to Proceed in United States Federal District Court and terminated the
 3   administrative proceeding on the charge of discrimination.
 4         77.    Following Hesperia’s notice of election, the Secretary authorized the
 5   Attorney General to commence a civil action pursuant to 42 U.S.C. § 3612(o).
 6         78.    On February 27, 2020, HUD notified the City that the City had failed to
 7   comply with Title VI and its implementing regulation, and that HUD would refer the Title
 8   VI matter to DOJ for enforcement if compliance could not be achieved by voluntary
 9   means.
10         79.    On April 9, 2020, HUD, concluding that it was unable to resolve the Title VI
11   allegations voluntarily, referred the Title VI matter to DOJ for enforcement pursuant to 24
12   C.F.R. § 1.8(a) and 28 C.F.R. § 50.3.
13         80.    The United States has determined that all administrative requirements have
14   been exhausted and that securing compliance cannot be achieved by voluntary means.
15                            VI.   FIRST CLAIM FOR RELIEF:
16                DEFENDANTS’ VIOLATIONS OF THE FAIR HOUSING ACT
17         81.    The United States re-alleges and herein incorporates by reference the
18   allegations set forth in paragraphs 1–80 above.
19         82.    The rental properties the ordinance affected are all dwellings within the
20   meaning of 42 U.S.C. § 3602(b).
21         83.    The conduct of Defendants described above constitutes:
22                a.     A denial of housing or otherwise making housing unavailable because
23   of race and national origin, in violation of Section 804(a) of the Fair Housing Act, 42
24   U.S.C. § 3604(a);
25                b.     Discrimination in the terms, conditions, or privileges of rental of a
26   dwelling, or in the provision of services or facilities in connection therewith, because of
27   race and national origin, in violation of Section 804(b) of the Fair Housing Act, 42 U.S.C.
28   § 3604(b); and
                                                                                     Ex. 3
                                                 18
                                                                                  Page 048
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 19
                                                              49 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:247
                                                                                   #:457




 1                c.     Coercion, intimidation, threats, or interference with persons in the
 2   exercise or enjoyment of, or on account of their having exercised or enjoyed, their rights
 3   under Section 804 of the Fair Housing Act, in violation of Section 818 of the Fair Housing
 4   Act, 42 U.S.C. § 3617.
 5         84.    The conduct of Defendants described above constitutes:
 6                a.     A pattern or practice of resistance to the full enjoyment of rights
 7   granted by the Fair Housing Act, in violation of 42 U.S.C.§ 3614(a); and
 8                b.     A denial to a group of persons of rights granted by the Fair Housing
 9   Act, which raises an issue of general public importance, in violation of 42 U.S.C. §
10   3614(a).
11         85.    Persons who were victims of Defendants’ discriminatory practices, as well as
12   individuals or entities that were injured by the discrimination against those victims, are
13   aggrieved persons as defined in 42 U.S.C. § 3602(i), and may have suffered damages as a
14   result of Defendants’ conduct.
15         86.    Defendants’ conduct was malicious, intentional, willful, and/or taken with
16   reckless disregard for the rights of others.
17                            VII. SECOND CLAIM FOR RELIEF:
18                 DEFENDANT HESPERIA’S VIOLATION OF TITLE VI
19         87.    The United States re-alleges and herein incorporates by reference the
20   allegations set forth in paragraphs 1–80 above.
21         88.    Defendant Hesperia receives federal financial assistance for its programs and
22   activities, including from HUD.
23         89.    Defendant Hesperia has intentionally discriminated against residents and
24   prospective residents of Hesperia on the grounds of race and national origin.
25         90.    Defendant Hesperia’s intentional discrimination against individuals on the
26   grounds of race and national origin violates Title VI and HUD’s implementing regulation.
27   //
28   //
                                                                                     Ex. 3
                                                    19
                                                                                  Page 049
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 20
                                                              50 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:248
                                                                                   #:458




 1                            VIII. THIRD CLAIM FOR RELIEF:
 2            DEFENDANT HESPERIA’S VIOLATION OF TITLE VI ASSURANCES
 3           91.   The United States re-alleges and herein incorporates by reference the
 4   allegations set forth in paragraphs 1–80 above.
 5           92.   Defendant Hesperia signed contractual assurance agreements with the
 6   United States that all of its programs and activities receiving federal financial assistance
 7   would be conducted in compliance with all the requirements of Title VI and HUD’s
 8   implementing regulation.
 9           93.   Defendant Hesperia’s intentional discrimination against individuals on the
10   grounds of race and national origin violates Title VI and its implementing regulation.
11           94.   Defendant Hesperia therefore has violated its Title VI contractual
12   assurances.
13                                IX.    RELIEF REQUESTED
14           WHEREFORE, the United States requests that the Court enter an ORDER that:
15           1.    Declares that Defendants’ conduct violated the Fair Housing Act and
16   Defendant Hesperia’s conduct violated Title VI of the Civil Rights Act of 1964;
17           2.    Enjoins Defendants, their agents, employees, assigns, successors, and all
18   other persons and entities in active concert or participation with them from:
19                 a.    Denying housing, or otherwise making housing unavailable because of
20   race, in violation of 42 U.S.C. § 3604(a);
21                 b.    Discriminating in the terms, conditions, or privileges of rental of a
22   dwelling, or in the provision of services or facilities in connection therewith, because of
23   race in violation 42 U.S.C. § 3604(b); or
24                 c.    Coercing, intimidating, threatening, or interfering with a person in the
25   exercise or enjoyment of, or on account of her having exercised or enjoyed, or on account
26   of her having aided or encouraged any other person in the exercise or enjoyment of, a right
27   granted or protected by Section 804 of the Fair Housing Act, in violation of 42 U.S.C. §
28   3617;
                                                                                        Ex. 3
                                                  20
                                                                                     Page 050
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 21
                                                              51 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:249
                                                                                   #:459




 1         4.     Enjoins Defendants from failing or refusing to take such affirmative steps as
 2   may be necessary to prevent the recurrence of any discriminatory or otherwise unlawful
 3   conduct in the future and to eliminate, to the extent practicable, the effects of Defendants’
 4   discriminatory or otherwise unlawful conduct;
 5         5.     Requires such action by Defendants as may be necessary to restore all persons
 6   aggrieved by Defendants’ discriminatory housing practices to the position they would
 7   have occupied but for such discriminatory conduct;
 8         6.     Awards appropriate monetary damages to all persons harmed by Defendants’
 9   discriminatory conduct, as authorized by 42 U.S.C. §§ 3612(o)(3), 3613(c)(1),
10   3614(d)(1)(B), and 42 U.S.C. §§ 2000d to 2000d-7; and
11         7.     Assesses civil penalties against Defendants under 42 U.S.C. § 3614(d)(1)(C)
12   in order to vindicate the public interest.
13         The United States prays for such additional relief as the interests of justice may
14   require.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                                                       Ex. 3
                                                  21
                                                                                    Page 051
 Case
  Case5:19-cv-02298-AB-SP
        5:19-cv-02298-AB-SP Document
                             Document43-2 Filed 09/10/20
                                      31 Filed  05/03/21 Page
                                                         Page 22
                                                              52 of
                                                                 of 22
                                                                    746 Page
                                                                         PageIDID#:250
                                                                                   #:460




 1                                DEMAND FOR JURY TRIAL
 2         The United States hereby demands a trial by jury of all issues so triable pursuant to
 3   Rule 38 of the Federal Rules of Civil Procedure.
 4
 5   Dated: September 10, 2020                    Respectfully submitted,
 6
                                                  WILLIAM P. BARR
 7                                                Attorney General
 8   NICOLA T. HANNA                              ERIC S. DREIBAND
     United States Attorney                       Assistant Attorney General
 9   Central District of California               Civil Rights Division
10   DAVID M. HARRIS                              SAMEENA SHINA MAJEED
     Assistant United States Attorney             Chief, Housing and Civil
11   Chief, Civil Division                        Enforcement Section
12   /s/ Karen P. Ruckert                        /s/ R. Tamar Hagler
13   KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
14   Chief, Civil Rights Section, Civil Division Enforcement Section
15   /s/ Matthew Nickell                          /s/ Megan K. Whyte de Vasquez
16   MATTHEW NICKELL                              MEGAN K. WHYTE DE VASQUEZ
     KATHERINE M. HIKIDA                          MICHELLE A. MCLEOD
17   Assistant United States Attorneys            CHRISTOPHER B. BELEN
     Civil Rights Section, Civil Division         Trial Attorneys
18                                                United States Department of Justice
                                                  Civil Rights Division
19                                                Housing and Civil Enforcement Section
20
                                                  /s/ Anna Medina
21                                                ANNA MEDINA
                                                  Acting Deputy Chief, Federal Coordination
22                                                and Compliance Section
23
                                                  /s/ Alyssa C. Lareau
24                                                ALYSSA C. LAREAU
                                                  Trial Attorney
25                                                United States Department of Justice
                                                  Civil Rights Division
26                                                Federal Coordination and Compliance
                                                  Section
27
28                                                Attorneys for the United States of America
                                                                                     Ex. 3
                                                22
                                                                                  Page 052
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 53
                                                            1 ofof20
                                                                   746Page IDID
                                                                        Page  #:251
                                                                                #:461




    1 ALESHIRE & WYNDER, LLP
      ERIC L. DUNN, State Bar No. 176851
    2  edunn@awattorneys.com
      STEPHEN R. ONSTOT, State Bar No. 139319
    3  sonstot@awattorneys.com
      BRADEN J. HOLLY, State Bar No. 312098
    4  bholly@awattorneys.com
      3880 Lemon Street, Suite 520
    5 Riverside, California 92501
      Telephone: (951) 241-7338
    6 Facsimile: (951) 300-0985
    7 Attorneys for DEFENDANT
      CITY OF HESPERIA
    8
                         UNITED STATES DISTRICT COURT
    9
            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
   10
   11
        UNITED STATES OF AMERICA,                          Case No. 5:19-cv-02298AB (SPx)
   12
                              Plaintiff,                   DEFENDANT CITY OF
   13                                                      HESPERIA’S ANSWER TO FIRST
                  v.                                       AMENDED COMPLAINT AND
   14                                                      DEMAND FOR JURY TRIAL
      CITY OF HESPERIA, COUNTY OF
   15 SAN BERNARDINO, and SAN
      BERNARDINO COUNTY SHERIFF’S                          The Hon. Andre Birotte
   16 DEPARTMENT,
                                                           Trial Date:       N/A
   17                         Defendants.
   18
   19            Defendant CITY OF HESPERIA (“Defendant” or “City”) hereby responds to the
   20 allegations contained in the First Amended Complaint (“FAC”) filed by Plaintiff
   21 UNITED STATES OF AMERICA (“Plaintiff”) and each cause of action therein, solely
   22 on its own behalf, as follows:
   23                                           INTRODUCTION
   24            1.           Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
   25 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
   26 “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
   27 to admit or deny the allegations of Paragraph 1 of the FAC calls for a legal conclusion.
   28 The foregoing notwithstanding, Defendant admits that the statements of the second
                                                                                     Ex. 4
        01071.0047/671206 1                                                   CasePage
                                                                                  No 5:19
                                                                                       053cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 54
                                                            2 ofof20
                                                                   746Page IDID
                                                                        Page  #:252
                                                                                #:462




    1 sentence of this paragraph regarding the procedural history prior to the filing of the
    2 FAC are accurate.
    3            2.           Defendant denies the allegations of paragraph 2 of the FAC.
    4            3.           Defendant denies the allegations of paragraph 3 of the FAC.
    5            4.           Defendant denies the allegations of the first sentence of paragraph 4 of the
    6 Complaint to the extent that it alleges that the ordinance at issue required the eviction of
    7 any and all tenants upon notification of criminal activity by the Sheriff’s Department.
    8 Defendant admits the allegations of the second sentence of paragraph 4 of the FAC, in
    9 that the ordinance mandated Sheriff’s Department screenings for tenants and annual
   10 exterior inspections of rental properties. Defendant denies the remaining allegations of
   11 paragraph 3 of the FAC.
   12            5.           Defendant lacks sufficient knowledge or information to form a basis as to
   13 the truth of the allegations of Paragraph 5 of the FAC and on that basis denies those
   14 allegations.
   15            6.           Defendant denies the allegations of paragraph 6 of the FAC.
   16                                      JURISDICTION AND VENUE
   17            7.           Defendant alleges that the statutes cited in paragraph of the FAC speak for
   18 themselves, and that to admit or deny the allegations of Paragraph 7 of the FAC calls
   19 for a legal conclusion. However, Defendant does not dispute that this Court has
   20 jurisdiction over this action.
   21            8.           Defendant alleges that 28 U.S.C. § 1391(b) speaks for itself, and that to
   22 admit or deny the allegations of Paragraph 8 of the FAC calls for a legal conclusion.
   23 However, Defendant does not dispute that this action is properly venued in the Central
   24 District of California.
   25                                               DEFENDANTS
   26            9.           Defendant admits the allegations of paragraph 9 of the FAC.
   27            10.          Defendant admits the allegations of paragraph 10 of the FAC.
   28
                                                                                     Ex. 4
        01071.0047/671206 1
                                                           -2-                CasePage
                                                                                  No 5:19-cv-02298
                                                                                       054
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 55
                                                            3 ofof20
                                                                   746Page IDID
                                                                        Page  #:253
                                                                                #:463




    1            11.          Defendant lacks sufficient knowledge or information, based on the
    2 phrasing of paragraph 11, to form a basis as to the truth of paragraph 11, as the FAC
    3 does not specify what City programs or activities receive federal financial assistance.
    4 However, the City does not dispute that some of its programs and activities receive
    5 federal financial assistance.
    6            12.          Defendant alleges that any contracts alleged in paragraph 12 of the FAC
    7 speak for themselves, and that to admit or deny the allegations of paragraph 12 of the
    8 FAC calls for a legal conclusion. Additionally, Defendant lacks sufficient knowledge or
    9 information, without the specific contracts in question being identified, to form a basis
   10 as to the truth of paragraph 12 of the FAC.
   11            13.          Defendant denies the allegations of paragraph 13 of the FAC. A county is
   12 not a municipal corporation, it is a legal subdivision of the State of California. (Cal.
   13 Const., art. XI, § 1; Williams v. McClellan (1953) 119 Cal.App.2d 138, 143.)
   14            14.          Defendant admits the allegations of paragraph 14 of the FAC.
   15            15.          Defendant admits the allegations of paragraph 15 of the FAC.
   16            16.          Defendant admits the allegations of paragraph 16 of the FAC.
   17                                       FACTUAL ALLEGATIONS
   18            17.          Defendant admits the allegations of paragraph 17 of the FAC.
   19            18.          Defendant lacks sufficient knowledge or information to form a basis as to
   20 the truth of the allegations of Paragraph 18 of the FAC and on that basis denies those
   21 allegations.
   22            19.          Defendant lacks sufficient knowledge or information to form a basis as to
   23 the truth of the allegations of Paragraph 19 of the FAC and on that basis denies those
   24 allegations.
   25            20.          Defendant admits the allegations of paragraph 20 of the FAC.
   26            21.          Defendant admits the allegation of paragraph 21 of the FAC in that the
   27 ordinance applied exclusively to rental properties.
   28                         a.    Defendant admits the allegations of paragraph 21(a).
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -3-                 CasePage
                                                                                  No 5:19
                                                                                       055cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 56
                                                            4 ofof20
                                                                   746Page IDID
                                                                        Page  #:254
                                                                                #:464




    1                         b.    Defendant admits the allegations of paragraph 21(b).
    2                         c.    Defendant admits the allegations of paragraph 21(c), except that the
    3 quoted language in the final sentence of paragraph 21(c) is not a wholly accurate quote
    4 of the language contained in the addendum, which specifies that “every member of
    5 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
    6 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
    7 accordance with California Law.”
    8                         d.    Defendant admits the allegations of paragraph 21(d).
    9                         e.    Defendant admits the allegations of paragraph 21(e) in that the
   10 ordinance required all rental properties in the City to undergo annual exterior
   11 inspections and provided for the alleged fees, but denies that the ordinance provided
   12 specific criteria, such as lighting and landscaping, to be inspected.
   13            22.          Defendant admits the allegations of the first sentence of paragraph 22 of
   14 the FAC. Defendant denies the allegations of the second sentence of paragraph 22 of
   15 the FAC because, while many provisions of the amended ordinance are similar to
   16 and/or unchanged from the original ordinance, substantive changes to the ordinance
   17 were made. Defendant admits the allegations of the third sentence of paragraph 22 of
   18 the FAC.
   19            23.          Defendant denies the allegations of paragraph 23 of the FAC.
   20            24.          Defendant denies the allegations of paragraph 24 of the FAC.
   21            25.          Defendant denies the allegations of the first sentence of paragraph 25 of
   22 the FAC. Defendant denies the allegations of the second sentence of paragraph 25 of
   23 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
   24 truth of the allegations of the third sentence of paragraph 25 of the FAC and on that
   25 basis denies those allegations.
   26                         a.    Defendant admits the allegations of paragraph 25(a) of the FAC
   27 because the quoted language is accurate, although it is excerpted and stripped of
   28 context.
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -4-                 CasePage
                                                                                  No 5:19
                                                                                       056cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 57
                                                            5 ofof20
                                                                   746Page IDID
                                                                        Page  #:255
                                                                                #:465




    1                         b.    Defendant admits the allegations of paragraph 25(b) of the FAC
    2 because the quoted language is accurate, although it is excerpted and stripped of
    3 context.
    4                         c.    Defendant admits the allegations of paragraph 25(c) of the FAC
    5 because the quoted language is accurate, although it is excerpted and stripped of
    6 context.
    7                         d.    Defendant admits the allegations of paragraph 25(d) of the FAC
    8 because the quoted language is accurate, although it is excerpted and stripped of
    9 context.
   10                         e.    Defendant admits the allegations of the first sentence of paragraph
   11 25(e) of the FAC. Defendant lacks sufficient knowledge or information to form a basis
   12 as to the truth of the allegations of the second and third sentences of paragraph 25(e) of
   13 the FAC, and on that basis denies those allegations. The foregoing notwithstanding,
   14 Defendant admits that an individual did speak at a hearing on the ordinance and state
   15 that people were moving from parts of Los Angeles County which he identified by the
   16 323 area code.
   17            26.          Defendant admits the allegations of paragraph 26 of the FAC.
   18            27.          Defendant denies the allegations of the first sentence of paragraph 22 of
   19 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
   20 truth of the allegations of the second sentence of paragraph 27 regarding the
   21 demographics of renters in the City and on that basis denies those allegations.
   22            28.          Defendant denies the allegations of the first sentence of paragraph 28 of
   23 the FAC. Defendant admits the allegations of the second sentence of paragraph 28 to
   24 the extent that the quoted language therein, stripped of further context, is accurate.
   25 Defendant admits the allegations of the third sentence of paragraph 28 to the extent that
   26 the quoted language therein, stripped of further context, is accurate.
   27 / / /
   28
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -5-                 CasePage
                                                                                  No 5:19
                                                                                       057cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 58
                                                            6 ofof20
                                                                   746Page IDID
                                                                        Page  #:256
                                                                                #:466




    1            29.          Defendant lacks sufficient knowledge or information to form a basis as to
    2 the truth of the allegations of paragraph 29 of the FAC and on that basis denies those
    3 allegations.
    4            30.          Defendant lacks sufficient knowledge or information to form a basis as to
    5 the truth of the allegations of the first sentence of paragraph 30 of the FAC and on that
    6 basis denies those allegations. Defendant admits the allegations of the second sentence
    7 of paragraph 30 of the FAC. Defendant admits the allegations of the third sentence
    8 paragraph 30 of the FAC in that then-Captain Bentsen made a presentation before the
    9 City Council in which he provided data related to crime and rental housing. Defendant
   10 denies the allegations of the fourth sentence of paragraph 30 of the FAC.
   11                         a.    Defendant admits the allegations of the first sentence of paragraph
   12 30(a) of the FAC. Defendant lacks sufficient information or belief to form a basis as to
   13 the truth of the allegations of the second sentence of paragraph 30(a) regarding the
   14 necessity of further information, and on that basis denies those allegations.
   15                         b.    Defendant admits the allegations of the first sentence of paragraph
   16 30(b) of the FAC inasmuch as Bentsen did provide statistical information regarding
   17 multiple response forms. Defendant admits the allegations of the second sentence of
   18 paragraph 30(b) of the FAC. Defendant admits those allegations of the third sentence of
   19 paragraph 30(b) alleging that the presentation by Bentsen did not include data for
   20 multiple responses involving alarm calls, but lacks sufficient information or belief to
   21 form a basis as to the truth of the allegations regarding whether alarm calls typically
   22 occurred at homes. Defendant admits the allegations of the fourth sentence of paragraph
   23 30(b) of the FAC.
   24                         c.    Defendant admits the allegations of paragraph 30(c) of the FAC.
   25            31.          Defendant admits the allegations of the first sentence paragraph 31 of the
   26 FAC in that the Sheriff’s Department had an internal unit to enforce the ordinance.
   27 Defendant lacks sufficient knowledge or information to form a basis as to the truth of
   28 the allegations of the first sentence of paragraph 31 of the FAC regarding the
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -6-                 CasePage
                                                                                  No 5:19
                                                                                       058cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 59
                                                            7 ofof20
                                                                   746Page IDID
                                                                        Page  #:257
                                                                                #:467




    1 establishment of the aforementioned unit prior to the ordinance’s being enacted, and on
    2 that basis denies those allegations. Defendant admits that the Sheriff’s Department
    3 licensed “easy-tracking” software, but Defendant is informed and believes, and on that
    4 basis alleges, that the Sheriff’s Department licensed the alleged software more than a
    5 year before the ordinance at issue in the FAC was passed. Defendant lacks sufficient
    6 information or belief to form a basis as to the accuracy of the quoted language
    7 contained in the second sentence of paragraph 31 and on that basis denies those
    8 allegations.
    9            32.          Defendant admits the allegations of paragraph 32 of the FAC, inasmuch as
   10 the quoted language is accurate, although excerpted and stripped of context. However,
   11 Defendant denies the allegations of paragraph 32 that Bentsen made any representations
   12 regarding whether the acts described in the language quoted therein would warrant
   13 eviction.
   14            33.          Despite a good faith effort to review its records and provide substantive
   15 responses to the allegations of the FAC, the documents produced thus far in discovery
   16 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
   17 knowledge or information to form a basis as to the truth of the allegations of paragraph
   18 33 of the FAC at this time, and on that basis denies those allegations. The foregoing
   19 notwithstanding, Defendant admits the allegations of the second sentence of paragraph
   20 33 only inasmuch as an individual did state that the ordinance was “trampling on civil
   21 rights” during a hearing on the matter.
   22            34.          Despite a good faith effort to review its records and provide substantive
   23 responses to the allegations of the FAC, the documents produced thus far in discovery
   24 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
   25 knowledge or information to form a basis as to the truth of the allegations of the first
   26 sentence of paragraph 34 of the FAC at this time because Defendant is unable to locate
   27 the alleged letter prior to the deadline for the filing of this Answer, and on that basis
   28 denies those allegations. Defendant admits the allegations of the second sentence of
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -7-                 CasePage
                                                                                  No 5:19
                                                                                       059cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 60
                                                            8 ofof20
                                                                   746Page IDID
                                                                        Page  #:258
                                                                                #:468




    1 paragraph 34, inasmuch as the quoted language is accurate, although incomplete and
    2 stripped of context. Defendant denies the allegations of the third sentence of paragraph
    3 34 of the FAC because Plaintiff has altered the quoted language, and as such it is not
    4 accurate.
    5            35.          Despite a good faith effort to review its records and provide substantive
    6 responses to the allegations of the FAC, the documents produced thus far in discovery
    7 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
    8 knowledge or information to form a basis as to the truth of the allegations of paragraph
    9 35 of the FAC at this time, and on that basis denies those allegations. However,
   10 Defendant did locate the letter alleged in the second sentence of paragraph 35 of the
   11 FAC, and therefore admits the allegations of the second sentence of paragraph 35 of the
   12 FAC.
   13            36.          Defendant admits the allegations of paragraph 36 of the FAC.
   14            37.          Defendant admits the allegations of the first sentence of paragraph 37 of
   15 the FAC. Despite a good faith effort to review its records and provide substantive
   16 responses to the allegations of the FAC, the documents produced thus far in discovery
   17 are voluminous and are still being reviewed, and Defendant therefore lacks sufficient
   18 knowledge or information to form a basis as to the truth of the allegations of the second
   19 sentence of paragraph 37 of the FAC throughout the entire time since the enactment of
   20 the crime free ordinance, and on that basis denies those allegations.
   21            38.          Defendant denies the allegations of the first sentence of paragraph 38 of
   22 the FAC. Defendant admits the allegations of the second sentence of paragraph 38 of
   23 the FAC. Defendant denies the allegations of the third sentence of paragraph 38 of the
   24 FAC because the ordinance did not mandate that owners begin an eviction process as to
   25 any and all tenants.
   26            39.          Defendant denies the allegations of the first sentence of paragraph 39 of
   27 the FAC. Defendant denies the allegations of the second sentence of paragraph 39 of
   28 the FAC. Defendant admits the allegations of the third sentence of paragraph 39, to the
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -8-                 CasePage
                                                                                  No 5:19
                                                                                       060cv-02298
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  32 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 61
                                                            9 ofof20
                                                                   746Page IDID
                                                                        Page  #:259
                                                                                #:469




    1 extent that the ordinance gave the Chief of Police discretion to determine what evidence
    2 and documents to provide to the extent permitted under relevant state and federal law.
    3            40.          Despite a good faith effort to review its records and provide substantive
    4 responses to the allegations of the FAC, the documents produced thus far in discovery
    5 are voluminous and are still being reviewed, and quoted individuals and organizations
    6 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
    7 knowledge or information to form a basis as to the truth of the allegations of paragraph
    8 40 of the FAC at this time, and on that basis denies those allegations.
    9            41.          Defendant lacks sufficient knowledge or information to form a basis as to
   10 the truth of the allegations of Paragraph 41 of the FAC and on that basis deny those
   11 allegations.
   12            42.          Defendant denies the allegations of the first sentence of paragraph 42 of
   13 the FAC. Defendant lacks sufficient knowledge or information to form a basis as to the
   14 truth of the remaining allegations of Paragraph 42 and on that basis denies those
   15 allegations.
   16            43.          Defendant lacks sufficient knowledge or information to form a basis as to
   17 the truth of the allegations of Paragraph 43 of the FAC and on that basis denies those
   18 allegations.
   19            44.          Defendant lacks sufficient knowledge or information to form a basis as to
   20 the truth of the allegations of Paragraph 44 of the FAC and on that basis denies those
   21 allegations.
   22            45.          Defendant lacks sufficient knowledge or information to form a basis as to
   23 the truth of the allegations of Paragraph 45 of the FAC and on that basis denies those
   24 allegations.
   25            46.          Defendant lacks sufficient knowledge or information to form a basis as to
   26 the truth of the allegations of Paragraph 44 of the FAC and on that basis denies those
   27 allegations.
   28 / / /
                                                                                     Ex. 4
        01071.0047/671206 1
                                                          -9-                 CasePage
                                                                                  No 5:19-cv-02298
                                                                                       061
                       DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 10
                                                             62 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:260
                                                                                  #:470




     1            47.          Despite a good faith effort to review its records and provide substantive
     2 responses to the allegations of the FAC, the documents produced thus far in discovery
     3 are voluminous and are still being reviewed, and quoted individuals and organizations
     4 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
     5 knowledge or information to form a basis as to the truth of the allegations of paragraph
     6 47 of the FAC at this time, and on that basis denies those allegations.
     7            48.          Defendant lacks sufficient knowledge or information to form a basis as to
     8 the truth of the allegations of Paragraph 48 of the FAC and on that basis deny those
     9 allegations.
   10             49.          Paragraph 49 of the FAC contains no factual allegations regarding any act
   11 or omission of Defendant. To the extent that a response to paragraph 49 is required,
   12 Defendant lacks sufficient knowledge or information to form a basis as to the truth of
   13 the allegations of Paragraph 49 and on that basis denies those allegations.
   14             50.          Defendant denies the allegations of the first sentence of paragraph 50 of
   15 the FAC. Despite a good faith effort to review its records and provide substantive
   16 responses to the allegations of the FAC, the documents produced thus far in discovery
   17 are voluminous and are still being reviewed, and quoted individuals and organizations
   18 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
   19 knowledge or information to form a basis as to the truth of the remaining allegations of
   20 paragraph 50 of the FAC at this time, and on that basis denies those allegations.
   21             51.          Defendant denies the allegations of paragraph 51 of the FAC.
   22             52.          Defendant lacks sufficient knowledge or information to form a basis as to
   23 the truth of the allegations of paragraph 52 of the FAC and on that basis denies those
   24 allegations.
   25             53.          Defendant lacks sufficient knowledge or information to form a basis as to
   26 the truth of the allegations of paragraph 53 of the FAC and on that basis denies those
   27 allegations.
   28 / / /
                                                                                      Ex. 4
         01071.0047/671206 1
                                                          -10-                 CasePage
                                                                                   No 5:19
                                                                                        062cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 11
                                                             63 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:261
                                                                                  #:471




     1            54.          Defendant lacks sufficient knowledge or information to form a basis as to
     2 the truth of the allegations of paragraph 54 of the FAC and on that basis denies those
     3 allegations.
     4            55.          Defendant lacks sufficient knowledge or information to form a basis as to
     5 the truth of the allegations of paragraph 55 of the FAC and on that basis denies those
     6 allegations.
     7            56.          Defendant lacks sufficient knowledge or information to form a basis as to
     8 the truth of the allegations of paragraph 56 of the FAC and on that basis denies those
     9 allegations.
   10             57.          Defendant denies the allegations of paragraph 57 of the FAC.
   11             58.          Defendant admits the allegations of paragraph 58 of the FAC.
   12             59.          Defendant lacks sufficient knowledge or information to form a basis as to
   13 the truth of the allegations of Paragraph 59 of the FAC and on that basis denies those
   14 allegations.
   15             60.          Despite a good faith effort to review its records and provide substantive
   16 responses to the allegations of the FAC, the documents produced thus far in discovery
   17 are voluminous and are still being reviewed, and quoted individuals and organizations
   18 are frequently left unnamed in the FAC, and Defendant therefore lacks sufficient
   19 knowledge or information to form a basis as to the truth of the allegations of paragraph
   20 60 of the FAC at this time, and on that basis denies those allegations.
   21             61.          Defendant lacks sufficient knowledge or information to form a basis as to
   22 the truth of the allegations of Paragraph 61 of the FAC and on that basis denies those
   23 allegations.
   24             62.          Defendant lacks sufficient knowledge or information to form a basis as to
   25 the truth of the other allegations of Paragraph 62 of the FAC and on that basis denies
   26 those allegations.
   27             63.          Defendant denies the allegations of paragraph 63 of the FAC.
   28             64.          Defendant denies the allegations of paragraph 64 of the FAC.
                                                                                      Ex. 4
         01071.0047/671206 1
                                                          -11-                 CasePage
                                                                                   No 5:19
                                                                                        063cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 12
                                                             64 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:262
                                                                                  #:472




     1            65.          Defendant denies the allegations of paragraph 65 of the FAC.
     2            66.          Defendant denies the allegations of paragraph 66 of the FAC.
     3            67.          Defendant admits the allegations of paragraph 67 of the FAC.
     4            68.          Defendant alleges that the documents alleged in paragraph 68 speak for
     5 themselves, and that to admit or deny the allegations of Paragraph 68 of the FAC calls
     6 for a legal conclusion. Additionally, the documents produced thus far in discovery
     7 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
     8 potentially relevant documents to gain sufficient knowledge or information to form a
     9 basis as to the truth of the allegations of paragraph 68 at this time, and on that basis
   10 denies those allegations,
   11             69.          Defendant alleges that paragraph 69 of the FAC contains no factual
   12 allegations regarding any act or omission of Defendant. Defendant further alleges that
   13 the statutes and regulations alleged in paragraph 69 speak for themselves, and that to
   14 admit or deny the allegations of Paragraph 69 of the FAC calls for a legal conclusion.
   15             70.          Defendant alleges that the documents alleged in paragraph 70 speak for
   16 themselves, and that to admit or deny the allegations of Paragraph 70 of the FAC calls
   17 for a legal conclusion. Additionally, the documents produced thus far in discovery
   18 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
   19 potentially relevant documents to gain sufficient knowledge or information to form a
   20 basis as to the truth of the allegations of paragraph 70 at this time, and on that basis
   21 denies those allegations,
   22             71.          Defendant admits the allegations of paragraph 71 of the FAC.
   23             72.          Defendant admits the allegations of paragraph 72 of the FAC in that HUD
   24 completed an investigation and prepared a final investigative report, but Defendant is
   25 informed and believes that HUD did not engage in a good faith attempt at conciliation,
   26 and therefore denies that HUD truly attempted conciliation.
   27 / / /
   28
                                                                                      Ex. 4
         01071.0047/671206 1
                                                          -12-                 CasePage
                                                                                   No 5:19-cv-02298
                                                                                        064
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 13
                                                             65 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:263
                                                                                  #:473




     1            73.          Defendant lacks sufficient knowledge or information to form a basis as to
     2 the truth of the allegations of Paragraph 73 of the FAC and on that basis denies those
     3 allegations.
     4            74.          Defendant admits the allegations of paragraph 74 of the FAC.
     5            75.          Defendant admits the allegations of paragraph 75 of the FAC.
     6            76.          Defendant admits the allegations of paragraph 76 of the FAC.
     7            77.          Defendant lacks sufficient knowledge or information to form a basis as to
     8 the truth of the allegations of Paragraph 77 of the FAC and on that basis deny those
     9 allegations.
   10             78.          Defendant admits the allegations of paragraph 78 of the FAC.
   11             79.          Defendant lacks sufficient knowledge or information to form a basis as to
   12 the truth of the allegations of Paragraph 79 of the FAC and on that basis denies those
   13 allegations.
   14             80.          Defendant lacks sufficient knowledge or information to form a basis as to
   15 the truth of the allegations of Paragraph 80 of the FAC and on that basis denies those
   16 allegations.
   17             81.          This paragraph 81 merely re-alleges and re-incorporates all preceding
   18 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
   19 paragraphs in this Answer.
   20             82.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
   21 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
   22 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
   23 Paragraph 82 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
   24 Defendant responds that Defendant lacks sufficient knowledge or information to form a
   25 basis as to the truth of the allegations of Paragraph 82 of the FAC and on that basis
   26 deny those allegations.
   27             83.          Defendant denies allegations of paragraph 83 of the FAC.
   28             84.          Defendant denies allegations of paragraph 84 of the FAC.
                                                                                      Ex. 4
         01071.0047/671206 1
                                                          -13-                 CasePage
                                                                                   No 5:19
                                                                                        065cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 14
                                                             66 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:264
                                                                                  #:474




     1            85.          Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
     2 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
     3 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
     4 Paragraph 85 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
     5 Defendant denies the allegations of paragraph 85 of the FAC.
     6            86.          Defendant denies the allegations of paragraph 86 of the FAC.
     7            87.          This paragraph 87 merely re-alleges and re-incorporates all preceding
     8 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
     9 paragraphs in this Answer.
   10             88.          Defendant lacks sufficient knowledge or information, based on the
   11 phrasing of paragraph 88, to form a basis as to the truth of paragraph 88, as the FAC
   12 does not specify what City programs or activities receive federal financial assistance.
   13 However, the City does not dispute that some of its programs and activities receive
   14 federal financial assistance.
   15             89.          Defendant denies the allegations of paragraph 89 of the FAC.
   16             90.          Defendant denies the allegations of paragraph 90 of the FAC.
   17             91.          This paragraph 91 merely re-alleges and re-incorporates all preceding
   18 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
   19 paragraphs in this Answer.
   20             92.          Defendant alleges that any contracts alleged in paragraph 92 of the FAC
   21 speak for themselves, and that to admit or deny the allegations of paragraph 92 of the
   22 FAC calls for a legal conclusion. Additionally, the documents produced thus far in
   23 discovery exceed 60,000 pages, and Defendant was unable to perform a sufficient
   24 review of all potentially relevant documents to gain sufficient knowledge or
   25 information to form a basis as to the truth of the allegations of paragraph 92 at this
   26 time, and on that basis denies those allegations,
   27             93.          Defendant denies the allegations of paragraph 93 of the FAC.
   28             94.          Defendant denies the allegations of paragraph 94 of the FAC.
                                                                                      Ex. 4
         01071.0047/671206 1
                                                         -14-                  CasePage
                                                                                   No 5:19
                                                                                        066cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 15
                                                             67 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:265
                                                                                  #:475




     1                                  AFFIRMATIVE DEFENSES
     2            Defendant alleges the following affirmative defenses as to each and every claim
     3 for relief and as to each and every allegation set forth in the FAC. Defendant reserves
     4 the right to add affirmative defenses to those stated hereinafter to the extent that
     5 discovery, disclosures, or other evidence in the case raises such as proper defenses.
     6                               FIRST AFFIRMATIVE DEFENSE
     7                                    (Failure to State a Claim)
     8            Plaintiff’s FAC, and each cause of action alleged therein, fails to set forth facts
     9 sufficient to state a claim against Defendant.
   10                              SECOND AFFIRMATIVE DEFENSE
   11                                              (Laches)
   12             Plaintiff’s FAC is barred, in whole or in part, by the doctrine of laches due to
   13 Plaintiff’s unreasonable delay in prosecuting the instant action. The original complaint
   14 in this matter was brought by HUD in 2016, and in the intervening time HUD failed to
   15 actively pursue the matter, resulting in the loss of valuable evidence and an inability to
   16 locate necessary witnesses.
   17                                THIRD AFFIRMATIVE DEFENSE
   18                                             (Mootness)
   19             Plaintiff’s FAC, in whole or in part, is moot in light of the 2017 amendment to
   20 the ordinance at issue herein, making any alleged violations not “ongoing.”
   21                              FOURTH AFFIRMATIVE DEFENSE
   22                                             (Standing)
   23             Plaintiff lacks standing to bring this action based on alleged violations that are
   24 not ongoing.
   25                                FIFTH AFFIRMATIVE DEFENSE
   26                                              (Waiver)
   27             Plaintiff’s FAC is barred, in whole or in part, due to Plaintiff’s waiver of causes
   28 of action alleged herein.
                                                                                      Ex. 4
         01071.0047/671206 1
                                                      -15-                     CasePage
                                                                                   No 5:19
                                                                                        067cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 16
                                                             68 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:266
                                                                                  #:476




     1                               SIXTH AFFIRMATIVE DEFENSE
     2                                      (Statute of Limitations)
     3            Defendant is informed and believes that Plaintiff failed to comply with the
     4 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
     5 42 U.S.C. § 3610.
     6                             SEVENTH AFFIRMATIVE DEFENSE
     7                                      (Third Parties Liable)
     8            Defendant alleges that the acts and omissions complained of are those of
     9 individuals and/or entities other than the answering Defendant and their employee(s).
   10                               EIGHTH AFFIRMATIVE DEFENSE
   11                                    (Apportionment of Liability)
   12             Defendant alleges that the damages asserted in the FAC were proximately caused
   13 and contributed to by persons and/or entities other than the answering Defendant and
   14 the liability of parties, named or unnamed, should be apportioned according to their
   15 relative degree of fault, if any, and the resulting liability of the answering Defendant, if
   16 any, should be reduced accordingly.
   17                                NINTH AFFIRMATIVE DEFENSE
   18                             (No Unlawful Custom, Policy, or Practice)
   19             Defendant alleges that it does not have any unlawful custom, policy, or practice
   20 relevant to the allegations in Plaintiff’s FAC.
   21                               TENTH AFFIRMATIVE DEFENSE
   22                                 (Res Judicata/Collateral Estoppel)
   23             Plaintiff’s FAC is barred, in whole or in part, due to res judicata and/or collateral
   24 estoppel arising from prior related litigation.
   25                             ELEVENTH AFFIRMATIVE DEFENSE
   26                                (Direct Threat to Health and Safety)
   27             Defendant alleges that the challenged action falls under the direct threat
   28 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
                                                                                      Ex. 4
         01071.0047/671206 1
                                                      -16-                     CasePage
                                                                                   No 5:19
                                                                                        068cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 17
                                                             69 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:267
                                                                                  #:477




     1 that a dwelling be made available to an individual whose tenancy would constitute a
     2 direct threat to the health or safety of other individuals or whose tenancy would result
     3 in substantial damage to the property of others.”
     4                                 TWELFTH AFFIRMATIVE DEFENSE
     5                           (No Malice, Intent, Willful, or Reckless Disregard)
     6            Defendant alleges that it has not engaged in intentional discrimination and its
     7 actions were not done with malice, willfulness, or reckless disregard to the rights of any
     8 person.
     9                               THIRTEENTH AFFIRMATIVE DEFENSE
   10                            (No Objectively Reasonable Effort at Conciliation)
   11             Defendant alleges that HUD failed to engage in an objectively reasonable effort
   12 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
   13 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
   14                                                    PRAYER
   15             WHEREFORE, Defendant prays for judgment or relief against Plaintiff as
   16 follows:
   17             1.           That the claims against Defendant be dismissed, with prejudice, and that
   18 the Plaintiff take nothing;
   19             2.           That any relief be offset by relief afforded to other persons and entities that
   20 brought suit in cooperation with Plaintiff on the same grounds alleged by Plaintiff
   21 herein.
   22             3.           For such other and further relief as this Court deems just and proper.
   23 / / /
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28
                                                                                      Ex. 4
         01071.0047/671206 1
                                                             -17-              CasePage
                                                                                   No 5:19
                                                                                        069cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 18
                                                             70 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:268
                                                                                  #:478




     1 DATED: September 24, 2020                ALESHIRE & WYNDER, LLP
                                                ERIC L. DUNN
     2
                                                STEPHEN R. ONSTOT
     3                                          BRADEN J. HOLLY
     4
     5
                                                By:         /s/ Stephen R. Onstot
     6
                                                      STEPHEN R. ONSTOT
     7                                                Attorneys for CITY OF HESPERIA
     8
     9                                  DEMAND FOR JURY TRIAL
   10             The City of Hesperia hereby demands a trial by Jury of all issues so triable
   11 pursuant to Rule 38 of the Federal Rules of Civil Procedure.
   12
   13 DATED: September 24, 2020                   ALESHIRE & WYNDER, LLP
   14                                             ERIC L. DUNN
                                                  STEPHEN R. ONSTOT
   15                                             BRADEN J. HOLLY
   16
   17
   18                                             By:         /s/ Stephen R. Onstot
                                                        STEPHEN R. ONSTOT
   19                                                   Attorneys for CITY OF HESPERIA
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                      Ex. 4
         01071.0047/671206 1
                                                        -18-                   CasePage
                                                                                   No 5:19
                                                                                        070cv-02298
                        DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 19
                                                             71 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:269
                                                                                  #:479




     1
     2                                    PROOF OF SERVICE
     3      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
             SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
     4                            DEPARTMENT
                               Case No. 5:19-cv-02298
     5
         STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
     6
             At the time of service, I was over 18 years of age and not a party to this action. I
    7 am employed in the County of Riverside, State of California. My business address is
      3880 Lemon Street, Suite 520, Riverside, CA 92501.
    8
             On September 24, 2020, I served true copies of the following document(s)
    9 described as DEFENDANT CITY OF HESPERIA’S ANSWER TO FIRST
      AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL on the
   10 interested parties in this action as follows:
   11         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
      with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
   12 CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
      CM/ECF users will be served by mail or by other means permitted by the court rules.
   13
             I declare under penalty of perjury under the laws of the United States of America
   14 that the foregoing is true and correct and that I am employed in the office of a member
      of the bar of this Court at whose direction the service was made.
   15
             Executed on September 24, 2020, at Riverside, California.
   16
   17
                                                        /s/ Sandra D. McLeod
   18                                                   Sandra D McLeod
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                           Ex. 4
         01071.0047/671206 1
                                                      -1-                           CasePage
                                                                                        No 5:19-cv-02298
                                                                                             071
                                               PROOF OF SERVICE
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     32 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 20
                                                             72 of
                                                                of 20
                                                                   746 Page
                                                                        PageIDID#:270
                                                                                  #:480




    1 WILLIAM P. BAR                               Attorneys for Plaintiff
      Attorney General                             United States of America
    2 ERIC S. DREIBAND
      Assistant Attorney General
    3 SAMEENA SHINA MAJEED
      Chief, Housing and Civil Enforcement Section
    4 R. TAMAR HAGLER
      Deputy Chief, Housing and Civil Enforcement
    5 Section
      MEGAN K. WHYTE DE VASQUEZ
    6 MICHELLE A. MCLEOD
      CHRISTOPHER D. BELEN
    7 Trial Attorneys
             U.S. Department of Justice
    8        Civil Rights Division
             Housing and Civil Enforcement Section
    9        950 Pennsylvania Ave., NW – 4CON
             Washington, D.C. 20530
   10        Telephone: (202) 514-4713
             Facsimile: (202) 514-1116
   11 Email: Megal.Whyte.de.Vasquez@usdoj.gov
      Email: michelle.mcleod@usdoj.gov
   12 Email: christopher.belen@usdoj.gov
   13
      NICOLA T. HANNA
   14 United Sates Attorney
      DAVID M. HARRIS
   15 Chief, Civil Division
      KAREN P. RUCKERT
   16 Chief, Civil Rights Section, Civil Division
      MATTHEW NICKELL
   17 Assistant United States Attorney
      KATHERINE M. HIKIDA
   18 Civil Rights Section
            Federal Building, Suite 7516
   19       300 North Los Angeles Street
            Los Angeles, California 90012
   20       Telephone: (213) 894-8805
            Facsimile: (213) 894-7819
   21 Email: Matthew.Nickell@usdoj.gov
      Email: katherine.hikida@usdoj.gov
   22
   23
   24
   25
   26
   27
   28
                                                                                Ex. 4
        01071.0047/671206 1
                                               -2-                       CasePage
                                                                             No 5:19
                                                                                  072cv-02298
                                         PROOF OF SERVICE
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 73
                                                            1 ofof22
                                                                   746Page IDID
                                                                        Page  #:271
                                                                                #:481




    1 ALESHIRE & WYNDER, LLP
      ERIC L. DUNN, State Bar No. 176851
    2  edunn@awattorneys.com
      STEPHEN R. ONSTOT, State Bar No. 139319
    3  sonstot@awattorneys.com
      BRADEN J. HOLLY, State Bar No. 312098
    4  bholly@awattorneys.com
      3880 Lemon Street, Suite 520
    5 Riverside, California 92501
      Telephone: (951) 241-7338
    6 Facsimile: (951) 300-0985
    7 Attorneys for COUNTY OF SAN
      BERNARDINO, and SAN
    8 BERNARDINO COUNTY SHERIFF’S
      DEPARTMENT
    9
                        UNITED STATES DISTRICT COURT
   10
            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
   11
   12
        UNITED STATES OF AMERICA,                    Case No. 5:19-cv-02298 AB (SPx)
   13
                              Plaintiff,             DEFENDANTS COUNTY OF SAN
   14                                                BERNARDINO and SAN
                  v.                                 BERNARDINO COUNTY
   15                                                SHERIFF’S DEPARTMENT’S
      CITY OF HESPERIA, COUNTY OF                    ANSWER TO FIRST AMENDED
   16 SAN BERNARDINO, and SAN                        COMPLAINT AND DEMAND FOR
      BERNARDINO COUNTY SHERIFF’S                    JURY TRIAL
   17 DEPARTMENT,
   18                         Defendants.            The Hon. Andre Birotte
   19                                                Trial Date:        N/A
   20
   21            Defendants COUNTY OF SAN BERNARDINO, and SAN BERNARDINO
   22 COUNTY SHERIFF’S DEPARTMENT (“Defendants”) hereby respond to the
   23 allegations contained in the First Amended Complaint (“FAC”) filed by PLAINTIFF
   24 UNITED STATES OF AMERICA (“Plaintiff”) and each cause of action thereafter as
   25 follows:
   26 / / /
   27
   28
        01071.0047/671208 1                                              Case No. 5:19-cv-02298
                                                                                  Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                   073
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 74
                                                            2 ofof22
                                                                   746Page IDID
                                                                        Page  #:272
                                                                                #:482




    1                                             INTRODUCTION
    2            1.           Defendants allege that Title VIII of the Civil Rights Act of 1968, as
    3 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
    4 “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
    5 to admit or deny the allegations of Paragraph 1 of the Complaint calls for a legal
    6 conclusion. The foregoing notwithstanding, the Defendants admit that the statements of
    7 the second sentence of this paragraph regarding the procedural history prior to the filing
    8 of the FAC are accurate.
    9            2.           Defendants deny the allegations of paragraph 2 of the FAC.
   10            3.           Defendants deny the allegations of paragraph 3 of the FAC.
   11            4.           Defendants deny the allegations of the first sentence of paragraph 4 of the
   12 FAC to the extent that it alleges that the ordinance at issue required the eviction of any
   13 and all tenants upon notification of criminal activity by the Sheriff’s Department.
   14 Defendants admit the allegations of the second sentence of paragraph 4 of the FAC, in
   15 that the ordinance mandated Sheriff’s Department screenings for tenants and annual
   16 exterior inspections of rental properties. Defendants deny the remaining allegations of
   17 paragraph 4 of the FAC.
   18            5.           Defendants deny the allegations of paragraph 5 of the FAC.
   19            6.           Defendants deny the allegations of paragraph 6 of the FAC.
   20                                      JURISDICTION AND VENUE
   21            7.           Defendants allege that the statutes cited in paragraph of the FAC speak for
   22 themselves, and that to admit or deny the allegations of Paragraph 7 of the FAC calls
   23 for a legal conclusion. However, the Defendants do not dispute that this Court has
   24 jurisdiction over this action.
   25            8.           Defendants allege that 28 U.S.C. § 1391(b) speaks for itself, and that to
   26 admit or deny the allegations of Paragraph 8 of the FAC calls for a legal conclusion.
   27 However, Defendants do not dispute that this action is properly venued in the Central
   28 District of California.
        01071.0047/671208 1
                                                -2-                      Case No. 5:19-cv-02298
                                                                                  Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                   074
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 75
                                                            3 ofof22
                                                                   746Page IDID
                                                                        Page  #:273
                                                                                #:483




    1
    2                                               DEFENDANTS
    3            9.           Defendants admit the allegations of paragraph 9 of the FAC.
    4            10.          Defendants admit the allegations of paragraph 10 of the FAC.
    5            11.          Defendants lack sufficient knowledge or information, based on the
    6 phrasing of paragraph 11, to form a basis as to the truth of paragraph 11, as the FAC
    7 does not specify what City programs or activities receive federal financial assistance.
    8 However, the City does not dispute that some of its programs and activities receive
    9 federal financial assistance.
   10            12.          Defendants allege that any contracts alleged in paragraph 12 of the FAC
   11 speak for themselves, and that to admit or deny the allegations of paragraph 12 of the
   12 FAC calls for a legal conclusion. Additionally, Defendants lack sufficient knowledge or
   13 information to form a basis as to the truth of paragraph 12 of the FAC.
   14            13.          Defendants deny the allegations of paragraph 13 of the FAC. A county is
   15 not a municipal corporation, it is a legal subdivision of the State of California. (Cal.
   16 Const., art. XI, § 1; Williams v. McClellan (1953) 119 Cal.App.2d 138, 143.)
   17            14.          Defendants admit the allegations of paragraph 14 of the FAC.
   18            15.          Defendants admit the allegations of paragraph 15 of the FAC.
   19            16.          Defendants admit the allegations of paragraph 16 of the FAC.
   20                                       FACTUAL ALLEGATIONS
   21            17.          Defendants admit the allegations of paragraph 17 of the FAC.
   22            18.          Defendants lack sufficient knowledge or information to form a basis as to
   23 the truth of the allegations of paragraph 18 of the FAC and on that basis deny those
   24 allegations.
   25            19.          Defendants lack sufficient knowledge or information to form a basis as to
   26 the truth of the allegations of paragraph 19 of the FAC and on that basis deny those
   27 allegations.
   28            20.          Defendants admit the allegations of paragraph 20 of the FAC.
        01071.0047/671208 1
                                                         -3-                        Case No. 5:19-cv-02298
                                                                                             Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                  075
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 76
                                                            4 ofof22
                                                                   746Page IDID
                                                                        Page  #:274
                                                                                #:484




    1            21.          Defendants admit the allegation of paragraph 21 of the FAC in that the
    2 ordinance applied exclusively to rental properties.
    3                         a.    Defendants admit the allegations of paragraph 21(a).
    4                         b.    Defendants admit the allegations of paragraph 21(b).
    5                         c.    Defendants admit the allegations of paragraph 21(c), except that the
    6 quoted language in the final sentence of paragraph 21(c) is not a wholly accurate quote
    7 of the language contained in the addendum, which specifies that “every member of
    8 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
    9 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
   10 accordance with California Law.”
   11                         d.    Defendants admit the allegations of paragraph 21(d).
   12                         e.    Defendants admit the allegations of paragraph 21(e) in that the
   13 ordinance required all rental properties in the City to undergo annual exterior
   14 inspections and provided for the alleged fees, but deny that the ordinance provided
   15 specific criteria, such as lighting and landscaping, to be inspected.
   16            22.          Defendants admit the allegations of the first sentence of paragraph 22 of
   17 the FAC. Defendants deny the allegations of the second sentence of paragraph 22 of the
   18 FAC because, while many provisions of the ordinance are similar or unchanged,
   19 substantive changes to the ordinance were made. Defendants admit the allegations of
   20 the third sentence of paragraph 22 of the FAC.
   21            23.          Defendants deny the allegations of paragraph 23 of the FAC.
   22            24.          Defendants deny the allegations of paragraph 24 of the FAC.
   23            25.          Defendants deny the allegations of the first sentence of paragraph 25 of the
   24 FAC. Defendants deny the allegations of the second sentence of paragraph 25 of the
   25 FAC. Defendants lack sufficient knowledge or information to form a basis as to the
   26 truth of the allegations of the third sentence of paragraph 25 of the FAC and on that
   27 basis deny those allegations.
   28
        01071.0047/671208 1
                                                -4-                      Case No. 5:19-cv-02298
                                                                                  Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                   076
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 77
                                                            5 ofof22
                                                                   746Page IDID
                                                                        Page  #:275
                                                                                #:485




    1                a.    Defendants admit the allegations of paragraph 25(a) of the FAC,
    2 because the quoted language is accurate, although it is excerpted and stripped of
    3 context.
    4                b.    Defendants admit the allegations of paragraph 25(b) of the FAC,
    5 because the quoted language is accurate, although it is excerpted and stripped of
    6 context.
    7                c.    Defendants admit the allegations of paragraph 25(c) of the FAC,
    8 because the quoted language is accurate, although it is excerpted and stripped of
    9 context.
   10                d.    Defendants admit the allegations of paragraph 25(d) of the FAC,
   11 because the quoted language is accurate, although it is excerpted and stripped of
   12 context.
   13                e.    Defendants admit the allegations of the first sentence of paragraph
   14 25(e) of the FAC. Defendants lacks sufficient knowledge or information to form a basis
   15 as to the truth of the allegations of the second and third sentences of paragraph 25(e) of
   16 the FAC, and on that basis deny those allegations. The foregoing notwithstanding,
   17 Defendants admit that an individual did speak at a hearing on the ordinance and state
   18 that people were moving from parts of Los Angeles County which he identified by the
   19 323 area code.
   20         26.    Defendants admit the allegations of paragraph 26 of the FAC.
   21         27.    Defendants deny the allegations of the first sentence of paragraph 27 of the
   22 FAC. Defendants lack sufficient knowledge or information to form a basis as to the
   23 truth of the allegations of the second sentence of Paragraph 27 regarding the
   24 demographics of renters in the City of Hesperia and on that basis deny those
   25 allegations.
   26         28.    Defendants deny the allegations of the first sentence of paragraph 28 of the
   27 FAC. Defendants admit the allegations of the second sentence of paragraph 28 to the
   28 extent that the quoted language therein, stripped of further context, is accurate.
      01071.0047/671208 1
                                             -5-                      Case No. 5:19-cv-02298
                                                                               Ex. 5
            DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                          SHERIFF’S
                                                                               077
                       DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 78
                                                            6 ofof22
                                                                   746Page IDID
                                                                        Page  #:276
                                                                                #:486




    1 Defendants admit the allegations of the third sentence of paragraph 28 to the extent that
    2 the quoted language therein, stripped of further context, is accurate.
    3         29.    Despite a good faith effort to review records and provide substantive
    4 responses to the allegations of the FAC, the documents produced thus far in discovery
    5 are voluminous and are still being reviewed, and Defendants therefore lacks sufficient
    6 knowledge or information to form a basis as to the truth of the allegations of paragraph
    7 29 of the FAC at this time, and on that basis deny those allegations. The foregoing
    8 notwithstanding, Defendants admit that they provided support and resources to the City
    9 of Hesperia (“City”) in the preparation and implementation of the ordinance inasmuch
   10 as the Sheriff’s Department was contracted to provide police services to the City prior
   11 to the enactment of the ordinance.
   12         30.    Defendants lacks sufficient knowledge or information to form a basis as to
   13 the truth of the allegations of the first sentence of paragraph 30 of the FAC and on that
   14 basis deny those allegations. Defendants admit the allegations of the second sentence of
   15 paragraph 30 of the FAC. Defendants admit the allegations of the third sentence
   16 paragraph 30 of the FAC in that then-Captain Bentsen made a presentation before the
   17 City Council in which he provided data related to crime and rental housing. Defendants
   18 deny the allegations of the fourth sentence of paragraph 30 of the FAC.
   19                a.    Defendants admit the allegations of the first sentence of paragraph
   20 30(a) of the FAC. Defendants lack sufficient information or belief to form a basis as to
   21 the truth of the allegations of the second sentence of paragraph 30(a) regarding the
   22 necessity of further information, and on that basis deny those allegations.
   23                b.    Defendants admit the allegations of the first sentence of paragraph
   24 30(b) of the FAC. Defendants admit the allegations of the second sentence of paragraph
   25 30(b) of the FAC. Defendants admit those allegations of the third sentence of paragraph
   26 30(b) alleging that the presentation by Bentsen did not include data for multiple
   27 responses involving alarm calls, but lack sufficient information or belief to form a basis
   28 as to the truth of the allegations regarding whether alarm calls typically occurred at
      01071.0047/671208 1
                                                 -6-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
            DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                          SHERIFF’S
                                                                               078
                       DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 79
                                                            7 ofof22
                                                                   746Page IDID
                                                                        Page  #:277
                                                                                #:487




    1 homes. Defendants admit the allegations of the fourth sentence of paragraph 30(b) of
    2 the FAC.
    3               c.     Defendants admit the allegations of paragraph 30(c) of the FAC.
    4         31.   Defendants admit the allegations of the first sentence paragraph 31 of the
    5 FAC in that the Sheriff’s Department had an internal unit to enforce the ordinance.
    6 Defendants lack sufficient knowledge or information to form a basis as to the truth of
    7 the allegations of the first sentence of paragraph 31 of the FAC regarding the
    8 establishment of the aforementioned unit prior to the ordinance’s being enacted, and on
    9 that basis deny those allegations. Defendants admit that the Sheriff’s Department
   10 licensed “easy-tracking” software, but Defendants are informed and believes, and on
   11 that basis allege, that the Sheriff’s Department licensed the alleged software more than
   12 a year before the ordinance at issue in the FAC was passed.
   13         32.   Defendants admit the allegations of paragraph 32 of the FAC, inasmuch as
   14 the quoted language is accurate, although excerpted and stripped of context. However,
   15 Defendants deny the allegations of paragraph 32 that Bentsen made any representations
   16 regarding whether the acts described in the language quoted therein would warrant
   17 eviction.
   18         33.   Despite a good faith effort to review records and provide substantive
   19 responses to the allegations of the FAC, the documents produced thus far in discovery
   20 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
   21 knowledge or information to form a basis as to the truth of the allegations of paragraph
   22 33 of the FAC at this time, and on that basis deny those allegations. The foregoing
   23 notwithstanding, Defendants admit the allegations of the second sentence of paragraph
   24 33 only inasmuch as an individual did state that the ordinance was “trampling on civil
   25 rights” during a hearing on the matter
   26         34.   Despite a good faith effort to review records and provide substantive
   27 responses to the allegations of the FAC, the documents produced thus far in discovery
   28 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
      01071.0047/671208 1
                                               -7-                      Case No. 5:19-cv-02298
                                                                                 Ex. 5
            DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                          SHERIFF’S
                                                                               079
                       DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 80
                                                            8 ofof22
                                                                   746Page IDID
                                                                        Page  #:278
                                                                                #:488




    1 knowledge or information to form a basis as to the truth of the allegations of the first
    2 sentence of paragraph 34 of the FAC at this time because Defendants are unable to
    3 locate the alleged letter prior to the deadline for the filing of this Answer, and on that
    4 basis deny those allegations. Defendants admit the allegations of the second sentence of
    5 paragraph 34, inasmuch as the quoted language is accurate, although incomplete and
    6 stripped of context. Defendants deny the allegations of the third sentence of paragraph
    7 34 of the FAC because Plaintiff has altered the quoted language, and as such it is not
    8 accurate.
    9            35.          Despite a good faith effort to review records and provide substantive
   10 responses to the allegations of the FAC, the documents produced thus far in discovery
   11 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
   12 knowledge or information to form a basis as to the truth of the allegations of paragraph
   13 35 of the FAC at this time, and on that basis deny those allegations. However,
   14 Defendants did locate the letter alleged in the second sentence of paragraph 35 of the
   15 FAC, and therefore admit the allegations of the second sentence of paragraph 35 of the
   16 FAC.
   17            36.          Defendants admit the allegations of paragraph 36 of the FAC.
   18            37.          Defendants admit the allegations of the first sentence of paragraph 37 of
   19 the FAC. Defendants lack sufficient knowledge or information to form a basis as to the
   20 truth of the allegations of the second sentence of paragraph 37 of the FAC regarding the
   21 composition of the internal unit tasked with enforcing the ordinance throughout the
   22 entire period relevant to this FAC, but admit that there was an internal unit tasked with
   23 enforcing the ordinance.
   24            38.          Defendants deny the allegations of the first sentence of paragraph 38 of the
   25 FAC. Defendants admit the allegations of the second sentence of paragraph 38 of the
   26 FAC. Defendants deny the allegations of the third sentence of paragraph 38 of the FAC
   27 because the ordinance did not mandate that owners begin an eviction process as to any
   28 and all tenants.
        01071.0047/671208 1
                                                -8-                      Case No. 5:19-cv-02298
                                                                                  Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                   080
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
  Case
Case   5:19-cv-02298-AB-SPDocument
     5:19-cv-02298-AB-SP   Document  33 Filed
                                   43-2 Filed 05/03/21
                                              09/24/20 Page
                                                       Page 81
                                                            9 ofof22
                                                                   746Page IDID
                                                                        Page  #:279
                                                                                #:489




    1            39.          Defendants deny the allegations of the first sentence of paragraph 39 of the
    2 FAC. Defendants deny the allegations of the second sentence of paragraph 39 of the
    3 FAC. Defendants admit the allegations of the third sentence of paragraph 39, to the
    4 extent that the ordinance gave the Chief of Police discretion to determine what evidence
    5 and documents to provide to the extent permitted under relevant state and federal law.
    6            40.          Despite a good faith effort to review records and provide substantive
    7 responses to the allegations of the FAC, the documents produced thus far in discovery
    8 are voluminous and are still being reviewed, and quoted individuals and organizations
    9 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   10 knowledge or information to form a basis as to the truth of the allegations of paragraph
   11 40 of the FAC at this time, and on that basis deny those allegations.
   12            41.          Defendants admit the allegations of the first sentence of paragraph 41 of
   13 the FAC in that the ordinance did not require a conviction or court judgment prior to a
   14 determination that a tenant should be evicted under the ordinance, but lacks sufficient
   15 information or belief to form a basis as to the truth of the allegation that the Sheriff’s
   16 Department “routinely” determined tenants should be evicted, and on that basis denies
   17 those allegations. Despite a good faith effort to review records and provide substantive
   18 responses to the allegations of the FAC, the documents produced thus far in discovery
   19 are voluminous and are still being reviewed, and quoted individuals and organizations
   20 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   21 knowledge or information to form a basis as to the truth of the remaining allegations of
   22 paragraph 41 of the FAC at this time, and on that basis deny those allegations.
   23            42.          Defendants deny the allegations of the first sentence of paragraph 42 of the
   24 FAC. Despite a good faith effort to review records and provide substantive responses to
   25 the allegations of the FAC, the documents produced thus far in discovery are
   26 voluminous and are still being reviewed, and quoted individuals and organizations are
   27 frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   28
        01071.0047/671208 1
                                                -9-                      Case No. 5:19-cv-02298
                                                                                  Ex. 5
               DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                             SHERIFF’S
                                                                                   081
                          DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 10
                                                             82 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:280
                                                                                  #:490




     1 knowledge or information to form a basis as to the truth of the remaining allegations of
     2 paragraph 42 of the FAC at this time, and on that basis deny those allegations.
     3            43.          Despite a good faith effort to review records and provide substantive
     4 responses to the allegations of the FAC, the documents produced thus far in discovery
     5 are voluminous and are still being reviewed, and quoted individuals and organizations
     6 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
     7 knowledge or information to form a basis as to the truth of the allegations of paragraph
     8 43 of the FAC at this time, and on that basis deny those allegations.
     9            44.          Despite a good faith effort to review records and provide substantive
   10 responses to the allegations of the FAC, the documents produced thus far in discovery
   11 are voluminous and are still being reviewed, and quoted individuals and organizations
   12 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   13 knowledge or information to form a basis as to the truth of the allegations of paragraph
   14 44 of the FAC at this time, and on that basis deny those allegations.
   15             45.          Despite a good faith effort to review records and provide substantive
   16 responses to the allegations of the FAC, the documents produced thus far in discovery
   17 are voluminous and are still being reviewed, and quoted individuals and organizations
   18 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   19 knowledge or information to form a basis as to the truth of the allegations of paragraph
   20 45 of the FAC at this time, and on that basis deny those allegations.
   21             46.          Despite a good faith effort to review records and provide substantive
   22 responses to the allegations of the FAC, the documents produced thus far in discovery
   23 are voluminous and are still being reviewed, and quoted individuals and organizations
   24 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   25 knowledge or information to form a basis as to the truth of the allegations of paragraph
   26 46 of the FAC at this time, and on that basis deny those allegations.
   27 / / /
   28
         01071.0047/671208 1
                                                -10-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    082
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 11
                                                             83 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:281
                                                                                  #:491




     1            47.          Defendants lack sufficient knowledge or information to form a basis as to
     2 the truth of the allegations of paragraph 47 of the FAC and on that basis deny those
     3 allegations.
     4            48.          Defendants lack sufficient knowledge or information to form a basis as to
     5 the truth of the allegations of paragraph 48 of the FAC and on that basis deny those
     6 allegations.
     7            49.          Paragraph 49 of the FAC contains no factual allegations regarding any act
     8 or omission of Defendants. To the extent that a response to paragraph 49 is required,
     9 Defendants lack sufficient knowledge or information to form a basis as to the truth of
   10 the allegations of paragraph 49 and on that basis deny those allegations.
   11             50.          Defendants deny the allegations of the first sentence of paragraph 45 of the
   12 FAC. Defendants deny the allegations of the second sentence of paragraph 45 of the
   13 FAC to the extent that it alleges the Sheriff’s Department threatened any fines beyond
   14 those authorized by the ordinance. Despite a good faith effort to review records and
   15 provide substantive responses to the allegations of the FAC, the documents produced
   16 thus far in discovery are voluminous and are still being reviewed, and quoted
   17 individuals and organizations are frequently left unnamed in the FAC, and Defendants
   18 therefore lack sufficient knowledge or information to form a basis as to the truth of the
   19 remaining allegations of paragraph 50 of the FAC at this time, and on that basis deny
   20 those allegations.
   21             51.          Defendants deny the allegations of paragraph 51 of the FAC.
   22             52.          Defendants admit the allegations of paragraph 52 of the FAC to the extent
   23 that the Sheriff’s Department did track enforcement of the ordinance, but at this time
   24 Defendants lack sufficient knowledge or information to form a basis as to the truth of
   25 the allegation regarding the number of tenants identified, and on that basis deny those
   26 allegations.
   27 / / /
   28
         01071.0047/671208 1
                                                -11-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    083
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 12
                                                             84 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:282
                                                                                  #:492




     1            53.          Defendants lacks sufficient knowledge or information to form a basis as to
     2 the truth of the allegations of paragraph 53 of the FAC and on that basis deny those
     3 allegations.
     4            54.          Defendants lack sufficient knowledge or information to form a basis as to
     5 the truth of the allegations of paragraph 54 of the FAC and on that basis deny those
     6 allegations.
     7
     8            55.          Defendants lack sufficient knowledge or information to form a basis as to
     9 the truth of the allegations of paragraph 55 of the FAC and on that basis deny those
   10 allegations.
   11             56.          Defendants lack sufficient knowledge or information to form a basis as to
   12 the truth of the allegations of paragraph 56 of the FAC and on that basis deny those
   13 allegations.
   14             57.          Defendants deny the allegations of paragraph 57 of the FAC.
   15             58.          Defendants admit the allegations of paragraph 58 of the FAC.
   16             59.          Despite a good faith effort to review records and provide substantive
   17 responses to the allegations of the FAC, the documents produced thus far in discovery
   18 are voluminous and are still being reviewed, and quoted individuals and organizations
   19 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   20 knowledge or information to form a basis as to the truth of the allegations of paragraph
   21 59 of the FAC at this time, and on that basis deny those allegations.
   22             60.          Despite a good faith effort to review records and provide substantive
   23 responses to the allegations of the FAC, the documents produced thus far in discovery
   24 are voluminous and are still being reviewed, and quoted individuals and organizations
   25 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   26 knowledge or information to form a basis as to the truth of the allegations of paragraph
   27 60 of the FAC at this time, and on that basis deny those allegations.
   28
         01071.0047/671208 1
                                                -12-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    084
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 13
                                                             85 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:283
                                                                                  #:493




     1        61.    Despite a good faith effort to review records and provide substantive
     2 responses to the allegations of the FAC, the documents produced thus far in discovery
     3 are voluminous and are still being reviewed, and quoted individuals and organizations
     4 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
     5 knowledge or information to form a basis as to the truth of the allegations of paragraph
     6 61 of the FAC at this time, and on that basis deny those allegations.
     7        62.    Despite a good faith effort to review records and provide substantive
     8 responses to the allegations of the FAC, the documents produced thus far in discovery
     9 are voluminous and are still being reviewed, and quoted individuals and organizations
   10 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   11 knowledge or information to form a basis as to the truth of the allegations of paragraph
   12 62 of the FAC at this time, and on that basis deny those allegations.
   13         63.    Defendants deny the allegations of paragraph 63 of the FAC.
   14         64.    Defendants deny the allegations of paragraph 64 of the FAC.
   15         65.    Defendants deny the allegations of paragraph 65 of the FAC.
   16         66.    Defendants deny the allegations of paragraph 66 of the FAC.
   17         67.     Defendants admit the allegations of paragraph 67 of the FAC.
   18         68.     Defendants allege that the documents alleged in paragraph 68 speak for
   19 themselves, and that to admit or deny the allegations of Paragraph 68 of the FAC calls
   20 for a legal conclusion. Additionally, the documents produced thus far in discovery
   21 exceed 60,000 pages, and Defendants were unable to perform a sufficient review of all
   22 potentially relevant documents to gain sufficient knowledge or information to form a
   23 basis as to the truth of the allegations of paragraph 68 at this time, and on that basis
   24 deny those allegations,
   25         69.     Defendants allege that paragraph 69 of the FAC contains no factual
   26 allegations regarding any act or omission of Defendants. Defendants further allege that
   27 the statutes and regulations alleged in paragraph 69 speak for themselves, and that to
   28 admit or deny the allegations of Paragraph 69 of the FAC calls for a legal conclusion.
      01071.0047/671208 1
                                               -13-                       Case No. 5:19-cv-02298
                                                                                   Ex. 5
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                           SHERIFF’S
                                                                                085
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 14
                                                             86 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:284
                                                                                  #:494




     1            70.          Defendant alleges that the documents alleged in paragraph 70 speak for
     2 themselves, and that to admit or deny the allegations of Paragraph 70 of the FAC calls
     3 for a legal conclusion. Additionally, the documents produced thus far in discovery
     4 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
     5 potentially relevant documents to gain sufficient knowledge or information to form a
     6 basis as to the truth of the allegations of paragraph 70 at this time, and on that basis
     7 denies those allegations,
     8            71.          Defendants admit the allegations of paragraph 71 of the FAC.
     9            72.          Defendants admit the allegations of paragraph 72 of the FAC in that HUD
   10 completed an investigation and prepared a final investigative report, but Defendants are
   11 informed and believe that HUD did not engage in a good faith attempt at conciliation,
   12 and therefore deny that HUD truly attempted conciliation.
   13             73.          Defendants lack sufficient knowledge or information to form a basis as to
   14 the truth of the allegations of paragraph 73 of the FAC and on that basis deny those
   15 allegations.
   16             74.          Defendants admit the allegations of paragraph 74 of the FAC.
   17             75.          Defendants admit the allegations of paragraph 75 of the FAC.
   18             76.          Defendants admit the allegations of paragraph 76 of the FAC.
   19             77.          Defendants lack sufficient knowledge or information to form a basis as to
   20 the truth of the allegations of paragraph 77 of the FAC and on that basis deny those
   21 allegations.
   22             78.          Defendants admit the allegations of paragraph 78 of the FAC.
   23             79.          Defendants lack sufficient knowledge or information to form a basis as to
   24 the truth of the allegations of Paragraph 79 of the FAC and on that basis denies those
   25 allegations.
   26             80.          Defendants lack sufficient knowledge or information to form a basis as to
   27 the truth of the allegations of Paragraph 80 of the FAC and on that basis denies those
   28 allegations.
         01071.0047/671208 1
                                                -14-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    086
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 15
                                                             87 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:285
                                                                                  #:495




     1            81.          This paragraph 81 merely re-alleges and re-incorporates all preceding
     2 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
     3 paragraphs in this Answer.
     4            82.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
     5 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
     6 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
     7 paragraph 82 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
     8 Defendants respond that Defendants lack sufficient knowledge or information to form a
     9 basis as to the truth of the allegations of paragraph 82 and on that basis deny those
   10 allegations.
   11             83.          Defendants deny the allegations of paragraph 83 of the FAC.
   12             84.          Defendants deny the allegations of paragraph 84 of the FAC.
   13             85.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
   14 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
   15 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
   16 Paragraph 85 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
   17 Defendants deny the allegations of paragraph 85 of the FAC.
   18             86.          Defendants deny the allegations of paragraph 86 of the FAC.
   19             87.          This paragraph 87 merely re-alleges and re-incorporates all preceding
   20 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
   21 paragraphs in this Answer.
   22             88.          Defendants lack sufficient knowledge or information to form a basis as to
   23 the truth of paragraph 88, and on that basis deny those allegations.
   24             89.          Defendants deny the allegations of paragraph 89 of the FAC.
   25             90.          Defendants deny the allegations of paragraph 90 of the FAC.
   26             91.          This paragraph 91 merely re-alleges and re-incorporates all preceding
   27 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
   28 paragraphs in this Answer.
         01071.0047/671208 1
                                                -15-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    087
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 16
                                                             88 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:286
                                                                                  #:496




     1            92.          Defendants allege that any contracts alleged in paragraph 92 of the FAC
     2 speak for themselves, and that to admit or deny the allegations of paragraph 92 of the
     3 FAC calls for a legal conclusion. Additionally, the documents produced thus far in
     4 discovery exceed 60,000 pages, and Defendants were unable to perform a sufficient
     5 review of all potentially relevant documents to gain sufficient knowledge or
     6 information to form a basis as to the truth of the allegations of paragraph 92 at this
     7 time, and on that basis deny those allegations.
     8            93.          Defendants deny the allegations of paragraph 93 of the FAC.
     9            94.          Defendants deny the allegations of paragraph 93 of the FAC.
   10                                       AFFIRMATIVE DEFENSES
   11             Defendants allege the following affirmative defenses as to each and every claim
   12 for relief and as to each and every allegation set forth in the FAC. Defendants reserve
   13 the right to add affirmative defenses to those stated hereinafter to the extent that
   14 discovery, disclosures, or other evidence in the case raises such as proper defenses.
   15                                    FIRST AFFIRMATIVE DEFENSE
   16                                         (Failure to State a Claim)
   17             Plaintiff’s FAC, and each cause of action alleged therein, fails to set forth facts
   18 sufficient to state a claim against Defendants.
   19                                  SECOND AFFIRMATIVE DEFENSE
   20                                                  (Laches)
   21             Plaintiff’s FAC is barred, in whole or in part, by the doctrine of laches due to
   22 Plaintiff’s unreasonable delay in prosecuting the instant action. The original complaint
   23 brought by HUD in this matter was brought in 2016, and in the intervening time HUD
   24 failed to actively pursue the matter, resulting in the loss of valuable evidence and an
   25 inability to locate necessary witnesses.
   26 / / /
   27
   28
         01071.0047/671208 1
                                                -16-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    088
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 17
                                                             89 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:287
                                                                                  #:497




     1                         THIRD AFFIRMATIVE DEFENSE
     2                                       (Mootness)
     3        Plaintiff’s FAC, in whole or in part, is moot in light of the 2017 amendment to
     4 the ordinance at issue herein, making any alleged violations not “ongoing.”
     5                        FOURTH AFFIRMATIVE DEFENSE
     6                                        (Standing)
     7        Plaintiff lacks standing to bring this action based on alleged violations that are
     8 not ongoing.
     9                         FIFTH AFFIRMATIVE DEFENSE
   10                                          (Waiver)
   11         Plaintiff’s FAC is barred, in whole or in part, due to Plaintiff’s waiver of causes
   12 of action alleged herein.
   13                          SIXTH AFFIRMATIVE DEFENSE
   14                                 (Statute of Limitations)
   15         Defendants are informed and believe that Plaintiff failed to comply with the
   16 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
   17 42 U.S.C. § 3610.
   18                        SEVENTH AFFIRMATIVE DEFENSE
   19                                  (Third Parties Liable)
   20         Defendants allege that the acts and omissions complained of are those of
   21 individuals and/or entities other than the answering Defendants and their employee(s).
   22                         EIGHTH AFFIRMATIVE DEFENSE
   23                              (Apportionment of Liability)
   24         Defendants allege that the damages asserted in the FAC were proximately
   25 caused and contributed to by persons and/or entities other than the answering
   26 Defendants and the liability of parties, named or unnamed, should be apportioned
   27 according to their relative degree of fault, if any, and the resulting liability of the
   28 answering Defendants, if any, should be reduced accordingly.
      01071.0047/671208 1
                                             -17-                      Case No. 5:19-cv-02298
                                                                                Ex. 5
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                           SHERIFF’S
                                                                                 089
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 18
                                                             90 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:288
                                                                                  #:498




     1                                NINTH AFFIRMATIVE DEFENSE
     2                             (No Unlawful Custom, Policy, or Practice)
     3            Defendants allege that they do not have any unlawful custom, policy, or practice
     4 relevant to the allegations in Plaintiff’s FAC.
     5                               TENTH AFFIRMATIVE DEFENSE
     6                                 (Res Judicata/Collateral Estoppel)
     7            Plaintiff’s FAC is barred, in whole or in part, due to res judicata and/or collateral
     8 estoppel arising from prior related litigation.
     9                             ELEVENTH AFFIRMATIVE DEFENSE
   10                                 (Direct Threat to Health and Safety)
   11             Defendants allege that the challenged action falls under the direct threat
   12 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
   13 that a dwelling be made available to an individual whose tenancy would constitute a
   14 direct threat to the health or safety of other individuals or whose tenancy would result
   15 in substantial damage to the property of others.”
   16                              TWELFTH AFFIRMATIVE DEFENSE
   17                          (No Malice, Intent, Willful, or Reckless Disregard)
   18             Defendants allege that they have not engaged in intentional discrimination and
   19 their actions were not done with malice, willfulness, or reckless disregard to the rights
   20 of any person.
   21
   22                            THIRTEENTH AFFIRMATIVE DEFENSE
   23                          (No Objectively Reasonable Effort at Conciliation)
   24             Defendants allege that HUD failed to engage in an objectively reasonable effort
   25 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
   26 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
   27 / / /
   28
         01071.0047/671208 1
                                                -18-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    090
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 19
                                                             91 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:289
                                                                                  #:499




     1                                 FOURTEENTH AFFIRMATIVE DEFENSE
     2                                      (Qualified/Discretionary Immunity)
     3            Plaintiff’s FAC is barred, in whole or in part, by the qualified and
     4 discretionary immunities afforded Defendants’ employees.
     5                                                 PRAYER
     6            WHEREFORE, Defendants pray for judgment or relief against Plaintiff as
     7 follows:
     8            1.           That the claims against Defendants be dismissed, with prejudice, and that
     9 the Plaintiff take nothing;
   10             2.                 That any relief be offset by relief afforded to other persons and
   11 entities that brought suit in cooperation with Plaintiff on the same grounds alleged by
   12 Plaintiff herein.
   13             3.           For such other and further relief as this Court deems just and proper.
   14 DATED: September 24, 2020                       ALESHIRE & WYNDER, LLP
                                                      ERIC L. DUNN
   15
                                                      STEPHEN R. ONSTOT
   16                                                 BRADEN J. HOLLY
   17
   18
                                                      By:         /s/ Stephen R. Onstot
   19
                                                            STEPHEN R. ONSTOT
   20                                                       Attorneys for COUNTY OF SAN
   21                                                       BERNARDINO, and SAN
                                                            BERNARDINO COUNTY SHERIFF’S
   22                                                       DEPARTMENT
   23
   24
   25
   26
   27
   28
         01071.0047/671208 1
                                                -19-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    091
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 20
                                                             92 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:290
                                                                                  #:500




     1                              DEMAND FOR JURY TRIAL
     2            The County of San Bernardino and the San Bernardino County Sheriff’s
     3 Department hereby demand a trial by Jury of all issues so triable pursuant to Rule 38 of
     4 the Federal Rules of Civil Procedure.
     5
     6 DATED: September 24, 2020               ALESHIRE & WYNDER, LLP
     7                                         ERIC L. DUNN
                                               STEPHEN R. ONSTOT
     8                                         BRADEN J. HOLLY
     9
   10
   11                                          By:         /s/ Stephen R. Onstot
                                                     STEPHEN R. ONSTOT
   12                                                Attorneys for COUNTY OF SAN
   13                                                BERNARDINO, and SAN
                                                     BERNARDINO COUNTY SHERIFF’S
   14                                                DEPARTMENT
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         01071.0047/671208 1
                                                -20-                      Case No. 5:19-cv-02298
                                                                                   Ex. 5
                DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY Page
                                                                              SHERIFF’S
                                                                                    092
                           DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 21
                                                             93 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:291
                                                                                  #:501




     1                                    PROOF OF SERVICE
     2      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
             SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
     3                            DEPARTMENT
                               Case No. 5:19-cv-02298
     4
         STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
     5
            At the time of service, I was over 18 years of age and not a party to this action. I
    6 am employed in the County of Riverside, State of California. My business address is
      3880 Lemon Street, Suite 520, Riverside, CA 92501.
    7
            On September 24, 2020, I served true copies of the following document(s)
    8 described as DEFENDANTS COUNTY OF SAN BERNARDINO and SAN
      BERNARDINO COUNTY SHERIFF’S DEPARTMENT’S ANSWER TO
    9 FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
      on the interested parties in this action as follows:
   10
              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
   11 with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
      CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
   12 CM/ECF users will be served by mail or by other means permitted by the court rules.
   13        I declare under penalty of perjury under the laws of the United States of America
      that the foregoing is true and correct and that I am employed in the office of a member
   14 of the bar of this Court at whose direction the service was made.
   15             Executed on September 24, 2020, at Riverside, California.
   16
   17                                                   /s/ Sandra D. McLeod
                                                        Sandra D McLeod
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                              Ex. 5
         01071.0047/671208 1
                                                      -1-                   Case No. 5:19-cv-02298
                                                                                         Page 093AB(SPx)
                                               PROOF OF SERVICE
 Case5:19-cv-02298-AB-SP
Case   5:19-cv-02298-AB-SP Document
                            Document43-2
                                     33 Filed
                                         Filed 09/24/20
                                               05/03/21 Page
                                                        Page 22
                                                             94 of
                                                                of 22
                                                                   746 Page
                                                                        PageIDID#:292
                                                                                  #:502




    1 WILLIAM P. BAR                               Attorneys for Plaintiff
      Attorney General                             United States of America
    2 ERIC S. DREIBAND
      Assistant Attorney General
    3 SAMEENA SHINA MAJEED
      Chief, Housing and Civil Enforcement Section
    4 R. TAMAR HAGLER
      Deputy Chief, Housing and Civil Enforcement
    5 Section
      MEGAN K. WHYTE DE VASQUEZ
    6 MICHELLE A. MCLEOD
      CHRISTOPHER D. BELEN
    7 Trial Attorneys
             U.S. Department of Justice
    8        Civil Rights Division
             Housing and Civil Enforcement Section
    9        950 Pennsylvania Ave., NW – 4CON
             Washington, D.C. 20530
   10        Telephone: (202) 514-4713
             Facsimile: (202) 514-1116
   11 Email: Megal.Whyte.de.Vasquez@usdoj.gov
      Email: michelle.mcleod@usdoj.gov
   12 Email: christopher.belen@usdoj.gov
   13
      NICOLA T. HANNA
   14 United Sates Attorney
      DAVID M. HARRIS
   15 Chief, Civil Division
      KAREN P. RUCKERT
   16 Chief, Civil Rights Section, Civil Division
      MATTHEW NICKELL
   17 Assistant United States Attorney
      KATHERINE M. HIKIDA
   18 Civil Rights Section
            Federal Building, Suite 7516
   19       300 North Los Angeles Street
            Los Angeles, California 90012
   20       Telephone: (213) 894-8805
            Facsimile: (213) 894-7819
   21 Email: Matthew.Nickell@usdoj.gov
      Email: katherine.hikida@usdoj.gov
   22
   23
   24
   25
   26
   27
   28
                                                                                    Ex. 5
        01071.0047/671208 1
                                               -2-                Case No. 5:19-cv-02298
                                                                               Page 094AB(SPx)
                                         PROOF OF SERVICE
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 95 of 746 Page ID #:503




1    ERIC S. DREIBAND
     Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
5    CHRISTOPHER D. BELEN (VA Bar No. 78281)
     Trial Attorneys
6           U.S. Department of Justice
            Civil Rights Division
7           Housing and Civil Enforcement Section
            950 Pennsylvania Ave. NW – 4CON
8           Washington, D.C. 20530
            Telephone: (202) 514-4713 | Facsimile: (202) 514-1116
9           Email: Megan.Whyte.de.Vasquez@usdoj.gov
     NICOLA T. HANNA
10   United States Attorney
     DAVID M. HARRIS
11   Chief, Civil Division
     KAREN P. RUCKERT (CA State Bar No. 315798)
12   Chief, Civil Rights Section, Civil Division
     MATTHEW NICKELL (CA State Bar No. 304828)
13   KATHERINE M. HIKIDA (CA State Bar No. 153268)
     Assistant United States Attorneys
14          Federal Building, Suite 7516
            300 North Los Angeles Street
15          Los Angeles, California 90012
            Telephone: (213) 894-8805 | Facsimile: (213) 894-7819
16          E-mail: Matthew.Nickell@usdoj.gov
     Attorneys for Plaintiff
17   United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                  WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                  Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                              PLAINTIFF UNITED STATES OF
                       v.                       AMERICA’S FIRST SET OF
24                                              REQUESTS FOR PRODUCTION
     CITY OF HESPERIA, COUNTY OF                DIRECTED TO DEFENDANT
25   SAN BERNARDINO, and SAN                    CITY OF HESPERIA
     BERNARDINO COUNTY SHERIFF’S
26   DEPARTMENT,
                                                Honorable André Birotte Jr.
27              Defendants.                     United States District Judge
28
                                                                                  Ex. 6
                                                                               Page 095
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 96 of 746 Page ID #:504




1    PROPOUNDING PARTY:               UNITED STATES OF AMERICA
2    RESPONDING PARTY:                CITY OF HESPERIA
3    SET NUMBER:                      ONE
4
5    TO DEFENDANT CITY OF HESPERIA AND ITS ATTORNEY OF RECORD:
6          Pursuant to Rules 26(d)(2) and 34 of the Federal Rules of Civil Procedure, Plaintiff
7    United States of America (“United States”) requests that Defendant City of Hesperia
8    (“Defendant”) produce copies of the documents, electronically stored information (“ESI”),
9    and tangible things requested below (collectively, “documents”), along with written
10   responses to each Request for Production below as required by Rule 34, within thirty (30)
11   days after the parties’ first Rule 26(f) conference.
12                                       INSTRUCTIONS
13         1.     The United States requests that Defendant serve the responses required by
14   Rule 34 by sending them via email to the undersigned counsel for the United States.
15         2.     The United States requests that Defendant serve copies of the requested
16   documents by sending them to the undersigned counsel for the United States via electronic
17   file transfer (instructions to be provided separately by counsel for the United States).
18         3.     The United States reminds Defendant of the form and manner required by
19   Local Rule 34-2 of the Local Rules of the United States District Court for the Central
20   District of California, which includes that “[t]he party responding or objecting to requests
21   for production shall quote each request for production in full immediately preceding the
22   statement of any answer or objection thereto.”
23         4.     All documents shall be produced in accordance with Attachment A to these
24   Requests, which describes the form of production as well as provides for the protected use
25   of confidential and sensitive information that may need to be produced. If, before
26   Defendant produces documents responsive to these Requests, the parties stipulate to forms
27   and methods of production, or if the Court enters an order governing those issues in this
28   case, then Defendant must follow the provisions of that stipulation or order that supersede
                                                                                      Ex. 6
                                                   2
                                                                                   Page 096
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 97 of 746 Page ID #:505




1    Attachment A. Similarly, if the Court enters a confidentiality order before Defendant
2    produces documents responsive to these Requests, then Defendant must follow the
3    provisions of such an order that supersede Attachment A.
4          5.     If any documents requested herein have been lost or destroyed, such
5    documents shall be identified by author, date, and subject matter. If any of the requested
6    documents cannot be produced in full, produce them to the extent possible, specifying the
7    reasons for your inability to produce the remainder and stating whatever information,
8    knowledge, or belief you have concerning the unproduced portion.
9          6.     If you withhold or redact any document under a claim of privilege, clearly
10   state that in the responses to the corresponding Request and provide a privilege log that
11   separately states the following with respect to information withheld under a claim of
12   privilege:
13                a.     The type of communication, information, or document to which a
14   claim of privilege is being asserted (i.e., letter, memorandum, etc.);
15                b.     The nature or basis of any claim of privilege;
16                c.     The date of the document;
17                d.     The name, business address, and present position of the originator or
18   author of the document;
19                e.     The position(s) of the originator or author of the document at the
20   time(s) the communication was made or the document was prepared;
21                f.     The name, business address, and present position of each recipient of
22   the communication or document;
23                g.     The position(s) of each recipient at the time(s) the communication or
24   document was prepared and the time it was received;
25                h.     The number of pages in the document;
26                i.     A general description of the subject matter of the communication or
27   document; and
28                j.     To which of these Requests such document is responsive.
                                                                                    Ex. 6
                                                  3
                                                                                 Page 097
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 98 of 746 Page ID #:506




1          The privilege log should be served with the responses to these Requests, or, if that
2    is not feasible, on a specified date within a reasonable time after the responses are served,
3    but not more than twenty-one (21) days after responses are served.
4          7.     If Defendant cannot produce some of the documents responsive to these
5    Requests within thirty (30) days after the parties’ first Rule 26(f) conference, Defendant
6    nonetheless must serve responses to these Requests and produce any other responsive
7    documents within those thirty (30) days, specifying the date—within a reasonable time—
8    when the rest of the production will occur.
9                                         DEFINITIONS
10         1.     Unless otherwise specified, the Requests below seek all responsive
11   information from January 1, 2014 to the present.
12         2.     ESI. The term “ESI” refers to electronically stored information. As used
13   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
14   case law, and it includes data or information retrievable from any source on or through
15   which electronic data is created or retained. For example, ESI includes email, databases,
16   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
17   computers, tablets, cellphones and other mobile devices, text messaging services, social
18   media content and activity, and audio/video surveillance or recording systems.
19         3.     Communications.        The term “communications” means and refers to
20   transmission of information from one individual or entity to another, whether formal or
21   informal, written or oral, including correspondence such as letters and email (regardless
22   of the form or media, or whether it was sent or received using official or non-official
23   accounts or services) as well as audio and/or video recordings of, transcripts of, or notes
24   about those communications.
25         4.     Document. The terms “document” or “documents” have the meaning of
26   those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
27   “documents” refer to and include ESI, communications, writings, recordings,
28   photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
                                                                                       Ex. 6
                                                   4
                                                                                    Page 098
 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 99 of 746 Page ID #:507




1    without limitation written statements, notes, memoranda, studies, reports, analyses,
2    diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
3    newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
4    complaints, questionnaires, surveys, maps, charts, and graphs.            “Document” and
5    “documents” include their attachments or exhibits, as well as drafts and all non-identical
6    copies, whether different by reason of notations made on such copies or other otherwise.
7          5.        Person or individual. As used herein, “person” and “individual” mean and
8    include, in the plural as well as the singular and the masculine as well as the feminine, any
9    natural person, firm, association, partnership, corporation, governmental agency, or other
10   entity, and all agents or representatives of that person(s).
11         6.        Referring or Relating To. “Refer to” or “relate to” mean all information
12   and all facts and/or documents that directly, indirectly, or in any way support, negate, bear
13   upon, touch upon, incorporate, affect, include, pertain to, or are otherwise connected with
14   the subject matter specified in the Request.
15         7.        You or Defendant. The terms “you” or “Defendant” mean and refer to
16   Defendant City of Hesperia, including any present or former attorneys, agents,
17   representatives, or persons acting or purporting to act on behalf of the responding party.
18         8.        City or Hesperia. The terms “City” and/or “Hesperia” mean and refer to
19   named Defendant City of Hesperia (California).
20         9.        County or San Bernardino County. The terms “County” and/or “San
21   Bernardino County” mean and refer to named Defendant San Bernardino County
22   (California).
23         10.       2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
24   Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
25   Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
26   means and refers to both the 2015 Ordinance and the 2017 Ordinance.
27
28
                                                                                       Ex. 6
                                                    5
                                                                                    Page 099
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 100 of 746 Page ID
                                        #:508



1          11.    Crime free rental housing program. The term “crime free rental housing
2    program” means and refers to the Defendants’ implementation and enforcement of the
3    Ordinances in Hesperia.
4          12.    Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
5    “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
6    officers, employees, contractors, and other agents or representatives.
7          13.    County’s crime free multifamily housing program. The term “County’s
8    crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
9    Housing Program (a.k.a. Crime Free Multi-Housing Program).
10         14.    Residential owner-occupied property.          The term “residential owner-
11   occupied” means and refers to a residential property that the City and/or the Sheriff
12   believed or deemed to be non-rental housing, regardless of whether the legal owner used
13   the property as his or her primary residence.
14         15.    Non-residential property. The term “non-residential” means and refers to
15   a property that the City and/or the Sheriff believed or deemed to be used for something
16   other than human habitation, including exclusively for commercial or industrial use. And,
17   or, and and/or. The use of “and,” “or,” or “and/or” in these Requests shall be construed
18   to make the Request as inclusive as possible or otherwise call for the broadest response.
19         16.    References to the singular include the plural, and vice versa.
20
21                             REQUESTS FOR PRODUCTION
22
23         Your organizational chart(s), including position titles and the names of individuals
24   who occupied them at any time, from January 1, 2014 to the present.
25
26         Rosters for all employees at the Hesperia station of the Sheriff’s Department,
27   including all position titles and names of individuals who occupied them at any time from
28   January 1, 2014 to the present.
                                                                                      Ex. 6
                                                  6
                                                                                   Page 100
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 101 of 746 Page ID
                                        #:509



1
2          Rosters or other documents showing individuals who, at any time from January 1,
3    2014 to the present, were assigned to implement or enforce aspects of the Ordinances, the
4    crime free rental housing program, or the County’s crime free multifamily housing
5    program for properties in Hesperia.
6
7          All versions of manuals, handbooks, policies, procedures, forms, and guidance
8    documents related to the crime free rental housing program in Hesperia.
9
10         All training and workshop materials, including but not limited to curricula, speaker
11   information and credentials, flyers, notices, advertisements, sign-in sheets, presentation
12   materials (e.g., PowerPoint slides), handouts, audio or video files, and attendance records
13   related to the crime free rental housing program in Hesperia and/or the County’s crime
14   free multifamily housing program.
15
16         All manuals, policies, procedures, or guidance documents related to law
17   enforcement responses to 911 calls or other calls for service at residential properties in
18   Hesperia.
19
20         All manuals, policies, procedures, or guidance documents related to conducting
21   searches or inspections at residential properties in Hesperia.
22
23         All indices or lists of call codes used in the Sheriff’s Department call history logs.
24
25         “Premise history” data for all residential rental properties in Hesperia and
26   communications about the “premise history” system relating to the crime free rental
27   housing program, including information about the race of the individual(s) residing there,
28   the property address, and the parcel number.
                                                                                      Ex. 6
                                                  7
                                                                                   Page 101
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 102 of 746 Page ID
                                        #:510



1
2          Sheriff’s “multiple response forms” for locations in Hesperia including
3    information about the race of the individual(s) involved, the property address, and the
4    parcel number, separately producing or identifying those forms relating to (a) residential
5    owner-occupied properties, (b) residential rental properties, (c) non-residential
6    properties, and (d) no specific property address (e.g., roadways).
7
8          Documents and data showing calls for service by the Sheriff at locations in
9    Hesperia including information about the race of the individual(s) involved, the property
10   address, and the parcel number, separately producing or identifying calls for service at
11   (a) residential owner-occupied properties, (b) residential rental properties, (c) non-
12   residential properties, and (d) no specific property address (e.g., roadways).
13
14         Citations or summonses issued by the Sheriff for criminal violations occurring in
15   Hesperia and/or to residents of Hesperia including information about the race of the
16   individual(s) involved, the property address, and the parcel number, separately producing
17   or identifying those citations or summonses issued to a resident of or for a violation
18   occurring at (a) residential owner-occupied properties, (b) residential rental properties,
19   (c) non-residential properties, and (d) no specific property address (e.g., roadways).
20
21         Documents and data about arrests—including arrest reports, incident reports,
22   charging statements, probable cause affidavits, audio and video recordings, and other
23   arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
24   Hesperia including information about the race of the individual(s) involved, the property
25   address, and the parcel number, separately producing or identifying those documents
26   relating to arrests occurring at or of individuals residing in (a) residential owner-
27   occupied properties, (b) residential rental properties, (c) non-residential properties, and
28   (d) no specific property address (e.g., roadways).
                                                                                         Ex. 6
                                                   8
                                                                                      Page 102
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 103 of 746 Page ID
                                        #:511



1
2          Documents and data sufficient to show the date and location of homicides in
3    Hesperia from January 1, 2010 to present, and the home address of alleged perpetrators
4    of those homicides, including the property address(es) and parcel number(s), separately
5    producing or identifying homicides occurring at (a) residential owner-occupied
6    properties, (b) residential rental properties, (c) non-residential properties, and (d) no
7    specific property address (e.g., roadways).
8
9          Documents and data classifying or identifying properties in Hesperia by address as
10   (a) residential owner-occupied properties, (b) residential rental properties, and (c) non-
11   residential properties, including maps, zoning data, geographic information system (GIS)
12   data, utilities data, and/or tax assessment data.
13
14         Documents reporting or tracking, by address of a property, information relating to
15   criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties in
16   Hesperia, including monthly “crime analysis” reports and other monthly call logs,
17   “CFMHP reports,” “CPRA history reports,” and call for service reports.
18
19         Documents and data used to track information related to the crime free rental
20   housing program in Hesperia, including but not limited to spreadsheets and lists of all
21   residential rental properties, contacts or owner’s agents at residential rental properties,
22   registered properties or owners, un-registered properties or owners, tenant screenings,
23   individuals deemed to be in violation of the Ordinances or the crime free rental housing
24   program, individuals tracked for allegedly causing public nuisances, a “future-cite list,”
25   evictions or voluntary moves, inspections, training class contacts, citations, appeals, and
26   the most recent version of the Excel spreadsheet attached hereto as Attachment B
27   (including information indicating the date when it was last updated).
28
                                                                                         Ex. 6
                                                    9
                                                                                      Page 103
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 104 of 746 Page ID
                                        #:512



1
2          Data, documents, or other information related to Hesperia’s crime free rental
3    housing program created in, stored in, or generated using the crime free “Easy Tracking”
4    software or any similar databases or software either by you or on your behalf.
5
6          Information about your use of the “Easy Tracking” software or any similar
7    databases or software, including contracts or other agreements for its purchase or use,
8    billing, list(s) of users, manuals and training materials, and communications.
9
10         All documents or other information related to the crime free rental housing program
11   that were created in, stored in, or generated by or using “Data Ticket” either by you or on
12   your behalf.
13
14         Information about your use of “Data Ticket,” including contracts or other
15   agreements for its purchase or licensing, billing, list(s) of users, manuals and training
16   materials, and communications.
17
18         Communications with property owners, property managers, or tenants of properties
19   in Hesperia relating to the crime free rental housing program, including notifications about
20   calls for service, arrests, criminal activity, nuisances, disturbances, and responses thereto;
21   monthly reports; relating to tenant screenings; relating to training; relating to property
22   registration (including the online registration feature); relating to leases and/or the crime
23   free lease addendum; relating to move-out or eviction or threat thereof; relating to
24   inspections or searches of property; relating to the enactment of the Ordinances (including
25   the drafting of the Ordinances, the reasons for the Ordinances, or potential concerns raised
26   concerning the Ordinances); relating to the description of the crime free rental housing
27
28
                                                                                       Ex. 6
                                                  10
                                                                                    Page 104
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 105 of 746 Page ID
                                        #:513



1    program and its requirements; relating to fines and fees imposed under the Ordinances or
2    appeals of such fines and fees; and relating to the legality or enforceability of the
3    Ordinances.
4
5          Documents relating to citations issued to property owners and property managers
6    relating to Hesperia’s crime free rental housing program, including those documents
7    constituting or showing the citations, data and documents tracking and listing citations
8    (including all such lists maintained by Tina Bulgarelli), and communications.
9
10         Documents relating to hearings or appeals of citations issued to property owners
11   and property managers relating to Hesperia’s crime free rental housing program, including
12   appeal packets or files, data and documents tracking or listing hearings and/or appeals
13   (including all versions of lists maintained by Tina Bulgarelli), appeals decisions, and
14   communications.
15
16         Documents showing monetary fines or other penalties imposed, paid, or waived
17   relating to the crime free rental housing program, both individually and compilations,
18   summaries, or reports.
19
20         Documents relating to screening of tenants or applicants for housing in Hesperia
21   relating to the crime free rental housing program, including communications, internal
22   standards or procedures, requests for screening from property owners or managers,
23   documents and information provided by property owners or managers, documents
24   showing the actions you took to screen, the results of your screening, your response to the
25   property owner or manager, and further action you and/or the property owners or managers
26   took thereafter.
27
28
                                                                                     Ex. 6
                                                 11
                                                                                  Page 105
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 106 of 746 Page ID
                                        #:514



1
2          Data and documents relating to evictions, “voluntary move outs,” or notices to cure
3    or to vacate relating to the crime free rental housing program, including all tracking
4    information or lists, property and resident information, reports or statistical information
5    showing counts of each at a given time, court filings or documents relating to court
6    proceedings, notices, postings, settlement agreements, police or incident reports, dispatch
7    logs, audio and video recordings of Sheriff’s Department activity, and communications.
8
9          All communications between Defendants’ personnel working on the crime free
10   rental housing program and personnel from the San Bernardino County Probation
11   Department, including regarding probation checks, property searches, and inspections.
12
13         Your press releases, public statements and interviews (including written statements
14   as well as audio and video recordings), content in newsletters (including the “Hesperia
15   Horizon”), content that was posted previously on your website or social media accounts
16   but which is no longer available publicly, and social media activity (including posts, likes,
17   shares, and comments) on your accounts and/or your officials, officers, and employees’
18   accounts regarding the crime free rental housing program.
19
20         Documents relating to the design and enactment of the 2015 Ordinance, including
21   analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
22   and background materials prepared for your Council members, audio and/or video of your
23   Council’s meetings and any transcripts thereof, news reports, social media activity,
24   statements or information provided by the public, and all documents considered during the
25   process of enacting the 2015 Ordinance.
26
27         Documents relating to the design and enactment of the 2017 Ordinance, including
28   analyses, memoranda, notes, communications, reports, minutes, agenda, packets and
                                                                                       Ex. 6
                                                  12
                                                                                    Page 106
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 107 of 746 Page ID
                                        #:515



1    background materials prepared for your Council members, audio and/or video of your
2    Council’s meetings and any transcripts thereof, news reports, social media, statements or
3    information provided by the public, and all documents considered during the process of
4    enacting the 2017 Ordinance.
5
6             Documents relating to meetings (including, but not limited to, official Council
7    meetings) in which the crime free rental housing program in Hesperia was discussed,
8    including agendas, minutes, audio and/or video recordings and any transcripts thereof,
9    advertisements or notices in any media (including social media), statements or
10   submissions by the public (related to the crime free rental housing program), packets and
11   background materials prepared for your Council members, notes taken, and
12   communications about the crime free rental housing program relating to the particular
13   meeting. As defined, drafts and non-final or non-duplicate versions must be produced.
14
15            All versions of contracts or agreements between (a) the City and (b) either the
16   County or the Sheriff’s Department regarding the provision of policing services to or in
17   the City.
18
19            All documents, including data, information, and analyses, relating to Nils Bentsen’s
20   recommendation that the City adopt a crime free rental housing program, including
21   analyses and reports created to assess the need for the crime free rental housing program,
22   the data and documents used to generate such analyses and reports, notes and workpapers
23   (including drafts and markups), and communications about the recommendation and its
24   basis.
25
26            Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
27   of the crime free rental housing program in Hesperia after its adoption, including the
28   statistical information and other data used to generate such reports or assessments.
                                                                                       Ex. 6
                                                   13
                                                                                    Page 107
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 108 of 746 Page ID
                                        #:516



1
2          Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
3    of the effectiveness of the County’s crime free multifamily housing program, including
4    the statistical information and other data used to generate such reports or assessments.
5
6          Documents relating to annual crime reports produced by the Sheriff’s Department
7    from 2014 through to the present, including (as defined above) all versions, drafts, and
8    communications.
9
10         All documents that relate to complaints (formal or informal) made to, or grievances,
11   administrative claims, or lawsuits filed against the City of Hesperia related to the crime
12   free rental housing program and/or the County’s crime free multifamily housing program.
13   Responsive information includes all responses to such complaints, grievances, claims, or
14   lawsuit.
15
16         All documents that relate to complaints (formal or informal) made to, or grievances,
17   administrative claims, or lawsuits filed against City of Hesperia alleging discrimination or
18   other civil rights violations either in Hesperia or involving personnel who worked at the
19   Sheriff’s Hesperia station. Responsive information also includes all responses to such
20   complaints, grievances, claims, or lawsuits.
21
22         All maps or similar documents used to log or track data for any purpose related to
23   the crime free rental housing program in Hesperia.
24
25         All emails sent to and from the email address CrimeFreeRental@cityofhesperia.us,
26   as well as any saved drafts and contact list(s).
27
28
                                                                                      Ex. 6
                                                  14
                                                                                   Page 108
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 109 of 746 Page ID
                                        #:517



1                                               Respectfully,
     Dated: April 23, 2020
2
3
4    NICOLA T. HANNA                            ERIC S. DREIBAND
     United States Attorney                     Assistant Attorney General
5    Central District of California             Civil Rights Division

6    DAVID M. HARRIS                            SAMEENA SHINA MAJEED
     Assistant United States Attorney           Chief, Housing and Civil
     Chief, Civil Division                      Enforcement Section
7
8    KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
9    Chief, Civil Rights Section, Civil Division Enforcement Section
10
     /s/ Matthew Nickell                        /s/ Megan K. Whyte de Vasquez
11   MATTHEW NICKELL                            MEGAN K. WHYTE DE VASQUEZ
     KATHERINE M. HIKIDA                        MICHELLE A. MCLEOD
12   Assistant United States Attorneys          CHRISTOPHER D. BELEN
     Civil Rights Section, Civil Division       Trial Attorneys
13                                              United States Department of Justice
                                                Civil Rights Division
14                                              Housing and Civil Enforcement Section
15
16                                              Attorneys for the United States of America
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 Ex. 6
                                              15
                                                                              Page 109
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 110 of 746 Page ID
                                        #:518



1                                       ATTACHMENT A
2    TO PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS
3                  FOR PRODUCTION DIRECTED TO CITY OF HESPERIA
4
5          Defendant City of Hesperia’s production of documents, electronically stored
6    information (“ESI”), and tangible things requested in the United States’ First Set of
7    Requests for Production (“Requests”) shall be produced as set forth in the Requests and
8    as further specified below.
9          1. Form of Production
10
           a.      ESI and hard copy paper documents must be produced in “load ready”
11
12   format as specified herein.
13         b.      Each hard copy paper document must be scanned as a single electronic
14
     image file.
15
16         c.      ESI must be processed with eDiscovery software that extracts metadata and
17   text and converts the document to an image format that accurately represents the full
18
     contents of the document.
19
20         d.      Black and white images shall be scanned or converted to single page
21   Tagged Image File Format (“TIFF”), using CCITT Group IV compression at 300 d.p.i.
22
     and that accurately reflects the full and complete information contained in the original
23
24   document. One image file shall represent one page of the document. Color images shall
25
     be produced as JPEG files at 300 d.p.i. using a high quality setting.
26
           e.      For ESI and scanned hard copy paper documents, the text of all pages in the
27
28   document must be saved as one file. If the extracted text of a native document does not
                                                                                     Ex. 6
                                                                                  Page 110
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 111 of 746 Page ID
                                        #:519



1    exist or does not represent the entire document, Optical Character Recognition (“OCR”)
2
     will be provided instead. OCR is searchable text generated for scanned documents or
3
     native files that is in ASCII format, where all pages in the document will be represented
4
5    in one file.
6
            f.      Metadata must be preserved and produced for the fields listed in Table 1
7
8    below.

9           g.      Deduplication will be used to remove exact duplicate documents from the
10
     production. The Parties agree to use MD-5 hash values for deduplication and calculate
11
12   those values for all ESI at the time of collection or processing.

13          h.      Use of Search Criteria to Identify ESI: It is the responsibility of the
14
     Defendant to a discovery request to identify and produce responsive information
15
16   including ESI. Defendant should contact counsel for the United States to meet and

17   confer if Defendant believes that the use of keyword search criteria or analytic tools
18
     should be used to identify responsive ESI.
19
20          i.      All productions will provide a consistent load file with the same number

21   and order of fields regardless of the types of documents in the production.
22
            j.      All images (e.g., TIFF, JPEG) will be produced in a directory labeled
23
24   IMAGES. Subdirectories may be created so that one directory does not contain more

25   than 5000 files.
26
27
28
                                                                                         Ex. 6
                                                    2
                                                                                      Page 111
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 112 of 746 Page ID
                                        #:520



1          k.     All native files (with the proper Windows-associated extension) will be
2
     produced in a directory labeled NATIVE. Subdirectories may be created so that one
3
     directory does not contain more than 5000 files.
4
5          l.     An image cross reference file (a file in Concordance Opticon/Relativity .log
6
     format that contains Bates Numbers, paths to images, and document break indicators for
7
8    all ESI in each production) and a load file containing all required metadata fields will be

9    produced in a directory labeled DATA.
10
           m.     All extracted text and/or OCR will be produced in a directory labeled
11
12   TEXT. The parties agree to provide a text file for all documents, even if the size of the

13   file is zero. Subdirectories may be created so that one directory does not contain more
14
     than 5000 files.
15
16         n.     Except for native files, Defendant will produce responsive documents

17   Bates-stamped with a prefix to indicate the party producing the documents (i.e.,
18
     CITY____). For native files, which cannot be Bates-stamped, the Parties will rename
19
20   the file as [Document Identification Number].[extension] with a placeholder image in the

21   production containing the name of the file before it was changed.
22
           o.     Specifications for Specific File Types:
23
24               i.     Text messages will require counsel to meet-and-confer before

25         Defendant collects or prepares to produce the responsive messages. Defendant
26
           should contact counsel for the United States to meet-and-confer and should be
27
28         prepared to discuss the expected number of devices, expected volume (number of
                                                                                      Ex. 6
                                                  3
                                                                                   Page 112
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 113 of 746 Page ID
                                        #:521



1          messages and/or conversations), the mobile operating systems involved and
2
           approximate age, and available collection tools.
3
                ii.     Audio files and video files shall be produced as native files unless the
4
5          native form is a proprietary format, in which case the file(s) should be converted
6
           into a non-proprietary format that can be played using Windows Media Player.
7
8          For each audio or video file, a placeholder image containing the file name shall be

9          included in the production.
10
               iii.     Excel or other types of spreadsheets shall be produced as native files
11
12         with all cells unlocked. For each Excel or spreadsheet file, a placeholder image

13         containing the file name shall be included in the production.
14
               iv.      PowerPoint files shall be produced as both (1) as color images with
15
16         extracted text and (2) as native files with all notes unaltered and viewable. For

17         each PowerPoint, a placeholder image containing the file name shall be included
18
           in the production.
19
20              v.      Social media content (including comments, “likes,” sharing, and

21         other interactions with the post(s)) should be produced as individual images with
22
           extracted text, including information about the participants and the date and time
23
24         of the communications.

25             vi.      For production of tangible things and production of information from
26
           a structured database, proprietary software, or vendor-managed software, the
27
28         parties will meet-and-confer before making any production to attempt to agree on
                                                                                     Ex. 6
                                                 4
                                                                                  Page 113
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 114 of 746 Page ID
                                        #:522



1          a reasonable and proportional form of production that maintains the integrity of
2
           the tangible things or documents.
3
                 vii.      Oversized documents (e.g., maps, architectural, engineering, or
4
5          zoning plans) must be produced as JPEG images or in hard copy paper form so as
6
           to retain the resolution and scale of the original document.
7
8       2. Production Specifications

9          a.           Productions will be clearly labeled and/or in folders to indicate (a) the
10
     name of the Defendant producing the documents, (b) the date of the production, and (c)
11
12   the Bates-range.
13         b.           If Defendant needs to redact a portion of a document for which only a
14
     native file would be produced, Defendant will request a meet-and-confer with counsel
15
16   for the United States regarding production of the redacted document.
17
           c.       Defendant must remove all encryption or password protection for all ESI
18
     produced. In the alternative, Defendant must provide passwords or assistance needed to
19
20   open encrypted files.
21
22                                     Table 1 – Metadata Fields

23                Field Name            Definition        Include  Include   Include
24                                                          for   for other for Paper
                                                          Emails electronic documents
25                                                       and Text    files
26                                                       Messages
                Begin_Bates          Bates number            Y         Y        Y
27                                   for the first
28                                   image of a
                                                                                         Ex. 6
                                                     5
                                                                                      Page 114
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 115 of 746 Page ID
                                        #:523



1                                document (or
                                 the Bates
2
                                 number of the
3                                placeholder
                                 page for a native
4
                                 document).
5              End_Bates         Bates number           Y            Y            Y
6                                for the last
                                 image of a
7                                document (or
8                                the Bates
                                 number of the
9                                placeholder
10                               page for a native
                                 document).
11             Begin_Attach      Only for               Y            Y            Y
12                               document
                                 families,1
13                               provide Bates
14                               number for the
                                 first image of
15                               the first
16                               attachment or
                                 embedded file.
17                               Leave this field
18                               blank if there is
                                 no document
19                               family.
20             End_Attach        Only for               Y            Y            Y
                                 document
21                               families, provide
22                               Bates number
                                 for the last
23                               image of the last
24                               attachment or
                                 embedded file.
25                               Leave this field
26                               blank if there is
27         1
              Document Family means a group of related documents, including: (1) paper
     documents that were grouped together or physically attached by clips, staples, binding,
28   folder, etc.; (2) email with its attachment(s); and (3) files with embedded documents
                                                                                      Ex. 6
                                                    6
                                                                                 Page 115
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 116 of 746 Page ID
                                        #:524



1                              no document
                               family.
2
3
4            Parent ID         Bates number of      Y          Y           Y
5                              the parent
                               document (filled
6                              in only for
7                              “child”
                               documents).
8            PgCount           The number of        Y          Y           Y
9                              images
                               produced for
10                             this document (1
11                             for placeholder).
             All Custodians    Name of all          Y          Y           Y
12                             custodians who
13                             had a copy of
                               the document
14                             before
15                             deduplication.
             From              “From” field in      Y
16                             email.
17           To                “To” field in        Y
                               email.
18           CC                “CC” field in        Y
19                             email.
             BCC               “BCC” field in       Y
20
                               email.
21           Subject           “Subject” field      Y
                               in email.
22
             Attachments       File names of        Y
23                             the attachments.
24           DateSent          DateSent field       Y
                               from email.
25                             Include both
26                             date and time
                               (format:
27                             9/28/2012 1:16
28                             PM or
                                                                             Ex. 6
                                              7
                                                                          Page 116
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 117 of 746 Page ID
                                        #:525



1                              9/28/2012
                               13:16:34).
2
             Redacted          “Yes” if the         Y          Y           Y
3                              document has
4                              been redacted.
             Confidential      Confidential         Y          Y           Y
5                              Designation (if
6                              any).
             MD5Hash           The MD5 hash         Y          Y
7                              value calculated
8                              when the file
                               was collected or
9                              processed.
10           Orig_File Paths   Path to location     Y          Y
                               from which
11                             original file was
12                             collected. If
                               production was
13                             deduplicated,
14                             include all file
                               paths from
15                             which original
16                             files were
                               collected.
17           Prod_FilePath     The path to the                 Y
18                             native file on the
                               production
19                             media.
20           Native_filename   Original name        Y          Y
                               of the native file
21                             when the file
22                             was collected or
                               processed.
23
             Text File Path    Path to the text     Y          Y           Y
24                             file on the
                               production
25
                               media.
26           Date File         The date the ESI                Y
             Created           was created.
27
28
                                                                             Ex. 6
                                               8
                                                                          Page 117
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 118 of 746 Page ID
                                        #:526



1            Date File Last       The date the ESI                     Y
             Modified             was last
2
                                  modified.
3
4
        3. Protections for confidential or sensitive information
5
           Counsel for the United States is prepared to discuss the possibility of jointly
6
     proposing a confidentiality order that would govern the parties’ discovery productions in
7
     this litigation. Unless and until the Court enters such an order (or counsel for the United
8
     States otherwise agrees in writing), it is Defendant’s obligation to respond to the Requests
9
     and to seek timely and appropriate relief to protect its interests regarding information that
10
     is responsive to the Requests.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                       Ex. 6
                                                  9
                                                                                    Page 118
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

                                                                                   DATE                     DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
MICHAEL CEBALLOS            11/24/1974           B3505673   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
DEBBIE CEBALLOS              11/4/1974           A6668175   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
SANDRA O'KEEFE               9/26/1953           E0269683   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
PHILLIP O'KEEFE              09/301962           B5891311   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
ELI REYES                    1/18/1986           D6195835   MESA PROPERTIES                      1/6/2016       1/6/2016   IN VIOLATION
SONIA TORRESͲREYES            7/2/1990           E3192573   MESA PROPERTIES                      1/6/2016       1/6/2016   APPROVED
ARLETTE LANDA                3/16/1980           B9551735   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
JESUS ARELLANO              11/19/1983           D3031222   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
CHRISTOPHER COFFEE           5/14/1971           A5181934   MILANO REALTY                        1/8/2016       1/8/2016   IN VIOLATION
TENNILLE RAMOS GARCIA        12/5/1977           B3309137   MILANO REALTY                        1/8/2016       1/8/2016   APPROVED
TIMOTHY CRUM                 6/29/1951           A0066346   MESA PROPERTIES                     1/11/2016      1/12/2016   APPROVED
VICKIE C. CRUM               1/15/1954           N3379892   MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
JASON M. DAVIS               5/19/1977     S062180017 MO    MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
LASHEA HUMES                 6/20/1993           F2874532   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   APPROVED
KEATON DAVIS                 2/18/1992           F1559468   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   IN VIOLATION
KYLE O. CRUM                12/15/1995           F5613355   MESA PROPERTIES                     1/13/2016      1/13/2016   APPROVED
LEE WILLIAMS                  6/8/1988           D9197358   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
SHAMONIQUE GRAY             11/30/1993           F2504807   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
                                                                                                                                                                                  #:527




LISA ALSTON                  1/31/1985           D8693057   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
KEENAN ALSTON               12/13/1982           D3689603   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
LAJAMI HICKS                  7/9/1987           D6949106   VIP MANAGEMENT                      1/15/2016      1/15/2016   IN VIOLATION
RANDALL FLEMING              10/1/1978           B6766469   DON MOWERY                          1/12/2016      1/19/2016   APPROVED
SHARRIEF MUHAMMAD             7/1/1972           B8795906   JUAN LIU                            1/17/2016      1/19/2016   APPROVED
JAVASIA MUHAMMAD              9/1/1971           A4695894   JUAN LIU                            1/15/2016      1/19/2016   IN VIOLATION
RYAN LEASTMAN                1/21/1991       D02944225 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
STEFANI (DOLAN) LEASTMAN    11/29/1990       D05041816 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
AGUSTIN AZPERICUENTA         9/18/1995           F5256458   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
JOALY PLASCENCIA             8/20/1994           F6933592   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
TOMMY ROWLAND                 3/7/1950           S0487604   CENTURY 21 ROSE PROPERTY            1/14/2019      1/19/2016   APPROVED
ROXANNE ROWLAND               1/5/1953           N0077688   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
MICHAEL LITTLE                6/4/1972           A8070085   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
AUTUMN NICOLE OHMER          12/3/1989           D8767592   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
STEVEN RAMON GARCIA         11/19/1967           C6035325   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
LARRY MICHAEL SMITH JR       3/20/1972           A7276073   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   IN VIOLATION
SAVANNAH ASHLEY GRAY        10/26/1993          `F3021654   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                               Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 119 of 746 Page ID




APRIL LYNN WEBSTER           5/19/1985           D5451911   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                      Ex. 6
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                 Page1 of
                                                                                                                                       11921
                                       CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ANNETTE LOUISE TARBET           12/31/1956              N7906448 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
STEVEN JAMES TARBET             11/18/1954              N2011091 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
                                                                                          DATE                  DATE           APPROVAL/
TENANTS NAME                   DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
THERESA LAWTON                   3/30/1968              C6578367   UPWARD PROPERTY MGT              1/19/2016      1/20/2016   APPROVED
J. CRUZ PEREZ MORA               5/31/1984              Y3347336   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
LILIANA SALCIDO                   2/4/1979              D7276605   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
GLENN A. SMART                  11/16/1953              D1540060   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MARY C. JACKSON                   7/2/1955              N4331274   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MANUEL LAUREANO                   9/1/1978              B7940065   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JAMIE B LAUREANO                10/14/1981              B8083607   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JOEL CARL RIVERA                 9/28/1946              K0697028   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CARLOS ARIAS                    12/19/1993              E1901190   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CLEMENTINA LUNA                 11/23/1958                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JEANETTE LUNA                    9/27/1997                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA LARA              2/23/1958              D5063140   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA OLMOS              7/5/1993              F7585776   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
YADIRA CIRIACO                   7/21/1995              F6882897   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
FRANCISCO JAVIER LOPEZ           11/3/1996              F5400431   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
                                                                                                                                                                                      #:528




WENDY GOMEZ                      11/5/1987              D6424536   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
PABLO GOMEZ                      12/9/1987              D8353319   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
BARBARA ANN ALEXANDER            7/21/1952              E0329492   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
JOETTE LINDA CARRILLO            9/14/1987              D2729125   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
VICTORIA SHANELL BURDEN           3/1/1993              F1697525   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
ALEJANDRINA ESTELE JOHNSON        7/3/1976              B5629911   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
DAIONE KENNETH JOHNSON           10/1/1958              N5780979   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
JAMES RIOS                        1/3/1986              X1011597                                     1/1/1900      1/29/2016   IN VIOLATION
CHRISTINE MARIE DEMOSE           3/15/1985              D3815785   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
CHRISTINA LYNN CHRISTIANSEEN     3/12/1970              U6087641   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
LATANYA FENNELLͲLOGAN            5/10/1965              C1866584   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
LATANEISHA WILKES                8/21/1991              E1670633   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
MARIA DEJESUS PEREZ               6/4/1970              A1816591   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
UNIQUE SHANTE WATKINS            2/25/1988              D7295355   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
BRITTEN MIKI RICHARDSON          5/27/1987              D6465478   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
DON BUSH                         11/6/1992              E3192183   DON MOWERY                        2/2/2016       2/3/2016   APPROVED
MARIA C. GONZALEZ                7/15/1969              C2443819   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 120 of 746 Page ID




ASUNCION MILLO                  12/21/1940              N3169357   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                          Ex. 6
          April 23, 2020                     ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                     Page2 of
                                                                                                                                           12021
                                            CRIME FREE RENTAL HOUSING TENANT SCREENINGS

MANUEL MILLO                       5/15/1962                 F8352816 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
GARY BOWERS                         8/9/1947                 K0861127 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
SHARON BOWERS                      1/11/1979                 S0012200 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
                                                                                               DATE                  DATE           APPROVAL/
TENANTS NAME                     DOB              CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
JOSEPH WAREͲBOWERS                 4/22/1991               E3257396     LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
JOEL BERBERENA                    10/28/1979               Y2087822     REAL LIVING PROPERTIES            2/3/2016       2/3/2016   APPROVED
NINOTCHKA RIVERA TORRES             9/4/1991            38196978 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GEORGE O. DIAZ                     5/30/1984            38197019 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GLENN ANDRE BULLOCK JR              3/7/1975               B5587424     RIM PROPERTIES                    2/5/2015       2/5/2016   APPROVED
STEPHEN CANEZ                      7/15/1972               A3771427     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
WILLIAM MILLER                      8/5/1953               E0772006     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CYNTHIA ANN WELCH                  5/21/1962               C1457119     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CLEMENTE RUBIO                    11/23/1943               C2786421     LARRY SCOTT                       2/5/2016      2/16/2016   APPROVED
ROSA NELLY RUBIO                  11/20/1944               C6108953     LARRY SCOTT                       2/5/2016       2/6/2016   APPROVED
DENNIS COLLINS                     9/30/1995               B7271507     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
CHANDRA WILLIAMS                   6/11/1961               C0193247     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
PAULINE MEDINA                     12/9/1979               B8587113     RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
                                                                                                                                                                                           #:529




YOLANDA MARIE ESPITIA             12/20/1974                 A9450184 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
JOSEPH AUGUSTIN ESPITA                 7/7/1976              B4714768 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
WILLIAM DAVID SHIRLEY              1/22/1983                 D7102552   RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
RAYMOND JOSEPH MARTINEZ             1/3/1989                 E1670741   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
ASHLEY DYANIK COURVOISIER          6/15/1988                 F1836240   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
MONICA GOMEZ                       9/10/1982                 D2852826   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
EDUARDO OSORIO                     8/25/1982                 D4435928   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
PAULINE MEDINA                     12/9/1979                 B8587113   RIM PROPERTIES                   2/11/2016      2/11/2016   APPROVED
SUMMER MARIE PIMENTEL SHANKLES     9/28/1985                 B3797212   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BLAKE VASQUEZ                       7/1/1988                 E1185781   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BRANDON MCINTIRE                  10/10/1983                 E1675752   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
JASON PELAEZ                       12/5/1979                 Y3214587   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
ANGELA MCINTIRE                     8/9/1991                 E1184321   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
KARIN LEE BENNET                    5/1/1979                 B9129104   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
MARCOS A. BARELA                   6/16/1982                 D2165720   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
                                                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 121 of 746 Page ID




SEAN EDMISTON                      7/10/1986                 D4951692                                    2/13/2016      2/15/2016   APPROVED

                                                                                                                                               Ex. 6
          April 23, 2020                          ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                          Page3 of
                                                                                                                                                12121
                                     CRIME FREE RENTAL HOUSING TENANT SCREENINGS

SERENA EDMISTON               11/15/1984              D6047018                                     2/13/2016      2/15/2016 APPROVED
MUNICA HERNANDEZ               1/15/1982              B7985773                                     2/13/2016      2/15/2016 APPROVED
TRACIEͲANNE OPIE               5/10/1990              E1361465                                     2/13/2016      2/15/2016 APPROVED
                                                                                        DATE                   DATE           APPROVAL/
TENANTS NAME                 DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED               SCREENED       IN VIOLATION
KEVIN CASTLE                    9/6/1983            E1186356                                       2/13/2016      2/15/2016   APPROVED
ERIC ROMERO                    10/9/1984           D5235399                                        2/13/2016      2/15/2016   APPROVED
LIZA SERRATO                  10/28/1983           D2559079                                        2/13/2016      2/15/2016   APPROVED
INEZ SIBLEY                   12/16/1957           N8348463                                        2/13/2016      2/15/2016   APPROVED
BERNICE SIBLEY                 8/21/1959           D1908752                                        2/13/2016      2/15/2016   APPROVED
ESTELLA JONES                 11/30/1970           B8415568                                        2/13/2016      2/15/2016   APPROVED
JOHN A. MILLER                10/15/1968           U6008587                                        2/13/2016      2/15/2016   APPROVED
GABRIELLE N. LOPEZ             1/17/1994            F3261452     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
NOE LOPEZ                      6/19/1979            F4684092     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
ANITA MICHELLE DUNN            3/27/1972        D05326750 AZ     RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ESTESLLE JONES                11/30/1970           B8415568      RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ALACIA JOLENE MILLS            3/24/1987           D6867531      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DANIEL ANTHONY KOSCIELNIAK      7/3/2006           D6868706      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
                                                                                                                                                                                     #:530




JAMES D. JOHNSON              10/16/1985          D59275458      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
BAILEY CORDLE                 10/21/1987         16901785 TX     RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
IVAN KHANINE                   8/11/1984           D5105732      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DOMINIQUE DEVEN LOCKE         12/13/1985           D7408242      RIM PROPERTIES Ͳ DESERT SPRINGS   2/17/2016      2/18/2016   IN VIOLATION
TONICIEA YAMISSSE DAVIS         5/2/1987           D5155698      RIM PROPERTIESͲ DESERT SPRINGS    2/17/2016      2/18/2016   APPROVED
MARTHA ELLEN ALCANTAR          9/12/1956           N7017004      BEACON PROPERTY MANAGEMENT        2/17/2016      2/18/2016   APPROVED
JULIE ELIZABETH NIVELA         2/21/1978           B7459869      RIM PROERTIES Ͳ DESERT ROSE       2/17/2016      2/18/2016   APPROVED
RAYMOND JOSEPH MARTINEZ         1/3/1989            E1670741     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ASHLEY DYANIK COURVOISIER      6/15/1988            F1836240     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ELENA MEDINA                   5/15/1996            F2531349     VIP MANAGEMENT                    2/19/2016      2/20/2016   IN VIOLATION
KEVIN ENRIQUE SOTO             6/14/1995            F5732188     VIP MANAGEMENT                    2/19/2016      2/20/2016   APPROVED
JENNIFER KENNEDY               4/19/1996            F7657354     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
ADOLFO ROJO                    11/4/1994            F7244337     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
RAFAEL ROJO CARDENAS           6/25/1967            Y2736162     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
HECTOR E ARCE                  7/28/1980           D1729263      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
ELIAS ARCE                      5/1/1978           B6124461      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 122 of 746 Page ID




JUSTINE D CUSHING              9/24/1990           D9135110      PROVEST PROPERTY MANAGEMENT       2/22/2016      2/22/2016   APPROVED

                                                                                                                                         Ex. 6
          April 23, 2020                   ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                    Page4 of
                                                                                                                                          12221
                                          CRIME FREE RENTAL HOUSING TENANT SCREENINGS

WENDY L McCANN                     11/27/1961              N8943113 PROVEST PROPERTY MANAGEMENT        2/22/2016      2/22/2016 APPROVED
ALEJANDRO SOTO                       1/3/1990              E3029410 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
TRAYSHAWN ANTHONY TRAYLOR RILEY     2/15/1991              D7295567 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
                                                                                             DATE                  DATE           APPROVAL/
TENANTS NAME                      DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
ANDREA HICKS                        11/5/1959              C0237883   RIM PROPERTIES                   2/22/2016      2/22/2016   APPROVED
ROBERT A BUSTOSS                    9/23/1995              F4607259   PROVEST PROPERTY MANAGEMENT      2/22/2016      2/22/2016   APPROVED
SAUNSARAE LALEATHA WELLS            9/19/1989              E2995999   DESERT LUNA APARTMENTS           2/22/2016      2/22/2016   APPROVED
DAWNISHA WARREN                    12/16/1988              E1106739   RIM PROPERTIES                   2/23/2016      2/23/2016   APPROVED
STEVEN RAMON GARCIA                11/19/1967              C6035325   SHEAR PROPERTY RENTALS           2/24/2016      2/24/2016   APPROVED
TANYA RENEE SQUIRE                  7/27/1987              D9961933   RIM PROPERTEIS                   2/25/2016      2/26/2016   APPROVED
DANIEL ROJAS LUCERO                 8/20/1985              D4499719   RIM PROPERTIES                   2/25/2016      2/26/2016   APPROVED
HILLARY RAE STEWART                 11/7/1977              B5143968   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
JASMINE ZAKIYA OGBONNA              3/29/1993              F1616387   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
SCOTT VINCENT GRISSOM                3/7/1991              D9729127   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
STEVEN CATCHING                      5/2/1967              C4570079   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
CELESTE J. BROWNͲOSBORNE            3/11/1989              D9038714   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
FRANCHESCA RAMOS                    8/23/1994              F2122359   CAPITAL DEVELOPMENT              2/29/2016       3/1/2016   IN VIOLATION
                                                                                                                                                                                         #:531




NICOLE THOMAS                      12/15/1982              D1354270   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
CHAD GROSS                         12/30/1986              D4951479   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
KORTNEY GROSS                       2/27/1987              D5666747   RIM PROPERTIES                   2/29/2016      2/19/2016   APPROVED
JUDY S HANSON                       9/24/1939              G0157312   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
JOSHUA GIESE                         1/1/1985              D5594528   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
MARQUES CHATMAN                     9/29/1981              D3083225   RIM PROERTIES                     3/2/2016       3/2/2016   APPROVED
CHRISTIAN LA FLEUR                 11/11/1972              A6588166   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
ANDREA NUNEZ                        7/11/1978              B8568520   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
SINUHE R. FLORES                    4/18/1988              D8639221   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
SAMANTHA FLORES                    10/28/1990              F3193367   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
ANTOINETTE SALDANA                  9/22/1993              F3212790   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ERIK PUENTES                        2/26/1994              E2130147   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
JOSEY BETTS                         1/20/1995              F3506562   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ANDREW McKINLEY                      7/1/1995              F5673570   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
WALTER GONZALEZ                     1/11/1982              D1869391   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 123 of 746 Page ID




RIKKI DUPLESIS                      8/15/1990              E2962036   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED

                                                                                                                                             Ex. 6
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                        Page5 of
                                                                                                                                              12321
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

DOLORES ROSALES                  4/3/1955              N2102419 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
DESAREE LEVAͲROSALES            1/18/1986              D2729143 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
REGINA ROSALES                  1/22/1979              B8781391 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
                                                                                       DATE                    DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
IRENE CASTRO ORTIZ              4/29/1980           B9516708    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
SANTA OCEGUEDA                  2/22/1987           D9294089    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
JOSHUA DELEON                   2/20/1985           D6038389    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MANUEL FLORES                   5/17/1987           D6360487    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
AMBER VANTRECE                  4/25/1976           A8428484    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DAVID VANTRECE                  4/17/1953           N3361410    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DANELLE MONIQUE DAVIS           8/18/1985       D06594077 AZ    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MYINDI LINDBERG                10/17/1977           F7726580    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
JOSHUA PRUIKSMA                10/23/1978           B9068009    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
RYAN NORDLIE                    1/26/1978           B5440227    RIM PROPERTIES                      3/5/2016       3/5/2016    IN VIOLATION
FREDDY HARTWELL                  4/4/1994           F4808107    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
MARIELLE ALEJANDRA HARTWELL     9/25/1995           F6955682    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ERIC RAYMOND VALAZQUEZ          7/12/1988           D9894119    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
                                                                                                                                                                                      #:532




FELICIA A ORNELAS                4/9/1990           E3029160    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
EMMANUEL ROMERO                 8/24/1980           D6055804    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ALEJANDRA PARRA                 7/13/1982           F5227779    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ANDREW GABRIEL MICHEL           4/28/1991           F1538748    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JESSICA GEORGGINA MARTINEZ      6/17/1991           F6953069    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
MARLENE SANTA CRUZ             11/11/1987           D9996338    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JENNIFER JOHNSON                12/4/1982           D1513012    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
MARTHA E GONZALEZ (TORRES)       5/7/1966           A1408464    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
KRISTEN DEBONDT                 8/19/1992           E2721027    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ELIJAH McLELLAN                  3/8/2016           F2287163    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
JOSEPH FRANCO                    1/7/1992           F3192007    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROBERT GAJUS                     2/3/1995           F4606359    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
AMANDA LEANN BURNS              9/30/1995           F4883421    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
VANESSA ALCALA                  10/1/1992           E3192654    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROGELIO ALCALA                  10/7/1953           N9970906    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 124 of 746 Page ID




TOMAS LYNE ALEJOS               6/11/1997           Y3191473    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED

                                                                                                                                          Ex. 6
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                     Page6 of
                                                                                                                                           12421
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

VANESSA MONIQUE BRISENO         2/15/1994           F15642174 VIP MANAGEMENT                        3/9/2016       3/9/2016 APPROVED
TOMASA MENDEZ                    3/7/1966            F4823679 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
ESTEBAN MENDEZ                  11/8/1962            C5740606 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
                                                                                      DATE                     DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
JOSE SARAVIA                    8/23/1985           Y2116899   RIM PROPERTIES                       3/9/2016       3/9/2016   APPROVED
JAMIE CARRILLO                   7/5/1985           D6047197   JUANITA DAWN GLOVER                  3/8/2016       3/9/2016   APPROVED
RYAN N. DOBOS                   8/10/1982           D1513105   JUANITA DAWN GLOVER                  3/8/2016       9/9/2016   APPROVED
MARIA GUADALUPE LARA            6/22/1966           C6352943   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
CHRISTOPHER ANTHONY PALAIOS     4/16/1990           D2844786   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
YADIRA CARDONA                  1/23/1989           F1357655   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
ELIZABETH LARA                   7/8/1992           E3194039   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
FINEHAS MUNOZ                   5/26/1992           E3191767   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
OTICIA WYSINGER                  9/2/1985           D6628871   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
NICHOLE JOHNSON                 3/23/1989           D8354430   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
EUGENE FRASER                  12/27/1987           D9141534   RIM PROPERTIES                      3/10/2016      3/10/2016   IN VIOLATION
SHANTA NICOLE LUCAS            10/31/1986           D8105988   RIM PROPERTIES                      3/11/2016      3/11/2016   IN VIOLATION
JENNIE ELLIS                    1/13/1987        23739368 NC   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
                                                                                                                                                                                       #:533




MARY GREENE                     10/4/1962           U5171900   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
VALYSSA L BONILLA               8/12/1993           F4647685   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
MICHAEL P MCORMOND              3/10/1963           N9333405   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
CHRISTOPHER L VONDERAHE         5/21/1993           F3394709   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
SOLEDAD CASTILLO                5/29/1992           F2101953   COLDWELL BANKER                     3/14/2016      3/14/2016   APPROVED
ANGEL ALMANZA                   7/30/1991           F1426897   COLDWELL BANKER                     3/14/2016      3/14/2016   IN VIOLATION
HARRY D SHERLOCK                7/22/1932           K0407429   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
LEAH A SHERLOCK                12/11/1964           C3121761   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
YVONNNE GONZALEZ               12/13/1954           N3255791   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
CORIE BATES                     5/20/1974           A9273531   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
ANTHONY GONZALES                 6/9/1967           C5565538   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
MARY K GONZALES                 7/30/1970           A4990016   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
DESIREE VASQUEZ                 6/23/1989           E2096527   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
ROBERT GARCIA                   7/22/1980           D2045549   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
CHRISTINE CHARLEBOIS             9/8/1975           B4653566   INVESTMENT CONCEPTS INC             3/17/2016      3/17/2016   APPROVED
                                                                                                                                                    Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 125 of 746 Page ID




CATHY AITHER                   12/10/1965           C2914217   RIM PROPERTIES                      3/17/2016      3/17/2016   APPROVED

                                                                                                                                         Ex. 6
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                    Page7 of
                                                                                                                                          12521
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ALEXANDER DE LA ROSA         8/28/1973              A5382170 RIM PROPERTIES                     3/17/2016      3/17/2016 APPROVED
ROBYN DE ARRUDA              6/15/1990              F7325287 JOSE MADERA                        3/14/2016      3/18/2016 APPROVED /FAIL FAX
HARVEY RAY ABNEY JR          1/14/1981              B6702826 RIM PROPERTIES                     3/17/2016      3/18/2016 APPROVED
                                                                                    DATE                    DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
ANGEL CHAVEZ                10/21/1976         B6537259 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
JESSICA CHAVEZ               10/6/1982         D2727958 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
ASHLEY DOTTER                8/30/1983         D4298264 VIP MANAGEMENT                          3/17/2016      3/18/2016   APPROVED
DOROTHY DORENE GALLARDO      1/23/1961         N9796389 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
BELIT ZONOBIA LIVINGSTON      6/1/1987         D8693577 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
JERRY T MEDEIROS              9/7/1966         C2704369 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
MICHEALA MEDEIROS            1/27/1967         A7458496 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
KAREN M BELMAN               2/28/1987         D8993533 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
JESSICA M LICEA              1/20/1986         D5096234 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
RICHARD CORTEZ               3/12/1985         D4285057 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
MARCO A CEDILLO              4/10/2016 NONE/ GREEN CARD RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
BRITTNEY GIDDERY             9/19/1988         D9197325 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
GILBERTO RODRIGUEZ             06/0/62 G463280622300 FL RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
                                                                                                                                                                                 #:534




SHANE K SHAVER                7/3/1965         C4489598 BEACON PROPERTY MANAGEMENT              3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
RACHEL PORI                  `08/24/50         8/24/1950 RIM PROPERTIES                         3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
DESIREE BROWN                7/16/1981         D2672471 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
NATASHA GLOSTON              6/23/1977         B6761837 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
PEARL HOWARD                 10/7/1992    0200879727 NV VIP MANAGEMENT                          3/22/2016      3/22/2016   APPROVED
ROSALIE OCEQUEDA             7/28/1963    1705068124 NV RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
JOHN URCIEL                  7/28/1972       1705067976 RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
CRISTIAN ROJA                3/22/1995          F6970781 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DREW PIFER                   5/25/1996          F7648535 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DAVID MORRISON               1/30/1955         N0330513 GONZALO LUNA                            3/23/2016      3/23/2016   APPROVED
TRUDIE GILLIAM               8/22/1955         N4246949 GABOR BESZE                             3/19/2016      3/22/2016   APPROVED
BRIDGETT PURCELL             5/25/1977         B3969252 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
KAMONTA POLK                12/17/1975         B5518316 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
                                                                                                                                              Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 126 of 746 Page ID




GERE RIDEOUT                 4/12/1978         B4597326 RIM PROPERTIES                          3/24/2016      3/24/2016   APPROVED

                                                                                                                                      Ex. 6
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                              Page
                                                                                                                                Page8 of
                                                                                                                                      12621
                                 CRIME FREE RENTAL HOUSING TENANT SCREENINGS

RALPH RODRIGUEZ            7/24/1990           E2234698   BLUESTAR PROPERTIES                 3/24/2016   3/25/2016   APPROVED
TAYLOR HOLM                 1/1/1990           D8382561   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JEFFREY ANTHONY HOLM      10/13/1989           E2057397   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JOSEPH RODRIGUEZ           9/10/1989           D9294447   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
ALBA GONZALEZ             10/10/1992           F2537794   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
                                                                                                                                                                            #:535
                                                                                                                                         Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 127 of 746 Page ID




                                                                                                                                 Ex. 6
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                           Page9 of
                                                                                                                                 12721
                                                 TENANT EVICTIONS / VIOLATORS

                                                                                               DATE OF        DATE
TENANTS NAME              DOB            PROPERTY ADDRESS                 DR #                 INCIDENT       COMPLETE OTHER/NOTES
THOMAS ROBERTSON             9/23/1994   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARRESt/WILL NOT RESPOND
MARCEDIE RIGGENS              7/8/1995   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARREST /WILL NOT RESPOND
XIUQIU HUANG                 7/18/1977   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
SHIQUAN DONG                11/10/1973   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
CHARLES BALDERRAMA           3/25/1975   16016 PINE STREET                        191600194        1/8/2016     2/15/2016    EVICTED/CONFIRMED 03/05/16
SAMANTHA VELASQUEZ            4/2/1993   14238 ROSEWOOD DRIVE                   HE160110159       1/11/2016     1/11/2016    VOLUNTARY MOVE
SHALANNA GUTIERREZ            2/6/1983   9919 TOPAZ AVENUE #157                   191600536       1/22/2016                  VOLUNTARY MOVE
SAVANAH MAYER                8/16/1996   16599 MUSCATEL STREET #222             HE160270103       1/27/2016                  WARR ARR / WILL NOT RESPOND
DONALD PETTERSON            12/29/1983   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
KIMBERLY ANN NEAL            7/16/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
CHRISTOPHER WHARRY           9/10/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
REGINA SIMMS                11/12/1990   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
AARON DONTE JONES            1/15/1991   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
TAYONA WHARRY               10/24/1986   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
NORMAN ROBERTS               6/13/1960   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
ANTHONY GIBBINS              7/19/1973   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
                                                                                                                                                                                         #:536




DAVID TIFPETT                2/15/1982   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
TERESA RUST                   6/2/1969   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
VALERIE PARRA                9/16/1973   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
THOMAS ANTHONY MARTINEZ      6/14/1989   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
MARISSA MARTINEZ            10/17/1996   8809 C AVENUE #146                       611600022       2/15/2016       3/1/2016VOLUNTARY MOVE
JOSEPH SEVERSON              6/11/1977   15166 SEQUOIA STREET #6                  191601096       2/14/2016      3/31/2016VOLUNTARY MOVE
JAMES RIOS                  11/15/1986   13211 LA CRESCENTA                       191600699       1/29/2016               ARREST/SHARON GREEN HOUSE
NATHANIAL NEWBEGINNIN        1/24/1996   9124 SEAL BEACH                          191601223       1/20/2016               ARREST/UTL OWNER
MARCO MARTINEZ                5/3/1985   8956 G AVENUE #26                        191601146       2/16/2016               EVICTION
ASHLEY BROWN                 9/10/1988   9670 SAN PABLOE AVENUE                   191601197       2/18/2016               REFUSED
DENNIS ALLERA                1/19/1948   17562 SEQUOIA STREET #3                  191601440       2/27/2016     2/27/2016 VOLUNTARY MOVE
DEVONNE LEE                 12/15/1982   16552 WILLOW ST #1                    MUTIPLE CALLS       3/9/2016               EVICTION TO START 04/2016
PAUL BLACK                    7/9/1949   17426 SEQUOIA STREET #10                 191601762       3/10/2016               EVICTION FILED / 03/10/16
MARK MURRAY                   5/8/1969   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
RICHARD GERG                  6/9/1951   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 128 of 746 Page ID




THOMAS MARTINEZ              6/14/1989   16067 ORANGE STREET                      191601057       2/13/2016     2/13/2016 VOLUNTARY MOVE

                                                                                                                                          Ex. 6
         April 23, 2020                  ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                 Page
                                                                                                                                    Page10 of
                                                                                                                                           12821
                                               TENANT EVICTIONS / VIOLATORS

JOEL FOX                   10/3/1990   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY MOVE
RUBEN SAENZ               11/19/1996   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY .MOVE
ROBERT BENITEZ             10/1/1981   16024 YUCCA STREET #C                   HE16030126      3/23/2016   3/23/2016   VOLUNTARY MOVE
DAVID CAPPS                7/24/1975   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
EDMOND VICKERS             9/16/1953   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
DAVID JOJOLA                9/8/1980   18200 HERCULES STREET                    191601908      3/15/2016   3/25/2016   30 DAY NOTICE
                                                                                                                                                                               #:537
                                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 129 of 746 Page ID




                                                                                                                                   Ex. 6
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                            Page
                                                                                                                             Page11 of
                                                                                                                                    12921
                                                                      CERTIFIED LETTERS

                                                                                                TRACKING DATE               DATE     OTHER/
NAME                                       ADDRESS                                              NUMBER MAILED               RETURNED NOTES
GENE MAH                                   291 CORAL VIEW ST, MONTEREY PARK, CA 91755                   8359     2/1/2016      2/8/2016
ELAINE F;. HUANG                           17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8342     2/1/2016     2/11/2016
DAVID W. HUANG                             17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8335     2/1/2016     2/11/2016
SANTA
T ICIN FEL HESEPRIA
            P& T AR LP      /              151 KALMUS DRIVE #JͲ5                                        8366    2/18/2016
               C/O ANDREW OR JAYNE
TRICINELLA TRUSTEE                         7185 SVL BOX                                                 8373    2/18/2016
                     C/O MARIA CORCHIS
TRUSTEE                                    1423 EAST DELTA PLACE, ANAHEIM, CA 92805                     8397    2/19/2016
MCA EE LABRUN, NANCY J REV R
                C/O JULIE ANN MACAFEE
SUCC TRUSTEE                               4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311             8603    2/19/2016                 UNDELIVERABLE
KAR/ ATI LIVING RUS
               C/O GOURI KAR & SWAYAM
PATI TRUSTEE                               345 BREA HILLS AVENUE, BREA, CA 92823                        8380    2/19/2016
      ,
                                    C/O
MARIA WILLS                                P.O. BOX 1942, APPLE VALLEY, CA 92307                        8502    2/19/2016
LAN ETAL NGUYEN / THIEN PHAN               1209 EAST 7TH STREET, LONG BEACH, CA 90813                   8410    2/22/2016
                                                                                                                                                                                             #:538




WILLIAM WADE BLEISTEIN                     911 MONACO CIRCLE, MESQUITE, NV 89027                        8427    2/22/2016
SMOKETREE ENT TRUST                        17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     8434    2/24/2006
JAN COSLEY                                 15366 LIVE OAK STREET, HESPERIA, C A 92345                   8441    2/24/2016
CALDRON FAMILY TRUST C/O HECTOR & LUZ
CALDERON TRUSTEES                          7405 DAYTON AVENUE, HESPERIA, CA 92345                       8458    2/24/2016
COBBLESTONE INVESTMENTS LLC                10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              8496     3/2/2016
DAVID O. MacLACHLAN TR
DONALD H. MacLACHLAN TR                    10161 BROADVIEW PLACE, SANTA ANA, CA 92705                   4782     3/9/2016
HORTENSIA DELGADO / MARCELA DELGADO        215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                  4898     3/9/2016
LEONARD MARSH                              11340 CINERARIA ROAD, VICTORVILLE, CA 92392                  4904     3/9/2016
BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON                    1358 SARATOGA , MINDEN, NV 89423Ͳ9013                        4799    3/23/2016
ESSANCE BUSINESS GROUP                     1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030               4805    3/23/2016
JESUS & NADIA MARENTES                     12505 BEVERLY BLVD, WITTIER, CA 90501                        4812    3/23/2016
MICHAEL & ELIZABETH POLEN                  15519 SITTING BULL, VICTORVILLE, CA 92395                    4911    3/24/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 130 of 746 Page ID




SAN REMO HESPERIA II LIMITED PARTNERSHIP   3990 RUFFIN ROAD, STE 100, SAN DIEGO, CA 92123               4829    3/24/2016

                                                                                                                                                 Ex. 6
           April 23, 2020                           ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                             Page
                                                                                                                                           Page12 of
                                                                                                                                                  13021
                                                     CERTIFIED LETTERS

FORREST J McKINLEY         1186 CENTER STREET, RIVERSIDE, CA 92507                      4836    3/24/2016
ROBERTO & CYNTHIA GARCIA   17936 DEODAR STREET, HESPERIA, CA 92345                      4843    3/24/2016
CARL & ROXANNE SPEER       13095 OLATHE ROAD, APPLE VALLEY, CA 92308                    4850    3/24/2016
                                                                                                                                                               #:539
                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 131 of 746 Page ID




                                                                                                                   Ex. 6
          April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION               Page
                                                                                                             Page13 of
                                                                                                                    13121
                                                          NONͲ REGISTATION LETTERS SENT

                                                                                                                                   DATE
OWNER NAME                               OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED         NOTES
CEMS INVESTMENT LLC                      5051 SULTANA AVENUE, TEMPLE CITY, CA 91780                     14057 KATELYN STREET        12/28/2015
JOSEPH & MARY SUDIMACK                   350 S JACKSON STREET #442, DENVER, CO 89209                    18825 RANCHERO ROAD         12/28/2015
APPLETREES APPLESEEDS PROPERTIES LLC /
  C/O LINA ZHU                           638 LINDERO CANYON ROAD #508, OAK PARK, CA 91377               18781 JUNIPER STREET           1/7/2016
RAMIREZ FAMILY TRUST
   C/O VIDAL & FIDELA RAMIREZ TRUSTEE    8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET           1/7/2016
LA PAZ HOLDINGS LLC                      8939 EIGHTH AVENUE, HESPERIA, CA 92345                         16284 JUNIPER STREET          1/7/2016
BREAKTHROUGH JOULE LTD                   3848 CAMPUS DRIVE STE 201, NEWPORT BEACH, CA 92660             7981 GAYLOP AVENUE            1/8/2016
ASHRAF TADROS OR MARYAN TADROS           13043 LEAWOOD STREET, VICTORVILLE, CA 92393                    13135 MODESTO COURT           1/8/2016
SAUL OR ALBERT RAIGOSA                   15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE         1/12/2016
McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE         6838 BERGANO PLACE, ALTA LOMA, CA 91701                        16016 PINE STREET            1/13/2016
GENE & IRENE MAH                         291 CORAL VIEW STREET, MONTEREY PARK, CA 91755                 13211 LA CRESCENTA STREE     1/14/2016
SALAZAR LIVING TRUST                                                                                                               1/15/2016 &
C/O SERAFIN SALAZAR                      14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET        02/18/2016
YUSUF ELSAHRGTY C/O ASEM ELSAHRGTY       21017 GRANITE WELLS DRIVE, WALNUT, CA 91789                    16110 SPRUCE STREET          1/19/2016
                                                                                                                                                                                             #:540




II ZHANG                                 634 HERITAGE COURT, AZUSA, CA 91702                            17169 DONERT STREET          1/22/2016
RAMON & GLORIA MUNOZ                     6463 ELMHURST AVENUE, RANCHO CUCAMONGA, CA 91737               16052 JUNIPER STREET          2/1/2016
JAN COSLEY                               17222 MAIN STREET, HESPERIA, CA 92345                          16448 SPRUCE STREET           2/1/2016
GENSHENG JAMES TAN & MAY MAIYI XU        30032 AVENIDA CLASSICA, RANCHO PALOS VERDES, CA                16412 JUNIPER STREET          2/1/2016
DOUGLAS & ALICIA TAYLOR                  5728 BUENA SUERTE ROAD, YUCCA VALLEY, CA 92284                 16292 CHESTNUT STREET         2/1/2016
RUBEN & ELSA ARBUES LIVING TRUST
C/O R A ARBUES & E M A ARBUES            21520 G YOURBA LINDA BLVD. #225, YORBA LINDA, 92887            9269 SECOND AVENUE            2/1/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                      1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT                2/1/2016
CLEARY TRUST C/O JOHN CAPITELI           9487 COMPASS POINT DRIVE SOUTH, SAN DIEGO, CA 92126            17806 WESTLAWN STREET         2/4/2016
SONJA OLIEKANͲPARDU                      P.O. BOX 400549, HESPERIA, CA 92345                            14106 DARTMOUTH STREET        2/4/2016
RUDOLF ZEN                               555 SALVATIERRA WALK #203, STANFORD, CA 94305                  17775 CHESTNUT STREET         2/5/2016
ARTHUR OR MARGARITA ESTRADA              P.O. BOX 370, CHINO, CA 91708                                  15408 PALM STREET             2/8/2016
CORRALES FAMILY TRUSTD
   C/O ALFREDO OR ELYDIA CORRALES        918 SUNKIST AVENUE, LA PUENTE, CA 91746                        18200 HERCULES STREET         2/8/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 132 of 746 Page ID




                                                                                                                                             Ex. 6
           April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                                       Page14 of
                                                                                                                                              13221
                                                       NONͲ REGISTATION LETTERS SENT



                                                                                                                              DATE
OWNER NAME                             OWNER ADDRESS                                                  PROPERTY ADDRESS        MAILED
JAYVEE HOPITALITY INC                  14427 S. BERENDO AVENUE #1, GARDENA, CA 90247Ͳ2658             16024 YUCCA STREET       2/11/2016
PIZANO FAMILY TRUST
 C/O LUIS PIZANO                       315 S. MAIN STREET, SANTA ANA, CA 92701                        9669 CHOICEANA AVENUE    2/16/2016
EFREN RODRIGUEZ                        3638 8TH STREET, SAN MARCOS, CA 92078                          19287 LINDAY STREET      2/16/2016
NICK BENETOS                           15679 BEAR VALLEY ROAD, HESPERIA, CA 92345                     16632 SEQUOIA AVENUE     2/16/2016
RUDOLPH OR PATSEY FOISY                10864 EIGHTH AVENUE, HESPERIA,CA 92345                         16688 SEQUOIA AVENUE     2/16/2016
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON           7405 DAYTON AVENUE, HESPERIA, CA 92345                         16067 ORANGE STREET      2/16/2016
MARZVANIAN TATEVOS                     14610 MANZANO ROAD, VICTORVILLE, CA 92392                      14245 SULTANA STREET     2/18/2016
CONCEPCION RIVERA                      2877 WINCHESTER ROAD, BULLHEAD, AZ 86442                       9150 ORANGELEAF COURT    2/18/2016
HALLICK LIVING TRUST                   4267 MARINA CITY DRIVE #404, MARINA DEL REY, CA 90292          14062 KATELYN STREET     2/18/2016
SANTA FE HESPERIA AR LP                151 KALMUS DRIVE #JͲ5, COSTA MESA, CA 92626                    16576 SULTANA STREET     2/18/2016 ???
TRICINELLA P & JK JT LIVING TRUST
C/O ANDREW P & JAYNE K TRICINELLA                                                                     12033 COTTONWOOD
                                                                                                                                                                                   #:541




TRUSTEE                                7185 SVL BOX, VICTORVILLE, CA 92395                            AVENUE                   2/18/2016
MINDY KUM                              6906 PHELAN ROAD, PHELAN, CA 92371                             18440 VALENCIA STREET    2/18/2016
SALAZAR LIVING TRUST
C/O SERAFIN SALAZAR                    14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET     2/18/2016
DRAPER FAMILY TRUST
   C/O HELEN SMITHͲDRAPER              860 HURON DRIVE, CLAREMONT, CA 91711                           16210 OLIVE STREET       2/18/2016
SAUL OR ALBERT RAIGOSA                 15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE     2/18/2016
RAMIREZ FAMILY TRUST
  C/O VIDAL & FIDELA RAMIREZ TRUSTEE   8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET      2/18/2016
YOUNG CHOI II                          8957 SVL BOX, VICTORVILLE, CA 92395                            10786 ARABIAN COURT      2/22/2016
NANCY McAFEEͲLEBRUN J REVͲTR
C/O JULIE ANN McAFEE SUCC TRUSTEE      4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311               11927 FIRST AVENUE       2/22/2016
MARIA CORCHIS SEPARATE PROP TR
C/OMARIA CORSHIS TRUSTEE               1423 EAST DELTA PLACE, ANAHEIM, CA 92805                       11938 FIRST AVENUE       2/22/2016 I/P
RUDOLF ZEN                             3488 QUARRY PARK DRIVE, SAN JOSE, CA 95136                     17775 CHESTNUT STREET    2/22/2016
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 133 of 746 Page ID




                                                                                                                                       Ex. 6
         April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                                 Page15 of
                                                                                                                                        13321
                                                    NONͲ REGISTATION LETTERS SENT


                                                                                                                              DATE
OWNER NAME                          OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED
LAN NGUYEN ETAL C/O THIEN PHAN        1209 EAST 7TH STREET, LONG BEACH, CA 90813                   11901 FIRST AVENUE          2/22/2016
JOHN DE LAO                           10688 KIAVAN ROAD, APPLE VALLEY, CA 92308                    10001 OAKWOOD AVENUE        2/22/2016
LOIS E PALMER LIVING TRUST
  C/O LOIS PALMER                     2130 SUNSET DRIVE #131, VISTA, CA 92081                      10789 BANNING AVENUE        2/22/2016   MAIL 3/18
WILLIAM WADE BLEISTEIN                911 MONACO CIRCLE, MESQUITE, NV 89027                        11868 FIRST AVENUE          2/22/2016   MAIL 2/26
YOUNG CHOI II                         8957 SVL BOX, VICTORVILLE, CA 92395                          10786 ARABIAN COURT         2/22/2016
OSCAR OR EVANGELINA AGUILERA          8636 SAN CARLOS AVENUE, SOUTH GATE, CA 90280                 17592 LEMON STREET          2/22/2016
JAN COSLEY                            15366 LIVE OAK STREET, HESPERIA, CA 92345                    16446Ͳ16448 SPRUCE STREE    2/23/2016   I/P
SMOKETREE ENT TRUST                   17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     16329 SMOKE TREE STREET     2/23/2016
ANDREW OR ROSLYN NATKER               1501 N. BUNDY DRIVE, LOS ANGELES, CA 90049                   13066 MURRIETA COURT        2/23/2016   I/P
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/23/2016   MAIL 3/18
JACOBSON, JEFFREY D OR QI BIN YING    35 EAST ALEGRIA AVENUE, SIERRA MADRE, CA 91024               13985 SPRUCE STREET         2/23/2016   EMAIL 3/2
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON          7405 DAYTON AVENUE, HESPERIA, CA 92345                       15935 WALNUT AVENUE         2/23/2016 H/D 03/23
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                     15215 ORANGE STREET         2/25/2016
                                                                                                                                                                                     #:542




McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE      6838 BERGANO PLACE, ALTA LOMA, CA 91701                      16111 ORANGE STREET         2/25/2016
BETH OR PAUL FLEMMING                 20250 PAHUTE ROAD, APPLE VALLEY, CA 92308                    16175 LIVE OAK STREET       2/25/2016
HUYNH NGOC OR THU THANH NGUYEN        9411 GRACKLE AVENUE, FOUNTAIN VALLEY, CA 92708               14050 GOLD STREET           2/29/2016
LEGACY REAL ESTATE                    16392 MARUFFA CIRCLE, HUNTINGTON BEACH, CA 92649             8633 D AVENUE               2/29/2016
YACHIYO WADA TRUST
C/O YACHIYO HANEY TRUSTEE             801 INDEPENDENCE AVENUE #28, CANOGA PARK, CA 91304           17934 CAPRI STREET          2/29/2016 EMAIL 3/3
MARC D MATTHEWS                       8070 SVL BOX, VICTORVILLE, CA 92395Ͳ5164                     8695 C AVENUE               2/29/2016
SULTANA 6 LP                          1667 E LINCOLN AVENUE, ORANGE, CA 92685                      16805 SULTANA STREET        2/29/2016
BRADLEY S THOMPSON
AMY L KUPULAͲTHOMPSON                 P.O. BOX 4822, CARSON CITY, NV 89702                         16837 SULTANA STREET        2/29/2016 MAIL 3/18
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/29/2016 MAIL 3/18
ANTONIO A RABOR TR
  VENERANDA S RABOR TR                20262 CHICKASAW ROAD, APPLE VALLEY, CA 92307                 18183 BEAR VALLEY ROAD      2/29/2016
NHAN KHAI HOANG                       16041 JENNER STREET, WESTMINSTER, CA 92683                   18137 BEAR VALLEY ROAD      2/29/2016
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 134 of 746 Page ID




CHARLES R DENNEY TR / JOAN A DENNEY T 3235 E PALAMYRA, ORANGE, CA 92869                            18075 BEAR VALLEY ROAD      2/29/2016

                                                                                                                                       Ex. 6
         April 23, 2020                      ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                          Page
                                                                                                                                 Page16 of
                                                                                                                                        13421
                                                      NONͲ REGISTATION LETTERS SENT

JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, TORRANCE, CA 90501                   18545 TALISMAN STREET     2/29/2016
RTED AMERICA LLC                      P.O. BOX 18528, IRVINE, CA 92623                               17644 SEAFORTH STREET     2/29/2016
                                                                                                                              DATE
OWNER NAME                            OWNER ADDRESS                                                  PROPERTY ADDRESS         MAILED
STEPHEN H CHRISTENSEN REV TR
C/O STEPHEN H CHRISTENSEN             285 W 24TH STREET, UPLAND, CA 91784                            11797 HEMLOCK AVENUE      2/29/2016
LINDA CHOU       IͲWEN                11535 BALSAM AVENUE, HESPERIA, CA 92345                        10780 THIRD AVENUE        2/29/2016
MEIͲHIU CHEN CHANG
CHIU LIN CHEN                         846 GLENWICK AVENUE, WALNUT, CA 91789                          10990 BALSAM AVENUE       2/29/2016
MIDNITOL FAMILY LIMITED PARTNERSHIP
C/O JAY JONES AND DESIREE PATNO       34 EXECUTIVE PARK #60, IRVINE, CA 92614                        18103 CAPRI STREET        2/29/2016
SAM NAIZI                             18187 TOPSANNA ROAD, APPLE VALLEY, CA 92308                    14000 JUNIPER STREET      2/29/2016
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731                12034Ͳ12048 I AVENUE      2/29/2016 MAIL 3/18
WILLS, HORST & MARIA TRUST
 C/O MARIA WILLS                      P.O. BOX 1942, APPLE VALLEY , CA 92307                         8896 I AVENUE             2/29/2016
MAVERICK PROPERTIES
  C/O G.J. HOLWERDA                   1217 PASEO DEL MAR, SAN PEDRO, CA 90731                        17562 SEQUOIA STREET      2/29/2016
TERRY ANKEMAN                         19199 TECUMSEH ROAD, APPLE VALLEY, CA 92307                    16317 CHESTNUT STREET      3/3/2016 EMAIL 3/9
                                                                                                                                                                                    #:543




ENRIQUE OR CELIA ULLOA                16113 HERCULES STREET, HESPERIA, CA 92345                      15838 SEQUOIA AVENUE       3/4/2016
JOHN F BICKHAM                        13047 DUSTY ROAD, VIC TORVILLE, CA 92392                       8807 LASSEN AVENUE         3/4/2016 EMAIL 3/23
ESPOLT FAMILY TRUST                   6823 SVL BOX, VICTORVILLE, CA 92395                            9390 BUCKTHORN AVENUE      3/4/2016
GONZALO OR LIVIER LUNA                15371 LIVE OAK STREET, HESPERIA, CA 92345                      15360 MOJAVE STREET        3/4/2016
WON SOEK OR SOOK LEE                  13865 ROSESMARY STREET, HESPERIA, CA 92345                     9095 EIGHTH AVENUE         3/4/2016
MURPHY FAMILY TRUST
 C/O CLAUDIA L MURPHY REVOCABLE TR    1608 HAMILTON LANE, ESCONDIDO, CA 92029                        19236 LINDSAY STREET       3/4/2016
MARION T TONGATE TRUST                16625 JOSHUA STREET, HESPERIA, CA 92345                        16885 PALM STREET          3/4/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                   1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT             3/4/2016
  C/O DAVID KNIGHT & AGNES KNIGHT
TRUSTEES                              3719 LOMINA AVENUE, LONG BEACH, CA 90808Ͳ2117                  9735 PYRITE AVENUE         3/7/2016
FLOENCIO V & MARIA GARCIA TRUST
C/O FLOENCIO V & MARIA LUISA GARCIA   771 S EUCLID STREET, LA HABRA, CA 90631                        16516 LIVE OAK STR4EET     3/7/2016
GURSHARAN SINGH SANDHU & RAJINDER                                                                    13047 RANCHO BERNARDO               EMAIL
KAUR                                  2855 SINGINGWOOD DRIVE. CORONA, CA 92882                       STREET                     3/7/2016 3/23
                                                                                                                                                 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 135 of 746 Page ID




                                                                                                                                       Ex. 6
          April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                 Page17 of
                                                                                                                                        13521
                                                       NONͲ REGISTATION LETTERS SENT

  C/O ANTHONY SR & CHRISTINE CHIRCO
TRUSTEE                                 19030 PIMLICO ROAD, APPLE VALLEY, CA 92308                    15952 SEQUOIA AVENUE        3/7/2016
DAVID O MacLACHIAN TR                                                                                                                      EMAIL
      DONALDA H MacLACHIAN TR           10161 BROADVIEW PLACE, SANTA ANA, CA 92705                    16153 BEAR VALLEY ROAD      3/7/2016 3/16
CRISMAN LIVING TRUST
C/O ROBERT & VIRGIAN CRIMSON TRUSTEES   3645 DENVER AVENUE, LONG BEACH, CA 90810                      16485 PINE STREET          3/7/2016
HORTENCIA & MARCELA DELGADO             215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                   16131 BEAR VALLEY ROAD     3/7/2016 EMAIL 3/16
LEONARD MARSH                           11340 CINERARIA ROAD, VICTORVILLE, CA 92392                   8135 LANGDON AVENUE        3/7/2016
J A CARR                                P.O. BOX 4606, CARLSBAD, CA 92018                             16511 VERDE STREET         3/7/2016
ROBERT NICORIEI                         3848 HALLADAY AVENUE, RIVERSIDE, CA 92503                     16417 MANZANITA STREET     3/7/2016
ISIDORO JIMENEZ                         13333 PARAMOUNT BOULEVARD #B, SOUTH GATE, CA 90280            10730 HESPERIA ROAD        3/7/2016
NAFIZ & AMINUM N HAFIZ                  352 CASTLETON STREET, CAMARILLO, CA 93012                     16422 JUNIPER STREET       3/7/2016
CRC INVESTMENTS LLC                     12056 CORALWOOD COURT, ALTA LOMA, CA 91737                    15972 SEQUOIA AVENUE       3/7/2016
DAVID SHEK                              12023 JADE ROAD, VICTORVILLE, CA 92392                        16210 SEQUOIA AVENUE       3/7/2016
SEQUOIA APARTMENTS LLC                  P.O. 8940, REDLANDS, CA 92375                                 16194 SEQUOIA AVENUE       3/7/2016
VALLEY FIFTH LLC                        P.O. BOX 216006, ESCONDIDO, CA 91426                          12052Ͳ12072 FIFTH AVENUE   3/7/2016 EMAIL 3/23
C/O QUANG VAN AND DEONNE MONG OANH
HO                                 22571 LAKE FOREST LANE, LAKE FOREST, CA 92630                      13901 NETTLE STREET        3/10/2016
                                                                                                                                                                                      #:544




LUCIANO PEREZ MARTINEZ                  1955 CLARK MOUNTAIN ROAD, SAN BERNARDINO, CA 92410            9870 ELEVENTH AVENUE        3/9/2016
ARROSIG PROPERTIES LLC                  12485 INDIAN RIVER DRIVE, APPLE VALLEY, CA 92308              16230 SEQUOIA AVENUE        3/9/2016 EMAIL 3/25
CHANG SUB YUM REV TR
 C/O CHANG SUB AND GRACE M YUM          4418 BEVERLY BOULEVARD, LOS ANGELES, CA 90004                 14727 RANCHERO ROAD        3/9/2016
EDGARDO RAMIREZ                         10570 NEVADA ROAD, PHELAN, CA 92371                           17392 SEQUOIA AVENUE       3/9/2016
MARIA RODRIGUEZ SANDOV AL               335 SOLDANO AVENUE, AZUSA, CA 91702                           17098 BIRCH STREET         3/9/2016
PATRICIA F OR JOHN A RAMMING            P.O. BOX 294121, PHELAN, CA 92371                             15499 LARCH STREET         3/9/2016
MARIO E OR JOANNA L MARQUEZ             12761 BRIDGEWATER DRIVE, CORONA, CA 92880                     16411 CHESTNUT STREET      3/9/2016
CVCR PROPERTIES LLC                     16 HIGH BLUFF, LAGUNA NIGUEL, CA 92677                        8442 ROOSEVELT COURT       3/9/2016 EMAIL 3/17
AHMED FAMILY TRUST
 C/O IQBAL AND MEHNAZ AHMED             P.O. BOX 8181, LA VERNE, CA 91750                             16020 JUNIPER STREET       3/9/2016
THOMAS J BRYANT                         20572 OCOTILLO WAY, APPLE VALLEY, CA 92308                    12020 /12024 ELEVENTH AV   3/9/2016
MAIDA, MUNEM ETAL
MAIDA, MAIDA                            13302 RANCHERO ROAD, OAK HILLS, CA 92344                      12071 ELEVENTH AVENUE      3/9/2016
MICHAEL S VU                            13127 OATMAN DRIVE, RANCHO CUCAMONGA, CA 91739                15746 SEQUOIA AVENUE       3/9/2016
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 136 of 746 Page ID




                                                                                                                                         Ex. 6
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                         Page
                                                                                                                                   Page18 of
                                                                                                                                          13621
                                                     NONͲ REGISTATION LETTERS SENT

CLAYLES SEQUOIA LLC
    C/O CLAY MATTHEWS JR              6068 CANTEBURY DRIVE, AGOURA HILLS, CA 91301                  15776/15766 SEQUOIA AVE    3/9/2016
BLANQUEL FAMILY TRUST                                                                                                                   EMAIL
    C/O JESUS B AND LUCIA BLANQUEL    1945 S ALMOND COURT, ONTARIO, CA 91762                        15808 SEQUOIA AVENUE       3/9/2016 3/23
ANA ADELA DERAS                       P.O. BOX 1195, SOUTH GATE, CA 90280                           16873 SEQUOIA AVENUE       3/9/2016
CWL DEVELOPMENT LLC                   1142 S DIAMOND BAR BLVD, DIAMOND BAR, CA 91765                15573 RIVERSIDE STREET    3/10/2016 I/P
ANTHONY & DEBRA ECKLOFF               10919 S GROVEDALE, WHITTIER, CA 90603                         10394 SIXTH AVENUE        3/10/2016 MAIL
GENE & HELEN BATY                     626 N DEARBORN SP 19, REDLANDS, CA 92374                      9159 PEACH AVENUE         3/10/2016
JACQUELINE RODRIGUEZ                  10647 CHESTERFIELD STREET, ADELANTO, CA 92301                 18789 WESTLAWN STREET     3/10/2016
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                      16179 SPRUCE STREET       3/10/2016 MAIL
CINDY DANG                            2859 S EUCLID AVENUE, ONTARIO, CA 91762Ͳ6643                  11090 FIFTH AVENUE        3/11/2016 MAIL
MIGUEL A RAMIREZ & EDELMIRA SOTO      14455 CEDAR STREET, HESPERIA, CA 92345                        19101 LINDSAY STREET      3/11/2016
BING & CHEN GUO                       20510 E MEGHAN COURT, WALNUT, CA 91789                        9670 SAN PABLO AVENUE     3/14/2016
NOE GODINEZ & MARIA T A GONZALEZ      16040 SYCAMORE STREET, HESPERIA, CA 92345                     16435 ORANGE STREET       3/14/2016 MAIL
CALLO TRUST C/O SCOTT SNIDER          1816 SANTO DOMING, CAMARILLO, CA 93012                        17408 SEQUOIA AVENUE      3/14/2016 MAIL
YOO JIN CHONG                         8050 RIGGINS ROAD, PHELAN, CA 92371                           9019 FREMONT COURT        3/14/2016 MAIL
MARTIN C COUSINO                      4516 SAN BAS AVENUE, WOODLAND HILLS, CA 91364                 17477 SEQUOIA AVENUE      3/14/2016 MAIL
DANIELLA FOOT LLC                     42200 MORAGA ROAD, TEMECULA, CA 92591                         11875 A AVENUE            3/14/2016 MAIL
                                                                                                                                                                                   #:545




OLEO LAND LLC                         23805 HAWTHORNE BLVD, TORRANCE, CA 90505                      9162 & 9166 G AVENUE      3/14/2016 MAIL
MATTHEW L ROOT                        P.O. BOX 721792, PINON HILLS, CA 92372                        9120 TO 9124 G AVENUE     3/14/2016 MAIL
MELODEE'S TRUST C/O MOLODEE DAVID     7423 CAMBRIDGE COURT, FONTANA, CA 92326                       9090 G AVENUE             3/14/2016 MAIL
RIGOBERTO QUEZADA                     861 E COLUMBIA AVENUE, POMONA, CA 91767                       16340 OLIVE STREET        3/14/2016 MAIL
CITY OF FONTANA C/O STRADLING                                                                       16404,16416,16428 &
YOCCA CARLSON & RAUTH                 660 NEWPORT CENTER DR #1600, NEWPORT BEACH, CA 92660          16440 ORANGE STREET       3/14/2016 MAIL
FEBRONIO & MARIA GARCIA REV TRUST
C/O FEBRONIO & MARIA GARCIA           14332 LA HABRA ROAD, VICTORVILLE, CA 92392                    11933 & 11947 A AVENUE    3/14/2016 MAIL
FOREST R & JUDITH A BELLAMY FAMILY
TR        C/O JUDITH A BELLAMY        5092 CASPIAN CIRCLE, HUNTINGTON BEACH, CA 92649               11917 A AVENUE            3/14/2016 MAIL
CAPREZ FAMILY TRUST
   C/O CONRAD F & KENNA S CAPREZ TR   902 CUYLER AVENUE, PLACENTIA, CA 92870                        16746 LIME STREET         3/14/2016 MAIL
WILLIAM JOSEPH TORRRES
  SOLONGO BATSUKH                     265 KELLER STREET, MONTEREY PARK, CA 91755                    9168 G AVENUE             3/14/2016 MAIL
JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, WHITTIER, CA 90501                  18545 TALISMAN STREET     3/23/2016 MAIL
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 137 of 746 Page ID




ESSENCE BUSINESS GROUP                1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030                12034Ͳ12048 I AVENUE      3/23/2016 MAIL

                                                                                                                                      Ex. 6
         April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                Page19 of
                                                                                                                                       13721
                                          NONͲ REGISTATION LETTERS SENT

BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON   1358 SARATOGA , MINDEN, NV 89423Ͳ9013                          16837 SULTANAN STREET   3/23/2016    MAIL
                                                                                                                                                                        #:546
                                                                                                                                     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 138 of 746 Page ID




                                                                                                                          Ex. 6
         April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                    Page20 of
                                                                                                                           13821
                                    NONͲ REGISTATION LETTERS SENT


OWNER NAME             OWNER ADDRESS                                               PROPERTY ADDRESS   PHONE NUMBER
                                                                                                                                                           #:547
                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 139 of 746 Page ID




                                                                                                               Ex. 6
      April 23, 2020         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                  Page
                                                                                                         Page21 of
                                                                                                                13921
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 140 of 746 Page ID
                                        #:548



1    ERIC S. DREIBAND
     Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
5    CHRISTOPHER D. BELEN (VA Bar No. 78281)
     Trial Attorneys
6           U.S. Department of Justice
            Civil Rights Division
7           Housing and Civil Enforcement Section
            950 Pennsylvania Ave. NW – 4CON
8           Washington, D.C. 20530
            Telephone: (202) 514-4713 | Facsimile: (202) 514-1116
9           Email: Megan.Whyte.de.Vasquez@usdoj.gov
     NICOLA T. HANNA
10   United States Attorney
     DAVID M. HARRIS
11   Chief, Civil Division
     KAREN P. RUCKERT (CA State Bar No. 315798)
12   Chief, Civil Rights Section, Civil Division
     MATTHEW NICKELL (CA State Bar No. 304828)
13   KATHERINE M. HIKIDA (CA State Bar No. 153268)
     Assistant United States Attorneys
14          Federal Building, Suite 7516
            300 North Los Angeles Street
15          Los Angeles, California 90012
            Telephone: (213) 894-8805 | Facsimile: (213) 894-7819
16          E-mail: Matthew.Nickell@usdoj.gov
     Attorneys for Plaintiff
17   United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                  WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                  Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                              PLAINTIFF UNITED STATES OF
                       v.                       AMERICA’S FIRST SET OF
24                                              REQUESTS FOR PRODUCTION
     CITY OF HESPERIA, COUNTY OF                DIRECTED TO DEFENDANT
25   SAN BERNARDINO, and SAN                    COUNTY OF SAN BERNARDINO
     BERNARDINO COUNTY SHERIFF’S
26   DEPARTMENT,
                                                Honorable André Birotte Jr.
27              Defendants.                     United States District Judge
28
                                                                                  Ex. 7
                                                                               Page 140
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 141 of 746 Page ID
                                        #:549



1    PROPOUNDING PARTY:               UNITED STATES OF AMERICA
2    RESPONDING PARTY:                COUNTY OF SAN BERNARDINO
3    SET NUMBER:                      ONE
4
5    TO DEFENDANT COUNTY OF SAN BERNARDINO AND ITS ATTORNEY OF
6    RECORD:
7          Pursuant to Rules 26(d)(2) and 34 of the Federal Rules of Civil Procedure, Plaintiff
8    United States of America (“United States”) requests that Defendant County of San
9    Bernardino (“Defendant”) produce copies of the documents, electronically stored
10   information (“ESI”), and tangible things requested below (collectively, “documents”),
11   along with written responses to each Request for Production below as required by Rule
12   34, within thirty (30) days after the parties’ first Rule 26(f) conference.
13                                        INSTRUCTIONS
14         1.     The United States requests that Defendant serve the responses required by
15   Rule 34 by sending them via email to the undersigned counsel for the United States.
16         2.     The United States requests that Defendant serve copies of the requested
17   documents by sending them to the undersigned counsel for the United States via electronic
18   file transfer (instructions to be provided separately by counsel for the United States).
19         3.     The United States reminds Defendant of the form and manner required by
20   Local Rule 34-2 of the Local Rules of the United States District Court for the Central
21   District of California, which includes that “[t]he party responding or objecting to requests
22   for production shall quote each request for production in full immediately preceding the
23   statement of any answer or objection thereto.”
24         4.     All documents shall be produced in accordance with Attachment A to these
25   Requests, which describes the form of production as well as provides for the protected use
26   of confidential and sensitive information that may need to be produced. If, before
27   Defendant produces documents responsive to these Requests, the parties stipulate to forms
28   and methods of production, or if the Court enters an order governing those issues in this
                                                                                      Ex. 7
                                                   2
                                                                                   Page 141
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 142 of 746 Page ID
                                        #:550



1    case, then Defendant must follow the provisions of that stipulation or order that supersede
2    Attachment A. Similarly, if the Court enters a confidentiality order before Defendant
3    produces documents responsive to these Requests, then Defendant must follow the
4    provisions of such an order that supersede Attachment A.
5          5.     If any documents requested herein have been lost or destroyed, such
6    documents shall be identified by author, date, and subject matter. If any of the requested
7    documents cannot be produced in full, produce them to the extent possible, specifying the
8    reasons for your inability to produce the remainder and stating whatever information,
9    knowledge, or belief you have concerning the unproduced portion.
10         6.     If you withhold or redact any document under a claim of privilege, clearly
11   state that in the responses to the corresponding Request and provide a privilege log that
12   separately states the following with respect to information withheld under a claim of
13   privilege:
14                a.     The type of communication, information, or document to which a
15   claim of privilege is being asserted (i.e., letter, memorandum, etc.);
16                b.     The nature or basis of any claim of privilege;
17                c.     The date of the document;
18                d.     The name, business address, and present position of the originator or
19   author of the document;
20                e.     The position(s) of the originator or author of the document at the
21   time(s) the communication was made or the document was prepared;
22                f.     The name, business address, and present position of each recipient of
23   the communication or document;
24                g.     The position(s) of each recipient at the time(s) the communication or
25   document was prepared and the time it was received;
26                h.     The number of pages in the document;
27
28
                                                                                     Ex. 7
                                                  3
                                                                                  Page 142
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 143 of 746 Page ID
                                        #:551



1                 i.     A general description of the subject matter of the communication or
2    document; and
3                 j.     To which of these Requests such document is responsive.
4          The privilege log should be served with the responses to these Requests, or, if that
5    is not feasible, on a specified date within a reasonable time after the responses are served,
6    but not more than twenty-one (21) days after responses are served.
7          7.     If Defendant cannot produce some of the documents responsive to these
8    Requests within thirty (30) days after the parties’ first Rule 26(f) conference, Defendant
9    nonetheless must serve responses to these Requests and produce any other responsive
10   documents within those thirty (30) days, specifying the date—within a reasonable time—
11   when the rest of the production will occur.
12                                        DEFINITIONS
13         1.     Unless otherwise specified, the Requests below seek all responsive
14   information from January 1, 2014 to the present.
15         2.     ESI. The term “ESI” refers to electronically stored information. As used
16   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
17   case law, and it includes data or information retrievable from any source on or through
18   which electronic data is created or retained. For example, ESI includes email, databases,
19   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
20   computers, tablets, cellphones and other mobile devices, text messaging services, social
21   media content and activity, and audio/video surveillance or recording systems.
22         3.     Communications.        The term “communications” means and refers to
23   transmission of information from one individual or entity to another, whether formal or
24   informal, written or oral, including correspondence such as letters and email (regardless
25   of the form or media, or whether it was sent or received using official or non-official
26   accounts or services) as well as audio and/or video recordings of, transcripts of, or notes
27   about those communications.
28
                                                                                       Ex. 7
                                                   4
                                                                                    Page 143
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 144 of 746 Page ID
                                        #:552



1          4.        Document. The terms “document” or “documents” have the meaning of
2    those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
3    “documents” refer to and include ESI, communications, writings, recordings,
4    photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
5    without limitation written statements, notes, memoranda, studies, reports, analyses,
6    diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
7    newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
8    complaints, questionnaires, surveys, maps, charts, and graphs.            “Document” and
9    “documents” include their attachments or exhibits, as well as drafts and all non-identical
10   copies, whether different by reason of notations made on such copies or other otherwise.
11         5.        Person or individual. As used herein, “person” and “individual” mean and
12   include, in the plural as well as the singular and the masculine as well as the feminine, any
13   natural person, firm, association, partnership, corporation, governmental agency, or other
14   entity, and all agents or representatives of that person(s).
15         6.        Referring or Relating To. “Refer to” or “relate to” mean all information
16   and all facts and/or documents that directly, indirectly, or in any way support, negate, bear
17   upon, touch upon, incorporate, affect, include, pertain to, or are otherwise connected with
18   the subject matter specified in the Request.
19         7.        You or Defendant. The terms “you” or “Defendant” mean and refer to
20   Defendant County of San Bernardino, including any present or former attorneys, agents,
21   representatives, or persons acting or purporting to act on behalf of the responding party.
22         8.        City or Hesperia. The terms “City” and/or “Hesperia” mean and refer to
23   named Defendant City of Hesperia (California).
24         9.        County or San Bernardino County. The terms “County” and/or “San
25   Bernardino County” mean and refer to named Defendant San Bernardino County
26   (California).
27         10.       2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
28   Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
                                                                                       Ex. 7
                                                    5
                                                                                    Page 144
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 145 of 746 Page ID
                                        #:553



1    Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
2    means and refers to both the 2015 Ordinance and the 2017 Ordinance.
3          11.    Crime free rental housing program. The term “crime free rental housing
4    program” means and refers to the Defendants’ implementation and enforcement of the
5    Ordinances in Hesperia.
6          12.    Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
7    “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
8    officers, employees, contractors, and other agents or representatives.
9          13.    County’s crime free multifamily housing program. The term “County’s
10   crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
11   Housing Program (a.k.a. Crime Free Multi-Housing Program).
12         14.    Residential owner-occupied property.          The term “residential owner-
13   occupied” means and refers to a residential property that the City and/or the Sheriff
14   believed or deemed to be non-rental housing, regardless of whether the legal owner used
15   the property as his or her primary residence.
16         15.    Non-residential property. The term “non-residential” means and refers to
17   a property that the City and/or the Sheriff believed or deemed to be used for something
18   other than human habitation, including exclusively for commercial or industrial use. And,
19   or, and and/or. The use of “and,” “or,” or “and/or” in these Requests shall be construed
20   to make the Request as inclusive as possible or otherwise call for the broadest response.
21         16.    References to the singular include the plural, and vice versa.
22
23                             REQUESTS FOR PRODUCTION
24
25         Your organizational chart(s), including position titles and the names of individuals
26   who occupied them at any time, from January 1, 2014 to the present.
27
28
                                                                                      Ex. 7
                                                  6
                                                                                   Page 145
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 146 of 746 Page ID
                                        #:554



1
2          Rosters for all employees at the Hesperia station of the Sheriff’s Department,
3    including all position titles and names of individuals who occupied them at any time from
4    January 1, 2014 to the present.
5
6          Rosters or other documents showing individuals who, at any time from January 1,
7    2014 to the present, were assigned to implement or enforce aspects of the Ordinances, the
8    crime free rental housing program, or the County’s crime free multifamily housing
9    program for properties in Hesperia.
10
11         All versions of manuals, handbooks, policies, procedures, forms, and guidance
12   documents related to the crime free rental housing program in Hesperia.
13
14         All training and workshop materials, including but not limited to curricula, speaker
15   information and credentials, flyers, notices, advertisements, sign-in sheets, presentation
16   materials (e.g., PowerPoint slides), handouts, audio or video files, and attendance records
17   related to the crime free rental housing program in Hesperia and/or the County’s crime
18   free multifamily housing program.
19
20         All manuals, policies, procedures, or guidance documents related to law
21   enforcement responses to 911 calls or other calls for service at residential properties in
22   Hesperia.
23
24         All manuals, policies, procedures, or guidance documents related to conducting
25   searches or inspections at residential properties in Hesperia.
26
27         All indices or lists of call codes used in the Sheriff’s Department call history logs.
28
                                                                                      Ex. 7
                                                  7
                                                                                   Page 146
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 147 of 746 Page ID
                                        #:555



1
2          “Premise history” data for all residential rental properties in Hesperia and
3    communications about the “premise history” system relating to the crime free rental
4    housing program, including information about the race of the individual(s) residing there,
5    the property address, and the parcel number.
6
7          Sheriff’s “multiple response forms” for locations in Hesperia including
8    information about the race of the individual(s) involved, the property address, and the
9    parcel number, separately producing or identifying those forms relating to (a) residential
10   owner-occupied properties, (b) residential rental properties, (c) non-residential
11   properties, and (d) no specific property address (e.g., roadways).
12
13         Documents and data showing calls for service by the Sheriff at locations in
14   Hesperia including information about the race of the individual(s) involved, the property
15   address, and the parcel number, separately producing or identifying calls for service at
16   (a) residential owner-occupied properties, (b) residential rental properties, (c) non-
17   residential properties, and (d) no specific property address (e.g., roadways).
18
19         Citations or summonses issued by the Sheriff for criminal violations occurring in
20   Hesperia and/or to residents of Hesperia including information about the race of the
21   individual(s) involved, the property address, and the parcel number, separately producing
22   or identifying those citations or summonses issued to a resident of or for a violation
23   occurring at (a) residential owner-occupied properties, (b) residential rental properties,
24   (c) non-residential properties, and (d) no specific property address (e.g., roadways).
25
26         Documents and data about arrests—including arrest reports, incident reports,
27   charging statements, probable cause affidavits, audio and video recordings, and other
28   arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
                                                                                         Ex. 7
                                                  8
                                                                                      Page 147
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 148 of 746 Page ID
                                        #:556



1    Hesperia including information about the race of the individual(s) involved, the property
2    address, and the parcel number, separately producing or identifying those documents
3    relating to arrests occurring at or of individuals residing in (a) residential owner-
4    occupied properties, (b) residential rental properties, (c) non-residential properties, and
5    (d) no specific property address (e.g., roadways).
6
7          Documents and data sufficient to show the date and location of homicides in
8    Hesperia from January 1, 2010 to present, and the home address of alleged perpetrators
9    of those homicides, including the property address(es) and parcel number(s), separately
10   producing or identifying homicides occurring at (a) residential owner-occupied
11   properties, (b) residential rental properties, (c) non-residential properties, and (d) no
12   specific property address (e.g., roadways).
13
14         Documents and data classifying or identifying properties in Hesperia by address as
15   (a) residential owner-occupied properties, (b) residential rental properties, and (c) non-
16   residential properties, including maps, zoning data, geographic information system (GIS)
17   data, utilities data, and/or tax assessment data.
18
19         Documents reporting or tracking, by address of a property, information relating to
20   criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties in
21   Hesperia, including monthly “crime analysis” reports and other monthly call logs,
22   “CFMHP reports,” “CPRA history reports,” and call for service reports.
23
24         Documents and data used to track information related to the crime free rental
25   housing program in Hesperia, including but not limited to spreadsheets and lists of all
26   residential rental properties, contacts or owner’s agents at residential rental properties,
27   registered properties or owners, un-registered properties or owners, tenant screenings,
28   individuals deemed to be in violation of the Ordinances or the crime free rental housing
                                                                                         Ex. 7
                                                    9
                                                                                      Page 148
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 149 of 746 Page ID
                                        #:557



1    program, individuals tracked for allegedly causing public nuisances, a “future-cite list,”
2    evictions or voluntary moves, inspections, training class contacts, citations, appeals, and
3    the most recent version of the Excel spreadsheet attached hereto as Attachment B
4    (including information indicating the date when it was last updated).
5
6          Data, documents, or other information related to Hesperia’s crime free rental
7    housing program created in, stored in, or generated using the crime free “Easy Tracking”
8    software or any similar databases or software either by you or on your behalf.
9
10         Information about your use of the “Easy Tracking” software or any similar
11   databases or software, including contracts or other agreements for its purchase or use,
12   billing, list(s) of users, manuals and training materials, and communications.
13
14         All documents or other information related to the crime free rental housing program
15   that were created in, stored in, or generated by or using “Data Ticket” either by you or on
16   your behalf.
17
18         Information about your use of “Data Ticket,” including contracts or other
19   agreements for its purchase or licensing, billing, list(s) of users, manuals and training
20   materials, and communications.
21
22         Communications with property owners, property managers, or tenants of properties
23   in Hesperia relating to the crime free rental housing program, including notifications about
24   calls for service, arrests, criminal activity, nuisances, disturbances, and responses thereto;
25   monthly reports; relating to tenant screenings; relating to training; relating to property
26   registration (including the online registration feature); relating to leases and/or the crime
27   free lease addendum; relating to move-out or eviction or threat thereof; relating to
28   inspections or searches of property; relating to the enactment of the Ordinances (including
                                                                                       Ex. 7
                                                  10
                                                                                    Page 149
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 150 of 746 Page ID
                                        #:558



1    the drafting of the Ordinances, the reasons for the Ordinances, or potential concerns raised
2    concerning the Ordinances); relating to the description of the crime free rental housing
3    program and its requirements; relating to fines and fees imposed under the Ordinances or
4    appeals of such fines and fees; and relating to the legality or enforceability of the
5    Ordinances.
6
7          Documents relating to citations issued to property owners and property managers
8    relating to Hesperia’s crime free rental housing program, including those documents
9    constituting or showing the citations, data and documents tracking and listing citations
10   (including all such lists maintained by Tina Bulgarelli), and communications.
11
12         Documents relating to hearings or appeals of citations issued to property owners
13   and property managers relating to Hesperia’s crime free rental housing program, including
14   appeal packets or files, data and documents tracking or listing hearings and/or appeals
15   (including all versions of lists maintained by Tina Bulgarelli), appeals decisions, and
16   communications.
17
18         Documents showing monetary fines or other penalties imposed, paid, or waived
19   relating to the crime free rental housing program, both individually and compilations,
20   summaries, or reports.
21
22         Documents relating to screening of tenants or applicants for housing in Hesperia
23   relating to the crime free rental housing program, including communications, internal
24   standards or procedures, requests for screening from property owners or managers,
25   documents and information provided by property owners or managers, documents
26   showing the actions you took to screen, the results of your screening, your response to the
27   property owner or manager, and further action you and/or the property owners or managers
28   took thereafter.
                                                                                      Ex. 7
                                                 11
                                                                                   Page 150
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 151 of 746 Page ID
                                        #:559



1
2          Data and documents relating to evictions, “voluntary move outs,” or notices to cure
3    or to vacate relating to the crime free rental housing program, including all tracking
4    information or lists, property and resident information, reports or statistical information
5    showing counts of each at a given time, court filings or documents relating to court
6    proceedings, notices, postings, settlement agreements, police or incident reports, dispatch
7    logs, audio and video recordings of Sheriff’s Department activity, and communications.
8
9          All communications between Defendants’ personnel working on the crime free
10   rental housing program and personnel from the San Bernardino County Probation
11   Department, including regarding probation checks, property searches, and inspections.
12
13         Your press releases, public statements and interviews (including written statements
14   as well as audio and video recordings), content in newsletters (including the “Hesperia
15   Horizon”), content that was posted previously on your website or social media accounts
16   but which is no longer available publicly, and social media activity (including posts, likes,
17   shares, and comments) on your accounts and/or your officials, officers, and employees’
18   accounts regarding the crime free rental housing program.
19
20         Documents relating to the design and enactment of the 2015 Ordinance, including
21   analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
22   and background materials prepared for your Board members, audio and/or video of your
23   Board’s meetings and any transcripts thereof, news reports, social media activity,
24   statements or information provided by the public, and all documents considered during the
25   process of enacting the 2015 Ordinance.
26
27         Documents relating to the design and enactment of the 2017 Ordinance, including
28   analyses, memoranda, notes, communications, reports, minutes, agenda, packets and
                                                                                       Ex. 7
                                                  12
                                                                                    Page 151
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 152 of 746 Page ID
                                        #:560



1    background materials prepared for your Board members, audio and/or video of your
2    Board’s meetings and any transcripts thereof, news reports, social media, statements or
3    information provided by the public, and all documents considered during the process of
4    enacting the 2017 Ordinance.
5
6             Documents relating to meetings (including, but not limited to, official Board
7    meetings) in which the crime free rental housing program in Hesperia was discussed,
8    including agendas, minutes, audio and/or video recordings and any transcripts thereof,
9    advertisements or notices in any media (including social media), statements or
10   submissions by the public (related to the crime free rental housing program), packets and
11   background materials prepared for your Board members, notes taken, and communications
12   about the crime free rental housing program relating to the particular meeting. As defined,
13   drafts and non-final or non-duplicate versions must be produced.
14
15            All versions of contracts or agreements between (a) the City and (b) either the
16   County or the Sheriff’s Department regarding the provision of policing services to or in
17   the City.
18
19            All documents, including data, information, and analyses, relating to Nils Bentsen’s
20   recommendation that the City adopt a crime free rental housing program, including
21   analyses and reports created to assess the need for the crime free rental housing program,
22   the data and documents used to generate such analyses and reports, notes and workpapers
23   (including drafts and markups), and communications about the recommendation and its
24   basis.
25
26            Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
27   of the crime free rental housing program in Hesperia after its adoption, including the
28   statistical information and other data used to generate such reports or assessments.
                                                                                       Ex. 7
                                                   13
                                                                                    Page 152
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 153 of 746 Page ID
                                        #:561



1
2          Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
3    of the effectiveness of the County’s crime free multifamily housing program, including
4    the statistical information and other data used to generate such reports or assessments.
5
6          Documents relating to annual crime reports produced by the Sheriff’s Department
7    from 2014 through to the present, including (as defined above) all versions, drafts, and
8    communications.
9
10         All documents that relate to complaints (formal or informal) made to, or grievances,
11   administrative claims, or lawsuits filed against the County related to the crime free rental
12   housing program and/or the County’s crime free multifamily housing program.
13   Responsive information includes all responses to such complaints, grievances, claims, or
14   lawsuit.
15
16         All documents that relate to complaints (formal or informal) made to, or grievances,
17   administrative claims, or lawsuits filed against the County alleging discrimination or other
18   civil rights violations either in Hesperia or involving personnel who worked at the
19   Sheriff’s Hesperia station. Responsive information also includes all responses to such
20   complaints, grievances, claims, or lawsuits.
21
22         All maps or similar documents used to log or track data for any purpose related to
23   the crime free rental housing program in Hesperia.
24
25         All emails sent to and from the email address CrimeFreeRental@cityofhesperia.us,
26   as well as any saved drafts and contact list(s).
27
28
                                                                                      Ex. 7
                                                  14
                                                                                   Page 153
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 154 of 746 Page ID
                                        #:562



1                                               Respectfully,
     Dated: April 23, 2020
2
3
4    NICOLA T. HANNA                            ERIC S. DREIBAND
     United States Attorney                     Assistant Attorney General
5    Central District of California             Civil Rights Division

6    DAVID M. HARRIS                            SAMEENA SHINA MAJEED
     Assistant United States Attorney           Chief, Housing and Civil
     Chief, Civil Division                      Enforcement Section
7
8    KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
9    Chief, Civil Rights Section, Civil Division Enforcement Section
10
     /s/ Matthew Nickell                        /s/ Megan K. Whyte de Vasquez
11   MATTHEW NICKELL                            MEGAN K. WHYTE DE VASQUEZ
     KATHERINE M. HIKIDA                        MICHELLE A. MCLEOD
12   Assistant United States Attorneys          CHRISTOPHER D. BELEN
     Civil Rights Section, Civil Division       Trial Attorneys
13                                              United States Department of Justice
                                                Civil Rights Division
14                                              Housing and Civil Enforcement Section
15
16                                              Attorneys for the United States of America
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 Ex. 7
                                              15
                                                                              Page 154
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 155 of 746 Page ID
                                        #:563



1                                       ATTACHMENT A
2    TO PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS
3         FOR PRODUCTION DIRECTED TO COUNTY OF SAN BERNARDINO
4
5          Defendant County of San Bernardino’s production of documents, electronically
6    stored information (“ESI”), and tangible things requested in the United States’ First Set of
7    Requests for Production (“Requests”) shall be produced as set forth in the Requests and
8    as further specified below.
9          1. Form of Production
10
           a.      ESI and hard copy paper documents must be produced in “load ready”
11
12   format as specified herein.
13         b.      Each hard copy paper document must be scanned as a single electronic
14
     image file.
15
16         c.      ESI must be processed with eDiscovery software that extracts metadata and
17   text and converts the document to an image format that accurately represents the full
18
     contents of the document.
19
20         d.      Black and white images shall be scanned or converted to single page
21   Tagged Image File Format (“TIFF”), using CCITT Group IV compression at 300 d.p.i.
22
     and that accurately reflects the full and complete information contained in the original
23
24   document. One image file shall represent one page of the document. Color images shall
25
     be produced as JPEG files at 300 d.p.i. using a high quality setting.
26
           e.      For ESI and scanned hard copy paper documents, the text of all pages in the
27
28   document must be saved as one file. If the extracted text of a native document does not
                                                                                      Ex. 7
                                                                                   Page 155
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 156 of 746 Page ID
                                        #:564



1    exist or does not represent the entire document, Optical Character Recognition (“OCR”)
2
     will be provided instead. OCR is searchable text generated for scanned documents or
3
     native files that is in ASCII format, where all pages in the document will be represented
4
5    in one file.
6
            f.      Metadata must be preserved and produced for the fields listed in Table 1
7
8    below.

9           g.      Deduplication will be used to remove exact duplicate documents from the
10
     production. The Parties agree to use MD-5 hash values for deduplication and calculate
11
12   those values for all ESI at the time of collection or processing.

13          h.      Use of Search Criteria to Identify ESI: It is the responsibility of the
14
     Defendant to a discovery request to identify and produce responsive information
15
16   including ESI. Defendant should contact counsel for the United States to meet and

17   confer if Defendant believes that the use of keyword search criteria or analytic tools
18
     should be used to identify responsive ESI.
19
20          i.      All productions will provide a consistent load file with the same number

21   and order of fields regardless of the types of documents in the production.
22
            j.      All images (e.g., TIFF, JPEG) will be produced in a directory labeled
23
24   IMAGES. Subdirectories may be created so that one directory does not contain more

25   than 5000 files.
26
27
28
                                                                                         Ex. 7
                                                    2
                                                                                      Page 156
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 157 of 746 Page ID
                                        #:565



1          k.     All native files (with the proper Windows-associated extension) will be
2
     produced in a directory labeled NATIVE. Subdirectories may be created so that one
3
     directory does not contain more than 5000 files.
4
5          l.     An image cross reference file (a file in Concordance Opticon/Relativity .log
6
     format that contains Bates Numbers, paths to images, and document break indicators for
7
8    all ESI in each production) and a load file containing all required metadata fields will be

9    produced in a directory labeled DATA.
10
           m.     All extracted text and/or OCR will be produced in a directory labeled
11
12   TEXT. The parties agree to provide a text file for all documents, even if the size of the

13   file is zero. Subdirectories may be created so that one directory does not contain more
14
     than 5000 files.
15
16         n.     Except for native files, Defendant will produce responsive documents

17   Bates-stamped with a prefix to indicate the party producing the documents (i.e.,
18
     COUNTY____). For native files, which cannot be Bates-stamped, the Parties will
19
20   rename the file as [Document Identification Number].[extension] with a placeholder

21   image in the production containing the name of the file before it was changed.
22
           o.     Specifications for Specific File Types:
23
24               i.     Text messages will require counsel to meet-and-confer before

25         Defendant collects or prepares to produce the responsive messages. Defendant
26
           should contact counsel for the United States to meet-and-confer and should be
27
28         prepared to discuss the expected number of devices, expected volume (number of
                                                                                      Ex. 7
                                                  3
                                                                                   Page 157
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 158 of 746 Page ID
                                        #:566



1          messages and/or conversations), the mobile operating systems involved and
2
           approximate age, and available collection tools.
3
                ii.     Audio files and video files shall be produced as native files unless the
4
5          native form is a proprietary format, in which case the file(s) should be converted
6
           into a non-proprietary format that can be played using Windows Media Player.
7
8          For each audio or video file, a placeholder image containing the file name shall be

9          included in the production.
10
               iii.     Excel or other types of spreadsheets shall be produced as native files
11
12         with all cells unlocked. For each Excel or spreadsheet file, a placeholder image

13         containing the file name shall be included in the production.
14
               iv.      PowerPoint files shall be produced as both (1) as color images with
15
16         extracted text and (2) as native files with all notes unaltered and viewable. For

17         each PowerPoint, a placeholder image containing the file name shall be included
18
           in the production.
19
20              v.      Social media content (including comments, “likes,” sharing, and

21         other interactions with the post(s)) should be produced as individual images with
22
           extracted text, including information about the participants and the date and time
23
24         of the communications.

25             vi.      For production of tangible things and production of information from
26
           a structured database, proprietary software, or vendor-managed software, the
27
28         parties will meet-and-confer before making any production to attempt to agree on
                                                                                     Ex. 7
                                                 4
                                                                                  Page 158
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 159 of 746 Page ID
                                        #:567



1          a reasonable and proportional form of production that maintains the integrity of
2
           the tangible things or documents.
3
                 vii.      Oversized documents (e.g., maps, architectural, engineering, or
4
5          zoning plans) must be produced as JPEG images or in hard copy paper form so as
6
           to retain the resolution and scale of the original document.
7
8       2. Production Specifications

9          a.           Productions will be clearly labeled and/or in folders to indicate (a) the
10
     name of the Defendant producing the documents, (b) the date of the production, and (c)
11
12   the Bates-range.
13         b.           If Defendant needs to redact a portion of a document for which only a
14
     native file would be produced, Defendant will request a meet-and-confer with counsel
15
16   for the United States regarding production of the redacted document.
17
           c.       Defendant must remove all encryption or password protection for all ESI
18
     produced. In the alternative, Defendant must provide passwords or assistance needed to
19
20   open encrypted files.
21
22                                     Table 1 – Metadata Fields

23                Field Name            Definition        Include  Include   Include
24                                                          for   for other for Paper
                                                          Emails electronic documents
25                                                       and Text    files
26                                                       Messages
                Begin_Bates          Bates number            Y         Y        Y
27                                   for the first
28                                   image of a
                                                                                         Ex. 7
                                                     5
                                                                                      Page 159
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 160 of 746 Page ID
                                        #:568



1                                document (or
                                 the Bates
2
                                 number of the
3                                placeholder
                                 page for a native
4
                                 document).
5              End_Bates         Bates number           Y            Y            Y
6                                for the last
                                 image of a
7                                document (or
8                                the Bates
                                 number of the
9                                placeholder
10                               page for a native
                                 document).
11             Begin_Attach      Only for               Y            Y            Y
12                               document
                                 families,1
13                               provide Bates
14                               number for the
                                 first image of
15                               the first
16                               attachment or
                                 embedded file.
17                               Leave this field
18                               blank if there is
                                 no document
19                               family.
20             End_Attach        Only for               Y            Y            Y
                                 document
21                               families, provide
22                               Bates number
                                 for the last
23                               image of the last
24                               attachment or
                                 embedded file.
25                               Leave this field
26                               blank if there is
27         1
              Document Family means a group of related documents, including: (1) paper
     documents that were grouped together or physically attached by clips, staples, binding,
28   folder, etc.; (2) email with its attachment(s); and (3) files with embedded documents
                                                                                      Ex. 7
                                                    6
                                                                                 Page 160
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 161 of 746 Page ID
                                        #:569



1                              no document
                               family.
2
3
4            Parent ID         Bates number of      Y          Y           Y
5                              the parent
                               document (filled
6                              in only for
7                              “child”
                               documents).
8            PgCount           The number of        Y          Y           Y
9                              images
                               produced for
10                             this document (1
11                             for placeholder).
             All Custodians    Name of all          Y          Y           Y
12                             custodians who
13                             had a copy of
                               the document
14                             before
15                             deduplication.
             From              “From” field in      Y
16                             email.
17           To                “To” field in        Y
                               email.
18           CC                “CC” field in        Y
19                             email.
             BCC               “BCC” field in       Y
20
                               email.
21           Subject           “Subject” field      Y
                               in email.
22
             Attachments       File names of        Y
23                             the attachments.
24           DateSent          DateSent field       Y
                               from email.
25                             Include both
26                             date and time
                               (format:
27                             9/28/2012 1:16
28                             PM or
                                                                             Ex. 7
                                              7
                                                                          Page 161
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 162 of 746 Page ID
                                        #:570



1                              9/28/2012
                               13:16:34).
2
             Redacted          “Yes” if the         Y          Y           Y
3                              document has
4                              been redacted.
             Confidential      Confidential         Y          Y           Y
5                              Designation (if
6                              any).
             MD5Hash           The MD5 hash         Y          Y
7                              value calculated
8                              when the file
                               was collected or
9                              processed.
10           Orig_File Paths   Path to location     Y          Y
                               from which
11                             original file was
12                             collected. If
                               production was
13                             deduplicated,
14                             include all file
                               paths from
15                             which original
16                             files were
                               collected.
17           Prod_FilePath     The path to the                 Y
18                             native file on the
                               production
19                             media.
20           Native_filename   Original name        Y          Y
                               of the native file
21                             when the file
22                             was collected or
                               processed.
23
             Text File Path    Path to the text     Y          Y           Y
24                             file on the
                               production
25
                               media.
26           Date File         The date the ESI                Y
             Created           was created.
27
28
                                                                             Ex. 7
                                               8
                                                                          Page 162
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 163 of 746 Page ID
                                        #:571



1            Date File Last       The date the ESI                     Y
             Modified             was last
2
                                  modified.
3
4
        3. Protections for confidential or sensitive information
5
           Counsel for the United States is prepared to discuss the possibility of jointly
6
     proposing a confidentiality order that would govern the parties’ discovery productions in
7
     this litigation. Unless and until the Court enters such an order (or counsel for the United
8
     States otherwise agrees in writing), it is Defendant’s obligation to respond to the Requests
9
     and to seek timely and appropriate relief to protect its interests regarding information that
10
     is responsive to the Requests.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                       Ex. 7
                                                  9
                                                                                    Page 163
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

                                                                                   DATE                     DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
MICHAEL CEBALLOS            11/24/1974           B3505673   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
DEBBIE CEBALLOS              11/4/1974           A6668175   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
SANDRA O'KEEFE               9/26/1953           E0269683   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
PHILLIP O'KEEFE              09/301962           B5891311   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
ELI REYES                    1/18/1986           D6195835   MESA PROPERTIES                      1/6/2016       1/6/2016   IN VIOLATION
SONIA TORRESͲREYES            7/2/1990           E3192573   MESA PROPERTIES                      1/6/2016       1/6/2016   APPROVED
ARLETTE LANDA                3/16/1980           B9551735   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
JESUS ARELLANO              11/19/1983           D3031222   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
CHRISTOPHER COFFEE           5/14/1971           A5181934   MILANO REALTY                        1/8/2016       1/8/2016   IN VIOLATION
TENNILLE RAMOS GARCIA        12/5/1977           B3309137   MILANO REALTY                        1/8/2016       1/8/2016   APPROVED
TIMOTHY CRUM                 6/29/1951           A0066346   MESA PROPERTIES                     1/11/2016      1/12/2016   APPROVED
VICKIE C. CRUM               1/15/1954           N3379892   MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
JASON M. DAVIS               5/19/1977     S062180017 MO    MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
LASHEA HUMES                 6/20/1993           F2874532   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   APPROVED
KEATON DAVIS                 2/18/1992           F1559468   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   IN VIOLATION
KYLE O. CRUM                12/15/1995           F5613355   MESA PROPERTIES                     1/13/2016      1/13/2016   APPROVED
LEE WILLIAMS                  6/8/1988           D9197358   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
SHAMONIQUE GRAY             11/30/1993           F2504807   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
                                                                                                                                                                                  #:572




LISA ALSTON                  1/31/1985           D8693057   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
KEENAN ALSTON               12/13/1982           D3689603   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
LAJAMI HICKS                  7/9/1987           D6949106   VIP MANAGEMENT                      1/15/2016      1/15/2016   IN VIOLATION
RANDALL FLEMING              10/1/1978           B6766469   DON MOWERY                          1/12/2016      1/19/2016   APPROVED
SHARRIEF MUHAMMAD             7/1/1972           B8795906   JUAN LIU                            1/17/2016      1/19/2016   APPROVED
JAVASIA MUHAMMAD              9/1/1971           A4695894   JUAN LIU                            1/15/2016      1/19/2016   IN VIOLATION
RYAN LEASTMAN                1/21/1991       D02944225 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
STEFANI (DOLAN) LEASTMAN    11/29/1990       D05041816 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
AGUSTIN AZPERICUENTA         9/18/1995           F5256458   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
JOALY PLASCENCIA             8/20/1994           F6933592   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
TOMMY ROWLAND                 3/7/1950           S0487604   CENTURY 21 ROSE PROPERTY            1/14/2019      1/19/2016   APPROVED
ROXANNE ROWLAND               1/5/1953           N0077688   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
MICHAEL LITTLE                6/4/1972           A8070085   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
AUTUMN NICOLE OHMER          12/3/1989           D8767592   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
STEVEN RAMON GARCIA         11/19/1967           C6035325   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
LARRY MICHAEL SMITH JR       3/20/1972           A7276073   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   IN VIOLATION
SAVANNAH ASHLEY GRAY        10/26/1993          `F3021654   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                               Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 164 of 746 Page ID




APRIL LYNN WEBSTER           5/19/1985           D5451911   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                      Ex. 7
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                 Page1 of
                                                                                                                                       16421
                                       CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ANNETTE LOUISE TARBET           12/31/1956              N7906448 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
STEVEN JAMES TARBET             11/18/1954              N2011091 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
                                                                                          DATE                  DATE           APPROVAL/
TENANTS NAME                   DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
THERESA LAWTON                   3/30/1968              C6578367   UPWARD PROPERTY MGT              1/19/2016      1/20/2016   APPROVED
J. CRUZ PEREZ MORA               5/31/1984              Y3347336   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
LILIANA SALCIDO                   2/4/1979              D7276605   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
GLENN A. SMART                  11/16/1953              D1540060   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MARY C. JACKSON                   7/2/1955              N4331274   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MANUEL LAUREANO                   9/1/1978              B7940065   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JAMIE B LAUREANO                10/14/1981              B8083607   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JOEL CARL RIVERA                 9/28/1946              K0697028   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CARLOS ARIAS                    12/19/1993              E1901190   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CLEMENTINA LUNA                 11/23/1958                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JEANETTE LUNA                    9/27/1997                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA LARA              2/23/1958              D5063140   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA OLMOS              7/5/1993              F7585776   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
YADIRA CIRIACO                   7/21/1995              F6882897   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
FRANCISCO JAVIER LOPEZ           11/3/1996              F5400431   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
                                                                                                                                                                                      #:573




WENDY GOMEZ                      11/5/1987              D6424536   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
PABLO GOMEZ                      12/9/1987              D8353319   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
BARBARA ANN ALEXANDER            7/21/1952              E0329492   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
JOETTE LINDA CARRILLO            9/14/1987              D2729125   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
VICTORIA SHANELL BURDEN           3/1/1993              F1697525   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
ALEJANDRINA ESTELE JOHNSON        7/3/1976              B5629911   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
DAIONE KENNETH JOHNSON           10/1/1958              N5780979   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
JAMES RIOS                        1/3/1986              X1011597                                     1/1/1900      1/29/2016   IN VIOLATION
CHRISTINE MARIE DEMOSE           3/15/1985              D3815785   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
CHRISTINA LYNN CHRISTIANSEEN     3/12/1970              U6087641   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
LATANYA FENNELLͲLOGAN            5/10/1965              C1866584   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
LATANEISHA WILKES                8/21/1991              E1670633   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
MARIA DEJESUS PEREZ               6/4/1970              A1816591   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
UNIQUE SHANTE WATKINS            2/25/1988              D7295355   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
BRITTEN MIKI RICHARDSON          5/27/1987              D6465478   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
DON BUSH                         11/6/1992              E3192183   DON MOWERY                        2/2/2016       2/3/2016   APPROVED
MARIA C. GONZALEZ                7/15/1969              C2443819   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 165 of 746 Page ID




ASUNCION MILLO                  12/21/1940              N3169357   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                          Ex. 7
          April 23, 2020                     ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                     Page2 of
                                                                                                                                           16521
                                            CRIME FREE RENTAL HOUSING TENANT SCREENINGS

MANUEL MILLO                       5/15/1962                 F8352816 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
GARY BOWERS                         8/9/1947                 K0861127 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
SHARON BOWERS                      1/11/1979                 S0012200 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
                                                                                               DATE                  DATE           APPROVAL/
TENANTS NAME                     DOB              CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
JOSEPH WAREͲBOWERS                 4/22/1991               E3257396     LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
JOEL BERBERENA                    10/28/1979               Y2087822     REAL LIVING PROPERTIES            2/3/2016       2/3/2016   APPROVED
NINOTCHKA RIVERA TORRES             9/4/1991            38196978 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GEORGE O. DIAZ                     5/30/1984            38197019 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GLENN ANDRE BULLOCK JR              3/7/1975               B5587424     RIM PROPERTIES                    2/5/2015       2/5/2016   APPROVED
STEPHEN CANEZ                      7/15/1972               A3771427     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
WILLIAM MILLER                      8/5/1953               E0772006     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CYNTHIA ANN WELCH                  5/21/1962               C1457119     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CLEMENTE RUBIO                    11/23/1943               C2786421     LARRY SCOTT                       2/5/2016      2/16/2016   APPROVED
ROSA NELLY RUBIO                  11/20/1944               C6108953     LARRY SCOTT                       2/5/2016       2/6/2016   APPROVED
DENNIS COLLINS                     9/30/1995               B7271507     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
CHANDRA WILLIAMS                   6/11/1961               C0193247     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
PAULINE MEDINA                     12/9/1979               B8587113     RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
                                                                                                                                                                                           #:574




YOLANDA MARIE ESPITIA             12/20/1974                 A9450184 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
JOSEPH AUGUSTIN ESPITA                 7/7/1976              B4714768 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
WILLIAM DAVID SHIRLEY              1/22/1983                 D7102552   RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
RAYMOND JOSEPH MARTINEZ             1/3/1989                 E1670741   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
ASHLEY DYANIK COURVOISIER          6/15/1988                 F1836240   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
MONICA GOMEZ                       9/10/1982                 D2852826   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
EDUARDO OSORIO                     8/25/1982                 D4435928   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
PAULINE MEDINA                     12/9/1979                 B8587113   RIM PROPERTIES                   2/11/2016      2/11/2016   APPROVED
SUMMER MARIE PIMENTEL SHANKLES     9/28/1985                 B3797212   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BLAKE VASQUEZ                       7/1/1988                 E1185781   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BRANDON MCINTIRE                  10/10/1983                 E1675752   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
JASON PELAEZ                       12/5/1979                 Y3214587   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
ANGELA MCINTIRE                     8/9/1991                 E1184321   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
KARIN LEE BENNET                    5/1/1979                 B9129104   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
MARCOS A. BARELA                   6/16/1982                 D2165720   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
                                                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 166 of 746 Page ID




SEAN EDMISTON                      7/10/1986                 D4951692                                    2/13/2016      2/15/2016   APPROVED

                                                                                                                                               Ex. 7
          April 23, 2020                          ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                          Page3 of
                                                                                                                                                16621
                                     CRIME FREE RENTAL HOUSING TENANT SCREENINGS

SERENA EDMISTON               11/15/1984              D6047018                                     2/13/2016      2/15/2016 APPROVED
MUNICA HERNANDEZ               1/15/1982              B7985773                                     2/13/2016      2/15/2016 APPROVED
TRACIEͲANNE OPIE               5/10/1990              E1361465                                     2/13/2016      2/15/2016 APPROVED
                                                                                        DATE                   DATE           APPROVAL/
TENANTS NAME                 DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED               SCREENED       IN VIOLATION
KEVIN CASTLE                    9/6/1983            E1186356                                       2/13/2016      2/15/2016   APPROVED
ERIC ROMERO                    10/9/1984           D5235399                                        2/13/2016      2/15/2016   APPROVED
LIZA SERRATO                  10/28/1983           D2559079                                        2/13/2016      2/15/2016   APPROVED
INEZ SIBLEY                   12/16/1957           N8348463                                        2/13/2016      2/15/2016   APPROVED
BERNICE SIBLEY                 8/21/1959           D1908752                                        2/13/2016      2/15/2016   APPROVED
ESTELLA JONES                 11/30/1970           B8415568                                        2/13/2016      2/15/2016   APPROVED
JOHN A. MILLER                10/15/1968           U6008587                                        2/13/2016      2/15/2016   APPROVED
GABRIELLE N. LOPEZ             1/17/1994            F3261452     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
NOE LOPEZ                      6/19/1979            F4684092     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
ANITA MICHELLE DUNN            3/27/1972        D05326750 AZ     RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ESTESLLE JONES                11/30/1970           B8415568      RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ALACIA JOLENE MILLS            3/24/1987           D6867531      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DANIEL ANTHONY KOSCIELNIAK      7/3/2006           D6868706      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
                                                                                                                                                                                     #:575




JAMES D. JOHNSON              10/16/1985          D59275458      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
BAILEY CORDLE                 10/21/1987         16901785 TX     RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
IVAN KHANINE                   8/11/1984           D5105732      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DOMINIQUE DEVEN LOCKE         12/13/1985           D7408242      RIM PROPERTIES Ͳ DESERT SPRINGS   2/17/2016      2/18/2016   IN VIOLATION
TONICIEA YAMISSSE DAVIS         5/2/1987           D5155698      RIM PROPERTIESͲ DESERT SPRINGS    2/17/2016      2/18/2016   APPROVED
MARTHA ELLEN ALCANTAR          9/12/1956           N7017004      BEACON PROPERTY MANAGEMENT        2/17/2016      2/18/2016   APPROVED
JULIE ELIZABETH NIVELA         2/21/1978           B7459869      RIM PROERTIES Ͳ DESERT ROSE       2/17/2016      2/18/2016   APPROVED
RAYMOND JOSEPH MARTINEZ         1/3/1989            E1670741     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ASHLEY DYANIK COURVOISIER      6/15/1988            F1836240     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ELENA MEDINA                   5/15/1996            F2531349     VIP MANAGEMENT                    2/19/2016      2/20/2016   IN VIOLATION
KEVIN ENRIQUE SOTO             6/14/1995            F5732188     VIP MANAGEMENT                    2/19/2016      2/20/2016   APPROVED
JENNIFER KENNEDY               4/19/1996            F7657354     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
ADOLFO ROJO                    11/4/1994            F7244337     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
RAFAEL ROJO CARDENAS           6/25/1967            Y2736162     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
HECTOR E ARCE                  7/28/1980           D1729263      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
ELIAS ARCE                      5/1/1978           B6124461      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 167 of 746 Page ID




JUSTINE D CUSHING              9/24/1990           D9135110      PROVEST PROPERTY MANAGEMENT       2/22/2016      2/22/2016   APPROVED

                                                                                                                                         Ex. 7
          April 23, 2020                   ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                    Page4 of
                                                                                                                                          16721
                                          CRIME FREE RENTAL HOUSING TENANT SCREENINGS

WENDY L McCANN                     11/27/1961              N8943113 PROVEST PROPERTY MANAGEMENT        2/22/2016      2/22/2016 APPROVED
ALEJANDRO SOTO                       1/3/1990              E3029410 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
TRAYSHAWN ANTHONY TRAYLOR RILEY     2/15/1991              D7295567 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
                                                                                             DATE                  DATE           APPROVAL/
TENANTS NAME                      DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
ANDREA HICKS                        11/5/1959              C0237883   RIM PROPERTIES                   2/22/2016      2/22/2016   APPROVED
ROBERT A BUSTOSS                    9/23/1995              F4607259   PROVEST PROPERTY MANAGEMENT      2/22/2016      2/22/2016   APPROVED
SAUNSARAE LALEATHA WELLS            9/19/1989              E2995999   DESERT LUNA APARTMENTS           2/22/2016      2/22/2016   APPROVED
DAWNISHA WARREN                    12/16/1988              E1106739   RIM PROPERTIES                   2/23/2016      2/23/2016   APPROVED
STEVEN RAMON GARCIA                11/19/1967              C6035325   SHEAR PROPERTY RENTALS           2/24/2016      2/24/2016   APPROVED
TANYA RENEE SQUIRE                  7/27/1987              D9961933   RIM PROPERTEIS                   2/25/2016      2/26/2016   APPROVED
DANIEL ROJAS LUCERO                 8/20/1985              D4499719   RIM PROPERTIES                   2/25/2016      2/26/2016   APPROVED
HILLARY RAE STEWART                 11/7/1977              B5143968   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
JASMINE ZAKIYA OGBONNA              3/29/1993              F1616387   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
SCOTT VINCENT GRISSOM                3/7/1991              D9729127   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
STEVEN CATCHING                      5/2/1967              C4570079   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
CELESTE J. BROWNͲOSBORNE            3/11/1989              D9038714   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
FRANCHESCA RAMOS                    8/23/1994              F2122359   CAPITAL DEVELOPMENT              2/29/2016       3/1/2016   IN VIOLATION
                                                                                                                                                                                         #:576




NICOLE THOMAS                      12/15/1982              D1354270   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
CHAD GROSS                         12/30/1986              D4951479   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
KORTNEY GROSS                       2/27/1987              D5666747   RIM PROPERTIES                   2/29/2016      2/19/2016   APPROVED
JUDY S HANSON                       9/24/1939              G0157312   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
JOSHUA GIESE                         1/1/1985              D5594528   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
MARQUES CHATMAN                     9/29/1981              D3083225   RIM PROERTIES                     3/2/2016       3/2/2016   APPROVED
CHRISTIAN LA FLEUR                 11/11/1972              A6588166   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
ANDREA NUNEZ                        7/11/1978              B8568520   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
SINUHE R. FLORES                    4/18/1988              D8639221   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
SAMANTHA FLORES                    10/28/1990              F3193367   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
ANTOINETTE SALDANA                  9/22/1993              F3212790   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ERIK PUENTES                        2/26/1994              E2130147   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
JOSEY BETTS                         1/20/1995              F3506562   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ANDREW McKINLEY                      7/1/1995              F5673570   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
WALTER GONZALEZ                     1/11/1982              D1869391   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 168 of 746 Page ID




RIKKI DUPLESIS                      8/15/1990              E2962036   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED

                                                                                                                                             Ex. 7
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                        Page5 of
                                                                                                                                              16821
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

DOLORES ROSALES                  4/3/1955              N2102419 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
DESAREE LEVAͲROSALES            1/18/1986              D2729143 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
REGINA ROSALES                  1/22/1979              B8781391 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
                                                                                       DATE                    DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
IRENE CASTRO ORTIZ              4/29/1980           B9516708    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
SANTA OCEGUEDA                  2/22/1987           D9294089    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
JOSHUA DELEON                   2/20/1985           D6038389    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MANUEL FLORES                   5/17/1987           D6360487    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
AMBER VANTRECE                  4/25/1976           A8428484    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DAVID VANTRECE                  4/17/1953           N3361410    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DANELLE MONIQUE DAVIS           8/18/1985       D06594077 AZ    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MYINDI LINDBERG                10/17/1977           F7726580    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
JOSHUA PRUIKSMA                10/23/1978           B9068009    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
RYAN NORDLIE                    1/26/1978           B5440227    RIM PROPERTIES                      3/5/2016       3/5/2016    IN VIOLATION
FREDDY HARTWELL                  4/4/1994           F4808107    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
MARIELLE ALEJANDRA HARTWELL     9/25/1995           F6955682    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ERIC RAYMOND VALAZQUEZ          7/12/1988           D9894119    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
                                                                                                                                                                                      #:577




FELICIA A ORNELAS                4/9/1990           E3029160    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
EMMANUEL ROMERO                 8/24/1980           D6055804    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ALEJANDRA PARRA                 7/13/1982           F5227779    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ANDREW GABRIEL MICHEL           4/28/1991           F1538748    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JESSICA GEORGGINA MARTINEZ      6/17/1991           F6953069    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
MARLENE SANTA CRUZ             11/11/1987           D9996338    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JENNIFER JOHNSON                12/4/1982           D1513012    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
MARTHA E GONZALEZ (TORRES)       5/7/1966           A1408464    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
KRISTEN DEBONDT                 8/19/1992           E2721027    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ELIJAH McLELLAN                  3/8/2016           F2287163    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
JOSEPH FRANCO                    1/7/1992           F3192007    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROBERT GAJUS                     2/3/1995           F4606359    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
AMANDA LEANN BURNS              9/30/1995           F4883421    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
VANESSA ALCALA                  10/1/1992           E3192654    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROGELIO ALCALA                  10/7/1953           N9970906    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 169 of 746 Page ID




TOMAS LYNE ALEJOS               6/11/1997           Y3191473    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED

                                                                                                                                          Ex. 7
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                     Page6 of
                                                                                                                                           16921
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

VANESSA MONIQUE BRISENO         2/15/1994           F15642174 VIP MANAGEMENT                        3/9/2016       3/9/2016 APPROVED
TOMASA MENDEZ                    3/7/1966            F4823679 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
ESTEBAN MENDEZ                  11/8/1962            C5740606 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
                                                                                      DATE                     DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
JOSE SARAVIA                    8/23/1985           Y2116899   RIM PROPERTIES                       3/9/2016       3/9/2016   APPROVED
JAMIE CARRILLO                   7/5/1985           D6047197   JUANITA DAWN GLOVER                  3/8/2016       3/9/2016   APPROVED
RYAN N. DOBOS                   8/10/1982           D1513105   JUANITA DAWN GLOVER                  3/8/2016       9/9/2016   APPROVED
MARIA GUADALUPE LARA            6/22/1966           C6352943   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
CHRISTOPHER ANTHONY PALAIOS     4/16/1990           D2844786   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
YADIRA CARDONA                  1/23/1989           F1357655   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
ELIZABETH LARA                   7/8/1992           E3194039   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
FINEHAS MUNOZ                   5/26/1992           E3191767   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
OTICIA WYSINGER                  9/2/1985           D6628871   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
NICHOLE JOHNSON                 3/23/1989           D8354430   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
EUGENE FRASER                  12/27/1987           D9141534   RIM PROPERTIES                      3/10/2016      3/10/2016   IN VIOLATION
SHANTA NICOLE LUCAS            10/31/1986           D8105988   RIM PROPERTIES                      3/11/2016      3/11/2016   IN VIOLATION
JENNIE ELLIS                    1/13/1987        23739368 NC   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
                                                                                                                                                                                       #:578




MARY GREENE                     10/4/1962           U5171900   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
VALYSSA L BONILLA               8/12/1993           F4647685   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
MICHAEL P MCORMOND              3/10/1963           N9333405   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
CHRISTOPHER L VONDERAHE         5/21/1993           F3394709   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
SOLEDAD CASTILLO                5/29/1992           F2101953   COLDWELL BANKER                     3/14/2016      3/14/2016   APPROVED
ANGEL ALMANZA                   7/30/1991           F1426897   COLDWELL BANKER                     3/14/2016      3/14/2016   IN VIOLATION
HARRY D SHERLOCK                7/22/1932           K0407429   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
LEAH A SHERLOCK                12/11/1964           C3121761   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
YVONNNE GONZALEZ               12/13/1954           N3255791   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
CORIE BATES                     5/20/1974           A9273531   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
ANTHONY GONZALES                 6/9/1967           C5565538   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
MARY K GONZALES                 7/30/1970           A4990016   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
DESIREE VASQUEZ                 6/23/1989           E2096527   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
ROBERT GARCIA                   7/22/1980           D2045549   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
CHRISTINE CHARLEBOIS             9/8/1975           B4653566   INVESTMENT CONCEPTS INC             3/17/2016      3/17/2016   APPROVED
                                                                                                                                                    Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 170 of 746 Page ID




CATHY AITHER                   12/10/1965           C2914217   RIM PROPERTIES                      3/17/2016      3/17/2016   APPROVED

                                                                                                                                         Ex. 7
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                    Page7 of
                                                                                                                                          17021
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ALEXANDER DE LA ROSA         8/28/1973              A5382170 RIM PROPERTIES                     3/17/2016      3/17/2016 APPROVED
ROBYN DE ARRUDA              6/15/1990              F7325287 JOSE MADERA                        3/14/2016      3/18/2016 APPROVED /FAIL FAX
HARVEY RAY ABNEY JR          1/14/1981              B6702826 RIM PROPERTIES                     3/17/2016      3/18/2016 APPROVED
                                                                                    DATE                    DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
ANGEL CHAVEZ                10/21/1976         B6537259 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
JESSICA CHAVEZ               10/6/1982         D2727958 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
ASHLEY DOTTER                8/30/1983         D4298264 VIP MANAGEMENT                          3/17/2016      3/18/2016   APPROVED
DOROTHY DORENE GALLARDO      1/23/1961         N9796389 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
BELIT ZONOBIA LIVINGSTON      6/1/1987         D8693577 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
JERRY T MEDEIROS              9/7/1966         C2704369 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
MICHEALA MEDEIROS            1/27/1967         A7458496 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
KAREN M BELMAN               2/28/1987         D8993533 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
JESSICA M LICEA              1/20/1986         D5096234 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
RICHARD CORTEZ               3/12/1985         D4285057 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
MARCO A CEDILLO              4/10/2016 NONE/ GREEN CARD RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
BRITTNEY GIDDERY             9/19/1988         D9197325 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
GILBERTO RODRIGUEZ             06/0/62 G463280622300 FL RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
                                                                                                                                                                                 #:579




SHANE K SHAVER                7/3/1965         C4489598 BEACON PROPERTY MANAGEMENT              3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
RACHEL PORI                  `08/24/50         8/24/1950 RIM PROPERTIES                         3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
DESIREE BROWN                7/16/1981         D2672471 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
NATASHA GLOSTON              6/23/1977         B6761837 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
PEARL HOWARD                 10/7/1992    0200879727 NV VIP MANAGEMENT                          3/22/2016      3/22/2016   APPROVED
ROSALIE OCEQUEDA             7/28/1963    1705068124 NV RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
JOHN URCIEL                  7/28/1972       1705067976 RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
CRISTIAN ROJA                3/22/1995          F6970781 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DREW PIFER                   5/25/1996          F7648535 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DAVID MORRISON               1/30/1955         N0330513 GONZALO LUNA                            3/23/2016      3/23/2016   APPROVED
TRUDIE GILLIAM               8/22/1955         N4246949 GABOR BESZE                             3/19/2016      3/22/2016   APPROVED
BRIDGETT PURCELL             5/25/1977         B3969252 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
KAMONTA POLK                12/17/1975         B5518316 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
                                                                                                                                              Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 171 of 746 Page ID




GERE RIDEOUT                 4/12/1978         B4597326 RIM PROPERTIES                          3/24/2016      3/24/2016   APPROVED

                                                                                                                                      Ex. 7
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                              Page
                                                                                                                                Page8 of
                                                                                                                                      17121
                                 CRIME FREE RENTAL HOUSING TENANT SCREENINGS

RALPH RODRIGUEZ            7/24/1990           E2234698   BLUESTAR PROPERTIES                 3/24/2016   3/25/2016   APPROVED
TAYLOR HOLM                 1/1/1990           D8382561   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JEFFREY ANTHONY HOLM      10/13/1989           E2057397   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JOSEPH RODRIGUEZ           9/10/1989           D9294447   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
ALBA GONZALEZ             10/10/1992           F2537794   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
                                                                                                                                                                            #:580
                                                                                                                                         Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 172 of 746 Page ID




                                                                                                                                 Ex. 7
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                           Page9 of
                                                                                                                                 17221
                                                 TENANT EVICTIONS / VIOLATORS

                                                                                               DATE OF        DATE
TENANTS NAME              DOB            PROPERTY ADDRESS                 DR #                 INCIDENT       COMPLETE OTHER/NOTES
THOMAS ROBERTSON             9/23/1994   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARRESt/WILL NOT RESPOND
MARCEDIE RIGGENS              7/8/1995   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARREST /WILL NOT RESPOND
XIUQIU HUANG                 7/18/1977   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
SHIQUAN DONG                11/10/1973   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
CHARLES BALDERRAMA           3/25/1975   16016 PINE STREET                        191600194        1/8/2016     2/15/2016    EVICTED/CONFIRMED 03/05/16
SAMANTHA VELASQUEZ            4/2/1993   14238 ROSEWOOD DRIVE                   HE160110159       1/11/2016     1/11/2016    VOLUNTARY MOVE
SHALANNA GUTIERREZ            2/6/1983   9919 TOPAZ AVENUE #157                   191600536       1/22/2016                  VOLUNTARY MOVE
SAVANAH MAYER                8/16/1996   16599 MUSCATEL STREET #222             HE160270103       1/27/2016                  WARR ARR / WILL NOT RESPOND
DONALD PETTERSON            12/29/1983   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
KIMBERLY ANN NEAL            7/16/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
CHRISTOPHER WHARRY           9/10/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
REGINA SIMMS                11/12/1990   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
AARON DONTE JONES            1/15/1991   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
TAYONA WHARRY               10/24/1986   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
NORMAN ROBERTS               6/13/1960   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
ANTHONY GIBBINS              7/19/1973   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
                                                                                                                                                                                         #:581




DAVID TIFPETT                2/15/1982   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
TERESA RUST                   6/2/1969   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
VALERIE PARRA                9/16/1973   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
THOMAS ANTHONY MARTINEZ      6/14/1989   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
MARISSA MARTINEZ            10/17/1996   8809 C AVENUE #146                       611600022       2/15/2016       3/1/2016VOLUNTARY MOVE
JOSEPH SEVERSON              6/11/1977   15166 SEQUOIA STREET #6                  191601096       2/14/2016      3/31/2016VOLUNTARY MOVE
JAMES RIOS                  11/15/1986   13211 LA CRESCENTA                       191600699       1/29/2016               ARREST/SHARON GREEN HOUSE
NATHANIAL NEWBEGINNIN        1/24/1996   9124 SEAL BEACH                          191601223       1/20/2016               ARREST/UTL OWNER
MARCO MARTINEZ                5/3/1985   8956 G AVENUE #26                        191601146       2/16/2016               EVICTION
ASHLEY BROWN                 9/10/1988   9670 SAN PABLOE AVENUE                   191601197       2/18/2016               REFUSED
DENNIS ALLERA                1/19/1948   17562 SEQUOIA STREET #3                  191601440       2/27/2016     2/27/2016 VOLUNTARY MOVE
DEVONNE LEE                 12/15/1982   16552 WILLOW ST #1                    MUTIPLE CALLS       3/9/2016               EVICTION TO START 04/2016
PAUL BLACK                    7/9/1949   17426 SEQUOIA STREET #10                 191601762       3/10/2016               EVICTION FILED / 03/10/16
MARK MURRAY                   5/8/1969   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
RICHARD GERG                  6/9/1951   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 173 of 746 Page ID




THOMAS MARTINEZ              6/14/1989   16067 ORANGE STREET                      191601057       2/13/2016     2/13/2016 VOLUNTARY MOVE

                                                                                                                                          Ex. 7
         April 23, 2020                  ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                 Page
                                                                                                                                    Page10 of
                                                                                                                                           17321
                                               TENANT EVICTIONS / VIOLATORS

JOEL FOX                   10/3/1990   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY MOVE
RUBEN SAENZ               11/19/1996   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY .MOVE
ROBERT BENITEZ             10/1/1981   16024 YUCCA STREET #C                   HE16030126      3/23/2016   3/23/2016   VOLUNTARY MOVE
DAVID CAPPS                7/24/1975   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
EDMOND VICKERS             9/16/1953   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
DAVID JOJOLA                9/8/1980   18200 HERCULES STREET                    191601908      3/15/2016   3/25/2016   30 DAY NOTICE
                                                                                                                                                                               #:582
                                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 174 of 746 Page ID




                                                                                                                                   Ex. 7
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                            Page
                                                                                                                             Page11 of
                                                                                                                                    17421
                                                                      CERTIFIED LETTERS

                                                                                                TRACKING DATE               DATE     OTHER/
NAME                                       ADDRESS                                              NUMBER MAILED               RETURNED NOTES
GENE MAH                                   291 CORAL VIEW ST, MONTEREY PARK, CA 91755                   8359     2/1/2016      2/8/2016
ELAINE F;. HUANG                           17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8342     2/1/2016     2/11/2016
DAVID W. HUANG                             17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8335     2/1/2016     2/11/2016
SANTA
T ICIN FEL HESEPRIA
            P& T AR LP      /              151 KALMUS DRIVE #JͲ5                                        8366    2/18/2016
               C/O ANDREW OR JAYNE
TRICINELLA TRUSTEE                         7185 SVL BOX                                                 8373    2/18/2016
                     C/O MARIA CORCHIS
TRUSTEE                                    1423 EAST DELTA PLACE, ANAHEIM, CA 92805                     8397    2/19/2016
MCA EE LABRUN, NANCY J REV R
                C/O JULIE ANN MACAFEE
SUCC TRUSTEE                               4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311             8603    2/19/2016                 UNDELIVERABLE
KAR/ ATI LIVING RUS
               C/O GOURI KAR & SWAYAM
PATI TRUSTEE                               345 BREA HILLS AVENUE, BREA, CA 92823                        8380    2/19/2016
      ,
                                    C/O
MARIA WILLS                                P.O. BOX 1942, APPLE VALLEY, CA 92307                        8502    2/19/2016
LAN ETAL NGUYEN / THIEN PHAN               1209 EAST 7TH STREET, LONG BEACH, CA 90813                   8410    2/22/2016
                                                                                                                                                                                             #:583




WILLIAM WADE BLEISTEIN                     911 MONACO CIRCLE, MESQUITE, NV 89027                        8427    2/22/2016
SMOKETREE ENT TRUST                        17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     8434    2/24/2006
JAN COSLEY                                 15366 LIVE OAK STREET, HESPERIA, C A 92345                   8441    2/24/2016
CALDRON FAMILY TRUST C/O HECTOR & LUZ
CALDERON TRUSTEES                          7405 DAYTON AVENUE, HESPERIA, CA 92345                       8458    2/24/2016
COBBLESTONE INVESTMENTS LLC                10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              8496     3/2/2016
DAVID O. MacLACHLAN TR
DONALD H. MacLACHLAN TR                    10161 BROADVIEW PLACE, SANTA ANA, CA 92705                   4782     3/9/2016
HORTENSIA DELGADO / MARCELA DELGADO        215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                  4898     3/9/2016
LEONARD MARSH                              11340 CINERARIA ROAD, VICTORVILLE, CA 92392                  4904     3/9/2016
BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON                    1358 SARATOGA , MINDEN, NV 89423Ͳ9013                        4799    3/23/2016
ESSANCE BUSINESS GROUP                     1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030               4805    3/23/2016
JESUS & NADIA MARENTES                     12505 BEVERLY BLVD, WITTIER, CA 90501                        4812    3/23/2016
MICHAEL & ELIZABETH POLEN                  15519 SITTING BULL, VICTORVILLE, CA 92395                    4911    3/24/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 175 of 746 Page ID




SAN REMO HESPERIA II LIMITED PARTNERSHIP   3990 RUFFIN ROAD, STE 100, SAN DIEGO, CA 92123               4829    3/24/2016

                                                                                                                                                 Ex. 7
           April 23, 2020                           ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                             Page
                                                                                                                                           Page12 of
                                                                                                                                                  17521
                                                     CERTIFIED LETTERS

FORREST J McKINLEY         1186 CENTER STREET, RIVERSIDE, CA 92507                      4836    3/24/2016
ROBERTO & CYNTHIA GARCIA   17936 DEODAR STREET, HESPERIA, CA 92345                      4843    3/24/2016
CARL & ROXANNE SPEER       13095 OLATHE ROAD, APPLE VALLEY, CA 92308                    4850    3/24/2016
                                                                                                                                                               #:584
                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 176 of 746 Page ID




                                                                                                                   Ex. 7
          April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION               Page
                                                                                                             Page13 of
                                                                                                                    17621
                                                          NONͲ REGISTATION LETTERS SENT

                                                                                                                                   DATE
OWNER NAME                               OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED         NOTES
CEMS INVESTMENT LLC                      5051 SULTANA AVENUE, TEMPLE CITY, CA 91780                     14057 KATELYN STREET        12/28/2015
JOSEPH & MARY SUDIMACK                   350 S JACKSON STREET #442, DENVER, CO 89209                    18825 RANCHERO ROAD         12/28/2015
APPLETREES APPLESEEDS PROPERTIES LLC /
  C/O LINA ZHU                           638 LINDERO CANYON ROAD #508, OAK PARK, CA 91377               18781 JUNIPER STREET           1/7/2016
RAMIREZ FAMILY TRUST
   C/O VIDAL & FIDELA RAMIREZ TRUSTEE    8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET           1/7/2016
LA PAZ HOLDINGS LLC                      8939 EIGHTH AVENUE, HESPERIA, CA 92345                         16284 JUNIPER STREET          1/7/2016
BREAKTHROUGH JOULE LTD                   3848 CAMPUS DRIVE STE 201, NEWPORT BEACH, CA 92660             7981 GAYLOP AVENUE            1/8/2016
ASHRAF TADROS OR MARYAN TADROS           13043 LEAWOOD STREET, VICTORVILLE, CA 92393                    13135 MODESTO COURT           1/8/2016
SAUL OR ALBERT RAIGOSA                   15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE         1/12/2016
McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE         6838 BERGANO PLACE, ALTA LOMA, CA 91701                        16016 PINE STREET            1/13/2016
GENE & IRENE MAH                         291 CORAL VIEW STREET, MONTEREY PARK, CA 91755                 13211 LA CRESCENTA STREE     1/14/2016
SALAZAR LIVING TRUST                                                                                                               1/15/2016 &
C/O SERAFIN SALAZAR                      14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET        02/18/2016
YUSUF ELSAHRGTY C/O ASEM ELSAHRGTY       21017 GRANITE WELLS DRIVE, WALNUT, CA 91789                    16110 SPRUCE STREET          1/19/2016
                                                                                                                                                                                             #:585




II ZHANG                                 634 HERITAGE COURT, AZUSA, CA 91702                            17169 DONERT STREET          1/22/2016
RAMON & GLORIA MUNOZ                     6463 ELMHURST AVENUE, RANCHO CUCAMONGA, CA 91737               16052 JUNIPER STREET          2/1/2016
JAN COSLEY                               17222 MAIN STREET, HESPERIA, CA 92345                          16448 SPRUCE STREET           2/1/2016
GENSHENG JAMES TAN & MAY MAIYI XU        30032 AVENIDA CLASSICA, RANCHO PALOS VERDES, CA                16412 JUNIPER STREET          2/1/2016
DOUGLAS & ALICIA TAYLOR                  5728 BUENA SUERTE ROAD, YUCCA VALLEY, CA 92284                 16292 CHESTNUT STREET         2/1/2016
RUBEN & ELSA ARBUES LIVING TRUST
C/O R A ARBUES & E M A ARBUES            21520 G YOURBA LINDA BLVD. #225, YORBA LINDA, 92887            9269 SECOND AVENUE            2/1/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                      1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT                2/1/2016
CLEARY TRUST C/O JOHN CAPITELI           9487 COMPASS POINT DRIVE SOUTH, SAN DIEGO, CA 92126            17806 WESTLAWN STREET         2/4/2016
SONJA OLIEKANͲPARDU                      P.O. BOX 400549, HESPERIA, CA 92345                            14106 DARTMOUTH STREET        2/4/2016
RUDOLF ZEN                               555 SALVATIERRA WALK #203, STANFORD, CA 94305                  17775 CHESTNUT STREET         2/5/2016
ARTHUR OR MARGARITA ESTRADA              P.O. BOX 370, CHINO, CA 91708                                  15408 PALM STREET             2/8/2016
CORRALES FAMILY TRUSTD
   C/O ALFREDO OR ELYDIA CORRALES        918 SUNKIST AVENUE, LA PUENTE, CA 91746                        18200 HERCULES STREET         2/8/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 177 of 746 Page ID




                                                                                                                                             Ex. 7
           April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                                       Page14 of
                                                                                                                                              17721
                                                       NONͲ REGISTATION LETTERS SENT



                                                                                                                              DATE
OWNER NAME                             OWNER ADDRESS                                                  PROPERTY ADDRESS        MAILED
JAYVEE HOPITALITY INC                  14427 S. BERENDO AVENUE #1, GARDENA, CA 90247Ͳ2658             16024 YUCCA STREET       2/11/2016
PIZANO FAMILY TRUST
 C/O LUIS PIZANO                       315 S. MAIN STREET, SANTA ANA, CA 92701                        9669 CHOICEANA AVENUE    2/16/2016
EFREN RODRIGUEZ                        3638 8TH STREET, SAN MARCOS, CA 92078                          19287 LINDAY STREET      2/16/2016
NICK BENETOS                           15679 BEAR VALLEY ROAD, HESPERIA, CA 92345                     16632 SEQUOIA AVENUE     2/16/2016
RUDOLPH OR PATSEY FOISY                10864 EIGHTH AVENUE, HESPERIA,CA 92345                         16688 SEQUOIA AVENUE     2/16/2016
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON           7405 DAYTON AVENUE, HESPERIA, CA 92345                         16067 ORANGE STREET      2/16/2016
MARZVANIAN TATEVOS                     14610 MANZANO ROAD, VICTORVILLE, CA 92392                      14245 SULTANA STREET     2/18/2016
CONCEPCION RIVERA                      2877 WINCHESTER ROAD, BULLHEAD, AZ 86442                       9150 ORANGELEAF COURT    2/18/2016
HALLICK LIVING TRUST                   4267 MARINA CITY DRIVE #404, MARINA DEL REY, CA 90292          14062 KATELYN STREET     2/18/2016
SANTA FE HESPERIA AR LP                151 KALMUS DRIVE #JͲ5, COSTA MESA, CA 92626                    16576 SULTANA STREET     2/18/2016 ???
TRICINELLA P & JK JT LIVING TRUST
C/O ANDREW P & JAYNE K TRICINELLA                                                                     12033 COTTONWOOD
                                                                                                                                                                                   #:586




TRUSTEE                                7185 SVL BOX, VICTORVILLE, CA 92395                            AVENUE                   2/18/2016
MINDY KUM                              6906 PHELAN ROAD, PHELAN, CA 92371                             18440 VALENCIA STREET    2/18/2016
SALAZAR LIVING TRUST
C/O SERAFIN SALAZAR                    14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET     2/18/2016
DRAPER FAMILY TRUST
   C/O HELEN SMITHͲDRAPER              860 HURON DRIVE, CLAREMONT, CA 91711                           16210 OLIVE STREET       2/18/2016
SAUL OR ALBERT RAIGOSA                 15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE     2/18/2016
RAMIREZ FAMILY TRUST
  C/O VIDAL & FIDELA RAMIREZ TRUSTEE   8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET      2/18/2016
YOUNG CHOI II                          8957 SVL BOX, VICTORVILLE, CA 92395                            10786 ARABIAN COURT      2/22/2016
NANCY McAFEEͲLEBRUN J REVͲTR
C/O JULIE ANN McAFEE SUCC TRUSTEE      4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311               11927 FIRST AVENUE       2/22/2016
MARIA CORCHIS SEPARATE PROP TR
C/OMARIA CORSHIS TRUSTEE               1423 EAST DELTA PLACE, ANAHEIM, CA 92805                       11938 FIRST AVENUE       2/22/2016 I/P
RUDOLF ZEN                             3488 QUARRY PARK DRIVE, SAN JOSE, CA 95136                     17775 CHESTNUT STREET    2/22/2016
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 178 of 746 Page ID




                                                                                                                                       Ex. 7
         April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                                 Page15 of
                                                                                                                                        17821
                                                    NONͲ REGISTATION LETTERS SENT


                                                                                                                              DATE
OWNER NAME                          OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED
LAN NGUYEN ETAL C/O THIEN PHAN        1209 EAST 7TH STREET, LONG BEACH, CA 90813                   11901 FIRST AVENUE          2/22/2016
JOHN DE LAO                           10688 KIAVAN ROAD, APPLE VALLEY, CA 92308                    10001 OAKWOOD AVENUE        2/22/2016
LOIS E PALMER LIVING TRUST
  C/O LOIS PALMER                     2130 SUNSET DRIVE #131, VISTA, CA 92081                      10789 BANNING AVENUE        2/22/2016   MAIL 3/18
WILLIAM WADE BLEISTEIN                911 MONACO CIRCLE, MESQUITE, NV 89027                        11868 FIRST AVENUE          2/22/2016   MAIL 2/26
YOUNG CHOI II                         8957 SVL BOX, VICTORVILLE, CA 92395                          10786 ARABIAN COURT         2/22/2016
OSCAR OR EVANGELINA AGUILERA          8636 SAN CARLOS AVENUE, SOUTH GATE, CA 90280                 17592 LEMON STREET          2/22/2016
JAN COSLEY                            15366 LIVE OAK STREET, HESPERIA, CA 92345                    16446Ͳ16448 SPRUCE STREE    2/23/2016   I/P
SMOKETREE ENT TRUST                   17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     16329 SMOKE TREE STREET     2/23/2016
ANDREW OR ROSLYN NATKER               1501 N. BUNDY DRIVE, LOS ANGELES, CA 90049                   13066 MURRIETA COURT        2/23/2016   I/P
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/23/2016   MAIL 3/18
JACOBSON, JEFFREY D OR QI BIN YING    35 EAST ALEGRIA AVENUE, SIERRA MADRE, CA 91024               13985 SPRUCE STREET         2/23/2016   EMAIL 3/2
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON          7405 DAYTON AVENUE, HESPERIA, CA 92345                       15935 WALNUT AVENUE         2/23/2016 H/D 03/23
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                     15215 ORANGE STREET         2/25/2016
                                                                                                                                                                                     #:587




McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE      6838 BERGANO PLACE, ALTA LOMA, CA 91701                      16111 ORANGE STREET         2/25/2016
BETH OR PAUL FLEMMING                 20250 PAHUTE ROAD, APPLE VALLEY, CA 92308                    16175 LIVE OAK STREET       2/25/2016
HUYNH NGOC OR THU THANH NGUYEN        9411 GRACKLE AVENUE, FOUNTAIN VALLEY, CA 92708               14050 GOLD STREET           2/29/2016
LEGACY REAL ESTATE                    16392 MARUFFA CIRCLE, HUNTINGTON BEACH, CA 92649             8633 D AVENUE               2/29/2016
YACHIYO WADA TRUST
C/O YACHIYO HANEY TRUSTEE             801 INDEPENDENCE AVENUE #28, CANOGA PARK, CA 91304           17934 CAPRI STREET          2/29/2016 EMAIL 3/3
MARC D MATTHEWS                       8070 SVL BOX, VICTORVILLE, CA 92395Ͳ5164                     8695 C AVENUE               2/29/2016
SULTANA 6 LP                          1667 E LINCOLN AVENUE, ORANGE, CA 92685                      16805 SULTANA STREET        2/29/2016
BRADLEY S THOMPSON
AMY L KUPULAͲTHOMPSON                 P.O. BOX 4822, CARSON CITY, NV 89702                         16837 SULTANA STREET        2/29/2016 MAIL 3/18
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/29/2016 MAIL 3/18
ANTONIO A RABOR TR
  VENERANDA S RABOR TR                20262 CHICKASAW ROAD, APPLE VALLEY, CA 92307                 18183 BEAR VALLEY ROAD      2/29/2016
NHAN KHAI HOANG                       16041 JENNER STREET, WESTMINSTER, CA 92683                   18137 BEAR VALLEY ROAD      2/29/2016
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 179 of 746 Page ID




CHARLES R DENNEY TR / JOAN A DENNEY T 3235 E PALAMYRA, ORANGE, CA 92869                            18075 BEAR VALLEY ROAD      2/29/2016

                                                                                                                                       Ex. 7
         April 23, 2020                      ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                          Page
                                                                                                                                 Page16 of
                                                                                                                                        17921
                                                      NONͲ REGISTATION LETTERS SENT

JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, TORRANCE, CA 90501                   18545 TALISMAN STREET     2/29/2016
RTED AMERICA LLC                      P.O. BOX 18528, IRVINE, CA 92623                               17644 SEAFORTH STREET     2/29/2016
                                                                                                                              DATE
OWNER NAME                            OWNER ADDRESS                                                  PROPERTY ADDRESS         MAILED
STEPHEN H CHRISTENSEN REV TR
C/O STEPHEN H CHRISTENSEN             285 W 24TH STREET, UPLAND, CA 91784                            11797 HEMLOCK AVENUE      2/29/2016
LINDA CHOU       IͲWEN                11535 BALSAM AVENUE, HESPERIA, CA 92345                        10780 THIRD AVENUE        2/29/2016
MEIͲHIU CHEN CHANG
CHIU LIN CHEN                         846 GLENWICK AVENUE, WALNUT, CA 91789                          10990 BALSAM AVENUE       2/29/2016
MIDNITOL FAMILY LIMITED PARTNERSHIP
C/O JAY JONES AND DESIREE PATNO       34 EXECUTIVE PARK #60, IRVINE, CA 92614                        18103 CAPRI STREET        2/29/2016
SAM NAIZI                             18187 TOPSANNA ROAD, APPLE VALLEY, CA 92308                    14000 JUNIPER STREET      2/29/2016
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731                12034Ͳ12048 I AVENUE      2/29/2016 MAIL 3/18
WILLS, HORST & MARIA TRUST
 C/O MARIA WILLS                      P.O. BOX 1942, APPLE VALLEY , CA 92307                         8896 I AVENUE             2/29/2016
MAVERICK PROPERTIES
  C/O G.J. HOLWERDA                   1217 PASEO DEL MAR, SAN PEDRO, CA 90731                        17562 SEQUOIA STREET      2/29/2016
TERRY ANKEMAN                         19199 TECUMSEH ROAD, APPLE VALLEY, CA 92307                    16317 CHESTNUT STREET      3/3/2016 EMAIL 3/9
                                                                                                                                                                                    #:588




ENRIQUE OR CELIA ULLOA                16113 HERCULES STREET, HESPERIA, CA 92345                      15838 SEQUOIA AVENUE       3/4/2016
JOHN F BICKHAM                        13047 DUSTY ROAD, VIC TORVILLE, CA 92392                       8807 LASSEN AVENUE         3/4/2016 EMAIL 3/23
ESPOLT FAMILY TRUST                   6823 SVL BOX, VICTORVILLE, CA 92395                            9390 BUCKTHORN AVENUE      3/4/2016
GONZALO OR LIVIER LUNA                15371 LIVE OAK STREET, HESPERIA, CA 92345                      15360 MOJAVE STREET        3/4/2016
WON SOEK OR SOOK LEE                  13865 ROSESMARY STREET, HESPERIA, CA 92345                     9095 EIGHTH AVENUE         3/4/2016
MURPHY FAMILY TRUST
 C/O CLAUDIA L MURPHY REVOCABLE TR    1608 HAMILTON LANE, ESCONDIDO, CA 92029                        19236 LINDSAY STREET       3/4/2016
MARION T TONGATE TRUST                16625 JOSHUA STREET, HESPERIA, CA 92345                        16885 PALM STREET          3/4/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                   1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT             3/4/2016
  C/O DAVID KNIGHT & AGNES KNIGHT
TRUSTEES                              3719 LOMINA AVENUE, LONG BEACH, CA 90808Ͳ2117                  9735 PYRITE AVENUE         3/7/2016
FLOENCIO V & MARIA GARCIA TRUST
C/O FLOENCIO V & MARIA LUISA GARCIA   771 S EUCLID STREET, LA HABRA, CA 90631                        16516 LIVE OAK STR4EET     3/7/2016
GURSHARAN SINGH SANDHU & RAJINDER                                                                    13047 RANCHO BERNARDO               EMAIL
KAUR                                  2855 SINGINGWOOD DRIVE. CORONA, CA 92882                       STREET                     3/7/2016 3/23
                                                                                                                                                 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 180 of 746 Page ID




                                                                                                                                       Ex. 7
          April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                 Page17 of
                                                                                                                                        18021
                                                       NONͲ REGISTATION LETTERS SENT

  C/O ANTHONY SR & CHRISTINE CHIRCO
TRUSTEE                                 19030 PIMLICO ROAD, APPLE VALLEY, CA 92308                    15952 SEQUOIA AVENUE        3/7/2016
DAVID O MacLACHIAN TR                                                                                                                      EMAIL
      DONALDA H MacLACHIAN TR           10161 BROADVIEW PLACE, SANTA ANA, CA 92705                    16153 BEAR VALLEY ROAD      3/7/2016 3/16
CRISMAN LIVING TRUST
C/O ROBERT & VIRGIAN CRIMSON TRUSTEES   3645 DENVER AVENUE, LONG BEACH, CA 90810                      16485 PINE STREET          3/7/2016
HORTENCIA & MARCELA DELGADO             215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                   16131 BEAR VALLEY ROAD     3/7/2016 EMAIL 3/16
LEONARD MARSH                           11340 CINERARIA ROAD, VICTORVILLE, CA 92392                   8135 LANGDON AVENUE        3/7/2016
J A CARR                                P.O. BOX 4606, CARLSBAD, CA 92018                             16511 VERDE STREET         3/7/2016
ROBERT NICORIEI                         3848 HALLADAY AVENUE, RIVERSIDE, CA 92503                     16417 MANZANITA STREET     3/7/2016
ISIDORO JIMENEZ                         13333 PARAMOUNT BOULEVARD #B, SOUTH GATE, CA 90280            10730 HESPERIA ROAD        3/7/2016
NAFIZ & AMINUM N HAFIZ                  352 CASTLETON STREET, CAMARILLO, CA 93012                     16422 JUNIPER STREET       3/7/2016
CRC INVESTMENTS LLC                     12056 CORALWOOD COURT, ALTA LOMA, CA 91737                    15972 SEQUOIA AVENUE       3/7/2016
DAVID SHEK                              12023 JADE ROAD, VICTORVILLE, CA 92392                        16210 SEQUOIA AVENUE       3/7/2016
SEQUOIA APARTMENTS LLC                  P.O. 8940, REDLANDS, CA 92375                                 16194 SEQUOIA AVENUE       3/7/2016
VALLEY FIFTH LLC                        P.O. BOX 216006, ESCONDIDO, CA 91426                          12052Ͳ12072 FIFTH AVENUE   3/7/2016 EMAIL 3/23
C/O QUANG VAN AND DEONNE MONG OANH
HO                                 22571 LAKE FOREST LANE, LAKE FOREST, CA 92630                      13901 NETTLE STREET        3/10/2016
                                                                                                                                                                                      #:589




LUCIANO PEREZ MARTINEZ                  1955 CLARK MOUNTAIN ROAD, SAN BERNARDINO, CA 92410            9870 ELEVENTH AVENUE        3/9/2016
ARROSIG PROPERTIES LLC                  12485 INDIAN RIVER DRIVE, APPLE VALLEY, CA 92308              16230 SEQUOIA AVENUE        3/9/2016 EMAIL 3/25
CHANG SUB YUM REV TR
 C/O CHANG SUB AND GRACE M YUM          4418 BEVERLY BOULEVARD, LOS ANGELES, CA 90004                 14727 RANCHERO ROAD        3/9/2016
EDGARDO RAMIREZ                         10570 NEVADA ROAD, PHELAN, CA 92371                           17392 SEQUOIA AVENUE       3/9/2016
MARIA RODRIGUEZ SANDOV AL               335 SOLDANO AVENUE, AZUSA, CA 91702                           17098 BIRCH STREET         3/9/2016
PATRICIA F OR JOHN A RAMMING            P.O. BOX 294121, PHELAN, CA 92371                             15499 LARCH STREET         3/9/2016
MARIO E OR JOANNA L MARQUEZ             12761 BRIDGEWATER DRIVE, CORONA, CA 92880                     16411 CHESTNUT STREET      3/9/2016
CVCR PROPERTIES LLC                     16 HIGH BLUFF, LAGUNA NIGUEL, CA 92677                        8442 ROOSEVELT COURT       3/9/2016 EMAIL 3/17
AHMED FAMILY TRUST
 C/O IQBAL AND MEHNAZ AHMED             P.O. BOX 8181, LA VERNE, CA 91750                             16020 JUNIPER STREET       3/9/2016
THOMAS J BRYANT                         20572 OCOTILLO WAY, APPLE VALLEY, CA 92308                    12020 /12024 ELEVENTH AV   3/9/2016
MAIDA, MUNEM ETAL
MAIDA, MAIDA                            13302 RANCHERO ROAD, OAK HILLS, CA 92344                      12071 ELEVENTH AVENUE      3/9/2016
MICHAEL S VU                            13127 OATMAN DRIVE, RANCHO CUCAMONGA, CA 91739                15746 SEQUOIA AVENUE       3/9/2016
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 181 of 746 Page ID




                                                                                                                                         Ex. 7
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                         Page
                                                                                                                                   Page18 of
                                                                                                                                          18121
                                                     NONͲ REGISTATION LETTERS SENT

CLAYLES SEQUOIA LLC
    C/O CLAY MATTHEWS JR              6068 CANTEBURY DRIVE, AGOURA HILLS, CA 91301                  15776/15766 SEQUOIA AVE    3/9/2016
BLANQUEL FAMILY TRUST                                                                                                                   EMAIL
    C/O JESUS B AND LUCIA BLANQUEL    1945 S ALMOND COURT, ONTARIO, CA 91762                        15808 SEQUOIA AVENUE       3/9/2016 3/23
ANA ADELA DERAS                       P.O. BOX 1195, SOUTH GATE, CA 90280                           16873 SEQUOIA AVENUE       3/9/2016
CWL DEVELOPMENT LLC                   1142 S DIAMOND BAR BLVD, DIAMOND BAR, CA 91765                15573 RIVERSIDE STREET    3/10/2016 I/P
ANTHONY & DEBRA ECKLOFF               10919 S GROVEDALE, WHITTIER, CA 90603                         10394 SIXTH AVENUE        3/10/2016 MAIL
GENE & HELEN BATY                     626 N DEARBORN SP 19, REDLANDS, CA 92374                      9159 PEACH AVENUE         3/10/2016
JACQUELINE RODRIGUEZ                  10647 CHESTERFIELD STREET, ADELANTO, CA 92301                 18789 WESTLAWN STREET     3/10/2016
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                      16179 SPRUCE STREET       3/10/2016 MAIL
CINDY DANG                            2859 S EUCLID AVENUE, ONTARIO, CA 91762Ͳ6643                  11090 FIFTH AVENUE        3/11/2016 MAIL
MIGUEL A RAMIREZ & EDELMIRA SOTO      14455 CEDAR STREET, HESPERIA, CA 92345                        19101 LINDSAY STREET      3/11/2016
BING & CHEN GUO                       20510 E MEGHAN COURT, WALNUT, CA 91789                        9670 SAN PABLO AVENUE     3/14/2016
NOE GODINEZ & MARIA T A GONZALEZ      16040 SYCAMORE STREET, HESPERIA, CA 92345                     16435 ORANGE STREET       3/14/2016 MAIL
CALLO TRUST C/O SCOTT SNIDER          1816 SANTO DOMING, CAMARILLO, CA 93012                        17408 SEQUOIA AVENUE      3/14/2016 MAIL
YOO JIN CHONG                         8050 RIGGINS ROAD, PHELAN, CA 92371                           9019 FREMONT COURT        3/14/2016 MAIL
MARTIN C COUSINO                      4516 SAN BAS AVENUE, WOODLAND HILLS, CA 91364                 17477 SEQUOIA AVENUE      3/14/2016 MAIL
DANIELLA FOOT LLC                     42200 MORAGA ROAD, TEMECULA, CA 92591                         11875 A AVENUE            3/14/2016 MAIL
                                                                                                                                                                                   #:590




OLEO LAND LLC                         23805 HAWTHORNE BLVD, TORRANCE, CA 90505                      9162 & 9166 G AVENUE      3/14/2016 MAIL
MATTHEW L ROOT                        P.O. BOX 721792, PINON HILLS, CA 92372                        9120 TO 9124 G AVENUE     3/14/2016 MAIL
MELODEE'S TRUST C/O MOLODEE DAVID     7423 CAMBRIDGE COURT, FONTANA, CA 92326                       9090 G AVENUE             3/14/2016 MAIL
RIGOBERTO QUEZADA                     861 E COLUMBIA AVENUE, POMONA, CA 91767                       16340 OLIVE STREET        3/14/2016 MAIL
CITY OF FONTANA C/O STRADLING                                                                       16404,16416,16428 &
YOCCA CARLSON & RAUTH                 660 NEWPORT CENTER DR #1600, NEWPORT BEACH, CA 92660          16440 ORANGE STREET       3/14/2016 MAIL
FEBRONIO & MARIA GARCIA REV TRUST
C/O FEBRONIO & MARIA GARCIA           14332 LA HABRA ROAD, VICTORVILLE, CA 92392                    11933 & 11947 A AVENUE    3/14/2016 MAIL
FOREST R & JUDITH A BELLAMY FAMILY
TR        C/O JUDITH A BELLAMY        5092 CASPIAN CIRCLE, HUNTINGTON BEACH, CA 92649               11917 A AVENUE            3/14/2016 MAIL
CAPREZ FAMILY TRUST
   C/O CONRAD F & KENNA S CAPREZ TR   902 CUYLER AVENUE, PLACENTIA, CA 92870                        16746 LIME STREET         3/14/2016 MAIL
WILLIAM JOSEPH TORRRES
  SOLONGO BATSUKH                     265 KELLER STREET, MONTEREY PARK, CA 91755                    9168 G AVENUE             3/14/2016 MAIL
JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, WHITTIER, CA 90501                  18545 TALISMAN STREET     3/23/2016 MAIL
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 182 of 746 Page ID




ESSENCE BUSINESS GROUP                1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030                12034Ͳ12048 I AVENUE      3/23/2016 MAIL

                                                                                                                                      Ex. 7
         April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                Page19 of
                                                                                                                                       18221
                                          NONͲ REGISTATION LETTERS SENT

BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON   1358 SARATOGA , MINDEN, NV 89423Ͳ9013                          16837 SULTANAN STREET   3/23/2016    MAIL
                                                                                                                                                                        #:591
                                                                                                                                     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 183 of 746 Page ID




                                                                                                                          Ex. 7
         April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                    Page20 of
                                                                                                                           18321
                                    NONͲ REGISTATION LETTERS SENT


OWNER NAME             OWNER ADDRESS                                               PROPERTY ADDRESS   PHONE NUMBER
                                                                                                                                                           #:592
                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 184 of 746 Page ID




                                                                                                               Ex. 7
      April 23, 2020         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                  Page
                                                                                                         Page21 of
                                                                                                                18421
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 185 of 746 Page ID
                                        #:593



1    ERIC S. DREIBAND
     Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
5    CHRISTOPHER D. BELEN (VA Bar No. 78281)
     Trial Attorneys
6           U.S. Department of Justice
            Civil Rights Division
7           Housing and Civil Enforcement Section
            950 Pennsylvania Ave. NW – 4CON
8           Washington, D.C. 20530
            Telephone: (202) 514-4713 | Facsimile: (202) 514-1116
9           Email: Megan.Whyte.de.Vasquez@usdoj.gov
     NICOLA T. HANNA
10   United States Attorney
     DAVID M. HARRIS
11   Chief, Civil Division
     KAREN P. RUCKERT (CA State Bar No. 315798)
12   Chief, Civil Rights Section, Civil Division
     MATTHEW NICKELL (CA State Bar No. 304828)
13   KATHERINE M. HIKIDA (CA State Bar No. 153268)
     Assistant United States Attorneys
14          Federal Building, Suite 7516
            300 North Los Angeles Street
15          Los Angeles, California 90012
            Telephone: (213) 894-8805 | Facsimile: (213) 894-7819
16          E-mail: Matthew.Nickell@usdoj.gov
     Attorneys for Plaintiff
17   United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                  WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                  Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                              PLAINTIFF UNITED STATES OF
                       v.                       AMERICA’S FIRST SET OF
24                                              REQUESTS FOR PRODUCTION
     CITY OF HESPERIA, COUNTY OF                DIRECTED TO DEFENDANT
25   SAN BERNARDINO, and SAN                    SAN BERNARDINO COUNTY
     BERNARDINO COUNTY SHERIFF’S                SHERIFF’S DEPARTMENT
26   DEPARTMENT,
27              Defendants.                     Honorable André Birotte Jr.
                                                United States District Judge
28
                                                                                  Ex. 8
                                                                               Page 185
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 186 of 746 Page ID
                                        #:594



1    PROPOUNDING PARTY:               UNITED STATES OF AMERICA
2    RESPONDING PARTY:                SAN BERNARDINO COUNTY SHERIFF’S
3                                     DEPARTMENT
4    SET NUMBER:                      ONE
5
6    TO DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT
7    AND ITS ATTORNEY OF RECORD:
8          Pursuant to Rules 26(d)(2) and 34 of the Federal Rules of Civil Procedure, Plaintiff
9    United States of America (“United States”) requests that Defendant San Bernardino
10   County Sheriff’s Department (“Defendant”) produce copies of the documents,
11   electronically stored information (“ESI”), and tangible things requested below
12   (collectively, “documents”), along with written responses to each Request for Production
13   below as required by Rule 34, within thirty (30) days after the parties’ first Rule 26(f)
14   conference.
15                                       INSTRUCTIONS
16         1.      The United States requests that Defendant serve the responses required by
17   Rule 34 by sending them via email to the undersigned counsel for the United States.
18         2.      The United States requests that Defendant serve copies of the requested
19   documents by sending them to the undersigned counsel for the United States via electronic
20   file transfer (instructions to be provided separately by counsel for the United States).
21         3.      The United States reminds Defendant of the form and manner required by
22   Local Rule 34-2 of the Local Rules of the United States District Court for the Central
23   District of California, which includes that “[t]he party responding or objecting to requests
24   for production shall quote each request for production in full immediately preceding the
25   statement of any answer or objection thereto.”
26         4.      All documents shall be produced in accordance with Attachment A to these
27   Requests, which describes the form of production as well as provides for the protected use
28   of confidential and sensitive information that may need to be produced. If, before
                                                                                      Ex. 8
                                                  2
                                                                                   Page 186
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 187 of 746 Page ID
                                        #:595



1    Defendant produces documents responsive to these Requests, the parties stipulate to forms
2    and methods of production, or if the Court enters an order governing those issues in this
3    case, then Defendant must follow the provisions of that stipulation or order that supersede
4    Attachment A. Similarly, if the Court enters a confidentiality order before Defendant
5    produces documents responsive to these Requests, then Defendant must follow the
6    provisions of such an order that supersede Attachment A.
7          5.     If any documents requested herein have been lost or destroyed, such
8    documents shall be identified by author, date, and subject matter. If any of the requested
9    documents cannot be produced in full, produce them to the extent possible, specifying the
10   reasons for your inability to produce the remainder and stating whatever information,
11   knowledge, or belief you have concerning the unproduced portion.
12         6.     If you withhold or redact any document under a claim of privilege, clearly
13   state that in the responses to the corresponding Request and provide a privilege log that
14   separately states the following with respect to information withheld under a claim of
15   privilege:
16                a.     The type of communication, information, or document to which a
17   claim of privilege is being asserted (i.e., letter, memorandum, etc.);
18                b.     The nature or basis of any claim of privilege;
19                c.     The date of the document;
20                d.     The name, business address, and present position of the originator or
21   author of the document;
22                e.     The position(s) of the originator or author of the document at the
23   time(s) the communication was made or the document was prepared;
24                f.     The name, business address, and present position of each recipient of
25   the communication or document;
26                g.     The position(s) of each recipient at the time(s) the communication or
27   document was prepared and the time it was received;
28                h.     The number of pages in the document;
                                                                                     Ex. 8
                                                  3
                                                                                  Page 187
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 188 of 746 Page ID
                                        #:596



1                 i.     A general description of the subject matter of the communication or
2    document; and
3                 j.     To which of these Requests such document is responsive.
4          The privilege log should be served with the responses to these Requests, or, if that
5    is not feasible, on a specified date within a reasonable time after the responses are served,
6    but not more than twenty-one (21) days after responses are served.
7          7.     If Defendant cannot produce some of the documents responsive to these
8    Requests within thirty (30) days after the parties’ first Rule 26(f) conference, Defendant
9    nonetheless must serve responses to these Requests and produce any other responsive
10   documents within those thirty (30) days, specifying the date—within a reasonable time—
11   when the rest of the production will occur.
12                                        DEFINITIONS
13         1.     Unless otherwise specified, the Requests below seek all responsive
14   information from January 1, 2014 to the present.
15         2.     ESI. The term “ESI” refers to electronically stored information. As used
16   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
17   case law, and it includes data or information retrievable from any source on or through
18   which electronic data is created or retained. For example, ESI includes email, databases,
19   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
20   computers, tablets, cellphones and other mobile devices, text messaging services, social
21   media content and activity, and audio/video surveillance or recording systems.
22         3.     Communications.        The term “communications” means and refers to
23   transmission of information from one individual or entity to another, whether formal or
24   informal, written or oral, including correspondence such as letters and email (regardless
25   of the form or media, or whether it was sent or received using official or non-official
26   accounts or services) as well as audio and/or video recordings of, transcripts of, or notes
27   about those communications.
28
                                                                                       Ex. 8
                                                   4
                                                                                    Page 188
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 189 of 746 Page ID
                                        #:597



1          4.        Document. The terms “document” or “documents” have the meaning of
2    those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
3    “documents” refer to and include ESI, communications, writings, recordings,
4    photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
5    without limitation written statements, notes, memoranda, studies, reports, analyses,
6    diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
7    newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
8    complaints, questionnaires, surveys, maps, charts, and graphs.            “Document” and
9    “documents” include their attachments or exhibits, as well as drafts and all non-identical
10   copies, whether different by reason of notations made on such copies or other otherwise.
11         5.        Person or individual. As used herein, “person” and “individual” mean and
12   include, in the plural as well as the singular and the masculine as well as the feminine, any
13   natural person, firm, association, partnership, corporation, governmental agency, or other
14   entity, and all agents or representatives of that person(s).
15         6.        Referring or Relating To. “Refer to” or “relate to” mean all information
16   and all facts and/or documents that directly, indirectly, or in any way support, negate, bear
17   upon, touch upon, incorporate, affect, include, pertain to, or are otherwise connected with
18   the subject matter specified in the Request.
19         7.        You or Defendant. The terms “you” or “Defendant” mean and refer to
20   Defendant San Bernardino Sheriff’s Department, including any present or former
21   attorneys, agents, representatives, or persons acting or purporting to act on behalf of the
22   responding party.
23         8.        City or Hesperia. The terms “City” and/or “Hesperia” mean and refer to
24   named Defendant City of Hesperia (California).
25         9.        County or San Bernardino County. The terms “County” and/or “San
26   Bernardino County” mean and refer to named Defendant San Bernardino County
27   (California).
28
                                                                                       Ex. 8
                                                    5
                                                                                    Page 189
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 190 of 746 Page ID
                                        #:598



1          10.    2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
2    Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
3    Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
4    means and refers to both the 2015 Ordinance and the 2017 Ordinance.
5          11.    Crime free rental housing program. The term “crime free rental housing
6    program” means and refers to the Defendants’ implementation and enforcement of the
7    Ordinances in Hesperia.
8          12.    Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
9    “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
10   officers, employees, contractors, and other agents or representatives.
11         13.    County’s crime free multifamily housing program. The term “County’s
12   crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
13   Housing Program (a.k.a. Crime Free Multi-Housing Program).
14         14.    Residential owner-occupied property.          The term “residential owner-
15   occupied” means and refers to a residential property that the City and/or the Sheriff
16   believed or deemed to be non-rental housing, regardless of whether the legal owner used
17   the property as his or her primary residence.
18         15.    Non-residential property. The term “non-residential” means and refers to
19   a property that the City and/or the Sheriff believed or deemed to be used for something
20   other than human habitation, including exclusively for commercial or industrial use. And,
21   or, and and/or. The use of “and,” “or,” or “and/or” in these Requests shall be construed
22   to make the Request as inclusive as possible or otherwise call for the broadest response.
23         16.    References to the singular include the plural, and vice versa.
24
25                             REQUESTS FOR PRODUCTION
26
27         Your organizational chart(s), including position titles and the names of individuals
28   who occupied them at any time, from January 1, 2014 to the present.
                                                                                      Ex. 8
                                                  6
                                                                                   Page 190
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 191 of 746 Page ID
                                        #:599



1
2          Rosters for all employees at the Hesperia station of the Sheriff’s Department,
3    including all position titles and names of individuals who occupied them at any time from
4    January 1, 2014 to the present.
5
6          Rosters or other documents showing individuals who, at any time from January 1,
7    2014 to the present, were assigned to implement or enforce aspects of the Ordinances, the
8    crime free rental housing program, or the County’s crime free multifamily housing
9    program for properties in Hesperia.
10
11         All versions of manuals, handbooks, policies, procedures, forms, and guidance
12   documents related to the crime free rental housing program in Hesperia.
13
14         All training and workshop materials, including but not limited to curricula, speaker
15   information and credentials, flyers, notices, advertisements, sign-in sheets, presentation
16   materials (e.g., PowerPoint slides), handouts, audio or video files, and attendance records
17   related to the crime free rental housing program in Hesperia and/or the County’s crime
18   free multifamily housing program.
19
20         All manuals, policies, procedures, or guidance documents related to law
21   enforcement responses to 911 calls or other calls for service at residential properties in
22   Hesperia.
23
24         All manuals, policies, procedures, or guidance documents related to conducting
25   searches or inspections at residential properties in Hesperia.
26
27         All indices or lists of call codes used in the Sheriff’s Department call history logs.
28
                                                                                      Ex. 8
                                                  7
                                                                                   Page 191
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 192 of 746 Page ID
                                        #:600



1
2          “Premise history” data for all residential rental properties in Hesperia and
3    communications about the “premise history” system relating to the crime free rental
4    housing program, including information about the race of the individual(s) residing there,
5    the property address, and the parcel number.
6
7          Sheriff’s “multiple response forms” for locations in Hesperia including
8    information about the race of the individual(s) involved, the property address, and the
9    parcel number, separately producing or identifying those forms relating to (a) residential
10   owner-occupied properties, (b) residential rental properties, (c) non-residential
11   properties, and (d) no specific property address (e.g., roadways).
12
13         Documents and data showing calls for service by the Sheriff at locations in
14   Hesperia including information about the race of the individual(s) involved, the property
15   address, and the parcel number, separately producing or identifying calls for service at
16   (a) residential owner-occupied properties, (b) residential rental properties, (c) non-
17   residential properties, and (d) no specific property address (e.g., roadways).
18
19         Citations or summonses issued by the Sheriff for criminal violations occurring in
20   Hesperia and/or to residents of Hesperia including information about the race of the
21   individual(s) involved, the property address, and the parcel number, separately producing
22   or identifying those citations or summonses issued to a resident of or for a violation
23   occurring at (a) residential owner-occupied properties, (b) residential rental properties,
24   (c) non-residential properties, and (d) no specific property address (e.g., roadways).
25
26         Documents and data about arrests—including arrest reports, incident reports,
27   charging statements, probable cause affidavits, audio and video recordings, and other
28   arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
                                                                                         Ex. 8
                                                  8
                                                                                      Page 192
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 193 of 746 Page ID
                                        #:601



1    Hesperia including information about the race of the individual(s) involved, the property
2    address, and the parcel number, separately producing or identifying those documents
3    relating to arrests occurring at or of individuals residing in (a) residential owner-
4    occupied properties, (b) residential rental properties, (c) non-residential properties, and
5    (d) no specific property address (e.g., roadways).
6
7          Documents and data sufficient to show the date and location of homicides in
8    Hesperia from January 1, 2010 to present, and the home address of alleged perpetrators
9    of those homicides, including the property address(es) and parcel number(s), separately
10   producing or identifying homicides occurring at (a) residential owner-occupied
11   properties, (b) residential rental properties, (c) non-residential properties, and (d) no
12   specific property address (e.g., roadways).
13
14         Documents and data classifying or identifying properties in Hesperia by address as
15   (a) residential owner-occupied properties, (b) residential rental properties, and (c) non-
16   residential properties, including maps, zoning data, geographic information system (GIS)
17   data, utilities data, and/or tax assessment data.
18
19         Documents reporting or tracking, by address of a property, information relating to
20   criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties in
21   Hesperia, including monthly “crime analysis” reports and other monthly call logs,
22   “CFMHP reports,” “CPRA history reports,” and call for service reports.
23
24         Documents and data used to track information related to the crime free rental
25   housing program in Hesperia, including but not limited to spreadsheets and lists of all
26   residential rental properties, contacts or owner’s agents at residential rental properties,
27   registered properties or owners, un-registered properties or owners, tenant screenings,
28   individuals deemed to be in violation of the Ordinances or the crime free rental housing
                                                                                         Ex. 8
                                                    9
                                                                                      Page 193
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 194 of 746 Page ID
                                        #:602



1    program, individuals tracked for allegedly causing public nuisances, a “future-cite list,”
2    evictions or voluntary moves, inspections, training class contacts, citations, appeals, and
3    the most recent version of the Excel spreadsheet attached hereto as Attachment B
4    (including information indicating the date when it was last updated).
5
6          Data, documents, or other information related to Hesperia’s crime free rental
7    housing program created in, stored in, or generated using the crime free “Easy Tracking”
8    software or any similar databases or software either by you or on your behalf.
9
10         Information about your use of the “Easy Tracking” software or any similar
11   databases or software, including contracts or other agreements for its purchase or use,
12   billing, list(s) of users, manuals and training materials, and communications.
13
14         All documents or other information related to the crime free rental housing program
15   that were created in, stored in, or generated by or using “Data Ticket” either by you or on
16   your behalf.
17
18         Information about your use of “Data Ticket,” including contracts or other
19   agreements for its purchase or licensing, billing, list(s) of users, manuals and training
20   materials, and communications.
21
22         Communications with property owners, property managers, or tenants of properties
23   in Hesperia relating to the crime free rental housing program, including notifications about
24   calls for service, arrests, criminal activity, nuisances, disturbances, and responses thereto;
25   monthly reports; relating to tenant screenings; relating to training; relating to property
26   registration (including the online registration feature); relating to leases and/or the crime
27   free lease addendum; relating to move-out or eviction or threat thereof; relating to
28   inspections or searches of property; relating to the enactment of the Ordinances (including
                                                                                       Ex. 8
                                                  10
                                                                                    Page 194
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 195 of 746 Page ID
                                        #:603



1    the drafting of the Ordinances, the reasons for the Ordinances, or potential concerns raised
2    concerning the Ordinances); relating to the description of the crime free rental housing
3    program and its requirements; relating to fines and fees imposed under the Ordinances or
4    appeals of such fines and fees; and relating to the legality or enforceability of the
5    Ordinances.
6
7          Documents relating to citations issued to property owners and property managers
8    relating to Hesperia’s crime free rental housing program, including those documents
9    constituting or showing the citations, data and documents tracking and listing citations
10   (including all such lists maintained by Tina Bulgarelli), and communications.
11
12         Documents relating to hearings or appeals of citations issued to property owners
13   and property managers relating to Hesperia’s crime free rental housing program, including
14   appeal packets or files, data and documents tracking or listing hearings and/or appeals
15   (including all versions of lists maintained by Tina Bulgarelli), appeals decisions, and
16   communications.
17
18         Documents showing monetary fines or other penalties imposed, paid, or waived
19   relating to the crime free rental housing program, both individually and compilations,
20   summaries, or reports.
21
22         Documents relating to screening of tenants or applicants for housing in Hesperia
23   relating to the crime free rental housing program, including communications, internal
24   standards or procedures, requests for screening from property owners or managers,
25   documents and information provided by property owners or managers, documents
26   showing the actions you took to screen, the results of your screening, your response to the
27   property owner or manager, and further action you and/or the property owners or managers
28   took thereafter.
                                                                                      Ex. 8
                                                 11
                                                                                   Page 195
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 196 of 746 Page ID
                                        #:604



1
2          Data and documents relating to evictions, “voluntary move outs,” or notices to cure
3    or to vacate relating to the crime free rental housing program, including all tracking
4    information or lists, property and resident information, reports or statistical information
5    showing counts of each at a given time, court filings or documents relating to court
6    proceedings, notices, postings, settlement agreements, police or incident reports, dispatch
7    logs, audio and video recordings of Sheriff’s Department activity, and communications.
8
9          All communications between Defendants’ personnel working on the crime free
10   rental housing program and personnel from the San Bernardino County Probation
11   Department, including regarding probation checks, property searches, and inspections.
12
13         Your press releases, public statements and interviews (including written statements
14   as well as audio and video recordings), content in newsletters (including the “Hesperia
15   Horizon”), content that was posted previously on your website or social media accounts
16   but which is no longer available publicly, and social media activity (including posts, likes,
17   shares, and comments) on your accounts and/or your officials, officers, and employees’
18   accounts regarding the crime free rental housing program.
19
20         Documents relating to the design and enactment of the 2015 Ordinance, including
21   analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
22   and background materials prepared for the County’s Board and/or the City’s Council
23   members, audio and/or video of the County’s Board and/or the City’s Council meetings
24   and any transcripts thereof, news reports, social media activity, statements or information
25   provided by the public, and all documents considered during the process of enacting the
26   2015 Ordinance.
27
28
                                                                                       Ex. 8
                                                  12
                                                                                    Page 196
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 197 of 746 Page ID
                                        #:605



1
2          Documents relating to the design and enactment of the 2017 Ordinance, including
3    analyses, memoranda, notes, communications, reports, minutes, agenda, packets and
4    background materials prepared for the County’s Board and/or the City’s Council
5    members, audio and/or video of the County’s Board and/or the City’s Council meetings
6    and any transcripts thereof, news reports, social media, statements or information provided
7    by the public, and all documents considered during the process of enacting the 2017
8    Ordinance.
9
10         Documents relating to meetings (including, but not limited to, official County Board
11   and/or City Council meetings) in which the crime free rental housing program in Hesperia
12   was discussed, including agendas, minutes, audio and/or video recordings and any
13   transcripts thereof, advertisements or notices in any media (including social media),
14   statements or submissions by the public (related to the crime free rental housing program),
15   packets and background materials prepared for the County’s Board and/or the City’s
16   Council members, notes taken, and communications about the crime free rental housing
17   program relating to the particular meeting. As defined, drafts and non-final or non-
18   duplicate versions must be produced.
19
20         All versions of contracts or agreements between (a) the City and (b) either the
21   County or the Sheriff’s Department regarding the provision of policing services to or in
22   the City.
23
24         All documents, including data, information, and analyses, relating to Nils Bentsen’s
25   recommendation that the City adopt a crime free rental housing program, including
26   analyses and reports created to assess the need for the crime free rental housing program,
27
28
                                                                                     Ex. 8
                                                 13
                                                                                  Page 197
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 198 of 746 Page ID
                                        #:606



1    the data and documents used to generate such analyses and reports, notes and workpapers
2    (including drafts and markups), and communications about the recommendation and its
3    basis.
4
5             Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
6    of the crime free rental housing program in Hesperia after its adoption, including the
7    statistical information and other data used to generate such reports or assessments.
8
9             Documents relating to reports (periodic or ad hoc), audits, analyses, or assessments
10   of the effectiveness of the County’s crime free multifamily housing program, including
11   the statistical information and other data used to generate such reports or assessments.
12
13            Documents relating to annual crime reports produced by the Sheriff’s Department
14   from 2014 through to the present, including (as defined above) all versions, drafts, and
15   communications.
16
17            All documents that relate to complaints (formal or informal) made to, or grievances,
18   administrative claims, or lawsuits filed against the Sheriff’s Department related to the
19   crime free rental housing program and/or the County’s crime free multifamily housing
20   program. Responsive information includes all responses to such complaints, grievances,
21   claims, or lawsuit.
22
23            All documents that relate to complaints (formal or informal) made to, or grievances,
24   administrative claims, or lawsuits filed against the Sheriff’s Department alleging
25   discrimination or other civil rights violations either in Hesperia or involving personnel
26   who worked at the Sheriff’s Hesperia station. Responsive information also includes all
27   responses to such complaints, grievances, claims, or lawsuits.
28
                                                                                       Ex. 8
                                                   14
                                                                                    Page 198
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 199 of 746 Page ID
                                        #:607



1
2          All maps or similar documents used to log or track data for any purpose related to
3    the crime free rental housing program in Hesperia.
4
5          All emails sent to and from the email address CrimeFreeRental@cityofhesperia.us,
6    as well as any saved drafts and contact list(s).
7
8
9
                                                    Respectfully,
10
     Dated: April 23, 2020
11
12
     NICOLA T. HANNA                                ERIC S. DREIBAND
13   United States Attorney                         Assistant Attorney General
     Central District of California                 Civil Rights Division
14
     DAVID M. HARRIS                                SAMEENA SHINA MAJEED
15   Assistant United States Attorney               Chief, Housing and Civil
     Chief, Civil Division                          Enforcement Section
16
17   KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
18   Chief, Civil Rights Section, Civil Division Enforcement Section
19
     /s/ Matthew Nickell                            /s/ Megan K. Whyte de Vasquez
20   MATTHEW NICKELL                                MEGAN K. WHYTE DE VASQUEZ
     KATHERINE M. HIKIDA                            MICHELLE A. MCLEOD
21   Assistant United States Attorneys              CHRISTOPHER D. BELEN
     Civil Rights Section, Civil Division           Trial Attorneys
22                                                  United States Department of Justice
                                                    Civil Rights Division
23                                                  Housing and Civil Enforcement Section
24
25                                                  Attorneys for the United States of America
26
27
28
                                                                                     Ex. 8
                                                  15
                                                                                  Page 199
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 200 of 746 Page ID
                                        #:608



1                                       ATTACHMENT A
2    TO PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS
3          FOR PRODUCTION DIRECTED TO SAN BERNARDINO COUNTY
4                                  SHERIFF’S DEPARTMENT
5
6          Defendant San Bernardino County Sheriff’s Department’s production of
7    documents, electronically stored information (“ESI”), and tangible things requested in the
8    United States’ First Set of Requests for Production (“Requests”) shall be produced as set
9    forth in the Requests and as further specified below.
10         1. Form of Production
11
           a.      ESI and hard copy paper documents must be produced in “load ready”
12
13   format as specified herein.
14         b.      Each hard copy paper document must be scanned as a single electronic
15
     image file.
16
17         c.      ESI must be processed with eDiscovery software that extracts metadata and
18   text and converts the document to an image format that accurately represents the full
19
     contents of the document.
20
21         d.      Black and white images shall be scanned or converted to single page
22   Tagged Image File Format (“TIFF”), using CCITT Group IV compression at 300 d.p.i.
23
     and that accurately reflects the full and complete information contained in the original
24
25   document. One image file shall represent one page of the document. Color images shall
26
     be produced as JPEG files at 300 d.p.i. using a high quality setting.
27
28
                                                                                     Ex. 8
                                                                                  Page 200
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 201 of 746 Page ID
                                        #:609



1           e.      For ESI and scanned hard copy paper documents, the text of all pages in the
2
     document must be saved as one file. If the extracted text of a native document does not
3
     exist or does not represent the entire document, Optical Character Recognition (“OCR”)
4
5    will be provided instead. OCR is searchable text generated for scanned documents or
6
     native files that is in ASCII format, where all pages in the document will be represented
7
8    in one file.

9           f.      Metadata must be preserved and produced for the fields listed in Table 1
10
     below.
11
12          g.      Deduplication will be used to remove exact duplicate documents from the

13   production. The Parties agree to use MD-5 hash values for deduplication and calculate
14
     those values for all ESI at the time of collection or processing.
15
16          h.      Use of Search Criteria to Identify ESI: It is the responsibility of the

17   Defendant to a discovery request to identify and produce responsive information
18
     including ESI. Defendant should contact counsel for the United States to meet and
19
20   confer if Defendant believes that the use of keyword search criteria or analytic tools

21   should be used to identify responsive ESI.
22
            i.      All productions will provide a consistent load file with the same number
23
24   and order of fields regardless of the types of documents in the production.

25          j.      All images (e.g., TIFF, JPEG) will be produced in a directory labeled
26
     IMAGES. Subdirectories may be created so that one directory does not contain more
27
28   than 5000 files.
                                                                                         Ex. 8
                                                    2
                                                                                      Page 201
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 202 of 746 Page ID
                                        #:610



1          k.     All native files (with the proper Windows-associated extension) will be
2
     produced in a directory labeled NATIVE. Subdirectories may be created so that one
3
     directory does not contain more than 5000 files.
4
5          l.     An image cross reference file (a file in Concordance Opticon/Relativity .log
6
     format that contains Bates Numbers, paths to images, and document break indicators for
7
8    all ESI in each production) and a load file containing all required metadata fields will be

9    produced in a directory labeled DATA.
10
           m.     All extracted text and/or OCR will be produced in a directory labeled
11
12   TEXT. The parties agree to provide a text file for all documents, even if the size of the

13   file is zero. Subdirectories may be created so that one directory does not contain more
14
     than 5000 files.
15
16         n.     Except for native files, Defendant will produce responsive documents

17   Bates-stamped with a prefix to indicate the party producing the documents (i.e.,
18
     SHERIFF____). For native files, which cannot be Bates-stamped, the Parties will
19
20   rename the file as [Document Identification Number].[extension] with a placeholder

21   image in the production containing the name of the file before it was changed.
22
           o.     Specifications for Specific File Types:
23
24               i.     Text messages will require counsel to meet-and-confer before

25         Defendant collects or prepares to produce the responsive messages. Defendant
26
           should contact counsel for the United States to meet-and-confer and should be
27
28         prepared to discuss the expected number of devices, expected volume (number of
                                                                                      Ex. 8
                                                  3
                                                                                   Page 202
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 203 of 746 Page ID
                                        #:611



1          messages and/or conversations), the mobile operating systems involved and
2
           approximate age, and available collection tools.
3
                ii.     Audio files and video files shall be produced as native files unless the
4
5          native form is a proprietary format, in which case the file(s) should be converted
6
           into a non-proprietary format that can be played using Windows Media Player.
7
8          For each audio or video file, a placeholder image containing the file name shall be

9          included in the production.
10
               iii.     Excel or other types of spreadsheets shall be produced as native files
11
12         with all cells unlocked. For each Excel or spreadsheet file, a placeholder image

13         containing the file name shall be included in the production.
14
               iv.      PowerPoint files shall be produced as both (1) as color images with
15
16         extracted text and (2) as native files with all notes unaltered and viewable. For

17         each PowerPoint, a placeholder image containing the file name shall be included
18
           in the production.
19
20              v.      Social media content (including comments, “likes,” sharing, and

21         other interactions with the post(s)) should be produced as individual images with
22
           extracted text, including information about the participants and the date and time
23
24         of the communications.

25             vi.      For production of tangible things and production of information from
26
           a structured database, proprietary software, or vendor-managed software, the
27
28         parties will meet-and-confer before making any production to attempt to agree on
                                                                                     Ex. 8
                                                 4
                                                                                  Page 203
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 204 of 746 Page ID
                                        #:612



1          a reasonable and proportional form of production that maintains the integrity of
2
           the tangible things or documents.
3
                 vii.      Oversized documents (e.g., maps, architectural, engineering, or
4
5          zoning plans) must be produced as JPEG images or in hard copy paper form so as
6
           to retain the resolution and scale of the original document.
7
8       2. Production Specifications

9          a.           Productions will be clearly labeled and/or in folders to indicate (a) the
10
     name of the Defendant producing the documents, (b) the date of the production, and (c)
11
12   the Bates-range.
13         b.           If Defendant needs to redact a portion of a document for which only a
14
     native file would be produced, Defendant will request a meet-and-confer with counsel
15
16   for the United States regarding production of the redacted document.
17
           c.       Defendant must remove all encryption or password protection for all ESI
18
     produced. In the alternative, Defendant must provide passwords or assistance needed to
19
20   open encrypted files.
21
22                                     Table 1 – Metadata Fields

23                Field Name            Definition        Include  Include   Include
24                                                          for   for other for Paper
                                                          Emails electronic documents
25                                                       and Text    files
26                                                       Messages
                Begin_Bates          Bates number            Y         Y        Y
27                                   for the first
28                                   image of a
                                                                                         Ex. 8
                                                     5
                                                                                      Page 204
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 205 of 746 Page ID
                                        #:613



1                                document (or
                                 the Bates
2
                                 number of the
3                                placeholder
                                 page for a native
4
                                 document).
5              End_Bates         Bates number           Y            Y            Y
6                                for the last
                                 image of a
7                                document (or
8                                the Bates
                                 number of the
9                                placeholder
10                               page for a native
                                 document).
11             Begin_Attach      Only for               Y            Y            Y
12                               document
                                 families,1
13                               provide Bates
14                               number for the
                                 first image of
15                               the first
16                               attachment or
                                 embedded file.
17                               Leave this field
18                               blank if there is
                                 no document
19                               family.
20             End_Attach        Only for               Y            Y            Y
                                 document
21                               families, provide
22                               Bates number
                                 for the last
23                               image of the last
24                               attachment or
                                 embedded file.
25                               Leave this field
26                               blank if there is
27         1
              Document Family means a group of related documents, including: (1) paper
     documents that were grouped together or physically attached by clips, staples, binding,
28   folder, etc.; (2) email with its attachment(s); and (3) files with embedded documents
                                                                                      Ex. 8
                                                    6
                                                                                 Page 205
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 206 of 746 Page ID
                                        #:614



1                              no document
                               family.
2
3
4            Parent ID         Bates number of      Y          Y           Y
5                              the parent
                               document (filled
6                              in only for
7                              “child”
                               documents).
8            PgCount           The number of        Y          Y           Y
9                              images
                               produced for
10                             this document (1
11                             for placeholder).
             All Custodians    Name of all          Y          Y           Y
12                             custodians who
13                             had a copy of
                               the document
14                             before
15                             deduplication.
             From              “From” field in      Y
16                             email.
17           To                “To” field in        Y
                               email.
18           CC                “CC” field in        Y
19                             email.
             BCC               “BCC” field in       Y
20
                               email.
21           Subject           “Subject” field      Y
                               in email.
22
             Attachments       File names of        Y
23                             the attachments.
24           DateSent          DateSent field       Y
                               from email.
25                             Include both
26                             date and time
                               (format:
27                             9/28/2012 1:16
28                             PM or
                                                                             Ex. 8
                                              7
                                                                          Page 206
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 207 of 746 Page ID
                                        #:615



1                              9/28/2012
                               13:16:34).
2
             Redacted          “Yes” if the         Y          Y           Y
3                              document has
4                              been redacted.
             Confidential      Confidential         Y          Y           Y
5                              Designation (if
6                              any).
             MD5Hash           The MD5 hash         Y          Y
7                              value calculated
8                              when the file
                               was collected or
9                              processed.
10           Orig_File Paths   Path to location     Y          Y
                               from which
11                             original file was
12                             collected. If
                               production was
13                             deduplicated,
14                             include all file
                               paths from
15                             which original
16                             files were
                               collected.
17           Prod_FilePath     The path to the                 Y
18                             native file on the
                               production
19                             media.
20           Native_filename   Original name        Y          Y
                               of the native file
21                             when the file
22                             was collected or
                               processed.
23
             Text File Path    Path to the text     Y          Y           Y
24                             file on the
                               production
25
                               media.
26           Date File         The date the ESI                Y
             Created           was created.
27
28
                                                                             Ex. 8
                                               8
                                                                          Page 207
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 208 of 746 Page ID
                                        #:616



1            Date File Last       The date the ESI                     Y
             Modified             was last
2
                                  modified.
3
4
        3. Protections for confidential or sensitive information
5
           Counsel for the United States is prepared to discuss the possibility of jointly
6
     proposing a confidentiality order that would govern the parties’ discovery productions in
7
     this litigation. Unless and until the Court enters such an order (or counsel for the United
8
     States otherwise agrees in writing), it is Defendant’s obligation to respond to the Requests
9
     and to seek timely and appropriate relief to protect its interests regarding information that
10
     is responsive to the Requests.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                       Ex. 8
                                                  9
                                                                                    Page 208
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

                                                                                   DATE                     DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
MICHAEL CEBALLOS            11/24/1974           B3505673   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
DEBBIE CEBALLOS              11/4/1974           A6668175   MESA PROPERTIES                    12/31/2015       1/1/2016   APPROVED
SANDRA O'KEEFE               9/26/1953           E0269683   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
PHILLIP O'KEEFE              09/301962           B5891311   SHEAR PROPERTY RENTALS               1/4/2016       1/5/2016   APPROVED
ELI REYES                    1/18/1986           D6195835   MESA PROPERTIES                      1/6/2016       1/6/2016   IN VIOLATION
SONIA TORRESͲREYES            7/2/1990           E3192573   MESA PROPERTIES                      1/6/2016       1/6/2016   APPROVED
ARLETTE LANDA                3/16/1980           B9551735   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
JESUS ARELLANO              11/19/1983           D3031222   BLUESTAR PROPERTIES                  1/7/2016       1/8/2016   APPROVED
CHRISTOPHER COFFEE           5/14/1971           A5181934   MILANO REALTY                        1/8/2016       1/8/2016   IN VIOLATION
TENNILLE RAMOS GARCIA        12/5/1977           B3309137   MILANO REALTY                        1/8/2016       1/8/2016   APPROVED
TIMOTHY CRUM                 6/29/1951           A0066346   MESA PROPERTIES                     1/11/2016      1/12/2016   APPROVED
VICKIE C. CRUM               1/15/1954           N3379892   MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
JASON M. DAVIS               5/19/1977     S062180017 MO    MESA PROPERTIES                     1/12/2016      1/13/2016   APPROVED
LASHEA HUMES                 6/20/1993           F2874532   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   APPROVED
KEATON DAVIS                 2/18/1992           F1559468   BLUESTAR PROPERTIES                 1/11/2016      1/13/2016   IN VIOLATION
KYLE O. CRUM                12/15/1995           F5613355   MESA PROPERTIES                     1/13/2016      1/13/2016   APPROVED
LEE WILLIAMS                  6/8/1988           D9197358   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
SHAMONIQUE GRAY             11/30/1993           F2504807   SHEAR PROPERTY RENTALS              1/13/2016      1/13/2016   APPROVED
                                                                                                                                                                                  #:617




LISA ALSTON                  1/31/1985           D8693057   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
KEENAN ALSTON               12/13/1982           D3689603   VIP MANAGEMENT                      1/15/2016      1/15/2016   APPROVED
LAJAMI HICKS                  7/9/1987           D6949106   VIP MANAGEMENT                      1/15/2016      1/15/2016   IN VIOLATION
RANDALL FLEMING              10/1/1978           B6766469   DON MOWERY                          1/12/2016      1/19/2016   APPROVED
SHARRIEF MUHAMMAD             7/1/1972           B8795906   JUAN LIU                            1/17/2016      1/19/2016   APPROVED
JAVASIA MUHAMMAD              9/1/1971           A4695894   JUAN LIU                            1/15/2016      1/19/2016   IN VIOLATION
RYAN LEASTMAN                1/21/1991       D02944225 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
STEFANI (DOLAN) LEASTMAN    11/29/1990       D05041816 AZ   VIP MANAGEMENT                      1/19/2016      1/19/2016   APPROVED
AGUSTIN AZPERICUENTA         9/18/1995           F5256458   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
JOALY PLASCENCIA             8/20/1994           F6933592   RAYAN WHITTAKER                     1/19/2016      1/19/2016   APPROVED
TOMMY ROWLAND                 3/7/1950           S0487604   CENTURY 21 ROSE PROPERTY            1/14/2019      1/19/2016   APPROVED
ROXANNE ROWLAND               1/5/1953           N0077688   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
MICHAEL LITTLE                6/4/1972           A8070085   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
AUTUMN NICOLE OHMER          12/3/1989           D8767592   CENTURY 21 ROSE PROPERTY            1/14/2016      1/19/2016   APPROVED
STEVEN RAMON GARCIA         11/19/1967           C6035325   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
LARRY MICHAEL SMITH JR       3/20/1972           A7276073   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   IN VIOLATION
SAVANNAH ASHLEY GRAY        10/26/1993          `F3021654   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                               Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 209 of 746 Page ID




APRIL LYNN WEBSTER           5/19/1985           D5451911   ALL AMERICAN REAL ESTATE            1/19/2016      1/20/2016   APPROVED
                                                                                                                                      Ex. 8
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                 Page1 of
                                                                                                                                       20921
                                       CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ANNETTE LOUISE TARBET           12/31/1956              N7906448 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
STEVEN JAMES TARBET             11/18/1954              N2011091 ALL AMERICAN REAL ESTATE           1/19/2016      1/20/2016 APPROVED
                                                                                          DATE                  DATE           APPROVAL/
TENANTS NAME                   DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
THERESA LAWTON                   3/30/1968              C6578367   UPWARD PROPERTY MGT              1/19/2016      1/20/2016   APPROVED
J. CRUZ PEREZ MORA               5/31/1984              Y3347336   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
LILIANA SALCIDO                   2/4/1979              D7276605   PROVEST PROPERTY MANAGEMENT      1/21/2016      1/22/2016   APPROVED
GLENN A. SMART                  11/16/1953              D1540060   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MARY C. JACKSON                   7/2/1955              N4331274   LARRY SCOTT                      1/21/2016      1/22/2016   APPROVED
MANUEL LAUREANO                   9/1/1978              B7940065   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JAMIE B LAUREANO                10/14/1981              B8083607   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JOEL CARL RIVERA                 9/28/1946              K0697028   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CARLOS ARIAS                    12/19/1993              E1901190   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
CLEMENTINA LUNA                 11/23/1958                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
JEANETTE LUNA                    9/27/1997                 NONE    CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA LARA              2/23/1958              D5063140   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
GUADALUPE LUNA OLMOS              7/5/1993              F7585776   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
YADIRA CIRIACO                   7/21/1995              F6882897   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
FRANCISCO JAVIER LOPEZ           11/3/1996              F5400431   CENTURY 21 ROSE PROPERTY         1/22/2016      1/23/2016   APPROVED
                                                                                                                                                                                      #:618




WENDY GOMEZ                      11/5/1987              D6424536   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
PABLO GOMEZ                      12/9/1987              D8353319   ALL AMERICAN REAL ESTATE         1/25/2016      1/26/2016   APPROVED
BARBARA ANN ALEXANDER            7/21/1952              E0329492   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
JOETTE LINDA CARRILLO            9/14/1987              D2729125   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
VICTORIA SHANELL BURDEN           3/1/1993              F1697525   MILANO REALTY                    1/28/2016      1/28/2016   APPROVED
ALEJANDRINA ESTELE JOHNSON        7/3/1976              B5629911   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
DAIONE KENNETH JOHNSON           10/1/1958              N5780979   SHEAR PROPERTY RENTALS           1/28/2016      1/28/2016   APPROVED
JAMES RIOS                        1/3/1986              X1011597                                     1/1/1900      1/29/2016   IN VIOLATION
CHRISTINE MARIE DEMOSE           3/15/1985              D3815785   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
CHRISTINA LYNN CHRISTIANSEEN     3/12/1970              U6087641   DESERT LUNA APARTMENTS            2/1/2016       2/1/2016   APPROVED
LATANYA FENNELLͲLOGAN            5/10/1965              C1866584   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
LATANEISHA WILKES                8/21/1991              E1670633   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
MARIA DEJESUS PEREZ               6/4/1970              A1816591   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
UNIQUE SHANTE WATKINS            2/25/1988              D7295355   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
BRITTEN MIKI RICHARDSON          5/27/1987              D6465478   RIM PROPERTIES                    2/2/2016       2/2/2016   APPROVED
DON BUSH                         11/6/1992              E3192183   DON MOWERY                        2/2/2016       2/3/2016   APPROVED
MARIA C. GONZALEZ                7/15/1969              C2443819   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 210 of 746 Page ID




ASUNCION MILLO                  12/21/1940              N3169357   LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
                                                                                                                                          Ex. 8
          April 23, 2020                     ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                     Page2 of
                                                                                                                                           21021
                                            CRIME FREE RENTAL HOUSING TENANT SCREENINGS

MANUEL MILLO                       5/15/1962                 F8352816 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
GARY BOWERS                         8/9/1947                 K0861127 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
SHARON BOWERS                      1/11/1979                 S0012200 LARRY SCOTT                         2/3/2016       2/3/2016 APPROVED
                                                                                               DATE                  DATE           APPROVAL/
TENANTS NAME                     DOB              CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
JOSEPH WAREͲBOWERS                 4/22/1991               E3257396     LARRY SCOTT                       2/3/2016       2/3/2016   APPROVED
JOEL BERBERENA                    10/28/1979               Y2087822     REAL LIVING PROPERTIES            2/3/2016       2/3/2016   APPROVED
NINOTCHKA RIVERA TORRES             9/4/1991            38196978 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GEORGE O. DIAZ                     5/30/1984            38197019 TX     COLDWELL BANKER                   2/4/2016       2/4/2016   APPROVED
GLENN ANDRE BULLOCK JR              3/7/1975               B5587424     RIM PROPERTIES                    2/5/2015       2/5/2016   APPROVED
STEPHEN CANEZ                      7/15/1972               A3771427     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
WILLIAM MILLER                      8/5/1953               E0772006     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CYNTHIA ANN WELCH                  5/21/1962               C1457119     RIM PROPERTIES                    2/5/2016       2/5/2016   APPROVED
CLEMENTE RUBIO                    11/23/1943               C2786421     LARRY SCOTT                       2/5/2016      2/16/2016   APPROVED
ROSA NELLY RUBIO                  11/20/1944               C6108953     LARRY SCOTT                       2/5/2016       2/6/2016   APPROVED
DENNIS COLLINS                     9/30/1995               B7271507     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
CHANDRA WILLIAMS                   6/11/1961               C0193247     RIM PROPERTIES                    2/5/2016       2/6/2016   IN VIOLATION
PAULINE MEDINA                     12/9/1979               B8587113     RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
                                                                                                                                                                                           #:619




YOLANDA MARIE ESPITIA             12/20/1974                 A9450184 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
JOSEPH AUGUSTIN ESPITA                 7/7/1976              B4714768 KATHERINE SANTIFER                  2/8/2016       2/8/2016 APPROVED
WILLIAM DAVID SHIRLEY              1/22/1983                 D7102552   RIM PROPERTIES                    2/8/2016       2/8/2016   APPROVED
RAYMOND JOSEPH MARTINEZ             1/3/1989                 E1670741   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
ASHLEY DYANIK COURVOISIER          6/15/1988                 F1836240   RIM PROPERTIES                   2/10/2016      2/10/2016   APPROVED
MONICA GOMEZ                       9/10/1982                 D2852826   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
EDUARDO OSORIO                     8/25/1982                 D4435928   ADRIANA VEJAN                    2/11/2016      2/11/2016   APPROVED
PAULINE MEDINA                     12/9/1979                 B8587113   RIM PROPERTIES                   2/11/2016      2/11/2016   APPROVED
SUMMER MARIE PIMENTEL SHANKLES     9/28/1985                 B3797212   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BLAKE VASQUEZ                       7/1/1988                 E1185781   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
BRANDON MCINTIRE                  10/10/1983                 E1675752   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
JASON PELAEZ                       12/5/1979                 Y3214587   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
ANGELA MCINTIRE                     8/9/1991                 E1184321   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
KARIN LEE BENNET                    5/1/1979                 B9129104   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
MARCOS A. BARELA                   6/16/1982                 D2165720   RIM PROPERTIES                   2/12/2016      2/12/2016   APPROVED
                                                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 211 of 746 Page ID




SEAN EDMISTON                      7/10/1986                 D4951692                                    2/13/2016      2/15/2016   APPROVED

                                                                                                                                               Ex. 8
          April 23, 2020                          ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                          Page3 of
                                                                                                                                                21121
                                     CRIME FREE RENTAL HOUSING TENANT SCREENINGS

SERENA EDMISTON               11/15/1984              D6047018                                     2/13/2016      2/15/2016 APPROVED
MUNICA HERNANDEZ               1/15/1982              B7985773                                     2/13/2016      2/15/2016 APPROVED
TRACIEͲANNE OPIE               5/10/1990              E1361465                                     2/13/2016      2/15/2016 APPROVED
                                                                                        DATE                   DATE           APPROVAL/
TENANTS NAME                 DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED               SCREENED       IN VIOLATION
KEVIN CASTLE                    9/6/1983            E1186356                                       2/13/2016      2/15/2016   APPROVED
ERIC ROMERO                    10/9/1984           D5235399                                        2/13/2016      2/15/2016   APPROVED
LIZA SERRATO                  10/28/1983           D2559079                                        2/13/2016      2/15/2016   APPROVED
INEZ SIBLEY                   12/16/1957           N8348463                                        2/13/2016      2/15/2016   APPROVED
BERNICE SIBLEY                 8/21/1959           D1908752                                        2/13/2016      2/15/2016   APPROVED
ESTELLA JONES                 11/30/1970           B8415568                                        2/13/2016      2/15/2016   APPROVED
JOHN A. MILLER                10/15/1968           U6008587                                        2/13/2016      2/15/2016   APPROVED
GABRIELLE N. LOPEZ             1/17/1994            F3261452     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
NOE LOPEZ                      6/19/1979            F4684092     PROVEST PROPERTY MANAGEMENT       2/13/2016      2/15/2016   APPROVED
ANITA MICHELLE DUNN            3/27/1972        D05326750 AZ     RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ESTESLLE JONES                11/30/1970           B8415568      RIM PROPERTIES                    2/15/2016      2/16/2016   APPROVED
ALACIA JOLENE MILLS            3/24/1987           D6867531      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DANIEL ANTHONY KOSCIELNIAK      7/3/2006           D6868706      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
                                                                                                                                                                                     #:620




JAMES D. JOHNSON              10/16/1985          D59275458      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
BAILEY CORDLE                 10/21/1987         16901785 TX     RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
IVAN KHANINE                   8/11/1984           D5105732      RIM PROPERTIES                    2/16/2016      2/16/2016   APPROVED
DOMINIQUE DEVEN LOCKE         12/13/1985           D7408242      RIM PROPERTIES Ͳ DESERT SPRINGS   2/17/2016      2/18/2016   IN VIOLATION
TONICIEA YAMISSSE DAVIS         5/2/1987           D5155698      RIM PROPERTIESͲ DESERT SPRINGS    2/17/2016      2/18/2016   APPROVED
MARTHA ELLEN ALCANTAR          9/12/1956           N7017004      BEACON PROPERTY MANAGEMENT        2/17/2016      2/18/2016   APPROVED
JULIE ELIZABETH NIVELA         2/21/1978           B7459869      RIM PROERTIES Ͳ DESERT ROSE       2/17/2016      2/18/2016   APPROVED
RAYMOND JOSEPH MARTINEZ         1/3/1989            E1670741     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ASHLEY DYANIK COURVOISIER      6/15/1988            F1836240     RIM PROPERTIES                    2/17/2016      2/18/2016   APPROVED
ELENA MEDINA                   5/15/1996            F2531349     VIP MANAGEMENT                    2/19/2016      2/20/2016   IN VIOLATION
KEVIN ENRIQUE SOTO             6/14/1995            F5732188     VIP MANAGEMENT                    2/19/2016      2/20/2016   APPROVED
JENNIFER KENNEDY               4/19/1996            F7657354     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
ADOLFO ROJO                    11/4/1994            F7244337     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
RAFAEL ROJO CARDENAS           6/25/1967            Y2736162     ROBERT HEYMAN                     2/22/2016      2/22/2016   APPROVED
HECTOR E ARCE                  7/28/1980           D1729263      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
ELIAS ARCE                      5/1/1978           B6124461      CENTURY 21 ROSE PROPERTY          2/22/2016      2/22/2016   APPROVED
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 212 of 746 Page ID




JUSTINE D CUSHING              9/24/1990           D9135110      PROVEST PROPERTY MANAGEMENT       2/22/2016      2/22/2016   APPROVED

                                                                                                                                         Ex. 8
          April 23, 2020                   ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                    Page4 of
                                                                                                                                          21221
                                          CRIME FREE RENTAL HOUSING TENANT SCREENINGS

WENDY L McCANN                     11/27/1961              N8943113 PROVEST PROPERTY MANAGEMENT        2/22/2016      2/22/2016 APPROVED
ALEJANDRO SOTO                       1/3/1990              E3029410 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
TRAYSHAWN ANTHONY TRAYLOR RILEY     2/15/1991              D7295567 DESERT LUNA APARTMENTS             2/22/2016      2/22/2016 APPROVED
                                                                                             DATE                  DATE           APPROVAL/
TENANTS NAME                      DOB           CDL / ID              OWNER / MANAGEMENT CO. RECEIVED              SCREENED       IN VIOLATION
ANDREA HICKS                        11/5/1959              C0237883   RIM PROPERTIES                   2/22/2016      2/22/2016   APPROVED
ROBERT A BUSTOSS                    9/23/1995              F4607259   PROVEST PROPERTY MANAGEMENT      2/22/2016      2/22/2016   APPROVED
SAUNSARAE LALEATHA WELLS            9/19/1989              E2995999   DESERT LUNA APARTMENTS           2/22/2016      2/22/2016   APPROVED
DAWNISHA WARREN                    12/16/1988              E1106739   RIM PROPERTIES                   2/23/2016      2/23/2016   APPROVED
STEVEN RAMON GARCIA                11/19/1967              C6035325   SHEAR PROPERTY RENTALS           2/24/2016      2/24/2016   APPROVED
TANYA RENEE SQUIRE                  7/27/1987              D9961933   RIM PROPERTEIS                   2/25/2016      2/26/2016   APPROVED
DANIEL ROJAS LUCERO                 8/20/1985              D4499719   RIM PROPERTIES                   2/25/2016      2/26/2016   APPROVED
HILLARY RAE STEWART                 11/7/1977              B5143968   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
JASMINE ZAKIYA OGBONNA              3/29/1993              F1616387   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
SCOTT VINCENT GRISSOM                3/7/1991              D9729127   SHEAR PROPERTY RENTALS           2/26/2016      2/26/2016   APPROVED
STEVEN CATCHING                      5/2/1967              C4570079   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
CELESTE J. BROWNͲOSBORNE            3/11/1989              D9038714   RIM PROPERTIES                   2/26/2016      2/26/2016   APPROVED
FRANCHESCA RAMOS                    8/23/1994              F2122359   CAPITAL DEVELOPMENT              2/29/2016       3/1/2016   IN VIOLATION
                                                                                                                                                                                         #:621




NICOLE THOMAS                      12/15/1982              D1354270   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
CHAD GROSS                         12/30/1986              D4951479   RIM PROPERTIES                   2/29/2016      2/29/2016   APPROVED
KORTNEY GROSS                       2/27/1987              D5666747   RIM PROPERTIES                   2/29/2016      2/19/2016   APPROVED
JUDY S HANSON                       9/24/1939              G0157312   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
JOSHUA GIESE                         1/1/1985              D5594528   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
MARQUES CHATMAN                     9/29/1981              D3083225   RIM PROERTIES                     3/2/2016       3/2/2016   APPROVED
CHRISTIAN LA FLEUR                 11/11/1972              A6588166   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
ANDREA NUNEZ                        7/11/1978              B8568520   RIM PROPERTIES                    3/2/2016       3/2/2016   APPROVED
SINUHE R. FLORES                    4/18/1988              D8639221   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
SAMANTHA FLORES                    10/28/1990              F3193367   COLDWELL BANKER                   3/2/2016       3/2/2016   APPROVED
ANTOINETTE SALDANA                  9/22/1993              F3212790   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ERIK PUENTES                        2/26/1994              E2130147   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
JOSEY BETTS                         1/20/1995              F3506562   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
ANDREW McKINLEY                      7/1/1995              F5673570   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
WALTER GONZALEZ                     1/11/1982              D1869391   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 213 of 746 Page ID




RIKKI DUPLESIS                      8/15/1990              E2962036   VIP MANAGEMENT                    3/3/2016       3/3/2016   APPROVED

                                                                                                                                             Ex. 8
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                        Page5 of
                                                                                                                                              21321
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

DOLORES ROSALES                  4/3/1955              N2102419 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
DESAREE LEVAͲROSALES            1/18/1986              D2729143 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
REGINA ROSALES                  1/22/1979              B8781391 RIM PROPERTIES                      3/3/2016       3/4/2016 APPROVED
                                                                                       DATE                    DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
IRENE CASTRO ORTIZ              4/29/1980           B9516708    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
SANTA OCEGUEDA                  2/22/1987           D9294089    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
JOSHUA DELEON                   2/20/1985           D6038389    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MANUEL FLORES                   5/17/1987           D6360487    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
AMBER VANTRECE                  4/25/1976           A8428484    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DAVID VANTRECE                  4/17/1953           N3361410    RIM PROPERTIES                      3/4/2016       3/4/2016   APPROVED
DANELLE MONIQUE DAVIS           8/18/1985       D06594077 AZ    RIM PROPERTIES                      3/4/2016       3/4/2016   IN VIOLATION
MYINDI LINDBERG                10/17/1977           F7726580    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
JOSHUA PRUIKSMA                10/23/1978           B9068009    RIM PROPERTIES                      3/5/2016       3/5/2016   APPROVED
RYAN NORDLIE                    1/26/1978           B5440227    RIM PROPERTIES                      3/5/2016       3/5/2016    IN VIOLATION
FREDDY HARTWELL                  4/4/1994           F4808107    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
MARIELLE ALEJANDRA HARTWELL     9/25/1995           F6955682    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ERIC RAYMOND VALAZQUEZ          7/12/1988           D9894119    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
                                                                                                                                                                                      #:622




FELICIA A ORNELAS                4/9/1990           E3029160    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
EMMANUEL ROMERO                 8/24/1980           D6055804    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ALEJANDRA PARRA                 7/13/1982           F5227779    RIM PROPERTIES                      3/7/2016       3/9/2016   APPROVED
ANDREW GABRIEL MICHEL           4/28/1991           F1538748    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JESSICA GEORGGINA MARTINEZ      6/17/1991           F6953069    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
MARLENE SANTA CRUZ             11/11/1987           D9996338    SALLY GRIFFIN                       3/7/2016       3/9/2016   APPROVED
JENNIFER JOHNSON                12/4/1982           D1513012    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
MARTHA E GONZALEZ (TORRES)       5/7/1966           A1408464    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
KRISTEN DEBONDT                 8/19/1992           E2721027    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ELIJAH McLELLAN                  3/8/2016           F2287163    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
JOSEPH FRANCO                    1/7/1992           F3192007    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROBERT GAJUS                     2/3/1995           F4606359    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
AMANDA LEANN BURNS              9/30/1995           F4883421    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
VANESSA ALCALA                  10/1/1992           E3192654    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
ROGELIO ALCALA                  10/7/1953           N9970906    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 214 of 746 Page ID




TOMAS LYNE ALEJOS               6/11/1997           Y3191473    RIM PROPERTIES                      3/8/2016       3/9/2016   APPROVED

                                                                                                                                          Ex. 8
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                Page
                                                                                                                                     Page6 of
                                                                                                                                           21421
                                      CRIME FREE RENTAL HOUSING TENANT SCREENINGS

VANESSA MONIQUE BRISENO         2/15/1994           F15642174 VIP MANAGEMENT                        3/9/2016       3/9/2016 APPROVED
TOMASA MENDEZ                    3/7/1966            F4823679 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
ESTEBAN MENDEZ                  11/8/1962            C5740606 HECTOR AVILA                          3/9/2016       3/9/2016 APPROVED
                                                                                      DATE                     DATE           APPROVAL/
TENANTS NAME                  DOB           CDL / ID           OWNER / MANAGEMENT CO. RECEIVED                 SCREENED       IN VIOLATION
JOSE SARAVIA                    8/23/1985           Y2116899   RIM PROPERTIES                       3/9/2016       3/9/2016   APPROVED
JAMIE CARRILLO                   7/5/1985           D6047197   JUANITA DAWN GLOVER                  3/8/2016       3/9/2016   APPROVED
RYAN N. DOBOS                   8/10/1982           D1513105   JUANITA DAWN GLOVER                  3/8/2016       9/9/2016   APPROVED
MARIA GUADALUPE LARA            6/22/1966           C6352943   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
CHRISTOPHER ANTHONY PALAIOS     4/16/1990           D2844786   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
YADIRA CARDONA                  1/23/1989           F1357655   JIA ZHONG                            3/7/2016      3/10/2016   APPROVED / WAIT REG
ELIZABETH LARA                   7/8/1992           E3194039   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
FINEHAS MUNOZ                   5/26/1992           E3191767   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
OTICIA WYSINGER                  9/2/1985           D6628871   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
NICHOLE JOHNSON                 3/23/1989           D8354430   RIM PROPERTIES                      3/10/2016      3/10/2016   APPROVED
EUGENE FRASER                  12/27/1987           D9141534   RIM PROPERTIES                      3/10/2016      3/10/2016   IN VIOLATION
SHANTA NICOLE LUCAS            10/31/1986           D8105988   RIM PROPERTIES                      3/11/2016      3/11/2016   IN VIOLATION
JENNIE ELLIS                    1/13/1987        23739368 NC   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
                                                                                                                                                                                       #:623




MARY GREENE                     10/4/1962           U5171900   RIM PROPERTIES                      3/11/2016      3/12/2016   APPROVED
VALYSSA L BONILLA               8/12/1993           F4647685   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
MICHAEL P MCORMOND              3/10/1963           N9333405   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
CHRISTOPHER L VONDERAHE         5/21/1993           F3394709   CENTURY 21 ROSE PROPERTY            3/14/2016      3/14/2016   APPROVED
SOLEDAD CASTILLO                5/29/1992           F2101953   COLDWELL BANKER                     3/14/2016      3/14/2016   APPROVED
ANGEL ALMANZA                   7/30/1991           F1426897   COLDWELL BANKER                     3/14/2016      3/14/2016   IN VIOLATION
HARRY D SHERLOCK                7/22/1932           K0407429   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
LEAH A SHERLOCK                12/11/1964           C3121761   ALL AMERICAN REAL ESTATE            3/14/2016      3/14/2016   APPROVED
YVONNNE GONZALEZ               12/13/1954           N3255791   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
CORIE BATES                     5/20/1974           A9273531   RIM PROPERTIES                      3/15/2016      3/15/2016   APPROVED
ANTHONY GONZALES                 6/9/1967           C5565538   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
MARY K GONZALES                 7/30/1970           A4990016   CENTURY 21 ROSE PROPERTY            3/15/2016      3/15/2016   APPROVED
DESIREE VASQUEZ                 6/23/1989           E2096527   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
ROBERT GARCIA                   7/22/1980           D2045549   RIM PROPERTIES                      3/16/2016      3/16/2016   APPROVED
CHRISTINE CHARLEBOIS             9/8/1975           B4653566   INVESTMENT CONCEPTS INC             3/17/2016      3/17/2016   APPROVED
                                                                                                                                                    Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 215 of 746 Page ID




CATHY AITHER                   12/10/1965           C2914217   RIM PROPERTIES                      3/17/2016      3/17/2016   APPROVED

                                                                                                                                         Ex. 8
          April 23, 2020                    ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                               Page
                                                                                                                                    Page7 of
                                                                                                                                          21521
                                   CRIME FREE RENTAL HOUSING TENANT SCREENINGS

ALEXANDER DE LA ROSA         8/28/1973              A5382170 RIM PROPERTIES                     3/17/2016      3/17/2016 APPROVED
ROBYN DE ARRUDA              6/15/1990              F7325287 JOSE MADERA                        3/14/2016      3/18/2016 APPROVED /FAIL FAX
HARVEY RAY ABNEY JR          1/14/1981              B6702826 RIM PROPERTIES                     3/17/2016      3/18/2016 APPROVED
                                                                                    DATE                    DATE           APPROVAL/
TENANTS NAME               DOB           CDL / ID            OWNER / MANAGEMENT CO. RECEIVED                SCREENED       IN VIOLATION
ANGEL CHAVEZ                10/21/1976         B6537259 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
JESSICA CHAVEZ               10/6/1982         D2727958 RIM PROPERTIES                          3/17/2016      3/18/2016   APPROVED
ASHLEY DOTTER                8/30/1983         D4298264 VIP MANAGEMENT                          3/17/2016      3/18/2016   APPROVED
DOROTHY DORENE GALLARDO      1/23/1961         N9796389 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
BELIT ZONOBIA LIVINGSTON      6/1/1987         D8693577 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
JERRY T MEDEIROS              9/7/1966         C2704369 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
MICHEALA MEDEIROS            1/27/1967         A7458496 RIM PROPERTIES                          3/18/2016      3/19/2016   APPROVED
KAREN M BELMAN               2/28/1987         D8993533 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
JESSICA M LICEA              1/20/1986         D5096234 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
RICHARD CORTEZ               3/12/1985         D4285057 CENTURY 21 ROSE PROPERTY                3/21/2016      3/21/2016   APPROVED
MARCO A CEDILLO              4/10/2016 NONE/ GREEN CARD RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
BRITTNEY GIDDERY             9/19/1988         D9197325 RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
GILBERTO RODRIGUEZ             06/0/62 G463280622300 FL RIM PROPERTIES                          3/21/2016      3/21/2016   APPROVED
                                                                                                                                                                                 #:624




SHANE K SHAVER                7/3/1965         C4489598 BEACON PROPERTY MANAGEMENT              3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
RACHEL PORI                  `08/24/50         8/24/1950 RIM PROPERTIES                         3/21/2016      3/21/2016   APPROVED
NASIR S RAY                  1/17/1997          Y2165713 BEACON PROPERTY MANAGEMENT             3/21/2016      3/21/2016   APPROVED
DESIREE BROWN                7/16/1981         D2672471 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
NATASHA GLOSTON              6/23/1977         B6761837 RIM PROPERTIES                          3/22/2016      3/22/2016   APPROVED
PEARL HOWARD                 10/7/1992    0200879727 NV VIP MANAGEMENT                          3/22/2016      3/22/2016   APPROVED
ROSALIE OCEQUEDA             7/28/1963    1705068124 NV RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
JOHN URCIEL                  7/28/1972       1705067976 RIM PROPERTIES                          3/23/2016      3/23/2016   APPROVED
CRISTIAN ROJA                3/22/1995          F6970781 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DREW PIFER                   5/25/1996          F7648535 RIM PROPERTIES                         3/23/2016      3/23/2016   APPROVED
DAVID MORRISON               1/30/1955         N0330513 GONZALO LUNA                            3/23/2016      3/23/2016   APPROVED
TRUDIE GILLIAM               8/22/1955         N4246949 GABOR BESZE                             3/19/2016      3/22/2016   APPROVED
BRIDGETT PURCELL             5/25/1977         B3969252 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
KAMONTA POLK                12/17/1975         B5518316 GABOR BESZE                             3/19/2016      3/23/2016   APPROVED
                                                                                                                                              Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 216 of 746 Page ID




GERE RIDEOUT                 4/12/1978         B4597326 RIM PROPERTIES                          3/24/2016      3/24/2016   APPROVED

                                                                                                                                      Ex. 8
          April 23, 2020                 ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                              Page
                                                                                                                                Page8 of
                                                                                                                                      21621
                                 CRIME FREE RENTAL HOUSING TENANT SCREENINGS

RALPH RODRIGUEZ            7/24/1990           E2234698   BLUESTAR PROPERTIES                 3/24/2016   3/25/2016   APPROVED
TAYLOR HOLM                 1/1/1990           D8382561   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JEFFREY ANTHONY HOLM      10/13/1989           E2057397   JANET HARRIS                        3/25/2016   3/25/2016   APPROVED
JOSEPH RODRIGUEZ           9/10/1989           D9294447   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
ALBA GONZALEZ             10/10/1992           F2537794   VIP MANAGEMENT                      3/25/2016   3/25/2016   APPROVED
                                                                                                                                                                            #:625
                                                                                                                                         Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 217 of 746 Page ID




                                                                                                                                 Ex. 8
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                           Page9 of
                                                                                                                                 21721
                                                 TENANT EVICTIONS / VIOLATORS

                                                                                               DATE OF        DATE
TENANTS NAME              DOB            PROPERTY ADDRESS                 DR #                 INCIDENT       COMPLETE OTHER/NOTES
THOMAS ROBERTSON             9/23/1994   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARRESt/WILL NOT RESPOND
MARCEDIE RIGGENS              7/8/1995   16599 MUSCATEL STREET #240               191509482        1/4/2016                  ARREST /WILL NOT RESPOND
XIUQIU HUANG                 7/18/1977   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
SHIQUAN DONG                11/10/1973   7981 GAYLOP AVENUE                     HE160070067        1/7/2016      1/7/2016    VOLUNTARY MOVE
CHARLES BALDERRAMA           3/25/1975   16016 PINE STREET                        191600194        1/8/2016     2/15/2016    EVICTED/CONFIRMED 03/05/16
SAMANTHA VELASQUEZ            4/2/1993   14238 ROSEWOOD DRIVE                   HE160110159       1/11/2016     1/11/2016    VOLUNTARY MOVE
SHALANNA GUTIERREZ            2/6/1983   9919 TOPAZ AVENUE #157                   191600536       1/22/2016                  VOLUNTARY MOVE
SAVANAH MAYER                8/16/1996   16599 MUSCATEL STREET #222             HE160270103       1/27/2016                  WARR ARR / WILL NOT RESPOND
DONALD PETTERSON            12/29/1983   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
KIMBERLY ANN NEAL            7/16/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
CHRISTOPHER WHARRY           9/10/1989   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
REGINA SIMMS                11/12/1990   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
AARON DONTE JONES            1/15/1991   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
TAYONA WHARRY               10/24/1986   8890 G AVENUE                       191509792+9790      12/31/2015     UNKNOWN   VOLUNTARY MOVE
NORMAN ROBERTS               6/13/1960   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
ANTHONY GIBBINS              7/19/1973   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
                                                                                                                                                                                         #:626




DAVID TIFPETT                2/15/1982   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
TERESA RUST                   6/2/1969   16350 ADELIA STREET                      181600797        2/4/2016      2/10/20163 DAY NOTICE/MOVED
VALERIE PARRA                9/16/1973   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
THOMAS ANTHONY MARTINEZ      6/14/1989   16041 ORANGE STREET #A                   191601057       2/13/2016      2/21/2016VOLUNTARY MOVE
MARISSA MARTINEZ            10/17/1996   8809 C AVENUE #146                       611600022       2/15/2016       3/1/2016VOLUNTARY MOVE
JOSEPH SEVERSON              6/11/1977   15166 SEQUOIA STREET #6                  191601096       2/14/2016      3/31/2016VOLUNTARY MOVE
JAMES RIOS                  11/15/1986   13211 LA CRESCENTA                       191600699       1/29/2016               ARREST/SHARON GREEN HOUSE
NATHANIAL NEWBEGINNIN        1/24/1996   9124 SEAL BEACH                          191601223       1/20/2016               ARREST/UTL OWNER
MARCO MARTINEZ                5/3/1985   8956 G AVENUE #26                        191601146       2/16/2016               EVICTION
ASHLEY BROWN                 9/10/1988   9670 SAN PABLOE AVENUE                   191601197       2/18/2016               REFUSED
DENNIS ALLERA                1/19/1948   17562 SEQUOIA STREET #3                  191601440       2/27/2016     2/27/2016 VOLUNTARY MOVE
DEVONNE LEE                 12/15/1982   16552 WILLOW ST #1                    MUTIPLE CALLS       3/9/2016               EVICTION TO START 04/2016
PAUL BLACK                    7/9/1949   17426 SEQUOIA STREET #10                 191601762       3/10/2016               EVICTION FILED / 03/10/16
MARK MURRAY                   5/8/1969   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
RICHARD GERG                  6/9/1951   18192 SYCAMORE STREET                    191602052       3/21/2016               EVICTION
                                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 218 of 746 Page ID




THOMAS MARTINEZ              6/14/1989   16067 ORANGE STREET                      191601057       2/13/2016     2/13/2016 VOLUNTARY MOVE

                                                                                                                                          Ex. 8
         April 23, 2020                  ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                                 Page
                                                                                                                                    Page10 of
                                                                                                                                           21821
                                               TENANT EVICTIONS / VIOLATORS

JOEL FOX                   10/3/1990   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY MOVE
RUBEN SAENZ               11/19/1996   16067 ORANGE STREET                      191601057      2/13/2016   2/13/2016   VOLUNTARY .MOVE
ROBERT BENITEZ             10/1/1981   16024 YUCCA STREET #C                   HE16030126      3/23/2016   3/23/2016   VOLUNTARY MOVE
DAVID CAPPS                7/24/1975   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
EDMOND VICKERS             9/16/1953   18200 HERCULES STREET                    191600885       2/6/2016   3/25/2016   30 DAY NOTICE
DAVID JOJOLA                9/8/1980   18200 HERCULES STREET                    191601908      3/15/2016   3/25/2016   30 DAY NOTICE
                                                                                                                                                                               #:627
                                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 219 of 746 Page ID




                                                                                                                                   Ex. 8
         April 23, 2020                ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                            Page
                                                                                                                             Page11 of
                                                                                                                                    21921
                                                                      CERTIFIED LETTERS

                                                                                                TRACKING DATE               DATE     OTHER/
NAME                                       ADDRESS                                              NUMBER MAILED               RETURNED NOTES
GENE MAH                                   291 CORAL VIEW ST, MONTEREY PARK, CA 91755                   8359     2/1/2016      2/8/2016
ELAINE F;. HUANG                           17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8342     2/1/2016     2/11/2016
DAVID W. HUANG                             17545 MONETTE CIRCLE, YORBA LINDA, CA 92886                  8335     2/1/2016     2/11/2016
SANTA
T ICIN FEL HESEPRIA
            P& T AR LP      /              151 KALMUS DRIVE #JͲ5                                        8366    2/18/2016
               C/O ANDREW OR JAYNE
TRICINELLA TRUSTEE                         7185 SVL BOX                                                 8373    2/18/2016
                     C/O MARIA CORCHIS
TRUSTEE                                    1423 EAST DELTA PLACE, ANAHEIM, CA 92805                     8397    2/19/2016
MCA EE LABRUN, NANCY J REV R
                C/O JULIE ANN MACAFEE
SUCC TRUSTEE                               4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311             8603    2/19/2016                 UNDELIVERABLE
KAR/ ATI LIVING RUS
               C/O GOURI KAR & SWAYAM
PATI TRUSTEE                               345 BREA HILLS AVENUE, BREA, CA 92823                        8380    2/19/2016
      ,
                                    C/O
MARIA WILLS                                P.O. BOX 1942, APPLE VALLEY, CA 92307                        8502    2/19/2016
LAN ETAL NGUYEN / THIEN PHAN               1209 EAST 7TH STREET, LONG BEACH, CA 90813                   8410    2/22/2016
                                                                                                                                                                                             #:628




WILLIAM WADE BLEISTEIN                     911 MONACO CIRCLE, MESQUITE, NV 89027                        8427    2/22/2016
SMOKETREE ENT TRUST                        17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     8434    2/24/2006
JAN COSLEY                                 15366 LIVE OAK STREET, HESPERIA, C A 92345                   8441    2/24/2016
CALDRON FAMILY TRUST C/O HECTOR & LUZ
CALDERON TRUSTEES                          7405 DAYTON AVENUE, HESPERIA, CA 92345                       8458    2/24/2016
COBBLESTONE INVESTMENTS LLC                10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              8496     3/2/2016
DAVID O. MacLACHLAN TR
DONALD H. MacLACHLAN TR                    10161 BROADVIEW PLACE, SANTA ANA, CA 92705                   4782     3/9/2016
HORTENSIA DELGADO / MARCELA DELGADO        215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                  4898     3/9/2016
LEONARD MARSH                              11340 CINERARIA ROAD, VICTORVILLE, CA 92392                  4904     3/9/2016
BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON                    1358 SARATOGA , MINDEN, NV 89423Ͳ9013                        4799    3/23/2016
ESSANCE BUSINESS GROUP                     1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030               4805    3/23/2016
JESUS & NADIA MARENTES                     12505 BEVERLY BLVD, WITTIER, CA 90501                        4812    3/23/2016
MICHAEL & ELIZABETH POLEN                  15519 SITTING BULL, VICTORVILLE, CA 92395                    4911    3/24/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 220 of 746 Page ID




SAN REMO HESPERIA II LIMITED PARTNERSHIP   3990 RUFFIN ROAD, STE 100, SAN DIEGO, CA 92123               4829    3/24/2016

                                                                                                                                                 Ex. 8
           April 23, 2020                           ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                             Page
                                                                                                                                           Page12 of
                                                                                                                                                  22021
                                                     CERTIFIED LETTERS

FORREST J McKINLEY         1186 CENTER STREET, RIVERSIDE, CA 92507                      4836    3/24/2016
ROBERTO & CYNTHIA GARCIA   17936 DEODAR STREET, HESPERIA, CA 92345                      4843    3/24/2016
CARL & ROXANNE SPEER       13095 OLATHE ROAD, APPLE VALLEY, CA 92308                    4850    3/24/2016
                                                                                                                                                               #:629
                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 221 of 746 Page ID




                                                                                                                   Ex. 8
          April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION               Page
                                                                                                             Page13 of
                                                                                                                    22121
                                                          NONͲ REGISTATION LETTERS SENT

                                                                                                                                   DATE
OWNER NAME                               OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED         NOTES
CEMS INVESTMENT LLC                      5051 SULTANA AVENUE, TEMPLE CITY, CA 91780                     14057 KATELYN STREET        12/28/2015
JOSEPH & MARY SUDIMACK                   350 S JACKSON STREET #442, DENVER, CO 89209                    18825 RANCHERO ROAD         12/28/2015
APPLETREES APPLESEEDS PROPERTIES LLC /
  C/O LINA ZHU                           638 LINDERO CANYON ROAD #508, OAK PARK, CA 91377               18781 JUNIPER STREET           1/7/2016
RAMIREZ FAMILY TRUST
   C/O VIDAL & FIDELA RAMIREZ TRUSTEE    8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET           1/7/2016
LA PAZ HOLDINGS LLC                      8939 EIGHTH AVENUE, HESPERIA, CA 92345                         16284 JUNIPER STREET          1/7/2016
BREAKTHROUGH JOULE LTD                   3848 CAMPUS DRIVE STE 201, NEWPORT BEACH, CA 92660             7981 GAYLOP AVENUE            1/8/2016
ASHRAF TADROS OR MARYAN TADROS           13043 LEAWOOD STREET, VICTORVILLE, CA 92393                    13135 MODESTO COURT           1/8/2016
SAUL OR ALBERT RAIGOSA                   15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE         1/12/2016
McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE         6838 BERGANO PLACE, ALTA LOMA, CA 91701                        16016 PINE STREET            1/13/2016
GENE & IRENE MAH                         291 CORAL VIEW STREET, MONTEREY PARK, CA 91755                 13211 LA CRESCENTA STREE     1/14/2016
SALAZAR LIVING TRUST                                                                                                               1/15/2016 &
C/O SERAFIN SALAZAR                      14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET        02/18/2016
YUSUF ELSAHRGTY C/O ASEM ELSAHRGTY       21017 GRANITE WELLS DRIVE, WALNUT, CA 91789                    16110 SPRUCE STREET          1/19/2016
                                                                                                                                                                                             #:630




II ZHANG                                 634 HERITAGE COURT, AZUSA, CA 91702                            17169 DONERT STREET          1/22/2016
RAMON & GLORIA MUNOZ                     6463 ELMHURST AVENUE, RANCHO CUCAMONGA, CA 91737               16052 JUNIPER STREET          2/1/2016
JAN COSLEY                               17222 MAIN STREET, HESPERIA, CA 92345                          16448 SPRUCE STREET           2/1/2016
GENSHENG JAMES TAN & MAY MAIYI XU        30032 AVENIDA CLASSICA, RANCHO PALOS VERDES, CA                16412 JUNIPER STREET          2/1/2016
DOUGLAS & ALICIA TAYLOR                  5728 BUENA SUERTE ROAD, YUCCA VALLEY, CA 92284                 16292 CHESTNUT STREET         2/1/2016
RUBEN & ELSA ARBUES LIVING TRUST
C/O R A ARBUES & E M A ARBUES            21520 G YOURBA LINDA BLVD. #225, YORBA LINDA, 92887            9269 SECOND AVENUE            2/1/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                      1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT                2/1/2016
CLEARY TRUST C/O JOHN CAPITELI           9487 COMPASS POINT DRIVE SOUTH, SAN DIEGO, CA 92126            17806 WESTLAWN STREET         2/4/2016
SONJA OLIEKANͲPARDU                      P.O. BOX 400549, HESPERIA, CA 92345                            14106 DARTMOUTH STREET        2/4/2016
RUDOLF ZEN                               555 SALVATIERRA WALK #203, STANFORD, CA 94305                  17775 CHESTNUT STREET         2/5/2016
ARTHUR OR MARGARITA ESTRADA              P.O. BOX 370, CHINO, CA 91708                                  15408 PALM STREET             2/8/2016
CORRALES FAMILY TRUSTD
   C/O ALFREDO OR ELYDIA CORRALES        918 SUNKIST AVENUE, LA PUENTE, CA 91746                        18200 HERCULES STREET         2/8/2016
                                                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 222 of 746 Page ID




                                                                                                                                             Ex. 8
           April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                           Page
                                                                                                                                       Page14 of
                                                                                                                                              22221
                                                       NONͲ REGISTATION LETTERS SENT



                                                                                                                              DATE
OWNER NAME                             OWNER ADDRESS                                                  PROPERTY ADDRESS        MAILED
JAYVEE HOPITALITY INC                  14427 S. BERENDO AVENUE #1, GARDENA, CA 90247Ͳ2658             16024 YUCCA STREET       2/11/2016
PIZANO FAMILY TRUST
 C/O LUIS PIZANO                       315 S. MAIN STREET, SANTA ANA, CA 92701                        9669 CHOICEANA AVENUE    2/16/2016
EFREN RODRIGUEZ                        3638 8TH STREET, SAN MARCOS, CA 92078                          19287 LINDAY STREET      2/16/2016
NICK BENETOS                           15679 BEAR VALLEY ROAD, HESPERIA, CA 92345                     16632 SEQUOIA AVENUE     2/16/2016
RUDOLPH OR PATSEY FOISY                10864 EIGHTH AVENUE, HESPERIA,CA 92345                         16688 SEQUOIA AVENUE     2/16/2016
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON           7405 DAYTON AVENUE, HESPERIA, CA 92345                         16067 ORANGE STREET      2/16/2016
MARZVANIAN TATEVOS                     14610 MANZANO ROAD, VICTORVILLE, CA 92392                      14245 SULTANA STREET     2/18/2016
CONCEPCION RIVERA                      2877 WINCHESTER ROAD, BULLHEAD, AZ 86442                       9150 ORANGELEAF COURT    2/18/2016
HALLICK LIVING TRUST                   4267 MARINA CITY DRIVE #404, MARINA DEL REY, CA 90292          14062 KATELYN STREET     2/18/2016
SANTA FE HESPERIA AR LP                151 KALMUS DRIVE #JͲ5, COSTA MESA, CA 92626                    16576 SULTANA STREET     2/18/2016 ???
TRICINELLA P & JK JT LIVING TRUST
C/O ANDREW P & JAYNE K TRICINELLA                                                                     12033 COTTONWOOD
                                                                                                                                                                                   #:631




TRUSTEE                                7185 SVL BOX, VICTORVILLE, CA 92395                            AVENUE                   2/18/2016
MINDY KUM                              6906 PHELAN ROAD, PHELAN, CA 92371                             18440 VALENCIA STREET    2/18/2016
SALAZAR LIVING TRUST
C/O SERAFIN SALAZAR                    14804 SULTANA STREET, HESPERIA, CA 92345                       16040 SEQUOIA STREET     2/18/2016
DRAPER FAMILY TRUST
   C/O HELEN SMITHͲDRAPER              860 HURON DRIVE, CLAREMONT, CA 91711                           16210 OLIVE STREET       2/18/2016
SAUL OR ALBERT RAIGOSA                 15499 PAINTER DRIVE, CHINO HILLS, CA 91709                     7559 HASTINGS AVENUE     2/18/2016
RAMIREZ FAMILY TRUST
  C/O VIDAL & FIDELA RAMIREZ TRUSTEE   8569 MAPLE STREET, HESPERIA, CA 92345                          16210 ORANGE STREET      2/18/2016
YOUNG CHOI II                          8957 SVL BOX, VICTORVILLE, CA 92395                            10786 ARABIAN COURT      2/22/2016
NANCY McAFEEͲLEBRUN J REVͲTR
C/O JULIE ANN McAFEE SUCC TRUSTEE      4907 VISTA DEL MAR AVENUE, BAKERSFIELD, CA 93311               11927 FIRST AVENUE       2/22/2016
MARIA CORCHIS SEPARATE PROP TR
C/OMARIA CORSHIS TRUSTEE               1423 EAST DELTA PLACE, ANAHEIM, CA 92805                       11938 FIRST AVENUE       2/22/2016 I/P
RUDOLF ZEN                             3488 QUARRY PARK DRIVE, SAN JOSE, CA 95136                     17775 CHESTNUT STREET    2/22/2016
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 223 of 746 Page ID




                                                                                                                                       Ex. 8
         April 23, 2020                         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                                 Page15 of
                                                                                                                                        22321
                                                    NONͲ REGISTATION LETTERS SENT


                                                                                                                              DATE
OWNER NAME                          OWNER ADDRESS                                                  PROPERTY ADDRESS           MAILED
LAN NGUYEN ETAL C/O THIEN PHAN        1209 EAST 7TH STREET, LONG BEACH, CA 90813                   11901 FIRST AVENUE          2/22/2016
JOHN DE LAO                           10688 KIAVAN ROAD, APPLE VALLEY, CA 92308                    10001 OAKWOOD AVENUE        2/22/2016
LOIS E PALMER LIVING TRUST
  C/O LOIS PALMER                     2130 SUNSET DRIVE #131, VISTA, CA 92081                      10789 BANNING AVENUE        2/22/2016   MAIL 3/18
WILLIAM WADE BLEISTEIN                911 MONACO CIRCLE, MESQUITE, NV 89027                        11868 FIRST AVENUE          2/22/2016   MAIL 2/26
YOUNG CHOI II                         8957 SVL BOX, VICTORVILLE, CA 92395                          10786 ARABIAN COURT         2/22/2016
OSCAR OR EVANGELINA AGUILERA          8636 SAN CARLOS AVENUE, SOUTH GATE, CA 90280                 17592 LEMON STREET          2/22/2016
JAN COSLEY                            15366 LIVE OAK STREET, HESPERIA, CA 92345                    16446Ͳ16448 SPRUCE STREE    2/23/2016   I/P
SMOKETREE ENT TRUST                   17341 RANCHERO ROAD, RIVERSIDE, CA 92504                     16329 SMOKE TREE STREET     2/23/2016
ANDREW OR ROSLYN NATKER               1501 N. BUNDY DRIVE, LOS ANGELES, CA 90049                   13066 MURRIETA COURT        2/23/2016   I/P
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/23/2016   MAIL 3/18
JACOBSON, JEFFREY D OR QI BIN YING    35 EAST ALEGRIA AVENUE, SIERRA MADRE, CA 91024               13985 SPRUCE STREET         2/23/2016   EMAIL 3/2
CALDERON FAMILY TRUST
  C/O HECTOR OR LUZ CALDERON          7405 DAYTON AVENUE, HESPERIA, CA 92345                       15935 WALNUT AVENUE         2/23/2016 H/D 03/23
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                     15215 ORANGE STREET         2/25/2016
                                                                                                                                                                                     #:632




McCOY LIVING TRUST
 C/O ESTER & DARIN McCOY TRUSTEE      6838 BERGANO PLACE, ALTA LOMA, CA 91701                      16111 ORANGE STREET         2/25/2016
BETH OR PAUL FLEMMING                 20250 PAHUTE ROAD, APPLE VALLEY, CA 92308                    16175 LIVE OAK STREET       2/25/2016
HUYNH NGOC OR THU THANH NGUYEN        9411 GRACKLE AVENUE, FOUNTAIN VALLEY, CA 92708               14050 GOLD STREET           2/29/2016
LEGACY REAL ESTATE                    16392 MARUFFA CIRCLE, HUNTINGTON BEACH, CA 92649             8633 D AVENUE               2/29/2016
YACHIYO WADA TRUST
C/O YACHIYO HANEY TRUSTEE             801 INDEPENDENCE AVENUE #28, CANOGA PARK, CA 91304           17934 CAPRI STREET          2/29/2016 EMAIL 3/3
MARC D MATTHEWS                       8070 SVL BOX, VICTORVILLE, CA 92395Ͳ5164                     8695 C AVENUE               2/29/2016
SULTANA 6 LP                          1667 E LINCOLN AVENUE, ORANGE, CA 92685                      16805 SULTANA STREET        2/29/2016
BRADLEY S THOMPSON
AMY L KUPULAͲTHOMPSON                 P.O. BOX 4822, CARSON CITY, NV 89702                         16837 SULTANA STREET        2/29/2016 MAIL 3/18
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731              12034Ͳ12048 I AVENUE        2/29/2016 MAIL 3/18
ANTONIO A RABOR TR
  VENERANDA S RABOR TR                20262 CHICKASAW ROAD, APPLE VALLEY, CA 92307                 18183 BEAR VALLEY ROAD      2/29/2016
NHAN KHAI HOANG                       16041 JENNER STREET, WESTMINSTER, CA 92683                   18137 BEAR VALLEY ROAD      2/29/2016
                                                                                                                                                  Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 224 of 746 Page ID




CHARLES R DENNEY TR / JOAN A DENNEY T 3235 E PALAMYRA, ORANGE, CA 92869                            18075 BEAR VALLEY ROAD      2/29/2016

                                                                                                                                       Ex. 8
         April 23, 2020                      ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                          Page
                                                                                                                                 Page16 of
                                                                                                                                        22421
                                                      NONͲ REGISTATION LETTERS SENT

JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, TORRANCE, CA 90501                   18545 TALISMAN STREET     2/29/2016
RTED AMERICA LLC                      P.O. BOX 18528, IRVINE, CA 92623                               17644 SEAFORTH STREET     2/29/2016
                                                                                                                              DATE
OWNER NAME                            OWNER ADDRESS                                                  PROPERTY ADDRESS         MAILED
STEPHEN H CHRISTENSEN REV TR
C/O STEPHEN H CHRISTENSEN             285 W 24TH STREET, UPLAND, CA 91784                            11797 HEMLOCK AVENUE      2/29/2016
LINDA CHOU       IͲWEN                11535 BALSAM AVENUE, HESPERIA, CA 92345                        10780 THIRD AVENUE        2/29/2016
MEIͲHIU CHEN CHANG
CHIU LIN CHEN                         846 GLENWICK AVENUE, WALNUT, CA 91789                          10990 BALSAM AVENUE       2/29/2016
MIDNITOL FAMILY LIMITED PARTNERSHIP
C/O JAY JONES AND DESIREE PATNO       34 EXECUTIVE PARK #60, IRVINE, CA 92614                        18103 CAPRI STREET        2/29/2016
SAM NAIZI                             18187 TOPSANNA ROAD, APPLE VALLEY, CA 92308                    14000 JUNIPER STREET      2/29/2016
COBBLESTONE INVESTMENT LLC            10410 LOWER AZUSA ROAD #201, EL MONTE, CA 91731                12034Ͳ12048 I AVENUE      2/29/2016 MAIL 3/18
WILLS, HORST & MARIA TRUST
 C/O MARIA WILLS                      P.O. BOX 1942, APPLE VALLEY , CA 92307                         8896 I AVENUE             2/29/2016
MAVERICK PROPERTIES
  C/O G.J. HOLWERDA                   1217 PASEO DEL MAR, SAN PEDRO, CA 90731                        17562 SEQUOIA STREET      2/29/2016
TERRY ANKEMAN                         19199 TECUMSEH ROAD, APPLE VALLEY, CA 92307                    16317 CHESTNUT STREET      3/3/2016 EMAIL 3/9
                                                                                                                                                                                    #:633




ENRIQUE OR CELIA ULLOA                16113 HERCULES STREET, HESPERIA, CA 92345                      15838 SEQUOIA AVENUE       3/4/2016
JOHN F BICKHAM                        13047 DUSTY ROAD, VIC TORVILLE, CA 92392                       8807 LASSEN AVENUE         3/4/2016 EMAIL 3/23
ESPOLT FAMILY TRUST                   6823 SVL BOX, VICTORVILLE, CA 92395                            9390 BUCKTHORN AVENUE      3/4/2016
GONZALO OR LIVIER LUNA                15371 LIVE OAK STREET, HESPERIA, CA 92345                      15360 MOJAVE STREET        3/4/2016
WON SOEK OR SOOK LEE                  13865 ROSESMARY STREET, HESPERIA, CA 92345                     9095 EIGHTH AVENUE         3/4/2016
MURPHY FAMILY TRUST
 C/O CLAUDIA L MURPHY REVOCABLE TR    1608 HAMILTON LANE, ESCONDIDO, CA 92029                        19236 LINDSAY STREET       3/4/2016
MARION T TONGATE TRUST                16625 JOSHUA STREET, HESPERIA, CA 92345                        16885 PALM STREET          3/4/2016
VMJ INVESTMENTS LLC
 C/O DIVYESH BHAKTA                   1554 BARTON ROAD #300, REDLANDS, CA 92373                      16272 CHESTNUT             3/4/2016
  C/O DAVID KNIGHT & AGNES KNIGHT
TRUSTEES                              3719 LOMINA AVENUE, LONG BEACH, CA 90808Ͳ2117                  9735 PYRITE AVENUE         3/7/2016
FLOENCIO V & MARIA GARCIA TRUST
C/O FLOENCIO V & MARIA LUISA GARCIA   771 S EUCLID STREET, LA HABRA, CA 90631                        16516 LIVE OAK STR4EET     3/7/2016
GURSHARAN SINGH SANDHU & RAJINDER                                                                    13047 RANCHO BERNARDO               EMAIL
KAUR                                  2855 SINGINGWOOD DRIVE. CORONA, CA 92882                       STREET                     3/7/2016 3/23
                                                                                                                                                 Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 225 of 746 Page ID




                                                                                                                                       Ex. 8
          April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                 Page17 of
                                                                                                                                        22521
                                                       NONͲ REGISTATION LETTERS SENT

  C/O ANTHONY SR & CHRISTINE CHIRCO
TRUSTEE                                 19030 PIMLICO ROAD, APPLE VALLEY, CA 92308                    15952 SEQUOIA AVENUE        3/7/2016
DAVID O MacLACHIAN TR                                                                                                                      EMAIL
      DONALDA H MacLACHIAN TR           10161 BROADVIEW PLACE, SANTA ANA, CA 92705                    16153 BEAR VALLEY ROAD      3/7/2016 3/16
CRISMAN LIVING TRUST
C/O ROBERT & VIRGIAN CRIMSON TRUSTEES   3645 DENVER AVENUE, LONG BEACH, CA 90810                      16485 PINE STREET          3/7/2016
HORTENCIA & MARCELA DELGADO             215 VIA MONTENEGRO, ANAHEIM HILLS, CA 92807                   16131 BEAR VALLEY ROAD     3/7/2016 EMAIL 3/16
LEONARD MARSH                           11340 CINERARIA ROAD, VICTORVILLE, CA 92392                   8135 LANGDON AVENUE        3/7/2016
J A CARR                                P.O. BOX 4606, CARLSBAD, CA 92018                             16511 VERDE STREET         3/7/2016
ROBERT NICORIEI                         3848 HALLADAY AVENUE, RIVERSIDE, CA 92503                     16417 MANZANITA STREET     3/7/2016
ISIDORO JIMENEZ                         13333 PARAMOUNT BOULEVARD #B, SOUTH GATE, CA 90280            10730 HESPERIA ROAD        3/7/2016
NAFIZ & AMINUM N HAFIZ                  352 CASTLETON STREET, CAMARILLO, CA 93012                     16422 JUNIPER STREET       3/7/2016
CRC INVESTMENTS LLC                     12056 CORALWOOD COURT, ALTA LOMA, CA 91737                    15972 SEQUOIA AVENUE       3/7/2016
DAVID SHEK                              12023 JADE ROAD, VICTORVILLE, CA 92392                        16210 SEQUOIA AVENUE       3/7/2016
SEQUOIA APARTMENTS LLC                  P.O. 8940, REDLANDS, CA 92375                                 16194 SEQUOIA AVENUE       3/7/2016
VALLEY FIFTH LLC                        P.O. BOX 216006, ESCONDIDO, CA 91426                          12052Ͳ12072 FIFTH AVENUE   3/7/2016 EMAIL 3/23
C/O QUANG VAN AND DEONNE MONG OANH
HO                                 22571 LAKE FOREST LANE, LAKE FOREST, CA 92630                      13901 NETTLE STREET        3/10/2016
                                                                                                                                                                                      #:634




LUCIANO PEREZ MARTINEZ                  1955 CLARK MOUNTAIN ROAD, SAN BERNARDINO, CA 92410            9870 ELEVENTH AVENUE        3/9/2016
ARROSIG PROPERTIES LLC                  12485 INDIAN RIVER DRIVE, APPLE VALLEY, CA 92308              16230 SEQUOIA AVENUE        3/9/2016 EMAIL 3/25
CHANG SUB YUM REV TR
 C/O CHANG SUB AND GRACE M YUM          4418 BEVERLY BOULEVARD, LOS ANGELES, CA 90004                 14727 RANCHERO ROAD        3/9/2016
EDGARDO RAMIREZ                         10570 NEVADA ROAD, PHELAN, CA 92371                           17392 SEQUOIA AVENUE       3/9/2016
MARIA RODRIGUEZ SANDOV AL               335 SOLDANO AVENUE, AZUSA, CA 91702                           17098 BIRCH STREET         3/9/2016
PATRICIA F OR JOHN A RAMMING            P.O. BOX 294121, PHELAN, CA 92371                             15499 LARCH STREET         3/9/2016
MARIO E OR JOANNA L MARQUEZ             12761 BRIDGEWATER DRIVE, CORONA, CA 92880                     16411 CHESTNUT STREET      3/9/2016
CVCR PROPERTIES LLC                     16 HIGH BLUFF, LAGUNA NIGUEL, CA 92677                        8442 ROOSEVELT COURT       3/9/2016 EMAIL 3/17
AHMED FAMILY TRUST
 C/O IQBAL AND MEHNAZ AHMED             P.O. BOX 8181, LA VERNE, CA 91750                             16020 JUNIPER STREET       3/9/2016
THOMAS J BRYANT                         20572 OCOTILLO WAY, APPLE VALLEY, CA 92308                    12020 /12024 ELEVENTH AV   3/9/2016
MAIDA, MUNEM ETAL
MAIDA, MAIDA                            13302 RANCHERO ROAD, OAK HILLS, CA 92344                      12071 ELEVENTH AVENUE      3/9/2016
MICHAEL S VU                            13127 OATMAN DRIVE, RANCHO CUCAMONGA, CA 91739                15746 SEQUOIA AVENUE       3/9/2016
                                                                                                                                                   Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 226 of 746 Page ID




                                                                                                                                         Ex. 8
          April 23, 2020                        ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                         Page
                                                                                                                                   Page18 of
                                                                                                                                          22621
                                                     NONͲ REGISTATION LETTERS SENT

CLAYLES SEQUOIA LLC
    C/O CLAY MATTHEWS JR              6068 CANTEBURY DRIVE, AGOURA HILLS, CA 91301                  15776/15766 SEQUOIA AVE    3/9/2016
BLANQUEL FAMILY TRUST                                                                                                                   EMAIL
    C/O JESUS B AND LUCIA BLANQUEL    1945 S ALMOND COURT, ONTARIO, CA 91762                        15808 SEQUOIA AVENUE       3/9/2016 3/23
ANA ADELA DERAS                       P.O. BOX 1195, SOUTH GATE, CA 90280                           16873 SEQUOIA AVENUE       3/9/2016
CWL DEVELOPMENT LLC                   1142 S DIAMOND BAR BLVD, DIAMOND BAR, CA 91765                15573 RIVERSIDE STREET    3/10/2016 I/P
ANTHONY & DEBRA ECKLOFF               10919 S GROVEDALE, WHITTIER, CA 90603                         10394 SIXTH AVENUE        3/10/2016 MAIL
GENE & HELEN BATY                     626 N DEARBORN SP 19, REDLANDS, CA 92374                      9159 PEACH AVENUE         3/10/2016
JACQUELINE RODRIGUEZ                  10647 CHESTERFIELD STREET, ADELANTO, CA 92301                 18789 WESTLAWN STREET     3/10/2016
DONNA HERNDON                         15810 EL CENTRO ROAD, HESPERIA, CA 92345                      16179 SPRUCE STREET       3/10/2016 MAIL
CINDY DANG                            2859 S EUCLID AVENUE, ONTARIO, CA 91762Ͳ6643                  11090 FIFTH AVENUE        3/11/2016 MAIL
MIGUEL A RAMIREZ & EDELMIRA SOTO      14455 CEDAR STREET, HESPERIA, CA 92345                        19101 LINDSAY STREET      3/11/2016
BING & CHEN GUO                       20510 E MEGHAN COURT, WALNUT, CA 91789                        9670 SAN PABLO AVENUE     3/14/2016
NOE GODINEZ & MARIA T A GONZALEZ      16040 SYCAMORE STREET, HESPERIA, CA 92345                     16435 ORANGE STREET       3/14/2016 MAIL
CALLO TRUST C/O SCOTT SNIDER          1816 SANTO DOMING, CAMARILLO, CA 93012                        17408 SEQUOIA AVENUE      3/14/2016 MAIL
YOO JIN CHONG                         8050 RIGGINS ROAD, PHELAN, CA 92371                           9019 FREMONT COURT        3/14/2016 MAIL
MARTIN C COUSINO                      4516 SAN BAS AVENUE, WOODLAND HILLS, CA 91364                 17477 SEQUOIA AVENUE      3/14/2016 MAIL
DANIELLA FOOT LLC                     42200 MORAGA ROAD, TEMECULA, CA 92591                         11875 A AVENUE            3/14/2016 MAIL
                                                                                                                                                                                   #:635




OLEO LAND LLC                         23805 HAWTHORNE BLVD, TORRANCE, CA 90505                      9162 & 9166 G AVENUE      3/14/2016 MAIL
MATTHEW L ROOT                        P.O. BOX 721792, PINON HILLS, CA 92372                        9120 TO 9124 G AVENUE     3/14/2016 MAIL
MELODEE'S TRUST C/O MOLODEE DAVID     7423 CAMBRIDGE COURT, FONTANA, CA 92326                       9090 G AVENUE             3/14/2016 MAIL
RIGOBERTO QUEZADA                     861 E COLUMBIA AVENUE, POMONA, CA 91767                       16340 OLIVE STREET        3/14/2016 MAIL
CITY OF FONTANA C/O STRADLING                                                                       16404,16416,16428 &
YOCCA CARLSON & RAUTH                 660 NEWPORT CENTER DR #1600, NEWPORT BEACH, CA 92660          16440 ORANGE STREET       3/14/2016 MAIL
FEBRONIO & MARIA GARCIA REV TRUST
C/O FEBRONIO & MARIA GARCIA           14332 LA HABRA ROAD, VICTORVILLE, CA 92392                    11933 & 11947 A AVENUE    3/14/2016 MAIL
FOREST R & JUDITH A BELLAMY FAMILY
TR        C/O JUDITH A BELLAMY        5092 CASPIAN CIRCLE, HUNTINGTON BEACH, CA 92649               11917 A AVENUE            3/14/2016 MAIL
CAPREZ FAMILY TRUST
   C/O CONRAD F & KENNA S CAPREZ TR   902 CUYLER AVENUE, PLACENTIA, CA 92870                        16746 LIME STREET         3/14/2016 MAIL
WILLIAM JOSEPH TORRRES
  SOLONGO BATSUKH                     265 KELLER STREET, MONTEREY PARK, CA 91755                    9168 G AVENUE             3/14/2016 MAIL
JESUS OR NADIA MARENTES               12505 BEVERELY BOULEVARD, WHITTIER, CA 90501                  18545 TALISMAN STREET     3/23/2016 MAIL
                                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 227 of 746 Page ID




ESSENCE BUSINESS GROUP                1015 FREEMONT AVENUE, SOUTH PASADENA, CA 91030                12034Ͳ12048 I AVENUE      3/23/2016 MAIL

                                                                                                                                      Ex. 8
         April 23, 2020                       ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                        Page
                                                                                                                                Page19 of
                                                                                                                                       22721
                                          NONͲ REGISTATION LETTERS SENT

BRADLEY THOMPSON &
   AMY KUMPULA THOMPSON   1358 SARATOGA , MINDEN, NV 89423Ͳ9013                          16837 SULTANAN STREET   3/23/2016    MAIL
                                                                                                                                                                        #:636
                                                                                                                                     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 228 of 746 Page ID




                                                                                                                          Ex. 8
         April 23, 2020            ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                       Page
                                                                                                                    Page20 of
                                                                                                                           22821
                                    NONͲ REGISTATION LETTERS SENT


OWNER NAME             OWNER ADDRESS                                               PROPERTY ADDRESS   PHONE NUMBER
                                                                                                                                                           #:637
                                                                                                                        Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 229 of 746 Page ID




                                                                                                               Ex. 8
      April 23, 2020         ATTACHMENT B TO U.S. FIRST SET OF REQUESTS FOR PRODUCTION                  Page
                                                                                                         Page21 of
                                                                                                                22921
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 230 of 746 Page ID
                                   #:638



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  5 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  6 Riverside, California 92501
    Telephone: (951) 241-7338
  7 Facsimile: (951) 300-0985
  8 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
  9 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 10
                       UNITED STATES DISTRICT COURT
 11
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 12
 13
      UNITED STATES OF AMERICA,                     Case No. 5:19-cv-02298 AB(SPx)
 14
                            Plaintiff,              CITY OF HESPERIA’S
 15                                                 RESPONSES TO PLAINTIFF
                v.                                  UNITED STATES OF AMERICA’S
 16                                                 FIRST SET OF REQUESTS FOR
    CITY OF HESPERIA, COUNTY OF                     PRODUCTION, SET ONE
 17 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                     The Hon. Andre Birotte, Jr.
 18 DEPARTMENT,
                                                    Trial Date:        N/A
 19                         Defendants.
 20
 21 PROPOUNDING PARTY: DEFENDANT, UNITED STATES OF AMERICA
 22 RESPONDING PARTY:                     PLAINTIFF, CITY OF HESPERIA
 23 SET NO.:                              ONE
 24
 25            Defendant, CITY OF HESPERIA (“Responding Party” or “Defendant”)
 26 responds to Plaintiff UNITED STATES OF AMERICA (“Propounding Party” or
 27 “Plaintiff”) Requests for Production of Documents, Set One, as follows:
 28 / / /
      01071.0047/643753 1                                           Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
         CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITED          STATES OF Page AMERICA’S
                                                                                       230
                    FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 231 of 746 Page ID
                                   #:639



  1                            PRELIMINARY STATEMENT
  2         The following statements and general objections apply to and are in addition
  3 to any specific objections made in responses to any particular Request, and apply
  4 not only to the responses made herein, but also to any additional or supplemental
  5 responses provided to the Requests, and shall be incorporated by reference as
  6 though fully set forth in all of the responses appearing on the following pages. The
  7 responses are made solely for the purpose of this legal action and are based on
  8 information presently available to Responding Party.
  9         1.      These answers and objections are made solely for the purpose of this
 10 action.      Each answer is subject to all objections as to competence, relevance,
 11 materiality, propriety, admissibility and all other objections and grounds that would
 12 require the exclusion of any statement herein if any request were asked of or if any
 13 statement contained herein were made by, a witness present and testifying in court,
 14 all of which objections and grounds are expressly reserved and may be interposed at
 15 the time of trial.
 16         2.      While these responses are based upon diligent exploration and
 17 investigation by Responding Party and its counsel, they reflect the current state of
 18 Responding Party’s knowledge respecting the matters about which inquiry is made.
 19 Responding Party have not yet fully completed the investigation of the facts relating
 20 to this case, have not yet interviewed all witnesses, have not yet fully completed
 21 discovery and have not yet completed their preparation for trial in this case.
 22 Accordingly, all of the responses contained herein are based solely upon information
 23 and documents that are presently available to or specifically known by Responding
 24 Party and disclose those contentions that presently occur to Responding Party. It is
 25 anticipated that further discovery, independent investigation, legal research and
 26 analysis will supply additional facts and documents and lead to additions, changes,
 27 and variations from the responses contained herein, and Responding Party reserves
 28 the right to supplement these responses accordingly.
    01071.0047/643753 1
                                             -2-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED        STATES OF AMERICA’S
                                                                             Page 231
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 232 of 746 Page ID
                                   #:640



  1            3.           The following responses are given without prejudice to the right to
  2 produce evidence or witnesses that Responding Party may later discover, subject to
  3 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  4 information contained herein remains preliminary and, in making these responses,
  5 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  6 otherwise change any answer herein as further discovery may make appropriate and
  7 when Responding Party has ascertained all relative facts. The responses contained
  8 herein are made in good faith attempt to supply as much factual information and as
  9 much specification of legal contention as is presently known and should in no way
 10 prejudice Responding Party in relation to further discovery and proceedings.
 11            4.           The responses are based on the information presently available to
 12 Responding Party and no incidental or implied admissions are intended herein. The
 13 fact that Responding Party has answered or responded to all or part of any request
 14 should not be taken as an admission that Responding Party accepts or admits the
 15 existence of any fact set forth or assumed by such request, or that such response
 16 constitutes admissible evidence.
 17            5.           Discovery will continue as long as permitted by statute or stipulation by
 18 the parties, and the investigation of responding party’s attorneys and agents will
 19 continue to and through the middle of this action. Responding party specifically
 20 reserves the right at the time of trial to introduce any evidence from any source which
 21 may hereafter be discovered in testimony from any witness whose identity may
 22 hereafter be discovered.
 23            If any information has unintentionally been omitted from these responses,
 24 Responding Party reserves the right to apply for relief so as to permit the insertion of
 25 the omitted data from these responses.
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                        -3-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                             Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED                 STATES OF AMERICA’S
                                                                                        Page 232
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 233 of 746 Page ID
                                   #:641



  1                                        GENERAL OBJECTIONS
  2            Responding Party asserts the following general objections shall apply to the
  3 Requests in their entirety and which shall be incorporated into the responses of the
  4 Responding Party in each separate Request.
  5            1.           Responding Party objects to the Requests insofar as they seek the
  6 disclosure of information protected by the attorney-client privilege, the joint-defense
  7 privilege, the attorney work-product doctrine, the official information privilege and
  8 the deliberative process privilege, the constitutional or statutory rights of privacy of
  9 any third party or any other legally cognizable and applicable privilege or immunities
 10 against disclosure. To the extent that Responding Party inadvertently discloses any
 11 information that may arguably be protected from discovery under the aforementioned
 12 privileges, doctrines and immunities, such inadvertent disclosure is not intended to
 13 and will not constitute a waiver of any applicable privileges, rights, or statutory
 14 protections. To the extent that any documents are withheld from production pursuant
 15 to any such privileges, rights or statutory protections, Responding Party will produce
 16 a privilege log.
 17            2.           Responding Party’s responses to the Requests are limited to the issues of
 18 this case, Responding Party objects to the Requests insofar as they request information
 19 not concerning the issues in this case or communications involving counsel, on the
 20 grounds that such Requests seek privileged documents, are irrelevant and or constitute
 21 an undue burden on the Responding Party.
 22            3.           Responding Party further objects to the Requests to the extent (i) they
 23 call for confidential and proprietary information; (ii) they require a legal conclusion;
 24 (iii) they seek information that is not relevant to the subject matter of this action and
 25 is not reasonably calculated to lead to the discovery of admissible evidence; (iv) they
 26 contain terms that are vague and ambiguous; (v) they are not reasonably limited in
 27 scope or time and (vi) they may invade the right to privacy of third parties.
 28            4.           All responses are made without waiver and with preservation of:
      01071.0047/643753 1
                                                       -4-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                           Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                    Page 233
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 234 of 746 Page ID
                                   #:642



  1            a.           All questions or objections as to competency, relevancy, materiality,
  2 privilege and admissibility of the responses and production and the subject matter
  3 thereof as evidence for any purpose and in any further proceeding in this action
  4 (including the trial of this action) and in any other action or matter;
  5            b.           The right to object to the use of any such responses and production or
  6 the subject matter thereof, on any ground in any further proceeding in this action
  7 (including the trial of this action) and in any other action or matter;
  8            c.           The right to object on any ground at any time to any demand, request, or
  9 interrogatory for further responses to these or any other discovery requests or
 10 proceedings involved or related to the subject matter of the information or documents
 11 provided or the discovery to which these responses are provided; and
 12            d.           The right at any time to review, correct, add to, supplement or clarify any
 13 of the responses contained herein.
 14            Each of these General Objections is by this reference incorporated fully in that
 15 individual response set forth below, and each individual response is made subject to
 16 and without waiver of such General Objections. Responding Party does not waive
 17 any of these General Objections in response to any specific Request propounded, and
 18 any specific objection made by Responding Party in no respect limits or modifies the
 19 General Objections stated herein. To the extent that specific objections are cited
 20 herein in response to Plaintiff’s Request, those specific objections are provided out of
 21 an abundance of caution and because they are believed to be particularly applicable
 22 to such Request. Such specific objections shall not constitute a waiver of any of the
 23 Preliminary Statement and General Objections.
 24            Subject to and without waiving any of the foregoing, Responding Party makes
 25 the following responses:
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                         -5-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                              Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED                  STATES OF AMERICA’S
                                                                                         Page 234
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 235 of 746 Page ID
                                   #:643



  1         RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
  2
  3 REQUEST FOR PRODUCTION NO. 1:
  4            Your organizational chart(s), including position titles and the names of
  5 individuals who occupied them at any time, from January 1, 2014 to the present.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
  7            The General Objections are hereby incorporated by reference as if set forth in
  8 full herein. Subject to and without waiving the foregoing objections, Responding
  9 Party responds as follows:
 10            Responding Party will produce copies of all responsive documents in its
 11 possession.
 12            Discovery is ongoing and Responding Party reserves the right to supplement
 13 this response if additional responsive documents are later discovered.
 14 REQUEST FOR PRODUCTION NO. 2:
 15            Rosters for all employees at the Hesperia station of the Sheriff’s Department,
 16 including all position titles and names of individuals who occupied them at any time
 17 from January 1, 2014 to the present.
 18 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 19            The General Objections are hereby incorporated by reference as if set forth in
 20 full herein. Subject to and without waiving the foregoing objections, Responding
 21 Party responds as follows:
 22            Responding Party is unable to comply with this request because following a
 23 diligent search and reasonable inquiry, Responding Party is informed and believes
 24 that responsive documents are not in the possession, custody, or control of the
 25 Responding Party because Responding Party does not keep a separate roster of
 26 employees at the Hesperia Station of the Sheriff’s Department.
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                 -6-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 235
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 236 of 746 Page ID
                                   #:644



  1            Responding Party does, however, keep a roster of employees that includes any
  2 employees at the Hesperia station of the Sheriff’s Department, and Responding Party
  3 will produce this document.
  4 REQUEST FOR PRODUCTION NO. 3:
  5            Rosters or other documents showing individuals who, at any time from January
  6 1, 2014 to the present, were assigned to implement or enforce aspects of the
  7 Ordinances, the crime free rental housing program, or the County’s crime free
  8 multifamily housing program for properties in Hesperia.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Subject to and without waiving the foregoing objections, Responding
 12 Party responds as follows:
 13            Responding Party will produce copies of all responsive documents in its
 14 possession.
 15 REQUEST FOR PRODUCTION NO. 4:
 16            All versions of manuals, handbooks, policies, procedures, forms, and guidance
 17 documents related to the crime free rental housing program in Hesperia.
 18 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 19            The General Objections are hereby incorporated by reference as if set forth in
 20 full herein. Subject to and without waiving the foregoing objections, Responding
 21 Party responds as follows:
 22            Responding Party objects to the extent that this request may require the
 23 production of documents subject to attorney-client and attorney work-product
 24 privileges, documents that violate a third party’s constitutional rights to privacy
 25 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 26 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 27 guaranteed by the U.S. Constitution].)
 28 / / /
      01071.0047/643753 1
                                                 -7-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 236
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 237 of 746 Page ID
                                   #:645



  1            The foregoing objections notwithstanding, Responding Party is not presently
  2 aware of any privileged documents that are responsive to this request, and Responding
  3 Party will produce copies of all responsive documents in its possession.
  4 REQUEST FOR PRODUCTION NO. 5:
  5            All training and workshop materials, including but not limited to curricula,
  6 speaker information and credentials, flyers, notices, advertisements, sign-in sheets,
  7 presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and
  8 attendance records related to the crime free rental housing program in Hesperia and/or
  9 the County’s crime free multifamily housing program.
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 11            The General Objections are hereby incorporated by reference as if set forth in
 12 full herein. Subject to and without waiving the foregoing objections, Responding
 13 Party responds as follows:
 14            Responding Party objects to the extent that this request may require the
 15 production of documents subject to attorney-client and attorney work-product
 16 privileges, documents that violate a third party’s constitutional rights to privacy
 17 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 18 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 19 guaranteed by the U.S. Constitution].) Responding Party objects to the extent that
 20 this request may require the production of documents subject to the deliberative
 21 process privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017)
 22 231 F.Supp.3d 368, 379.)
 23            The foregoing objections notwithstanding, Responding Party is not presently
 24 aware of any privileged documents that are responsive to this request, and Responding
 25 Party will produce copies of all responsive documents in its possession.
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                 -8-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 237
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 238 of 746 Page ID
                                   #:646



  1 REQUEST FOR PRODUCTION NO. 6:
  2        All manuals, policies, procedures, or guidance documents related to law
  3 enforcement responses to 911 calls or other calls for service at residential properties
  4 in Hesperia.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
  6        The General Objections are hereby incorporated by reference as if set forth in
  7 full herein. Subject to and without waiving the foregoing objections, Responding
  8 Party responds as follows:
  9        Responding Party objects to the extent that this request may require the
 10 production of documents subject to attorney-client and attorney work-product
 11 privileges, documents that violate a third party’s constitutional rights to privacy
 12 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 13 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 14 guaranteed by the U.S. Constitution].
 15        Responding Party is unable to comply with this request because following a
 16 diligent search and reasonable inquiry, Responding Party is informed and believes
 17 that responsive documents are not in the possession, custody, or control of the
 18 Responding Party.
 19 REQUEST FOR PRODUCTION NO. 7:
 20        All manuals, policies, procedures, or guidance documents related to conducting
 21 searches or inspections at residential properties in Hesperia.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 23        The General Objections are hereby incorporated by reference as if set forth in
 24 full herein. Subject to and without waiving the foregoing objections, Responding
 25 Party responds as follows:
 26        Responding Party is unable to comply with this request because following a
 27 diligent search and reasonable inquiry, Responding Party is informed and believes
 28 that responsive documents are not in the possession, custody, or control of the
    01071.0047/643753 1
                                          -9-               Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 238
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 239 of 746 Page ID
                                   #:647



  1 Responding Party because Responding Party does not keep a separate roster of
  2 employees at the Hesperia Station of the Sheriff’s Department.
  3 REQUEST FOR PRODUCTION NO. 8:
  4            All indices or lists of call codes used in the Sheriff’s Department call history
  5 logs.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
  7            The General Objections are hereby incorporated by reference as if set forth in
  8 full herein. Subject to and without waiving the foregoing objections, Responding
  9 Party responds as follows:
 10            Responding Party is unable to comply with this request because following a
 11 diligent search and reasonable inquiry, Responding Party is informed and believes
 12 that responsive documents are not in the possession, custody, or control of the
 13 Responding Party.
 14 REQUEST FOR PRODUCTION NO. 9:
 15            “Premise history” data for all residential rental properties in Hesperia and
 16 communications about the “premise history” system relating to the crime free rental
 17 housing program, including information about the race of the individual(s) residing
 18 there, the property address, and the parcel number.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
 20            The General Objections are hereby incorporated by reference as if set forth in
 21 full herein. Subject to and without waiving the foregoing objections, Responding
 22 Party responds as follows:
 23            Responding Party is unable to comply with this request because following a
 24 diligent search and reasonable inquiry, Responding Party is informed and believes
 25 that responsive documents are not in the possession, custody, or control of the
 26 Responding Party, were inadvertently destroyed, or never existed.
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                  -10-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                       Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED           STATES OF AMERICA’S
                                                                                  Page 239
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 240 of 746 Page ID
                                   #:648



  1 REQUEST FOR PRODUCTION NO. 10:
  2            Sheriff’s “multiple response forms” for locations in Hesperia including
  3 information about the race of the individual(s) involved, the property address, and the
  4 parcel number, separately producing or identifying those forms relating to (a)
  5 residential owner-occupied properties, (b) residential rental properties, (c) non-
  6 residential properties, and (d) no specific property address (e.g., roadways).
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
  8            The General Objections are hereby incorporated by reference as if set forth in
  9 full herein. Subject to and without waiving the foregoing objections, Responding
 10 Party responds as follows:
 11            Responding Party objects to the extent that this request may require the
 12 production of documents subject to attorney-client and attorney work-product
 13 privileges, documents that violate a third party’s constitutional rights to privacy
 14 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 15 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 16 guaranteed by the U.S. Constitution].
 17            The foregoing objections notwithstanding, Responding Party is not presently
 18 aware of any privileged documents that are responsive to this request, and Responding
 19 Party will produce copies of all responsive documents in its possession.
 20 REQUEST FOR PRODUCTION NO. 11:
 21            Documents and data showing calls for service by the Sheriff at locations in
 22 Hesperia including information about the race of the individual(s) involved, the
 23 property address, and the parcel number, separately producing or identifying calls for
 24 service at (a) residential owner-occupied properties, (b) residential rental properties,
 25 (c) non-residential properties, and (d) no specific property address (e.g., roadways).
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -11-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 240
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 241 of 746 Page ID
                                   #:649



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
  2         The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Subject to and without waiving the foregoing objections, Responding
  4 Party responds as follows:
  5         Responding Party objects to the extent that this request may require the
  6 production of documents subject to attorney-client and attorney work-product
  7 privileges, documents that violate a third party’s constitutional rights to privacy
  8 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  9 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 10 guaranteed by the U.S. Constitution].
 11         The foregoing objections notwithstanding, Responding Party is not presently
 12 aware of any privileged documents that are responsive to this request, and Responding
 13 Party will produce copies of all responsive documents in its possession.
 14 REQUEST FOR PRODUCTION NO. 12:
 15         Citations or summonses issued by the Sheriff for criminal violations occurring
 16 in Hesperia and/or to residents of Hesperia including information about the race of
 17 the individual(s) involved, the property address, and the parcel number, separately
 18 producing or identifying those citations or summonses issued to a resident of or for a
 19 violation occurring at (a) residential owner-occupied properties, (b) residential rental
 20 properties, (c) non-residential properties, and (d) no specific property address (e.g.,
 21 roadways).
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 23         The General Objections are hereby incorporated by reference as if set forth in
 24 full herein. Subject to and without waiving the foregoing objections, Responding
 25 Party responds as follows:
 26         Responding Party objects to the extent that this request may require the
 27 production of documents subject to attorney-client and attorney work-product
 28 privileges, documents that violate a third party’s constitutional rights to privacy
    01071.0047/643753 1
                                           -12-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 241
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 242 of 746 Page ID
                                   #:650



  1 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  2 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  3 guaranteed by the U.S. Constitution].
  4            The foregoing objections notwithstanding, Responding Party is not presently
  5 aware of any privileged documents that are responsive to this request, and Responding
  6 Party will produce copies of all responsive documents in its possession.
  7 REQUEST FOR PRODUCTION NO. 13:
  8            Documents and data about arrests—including arrest reports, incident reports,
  9 charging statements, probable cause affidavits, audio and video recordings, and other
 10 arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
 11 Hesperia including information about the race of the individual(s) involved, the
 12 property address, and the parcel number, separately producing or identifying those
 13 documents relating to arrests occurring at or of individuals residing in (a) residential
 14 owner-occupied properties, (b) residential rental properties, (c) non-residential
 15 properties, and (d) no specific property address (e.g., roadways).
 16 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 17            The General Objections are hereby incorporated by reference as if set forth in
 18 full herein. Subject to and without waiving the foregoing objections, Responding
 19 Party responds as follows:
 20            Responding Party is unable to comply with this request because following a
 21 diligent search and reasonable inquiry, Responding Party is informed and believes
 22 that responsive documents are not in the possession, custody, or control of the
 23 Responding Party. Responding Party is informed and believes that any documents
 24 responsive to this request would be in the possession of the San Bernardino County
 25 Sheriff’s Department.
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -13-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 242
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 243 of 746 Page ID
                                   #:651



  1 REQUEST FOR PRODUCTION NO. 14:
  2         Documents and data sufficient to show the date and location of homicides in
  3 Hesperia from January 1, 2010 to present, and the home address of alleged
  4 perpetrators of those homicides, including the property address(es) and parcel
  5 number(s), separately producing or identifying homicides occurring at (a) residential
  6 owner-occupied properties, (b) residential rental properties, (c) non-residential
  7 properties, and (d) no specific property address (e.g., roadways).
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
  9         The General Objections are hereby incorporated by reference as if set forth in
 10 full herein. Subject to and without waiving the foregoing objections, Responding
 11 Party responds as follows:
 12         Responding Party is unable to comply with this request because following a
 13 diligent search and reasonable inquiry, Responding Party is informed and believes
 14 that responsive documents are not in the possession, custody, or control of the
 15 Responding Party, were inadvertently destroyed, or never existed. Responding Party
 16 is informed and believes that any documents responsive to this request would be in
 17 the possession of the San Bernardino County Sheriff’s Department.
 18 REQUEST FOR PRODUCTION NO. 15:
 19         Documents and data classifying or identifying properties in Hesperia by
 20 address as (a) residential owner-occupied properties, (b) residential rental properties,
 21 and (c) non-residential properties, including maps, zoning data, geographic
 22 information system (GIS) data, utilities data, and/or tax assessment data.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
 24         The General Objections are hereby incorporated by reference as if set forth in
 25 full herein. Subject to and without waiving the foregoing objections, Responding
 26 Party responds as follows:
 27         Responding Party is unable to comply with this request because following a
 28 diligent search and reasonable inquiry, Responding Party is informed and believes
    01071.0047/643753 1
                                            -14-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 243
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 244 of 746 Page ID
                                   #:652



  1 that responsive documents are not in the possession, custody, or control of the
  2 Responding Party.
  3 REQUEST FOR PRODUCTION NO. 16:
  4            Documents reporting or tracking, by address of a property, information relating
  5 to criminal activity, nuisance activity, Sheriff’s activity, or calls for service at
  6 properties in Hesperia, including monthly “crime analysis” reports and other monthly
  7 call logs, “CFMHP reports,” “CPRA history reports,” and call for service reports.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
  9            The General Objections are hereby incorporated by reference as if set forth in
 10 full herein. Subject to and without waiving the foregoing objections, Responding
 11 Party responds as follows:
 12            Responding Party objects to the extent that this request may require the
 13 production of documents subject to attorney-client and attorney work-product
 14 privileges, documents that violate a third party’s constitutional rights to privacy
 15 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 16 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 17 guaranteed by the U.S. Constitution].
 18            The foregoing objections notwithstanding, Responding Party is not presently
 19 aware of any privileged documents that are responsive to this request, and Responding
 20 Party will produce copies of all responsive documents in its possession.
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                 -15-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 244
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 245 of 746 Page ID
                                   #:653



  1 REQUEST FOR PRODUCTION NO. 17:
  2            Documents and data used to track information related to the crime free rental
  3 housing program in Hesperia, including but not limited to spreadsheets and lists of all
  4 residential rental properties, contacts or owner’s agents at residential rental properties,
  5 registered properties or owners, un-registered properties or owners, tenant screenings,
  6 individuals deemed to be in violation of the Ordinances or the crime free rental
  7 housing program, individuals tracked for allegedly causing public nuisances, a
  8 “future-cite list,” evictions or voluntary moves, inspections, training class contacts,
  9 citations, appeals, and the most recent version of the Excel spreadsheet attached
 10 hereto as Attachment B (including information indicating the date when it was last
 11 updated).
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 13            The General Objections are hereby incorporated by reference as if set forth in
 14 full herein. Subject to and without waiving the foregoing objections, Responding
 15 Party responds as follows:
 16            Responding Party objects to the extent that this request may require the
 17 production of documents subject to attorney-client and attorney work-product
 18 privileges, documents that violate a third party’s constitutional rights to privacy
 19 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 20 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 21 guaranteed by the U.S. Constitution].
 22            The foregoing objections notwithstanding, Responding Party is not presently
 23 aware of any privileged documents that are responsive to this request, and Responding
 24 Party will produce copies of all responsive documents in its possession.
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -16-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 245
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 246 of 746 Page ID
                                   #:654



  1 REQUEST FOR PRODUCTION NO. 18:
  2            Data, documents, or other information related to Hesperia’s crime free rental
  3 housing program created in, stored in, or generated using the crime free “Easy
  4 Tracking” software or any similar databases or software either by you or on your
  5 behalf.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
  7            The General Objections are hereby incorporated by reference as if set forth in
  8 full herein. Subject to and without waiving the foregoing objections, Responding
  9 Party responds as follows:
 10            Responding Party is unable to comply with this request because following a
 11 diligent search and reasonable inquiry, Responding Party is informed and believes
 12 that responsive documents are not in the possession, custody, or control of the
 13 Responding Party, were inadvertently destroyed, or never existed. Responding Party
 14 is informed and believes that any documents responsive to this request would be in
 15 the possession of the San Bernardino County Sheriff’s Department.
 16 REQUEST FOR PRODUCTION NO. 19:
 17            Information about your use of the “Easy Tracking” software or any similar
 18 databases or software, including contracts or other agreements for its purchase or use,
 19 billing, list(s) of users, manuals and training materials, and communications.
 20 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 21            The General Objections are hereby incorporated by reference as if set forth in
 22 full herein. Subject to and without waiving the foregoing objections, Responding
 23 Party responds as follows:
 24            Responding Party is unable to comply with this request because following a
 25 diligent search and reasonable inquiry, Responding Party is informed and believes
 26 that responsive documents are not in the possession, custody, or control of the
 27 Responding Party, were inadvertently destroyed, or never existed.
 28 / / /
      01071.0047/643753 1
                                                 -17-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 246
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 247 of 746 Page ID
                                   #:655



  1 REQUEST FOR PRODUCTION NO. 20:
  2         All documents or other information related to the crime free rental housing
  3 program that were created in, stored in, or generated by or using “Data Ticket” either
  4 by you or on your behalf.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
  6         The General Objections are hereby incorporated by reference as if set forth in
  7 full herein. Subject to and without waiving the foregoing objections, Responding
  8 Party responds as follows:
  9         Responding Party objects to the extent that this request may require the
 10 production of documents subject to attorney-client and attorney work-product
 11 privileges, documents that violate a third party’s constitutional rights to privacy
 12 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 13 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 14 guaranteed by the U.S. Constitution].
 15         The foregoing objections notwithstanding, Responding Party is not presently
 16 aware of any privileged documents that are responsive to this request, and Responding
 17 Party will produce copies of all responsive documents in its possession.
 18 REQUEST FOR PRODUCTION NO. 21:
 19         Information about your use of “Data Ticket,” including contracts or other
 20 agreements for its purchase or licensing, billing, list(s) of users, manuals and training
 21 materials, and communications.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
 23         The General Objections are hereby incorporated by reference as if set forth in
 24 full herein. Subject to and without waiving the foregoing objections, Responding
 25 Party responds as follows:
 26         The foregoing objects notwithstanding, Responding Party is not presently
 27 aware of any privileged documents that are responsive to this request, and Responding
 28 Party will produce copies of all responsive documents in its possession.
    01071.0047/643753 1
                                             -18-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 247
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 248 of 746 Page ID
                                   #:656



  1 REQUEST FOR PRODUCTION NO. 22:
  2            Communications with property owners, property managers, or tenants of
  3 properties in Hesperia relating to the crime free rental housing program, including
  4 notifications about calls for service, arrests, criminal activity, nuisances, disturbances,
  5 and responses thereto; monthly reports; relating to tenant screenings; relating to
  6 training; relating to property registration (including the online registration feature);
  7 relating to leases and/or the crime free lease addendum; relating to move-out or
  8 eviction or threat thereof; relating to inspections or searches of property; relating to
  9 the enactment of the Ordinances (including the drafting of the Ordinances, the reasons
 10 for the Ordinances, or potential concerns raised concerning the Ordinances); relating
 11 to the description of the crime free rental housing program and its requirements;
 12 relating to fines and fees imposed under the Ordinances or appeals of such fines and
 13 fees; and relating to the legality or enforceability of the Ordinances.
 14 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
 15            The General Objections are hereby incorporated by reference as if set forth in
 16 full herein. Subject to and without waiving the foregoing objections, Responding
 17 Party responds as follows:
 18            Responding Party objects to the extent that this request may require the
 19 production of documents subject to attorney-client and attorney work-product
 20 privileges, documents that violate a third party’s constitutional rights to privacy
 21 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 22 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 23 guaranteed by the U.S. Constitution].
 24            The foregoing objections notwithstanding, Responding Party is not presently
 25 aware of any privileged documents that are responsive to this request, and Responding
 26 Party will produce copies of all responsive documents in its possession.
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -19-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 248
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 249 of 746 Page ID
                                   #:657



  1 REQUEST FOR PRODUCTION NO. 23:
  2            Documents relating to citations issued to property owners and property
  3 managers relating to Hesperia’s crime free rental housing program, including those
  4 documents constituting or showing the citations, data and documents tracking and
  5 listing citations (including all such lists maintained by Tina Bulgarelli), and
  6 communications.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
  8            The General Objections are hereby incorporated by reference as if set forth in
  9 full herein. Subject to and without waiving the foregoing objections, Responding
 10 Party responds as follows:
 11            Responding Party objects to the extent that this request may require the
 12 production of documents subject to attorney-client and attorney work-product
 13 privileges, documents that violate a third party’s constitutional rights to privacy
 14 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 15 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 16 guaranteed by the U.S. Constitution].
 17            Responding Party will produce copies of all responsive, non-privileged
 18 documents in its possession.
 19 REQUEST FOR PRODUCTION NO. 24:
 20            Documents relating to hearings or appeals of citations issued to property
 21 owners and property managers relating to Hesperia’s crime free rental housing
 22 program, including appeal packets or files, data and documents tracking or listing
 23 hearings and/or appeals (including all versions of lists maintained by Tina Bulgarelli),
 24 appeals decisions, and communications.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 26            The General Objections are hereby incorporated by reference as if set forth in
 27 full herein. Subject to and without waiving the foregoing objections, Responding
 28 Party responds as follows:
      01071.0047/643753 1
                                                -20-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 249
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 250 of 746 Page ID
                                   #:658



  1            Responding Party objects to the extent that this request may require the
  2 production of documents subject to attorney-client and attorney work-product
  3 privileges, documents that violate a third party’s constitutional rights to privacy
  4 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  5 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  6 guaranteed by the U.S. Constitution].
  7            Responding Party will produce copies of all responsive, non-privileged
  8 documents in its possession.
  9 REQUEST FOR PRODUCTION NO. 25:
 10            Documents showing monetary fines or other penalties imposed, paid, or waived
 11 relating to the crime free rental housing program, both individually and compilations,
 12 summaries, or reports.
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
 14            The General Objections are hereby incorporated by reference as if set forth in
 15 full herein. Subject to and without waiving the foregoing objections, Responding
 16 Party responds as follows:
 17            Responding Party objects to the extent that this request may require the
 18 production of documents subject to attorney-client and attorney work-product
 19 privileges, documents that violate a third party’s constitutional rights to privacy
 20 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 21 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 22 guaranteed by the U.S. Constitution].
 23            The foregoing objections notwithstanding, Responding Party is not presently
 24 aware of any privileged documents that are responsive to this request, and Responding
 25 Party will produce copies of all responsive documents in its possession.
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -21-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 250
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 251 of 746 Page ID
                                   #:659



  1 REQUEST FOR PRODUCTION NO. 26:
  2            Documents relating to screening of tenants or applicants for housing in
  3 Hesperia relating to the crime free rental housing program, including
  4 communications, internal standards or procedures, requests for screening from
  5 property owners or managers, documents and information provided by property
  6 owners or managers, documents showing the actions you took to screen, the results
  7 of your screening, your response to the property owner or manager, and further action
  8 you and/or the property owners or managers took thereafter.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Subject to and without waiving the foregoing objections, Responding
 12 Party responds as follows:
 13            Responding Party objects to the extent that this request may require the
 14 production of documents subject to attorney-client and attorney work-product
 15 privileges, documents that violate a third party’s constitutional rights to privacy
 16 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 17 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 18 guaranteed by the U.S. Constitution].
 19            The foregoing objections notwithstanding, Responding Party is not presently
 20 aware of any privileged documents that are responsive to this request, and Responding
 21 Party will produce copies of all responsive documents in its possession.
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -22-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 251
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 252 of 746 Page ID
                                   #:660



  1 REQUEST FOR PRODUCTION NO. 27:
  2            Data and documents relating to evictions, “voluntary move outs,” or notices to
  3 cure or to vacate relating to the crime free rental housing program, including all
  4 tracking information or lists, property and resident information, reports or statistical
  5 information showing counts of each at a given time, court filings or documents
  6 relating to court proceedings, notices, postings, settlement agreements, police or
  7 incident reports, dispatch logs, audio and video recordings of Sheriff’s Department
  8 activity, and communications.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Subject to and without waiving the foregoing objections, Responding
 12 Party responds as follows:
 13            Responding Party objects to the extent that this request may require the
 14 production of documents subject to attorney-client and attorney work-product
 15 privileges, documents that violate a third party’s constitutional rights to privacy
 16 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 17 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 18 guaranteed by the U.S. Constitution].
 19            The foregoing objections notwithstanding, Responding Party is not presently
 20 aware of any privileged documents that are responsive to this request, and Responding
 21 Party will produce copies of all responsive documents in its possession.
 22 REQUEST FOR PRODUCTION NO. 28:
 23            All communications between Defendants’ personnel working on the crime free
 24 rental housing program and personnel from the San Bernardino County Probation
 25 Department, including regarding probation checks, property searches, and
 26 inspections.
 27 / / /
 28
      01071.0047/643753 1
                                                -23-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 252
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 253 of 746 Page ID
                                   #:661



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
  2         The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Subject to and without waiving the foregoing objections, Responding
  4 Party responds as follows:
  5         Responding Party objects to the extent that this request may require the
  6 production of documents subject to attorney-client and attorney work-product
  7 privileges, documents that violate a third party’s constitutional rights to privacy
  8 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  9 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 10 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 11 request may require the production of documents subject to the joint defense privilege.
 12 (U.S. v. Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 13         Responding Party will produce copies of all responsive, non-privileged
 14 documents in its possession.
 15 REQUEST FOR PRODUCTION NO. 29:
 16         Your press releases, public statements and interviews (including written
 17 statements as well as audio and video recordings), content in newsletters (including
 18 the “Hesperia Horizon”), content that was posted previously on your website or social
 19 media accounts but which is no longer available publicly, and social media activity
 20 (including posts, likes, shares, and comments) on your accounts and/or your officials,
 21 officers, and employees’ accounts regarding the crime free rental housing program.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
 23         The General Objections are hereby incorporated by reference as if set forth in
 24 full herein. Subject to and without waiving the foregoing objections, Responding
 25 Party responds as follows:
 26         The foregoing objections notwithstanding, Responding Party is not presently
 27 aware of any privileged documents that are responsive to this request, and Responding
 28 Party will produce copies of all responsive documents in its possession.
    01071.0047/643753 1
                                             -24-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 253
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 254 of 746 Page ID
                                   #:662



  1 REQUEST FOR PRODUCTION NO. 30:
  2            Documents relating to the design and enactment of the 2015 Ordinance,
  3 including analyses, memoranda, notes, communications, reports, meeting minutes,
  4 agenda, packets and background materials prepared for your Council members, audio
  5 and/or video of your Council’s meetings and any transcripts thereof, news reports,
  6 social media activity, statements or information provided by the public, and all
  7 documents considered during the process of enacting the 2015 Ordinance.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
  9            The General Objections are hereby incorporated by reference as if set forth in
 10 full herein. Subject to and without waiving the foregoing objections, Responding
 11 Party responds as follows:
 12            Responding Party objects to the extent that this request may require the
 13 production of documents subject to attorney-client and attorney work-product
 14 privileges, documents that violate a third party’s constitutional rights to privacy
 15 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 16 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 17 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 18 request may require the production of documents subject to the deliberative process
 19 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 20 F.Supp.3d 368, 379.)
 21            The foregoing objections notwithstanding, Responding Party will produce
 22 copies of all non-privileged responsive documents in its possession.
 23 REQUEST FOR PRODUCTION NO. 31:
 24            Documents relating to the design and enactment of the 2017 Ordinance,
 25 including analyses, memoranda, notes, communications, reports, minutes, agenda,
 26 packets and background materials prepared for your Council members, audio and/or
 27 video of your Council’s meetings and any transcripts thereof, news reports, social
 28
      01071.0047/643753 1
                                                -25-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 254
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 255 of 746 Page ID
                                   #:663



  1 media, statements or information provided by the public, and all documents
  2 considered during the process of enacting the 2017 Ordinance.
  3 RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
  4            The General Objections are hereby incorporated by reference as if set forth in
  5 full herein. Subject to and without waiving the foregoing objections, Responding
  6 Party responds as follows:
  7            Responding Party objects to the extent that this request may require the
  8 production of documents subject to attorney-client and attorney work-product
  9 privileges, documents that violate a third party’s constitutional rights to privacy
 10 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 11 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 12 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 13 request may require the production of documents subject to the deliberative process
 14 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 15 F.Supp.3d 368, 379.)
 16            The foregoing objections notwithstanding, Responding Party will produce
 17 copies of all non-privileged responsive documents in its possession.
 18 REQUEST FOR PRODUCTION NO. 32:
 19            Documents relating to meetings (including, but not limited to, official Council
 20 meetings) in which the crime free rental housing program in Hesperia was discussed,
 21 including agendas, minutes, audio and/or video recordings and any transcripts thereof,
 22 advertisements or notices in any media (including social media), statements or
 23 submissions by the public (related to the crime free rental housing program), packets
 24 and background materials prepared for your Council members, notes taken, and
 25 communications about the crime free rental housing program relating to the particular
 26 meeting.           As defined, drafts and non-final or non-duplicate versions must be
 27 produced.
 28 / / /
      01071.0047/643753 1
                                                 -26-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 255
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 256 of 746 Page ID
                                   #:664



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
  2            The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Subject to and without waiving the foregoing objections, Responding
  4 Party responds as follows:
  5            Responding Party objects to the extent that this request may require the
  6 production of documents subject to attorney-client and attorney work-product
  7 privileges, documents that violate a third party’s constitutional rights to privacy
  8 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  9 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 10 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 11 request may require the production of documents subject to the deliberative process
 12 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 13 F.Supp.3d 368, 379.)
 14            The foregoing objections notwithstanding, Responding Party will produce
 15 copies of all non-privileged responsive documents in its possession.
 16 REQUEST FOR PRODUCTION NO. 33:
 17            All versions of contracts or agreements between (a) the City and (b) either the
 18 County or the Sheriff’s Department regarding the provision of policing services to or
 19 in the City.
 20 RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
 21            The General Objections are hereby incorporated by reference as if set forth in
 22 full herein. Subject to and without waiving the foregoing objections, Responding
 23 Party responds as follows:
 24            The foregoing objections notwithstanding, Responding Party is not presently
 25 aware of any privileged documents that are responsive to this request, and Responding
 26 Party will produce copies of all responsive documents in its possession.
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                 -27-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 256
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 257 of 746 Page ID
                                   #:665



  1 REQUEST FOR PRODUCTION NO. 34:
  2            All documents, including data, information, and analyses, relating to Nils
  3 Bentsen’s recommendation that the City adopt a crime free rental housing program,
  4 including analyses and reports created to assess the need for the crime free rental
  5 housing program, the data and documents used to generate such analyses and reports,
  6 notes and workpapers (including drafts and markups), and communications about the
  7 recommendation and its basis.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
  9            The General Objections are hereby incorporated by reference as if set forth in
 10 full herein. Subject to and without waiving the foregoing objections, Responding
 11 Party responds as follows:
 12            Responding Party objects to the extent that this request may require the
 13 production of documents subject to attorney-client and attorney work-product
 14 privileges, documents that violate a third party’s constitutional rights to privacy
 15 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 16 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 17 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 18 request may require the production of documents subject to the deliberative process
 19 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 20 F.Supp.3d 368, 379.) Responding Party objects to the extent that this request may
 21 require the production of documents subject to the joint defense privilege. (U.S. v.
 22 Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 23            The foregoing objections notwithstanding, Responding Party will produce
 24 copies of all non-privileged responsive documents in its possession.
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -28-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 257
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 258 of 746 Page ID
                                   #:666



  1 REQUEST FOR PRODUCTION NO. 35:
  2            Documents relating to reports (periodic or ad hoc), audits, analyses, or
  3 assessments of the crime free rental housing program in Hesperia after its adoption,
  4 including the statistical information and other data used to generate such reports or
  5 assessments.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
  7            The General Objections are hereby incorporated by reference as if set forth in
  8 full herein. Subject to and without waiving the foregoing objections, Responding
  9 Party responds as follows:
 10            Responding Party objects to the extent that this request may require the
 11 production of documents subject to attorney-client and attorney work-product
 12 privileges, documents that violate a third party’s constitutional rights to privacy
 13 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 14 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 15 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 16 request may require the production of documents subject to the deliberative process
 17 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 18 F.Supp.3d 368, 379.) Responding Party objects to the extent that this request may
 19 require the production of documents subject to the joint defense privilege. (U.S. v.
 20 Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 21            The foregoing objections notwithstanding, Responding Party is not presently
 22 aware of any privileged documents that are responsive to this request, and Responding
 23 Party will produce copies of all responsive documents in its possession.
 24 REQUEST FOR PRODUCTION NO. 36:
 25            Documents relating to reports (periodic or ad hoc), audits, analyses, or
 26 assessments of the effectiveness of the County’s crime free multifamily housing
 27 program, including the statistical information and other data used to generate such
 28 reports or assessments.
      01071.0047/643753 1
                                                -29-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 258
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 259 of 746 Page ID
                                   #:667



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
  2         The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Subject to and without waiving the foregoing objections, Responding
  4 Party responds as follows:
  5         Responding Party objects to the extent that this request may require the
  6 production of documents subject to attorney-client and attorney work-product
  7 privileges, documents that violate a third party’s constitutional rights to privacy
  8 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
  9 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 10 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 11 request may require the production of documents subject to the deliberative process
 12 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 13 F.Supp.3d 368, 379.) Responding Party objects to the extent that this request may
 14 require the production of documents subject to the joint defense privilege. (U.S. v.
 15 Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 16         The foregoing objections notwithstanding, Responding Party is not presently
 17 aware of any privileged documents that are responsive to this request, and Responding
 18 Party will produce copies of all responsive documents in its possession.
 19 REQUEST FOR PRODUCTION NO. 37:
 20         Documents relating to annual crime reports produced by the Sheriff’s
 21 Department from 2014 through to the present, including (as defined above) all
 22 versions, drafts, and communications.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
 24         The General Objections are hereby incorporated by reference as if set forth in
 25 full herein. Subject to and without waiving the foregoing objections, Responding
 26 Party responds as follows:
 27         Responding Party is unable to comply with this request because following a
 28 diligent search and reasonable inquiry, Responding Party is informed and believes
    01071.0047/643753 1
                                            -30-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 9
        CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED STATES OF AMERICA’S
                                                                  Page 259
                   FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 260 of 746 Page ID
                                   #:668



  1 that responsive documents are not in the possession, custody, or control of the
  2 Responding Party, were inadvertently destroyed, or never existed.
  3 REQUEST FOR PRODUCTION NO. 38:
  4            All documents that relate to complaints (formal or informal) made to, or
  5 grievances, administrative claims, or lawsuits filed against the City of Hesperia
  6 related to the crime free rental housing program and/or the County’s crime free
  7 multifamily housing program. Responsive information includes all responses to such
  8 complaints, grievances, claims, or lawsuit.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Subject to and without waiving the foregoing objections, Responding
 12 Party responds as follows:
 13            Responding Party objects to the extent that this request may require the
 14 production of documents subject to attorney-client and attorney work-product
 15 privileges, documents that violate a third party’s constitutional rights to privacy
 16 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 17 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 18 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 19 request may require the production of documents subject to the deliberative process
 20 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 21 F.Supp.3d 368, 379.) Responding Party objects to the extent that this request may
 22 require the production of documents subject to the joint defense privilege. (U.S. v.
 23 Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 24            The foregoing objections notwithstanding, Responding Party will produce
 25 copies of all non-privileged responsive documents in its possession.
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -31-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 260
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 261 of 746 Page ID
                                   #:669



  1 REQUEST FOR PRODUCTION NO. 39:
  2            All documents that relate to complaints (formal or informal) made to, or
  3 grievances, administrative claims, or lawsuits filed against City of Hesperia alleging
  4 discrimination or other civil rights violations either in Hesperia or involving personnel
  5 who worked at the Sheriff’s Hesperia station. Responsive information also includes
  6 all responses to such complaints, grievances, claims, or lawsuits.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
  8            The General Objections are hereby incorporated by reference as if set forth in
  9 full herein. Subject to and without waiving the foregoing objections, Responding
 10 Party responds as follows:
 11            Responding Party objects to the extent that this request may require the
 12 production of documents subject to attorney-client and attorney work-product
 13 privileges, documents that violate a third party’s constitutional rights to privacy
 14 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 15 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 16 guaranteed by the U.S. Constitution]. Responding Party objects to the extent that this
 17 request may require the production of documents subject to the deliberative process
 18 privilege. (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 19 F.Supp.3d 368, 379.) Responding Party objects to the extent that this request may
 20 require the production of documents subject to the joint defense privilege. (U.S. v.
 21 Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)
 22            The foregoing objections notwithstanding, Responding Party will produce
 23 copies of all non-privileged responsive documents in its possession.
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                -32-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 261
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 262 of 746 Page ID
                                   #:670



  1 REQUEST FOR PRODUCTION NO. 40:
  2            All maps or similar documents used to log or track data for any purpose related
  3 to the crime free rental housing program in Hesperia.
  4 RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
  5            The General Objections are hereby incorporated by reference as if set forth in
  6 full herein. Subject to and without waiving the foregoing objections, Responding
  7 Party responds as follows:
  8            Responding Party is unable to comply with this request because following a
  9 diligent search and reasonable inquiry, Responding Party is informed and believes
 10 that responsive documents are not in the possession, custody, or control of the
 11 Responding Party, were inadvertently destroyed, or never existed.
 12 REQUEST FOR PRODUCTION NO. 41:
 13            All emails sent to and from the email address
 14 CrimeFreeRental@cityofhesperia.us, as well as any saved drafts and contact list(s).
 15 / / /
 16 / / /
 17 / / /
 18 / / /
 19 / / /
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643753 1
                                                 -33-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED          STATES OF AMERICA’S
                                                                                 Page 262
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 263 of 746 Page ID
                                   #:671



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
  2            The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Subject to and without waiving the foregoing objections, Responding
  4 Party responds as follows:
  5            Responding Party is unable to comply with this request because following a
  6 diligent search and reasonable inquiry, Responding Party is informed and believes
  7 that responsive documents are not in the possession, custody, or control of the
  8 Responding Party, were inadvertently destroyed, or never existed. Emails sent to this
  9 email address are automatically forwarded to San Bernardino County staff and are not
 10 maintained or reviewed by any employees of the City.
 11
 12 DATED: June 26, 2020                    ALESHIRE & WYNDER, LLP
                                            ERIC L. DUNN
 13
                                            STEPHEN R. ONSTOT
 14                                         BRADEN J. HOLLY
                                            ERIKA D GREEN
 15
 16
 17                                         By:
 18                                               BRADEN J. HOLLY
 19                                               Attorneys for CITY OF HESPERIA,
                                                  COUNTY OF SAN BERNARDINO, and
 20                                               SAN BERNARDINO COUNTY
 21                                               SHERIFF’S DEPARTMENT

 22
 23
 24
 25
 26
 27
 28
      01071.0047/643753 1
                                                  -34-             Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 9
          CITY OF HESPERIA’S RESPONSE TO PLAINTIFF UNITED         STATES OF AMERICA’S
                                                                                Page 263
                     FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 264 of 746 Page ID
                                   #:672



  1                                   PROOF OF SERVICE
  2      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
          SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                            DEPARTMENT
                            Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
          At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
          On June 26, 2020, I served true copies of the following document(s) described
  8 as CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITED STATES
    OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
  9 on the interested parties in this action as follows:
 10          BY MAIL: I enclosed the document(s) in a sealed envelope or package
      addressed to the persons at the addresses listed in the Service List and placed the
 11   envelope for collection and mailing, following our ordinary business practices. I am
      readily familiar with the practice of Aleshire & Wynder, LLP for collecting and
 12   processing correspondence for mailing. On the same day that correspondence is
      placed for collection and mailing, it is deposited in the ordinary course of business
 13   with the United States Postal Service, in a sealed envelope with postage fully prepaid.
      I am a resident or employed in the county where the mailing occurred. The envelope
 14   was placed in the mail at Riverside, California.
 15      I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office of
 16 a member of the bar of this Court at whose direction the service was made.
 17            Executed on June 26, 2020, at Riverside, California.
 18
 19
                                                  Sandra D McLeod
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                        Ex. 9
      01071.0047/643753 1
                                                 -1-                  Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Page 264
                                         PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 265 of 746 Page ID
                                   #:673



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megal.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13
       NICOLA T. HANNA
 14    United Sates Attorney
       DAVID M. HARRIS
 15    Chief, Civil Division
       KAREN P. RUCKERT
 16    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 17    Assistant United States Attorney
       KATHERINE M. HIKIDA
 18    Civil Rights Section
             Federal Building, Suite 7516
 19          300 North Los Angeles Street
             Los Angeles, California 90012
 20          Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
 21    Email: Matthew.Nickell@usdoj.gov
       Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                              Ex. 9
      01071.0047/643753 1
                                               -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                         Page 265
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 266 of 746 Page ID
                                   #:674



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  5 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  6 Riverside, California 92501
    Telephone: (951) 241-7338
  7 Facsimile: (951) 300-0985
  8 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
  9 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 10
                       UNITED STATES DISTRICT COURT
 11
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 12
 13
      UNITED STATES OF AMERICA,                     Case No. 5:19-cv-02298 AB(SPx)
 14
                            Plaintiff,              COUNTY OF SAN BERNARDINO’S
 15                                                 RESPONSES TO PLAINTIFF
                v.                                  UNITED STATES OF AMERICA’S
 16                                                 FIRST SET OF REQUESTS FOR
    CITY OF HESPERIA, COUNTY OF                     PRODUCTION, SET ONE
 17 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                     The Hon. Andre Birotte, Jr.
 18 DEPARTMENT,
                                                    Trial Date:         N/A
 19                         Defendants.
 20
 21 PROPOUNDING PARTY: DEFENDANT, UNITED STATES OF AMERICA
 22 RESPONDING PARTY:                     PLAINTIFF, COUNTY OF SAN BERNARDINO
 23 SET NO.:                              ONE
 24
 25            Defendant, COUNTY OF SAN BERNARDINO (“Responding Party” or
 26 “Defendant”) responds to Plaintiff UNITED STATES OF AMERICA (“Propounding
 27 Party” or “Plaintiff”) Requests for Production of Documents, Set One, as follows:
 28 / / /
      01071.0047/643765 1                                          Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
         COUNTY OF SAN BERNARDINO’S RESPONSES TO            PLAINTIFF UNITEDPage  STATES
                                                                                      266 OF
              AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 267 of 746 Page ID
                                   #:675



  1              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS
  2            The following statements and general objections apply to and are in addition to
  3 any specific objections made in responses to any particular Request, and apply not
  4 only to the responses made herein, but also to any additional or supplemental
  5 responses provided to the Requests, and shall be incorporated by reference as though
  6 fully set forth in all of the responses appearing on the following pages. The responses
  7 are made solely for the purpose of this legal action and are based on information
  8 presently available to Responding Party.
  9            1.           These answers and objections are made solely for the purpose of this
 10 action.         Each answer is subject to all objections as to competence, relevance,
 11 materiality, propriety, admissibility and all other objections and grounds that would
 12 require the exclusion of any statement herein if any request were asked of or if any
 13 statement contained herein were made by, a witness present and testifying in court,
 14 all of which objections and grounds are expressly reserved and may be interposed at
 15 the time of trial.
 16            2.           While these responses are based upon diligent exploration and
 17 investigation by Responding Party and its counsel, they reflect the current state of
 18 Responding Party’s knowledge respecting the matters about which inquiry is made.
 19 Responding Party have not yet fully completed the investigation of the facts relating
 20 to this case, have not yet interviewed all witnesses, have not yet fully completed
 21 discovery and have not yet completed their preparation for trial in this case.
 22 Accordingly, all of the responses contained herein are based solely upon information
 23 and documents that are presently available to or specifically known by Responding
 24 Party and disclose those contentions that presently occur to Responding Party. It is
 25 anticipated that further discovery, independent investigation, legal research and
 26 analysis will supply additional facts and documents and lead to additions, changes,
 27 and variations from the responses contained herein.
 28
      01071.0047/643765 1
                                                      -2-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                         Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO                PLAINTIFF UNITED Page STATES
                                                                                           267 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 268 of 746 Page ID
                                   #:676



  1            3.           The following responses are given without prejudice to the right to
  2 produce evidence or witnesses that Responding Party may later discover, subject to
  3 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  4 information contained herein remains preliminary and, in making these responses,
  5 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  6 otherwise change any answer herein as further discovery may make appropriate and
  7 when Responding Party has ascertained all relative facts. The responses contained
  8 herein are made in good faith attempt to supply as much factual information and as
  9 much specification of legal contention as is presently known and should in no way
 10 prejudice Responding Party in relation to further discovery and proceedings.
 11            4.           The responses are based on the information presently available to
 12 Responding Party and no incidental or implied admissions are intended herein. The
 13 fact that Responding Party has answered or responded to all or part of any request
 14 should not be taken as an admission that Responding Party accepts or admits the
 15 existence of any fact set forth or assumed by such request, or that such response
 16 constitutes admissible evidence.
 17            5.           Discovery will continue as long as permitted by statute or stipulation by
 18 the parties, and the investigation of responding party’s attorneys and agents will
 19 continue to and through the middle of this action. Responding party specifically
 20 reserves the right at the time of trial to introduce any evidence from any source which
 21 may hereafter be discovered in testimony from any witness whose identity may
 22 hereafter be discovered.
 23            If any information has unintentionally been omitted from these responses,
 24 Responding Party reserves the right to apply for relief so as to permit the insertion of
 25 the omitted data from these responses.
 26 / / /
 27 / / /
 28
      01071.0047/643765 1
                                                        -3-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                            Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO                   PLAINTIFF UNITED Page STATES
                                                                                              268 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 269 of 746 Page ID
                                   #:677



  1                                        GENERAL OBJECTIONS
  2            Responding Party asserts the following general objections shall apply to the
  3 Requests in their entirety and which shall be incorporated into the responses of the
  4 Responding Party in each separate Request.
  5            1.           Responding Party objects to the Requests insofar as they seek the
  6 disclosure of information protected by the attorney-client privilege, the joint-defense
  7 privilege, the attorney work-product doctrine, the official information privilege and
  8 the deliberative process privilege, the constitutional or statutory rights of privacy of
  9 any third party or any other legally cognizable and applicable privilege or immunities
 10 against disclosure. To the extent that Responding Party inadvertently discloses any
 11 information that may arguably be protected from discovery under the aforementioned
 12 privileges, doctrines and immunities, such inadvertent disclosure is not intended to
 13 and will not constitute a waiver of any applicable privileges, rights, or statutory
 14 protections. To the extent that any documents are withheld from production pursuant
 15 to any such privileges, rights or statutory protections, Responding Party will produce
 16 a privilege log.
 17            2.           Responding Party’s responses to the Requests are limited to the issues of
 18 this case, Responding Party objects to the Requests insofar as they request information
 19 not concerning the issues in this case or communications involving counsel, on the
 20 grounds that such Requests seek privileged documents, are irrelevant and or constitute
 21 an undue burden on the Responding Party.
 22            3.           Responding Party further objects to the Requests to the extent (i) they
 23 call for confidential and proprietary information; (ii) they require a legal conclusion;
 24 (iii) they seek information that is not relevant to the subject matter of this action and
 25 is not reasonably calculated to lead to the discovery of admissible evidence; (iv) they
 26 contain terms that are vague and ambiguous; (v) they are not reasonably limited in
 27 scope or time and (vi) they may invade the right to privacy of third parties.
 28 / / /
      01071.0047/643765 1
                                                        -4-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                            Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO                   PLAINTIFF UNITED Page STATES
                                                                                              269 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 270 of 746 Page ID
                                   #:678



  1            4.           All responses are made without waiver and with preservation of:
  2            a.           All questions or objections as to competency, relevancy, materiality,
  3 privilege and admissibility of the responses and production and the subject matter
  4 thereof as evidence for any purpose and in any further proceeding in this action
  5 (including the trial of this action) and in any other action or matter;
  6            b.           The right to object to the use of any such responses and production or
  7 the subject matter thereof, on any ground in any further proceeding in this action
  8 (including the trial of this action) and in any other action or matter;
  9            c.           The right to object on any ground at any time to any demand, request, or
 10 interrogatory for further responses to these or any other discovery requests or
 11 proceedings involved or related to the subject matter of the information or documents
 12 provided or the discovery to which these responses are provided; and
 13            d.           The right at any time to review, correct, add to, supplement or clarify any
 14 of the responses contained herein.
 15            5.           Responding Party objects to the extent that the requests seek production
 16 of documentation or conversion into a file format which goes beyond what’s required
 17 by the Federal Rules of Civil Procedure.
 18            Each of these General Objections is by this reference incorporated fully in that
 19 individual response set forth below, and each individual response is made subject to
 20 and without waiver of such General Objections. Responding Party does not waive
 21 any of these General Objections in response to any specific Request propounded, and
 22 any specific objection made by Responding Party in no respect limits or modifies the
 23 General Objections stated herein. To the extent that specific objections are cited
 24 herein in response to Plaintiff’s Request, those specific objections are provided out of
 25 an abundance of caution and because they are believed to be particularly applicable
 26 to such Request. Such specific objections shall not constitute a waiver of any of the
 27 Preliminary Statement and General Objections.
 28
      01071.0047/643765 1
                                                         -5-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                             Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO                    PLAINTIFF UNITED Page STATES
                                                                                               270 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 271 of 746 Page ID
                                   #:679



  1         Subject to and without waiving any of the foregoing, Responding Party makes
  2 the following responses:
  3
  4       RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
  5
  6 REQUEST FOR PRODUCTION NO. 1:
  7         Your organizational chart(s), including position titles and the names of
  8 individuals who occupied them at any time, from January 1, 2014 to the present.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
 10         The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Responding Party objects to the extent that this request is overbroad and
 12 seeks documentation that is not relevant to the claims in this matter or proportional to
 13 the needs of the case.
 14         Subject to and without waiving the foregoing objections and pursuant to the
 15 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 16 Party will produce copies of all documents within its possession that is responsive to
 17 this request. Responding Party reserves the right to supplement this response pursuant
 18 to Rule 26(e).
 19 REQUEST FOR PRODUCTION NO. 2:
 20         Rosters for all employees at the Hesperia station of the Sheriff’s Department,
 21 including all position titles and names of individuals who occupied them at any time
 22 from January 1, 2014 to the present.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 24         The General Objections are hereby incorporated by reference as if set forth in
 25 full herein. Responding Party objects to the extent that this request is overbroad and
 26 unduly burdensome because this request seeks the production of documents that are
 27 irrelevant to the claims and/or defenses in this matter, nonproportional to the needs of
 28 the case, and seeks documents that violate a third party’s constitutional rights to
    01071.0047/643765 1
                                          -6-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     271 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 272 of 746 Page ID
                                   #:680



  1 privacy afforded by the United States and California Constitutions (Cal. Const. Art.
  2 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  3 guaranteed by the U.S. Constitution]. Specifically, the request seeks six years of
  4 rosters for which there is a daily sheet for every shift amounting to the production of
  5 thousands of documents which is beyond the scope permitted by Rule 26(b) and
  6 substantially burdensome on Responding Party.
  7         Subject to and without waiving the foregoing objections and pursuant to the
  8 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  9 Party cannot comply with such an overbroad and burdensome request. Aside from the
 10 daily sheets for each shift, which are extremely burdensome to produce, Responding
 11 Party was unable to locate “rosters” within its possession listing employees at the
 12 Hesperia Station. Responding Party reserves the right to supplement this response
 13 pursuant to Rule 26(e).
 14 REQUEST FOR PRODUCTION NO. 3:
 15         Rosters or other documents showing individuals who, at any time from January
 16 1, 2014 to the present, were assigned to implement or enforce aspects of the
 17 Ordinances, the crime free rental housing program, or the County’s crime free
 18 multifamily housing program for properties in Hesperia.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
 20         The General Objections are hereby incorporated by reference as if set forth in
 21 full herein. Responding Party objects to the extent that this request is vague,
 22 ambiguous and facially overbroad as to “other documents” and to the extent that the
 23 request seeks the production of documents that are irrelevant to claims and/or
 24 defenses in this matter, nonproportional to the needs of the case, subject to attorney-
 25 client and attorney work-product privileges, and documents that violate a third party’s
 26 constitutional rights to privacy afforded by the United States and California
 27 Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381
 28 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution]. Specifically,
    01071.0047/643765 1
                                             -7-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     272 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 273 of 746 Page ID
                                   #:681



  1 the request seeks six years of rosters for which there is a daily roster for every shift
  2 amounting to the production of thousands of documents and documents pertaining to
  3 the County’s crime free multifamily housing program which is not at issue in this case
  4 and rendering the request beyond the scope permitted by Rule 26(b).
  5            Subject to and without waiving the foregoing objections and pursuant to the
  6 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  7 Party cannot comply with such an overbroad and burdensome request. Aside from the
  8 daily sheets for each shift, which are extremely burdensome to produce, Responding
  9 Party was unable to locate “rosters” within its possession listing employees at the
 10 Hesperia Station, but will produce copies of documentation that Responding Party
 11 was able to locate identifying the Hesperia Station Crime Free Team. Responding
 12 Party reserves the right to supplement this response pursuant to Rule 26(e).
 13 REQUEST FOR PRODUCTION NO. 4:
 14            All versions of manuals, handbooks, policies, procedures, forms, and guidance
 15 documents related to the crime free rental housing program in Hesperia.
 16 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 17            The General Objections are hereby incorporated by reference as if set forth in
 18 full herein.
 19            Subject to and without waiving the foregoing objections and pursuant to the
 20 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 21 Party will produce copies of all responsive documents within its possession.
 22 Responding Party reserves the right to supplement its production pursuant to Rule
 23 26(e).
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643765 1
                                                 -8-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      273 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 274 of 746 Page ID
                                   #:682



  1 REQUEST FOR PRODUCTION NO. 5:
  2          All training and workshop materials, including but not limited to curricula,
  3 speaker information and credentials, flyers, notices, advertisements, sign-in sheets,
  4 presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and
  5 attendance records related to the crime free rental housing program in Hesperia and/or
  6 the County’s crime free multifamily housing program.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
  8          The General Objections are hereby incorporated by reference as if set forth in
  9 full herein.
 10          Subject to and without waiving the foregoing objections and pursuant to the
 11 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 12 Party will produce copies of all responsive documents within its possession.
 13 Responding Party reserves the right to supplement its production pursuant to Rule
 14 26(e).
 15 REQUEST FOR PRODUCTION NO. 6:
 16          All manuals, policies, procedures, or guidance documents related to law
 17 enforcement responses to 911 calls or other calls for service at residential properties
 18 in Hesperia.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
 20          The General Objections are hereby incorporated by reference as if set forth in
 21 full herein. Responding Party objects to the extent that this request is vague,
 22 ambiguous and overbroad as it is unclear what this request seeks with reference to
 23 “guidance documents,” and fails to specify the type of call, and may require the
 24 production of documents subject to attorney-client and attorney work-product
 25 privileges. The request is overbroad to the extent that policies and procedures on how
 26 to respond to a call would include every policy, or POST training module in the
 27 County because the request fails to specify what type of 911 call for which documents
 28 are being requested rendering the request beyond the scope permitted by Rule 26(b).
    01071.0047/643765 1
                                             -9-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     274 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 275 of 746 Page ID
                                   #:683



  1 This overbroad request also seeks documents subject to the official information
  2 privilege, law enforcement privilege, and documentation subject to investigatory files
  3 privilege, and official confidential information subject to public interest privileges.
  4            Subject to and without waiving the foregoing objections and pursuant to the
  5 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  6 Party cannot comply with such an overbroad request.
  7 REQUEST FOR PRODUCTION NO. 7:
  8            All manuals, policies, procedures, or guidance documents related to conducting
  9 searches or inspections at residential properties in Hesperia.
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 11            The General Objections are hereby incorporated by reference as if set forth in
 12 full herein. Responding Party objects to the extent that this request is vague,
 13 ambiguous and overbroad as it is unclear what this request seeks with reference to
 14 “guidance documents,” and may require the production of documents subject to
 15 attorney-client and attorney work-product privileges. This request is overbroad in that
 16 it seeks documents that are not related to the claims and/or defenses in this suit
 17 rendering the request beyond the scope permitted by Rule 26(b). This overbroad
 18 request also seeks documents subject to the official information privilege, law
 19 enforcement privilege, and documentation subject to investigatory files privilege, and
 20 official confidential information subject to public interest privileges.
 21            Subject to and without waiving the foregoing objections and pursuant to the
 22 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 23 Party will produce copies of all responsive documents within its possession, but
 24 limited to inspections made pursuant to the Hesperia Crime Free program.
 25 Responding Party reserves the right to supplement its production pursuant to Rule
 26 26(e).
 27 / / /
 28 / / /
      01071.0047/643765 1
                                                -10-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      275 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 276 of 746 Page ID
                                   #:684



  1 REQUEST FOR PRODUCTION NO. 8:
  2            All indices or lists of call codes used in the Sheriff’s Department call history
  3 logs.
  4 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
  5            The General Objections are hereby incorporated by reference as if set forth in
  6 full herein.
  7            Subject to and without waiving the foregoing objections and pursuant to the
  8 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  9 Party will produce copies of all responsive documents within its possession.
 10 Responding Party reserves the right to supplement its production pursuant to Rule
 11 26(e).
 12 REQUEST FOR PRODUCTION NO. 9:
 13            “Premise history” data for all residential rental properties in Hesperia and
 14 communications about the “premise history” system relating to the crime free rental
 15 housing program, including information about the race of the individual(s) residing
 16 there, the property address, and the parcel number.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
 18            The General Objections are hereby incorporated by reference as if set forth in
 19 full herein. Responding Party objects to the extent that this request is vague and
 20 ambiguous as to “premise history data” and may require the production of documents
 21 that violate a third party’s constitutional rights to privacy afforded by the United
 22 States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of
 23 Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S.
 24 Constitution]. Responding Party objects to the extent that this request is overbroad
 25 and unduly burdensome as it seeks documentation for an unlimited time period and
 26 potentially all residential properties in the City for which Responding Party lacks the
 27 resources to obtain and compile such a voluminous request, rendering this request
 28
      01071.0047/643765 1
                                                  -11-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO             PLAINTIFF UNITED Page STATES
                                                                                        276 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 277 of 746 Page ID
                                   #:685



  1 beyond the scope and limit of Rule 26(b) and disproportionate to the needs of this
  2 case.
  3         Subject to and without waiving the foregoing objections and pursuant to the
  4 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  5 Party cannot comply with such an overbroad and burdensome request. Responding
  6 Party reserves the right to supplement its production pursuant to Rule 26(e).
  7 REQUEST FOR PRODUCTION NO. 10:
  8         Sheriff’s “multiple response forms” for locations in Hesperia including
  9 information about the race of the individual(s) involved, the property address, and the
 10 parcel number, separately producing or identifying those forms relating to (a)
 11 residential owner-occupied properties, (b) residential rental properties, (c) non-
 12 residential properties, and (d) no specific property address (e.g., roadways).
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
 14         The General Objections are hereby incorporated by reference as if set forth in
 15 full herein. Responding Party objects to the extent that this request is vague and
 16 ambiguous as to “multiple response forms,” and may require the production of
 17 documents that violate a third party’s constitutional rights to privacy afforded by the
 18 United States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State
 19 of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S.
 20 Constitution]. Responding Party objects to the extent that this request is overbroad
 21 and unduly burdensome because it seeks documentation for an unlimited time period
 22 and seeks compilation of specific data which is not kept within Responding Party’s
 23 usual course of business, and seeks documentation that is not rendering this request
 24 beyond the scope and limit of Rule 26(b) and disproportionate to the needs of this
 25 case.
 26         Subject to and without waiving the foregoing objections and pursuant to the
 27 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 28 Party will produce copies of documents responsive to this request that is within its
    01071.0047/643765 1
                                          -12-                Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     277 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 278 of 746 Page ID
                                   #:686



  1 possession but limited to a reasonable time period. Responding Party reserves the
  2 right to supplement its production pursuant to Rule 26(e).
  3 REQUEST FOR PRODUCTION NO. 11:
  4            Documents and data showing calls for service by the Sheriff at locations in
  5 Hesperia including information about the race of the individual(s) involved, the
  6 property address, and the parcel number, separately producing or identifying calls for
  7 service at (a) residential owner-occupied properties, (b) residential rental properties,
  8 (c) non-residential properties, and (d) no specific property address (e.g., roadways).
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Responding Party objects to the extent that this request is overbroad and
 12 unduly burdensome as it seeks all calls received by the Sheriff’s Department for an
 13 unlimited time period rendering this request beyond the scope and limit of Rule 26(b)
 14 and disproportionate to the needs of this case. This request also seeks a compilation
 15 of specific data which is not kept within Responding Party’s usual course of business.
 16 This request may also require the production of documents that violate a third party’s
 17 constitutional rights to privacy afforded by the United States and California
 18 Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381
 19 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution]. This overbroad
 20 request also seeks documents subject to the official information privilege, law
 21 enforcement privilege, and documentation subject to investigatory files privilege, and
 22 official confidential information subject to public interest privileges.
 23            Subject to and without waiving the foregoing objections and pursuant to the
 24 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 25 Party will produce copies of documents responsive to this request, but cannot fully
 26 comply with such an overbroad and burdensome request. Responding Party reserves
 27 the right to supplement its production pursuant to Rule 26(e).
 28
      01071.0047/643765 1
                                                -13-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      278 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 279 of 746 Page ID
                                   #:687



  1 REQUEST FOR PRODUCTION NO. 12:
  2            Citations or summonses issued by the Sheriff for criminal violations occurring
  3 in Hesperia and/or to residents of Hesperia including information about the race of
  4 the individual(s) involved, the property address, and the parcel number, separately
  5 producing or identifying those citations or summonses issued to a resident of or for a
  6 violation occurring at (a) residential owner-occupied properties, (b) residential rental
  7 properties, (c) non-residential properties, and (d) no specific property address (e.g.,
  8 roadways).
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 10            The General Objections are hereby incorporated by reference as if set forth in
 11 full herein. Responding Party objects to the extent that this request is overbroad and
 12 unduly burdensome as it seeks all citations and summons issued by the Sheriff’s
 13 Department for an unlimited time period rendering this request beyond the scope and
 14 limit of Rule 26(b) and disproportionate to the needs of this case. This request also
 15 seeks a compilation of specific data which is not kept within Responding Party’s usual
 16 course of business. This request may also require the production of documents that
 17 violate a third party’s constitutional rights to privacy afforded by the United States
 18 and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
 19 (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].
 20 Responding Party lacks the resources to gather, obtain and provide at least 32 years
 21 of citations issued for all and any criminal violations in Hesperia.
 22            Subject to and without waiving the foregoing objections and pursuant to the
 23 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 24 Party cannot comply with such an overbroad and burdensome request. Responding
 25 Party reserves the right to supplement its production pursuant to Rule 26(e).
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643765 1
                                                -14-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      279 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 280 of 746 Page ID
                                   #:688



  1 REQUEST FOR PRODUCTION NO. 13:
  2            Documents and data about arrests—including arrest reports, incident reports,
  3 charging statements, probable cause affidavits, audio and video recordings, and other
  4 arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
  5 Hesperia including information about the race of the individual(s) involved, the
  6 property address, and the parcel number, separately producing or identifying those
  7 documents relating to arrests occurring at or of individuals residing in (a) residential
  8 owner-occupied properties, (b) residential rental properties, (c) non-residential
  9 properties, and (d) no specific property address (e.g., roadways).
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 11            The General Objections are hereby incorporated by reference as if set forth in
 12 full herein. Responding Party objects to the extent that this request is overbroad and
 13 unduly burdensome as it seeks all documentation about arrests for an unlimited time
 14 period rendering this voluminous request beyond the scope and limit of Rule 26(b)
 15 and disproportionate to the needs of this case. This request also seeks a compilation
 16 of specific data which is not kept within Responding Party’s usual course of business.
 17 This request may also require the production of documents that violate a third party’s
 18 constitutional rights to privacy afforded by the United States and California
 19 Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381
 20 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution]. This overbroad
 21 request also seeks documents subject to the official information privilege, law
 22 enforcement privilege, and documentation subject to investigatory files privilege, and
 23 official confidential information subject to public interest privileges. Responding
 24 Party lacks the resources to gather, obtain and provide at least 32 years of arrest
 25 reports, incident reports, charging statements issued for arrests in Hesperia. Finally,
 26 Responding Party objects to the extent that this request seeks documents related to
 27 ongoing investigations, which can impair or compromise the investigation.
 28
      01071.0047/643765 1
                                                -15-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      280 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 281 of 746 Page ID
                                   #:689



  1            Subject to and without waiving the foregoing objections and pursuant to the
  2 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  3 Party cannot comply with such an overbroad and burdensome request. Responding
  4 Party reserves the right to supplement its production pursuant to Rule 26(e).
  5 REQUEST FOR PRODUCTION NO. 14:
  6            Documents and data sufficient to show the date and location of homicides in
  7 Hesperia from January 1, 2010 to present, and the home address of alleged
  8 perpetrators of those homicides, including the property address(es) and parcel
  9 number(s), separately producing or identifying homicides occurring at (a) residential
 10 owner-occupied properties, (b) residential rental properties, (c) non-residential
 11 properties, and (d) no specific property address (e.g., roadways).
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
 13            The General Objections are hereby incorporated by reference as if set forth in
 14 full herein. Responding Party objects to the extent that this request is overbroad and
 15 unduly burdensome because it seeks a compilation of specific data which is not kept
 16 within Responding Party’s usual course of business. This request may also require the
 17 production of documents that violate a third party’s constitutional rights to privacy
 18 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 19 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 20 guaranteed by the U.S. Constitution]. This overbroad request also seeks documents
 21 subject to the official information privilege, law enforcement privilege, and
 22 documentation subject to investigatory files privilege, and official confidential
 23 information subject to public interest privileges.
 24            Subject to and without waiving the foregoing objections and pursuant to the
 25 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 26 Party will produce documents responsive to this request limited to what is kept within
 27 the normal course of business, but cannot fully comply with such an overbroad and
 28
      01071.0047/643765 1
                                                -16-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      281 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 282 of 746 Page ID
                                   #:690



  1 burdensome request. Responding Party reserves the right to supplement its production
  2 pursuant to Rule 26(e).
  3 REQUEST FOR PRODUCTION NO. 15:
  4            Documents and data classifying or identifying properties in Hesperia by
  5 address as (a) residential owner-occupied properties, (b) residential rental properties,
  6 and (c) non-residential properties, including maps, zoning data, geographic
  7 information system (GIS) data, utilities data, and/or tax assessment data.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
  9            The General Objections are hereby incorporated by reference as if set forth in
 10 full herein. Responding Party objects to the extent that this request is overbroad and
 11 unduly burdensome because it seeks a compilation of specific data which is not kept
 12 within Responding Party’s usual course of business. This request may also require the
 13 production of documents that violate a third party’s constitutional rights to privacy
 14 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 15 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 16 guaranteed by the U.S. Constitution].
 17            Subject to and without waiving the foregoing objections and pursuant to the
 18 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 19 Party will produce documents responsive to this request limited to what is kept within
 20 the normal course of business, but cannot fully comply with such an overbroad and
 21 burdensome request. Responding Party reserves the right to supplement its production
 22 pursuant to Rule 26(e).
 23 REQUEST FOR PRODUCTION NO. 16:
 24            Documents reporting or tracking, by address of a property, information relating
 25 to criminal activity, nuisance activity, Sheriff’s activity, or calls for service at
 26 properties in Hesperia, including monthly “crime analysis” reports and other monthly
 27 call logs, “CFMHP reports,” “CPRA history reports,” and call for service reports.
 28
      01071.0047/643765 1
                                                 -17-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO            PLAINTIFF UNITED Page STATES
                                                                                       282 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 283 of 746 Page ID
                                   #:691



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
  2         The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. Responding Party objects to the extent that this request is overbroad and
  4 unduly burdensome as it seeks all documentation for an unlimited time period
  5 rendering this request beyond the scope and limit of Rule 26(b) and disproportionate
  6 to the needs of this case. This request also seeks a compilation of specific data which
  7 is not kept within Responding Party’s usual course of business. This request may also
  8 require the production of documents that violate a third party’s constitutional rights
  9 to privacy afforded by the United States and California Constitutions (Cal. Const. Art.
 10 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 11 guaranteed by the U.S. Constitution]. The request is also vague and ambiguous as to
 12 what is meant by CFMHP reports and CPRA history reports, as Responding Party
 13 does not know what is being requested. This overbroad request also seeks documents
 14 subject to the official information privilege, law enforcement privilege, and
 15 documentation subject to investigatory files privilege, and official confidential
 16 information subject to public interest privileges.
 17         Subject to and without waiving the foregoing objections and pursuant to the
 18 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 19 Party cannot comply because this request is extremely overbroad, burdensome and
 20 unintelligible. Responding Party reserves the right to supplement its production
 21 pursuant to Rule 26(e).
 22 REQUEST FOR PRODUCTION NO. 17:
 23         Documents and data used to track information related to the crime free rental
 24 housing program in Hesperia, including but not limited to spreadsheets and lists of all
 25 residential rental properties, contacts or owner’s agents at residential rental properties,
 26 registered properties or owners, un-registered properties or owners, tenant screenings,
 27 individuals deemed to be in violation of the Ordinances or the crime free rental
 28 housing program, individuals tracked for allegedly causing public nuisances, a
    01071.0047/643765 1
                                         -18-               Case No. 5:19-cv-02298 AB(SPx)
                                                                             Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     283 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 284 of 746 Page ID
                                   #:692



  1 “future-cite list,” evictions or voluntary moves, inspections, training class contacts,
  2 citations, appeals, and the most recent version of the Excel spreadsheet attached
  3 hereto as Attachment B (including information indicating the date when it was last
  4 updated).
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
  6            The General Objections are hereby incorporated by reference as if set forth in
  7 full herein. This request also seeks a compilation of specific data which is not kept
  8 within Responding Party’s usual course of business. This request may also require the
  9 production of documents that violate a third party’s constitutional rights to privacy
 10 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 11 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 12 guaranteed by the U.S. Constitution].
 13            Subject to and without waiving the foregoing objections and pursuant to the
 14 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 15 Party is not presently aware of any privileged documents that are responsive to this
 16 request, and will produce copies of all responsive documents within its possession.
 17 REQUEST FOR PRODUCTION NO. 18:
 18            Data, documents, or other information related to Hesperia’s crime free rental
 19 housing program created in, stored in, or generated using the crime free “Easy
 20 Tracking” software or any similar databases or software either by you or on your
 21 behalf.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
 23            The General Objections are hereby incorporated by reference as if set forth in
 24 full herein. Responding Party objects to the extent that this request requires the
 25 production of documents that violate a third party’s constitutional rights to privacy
 26 afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
 27 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 28 guaranteed by the U.S. Constitution].
      01071.0047/643765 1
                                                 -19-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO            PLAINTIFF UNITED Page STATES
                                                                                       284 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 285 of 746 Page ID
                                   #:693



  1          Subject to and without waiving the foregoing objections and pursuant to the
  2 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  3 Party will produce copies of all responsive documents within its possession.
  4 Responding Party reserves the right to supplement its production pursuant to Rule
  5 26(e).
  6 REQUEST FOR PRODUCTION NO. 19:
  7          Information about your use of the “Easy Tracking” software or any similar
  8 databases or software, including contracts or other agreements for its purchase or use,
  9 billing, list(s) of users, manuals and training materials, and communications.
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 11          The General Objections are hereby incorporated by reference as if set forth in
 12 full herein. Responding Party objects to the extent that this request requires the
 13 production of documents containing confidential and proprietary information.
 14          Subject to and without waiving the foregoing objections and pursuant to the
 15 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 16 Party will produce copies of all responsive documents within its possession.
 17 Responding Party reserves the right to supplement its production pursuant to Rule
 18 26(e).
 19 REQUEST FOR PRODUCTION NO. 20:
 20          All documents or other information related to the crime free rental housing
 21 program that were created in, stored in, or generated by or using “Data Ticket” either
 22 by you or on your behalf.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
 24          The General Objections are hereby incorporated by reference as if set forth in
 25 full herein. Responding Party objects to the extent that this request is overbroad and
 26 unduly burdensome as it potentially seeks all documentation for an unlimited time
 27 period rendering this request beyond the scope and limit of Rule 26(b) and
 28 disproportionate to the needs of this case. This request may also require the production
    01071.0047/643765 1
                                               -20-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     285 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 286 of 746 Page ID
                                   #:694



  1 of documents that violate a third party’s constitutional rights to privacy afforded by
  2 the United States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v.
  3 State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the
  4 U.S. Constitution].
  5            Subject to and without waiving the foregoing objections and pursuant to the
  6 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  7 Party is unable to comply with this request because following a diligent search and
  8 reasonable inquiry, Responding Party is informed and believes that responsive
  9 documents are not within its possession, custody, or control. Responding Party refers
 10 Propounding Party to the City of Hesperia and/or Data Ticket who may have
 11 responsive documents pertaining to this request. Responding Party reserves the right
 12 to supplement its production pursuant to Rule 26(e).
 13 REQUEST FOR PRODUCTION NO. 21:
 14            Information about your use of “Data Ticket,” including contracts or other
 15 agreements for its purchase or licensing, billing, list(s) of users, manuals and training
 16 materials, and communications.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
 18            The General Objections are hereby incorporated by reference as if set forth in
 19 full herein. Responding Party objects to the extent that this request is overbroad and
 20 unduly burdensome as it potentially seeks all documentation for an unlimited time
 21 period rendering this request beyond the scope and limit of Rule 26(b) and
 22 disproportionate to the needs of this case. This request also seek confidential and
 23 proprietary information which is not relevant to issues in this case.
 24            Subject to and without waiving the foregoing objections and pursuant to the
 25 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 26 Party is unable to comply with this request because following a diligent search and
 27 reasonable inquiry, Responding Party is informed and believes that responsive
 28
      01071.0047/643765 1
                                                -21-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      286 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 287 of 746 Page ID
                                   #:695



  1 documents are not within its possession, custody, or control. Responding Party
  2 reserves the right to supplement its production pursuant to Rule 26(e).
  3 REQUEST FOR PRODUCTION NO. 22:
  4            Communications with property owners, property managers, or tenants of
  5 properties in Hesperia relating to the crime free rental housing program, including
  6 notifications about calls for service, arrests, criminal activity, nuisances, disturbances,
  7 and responses thereto; monthly reports; relating to tenant screenings; relating to
  8 training; relating to property registration (including the online registration feature);
  9 relating to leases and/or the crime free lease addendum; relating to move-out or
 10 eviction or threat thereof; relating to inspections or searches of property; relating to
 11 the enactment of the Ordinances (including the drafting of the Ordinances, the reasons
 12 for the Ordinances, or potential concerns raised concerning the Ordinances); relating
 13 to the description of the crime free rental housing program and its requirements;
 14 relating to fines and fees imposed under the Ordinances or appeals of such fines and
 15 fees; and relating to the legality or enforceability of the Ordinances.
 16 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
 17            The General Objections are hereby incorporated by reference as if set forth in
 18 full herein. Responding Party objects to the extent that this request is overbroad and
 19 unduly burdensome as it potentially seeks all documentation for an unlimited time
 20 period rendering this request beyond the scope and limit of Rule 26(b) and
 21 disproportionate to the needs of this case. Responding Party also objects to the extent
 22 that this request seeks documentation and communications subject to the attorney-
 23 client and work product privileges.
 24            Responding Party responds as follows: Responding Party will produce copies
 25 of all non-privileged responsive documents within its possession and in the format for
 26 which they have been preserved. Responding Party reserves the right to supplement
 27 this response pursuant to Rule 26(e).
 28
      01071.0047/643765 1
                                                -22-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      287 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 288 of 746 Page ID
                                   #:696



  1 REQUEST FOR PRODUCTION NO. 23:
  2            Documents relating to citations issued to property owners and property
  3 managers relating to Hesperia’s crime free rental housing program, including those
  4 documents constituting or showing the citations, data and documents tracking and
  5 listing citations (including all such lists maintained by Tina Bulgarelli), and
  6 communications.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
  8            The General Objections are hereby incorporated by reference as if set forth in
  9 full herein.
 10            Subject to and without waiving the foregoing objections and pursuant to the
 11 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 12 Party responds as follows: Responding Party is not presently aware of any privileged
 13 documents that are responsive to this request, and will produce copies of all
 14 responsive documents within its possession. Responding Party reserves the right to
 15 supplement this response pursuant to Rule 26(e)
 16 REQUEST FOR PRODUCTION NO. 24:
 17            Documents relating to hearings or appeals of citations issued to property
 18 owners and property managers relating to Hesperia’s crime free rental housing
 19 program, including appeal packets or files, data and documents tracking or listing
 20 hearings and/or appeals (including all versions of lists maintained by Tina Bulgarelli),
 21 appeals decisions, and communications.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 23            The General Objections are hereby incorporated by reference as if set forth in
 24 full herein.
 25            Subject to and without waiving the foregoing objections and pursuant to the
 26 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 27 Party will produce copies of documents responsive to this request within its
 28
      01071.0047/643765 1
                                                -23-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      288 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 289 of 746 Page ID
                                   #:697



  1 possession. Responding Party reserves the right to supplement this response pursuant
  2 to Rule 26(e).
  3 REQUEST FOR PRODUCTION NO. 25:
  4          Documents showing monetary fines or other penalties imposed, paid, or waived
  5 relating to the crime free rental housing program, both individually and compilations,
  6 summaries, or reports.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
  8          The General Objections are hereby incorporated by reference as if set forth in
  9 full herein.
 10          Subject to and without waiving the foregoing objections and pursuant to the
 11 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 12 Party is not presently aware of any privileged documents that are responsive to this
 13 request, and will produce copies of all responsive documents within its possession.
 14 Responding Party reserves the right to supplement this response pursuant to Rule
 15 26(e).
 16 REQUEST FOR PRODUCTION NO. 26:
 17          Documents relating to screening of tenants or applicants for housing in
 18 Hesperia relating to the crime free rental housing program, including
 19 communications, internal standards or procedures, requests for screening from
 20 property owners or managers, documents and information provided by property
 21 owners or managers, documents showing the actions you took to screen, the results
 22 of your screening, your response to the property owner or manager, and further action
 23 you and/or the property owners or managers took thereafter.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 25          The General Objections are hereby incorporated by reference as if set forth in
 26 full herein.
 27          Subject to and without waiving the foregoing objections and pursuant to the
 28 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
    01071.0047/643765 1
                                          -24-               Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     289 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 290 of 746 Page ID
                                   #:698



  1 Party will produce copies of all responsive documents within its possession.
  2 Responding Party reserves the right to supplement this response pursuant to Rule
  3 26(e).
  4 REQUEST FOR PRODUCTION NO. 27:
  5          Data and documents relating to evictions, “voluntary move outs,” or notices to
  6 cure or to vacate relating to the crime free rental housing program, including all
  7 tracking information or lists, property and resident information, reports or statistical
  8 information showing counts of each at a given time, court filings or documents
  9 relating to court proceedings, notices, postings, settlement agreements, police or
 10 incident reports, dispatch logs, audio and video recordings of Sheriff’s Department
 11 activity, and communications.
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 13          The General Objections are hereby incorporated by reference as if set forth in
 14 full herein.
 15          Subject to and without waiving the foregoing objections and pursuant to the
 16 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 17 Party will produce copies of all responsive documents within its possession.
 18 Responding Party reserves the right to supplement this response pursuant to Rule
 19 26(e).
 20 REQUEST FOR PRODUCTION NO. 28:
 21          All communications between Defendants’ personnel working on the crime free
 22 rental housing program and personnel from the San Bernardino County Probation
 23 Department, including regarding probation checks, property searches, and
 24 inspections.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
 26          The General Objections are hereby incorporated by reference as if set forth in
 27 full herein. Responding Party objects to the extent that this request is overbroad and
 28 unduly burdensome as it potentially seeks all documentation for an unlimited time
    01071.0047/643765 1
                                           -25-               Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     290 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 291 of 746 Page ID
                                   #:699



  1 period and seeks all communications between deputies and all personnel from the
  2 Probation Department for every topic rendering this request beyond the scope and
  3 limit of Rule 26(b) and disproportionate to the needs of this case. This overbroad
  4 request also seeks documents subject to the official information privilege, law
  5 enforcement privilege, and documentation subject to investigatory files privilege, and
  6 official confidential information subject to public interest privileges.
  7         Subject to and without waiving the foregoing objections and pursuant to the
  8 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  9 Party cannot comply with this overbroad and unduly burdensome request.
 10 REQUEST FOR PRODUCTION NO. 29:
 11        Your press releases, public statements and interviews (including written
 12 statements as well as audio and video recordings), content in newsletters (including
 13 the “Hesperia Horizon”), content that was posted previously on your website or social
 14 media accounts but which is no longer available publicly, and social media activity
 15 (including posts, likes, shares, and comments) on your accounts and/or your officials,
 16 officers, and employees’ accounts regarding the crime free rental housing program.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
 18        The General Objections are hereby incorporated by reference as if set forth in
 19 full herein. Responding Party objects to the extent that these documents are equally
 20 available to Propounding Party.
 21         Subject to and without waiving the foregoing objections and pursuant to the
 22 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 23 Party will produce copies of documents responsive to this request that are within its
 24 possession. Responding Party reserves the right to supplement its production pursuant
 25 to Rule 26(e).
 26 REQUEST FOR PRODUCTION NO. 30:
 27        Documents relating to the design and enactment of the 2015 Ordinance,
 28 including analyses, memoranda, notes, communications, reports, meeting minutes,
    01071.0047/643765 1
                                          -26-              Case No. 5:19-cv-02298 AB(SPx)
                                                                             Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     291 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 292 of 746 Page ID
                                   #:700



  1 agenda, packets and background materials prepared for your Board members, audio
  2 and/or video of your Board’s meetings and any transcripts thereof, news reports,
  3 social media activity, statements or information provided by the public, and all
  4 documents considered during the process of enacting the 2015 Ordinance.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
  6            The General Objections are hereby incorporated by reference as if set forth in
  7 full herein.
  8             Subject to and without waiving the foregoing objections and pursuant to the
  9 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 10 Party is unable to comply with this request because following a diligent search and
 11 reasonable inquiry, Responding Party is informed and believes that responsive
 12 documents are not within its possession, custody, or control. Responding Party
 13 reserves the right to supplement its production pursuant to Rule 26(e).
 14 REQUEST FOR PRODUCTION NO. 31:
 15            Documents relating to the design and enactment of the 2017 Ordinance,
 16 including analyses, memoranda, notes, communications, reports, minutes, agenda,
 17 packets and background materials prepared for your Board members, audio and/or
 18 video of your Board’s meetings and any transcripts thereof, news reports, social
 19 media, statements or information provided by the public, and all documents
 20 considered during the process of enacting the 2017 Ordinance.
 21 RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
 22            The General Objections are hereby incorporated by reference as if set forth in
 23 full herein.
 24             Subject to and without waiving the foregoing objections and pursuant to the
 25 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 26 Party is unable to comply with this request because following a diligent search and
 27 reasonable inquiry, Responding Party is informed and believes that responsive
 28
      01071.0047/643765 1
                                                -27-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      292 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 293 of 746 Page ID
                                   #:701



  1 documents are not within its possession, custody, or control. Responding Party
  2 reserves the right to supplement its production pursuant to Rule 26(e).
  3 REQUEST FOR PRODUCTION NO. 32:
  4            Documents relating to meetings (including, but not limited to, official Board
  5 meetings) in which the crime free rental housing program in Hesperia was discussed,
  6 including agendas, minutes, audio and/or video recordings and any transcripts thereof,
  7 advertisements or notices in any media (including social media), statements or
  8 submissions by the public (related to the crime free rental housing program), packets
  9 and background materials prepared for your Board members, notes taken, and
 10 communications about the crime free rental housing program relating to the particular
 11 meeting.           As defined, drafts and non-final or non-duplicate versions must be
 12 produced.
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
 14            The General Objections are hereby incorporated by reference as if set forth in
 15 full herein. Responding Party objects to the extent that this request overbroad as it
 16 seeks documents related to all meetings and seeks the production of documents
 17 subject to attorney-client and attorney work-product privileges.
 18             Subject to and without waiving the foregoing objections and pursuant to the
 19 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 20 Party will produce copies of documents responsive to this request within its
 21 possession. Responding Party reserves the right to supplement its production pursuant
 22 to Rule 26(e).
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28
      01071.0047/643765 1
                                                 -28-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO            PLAINTIFF UNITED Page STATES
                                                                                       293 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 294 of 746 Page ID
                                   #:702



  1 REQUEST FOR PRODUCTION NO. 33:
  2            All versions of contracts or agreements between (a) the City and (b) either the
  3 County or the Sheriff’s Department regarding the provision of policing services to or
  4 in the City.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
  6            The General Objections are hereby incorporated by reference as if set forth in
  7 full herein. Responding Party objects to the extent that this request is overbroad and
  8 unduly burdensome as it seeks documentation for an unlimited time period rendering
  9 this request beyond the scope and limit of Rule 26(b) and disproportionate to the needs
 10 of this case.
 11            Subject to and without waiving the foregoing objections and pursuant to the
 12 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 13 Party will produce all documents responsive to this request limited to 2014-present.
 14 Responding Party reserves the right to supplement its production pursuant to Rule
 15 26(e).
 16 REQUEST FOR PRODUCTION NO. 34:
 17            All documents, including data, information, and analyses, relating to Nils
 18 Bentsen’s recommendation that the City adopt a crime free rental housing program,
 19 including analyses and reports created to assess the need for the crime free rental
 20 housing program, the data and documents used to generate such analyses and reports,
 21 notes and workpapers (including drafts and markups), and communications about the
 22 recommendation and its basis.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
 24            The General Objections are hereby incorporated by reference as if set forth in
 25 full herein. This request seeks documents subject to the official information privilege,
 26 law enforcement privilege, and documentation subject to investigatory files privilege,
 27 and official confidential information subject to public interest privileges.
 28
      01071.0047/643765 1
                                                 -29-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO            PLAINTIFF UNITED Page STATES
                                                                                       294 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 295 of 746 Page ID
                                   #:703



  1         Subject to and without waiving the foregoing objections and pursuant to the
  2 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  3 Party will produce copies of documents responsive to this request that are within its
  4 possession. Responding Party reserves the right to supplement its production pursuant
  5 to Rule 26(e).
  6 REQUEST FOR PRODUCTION NO. 35:
  7         Documents relating to reports (periodic or ad hoc), audits, analyses, or
  8 assessments of the crime free rental housing program in Hesperia after its adoption,
  9 including the statistical information and other data used to generate such reports or
 10 assessments.
 11 RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
 12         The General Objections are hereby incorporated by reference as if set forth in
 13 full herein.
 14         Subject to and without waiving the foregoing objections and pursuant to the
 15 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 16 Party will produce copies of documents responsive to this request that are within its
 17 possession. Responding Party reserves the right to supplement its production pursuant
 18 to Rule 26(e).
 19 REQUEST FOR PRODUCTION NO. 36:
 20         Documents relating to reports (periodic or ad hoc), audits, analyses, or
 21 assessments of the effectiveness of the County’s crime free multifamily housing
 22 program, including the statistical information and other data used to generate such
 23 reports or assessments.
 24 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 25         The General Objections are hereby incorporated by reference as if set forth in
 26 full herein. Responding Party objects to the extent that this request is overbroad and
 27 unduly burdensome because this request seeks the production of documents that are
 28 irrelevant to the claims and/or defenses in this matter and rendering the request
    01071.0047/643765 1
                                           -30-               Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 10
        COUNTY OF SAN BERNARDINO’S RESPONSE TO PLAINTIFF UNITED Page
                                                                 STATES
                                                                     295 OF
             AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 296 of 746 Page ID
                                   #:704



  1 beyond the scope set forth in Rule 26(b). Specifically, the County’s crime free
  2 multifamily housing program is not relevant to this litigation. This overbroad request
  3 also seeks documents subject to the official information privilege, law enforcement
  4 privilege, and documentation subject to investigatory files privilege, and official
  5 confidential information subject to public interest privileges.
  6 REQUEST FOR PRODUCTION NO. 37:
  7            Documents relating to annual crime reports produced by the Sheriff’s
  8 Department from 2014 through to the present, including (as defined above) all
  9 versions, drafts, and communications.
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
 11            The General Objections are hereby incorporated by reference as if set forth in
 12 full herein. Responding Party objects to the extent that this request is overbroad and
 13 unduly burdensome because it seeks the production of crime reports generated by the
 14 Sheriff’s Department for all of the county and each city within which are not relevant
 15 to the claims and/or defenses in this matter, and rendering this request beyond the
 16 scope set forth in Rule 26(b). This overbroad request also seeks documents subject to
 17 the official information privilege, law enforcement privilege, and documentation
 18 subject to investigatory files privilege, and official confidential information subject to
 19 public interest privileges.
 20            Subject to and without waiving the foregoing objections and pursuant to the
 21 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 22 Party cannot comply with such an overbroad and burdensome request. Responding
 23 Party reserves the right to supplement its production pursuant to Rule 26(e).
 24 REQUEST FOR PRODUCTION NO. 38:
 25            All documents that relate to complaints (formal or informal) made to, or
 26 grievances, administrative claims, or lawsuits filed against the County related to the
 27 crime free rental housing program and/or the County’s crime free multifamily housing
 28
      01071.0047/643765 1
                                                -31-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      296 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 297 of 746 Page ID
                                   #:705



  1 program.            Responsive information includes all responses to such complaints,
  2 grievances, claims, or lawsuit.
  3 RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
  4            The General Objections are hereby incorporated by reference as if set forth in
  5 full herein. Responding Party objects to the extent that this request seeks the
  6 production of documents that are irrelevant to the claims and/or defenses in this
  7 matter, nonproportional to the needs of the case, and seeks documents that violate a
  8 third party’s and/or employee’s constitutional rights to privacy afforded by the United
  9 States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of
 10 Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S.
 11 Constitution]. This overbroad request also seeks documents subject to the official
 12 information privilege, law enforcement privilege, and documentation subject to
 13 investigatory files privilege. Specifically, this request seeks confidential personnel
 14 records, official confidential information subject to public interest privilege and
 15 complaints which are not related to the issues in this case. The County’s crime free
 16 multifamily housing program is not relevant to this litigation.
 17            Subject to and without waiving the foregoing objections and pursuant to the
 18 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 19 Party will produce copies of the HUD complaints which are related to the claims
 20 and/or issues in this case. Responding Party reserves the right to supplement its
 21 production pursuant to Rule 26(e).
 22 REQUEST FOR PRODUCTION NO. 39:
 23            All documents that relate to complaints (formal or informal) made to, or
 24 grievances, administrative claims, or lawsuits filed against County alleging
 25 discrimination or other civil rights violations either in Hesperia or involving personnel
 26 who worked at the Sheriff’s Hesperia station. Responsive information also includes
 27 all responses to such complaints, grievances, claims, or lawsuits.
 28
      01071.0047/643765 1
                                                 -32-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      297 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 298 of 746 Page ID
                                   #:706



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
  2            The General Objections are hereby incorporated by reference as if set forth in
  3 full herein. This request is unduly burdensome as it seeks documentation for an
  4 unlimited time period for which Responding Party lacks the resources to obtain,
  5 rendering this request beyond the scope and limit of Rule 26(b) and disproportionate
  6 to the needs of this case. Responding Party further objects to the extent that this
  7 request seeks the production of documents that are overbroad and irrelevant to the
  8 claims and/or defenses in this matter, nonproportional to the needs of the case, and
  9 seeks documents that violate a third party’s and/or employee’s constitutional rights to
 10 privacy afforded by the United States and California Constitutions (Cal. Const. Art.
 11 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 12 guaranteed by the U.S. Constitution]. This overbroad request also seeks documents
 13 subject to the official information privilege, law enforcement privilege, and
 14 documentation subject to investigatory files privilege. Specifically, this request seeks
 15 confidential personnel records, official confidential information subject to public
 16 interest privilege and complaints which are not related to the issues in this case.
 17            Subject to and without waiving the foregoing objections and pursuant to the
 18 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 19 Party will produce copies of the HUD complaints which are related to the claims
 20 and/or issues in this case. Responding Party reserves the right to supplement its
 21 production pursuant to Rule 26(e).
 22 REQUEST FOR PRODUCTION NO. 40:
 23            All maps or similar documents used to log or track data for any purpose related
 24 to the crime free rental housing program in Hesperia.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
 26            The General Objections are hereby incorporated by reference as if set forth in
 27 full herein. Responding Party objects to the extent that this request is vague and
 28
      01071.0047/643765 1
                                                 -33-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO            PLAINTIFF UNITED Page STATES
                                                                                       298 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 299 of 746 Page ID
                                   #:707



  1 ambiguous as to “similar documents” because Responding Party does not understand
  2 what “similar documents” it should produce.
  3            Subject to and without waiving the foregoing objections and pursuant to the
  4 scope set forth in Rule 26(b), Responding Party responds as follows: Responding
  5 Party is unable to comply with this request because following a diligent search and
  6 reasonable inquiry, Responding Party is informed and believes that responsive
  7 documents are not in the possession, custody, or control of Responding Party.
  8 REQUEST FOR PRODUCTION NO. 41:
  9            All emails sent to and from the email address
 10 CrimeFreeRental@cityofhesperia.us, as well as any saved drafts and contact list(s).
 11 RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
 12            The General Objections are hereby incorporated by reference as if set forth in
 13 full herein. Subject to and without waiving the foregoing objections and pursuant to
 14 the scope set forth in Rule 26(b), Responding Party responds as follows: Responding
 15 Party is unable to comply with this request because following a diligent search and
 16 reasonable inquiry, Responding Party is informed and believes that responsive
 17 documents are not in the possession, custody, or control of Responding Party.
 18 DATED: June 26, 2020                    ALESHIRE & WYNDER, LLP
                                            ERIC L. DUNN
 19
                                            STEPHEN R. ONSTOT
 20                                         BRADEN J. HOLLY
                                            ERIKA D GREEN
 21
 22
 23                                         By:
 24                                               ERIKA D GREEN
 25                                               Attorneys for CITY OF HESPERIA,
                                                  COUNTY OF SAN BERNARDINO, and
 26                                               SAN BERNARDINO COUNTY
 27                                               SHERIFF’S DEPARTMENT

 28
      01071.0047/643765 1
                                                  -34-             Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 10
          COUNTY OF SAN BERNARDINO’S RESPONSE TO           PLAINTIFF UNITED Page STATES
                                                                                      299 OF
               AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 300 of 746 Page ID
                                   #:708



  1                                 PROOF OF SERVICE
  2      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
          SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                            DEPARTMENT
                            Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
           At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
           On June 26, 2020, I served true copies of the following document(s)
  8 described as COUNTY OF SAN BERNARDINO’S RESPONSES TO
    PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS
  9 FOR PRODUCTION, SET ONE; PRIVILEGE LOG on the interested parties in
    this action as follows:
 10
           BY MAIL: I enclosed the document(s) in a sealed envelope or package
 11 addressed to the persons at the addresses listed in the Service List and placed the
    envelope for collection and mailing, following our ordinary business practices. I am
 12 readily familiar with the practice of Aleshire & Wynder, LLP for collecting and
    processing correspondence for mailing. On the same day that correspondence is
 13 placed for collection and mailing, it is deposited in the ordinary course of business
    with the United States Postal Service, in a sealed envelope with postage fully prepaid.
 14 I am a resident or employed in the county where the mailing occurred. The envelope
    was placed in the mail at Riverside, California.
 15
           I declare under penalty of perjury under the laws of the United States of
 16 America that the foregoing is true and correct and that I am employed in the office of
    a member of the bar of this Court at whose direction the service was made.
 17
           Executed on June 26, 2020, at Riverside, California.
 18
 19
 20                                              Sandra D McLeod
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                    Ex. 10
      01071.0047/643765 1
                                               -1-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                Page 300
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 301 of 746 Page ID
                                   #:709



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megal.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13
       NICOLA T. HANNA
 14    United Sates Attorney
       DAVID M. HARRIS
 15    Chief, Civil Division
       KAREN P. RUCKERT
 16    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 17    Assistant United States Attorney
       KATHERINE M. HIKIDA
 18    Civil Rights Section
             Federal Building, Suite 7516
 19          300 North Los Angeles Street
             Los Angeles, California 90012
 20          Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
 21    Email: Matthew.Nickell@usdoj.gov
       Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                             Ex. 10
      01071.0047/643765 1
                                               -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                         Page 301
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 302 of 746 Page ID
                                   #:710



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  5 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  6 Riverside, California 92501
    Telephone: (951) 241-7338
  7 Facsimile: (951) 300-0985
  8 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
  9 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 10
                       UNITED STATES DISTRICT COURT
 11
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 12
 13
      UNITED STATES OF AMERICA,                 Case No. 5:19-cv-02298 AB(SPx)
 14
                         Plaintiff,             COUNTY OF SAN BERNARDINO
 15                                             SHERIFF’S DEPARTMENT
               v.                               RESPONSES TO PLAINTIFF
 16                                             UNITED STATES OF AMERICA’S
    CITY OF HESPERIA, COUNTY OF                 FIRST SET OF REQUESTS FOR
 17 SAN BERNARDINO, and SAN                     PRODUCTION
    BERNARDINO COUNTY SHERIFF’S
 18 DEPARTMENT,                                 The Hon. Andre Birotte, Jr.
 19                      Defendants.            Trial Date:        N/A
 20
 21 PROPOUNDING PARTY: DEFENDANT, UNITED STATES OF AMERICA
 22 RESPONDING PARTY:                  PLAINTIFF, COUNTY OF SAN BERNARDINO
 23                                    SHERIFF’S DEPARTMENT
 24 SET NO.:                           ONE
 25
 26            Defendant, COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT
 27 (“Responding Party” or “Defendant”) responds to Plaintiff UNITED STATES OF
 28
      01071.0047/643908.1 BJH                                   Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT           RESPONSES TO   Page PLAINTIFF
                                                                                   302
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 303 of 746 Page ID
                                   #:711



  1 AMERICA (“Propounding Party” or “Plaintiff”) Requests for Production of
  2 Documents, Set One, as follows:
  3           PRELIMINARY STATEMENT AND GENERAL OBJECTIONS
  4         The following statements and general objections apply to and are in addition to
  5 any specific objections made in responses to any particular Request, and apply not
  6 only to the responses made herein, but also to any additional or supplemental
  7 responses provided to the Requests, and shall be incorporated by reference as though
  8 fully set forth in all of the responses appearing on the following pages. The responses
  9 are made solely for the purpose of this legal action and are based on information
 10 presently available to Responding Party.
 11         1.      These answers and objections are made solely for the purpose of this
 12 action.      Each answer is subject to all objections as to competence, relevance,
 13 materiality, propriety, admissibility and all other objections and grounds that would
 14 require the exclusion of any statement herein if any request were asked of or if any
 15 statement contained herein were made by, a witness present and testifying in court,
 16 all of which objections and grounds are expressly reserved and may be interposed at
 17 the time of trial.
 18         2.      While these responses are based upon diligent exploration and
 19 investigation by Responding Party and its counsel, they reflect the current state of
 20 Responding Party’s knowledge respecting the matters about which inquiry is made.
 21 Responding Party have not yet fully completed the investigation of the facts relating
 22 to this case, have not yet interviewed all witnesses, have not yet fully completed
 23 discovery and have not yet completed their preparation for trial in this case.
 24 Accordingly, all of the responses contained herein are based solely upon information
 25 and documents that are presently available to or specifically known by Responding
 26 Party and disclose those contentions that presently occur to Responding Party. It is
 27 anticipated that further discovery, independent investigation, legal research and
 28 analysis will supply additional facts and documents and lead to additions, changes,
    01071.0047/643908.1 BJH
                                             -2-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 303
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 304 of 746 Page ID
                                   #:712



  1 and variations from the responses contained herein.
  2            3.        The following responses are given without prejudice to the right to
  3 produce evidence or witnesses that Responding Party may later discover, subject to
  4 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  5 information contained herein remains preliminary and, in making these responses,
  6 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  7 otherwise change any answer herein as further discovery may make appropriate and
  8 when Responding Party has ascertained all relative facts. The responses contained
  9 herein are made in good faith attempt to supply as much factual information and as
 10 much specification of legal contention as is presently known and should in no way
 11 prejudice Responding Party in relation to further discovery and proceedings.
 12            4.        The responses are based on the information presently available to
 13 Responding Party and no incidental or implied admissions are intended herein. The
 14 fact that Responding Party has answered or responded to all or part of any request
 15 should not be taken as an admission that Responding Party accepts or admits the
 16 existence of any fact set forth or assumed by such request, or that such response
 17 constitutes admissible evidence.
 18            5.        Discovery will continue as long as permitted by statute or stipulation by
 19 the parties, and the investigation of responding party’s attorneys and agents will
 20 continue to and through the middle of this action. Responding party specifically
 21 reserves the right at the time of trial to introduce any evidence from any source which
 22 may hereafter be discovered in testimony from any witness whose identity may
 23 hereafter be discovered.
 24            If any information has unintentionally been omitted from these responses,
 25 Responding Party reserves the right to apply for relief so as to permit the insertion of
 26 the omitted data from these responses.
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                     -3-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                         Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                   RESPONSE TO   PagePLAINTIFF
                                                                                           304
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 305 of 746 Page ID
                                   #:713



  1                                     GENERAL OBJECTIONS
  2            Responding Party asserts the following general objections shall apply to the
  3 Requests in their entirety and which shall be incorporated into the responses of the
  4 Responding Party in each separate Request.
  5            1.        Responding Party objects to the Requests insofar as they seek the
  6 disclosure of information protected by the attorney-client privilege, the joint-defense
  7 privilege, the attorney work-product doctrine, the official information privilege and
  8 the deliberative process privilege, the constitutional or statutory rights of privacy of
  9 any third party or any other legally cognizable and applicable privilege or immunities
 10 against disclosure. To the extent that Responding Party inadvertently discloses any
 11 information that may arguably be protected from discovery under the aforementioned
 12 privileges, doctrines and immunities, such inadvertent disclosure is not intended to
 13 and will not constitute a waiver of any applicable privileges, rights, or statutory
 14 protections. To the extent that any documents are withheld from production pursuant
 15 to any such privileges, rights or statutory protections, Responding Party will produce
 16 a privilege log.
 17            2.        Responding Party’s responses to the Requests are limited to the issues of
 18 this case, Responding Party objects to the Requests insofar as they request information
 19 not concerning the issues in this case or communications involving counsel, on the
 20 grounds that such Requests seek privileged documents, are irrelevant and or constitute
 21 an undue burden on the Responding Party.
 22            3.        Responding Party further objects to the Requests to the extent (i) they
 23 call for confidential and proprietary information; (ii) they require a legal conclusion;
 24 (iii) they seek information that is not relevant to the subject matter of this action and
 25 is not reasonably calculated to lead to the discovery of admissible evidence; (iv) they
 26 contain terms that are vague and ambiguous; (v) they are not reasonably limited in
 27 scope or time and (vi) they may invade the right to privacy of third parties.
 28
      01071.0047/643908.1 BJH
                                                     -4-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                         Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                   RESPONSE TO   PagePLAINTIFF
                                                                                           305
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 306 of 746 Page ID
                                   #:714



  1            4.        All responses are made without waiver and with preservation of:
  2            a.        All questions or objections as to competency, relevancy, materiality,
  3 privilege and admissibility of the responses and production and the subject matter
  4 thereof as evidence for any purpose and in any further proceeding in this action
  5 (including the trial of this action) and in any other action or matter;
  6            b.        The right to object to the use of any such responses and production or
  7 the subject matter thereof, on any ground in any further proceeding in this action
  8 (including the trial of this action) and in any other action or matter;
  9            c.        The right to object on any ground at any time to any demand, request, or
 10 interrogatory for further responses to these or any other discovery requests or
 11 proceedings involved or related to the subject matter of the information or documents
 12 provided or the discovery to which these responses are provided; and
 13            d.        The right at any time to review, correct, add to, supplement or clarify any
 14 of the responses contained herein.
 15            5.        Responding Party objects to the extent that the requests seek production
 16 of documentation or conversion into a file format which goes beyond what’s required
 17 by the Federal Rules of Civil Procedure.
 18            Each of these General Objections is by this reference incorporated fully in that
 19 individual response set forth below, and each individual response is made subject to
 20 and without waiver of such General Objections. Responding Party does not waive
 21 any of these General Objections in response to any specific Request propounded, and
 22 any specific objection made by Responding Party in no respect limits or modifies the
 23 General Objections stated herein. To the extent that specific objections are cited
 24 herein in response to Plaintiff’s Request, those specific objections are provided out of
 25 an abundance of caution and because they are believed to be particularly applicable
 26 to such Request. Such specific objections shall not constitute a waiver of any of the
 27 Preliminary Statement and General Objections.
 28
      01071.0047/643908.1 BJH
                                                      -5-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                          Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                    RESPONSE TO   PagePLAINTIFF
                                                                                            306
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 307 of 746 Page ID
                                   #:715



  1        Subject to and without waiving any of the foregoing, Responding Party makes
  2 the following responses:
  3      RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
  4
  5 REQUEST FOR PRODUCTION NO. 1:
  6        Your organizational chart(s), including position titles and the names of
  7 individuals who occupied them at any time, from January 1, 2014 to the present.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
  9        Because the Sheriff’s Department and County of San Bernardino are essentially
 10 the same entity and the requests for production to each entity are identical, to avoid
 11 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 12 Bernardino’s response to this request, which includes Sheriff Department-specific
 13 information, where appropriate.
 14 REQUEST FOR PRODUCTION NO. 2:
 15        Rosters for all employees at the Hesperia station of the Sheriff’s Department,
 16 including all position titles and names of individuals who occupied them at any time
 17 from January 1, 2014 to the present.
 18 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 19        Because the Sheriff’s Department and County of San Bernardino are essentially
 20 the same entity and the requests for production to each entity are identical, to avoid
 21 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 22 Bernardino’s response to this request, which includes Sheriff Department-specific
 23 information, where appropriate.
 24 REQUEST FOR PRODUCTION NO. 3:
 25        Rosters or other documents showing individuals who, at any time from January
 26 1, 2014 to the present, were assigned to implement or enforce aspects of the
 27 Ordinances, the crime free rental housing program, or the County’s crime free
 28 multifamily housing program for properties in Hesperia.
    01071.0047/643908.1 BJH
                                           -6-                   Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT             RESPONSE TO   PagePLAINTIFF
                                                                                    307
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 308 of 746 Page ID
                                   #:716



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
  2            Because the Sheriff’s Department and County of San Bernardino are essentially
  3 the same entity and the requests for production to each entity are identical, to avoid
  4 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  5 Bernardino’s response to this request, which includes Sheriff Department-specific
  6 information, where appropriate.
  7 REQUEST FOR PRODUCTION NO. 4:
  8            All versions of manuals, handbooks, policies, procedures, forms, and guidance
  9 documents related to the crime free rental housing program in Hesperia.
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 11            Because the Sheriff’s Department and County of San Bernardino are essentially
 12 the same entity and the requests for production to each entity are identical, to avoid
 13 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 14 Bernardino’s response to this request, which includes Sheriff Department-specific
 15 information, where appropriate.
 16 REQUEST FOR PRODUCTION NO. 5:
 17            All training and workshop materials, including but not limited to curricula,
 18 speaker information and credentials, flyers, notices, advertisements, sign-in sheets,
 19 presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and
 20 attendance records related to the crime free rental housing program in Hesperia and/or
 21 the County’s crime free multifamily housing program.
 22 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 23            Because the Sheriff’s Department and County of San Bernardino are essentially
 24 the same entity and the requests for production to each entity are identical, to avoid
 25 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 26 Bernardino’s response to this request, which includes Sheriff Department-specific
 27 information, where appropriate.
 28
      01071.0047/643908.1 BJH
                                                -7-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT              RESPONSE TO   PagePLAINTIFF
                                                                                      308
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 309 of 746 Page ID
                                   #:717



  1 REQUEST FOR PRODUCTION NO. 6:
  2            All manuals, policies, procedures, or guidance documents related to law
  3 enforcement responses to 911 calls or other calls for service at residential properties
  4 in Hesperia.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
  6            Because the Sheriff’s Department and County of San Bernardino are essentially
  7 the same entity and the requests for production to each entity are identical, to avoid
  8 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  9 Bernardino’s response to this request, which includes Sheriff Department-specific
 10 information, where appropriate.
 11 REQUEST FOR PRODUCTION NO. 7:
 12            All manuals, policies, procedures, or guidance documents related to conducting
 13 searches or inspections at residential properties in Hesperia.
 14 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 15            Because the Sheriff’s Department and County of San Bernardino are essentially
 16 the same entity and the requests for production to each entity are identical, to avoid
 17 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 18 Bernardino’s response to this request, which includes Sheriff Department-specific
 19 information, where appropriate.
 20 REQUEST FOR PRODUCTION NO. 8:
 21            All indices or lists of call codes used in the Sheriff’s Department call history
 22 logs.
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 24            Because the Sheriff’s Department and County of San Bernardino are essentially
 25 the same entity and the requests for production to each entity are identical, to avoid
 26 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 27 Bernardino’s response to this request, which includes Sheriff Department-specific
 28 information, where appropriate.
      01071.0047/643908.1 BJH
                                                  -8-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                RESPONSE TO   PagePLAINTIFF
                                                                                        309
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 310 of 746 Page ID
                                   #:718



  1 REQUEST FOR PRODUCTION NO. 9:
  2            “Premise history” data for all residential rental properties in Hesperia and
  3 communications about the “premise history” system relating to the crime free rental
  4 housing program, including information about the race of the individual(s) residing
  5 there, the property address, and the parcel number.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
  7            Because the Sheriff’s Department and County of San Bernardino are essentially
  8 the same entity and the requests for production to each entity are identical, to avoid
  9 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 10 Bernardino’s response to this request, which includes Sheriff Department-specific
 11 information, where appropriate.
 12 REQUEST FOR PRODUCTION NO. 10:
 13            Sheriff’s “multiple response forms” for locations in Hesperia including
 14 information about the race of the individual(s) involved, the property address, and the
 15 parcel number, separately producing or identifying those forms relating to (a)
 16 residential owner-occupied properties, (b) residential rental properties, (c) non-
 17 residential properties, and (d) no specific property address (e.g., roadways).
 18 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
 19            Because the Sheriff’s Department and County of San Bernardino are essentially
 20 the same entity and the requests for production to each entity are identical, to avoid
 21 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 22 Bernardino’s response to this request, which includes Sheriff Department-specific
 23 information, where appropriate.
 24 REQUEST FOR PRODUCTION NO. 11:
 25            Documents and data showing calls for service by the Sheriff at locations in
 26 Hesperia including information about the race of the individual(s) involved, the
 27 property address, and the parcel number, separately producing or identifying calls for
 28
      01071.0047/643908.1 BJH
                                                  -9-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                       Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                 RESPONSE TO   PagePLAINTIFF
                                                                                         310
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 311 of 746 Page ID
                                   #:719



  1 service at (a) residential owner-occupied properties, (b) residential rental properties,
  2 (c) non-residential properties, and (d) no specific property address (e.g., roadways).
  3 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
  4            Because the Sheriff’s Department and County of San Bernardino are essentially
  5 the same entity and the requests for production to each entity are identical, to avoid
  6 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  7 Bernardino’s response to this request, which includes Sheriff Department-specific
  8 information, where appropriate.
  9 REQUEST FOR PRODUCTION NO. 12:
 10            Citations or summonses issued by the Sheriff for criminal violations occurring
 11 in Hesperia and/or to residents of Hesperia including information about the race of
 12 the individual(s) involved, the property address, and the parcel number, separately
 13 producing or identifying those citations or summonses issued to a resident of or for a
 14 violation occurring at (a) residential owner-occupied properties, (b) residential rental
 15 properties, (c) non-residential properties, and (d) no specific property address (e.g.,
 16 roadways).
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 18            Because the Sheriff’s Department and County of San Bernardino are essentially
 19 the same entity and the requests for production to each entity are identical, to avoid
 20 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 21 Bernardino’s response to this request, which includes Sheriff Department-specific
 22 information, where appropriate.
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -10-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       311
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 312 of 746 Page ID
                                   #:720



  1 REQUEST FOR PRODUCTION NO. 13:
  2            Documents and data about arrests—including arrest reports, incident reports,
  3 charging statements, probable cause affidavits, audio and video recordings, and other
  4 arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
  5 Hesperia including information about the race of the individual(s) involved, the
  6 property address, and the parcel number, separately producing or identifying those
  7 documents relating to arrests occurring at or of individuals residing in (a) residential
  8 owner-occupied properties, (b) residential rental properties, (c) non-residential
  9 properties, and (d) no specific property address (e.g., roadways).
 10 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 11            Because the Sheriff’s Department and County of San Bernardino are essentially
 12 the same entity and the requests for production to each entity are identical, to avoid
 13 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 14 Bernardino’s response to this request, which includes Sheriff Department-specific
 15 information, where appropriate.
 16 REQUEST FOR PRODUCTION NO. 14:
 17            Documents and data sufficient to show the date and location of homicides in
 18 Hesperia from January 1, 2010 to present, and the home address of alleged
 19 perpetrators of those homicides, including the property address(es) and parcel
 20 number(s), separately producing or identifying homicides occurring at (a) residential
 21 owner-occupied properties, (b) residential rental properties, (c) non-residential
 22 properties, and (d) no specific property address (e.g., roadways).
 23 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
 24            Because the Sheriff’s Department and County of San Bernardino are essentially
 25 the same entity and the requests for production to each entity are identical, to avoid
 26 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 27 Bernardino’s response to this request, which includes Sheriff Department-specific
 28 information, where appropriate.
      01071.0047/643908.1 BJH
                                                -11-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT              RESPONSE TO   PagePLAINTIFF
                                                                                      312
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 313 of 746 Page ID
                                   #:721



  1 REQUEST FOR PRODUCTION NO. 15:
  2            Documents and data classifying or identifying properties in Hesperia by
  3 address as (a) residential owner-occupied properties, (b) residential rental properties,
  4 and (c) non-residential properties, including maps, zoning data, geographic
  5 information system (GIS) data, utilities data, and/or tax assessment data.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
  7            Because the Sheriff’s Department and County of San Bernardino are essentially
  8 the same entity and the requests for production to each entity are identical, to avoid
  9 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 10 Bernardino’s response to this request, which includes Sheriff Department-specific
 11 information, where appropriate.
 12 REQUEST FOR PRODUCTION NO. 16:
 13            Documents reporting or tracking, by address of a property, information relating
 14 to criminal activity, nuisance activity, Sheriff’s activity, or calls for service at
 15 properties in Hesperia, including monthly “crime analysis” reports and other monthly
 16 call logs, “CFMHP reports,” “CPRA history reports,” and call for service reports.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
 18            Because the Sheriff’s Department and County of San Bernardino are essentially
 19 the same entity and the requests for production to each entity are identical, to avoid
 20 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 21 Bernardino’s response to this request, which includes Sheriff Department-specific
 22 information, where appropriate.
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                 -12-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       313
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 314 of 746 Page ID
                                   #:722



  1 REQUEST FOR PRODUCTION NO. 17:
  2            Documents and data used to track information related to the crime free rental
  3 housing program in Hesperia, including but not limited to spreadsheets and lists of all
  4 residential rental properties, contacts or owner’s agents at residential rental properties,
  5 registered properties or owners, un-registered properties or owners, tenant screenings,
  6 individuals deemed to be in violation of the Ordinances or the crime free rental
  7 housing program, individuals tracked for allegedly causing public nuisances, a
  8 “future-cite list,” evictions or voluntary moves, inspections, training class contacts,
  9 citations, appeals, and the most recent version of the Excel spreadsheet attached
 10 hereto as Attachment B (including information indicating the date when it was last
 11 updated).
 12 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 13            Because the Sheriff’s Department and County of San Bernardino are essentially
 14 the same entity and the requests for production to each entity are identical, to avoid
 15 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 16 Bernardino’s response to this request, which includes Sheriff Department-specific
 17 information, where appropriate.
 18 / / /
 19 / / /
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -13-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       314
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 315 of 746 Page ID
                                   #:723



  1 REQUEST FOR PRODUCTION NO. 18:
  2         Data, documents, or other information related to Hesperia’s crime free rental
  3 housing program created in, stored in, or generated using the crime free “Easy
  4 Tracking” software or any similar databases or software either by you or on your
  5 behalf.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
  7         Because the Sheriff’s Department and County of San Bernardino are essentially
  8 the same entity and the requests for production to each entity are identical, to avoid
  9 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 10 Bernardino’s response to this request, which includes Sheriff Department-specific
 11 information, where appropriate.
 12 REQUEST FOR PRODUCTION NO. 19:
 13         Information about your use of the “Easy Tracking” software or any similar
 14 databases or software, including contracts or other agreements for its purchase or use,
 15 billing, list(s) of users, manuals and training materials, and communications.
 16 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 17         Because the Sheriff’s Department and County of San Bernardino are essentially
 18 the same entity and the requests for production to each entity are identical, to avoid
 19 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 20 Bernardino’s response to this request, which includes Sheriff Department-specific
 21 information, where appropriate.
 22 REQUEST FOR PRODUCTION NO. 20:
 23         All documents or other information related to the crime free rental housing
 24 program that were created in, stored in, or generated by or using “Data Ticket” either
 25 by you or on your behalf.
 26 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
 27         Because the Sheriff’s Department and County of San Bernardino are essentially
 28 the same entity and the requests for production to each entity are identical, to avoid
    01071.0047/643908.1 BJH
                                            -14-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 315
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 316 of 746 Page ID
                                   #:724



  1 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  2 Bernardino’s response to this request, which includes Sheriff Department-specific
  3 information, where appropriate.
  4 REQUEST FOR PRODUCTION NO. 21:
  5            Information about your use of “Data Ticket,” including contracts or other
  6 agreements for its purchase or licensing, billing, list(s) of users, manuals and training
  7 materials, and communications.
  8 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
  9            Because the Sheriff’s Department and County of San Bernardino are essentially
 10 the same entity and the requests for production to each entity are identical, to avoid
 11 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 12 Bernardino’s response to this request, which includes Sheriff Department-specific
 13 information, where appropriate.
 14 REQUEST FOR PRODUCTION NO. 22:
 15            Communications with property owners, property managers, or tenants of
 16 properties in Hesperia relating to the crime free rental housing program, including
 17 notifications about calls for service, arrests, criminal activity, nuisances, disturbances,
 18 and responses thereto; monthly reports; relating to tenant screenings; relating to
 19 training; relating to property registration (including the online registration feature);
 20 relating to leases and/or the crime free lease addendum; relating to move-out or
 21 eviction or threat thereof; relating to inspections or searches of property; relating to
 22 the enactment of the Ordinances (including the drafting of the Ordinances, the reasons
 23 for the Ordinances, or potential concerns raised concerning the Ordinances); relating
 24 to the description of the crime free rental housing program and its requirements;
 25 relating to fines and fees imposed under the Ordinances or appeals of such fines and
 26 fees; and relating to the legality or enforceability of the Ordinances.
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -15-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       316
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 317 of 746 Page ID
                                   #:725



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
  2         Because the Sheriff’s Department and County of San Bernardino are essentially
  3 the same entity and the requests for production to each entity are identical, to avoid
  4 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  5 Bernardino’s response to this request, which includes Sheriff Department-specific
  6 information, where appropriate.
  7 REQUEST FOR PRODUCTION NO. 23:
  8         Documents relating to citations issued to property owners and property
  9 managers relating to Hesperia’s crime free rental housing program, including those
 10 documents constituting or showing the citations, data and documents tracking and
 11 listing citations (including all such lists maintained by Tina Bulgarelli), and
 12 communications.
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
 14         Because the Sheriff’s Department and County of San Bernardino are essentially
 15 the same entity and the requests for production to each entity are identical, to avoid
 16 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 17 Bernardino’s response to this request, which includes Sheriff Department-specific
 18 information, where appropriate.
 19 REQUEST FOR PRODUCTION NO. 24:
 20         Documents relating to hearings or appeals of citations issued to property
 21 owners and property managers relating to Hesperia’s crime free rental housing
 22 program, including appeal packets or files, data and documents tracking or listing
 23 hearings and/or appeals (including all versions of lists maintained by Tina Bulgarelli),
 24 appeals decisions, and communications.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 26         Because the Sheriff’s Department and County of San Bernardino are essentially
 27 the same entity and the requests for production to each entity are identical, to avoid
 28 redundancy the Sheriff’s Department refers Propounding Party to the County of San
    01071.0047/643908.1 BJH
                                           -16-              Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 317
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 318 of 746 Page ID
                                   #:726



  1 Bernardino’s response to this request, which includes Sheriff Department-specific
  2 information, where appropriate.
  3 REQUEST FOR PRODUCTION NO. 25:
  4            Documents showing monetary fines or other penalties imposed, paid, or waived
  5 relating to the crime free rental housing program, both individually and compilations,
  6 summaries, or reports.
  7 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
  8            Because the Sheriff’s Department and County of San Bernardino are essentially
  9 the same entity and the requests for production to each entity are identical, to avoid
 10 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 11 Bernardino’s response to this request, which includes Sheriff Department-specific
 12 information, where appropriate.
 13 REQUEST FOR PRODUCTION NO. 26:
 14            Documents relating to screening of tenants or applicants for housing in
 15 Hesperia relating to the crime free rental housing program, including
 16 communications, internal standards or procedures, requests for screening from
 17 property owners or managers, documents and information provided by property
 18 owners or managers, documents showing the actions you took to screen, the results
 19 of your screening, your response to the property owner or manager, and further action
 20 you and/or the property owners or managers took thereafter.
 21 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 22            Because the Sheriff’s Department and County of San Bernardino are essentially
 23 the same entity and the requests for production to each entity are identical, to avoid
 24 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 25 Bernardino’s response to this request, which includes Sheriff Department-specific
 26 information, where appropriate.
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -17-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT              RESPONSE TO   PagePLAINTIFF
                                                                                      318
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 319 of 746 Page ID
                                   #:727



  1 REQUEST FOR PRODUCTION NO. 27:
  2         Data and documents relating to evictions, “voluntary move outs,” or notices to
  3 cure or to vacate relating to the crime free rental housing program, including all
  4 tracking information or lists, property and resident information, reports or statistical
  5 information showing counts of each at a given time, court filings or documents
  6 relating to court proceedings, notices, postings, settlement agreements, police or
  7 incident reports, dispatch logs, audio and video recordings of Sheriff’s Department
  8 activity, and communications.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 10         Because the Sheriff’s Department and County of San Bernardino are essentially
 11 the same entity and the requests for production to each entity are identical, to avoid
 12 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 13 Bernardino’s response to this request, which includes Sheriff Department-specific
 14 information, where appropriate.
 15 REQUEST FOR PRODUCTION NO. 28:
 16         All communications between Defendants’ personnel working on the crime free
 17 rental housing program and personnel from the San Bernardino County Probation
 18 Department, including regarding probation checks, property searches, and
 19 inspections.
 20 RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
 21         Because the Sheriff’s Department and County of San Bernardino are essentially
 22 the same entity and the requests for production to each entity are identical, to avoid
 23 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 24 Bernardino’s response to this request, which includes Sheriff Department-specific
 25 information, where appropriate.
 26 REQUEST FOR PRODUCTION NO. 29:
 27         Your press releases, public statements and interviews (including written
 28 statements as well as audio and video recordings), content in newsletters (including
    01071.0047/643908.1 BJH
                                           -18-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 319
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 320 of 746 Page ID
                                   #:728



  1 the “Hesperia Horizon”), content that was posted previously on your website or social
  2 media accounts but which is no longer available publicly, and social media activity
  3 (including posts, likes, shares, and comments) on your accounts and/or your officials,
  4 officers, and employees’ accounts regarding the crime free rental housing program.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
  6        Because the Sheriff’s Department and County of San Bernardino are essentially
  7 the same entity and the requests for production to each entity are identical, to avoid
  8 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  9 Bernardino’s response to this request, which includes Sheriff Department-specific
 10 information, where appropriate.
 11 REQUEST FOR PRODUCTION NO. 30:
 12        Documents relating to the design and enactment of the 2015 Ordinance,
 13 including analyses, memoranda, notes, communications, reports, meeting minutes,
 14 agenda, packets and background materials prepared for the County’s Board and/or the
 15 City’s Council members, audio and/or video of the County’s Board and/or City’s
 16 Council meetings and any transcripts thereof, news reports, social media activity,
 17 statements or information provided by the public, and all documents considered
 18 during the process of enacting the 2015 Ordinance.
 19 RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
 20        Because the Sheriff’s Department and County of San Bernardino are essentially
 21 the same entity and the requests for production to each entity are identical, to avoid
 22 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 23 Bernardino’s response to this request, which includes Sheriff Department-specific
 24 information, where appropriate.
 25 REQUEST FOR PRODUCTION NO. 31:
 26        Documents relating to the design and enactment of the 2017 Ordinance,
 27 including analyses, memoranda, notes, communications, reports, minutes, agenda,
 28 packets and background materials prepared for the County’s Board and/or City’s
    01071.0047/643908.1 BJH
                                         -19-              Case No. 5:19-cv-02298 AB(SPx)
                                                                            Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 320
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 321 of 746 Page ID
                                   #:729



  1 Council members, audio and/or video of the County’s Board and/or City’s Council
  2 meetings and any transcripts thereof, news reports, social media, statements or
  3 information provided by the public, and all documents considered during the process
  4 of enacting the 2017 Ordinance.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
  6            Because the Sheriff’s Department and County of San Bernardino are essentially
  7 the same entity and the requests for production to each entity are identical, to avoid
  8 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  9 Bernardino’s response to this request, which includes Sheriff Department-specific
 10 information, where appropriate.
 11 REQUEST FOR PRODUCTION NO. 32:
 12            Documents relating to meetings (including, but not limited to, official County
 13 Board and/or City Council meetings) in which the crime free rental housing program
 14 in Hesperia was discussed, including agendas, minutes, audio and/or video recordings
 15 and any transcripts thereof, advertisements or notices in any media (including social
 16 media), statements or submissions by the public (related to the crime free rental
 17 housing program), packets and background materials prepared for the County’s Board
 18 and/or the City’s Council members, notes taken, and communications about the crime
 19 free rental housing program relating to the particular meeting. As defined, drafts and
 20 non-final or non-duplicate versions must be produced.
 21 RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
 22            Because the Sheriff’s Department and County of San Bernardino are essentially
 23 the same entity and the requests for production to each entity are identical, to avoid
 24 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 25 Bernardino’s response to this request, which includes Sheriff Department-specific
 26 information, where appropriate.
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -20-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       321
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 322 of 746 Page ID
                                   #:730



  1 REQUEST FOR PRODUCTION NO. 33:
  2            All versions of contracts or agreements between (a) the City and (b) either the
  3 County or the Sheriff’s Department regarding the provision of policing services to or
  4 in the City.
  5 RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
  6            Because the Sheriff’s Department and County of San Bernardino are essentially
  7 the same entity and the requests for production to each entity are identical, to avoid
  8 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  9 Bernardino’s response to this request, which includes Sheriff Department-specific
 10 information, where appropriate..
 11 REQUEST FOR PRODUCTION NO. 34:
 12            All documents, including data, information, and analyses, relating to Nils
 13 Bentsen’s recommendation that the City adopt a crime free rental housing program,
 14 including analyses and reports created to assess the need for the crime free rental
 15 housing program, the data and documents used to generate such analyses and reports,
 16 notes and workpapers (including drafts and markups), and communications about the
 17 recommendation and its basis.
 18 RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
 19            Because the Sheriff’s Department and County of San Bernardino are essentially
 20 the same entity and the requests for production to each entity are identical, to avoid
 21 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 22 Bernardino’s response to this request, which includes Sheriff Department-specific
 23 information, where appropriate.
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                 -21-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT                RESPONSE TO   PagePLAINTIFF
                                                                                        322
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 323 of 746 Page ID
                                   #:731



  1 REQUEST FOR PRODUCTION NO. 35:
  2            Documents relating to reports (periodic or ad hoc), audits, analyses, or
  3 assessments of the crime free rental housing program in Hesperia after its adoption,
  4 including the statistical information and other data used to generate such reports or
  5 assessments.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
  7            Because the Sheriff’s Department and County of San Bernardino are essentially
  8 the same entity and the requests for production to each entity are identical, to avoid
  9 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 10 Bernardino’s response to this request, which includes Sheriff Department-specific
 11 information, where appropriate.
 12 REQUEST FOR PRODUCTION NO. 36:
 13            Documents relating to reports (periodic or ad hoc), audits, analyses, or
 14 assessments of the effectiveness of the County’s crime free multifamily housing
 15 program, including the statistical information and other data used to generate such
 16 reports or assessments.
 17 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 18            Because the Sheriff’s Department and County of San Bernardino are essentially
 19 the same entity and the requests for production to each entity are identical, to avoid
 20 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 21 Bernardino’s response to this request, which includes Sheriff Department-specific
 22 information, where appropriate.
 23 REQUEST FOR PRODUCTION NO. 37:
 24            Documents relating to annual crime reports produced by the Sheriff’s
 25 Department from 2014 through to the present, including (as defined above) all
 26 versions, drafts, and communications.
 27 / / /
 28 / / /
      01071.0047/643908.1 BJH
                                                -22-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT              RESPONSE TO   PagePLAINTIFF
                                                                                      323
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 324 of 746 Page ID
                                   #:732



  1 RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
  2         Because the Sheriff’s Department and County of San Bernardino are essentially
  3 the same entity and the requests for production to each entity are identical, to avoid
  4 redundancy the Sheriff’s Department refers Propounding Party to the County of San
  5 Bernardino’s response to this request, which includes Sheriff Department-specific
  6 information, where appropriate.
  7 REQUEST FOR PRODUCTION NO. 38:
  8         All documents that relate to complaints (formal or informal) made to, or
  9 grievances, administrative claims, or lawsuits filed against the Sheriff’s Department
 10 related to the crime free rental housing program and/or the County’s crime free
 11 multifamily housing program. Responsive information includes all responses to such
 12 complaints, grievances, claims, or lawsuit.
 13 RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 14         Because the Sheriff’s Department and County of San Bernardino are essentially
 15 the same entity and the requests for production to each entity are identical, to avoid
 16 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 17 Bernardino’s response to this request, which includes Sheriff Department-specific
 18 information, where appropriate.
 19 REQUEST FOR PRODUCTION NO. 39:
 20         All documents that relate to complaints (formal or informal) made to, or
 21 grievances, administrative claims, or lawsuits filed against Sheriff’s Department
 22 alleging discrimination or other civil rights violations either in Hesperia or involving
 23 personnel who worked at the Sheriff’s Hesperia station. Responsive information also
 24 includes all responses to such complaints, grievances, claims, or lawsuits.
 25 RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
 26         Because the Sheriff’s Department and County of San Bernardino are essentially
 27 the same entity and the requests for production to each entity are identical, to avoid
 28 redundancy the Sheriff’s Department refers Propounding Party to the County of San
    01071.0047/643908.1 BJH
                                           -23-              Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex. 11
      COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT RESPONSE TO   PLAINTIFF
                                                                Page 324
        UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 325 of 746 Page ID
                                   #:733



  1 Bernardino’s response to this request, which includes Sheriff Department-specific
  2 information, where appropriate.
  3 REQUEST FOR PRODUCTION NO. 40:
  4            All maps or similar documents used to log or track data for any purpose related
  5 to the crime free rental housing program in Hesperia.
  6 RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
  7            Because the Sheriff’s Department and County of San Bernardino are essentially
  8 the same entity and the requests for production to each entity are identical, to avoid
  9 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 10 Bernardino’s response to this request, which includes Sheriff Department-specific
 11 information, where appropriate.
 12 REQUEST FOR PRODUCTION NO. 41:
 13            All emails sent to and from the email address
 14 CrimeFreeRental@cityofhesperia.us, as well as any saved drafts and contact list(s).
 15 RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
 16            Because the Sheriff’s Department and County of San Bernardino are essentially
 17 the same entity and the requests for production to each entity are identical, to avoid
 18 redundancy the Sheriff’s Department refers Propounding Party to the County of San
 19 Bernardino’s response to this request, which includes Sheriff Department-specific
 20 information, where appropriate.
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28
      01071.0047/643908.1 BJH
                                                 -24-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT               RESPONSE TO   PagePLAINTIFF
                                                                                       325
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 326 of 746 Page ID
                                   #:734



  1 DATED: June 26, 2020              ALESHIRE & WYNDER, LLP
                                      ERIC L. DUNN
  2
                                      STEPHEN R. ONSTOT
  3                                   BRADEN J. HOLLY
                                      ERIKA D GREEN
  4
  5
  6                                   By:
  7                                         ERIKA D GREEN
  8                                         Attorneys for CITY OF HESPERIA,
                                            COUNTY OF SAN BERNARDINO, and
  9                                         SAN BERNARDINO COUNTY
 10                                         SHERIFF’S DEPARTMENT

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/643908.1 BJH
                                            -25-           Case No. 5:19-cv-02298 AB(SPx)
                                                                            Ex. 11
       COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT      RESPONSE TO   PagePLAINTIFF
                                                                              326
         UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 327 of 746 Page ID
                                   #:735



  1                                 PROOF OF SERVICE
  2     UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
         SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                           DEPARTMENT
                           Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
           At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
           On June 26, 2020, I served true copies of the following document(s)
  8 described as COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT
    RESPONSES TO PLAINTIFF UNITED STATES OF AMERICA’S FIRST
  9 SET OF REQUESTS FOR PRODUCTION on the interested parties in this action
    as follows:
 10
           BY MAIL: I enclosed the document(s) in a sealed envelope or package
 11 addressed to the persons at the addresses listed in the Service List and placed the
    envelope for collection and mailing, following our ordinary business practices. I am
 12 readily familiar with the practice of Aleshire & Wynder, LLP for collecting and
    processing correspondence for mailing. On the same day that correspondence is
 13 placed for collection and mailing, it is deposited in the ordinary course of business
    with the United States Postal Service, in a sealed envelope with postage fully prepaid.
 14 I am a resident or employed in the county where the mailing occurred. The envelope
    was placed in the mail at Riverside, California.
 15
           I declare under penalty of perjury under the laws of the United States of
 16 America that the foregoing is true and correct and that I am employed in the office of
    a member of the bar of this Court at whose direction the service was made.
 17
           Executed on June 26, 2020, at Riverside, California.
 18
 19
 20                                              Sandra D McLeod
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                    Ex. 11
      01071.0047/643908.1 BJH
                                               -1-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                Page 327
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 328 of 746 Page ID
                                   #:736



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megal.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13
       NICOLA T. HANNA
 14    United Sates Attorney
       DAVID M. HARRIS
 15    Chief, Civil Division
       KAREN P. RUCKERT
 16    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 17    Assistant United States Attorney
       KATHERINE M. HIKIDA
 18    Civil Rights Section
             Federal Building, Suite 7516
 19          300 North Los Angeles Street
             Los Angeles, California 90012
 20          Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
 21    Email: Matthew.Nickell@usdoj.gov
       Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                             Ex. 11
      01071.0047/643908.1 BJH
                                               -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                         Page 328
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 329 of 746 Page ID
                                   #:737



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    D. DENNIS LA, State Bar No. 237927
  4 dla@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  5 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  6 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  7 Riverside, California 92501
    Telephone: (951) 241-7338
  8 Facsimile: (951) 300-0985
  9 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
 10 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 11
                       UNITED STATES DISTRICT COURT
 12
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 13
 14
      UNITED STATES OF AMERICA,                     Case No. 5:19-cv-02298 AB(SPx)
 15
                            Plaintiff,              CITY OF HESPERIA’S
 16                                                 SUPPLEMENTAL RESPONSES TO
                v.                                  PLAINTIFF UNITED STATES OF
 17                                                 AMERICA’S FIRST SET OF
    CITY OF HESPERIA, COUNTY OF                     REQUESTS FOR PRODUCTION,
 18 SAN BERNARDINO, and SAN                         SET ONE
    BERNARDINO COUNTY SHERIFF’S
 19 DEPARTMENT,                                     The Hon. Andre Birotte, Jr.
 20                         Defendants.             Trial Date: September 21, 2021
 21
 22 PROPOUNDING PARTY: DEFENDANT, UNITED STATES OF AMERICA
 23 RESPONDING PARTY:                     PLAINTIFF, CITY OF HESPERIA
 24 SET NO.:                              ONE
 25
 26            Defendant, CITY OF HESPERIA (“Responding Party” or “Defendant”) hereby
 27 supplements its responses to Plaintiff UNITED STATES OF AMERICA
 28
      01071.0047/681062 1                                          Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 329
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 330 of 746 Page ID
                                   #:738



  1 (“Propounding Party” or “Plaintiff”) Requests for Production of Documents, Set One,
  2 as follows:
  3                            PRELIMINARY STATEMENT
  4         The following statements and general objections apply to and are in addition
  5 to any specific objections made in responses to any particular Request, and apply
  6 not only to the responses made herein, but also to any additional or supplemental
  7 responses provided to the Requests, and shall be incorporated by reference as
  8 though fully set forth in all of the responses appearing on the following pages. The
  9 responses are made solely for the purpose of this legal action and are based on
 10 information presently available to Responding Party.
 11         1.      These answers and objections are made solely for the purpose of this
 12 action.      Each answer is subject to all objections as to competence, relevance,
 13 materiality, propriety, admissibility and all other objections and grounds that would
 14 require the exclusion of any statement herein if any request were asked of or if any
 15 statement contained herein were made by, a witness present and testifying in court,
 16 all of which objections and grounds are expressly reserved and may be interposed at
 17 the time of trial.
 18         2.      While these responses are based upon diligent exploration and
 19 investigation by Responding Party and its counsel, they reflect the current state of
 20 Responding Party’s knowledge respecting the matters about which inquiry is made.
 21 Responding Party have not yet fully completed the investigation of the facts relating
 22 to this case, have not yet interviewed all witnesses, have not yet fully completed
 23 discovery and have not yet completed their preparation for trial in this case.
 24 Accordingly, all of the responses contained herein are based solely upon information
 25 and documents that are presently available to or specifically known by Responding
 26 Party and disclose those contentions that presently occur to Responding Party. It is
 27 anticipated that further discovery, independent investigation, legal research and
 28 analysis will supply additional facts and documents and lead to additions, changes,
    01071.0047/681062 1
                                             -2-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 330
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 331 of 746 Page ID
                                   #:739



  1 and variations from the responses contained herein, and Responding Party reserves
  2 the right to supplement these responses accordingly.
  3            3.           The following responses are given without prejudice to the right to
  4 produce evidence or witnesses that Responding Party may later discover, subject to
  5 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  6 information contained herein remains preliminary and, in making these responses,
  7 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  8 otherwise change any answer herein as further discovery may make appropriate and
  9 when Responding Party has ascertained all relative facts. The responses contained
 10 herein are made in good faith attempt to supply as much factual information and as
 11 much specification of legal contention as is presently known and should in no way
 12 prejudice Responding Party in relation to further discovery and proceedings.
 13            4.           The responses are based on the information presently available to
 14 Responding Party and no incidental or implied admissions are intended herein. The
 15 fact that Responding Party has answered or responded to all or part of any request
 16 should not be taken as an admission that Responding Party accepts or admits the
 17 existence of any fact set forth or assumed by such request, or that such response
 18 constitutes admissible evidence.
 19            5.           Discovery will continue as long as permitted by statute or stipulation by
 20 the parties, and the investigation of responding party’s attorneys and agents will
 21 continue to and through the middle of this action. Responding party specifically
 22 reserves the right at the time of trial to introduce any evidence from any source which
 23 may hereafter be discovered in testimony from any witness whose identity may
 24 hereafter be discovered.
 25            If any information has unintentionally been omitted from these responses,
 26 Responding Party reserves the right to apply for relief so as to permit the insertion of
 27 the omitted data from these responses.
 28
      01071.0047/681062 1
                                                        -3-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                           Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL                   RESPONSES TO PLAINTIFF’S
                                                                                       Page 331
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 332 of 746 Page ID
                                   #:740



  1      SUPPLEMENTAL RESPONSES TO REQUEST FOR PRODUCTION OF
  2                                        DOCUMENTS
  3 REQUEST FOR PRODUCTION NO. 1:
  4            Your organizational chart(s), including position titles and the names of
  5 individuals who occupied them at any time, from January 1, 2014 to the present.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
  7            Objection. Responding Party objects on the grounds that: (a) the Request seeks
  8 documents that are not reasonably calculated to lead to admissible evidence; and (b)
  9 the Request is overbroad and disproportionate violating FRCP 26(b)(1).
 10            Subject to and without waiving the foregoing objections, Responding Party
 11 responds as follows: Defendant previously produced all non-privileged responsive
 12 documents in its possession, custody, or control including documents bates stamped
 13 CITY001303-001305.
 14 REQUEST FOR PRODUCTION NO. 2:
 15            Rosters for all employees at the Hesperia station of the Sheriff’s Department,
 16 including all position titles and names of individuals who occupied them at any time
 17 from January 1, 2014 to the present.
 18 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 19            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 20 documents that are not reasonably calculated to lead to admissible evidence; and (b)
 21 the Request is overbroad and disproportionate violating FRCP 26(b)(1).
 22            Subject to and without waiving the foregoing objections, Responding Party
 23 responds as follows: Defendant previously produced all non-privileged responsive
 24 documents in its possession, custody, or control including documents bates stamped
 25 CITY001304-1305 comprising rosters of all employees of Responding Party.
 26
 27
 28
      01071.0047/681062 1
                                                 -4-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL             RESPONSES TO PLAINTIFF’S
                                                                                 Page 332
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 333 of 746 Page ID
                                   #:741



  1 REQUEST FOR PRODUCTION NO. 3:
  2            Rosters or other documents showing individuals who, at any time from January
  3 1, 2014 to the present, were assigned to implement or enforce aspects of the
  4 Ordinances, the crime free rental housing program, or the County’s crime free
  5 multifamily housing program for properties in Hesperia.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
  7            Objection. Responding Party objects on the grounds that: (a) the Request seeks
  8 documents that are not reasonably calculated to lead to admissible evidence; (b) the
  9 Request is compound; and (c) “assigned to implement or enforce aspects” is vague
 10 and ambiguous.
 11            Subject to and without waiving the foregoing objections, Responding Party
 12 responds as follows: Defendant previously produced all non-privileged responsive
 13 documents in its possession, custody, or control including documents bates stamped
 14 CITY001304-1305 comprising rosters of all employees of Responding Party.
 15 REQUEST FOR PRODUCTION NO. 4:
 16            All versions of manuals, handbooks, policies, procedures, forms, and guidance
 17 documents related to the crime free rental housing program in Hesperia.
 18 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 19            Objection. Responding Party objects on the grounds that: (a) the Request is
 20 compound; (b) insofar as the Request seeks documents protected by the attorney-
 21 client privilege and/or the work-product privilege, the records are privileged; and (c)
 22 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 23 by the United States and California Constitutions, the records are privileged (Cal.
 24 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 25 to privacy is guaranteed by the U.S. Constitution]); and (d) insofar as the Request
 26 requires the production of documents subject to the deliberative process privilege, the
 27 records are privileged. (Desert Survivors v. US Department of the Interior (N.D. Cal.
 28 2017) 231 F.Supp.3d 368, 379).
      01071.0047/681062 1
                                                 -5-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 333
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 334 of 746 Page ID
                                   #:742



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant is unable to comply with this Request after a diligent
  3 search as no responsive document is in its possession, custody, or control.
  4 REQUEST FOR PRODUCTION NO. 5:
  5            All training and workshop materials, including but not limited to curricula,
  6 speaker information and credentials, flyers, notices, advertisements, sign-in sheets,
  7 presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and
  8 attendance records related to the crime free rental housing program in Hesperia and/or
  9 the County’s crime free multifamily housing program.
 10 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 11            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 12 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 13 Request is compound; (c) the Request is overbroad and disproportionate violating
 14 FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by the attorney-
 15 client privilege and/or the work-product privilege, the records are privileged; (e)
 16 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 17 by the United States and California Constitutions, the records are privileged (Cal.
 18 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 19 to privacy is guaranteed by the U.S. Constitution].); and (f) insofar as the Request
 20 requires the production of documents subject to the deliberative process privilege, the
 21 records are privileged. (Desert Survivors v. US Department of the Interior (N.D. Cal.
 22 2017) 231 F.Supp.3d 368, 379).
 23            Subject to and without waiving the foregoing objection, Responding Party
 24 responds as follows: Defendant previously produced all non-privileged responsive
 25 documents in its possession, custody, or control including documents bates stamped
 26 CITY000313-000324, CITY001287-001288, CITY001306-001312, DEF000248-
 27 000273, DEF000284-000299, and DEF000369-000383.
 28
      01071.0047/681062 1
                                                 -6-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 334
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 335 of 746 Page ID
                                   #:743



  1 REQUEST FOR PRODUCTION NO. 6:
  2         All manuals, policies, procedures, or guidance documents related to law
  3 enforcement responses to 911 calls or other calls for service at residential properties
  4 in Hesperia.
  5 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
  6         Objection. Responding Party objects on the grounds that: (a) the Request seeks
  7 documents that are not reasonably calculated to lead to admissible evidence; (b) the
  8 Request is compound; (c) the Request is overbroad and disproportionate violating
  9 FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by the attorney-
 10 client privilege and/or the work-product privilege, the records are privileged; and (e)
 11 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 12 by the United States and California Constitutions, the records are privileged (Cal.
 13 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 14 to privacy is guaranteed by the U.S. Constitution]).
 15         Subject to and without waiving the foregoing objection, Responding Party
 16 responds as follows: Defendant is unable to comply with this Request after a diligent
 17 search as no responsive document is in its possession, custody, or control.
 18 REQUEST FOR PRODUCTION NO. 7:
 19         All manuals, policies, procedures, or guidance documents related to conducting
 20 searches or inspections at residential properties in Hesperia.
 21 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 22         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 23 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 24 Request is compound; (c) the Request is overbroad and disproportionate violating
 25 FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by the attorney-
 26 client privilege and/or the work-product privilege, the records are privileged; (e)
 27 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 28 by the United States and California Constitutions, the records are privileged (Cal.
    01071.0047/681062 1
                                          -7-                  Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 335
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 336 of 746 Page ID
                                   #:744



  1 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
  2 to privacy is guaranteed by the U.S. Constitution]); and (f) insofar as the Request
  3 requires the production of documents subject to the deliberative process privilege, the
  4 records are privileged. (Desert Survivors v. US Department of the Interior (N.D. Cal.
  5 2017) 231 F.Supp.3d 368, 379).
  6            Subject to and without waiving the foregoing objection, Responding Party
  7 responds as follows: Defendant is unable to comply with this Request after a diligent
  8 search as no responsive document is in its possession, custody, or control.
  9 REQUEST FOR PRODUCTION NO. 8:
 10            All indices or lists of call codes used in the Sheriff’s Department call history
 11 logs.
 12 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 13            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 14 documents that are not reasonably calculated to lead to admissible evidence; and (b)
 15 the Request lacks foundation and assumes disputed facts.
 16            Subject to and without waiving the foregoing objection, Responding Party
 17 responds as follows: Defendant is unable to comply with this Request after a diligent
 18 search as no responsive document is in its possession, custody, or control.
 19 REQUEST FOR PRODUCTION NO. 9:
 20            “Premise history” data for all residential rental properties in Hesperia and
 21 communications about the “premise history” system relating to the crime free rental
 22 housing program, including information about the race of the individual(s) residing
 23 there, the property address, and the parcel number.
 24 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
 25            Objection. Responding Party objects on the grounds that: (a) the Request is
 26 compound; (b) “communications about the ‘premise history’ system” is vague and
 27 ambiguous; and (c) the Request lacks foundation and assumes disputed facts.
 28            Subject to and without waiving the foregoing objection, Responding Party
      01071.0047/681062 1
                                               -8-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 Page 336
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 337 of 746 Page ID
                                   #:745



  1 responds as follows: Defendant is unable to comply with this Request after a diligent
  2 search as no responsive document is in its possession, custody, or control.
  3 REQUEST FOR PRODUCTION NO. 10:
  4            Sheriff’s “multiple response forms” for locations in Hesperia including
  5 information about the race of the individual(s) involved, the property address, and the
  6 parcel number, separately producing or identifying those forms relating to (a)
  7 residential owner-occupied properties, (b) residential rental properties, (c) non-
  8 residential properties, and (d) no specific property address (e.g., roadways).
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
 10            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 11 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 12 Request is compound; (c) the Request is overbroad and disproportionate violating
 13 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
 14 insofar as the Request seeks documents protected by the attorney-client privilege
 15 and/or the work-product privilege, the records are privileged; and (f) insofar as the
 16 discovery violates third parties’ constitutional rights to privacy afforded by the United
 17 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
 18 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 19 guaranteed by the U.S. Constitution]).
 20            Subject to and without waiving the foregoing objection, Responding Party
 21 responds as follows: Defendant previously produced all non-privileged responsive
 22 documents in its possession, custody, or control including documents bates stamped
 23 CITY000186 and CITY001289-001302.
 24 REQUEST FOR PRODUCTION NO. 11:
 25            Documents and data showing calls for service by the Sheriff at locations in
 26 Hesperia including information about the race of the individual(s) involved, the
 27 property address, and the parcel number, separately producing or identifying calls for
 28
      01071.0047/681062 1
                                                 -9-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 337
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 338 of 746 Page ID
                                   #:746



  1 service at (a) residential owner-occupied properties, (b) residential rental properties,
  2 (c) non-residential properties, and (d) no specific property address (e.g., roadways).
  3 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
  4         Objection. Responding Party objects on the grounds that: (a) the Request seeks
  5 documents that are not reasonably calculated to lead to admissible evidence; (b) the
  6 Request is compound; (c) the Request is overbroad and disproportionate violating
  7 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
  8 insofar as the Request seeks documents protected by the attorney-client privilege
  9 and/or the work-product privilege, the records are privileged; and (f) insofar as the
 10 discovery violates third parties’ constitutional rights to privacy afforded by the United
 11 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
 12 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 13 guaranteed by the U.S. Constitution]).
 14         Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant previously produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 CITY001289-001302.
 18 REQUEST FOR PRODUCTION NO. 12:
 19         Citations or summonses issued by the Sheriff for criminal violations occurring
 20 in Hesperia and/or to residents of Hesperia including information about the race of
 21 the individual(s) involved, the property address, and the parcel number, separately
 22 producing or identifying those citations or summonses issued to a resident of or for a
 23 violation occurring at (a) residential owner-occupied properties, (b) residential rental
 24 properties, (c) non-residential properties, and (d) no specific property address (e.g.,
 25 roadways).
 26 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 27         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 28 documents that are not reasonably calculated to lead to admissible evidence; (b) the
    01071.0047/681062 1
                                           -10-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 338
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 339 of 746 Page ID
                                   #:747



  1 Request is compound; (c) the Request is overbroad and disproportionate violating
  2 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
  3 insofar as the Request seeks documents protected by the attorney-client privilege
  4 and/or the work-product privilege, the records are privileged; and (f) insofar as the
  5 discovery violates third parties’ constitutional rights to privacy afforded by the United
  6 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
  7 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  8 guaranteed by the U.S. Constitution]).
  9         Subject to and without waiving the foregoing objection, Responding Party
 10 responds as follows: Defendant previously produced all non-privileged responsive
 11 documents in its possession, custody, or control including documents bates stamped
 12 DEF000227-000247,        DEF000427-000442,        DEF000937-000962,        DEF001123-
 13 001131, DEF001154-001172.
 14 REQUEST FOR PRODUCTION NO. 13:
 15         Documents and data about arrests—including arrest reports, incident reports,
 16 charging statements, probable cause affidavits, audio and video recordings, and other
 17 arrest records— occurring in Hesperia and/or arrests of individuals then-residing in
 18 Hesperia including information about the race of the individual(s) involved, the
 19 property address, and the parcel number, separately producing or identifying those
 20 documents relating to arrests occurring at or of individuals residing in (a) residential
 21 owner-occupied properties, (b) residential rental properties, (c) non-residential
 22 properties, and (d) no specific property address (e.g., roadways).
 23 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 24         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 25 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 26 Request is compound; (c) the Request is overbroad and disproportionate violating
 27 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
 28 insofar as the Request seeks documents protected by the attorney-client privilege
    01071.0047/681062 1
                                         -11-               Case No. 5:19-cv-02298 AB(SPx)
                                                                             Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 339
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 340 of 746 Page ID
                                   #:748



  1 and/or the work-product privilege, the records are privileged; and (f) insofar as the
  2 discovery violates third parties’ constitutional rights to privacy afforded by the United
  3 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
  4 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  5 guaranteed by the U.S. Constitution]).
  6            Subject to and without waiving the foregoing objection, Responding Party
  7 responds as follows: Defendant is unable to comply with this Request after a diligent
  8 search as no responsive document is in its possession, custody, or control.
  9 REQUEST FOR PRODUCTION NO. 14:
 10            Documents and data sufficient to show the date and location of homicides in
 11 Hesperia from January 1, 2010 to present, and the home address of alleged
 12 perpetrators of those homicides, including the property address(es) and parcel
 13 number(s), separately producing or identifying homicides occurring at (a) residential
 14 owner-occupied properties, (b) residential rental properties, (c) non-residential
 15 properties, and (d) no specific property address (e.g., roadways).
 16 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
 17            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 18 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 19 Request is compound; (c) the Request is overbroad and disproportionate violating
 20 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
 21 insofar as the Request seeks documents protected by the attorney-client privilege
 22 and/or the work-product privilege, the records are privileged; and (f) insofar as the
 23 discovery violates third parties’ constitutional rights to privacy afforded by the United
 24 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
 25 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 26 guaranteed by the U.S. Constitution]).
 27
 28
      01071.0047/681062 1
                                                -12-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 340
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 341 of 746 Page ID
                                   #:749



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant is unable to comply with this Request after a diligent
  3 search as no responsive document is in its possession, custody, or control.
  4 REQUEST FOR PRODUCTION NO. 15:
  5            Documents and data classifying or identifying properties in Hesperia by
  6 address as (a) residential owner-occupied properties, (b) residential rental properties,
  7 and (c) non-residential properties, including maps, zoning data, geographic
  8 information system (GIS) data, utilities data, and/or tax assessment data.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
 10            Objection. Responding Party objects on the grounds that: (a) the Request seeks
 11 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 12 Request is compound; (c) the Request is overbroad and disproportionate violating
 13 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
 14 insofar as the Request seeks documents protected by the attorney-client privilege
 15 and/or the work-product privilege, the records are privileged; and (f) insofar as the
 16 discovery violates third parties’ constitutional rights to privacy afforded by the United
 17 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
 18 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 19 guaranteed by the U.S. Constitution]).
 20            Subject to and without waiving the foregoing objection, Responding Party
 21 responds as follows: Defendant is unable to comply with this Request after a diligent
 22 search as no responsive document is in its possession, custody, or control.
 23 REQUEST FOR PRODUCTION NO. 16:
 24            Documents reporting or tracking, by address of a property, information relating
 25 to criminal activity, nuisance activity, Sheriff’s activity, or calls for service at
 26 properties in Hesperia, including monthly “crime analysis” reports and other monthly
 27 call logs, “CFMHP reports,” “CPRA history reports,” and call for service reports.
 28
      01071.0047/681062 1
                                                 -13-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL             RESPONSES TO PLAINTIFF’S
                                                                                 Page 341
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 342 of 746 Page ID
                                   #:750



  1 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
  2            Objection. Responding Party objects on the grounds that: (a) the Request seeks
  3 documents that are not reasonably calculated to lead to admissible evidence; (b) the
  4 Request is compound; (c) the Request is overbroad and disproportionate violating
  5 FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e)
  6 insofar as the Request seeks documents protected by the attorney-client privilege
  7 and/or the work-product privilege, the records are privileged; and (f) insofar as the
  8 discovery violates third parties’ constitutional rights to privacy afforded by the United
  9 States and California Constitutions, the records are privileged (Cal. Const. Art. 1, §
 10 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 11 guaranteed by the U.S. Constitution]).
 12            Subject to and without waiving the foregoing objection, Responding Party
 13 responds as follows: Defendant previously produced all non-privileged responsive
 14 documents in its possession, custody, or control including documents bates stamped
 15 CITY000472,             CITY00766-00772,   CITY000838-00839,       CITY001236-001240,
 16 CITY001286-001302, DEF000164-169, DEF000427-000442, DEF000937-000962,
 17 DEF001123-001131, DEF001154-001172, and DEF001587-001591.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/681062 1
                                                -14-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 342
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 343 of 746 Page ID
                                   #:751



  1 REQUEST FOR PRODUCTION NO. 17:
  2            Documents and data used to track information related to the crime free rental
  3 housing program in Hesperia, including but not limited to spreadsheets and lists of all
  4 residential rental properties, contacts or owner’s agents at residential rental properties,
  5 registered properties or owners, un-registered properties or owners, tenant screenings,
  6 individuals deemed to be in violation of the Ordinances or the crime free rental
  7 housing program, individuals tracked for allegedly causing public nuisances, a
  8 “future-cite list,” evictions or voluntary moves, inspections, training class contacts,
  9 citations, appeals, and the most recent version of the Excel spreadsheet attached
 10 hereto as Attachment B (including information indicating the date when it was last
 11 updated).
 12 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 13            Objection. Responding Party objects on the grounds that: (a) the Request is
 14 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 15 as the Request seeks documents protected by the attorney-client privilege and/or the
 16 work-product privilege, the records are privileged; and (d) insofar as the discovery
 17 violates third parties’ constitutional rights to privacy afforded by the United States
 18 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 19 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 20 guaranteed by the U.S. Constitution]).
 21            Subject to and without waiving the foregoing objection, Responding Party
 22 responds as follows: Defendant previously produced all non-privileged responsive
 23 documents in its possession, custody, or control including documents bates stamped
 24 CITY000075-262,            CITY000284-285,         CITY001289-001302,         DEF000737,
 25 DEF000804, and DEF001587-001591.
 26
 27
 28
      01071.0047/681062 1
                                                -15-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 343
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 344 of 746 Page ID
                                   #:752



  1 REQUEST FOR PRODUCTION NO. 18:
  2         Data, documents, or other information related to Hesperia’s crime free rental
  3 housing program created in, stored in, or generated using the crime free “Easy
  4 Tracking” software or any similar databases or software either by you or on your
  5 behalf.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
  7         Objection. Responding Party objects on the grounds that: (a) the Request is
  8 compound; (b) insofar as the Request seeks documents protected by the attorney-
  9 client privilege and/or the work-product privilege, the records are privileged; (c)
 10 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 11 by the United States and California Constitutions, the records are privileged (Cal.
 12 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 13 to privacy is guaranteed by the U.S. Constitution]); and (d) the Request seeks
 14 discovery that comprises confidential information and/or proprietary information.
 15         Subject to and without waiving the foregoing objection, Responding Party
 16 responds as follows: Defendant is unable to comply with this Request after a diligent
 17 search as no responsive document is in its possession, custody, or control.
 18 REQUEST FOR PRODUCTION NO. 19:
 19         Information about your use of the “Easy Tracking” software or any similar
 20 databases or software, including contracts or other agreements for its purchase or use,
 21 billing, list(s) of users, manuals and training materials, and communications.
 22 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 23         Objection. Responding Party objects on the grounds that: (a) the Request is
 24 compound; and (b) the Request seeks discovery that comprises confidential
 25 information and/or proprietary information.
 26         Subject to and without waiving the foregoing objection, Responding Party
 27 responds as follows: Defendant is unable to comply with this Request after a diligent
 28 search as no responsive document is in its possession, custody, or control.
    01071.0047/681062 1
                                            -16-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 344
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 345 of 746 Page ID
                                   #:753



  1 REQUEST FOR PRODUCTION NO. 20:
  2            All documents or other information related to the crime free rental housing
  3 program that were created in, stored in, or generated by or using “Data Ticket” either
  4 by you or on your behalf.
  5 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
  6            Objection. Responding Party objects on the grounds that: (a) the Request is
  7 compound; (b) insofar as the Request seeks documents protected by the attorney-
  8 client privilege and/or the work-product privilege, the records are privileged; (c)
  9 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 10 by the United States and California Constitutions, the records are privileged (Cal.
 11 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 12 to privacy is guaranteed by the U.S. Constitution]); and (d) the Request seeks
 13 discovery that comprises confidential information and/or proprietary information.
 14            Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant previously produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 CITY000074-000262, CITY000325-000341, CITY000620-000631, CITY000754-
 18 000755,                 CITY001145-1170,   CITY001194-1208,        CITY001226-001236,
 19 DEF000360-000387, DEF0001090, and DEF001109-00118.
 20 REQUEST FOR PRODUCTION NO. 21:
 21            Information about your use of “Data Ticket,” including contracts or other
 22 agreements for its purchase or licensing, billing, list(s) of users, manuals and training
 23 materials, and communications.
 24 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
 25            Objection. Responding Party objects on the grounds that: (a) the Request is
 26 compound; and (b) the Request seeks discovery that comprises confidential
 27 information and/or proprietary information.
 28
      01071.0047/681062 1
                                                 -17-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 345
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 346 of 746 Page ID
                                   #:754



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant previously produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 CITY000072-000074, DEF000360-000387, DEF0001090, and DEF001109-00118.
  5 REQUEST FOR PRODUCTION NO. 22:
  6            Communications with property owners, property managers, or tenants of
  7 properties in Hesperia relating to the crime free rental housing program, including
  8 notifications about calls for service, arrests, criminal activity, nuisances, disturbances,
  9 and responses thereto; monthly reports; relating to tenant screenings; relating to
 10 training; relating to property registration (including the online registration feature);
 11 relating to leases and/or the crime free lease addendum; relating to move-out or
 12 eviction or threat thereof; relating to inspections or searches of property; relating to
 13 the enactment of the Ordinances (including the drafting of the Ordinances, the reasons
 14 for the Ordinances, or potential concerns raised concerning the Ordinances); relating
 15 to the description of the crime free rental housing program and its requirements;
 16 relating to fines and fees imposed under the Ordinances or appeals of such fines and
 17 fees; and relating to the legality or enforceability of the Ordinances.
 18 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
 19            Objection. Responding Party objects on the grounds that: (a) the Request is
 20 compound; (b) the Request is overbroad and disproportionate violating FRCP
 21 26(b)(1); (c) the Request lacks foundation and assumes disputed facts; (d) insofar as
 22 the Request seeks documents protected by the attorney-client privilege and/or the
 23 work-product privilege, the records are privileged; and (e) insofar as the discovery
 24 violates third parties’ constitutional rights to privacy afforded by the United States
 25 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 26 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 27 guaranteed by the U.S. Constitution]).
 28
      01071.0047/681062 1
                                                -18-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 346
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 347 of 746 Page ID
                                   #:755



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant previously produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 CITY000381-001289, DEF000074-001586.
  5 REQUEST FOR PRODUCTION NO. 23:
  6            Documents relating to citations issued to property owners and property
  7 managers relating to Hesperia’s crime free rental housing program, including those
  8 documents constituting or showing the citations, data and documents tracking and
  9 listing citations (including all such lists maintained by Tina Bulgarelli), and
 10 communications.
 11 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
 12            Objection. Responding Party objects on the grounds that: (a) the Request is
 13 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 14 as the Request seeks documents protected by the attorney-client privilege and/or the
 15 work-product privilege, the records are privileged; and (d) insofar as the discovery
 16 violates third parties’ constitutional rights to privacy afforded by the United States
 17 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 18 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 19 guaranteed by the U.S. Constitution]).
 20            Subject to and without waiving the foregoing objection, Responding Party
 21 responds as follows: Defendant previously produced all non-privileged responsive
 22 documents in its possession, custody, or control including documents bates stamped
 23 CITY000074-000262, CITY000325-000341, CITY000620-000631, CITY000754-
 24 000755,                 CITY001145-1170,   CITY001194-1208,         CITY001226-001236,
 25 DEF000227-000247,               DEF000427-000467,    DEF000937-000962,       DEF001123-
 26 001131, and DEF001154-001172.
 27 REQUEST FOR PRODUCTION NO. 24:
 28            Documents relating to hearings or appeals of citations issued to property
      01071.0047/681062 1
                                              -19-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 Page 347
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 348 of 746 Page ID
                                   #:756



  1 owners and property managers relating to Hesperia’s crime free rental housing
  2 program, including appeal packets or files, data and documents tracking or listing
  3 hearings and/or appeals (including all versions of lists maintained by Tina Bulgarelli),
  4 appeals decisions, and communications.
  5 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
  6         Objection. Responding Party objects on the grounds that: (a) the Request is
  7 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
  8 as the Request seeks documents protected by the attorney-client privilege and/or the
  9 work-product privilege, the records are privileged; and (d) insofar as the discovery
 10 violates third parties’ constitutional rights to privacy afforded by the United States
 11 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 12 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 13 guaranteed by the U.S. Constitution]).
 14         Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant previously produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 CITY000395-000577, CITY000621-000762, CITY000862-001228, DEF000227-
 18 000247, DEF000427-000467, DEF000937-000962, and DEF001123-001131,
 19 DEF001154-001172.
 20 REQUEST FOR PRODUCTION NO. 25:
 21         Documents showing monetary fines or other penalties imposed, paid, or waived
 22 relating to the crime free rental housing program, both individually and compilations,
 23 summaries, or reports.
 24 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
 25         Objection. Responding Party objects on the grounds that: (a) the Request is
 26 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 27 as the Request seeks documents protected by the attorney-client privilege and/or the
 28 work-product privilege, the records are privileged; and (d) insofar as the discovery
    01071.0047/681062 1
                                            -20-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 348
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 349 of 746 Page ID
                                   #:757



  1 violates third parties’ constitutional rights to privacy afforded by the United States
  2 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
  3 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
  4 guaranteed by the U.S. Constitution]).
  5            Subject to and without waiving the foregoing objection, Responding Party
  6 responds as follows: Defendant previously produced all non-privileged responsive
  7 documents in its possession, custody, or control including documents bates stamped
  8 CITY000395-000577, CITY000621-000762, CITY000862-001228, DEF000205,
  9 DEF000227-000247,          DEF000427-000467,      DEF000937-000962,         DEF001123-
 10 001131, DEF001154-001172.
 11 REQUEST FOR PRODUCTION NO. 26:
 12            Documents relating to screening of tenants or applicants for housing in
 13 Hesperia relating to the crime free rental housing program, including
 14 communications, internal standards or procedures, requests for screening from
 15 property owners or managers, documents and information provided by property
 16 owners or managers, documents showing the actions you took to screen, the results
 17 of your screening, your response to the property owner or manager, and further action
 18 you and/or the property owners or managers took thereafter.
 19 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 20            Objection. Responding Party objects on the grounds that: (a) the Request is
 21 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 22 as the Request seeks documents protected by the attorney-client privilege and/or the
 23 work-product privilege, the records are privileged; and (d) insofar as the discovery
 24 violates third parties’ constitutional rights to privacy afforded by the United States
 25 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 26 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 27 guaranteed by the U.S. Constitution]).
 28
      01071.0047/681062 1
                                               -21-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL          RESPONSES TO PLAINTIFF’S
                                                                              Page 349
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 350 of 746 Page ID
                                   #:758



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant previously produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 CITY000001-000044,             CITY000263-000380,         CITY000618,          DEF00738,
  5 DEF000803-000808, DEF001385-1386, and DEF001518-1532.
  6 REQUEST FOR PRODUCTION NO. 27:
  7            Data and documents relating to evictions, “voluntary move outs,” or notices to
  8 cure or to vacate relating to the crime free rental housing program, including all
  9 tracking information or lists, property and resident information, reports or statistical
 10 information showing counts of each at a given time, court filings or documents
 11 relating to court proceedings, notices, postings, settlement agreements, police or
 12 incident reports, dispatch logs, audio and video recordings of Sheriff’s Department
 13 activity, and communications.
 14 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 15            Objection. Responding Party objects on the grounds that: (a) the Request is
 16 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 17 as the Request seeks documents protected by the attorney-client privilege and/or the
 18 work-product privilege, the records are privileged; and (d) insofar as the discovery
 19 violates third parties’ constitutional rights to privacy afforded by the United States
 20 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 21 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 22 guaranteed by the U.S. Constitution]).
 23            Subject to and without waiving the foregoing objection, Responding Party
 24 responds as follows: Defendant previously produced all non-privileged responsive
 25 documents in its possession, custody, or control including documents bates stamped
 26 DEF001588-001592.
 27
 28
      01071.0047/681062 1
                                                -22-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 350
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 351 of 746 Page ID
                                   #:759



  1 REQUEST FOR PRODUCTION NO. 28:
  2            All communications between Defendants’ personnel working on the crime free
  3 rental housing program and personnel from the San Bernardino County Probation
  4 Department, including regarding probation checks, property searches, and
  5 inspections.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
  7            Objection. Responding Party objects on the grounds that: (a) the Request is
  8 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
  9 as the Request seeks documents protected by the attorney-client privilege and/or the
 10 work-product privilege, the records are privileged; and (d) insofar as the discovery
 11 violates third parties’ constitutional rights to privacy afforded by the United States
 12 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 13 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 14 guaranteed by the U.S. Constitution]).
 15            Subject to and without waiving the foregoing objection, Responding Party
 16 responds as follows: Defendant previously produced all non-privileged responsive
 17 documents in its possession, custody, or control including documents bates stamped
 18 CITY000384-001288 and DEF000086-001517.
 19 REQUEST FOR PRODUCTION NO. 29:
 20            Your press releases, public statements and interviews (including written
 21 statements as well as audio and video recordings), content in newsletters (including
 22 the “Hesperia Horizon”), content that was posted previously on your website or social
 23 media accounts but which is no longer available publicly, and social media activity
 24 (including posts, likes, shares, and comments) on your accounts and/or your officials,
 25 officers, and employees’ accounts regarding the crime free rental housing program.
 26 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
 27            Objection. Responding Party objects on the grounds that the Request is
 28 compound.
      01071.0047/681062 1
                                               -23-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL          RESPONSES TO PLAINTIFF’S
                                                                              Page 351
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 352 of 746 Page ID
                                   #:760



  1            Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant previously produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 CITY000384-001288 and DEF000086-001517.
  5 REQUEST FOR PRODUCTION NO. 30:
  6            Documents relating to the design and enactment of the 2015 Ordinance,
  7 including analyses, memoranda, notes, communications, reports, meeting minutes,
  8 agenda, packets and background materials prepared for your Council members, audio
  9 and/or video of your Council’s meetings and any transcripts thereof, news reports,
 10 social media activity, statements or information provided by the public, and all
 11 documents considered during the process of enacting the 2015 Ordinance.
 12 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
 13            Objection. Responding Party objects on the grounds that: (a) the Request is
 14 compound; (b) insofar as the Request seeks documents protected by the attorney-
 15 client privilege and/or the work-product privilege, the records are privileged; (c)
 16 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 17 by the United States and California Constitutions, the records are privileged (Cal.
 18 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 19 to privacy is guaranteed by the U.S. Constitution]); and (d) insofar as the Request
 20 requires the production of documents subject to the deliberative process privilege, the
 21 records are privileged (Desert Survivors v. US Department of the Interior (N.D. Cal.
 22 2017) 231 F.Supp.3d 368, 379).
 23            Subject to and without waiving the foregoing objection, Responding Party
 24 responds as follows: Defendant previously produced all non-privileged responsive
 25 documents in its possession, custody, or control including documents bates stamped
 26 CITY000001-000043, DEF000639-000647, DEF000677-000684, DEF000711-
 27 DEF000713, DEF000778-000785, DEF000857-000881, DEF001449-001460, and
 28 DEF001542-001591.
      01071.0047/681062 1
                                               -24-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 352
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 353 of 746 Page ID
                                   #:761



  1 REQUEST FOR PRODUCTION NO. 31:
  2         Documents relating to the design and enactment of the 2017 Ordinance,
  3 including analyses, memoranda, notes, communications, reports, minutes, agenda,
  4 packets and background materials prepared for your Council members, audio and/or
  5 video of your Council’s meetings and any transcripts thereof, news reports, social
  6 media, statements or information provided by the public, and all documents
  7 considered during the process of enacting the 2017 Ordinance.
  8 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
  9         Objection. Responding Party objects on the grounds that: (a) the Request is
 10 compound; (b) insofar as the Request seeks documents protected by the attorney-
 11 client privilege and/or the work-product privilege, the records are privileged; (c)
 12 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 13 by the United States and California Constitutions, the records are privileged (Cal.
 14 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 15 to privacy is guaranteed by the U.S. Constitution]); and (d) insofar as the Request
 16 requires the production of documents subject to the deliberative process privilege, the
 17 records are privileged (Desert Survivors v. US Department of the Interior (N.D. Cal.
 18 2017) 231 F.Supp.3d 368, 379).
 19         Subject to and without waiving the foregoing objection, Responding Party
 20 responds as follows: Defendant previously produced all non-privileged responsive
 21 documents in its possession, custody, or control including documents bates stamped
 22 CITY000001-000043, DEF000639-000647, DEF000677-000684, DEF000711-
 23 DEF000713, DEF000778-000785, DEF000857-000881, DEF001449-001460, and
 24 DEF001542-001591.
 25 REQUEST FOR PRODUCTION NO. 32:
 26         Documents relating to meetings (including, but not limited to, official Council
 27 meetings) in which the crime free rental housing program in Hesperia was discussed,
 28 including agendas, minutes, audio and/or video recordings and any transcripts thereof,
    01071.0047/681062 1
                                            -25-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 353
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 354 of 746 Page ID
                                   #:762



  1 advertisements or notices in any media (including social media), statements or
  2 submissions by the public (related to the crime free rental housing program), packets
  3 and background materials prepared for your Council members, notes taken, and
  4 communications about the crime free rental housing program relating to the particular
  5 meeting.           As defined, drafts and non-final or non-duplicate versions must be
  6 produced.
  7 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
  8            Objection. Responding Party objects on the grounds that: (a) the Request is
  9 compound; (b) insofar as the Request seeks documents protected by the attorney-
 10 client privilege and/or the work-product privilege, the records are privileged; (c)
 11 insofar as the discovery violates third parties’ constitutional rights to privacy afforded
 12 by the United States and California Constitutions, the records are privileged (Cal.
 13 Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right
 14 to privacy is guaranteed by the U.S. Constitution]); and (d) insofar as the Request
 15 requires the production of documents subject to the deliberative process privilege, the
 16 records are privileged (Desert Survivors v. US Department of the Interior (N.D. Cal.
 17 2017) 231 F.Supp.3d 368, 379).
 18            Subject to and without waiving the foregoing objection, Responding Party
 19 responds as follows: Defendant previously produced all non-privileged responsive
 20 documents in its possession, custody, or control including documents bates stamped
 21 CITY000001-000043, DEF000639-000647, DEF000677-000684, DEF000711-
 22 DEF000713, DEF000778-000785, DEF000857-000881, DEF001449-001460, and
 23 DEF001542-001591.
 24
 25
 26
 27
 28
      01071.0047/681062 1
                                                -26-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL            RESPONSES TO PLAINTIFF’S
                                                                                Page 354
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 355 of 746 Page ID
                                   #:763



  1 REQUEST FOR PRODUCTION NO. 33:
  2            All versions of contracts or agreements between (a) the City and (b) either the
  3 County or the Sheriff’s Department regarding the provision of policing services to or
  4 in the City.
  5 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
  6            Objection. Responding Party objects on the grounds that: (a) the Request is
  7 compound; and (b) “regarding the provision of policing services to or in the City” is
  8 vague and ambiguous.
  9            Subject to and without waiving the foregoing objection, Responding Party
 10 responds as follows: Defendant previously produced all non-privileged responsive
 11 documents in its possession, custody, or control including documents bates stamped
 12 CITY000045-CITY000072.
 13 REQUEST FOR PRODUCTION NO. 34:
 14            All documents, including data, information, and analyses, relating to Nils
 15 Bentsen’s recommendation that the City adopt a crime free rental housing program,
 16 including analyses and reports created to assess the need for the crime free rental
 17 housing program, the data and documents used to generate such analyses and reports,
 18 notes and workpapers (including drafts and markups), and communications about the
 19 recommendation and its basis.
 20 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
 21            Objection. Responding Party objects on the grounds that: (a) the Request is
 22 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 23 as the Request seeks documents protected by the attorney-client privilege and/or the
 24 work-product privilege, the records are privileged; and (d) insofar as the Request
 25 requires the production of documents subject to the deliberative process privilege, the
 26 records are privileged (Desert Survivors v. US Department of the Interior (N.D. Cal.
 27 2017) 231 F.Supp.3d 368, 379).
 28
      01071.0047/681062 1
                                                 -27-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL             RESPONSES TO PLAINTIFF’S
                                                                                 Page 355
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 356 of 746 Page ID
                                   #:764



  1        Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant previously produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 CITY000001-000043 and DEF001542-001591.
  5 REQUEST FOR PRODUCTION NO. 35:
  6        Documents relating to reports (periodic or ad hoc), audits, analyses, or
  7 assessments of the crime free rental housing program in Hesperia after its adoption,
  8 including the statistical information and other data used to generate such reports or
  9 assessments.
 10 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
 11        Objection. Responding Party objects on the grounds that: (a) the Request is
 12 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 13 as the Request seeks documents protected by the attorney-client privilege and/or the
 14 work-product privilege, the records are privileged; (d) insofar as the discovery
 15 violates third parties’ constitutional rights to privacy afforded by the United States
 16 and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
 17 Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
 18 guaranteed by the U.S. Constitution]); and (e) insofar as the Request requires the
 19 production of documents subject to the deliberative process privilege, the records are
 20 privileged (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
 21 F.Supp.3d 368, 379).
 22        Subject to and without waiving the foregoing objection, Responding Party
 23 responds as follows: Defendant previously produced all non-privileged responsive
 24 documents in its possession, custody, or control including documents bates stamped
 25 DEF001542-001591.
 26 REQUEST FOR PRODUCTION NO. 36:
 27        Documents relating to reports (periodic or ad hoc), audits, analyses, or
 28 assessments of the effectiveness of the County’s crime free multifamily housing
    01071.0047/681062 1
                                           -28-              Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 356
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 357 of 746 Page ID
                                   #:765



  1 program, including the statistical information and other data used to generate such
  2 reports or assessments.
  3 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
  4         Objection. Responding Party objects on the grounds that: (a) the Request seeks
  5 documents that are not reasonably calculated to lead to admissible evidence; (b) the
  6 Request is compound; (c) the Request lacks foundation and assumes disputed facts;
  7 (d) the Request is overbroad and disproportionate violating FRCP 26(b)(1); (e) insofar
  8 as the Request seeks documents protected by the attorney-client privilege and/or the
  9 work-product privilege, the records are privileged; (f) insofar as the discovery violates
 10 third parties’ constitutional rights to privacy afforded by the United States and
 11 California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1; Griswold
 12 v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by
 13 the U.S. Constitution]); and (g) insofar as the Request requires the production of
 14 documents subject to the deliberative process privilege, the records are privileged
 15 (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231 F.Supp.3d
 16 368, 379).
 17         Subject to and without waiving the foregoing objection, Responding Party
 18 responds as follows: Defendant previously produced all non-privileged responsive
 19 documents in its possession, custody, or control including documents bates stamped
 20 DEF001542-001591.
 21 REQUEST FOR PRODUCTION NO. 37:
 22         Documents relating to annual crime reports produced by the Sheriff’s
 23 Department from 2014 through to the present, including (as defined above) all
 24 versions, drafts, and communications.
 25 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 37:
 26         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 27 documents that are not reasonably calculated to lead to admissible evidence; and (b)
 28 the Request is overbroad and disproportionate violating FRCP 26(b)(1).
    01071.0047/681062 1
                                            -29-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 357
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 358 of 746 Page ID
                                   #:766



  1         Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant is unable to comply with this Request after a diligent
  3 search as no responsive document is in its possession, custody, or control.
  4 REQUEST FOR PRODUCTION NO. 38:
  5         All documents that relate to complaints (formal or informal) made to, or
  6 grievances, administrative claims, or lawsuits filed against the City of Hesperia
  7 related to the crime free rental housing program and/or the County’s crime free
  8 multifamily housing program. Responsive information includes all responses to such
  9 complaints, grievances, claims, or lawsuit.
 10 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 11         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 12 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 13 Request is compound; (c) the Request lacks foundation and assumes disputed facts;
 14 (d) the Request is overbroad and disproportionate violating FRCP 26(b)(1); (e) insofar
 15 as the Request seeks documents protected by the attorney-client privilege and/or the
 16 work-product privilege, the records are privileged; (f) insofar as the discovery violates
 17 third parties’ constitutional rights to privacy afforded by the United States and
 18 California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1; Griswold
 19 v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by
 20 the U.S. Constitution]); (g) insofar as the Request requires the production of
 21 documents subject to the deliberative process privilege, such records are privileged
 22 (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231 F.Supp.3d
 23 368, 379); and (h) insofar as the Request requires the production of documents subject
 24 to the joint defense privilege, such records are privileged (U.S. v. Schwimmer (2d Cir.
 25 1989) 892 F.2d 237, 243).
 26         Subject to and without waiving the foregoing objection, Responding Party
 27 responds as follows: Defendant previously produced all non-privileged responsive
 28 documents in its possession, custody, or control including documents bates stamped
    01071.0047/681062 1
                                            -30-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 358
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 359 of 746 Page ID
                                   #:767



  1 CITY000001-000043,            CITYCITY000349-000353,              CITY000471-000482,
  2 CITY000705-000719, CITY000805-000840, CITY001270-001288, DEF000392-
  3 413,     DEF000599-000612,        DEF000693-000721,         DEF001211-001240,        and
  4 DEF001549-0001591.
  5 REQUEST FOR PRODUCTION NO. 39:
  6         All documents that relate to complaints (formal or informal) made to, or
  7 grievances, administrative claims, or lawsuits filed against City of Hesperia alleging
  8 discrimination or other civil rights violations either in Hesperia or involving personnel
  9 who worked at the Sheriff’s Hesperia station. Responsive information also includes
 10 all responses to such complaints, grievances, claims, or lawsuits.
 11 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
 12         Objection. Responding Party objects on the grounds that: (a) the Request seeks
 13 documents that are not reasonably calculated to lead to admissible evidence; (b) the
 14 Request is compound; (c) the Request lacks foundation and assumes disputed facts;
 15 (d) the Request is overbroad and disproportionate violating FRCP 26(b)(1); (e) insofar
 16 as the Request seeks documents protected by the attorney-client privilege and/or the
 17 work-product privilege, the records are privileged; (f) insofar as the discovery violates
 18 third parties’ constitutional rights to privacy afforded by the United States and
 19 California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1; Griswold
 20 v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by
 21 the U.S. Constitution]); (g) insofar as the Request requires the production of
 22 documents subject to the deliberative process privilege, such records are privileged
 23 (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231 F.Supp.3d
 24 368, 379); and (h) insofar as the Request requires the production of documents subject
 25 to the joint defense privilege, such records are privileged (U.S. v. Schwimmer (2d Cir.
 26 1989) 892 F.2d 237, 243).
 27         Subject to and without waiving the foregoing objection, Responding Party
 28 responds as follows: Defendant previously produced all non-privileged responsive
    01071.0047/681062 1
                                          -31-               Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 12
       DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                               Page 359
                       REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 360 of 746 Page ID
                                   #:768



  1 documents in its possession, custody, or control including documents bates stamped
  2 CITY000001-000043,               CITYCITY000349-000353,             CITY000471-000482,
  3 CITY000705-000719, CITY000805-000840, CITY001270-001288, DEF000392-
  4 413,         DEF000599-000612,      DEF000693-000721,        DEF001211-001240,           and
  5 DEF001549-0001591.
  6 REQUEST FOR PRODUCTION NO. 40:
  7            All maps or similar documents used to log or track data for any purpose related
  8 to the crime free rental housing program in Hesperia.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
 10            Responding Party is unable to comply with this Request after a diligent search
 11 as no responsive document is in its possession, custody, or control.
 12 REQUEST FOR PRODUCTION NO. 41:
 13            All emails sent to and from the email address
 14 CrimeFreeRental@cityofhesperia.us, as well as any saved drafts and contact list(s).
 15 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 41:
 16            Responding Party is unable to comply with this Request after a diligent search
 17 as no responsive document is in its possession, custody, or control.
 18 DATED: November 13, 2020                ALESHIRE & WYNDER, LLP
                                            ERIC L. DUNN
 19
                                            STEPHEN R. ONSTOT
 20                                         D. DENNIS LA
                                            BRADEN J. HOLLY
 21
                                            ERIKA D GREEN
 22
 23
 24                                         By:
 25                                               BRADEN J. HOLLY
                                                  Attorneys for CITY OF HESPERIA,
 26                                               COUNTY OF SAN BERNARDINO, and
 27                                               SAN BERNARDINO COUNTY
                                                  SHERIFF’S DEPARTMENT
 28
      01071.0047/681062 1
                                                  -32-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 12
         DEFENDANT CITY OF HESPERIA’S SUPPLEMENTAL             RESPONSES TO PLAINTIFF’S
                                                                                 Page 360
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 361 of 746 Page ID
                                   #:769



  1                                 PROOF OF SERVICE
  2      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
          SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                            DEPARTMENT
                            Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
          At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
          On November 13, 2020, I served true copies of the following document(s)
  8 described as CITY OF HESPERIA’S SUPPLEMENTAL RESPONSES TO
    PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF REQUESTS
  9 FOR PRODUCTION, SET ONE on the interested parties in this action as follows:
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                   Ex. 12
      01071.0047/681062 1
                                               -1-                Case No. 5:19-cv-02298 AB(SPx)
                                                                               Page 361
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 362 of 746 Page ID
                                   #:770



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megan.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13    NICOLA T. HANNA
       United Sates Attorney
 14    Central District of California
       DAVID M. HARRIS
 15    Assistant United States Attorney
       Chief, Civil Division
 16    KAREN P. RUCKERT
       Assistant United States Attorney
 17    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 18    Assistant United States Attorney
       KATHERINE M. HIKIDA
 19    Assistant United States Attorney
       Civil Rights Section
 20          Federal Building, Suite 7516
             300 North Los Angeles Street
 21          Los Angeles, California 90012
             Telephone: (213) 894-8805
 22          Facsimile: (213) 894-7819
       Email: Matthew.Nickell@usdoj.gov
 23    Email: katherine.hikida@usdoj.gov
 24        BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order
    or an agreement of the parties to accept service by e-mail or electronic transmission,
 25 I caused the document(s) to be sent from e-mail address bholly@awattorneys.com to
    the persons at the e-mail addresses listed in the Service List. I did not receive, within
 26 a reasonable time after the transmission, any electronic message or other indication
    that the transmission was unsuccessful.
 27
 28
                                                                                    Ex. 12
      01071.0047/681062 1
                                               -2-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                Page 362
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 363 of 746 Page ID
                                   #:771



  1      I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office of
  2 a member of the bar of this Court at whose direction the service was made.
  3            Executed on November 13, 2020, at Riverside, California.
  4
  5
                                                 Braden J. Holly
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                    Ex. 12
      01071.0047/681062 1
                                                -3-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                Page 363
                                        PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 364 of 746 Page ID
                                   #:772



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    D. DENNIS LA, State Bar No. 237927
  4  dla@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  5 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  6 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  7 Riverside, California 92501
    Telephone: (951) 241-7338
  8 Facsimile: (951) 300-0985
  9 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
 10 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 11
                       UNITED STATES DISTRICT COURT
 12
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 13
 14
      UNITED STATES OF AMERICA,                   Case No. 5:19-cv-02298 AB(SPx)
 15
                         Plaintiff,               DEFENDANT COUNTY OF SAN
 16                                               BERNARDINO’S SUPPLEMENTAL
               v.                                 RESPONSES TO PLAINTIFF
 17                                               UNITED STATES OF AMERICA’S
    CITY OF HESPERIA, COUNTY OF                   FIRST SET OF REQUESTS FOR
 18 SAN BERNARDINO, and SAN                       PRODUCTION, SET ONE
    BERNARDINO COUNTY SHERIFF’S
 19 DEPARTMENT,                                   The Hon. Andre Birotte, Jr.
 20                      Defendants.
 21
 22 PROPOUNDING PARTY: DEFENDANT, UNITED STATES OF AMERICA
 23 RESPONDING PARTY:                  PLAINTIFF, COUNTY OF SAN BERNARDINO
 24 SET NO.:                           ONE (SUPPLEMENTAL)
 25            Defendant, COUNTY OF SAN BERNARDINO (“Responding Party” or
 26 “Defendant”) hereby supplements its responses to Plaintiff UNITED STATES OF
 27 AMERICA (“Propounding Party” or “Plaintiff”) Requests for Production of
 28 Documents, Set One, as follows:
      01071.0047/679702.3 EDG                                 Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
         COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                           Page 364
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 365 of 746 Page ID
                                   #:773



  1                                 PRELIMINARY STATEMENT
  2            The following statements and general objections apply to and are in addition to
  3 any specific objections made in responses to any particular Request, and apply not
  4 only to the responses made herein, but also to any additional or supplemental
  5 responses provided to the Requests, and shall be incorporated by reference as though
  6 fully set forth in all of the responses appearing on the following pages. The responses
  7 are made solely for the purpose of this legal action and are based on information
  8 presently available to Responding Party.
  9            1.        These answers and objections are made solely for the purpose of this
 10 action.         Each answer is subject to all objections as to competence, relevance,
 11 materiality, propriety, admissibility and all other objections and grounds that would
 12 require the exclusion of any statement herein if any request were asked of or if any
 13 statement contained herein were made by, a witness present and testifying in court,
 14 all of which objections and grounds are expressly reserved and may be interposed at
 15 the time of trial.
 16            2.        While these responses are based upon diligent exploration and
 17 investigation by Responding Party and its counsel, they reflect the current state of
 18 Responding Party’s knowledge respecting the matters about which inquiry is made.
 19 Responding Party have not yet fully completed the investigation of the facts relating
 20 to this case, have not yet interviewed all witnesses, have not yet fully completed
 21 discovery and have not yet completed their preparation for trial in this case.
 22 Accordingly, all of the responses contained herein are based solely upon information
 23 and documents that are presently available to or specifically known by Responding
 24 Party and disclose those contentions that presently occur to Responding Party. It is
 25 anticipated that further discovery, independent investigation, legal research and
 26 analysis will supply additional facts and documents and lead to additions, changes,
 27 and variations from the responses contained herein.
 28
      01071.0047/679702.3 EDG
                                                   -2-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 13
         COUNTY OF SAN BERNARDINO’S            SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                              Page 365
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 366 of 746 Page ID
                                   #:774



  1            3.        The following responses are given without prejudice to the right to
  2 produce evidence or witnesses that Responding Party may later discover, subject to
  3 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  4 information contained herein remains preliminary and, in making these responses,
  5 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  6 otherwise change any answer herein as further discovery may make appropriate and
  7 when Responding Party has ascertained all relative facts. The responses contained
  8 herein are made in good faith attempt to supply as much factual information and as
  9 much specification of legal contention as is presently known and should in no way
 10 prejudice Responding Party in relation to further discovery and proceedings.
 11            4.        The responses are based on the information presently available to
 12 Responding Party and no incidental or implied admissions are intended herein. The
 13 fact that Responding Party has answered or responded to all or part of any request
 14 should not be taken as an admission that Responding Party accepts or admits the
 15 existence of any fact set forth or assumed by such request, or that such response
 16 constitutes admissible evidence.
 17            5.        Discovery will continue as long as permitted by statute or stipulation by
 18 the parties, and the investigation of responding party’s attorneys and agents will
 19 continue to and through the middle of this action. Responding party specifically
 20 reserves the right at the time of trial to introduce any evidence from any source which
 21 may hereafter be discovered in testimony from any witness whose identity may
 22 hereafter be discovered.
 23            If any information has unintentionally been omitted from these responses,
 24 Responding Party reserves the right to apply for relief so as to permit the insertion of
 25 the omitted data from these responses.
 26 / / /
 27 / / /
 28
      01071.0047/679702.3 EDG
                                                     -3-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 13
         COUNTY OF SAN BERNARDINO’S              SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                                Page 366
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 367 of 746 Page ID
                                   #:775



  1      SUPPLEMENTAL RESPONSES TO REQUEST FOR PRODUCTION OF
  2                                        DOCUMENTS
  3 REQUEST FOR PRODUCTION NO. 1:
  4            Your organizational chart(s), including position titles and the names of
  5 individuals who occupied them at any time, from January 1, 2014 to the present.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
  7            Objection. Responding Party objects on the grounds that: (a) the Request
  8 seeks documents that are not reasonably calculated to lead to admissible evidence;
  9 and (b) the Request is overbroad and disproportionate violating Federal Rule of
 10 Civil Procedure (“FRCP”) 26(b)(1).
 11            Subject to and without waiving the foregoing objections, Responding Party
 12 responds as follows: Defendant has produced all non-privileged responsive
 13 documents in its possession, custody, or control including documents bates stamped
 14 COUNTY002424-COUNTY002432.
 15 REQUEST FOR PRODUCTION NO. 2:
 16            Rosters for all employees at the Hesperia station of the Sheriff’s Department,
 17 including all position titles and names of individuals who occupied them at any time
 18 from January 1, 2014 to the present.
 19 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 20            Objection. Responding Party objects on the grounds that: (a) the Request
 21 seeks documents that are not reasonably calculated to lead to admissible evidence;
 22 (b) the Request is overbroad and disproportionate violating FRCP 26(b)(1); and (c)
 23 “Rosters” is vague and ambiguous.
 24            Subject to and without waiving the foregoing objections, Responding Party
 25 responds as follows: Defendant is unable to comply with this Request after a
 26 diligent search as no responsive document, i.e., “Rosters” is in its possession,
 27 custody, or control.
 28
      01071.0047/679702.3 EDG
                                                  -4-          Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 367
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 368 of 746 Page ID
                                   #:776



  1 REQUEST FOR PRODUCTION NO. 3:
  2         Rosters or other documents showing individuals who, at any time from
  3 January 1, 2014 to the present, were assigned to implement or enforce aspects of the
  4 Ordinances, the crime free rental housing program, or the County’s crime free
  5 multifamily housing program for properties in Hesperia.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
  7         Objection. Responding Party objects on the grounds that: (a) the Request
  8 seeks documents that are not reasonably calculated to lead to admissible evidence;
  9 (b) the Request is compound; (c) “Rosters” is vague and ambiguous; and (d)
 10 “assigned to implement or enforce aspects” is vague and ambiguous.
 11         Subject to and without waiving the foregoing objections, Responding Party
 12 responds as follows: Defendant has produced all non-privileged responsive
 13 documents in its possession, custody, or control including documents bates stamped
 14 COUNTY002261-COUNTY002262.
 15 REQUEST FOR PRODUCTION NO. 4:
 16         All versions of manuals, handbooks, policies, procedures, forms, and
 17 guidance documents related to the crime free rental housing program in Hesperia.
 18 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 19         Objection. Responding Party objects on the grounds that: (a) the Request is
 20 compound; (b) insofar as the Request seeks documents protected by the attorney-
 21 client privilege and/or the work-product privilege, the records are privileged; and (c)
 22 insofar as the discovery violates third parties’ constitutional rights to privacy
 23 afforded by the United States and California Constitutions, the records are
 24 privileged; and (d) insofar as the Request requires the production of documents
 25 subject to the deliberative process privilege, the records are privileged.
 26         Subject to and without waiving the foregoing objection, Responding Party
 27 responds as follows: Defendant has produced all non-privileged responsive
 28 documents in its possession, custody, or control including documents bates stamped
    01071.0047/679702.3 EDG
                                             -5-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 368
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 369 of 746 Page ID
                                   #:777



  1 COUNTY001939 - COUNTY002390, COUNTY009136 - COUNTY009148,
  2 COUNTY013384 - COUNTY013385, and COUNTY013387.
  3 REQUEST FOR PRODUCTION NO. 5:
  4            All training and workshop materials, including but not limited to curricula,
  5 speaker information and credentials, flyers, notices, advertisements, sign-in sheets,
  6 presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and
  7 attendance records related to the crime free rental housing program in Hesperia
  8 and/or the County’s crime free multifamily housing program.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 10            Objection. Responding Party objects on the grounds that: (a) the Request
 11 seeks documents that are not reasonably calculated to lead to admissible evidence;
 12 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 13 violating FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by
 14 the attorney-client privilege and/or the work-product privilege, the records are
 15 privileged; (e) insofar as the discovery violates third parties’ constitutional rights to
 16 privacy afforded by the United States and California Constitutions, the records are
 17 privileged; and (f) insofar as the Request requires the production of documents
 18 subject to the deliberative process privilege, the records are privileged.
 19            Subject to and without waiving the foregoing objection, Responding Party
 20 responds as follows: Defendant has produced all non-privileged responsive
 21 documents in its possession, custody, or control including documents bates stamped
 22 COUNTY001939 - COUNTY002390, COUNTY009136 - COUNTY009169,
 23 COUNTY013384 - COUNTY013385, COUNTY013387, DEF000248 - 000273,
 24 DEF000284 - 000299, and DEF000369 - 000383.
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/679702.3 EDG
                                                  -6-          Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 369
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 370 of 746 Page ID
                                   #:778



  1 REQUEST FOR PRODUCTION NO. 6:
  2         All manuals, policies, procedures, or guidance documents related to law
  3 enforcement responses to 911 calls or other calls for service at residential properties
  4 in Hesperia.
  5 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
  6         Objection. Responding Party objects on the grounds that: (a) the Request
  7 seeks documents that are not reasonably calculated to lead to admissible evidence;
  8 (b) the Request is compound; (c) the Request is overbroad and disproportionate
  9 violating FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by
 10 the attorney-client privilege and/or the work-product privilege, the records are
 11 privileged; and (e) insofar as the discovery violates third parties’ constitutional
 12 rights to privacy afforded by the United States and California Constitutions, the
 13 records are privileged.
 14         Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant has produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 COUNTY002406, COUNTY009169, and supplemental production
 18 COUNTY013300 - COUNTY013301.
 19 REQUEST FOR PRODUCTION NO. 7:
 20         All manuals, policies, procedures, or guidance documents related to
 21 conducting searches or inspections at residential properties in Hesperia.
 22 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
 23         Objection. Responding Party objects on the grounds that: (a) the Request
 24 seeks documents that are not reasonably calculated to lead to admissible evidence;
 25 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 26 violating FRCP 26(b)(1); (d) insofar as the Request seeks documents protected by
 27 the attorney-client privilege and/or the work-product privilege, the records are
 28 privileged; (e) insofar as the discovery violates third parties’ constitutional rights to
    01071.0047/679702.3 EDG
                                               -7-                  Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 370
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 371 of 746 Page ID
                                   #:779



  1 privacy afforded by the United States and California Constitutions, the records are
  2 privileged; and (f) insofar as the Request requires the production of documents
  3 subject to the deliberative process privilege, the records are privileged.
  4         Subject to and without waiving the foregoing objection, Responding Party
  5 responds as follows: Defendant has produced all non-privileged responsive
  6 documents in its possession, custody, or control including documents bates stamped
  7 COUNTY002419 - COUNTY002421, and supplemental production
  8 COUNTY013300 - COUNTY013301.
  9 REQUEST FOR PRODUCTION NO. 8:
 10         “Premise history” data for all residential rental properties in Hesperia and
 11 communications about the “premise history” system relating to the crime free rental
 12 housing program, including information about the race of the individual(s) residing
 13 there, the property address, and the parcel number.
 14 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 15         Objection. Responding Party objects on the grounds that: (a) the Request is
 16 compound; (b) “communications about the ‘premise history’ system” is vague and
 17 ambiguous; (c) the Request lacks foundation and assumes disputed facts; and (d)
 18 insofar as the discovery violates third parties’ constitutional rights to privacy
 19 afforded by the United States and California Constitutions, the records are
 20 privileged.
 21         Subject to and without waiving the foregoing objection, Responding Party
 22 responds as follows: Defendant has produced all non-privileged responsive
 23 documents in its possession, custody, or control including documents bates stamped
 24 COUNTY009170-COUNTY13299.
 25 REQUEST FOR PRODUCTION NO. 9:
 26         Sheriff’s “multiple response forms” for locations in Hesperia including
 27 information about the race of the individual(s) involved, the property address, and
 28 the parcel number, separately producing or identifying those forms relating to (a)
    01071.0047/679702.3 EDG
                                            -8-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 371
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 372 of 746 Page ID
                                   #:780



  1 residential owner-occupied properties, (b) residential rental properties, (c) non-
  2 residential properties, and (d) no specific property address (e.g., roadways).
  3 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
  4         Objection. Responding Party objects on the grounds that: (a) the Request
  5 seeks documents that are not reasonably calculated to lead to admissible evidence;
  6 (b) the Request is compound; (c) the Request is overbroad and disproportionate
  7 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
  8 facts; (e) insofar as the Request seeks documents protected by the attorney-client
  9 privilege and/or the work-product privilege, the records are privileged; and (f)
 10 insofar as the discovery violates third parties’ constitutional rights to privacy
 11 afforded by the United States and California Constitutions, the records are
 12 privileged.
 13         Subject to and without waiving the foregoing objection, Responding Party
 14 responds as follows: Defendant has produced all non-privileged responsive
 15 documents in its possession, custody, or control including documents bates stamped
 16 CITY001289-CITY01302.
 17 REQUEST FOR PRODUCTION NO. 10:
 18         Documents and data showing calls for service by the Sheriff at locations in
 19 Hesperia including information about the race of the individual(s) involved, the
 20 property address, and the parcel number, separately producing or identifying calls
 21 for service at (a) residential owner-occupied properties, (b) residential rental
 22 properties, (c) non-residential properties, and (d) no specific property address (e.g.,
 23 roadways).
 24 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
 25         Objection. Responding Party objects on the grounds that: (a) the Request
 26 seeks documents that are not reasonably calculated to lead to admissible evidence;
 27 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 28 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
    01071.0047/679702.3 EDG
                                            -9-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 372
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 373 of 746 Page ID
                                   #:781



  1 facts; (e) insofar as the Request seeks documents protected by the attorney-client
  2 privilege and/or the work-product privilege, the records are privileged; and (f)
  3 insofar as the discovery violates third parties’ constitutional rights to privacy
  4 afforded by the United States and California Constitutions, the records are
  5 privileged.
  6            Subject to and without waiving the foregoing objection, Responding Party
  7 responds as follows: Defendant has produced all non-privileged responsive
  8 documents in its possession, custody, or control including documents bates stamped
  9 COUNTY009170-COUNTY13299, and supplemental production
 10 COUNTY013302-COUNTY013383.
 11 REQUEST FOR PRODUCTION NO. 11:
 12            Citations or summonses issued by the Sheriff for criminal violations
 13 occurring in Hesperia and/or to residents of Hesperia including information about
 14 the race of the individual(s) involved, the property address, and the parcel number,
 15 separately producing or identifying those citations or summonses issued to a
 16 resident of or for a violation occurring at (a) residential owner-occupied properties,
 17 (b) residential rental properties, (c) non-residential properties, and (d) no specific
 18 property address (e.g., roadways).
 19 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
 20            Objection. Responding Party objects on the grounds that: (a) the Request
 21 seeks documents that are not reasonably calculated to lead to admissible evidence;
 22 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 23 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
 24 facts; (e) insofar as the Request seeks documents protected by the attorney-client
 25 privilege and/or the work-product privilege, the records are privileged; and (f)
 26 insofar as the discovery violates third parties’ constitutional rights to privacy
 27 afforded by the United States and California Constitutions, the records are
 28 privileged.
      01071.0047/679702.3 EDG
                                                -10-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 373
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 374 of 746 Page ID
                                   #:782



  1         Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant hereby supplements its production and produces all
  3 non-privileged responsive documents in its possession, custody, or control bates
  4 stamped COUNTY013302-COUNTY013383 and COUNTY013388-
  5 COUNTY013389. Defendant also produces several folders contained in physical
  6 file cabinets at the Hesperia Police Station, per the parties’ meet and confer, which
  7 are bates stamped COUNTY013390-COUNTY013394.
  8 REQUEST FOR PRODUCTION NO. 12:
  9         Documents and data about arrests—including arrest reports, incident reports,
 10 charging statements, probable cause affidavits, audio and video recordings, and
 11 other arrest records— occurring in Hesperia and/or arrests of individuals then-
 12 residing in Hesperia including information about the race of the individual(s)
 13 involved, the property address, and the parcel number, separately producing or
 14 identifying those documents relating to arrests occurring at or of individuals residing
 15 in (a) residential owner-occupied properties, (b) residential rental properties, (c)
 16 non-residential properties, and (d) no specific property address (e.g., roadways).
 17 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 18         Objection. Responding Party objects on the grounds that: (a) the Request
 19 seeks documents that are not reasonably calculated to lead to admissible evidence;
 20 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 21 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
 22 facts; (e) insofar as the Request seeks documents protected by the attorney-client
 23 privilege and/or the work-product privilege, the records are privileged; and (f)
 24 insofar as the discovery violates third parties’ constitutional rights to privacy
 25 afforded by the United States and California Constitutions, the records are
 26 privileged.
 27         Subject to and without waiving the foregoing objection, Responding Party
 28 responds as follows: Defendant hereby supplements its production and produces all
    01071.0047/679702.3 EDG
                                           -11-               Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 374
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 375 of 746 Page ID
                                   #:783



  1 non-privileged responsive documents in its possession, custody, or control bates
  2 stamped COUNTY013302-COUNTY013383.
  3 REQUEST FOR PRODUCTION NO. 13:
  4         Documents and data sufficient to show the date and location of homicides in
  5 Hesperia from January 1, 2010 to present, and the home address of alleged
  6 perpetrators of those homicides, including the property address(es) and parcel
  7 number(s), separately producing or identifying homicides occurring at (a) residential
  8 owner-occupied properties, (b) residential rental properties, (c) non-residential
  9 properties, and (d) no specific property address (e.g., roadways).
 10 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 11         Objection. Responding Party objects on the grounds that: (a) the Request
 12 seeks documents that are not reasonably calculated to lead to admissible evidence;
 13 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 14 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
 15 facts; (e) insofar as the Request seeks documents protected by the attorney-client
 16 privilege and/or the work-product privilege, the records are privileged; and (f)
 17 insofar as the discovery violates third parties’ constitutional rights to privacy
 18 afforded by the United States and California Constitutions, the records are
 19 privileged.
 20         Subject to and without waiving the foregoing objection, Responding Party
 21 responds as follows: Defendant hereby supplements its production and produces all
 22 non-privileged responsive documents in its possession, custody, or control bates
 23 stamped COUNTY013302-COUNTY013383.
 24 REQUEST FOR PRODUCTION NO. 14:
 25         Documents and data classifying or identifying properties in Hesperia by
 26 address as (a) residential owner-occupied properties, (b) residential rental properties,
 27 and (c) non-residential properties, including maps, zoning data, geographic
 28 information system (GIS) data, utilities data, and/or tax assessment data.
    01071.0047/679702.3 EDG
                                             -12-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 375
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 376 of 746 Page ID
                                   #:784



  1 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
  2         Objection. Responding Party objects on the grounds that: (a) the Request
  3 seeks documents that are not reasonably calculated to lead to admissible evidence;
  4 (b) the Request is compound; (c) the Request is overbroad and disproportionate
  5 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
  6 facts; (e) insofar as the Request seeks documents protected by the attorney-client
  7 privilege and/or the work-product privilege, the records are privileged; and (f)
  8 insofar as the discovery violates third parties’ constitutional rights to privacy
  9 afforded by the United States and California Constitutions, the records are
 10 privileged.
 11         Subject to and without waiving the foregoing objection, Responding Party
 12 responds as follows: Defendant has produced all non-privileged responsive
 13 documents in its possession, custody, or control including documents bates stamped
 14 COUNTY001022, COUNTY006563 - COUNTY006569, and COUNTY006579 -
 15 COUNTY006594.
 16 REQUEST FOR PRODUCTION NO. 15:
 17         Documents reporting or tracking, by address of a property, information
 18 relating to criminal activity, nuisance activity, Sheriff’s activity, or calls for service
 19 at properties in Hesperia, including monthly “crime analysis” reports and other
 20 monthly call logs, “CFMHP reports,” “CPRA history reports,” and call for service
 21 reports.
 22 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
 23         Objection. Responding Party objects on the grounds that: (a) the Request
 24 seeks documents that are not reasonably calculated to lead to admissible evidence;
 25 (b) the Request is compound; (c) the Request is overbroad and disproportionate
 26 violating FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed
 27 facts; (e) insofar as the Request seeks documents protected by the attorney-client
 28 privilege and/or the work-product privilege, the records are privileged; and (f)
    01071.0047/679702.3 EDG
                                            -13-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 376
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 377 of 746 Page ID
                                   #:785



  1 insofar as the discovery violates third parties’ constitutional rights to privacy
  2 afforded by the United States and California Constitutions, the records are
  3 privileged.
  4            Subject to and without waiving the foregoing objection, Responding Party
  5 responds as follows: Defendant has produced all non-privileged responsive
  6 documents in its possession, custody, or control including documents bates stamped
  7 COUNTY009170 - COUNTY13385, COUNTY006564 - COUNTY006596,
  8 DEF000164-169, DEF000427-000442, DEF000937-000962, DEF001123-001131,
  9 DEF001154-001172, and DEF001587-001591.
 10 REQUEST FOR PRODUCTION NO. 16:
 11            Documents and data used to track information related to the crime free rental
 12 housing program in Hesperia, including but not limited to spreadsheets and lists of
 13 all residential rental properties, contacts or owner’s agents at residential rental
 14 properties, registered properties or owners, un-registered properties or owners,
 15 tenant screenings, individuals deemed to be in violation of the Ordinances or the
 16 crime free rental housing program, individuals tracked for allegedly causing public
 17 nuisances, a “future-cite list,” evictions or voluntary moves, inspections, training
 18 class contacts, citations, appeals, and the most recent version of the Excel
 19 spreadsheet attached hereto as Attachment B (including information indicating the
 20 date when it was last updated).
 21 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
 22            Objection. Responding Party objects on the grounds that: (a) the Request is
 23 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 24 as the Request seeks documents protected by the attorney-client privilege and/or the
 25 work-product privilege, the records are privileged; and (d) insofar as the discovery
 26 violates third parties’ constitutional rights to privacy afforded by the United States
 27 and California Constitutions, the records are privileged.
 28
      01071.0047/679702.3 EDG
                                                -14-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 377
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 378 of 746 Page ID
                                   #:786



  1         Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant has produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 COUNTY006564-COUNTY006596, COUNTY013388-COUNTY013389,
  5 DEF000737, DEF000804, and DEF001587-001591.
  6 REQUEST FOR PRODUCTION NO. 17:
  7         Data, documents, or other information related to Hesperia’s crime free rental
  8 housing program created in, stored in, or generated using the crime free “Easy
  9 Tracking” software or any similar databases or software either by you or on your
 10 behalf.
 11 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 12         Objection. Responding Party objects on the grounds that: (a) the Request is
 13 compound; (b) insofar as the Request seeks documents protected by the attorney-
 14 client privilege and/or the work-product privilege, the records are privileged; (c)
 15 insofar as the discovery violates third parties’ constitutional rights to privacy
 16 afforded by the United States and California Constitutions, the records are
 17 privileged; and (d) the Request seeks discovery that comprises confidential
 18 information and/or proprietary information.
 19         Subject to and without waiving the foregoing objection, Responding Party
 20 responds as follows: Defendant has produced all non-privileged responsive
 21 documents in its possession, custody, or control including documents bates stamped
 22 COUNTY006564-COUNTY006596, COUNTY013386, and COUNTY013388-
 23 COUNTY013389. Defendant also duplicated the Easy Tracking database produced
 24 herewith as COUNTY013395.
 25 REQUEST FOR PRODUCTION NO. 18:
 26         Information about your use of the “Easy Tracking” software or any similar
 27 databases or software, including contracts or other agreements for its purchase or
 28 use, billing, list(s) of users, manuals and training materials, and communications.
    01071.0047/679702.3 EDG
                                               -15-                  Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 378
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 379 of 746 Page ID
                                   #:787



  1 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
  2         Objection. Responding Party objects on the grounds that: (a) the Request is
  3 compound; and (b) the Request seeks discovery that comprises confidential
  4 information and/or proprietary information.
  5         Subject to and without waiving the foregoing objection, Responding Party
  6 responds as follows: Defendant has produced all non-privileged responsive
  7 documents in its possession, custody, or control including documents bates stamped
  8 COUNTY006597, COUNTY001048, COUNTY013386, and DEF000074-001586.
  9 Defendant also duplicated the Easy Tracking database produced herewith as
 10 COUNTY013395.
 11 REQUEST FOR PRODUCTION NO. 19:
 12         Communications with property owners, property managers, or tenants of
 13 properties in Hesperia relating to the crime free rental housing program, including
 14 notifications about calls for service, arrests, criminal activity, nuisances,
 15 disturbances, and responses thereto; monthly reports; relating to tenant screenings;
 16 relating to training; relating to property registration (including the online registration
 17 feature); relating to leases and/or the crime free lease addendum; relating to move-
 18 out or eviction or threat thereof; relating to inspections or searches of property;
 19 relating to the enactment of the Ordinances (including the drafting of the
 20 Ordinances, the reasons for the Ordinances, or potential concerns raised concerning
 21 the Ordinances); relating to the description of the crime free rental housing program
 22 and its requirements; relating to fines and fees imposed under the Ordinances or
 23 appeals of such fines and fees; and relating to the legality or enforceability of the
 24 Ordinances.
 25 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 26         Objection. Responding Party objects on the grounds that: (a) the Request is
 27 compound; (b) the Request is overbroad and disproportionate violating FRCP
 28 26(b)(1); (c) the Request lacks foundation and assumes disputed facts; (d) insofar as
    01071.0047/679702.3 EDG
                                             -16-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 379
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 380 of 746 Page ID
                                   #:788



  1 the Request seeks documents protected by the attorney-client privilege and/or the
  2 work-product privilege, the records are privileged; and (e) insofar as the discovery
  3 violates third parties’ constitutional rights to privacy afforded by the United States
  4 and California Constitutions, the records are privileged.
  5         Subject to and without waiving the foregoing objection, Responding Party
  6 responds as follows: Defendant has produced all non-privileged responsive
  7 documents in its possession, custody, or control including documents bates stamped
  8 COUNTY001238-COUNTY001560 and COUNTY006598-COUNTY009135.
  9 Defendant also produces several folders contained in physical file cabinets at the
 10 Hesperia Police Station, per the parties’ meet and confer, produced herewith as
 11 COUNTY013390-COUNTY013394. Defendant also ran search terms on email
 12 accounts of individuals identified in response to the Interrogatories who performed
 13 Crime Free Ordinance duties, per the parties’ meet and confer. The search resulted
 14 in approximately 30,000 files which will be produced no later than December 18,
 15 2020, after they are reviewed for privileges and other necessary redactions.
 16 REQUEST FOR PRODUCTION NO. 20:
 17         Documents relating to citations issued to property owners and property
 18 managers relating to Hesperia’s crime free rental housing program, including those
 19 documents constituting or showing the citations, data and documents tracking and
 20 listing citations (including all such lists maintained by Tina Bulgarelli), and
 21 communications.
 22 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
 23         Objection. Responding Party objects on the grounds that: (a) the Request is
 24 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 25 as the Request seeks documents protected by the attorney-client privilege and/or the
 26 work-product privilege, the records are privileged; and (d) insofar as the discovery
 27 violates third parties’ constitutional rights to privacy afforded by the United States
 28 and California Constitutions, the records are privileged.
    01071.0047/679702.3 EDG
                                             -17-            Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 13
        COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                          Page 380
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 381 of 746 Page ID
                                   #:789



  1         Subject to and without waiving the foregoing objection, Responding Party
  2 responds as follows: Defendant has produced all non-privileged responsive
  3 documents in its possession, custody, or control including documents bates stamped
  4 COUNTY006564-COUNTY006596, COUNTY001561-COUNTY001938,
  5 COUNTY013388-COUNTY013389, DEF000227-000247, DEF000427-000467,
  6 DEF000937-000962, DEF001123-001131, and DEF001154-001172. Defendant
  7 also produces several folders contained in physical file cabinets at the Hesperia
  8 Police Station, per the parties’ meet and confer, produced herewith as
  9 COUNTY013390-COUNTY013394. Defendant also ran search terms on email
 10 accounts of individuals identified in response to the Interrogatories who performed
 11 Crime Free Ordinance duties, per the parties’ meet and confer. The search resulted
 12 in approximately 30,000 files which will be produced no later than December 18,
 13 2020, after they are reviewed for privileges and other necessary redactions.
 14 REQUEST FOR PRODUCTION NO. 21:
 15         Documents relating to hearings or appeals of citations issued to property
 16 owners and property managers relating to Hesperia’s crime free rental housing
 17 program, including appeal packets or files, data and documents tracking or listing
 18 hearings and/or appeals (including all versions of lists maintained by Tina
 19 Bulgarelli), appeals decisions, and communications.
 20 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
 21         Objection. Responding Party objects on the grounds that: (a) the Request is
 22 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 23 as the Request seeks documents protected by the attorney-client privilege and/or the
 24 work-product privilege, the records are privileged; and (d) insofar as the discovery
 25 violates third parties’ constitutional rights to privacy afforded by the United States
 26 and California Constitutions, the records are privileged.
 27         Subject to and without waiving the foregoing objection, Responding Party
 28 responds as follows: Defendant has produced all non-privileged responsive
    01071.0047/679702.3 EDG
                                           -18-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 381
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 382 of 746 Page ID
                                   #:790



  1 documents in its possession, custody, or control including documents bates stamped
  2 COUNTY001545, COUNTY001561-COUNTY00193, COUNTY013388-
  3 COUNTY013389, DEF000227-000247, DEF000427-000467, DEF000937-000962,
  4 and DEF001123-001131, DEF001154-001172.
  5 REQUEST FOR PRODUCTION NO. 22:
  6            Documents showing monetary fines or other penalties imposed, paid, or
  7 waived relating to the crime free rental housing program, both individually and
  8 compilations, summaries, or reports.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
 10            Objection. Responding Party objects on the grounds that: (a) the Request is
 11 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 12 as the Request seeks documents protected by the attorney-client privilege and/or the
 13 work-product privilege, the records are privileged; and (d) insofar as the discovery
 14 violates third parties’ constitutional rights to privacy afforded by the United States
 15 and California Constitutions, the records are privileged.
 16            Subject to and without waiving the foregoing objection, Responding Party
 17 responds as follows: Defendant has produced all non-privileged responsive
 18 documents in its possession, custody, or control including document bates stamped
 19 COUNTY001939.
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/679702.3 EDG
                                                -19-          Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
         COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                           Page 382
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 383 of 746 Page ID
                                   #:791



  1 REQUEST FOR PRODUCTION NO. 23:
  2            Documents relating to screening of tenants or applicants for housing in
  3 Hesperia relating to the crime free rental housing program, including
  4 communications, internal standards or procedures, requests for screening from
  5 property owners or managers, documents and information provided by property
  6 owners or managers, documents showing the actions you took to screen, the results
  7 of your screening, your response to the property owner or manager, and further
  8 action you and/or the property owners or managers took thereafter.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
 10            Objection. Responding Party objects on the grounds that: (a) the Request is
 11 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 12 as the Request seeks documents protected by the attorney-client privilege and/or the
 13 work-product privilege, the records are privileged; and (d) insofar as the discovery
 14 violates third parties’ constitutional rights to privacy afforded by the United States
 15 and California Constitutions, the records are privileged.
 16            Subject to and without waiving the foregoing objection, Responding Party
 17 responds as follows: Defendant has produced all non-privileged responsive
 18 documents in its possession, custody, or control including documents bates stamped
 19 COUNTY001940-COUNTY001951, COUNTY006581, COUNTY009136,
 20 DEF00738, DEF000803-000808, DEF001385-1386, and DEF001518-1532.
 21 Defendant also produces several folders contained in physical file cabinets at the
 22 Hesperia Police Station, per the parties’ meet and confer, produced herewith as
 23 COUNTY013390-COUNTY013394. Defendant also ran search terms on email
 24 accounts of individuals identified in response to the Interrogatories who performed
 25 Crime Free Ordinance duties, per the parties’ meet and confer. The search resulted
 26 in approximately 30,000 files which will be produced no later than December 18,
 27 2020, after they are reviewed for privileges and other necessary redactions.
 28
      01071.0047/679702.3 EDG
                                                -20-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 383
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 384 of 746 Page ID
                                   #:792



  1 REQUEST FOR PRODUCTION NO. 24:
  2         Data and documents relating to evictions, “voluntary move outs,” or notices
  3 to cure or to vacate relating to the crime free rental housing program, including all
  4 tracking information or lists, property and resident information, reports or statistical
  5 information showing counts of each at a given time, court filings or documents
  6 relating to court proceedings, notices, postings, settlement agreements, police or
  7 incident reports, dispatch logs, audio and video recordings of Sheriff’s Department
  8 activity, and communications.
  9 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 10         Objection. Responding Party objects on the grounds that: (a) the Request is
 11 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 12 as the Request seeks documents protected by the attorney-client privilege and/or the
 13 work-product privilege, the records are privileged; and (d) insofar as the discovery
 14 violates third parties’ constitutional rights to privacy afforded by the United States
 15 and California Constitutions, the records are privileged.
 16         Subject to and without waiving the foregoing objection, Responding Party
 17 responds as follows: Defendant has produced all non-privileged responsive
 18 documents in its possession, custody, or control including documents bates stamped
 19 COUNTY001952-COUNTY002260, COUNTY006564-COUNTY006596, and
 20 DEF001588-001592. Defendant also produces several folders contained in physical
 21 file cabinets at the Hesperia Police Station, per the parties’ meet and confer,
 22 produced herewith as COUNTY013390-COUNTY013394. Defendant also ran
 23 search terms on email accounts of individuals identified in response to the
 24 Interrogatories who performed Crime Free Ordinance duties, per the parties’ meet
 25 and confer. The search resulted in approximately 30,000 files which will be
 26 produced no later than December 18, 2020, after they are reviewed for privileges
 27 and other necessary redactions. Defendant further duplicated the Easy Tracking
 28 database produced herewith as COUNTY013395.
    01071.0047/679702.3 EDG
                                       -21-                  Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 13
        COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                          Page 384
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 385 of 746 Page ID
                                   #:793



  1 REQUEST FOR PRODUCTION NO. 25:
  2            All communications between Defendants’ personnel working on the crime
  3 free rental housing program and personnel from the San Bernardino County
  4 Probation Department, including regarding probation checks, property searches, and
  5 inspections.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
  7            Objection. Responding Party objects on the grounds that: (a) the Request is
  8 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
  9 as the Request seeks documents protected by the attorney-client privilege and/or the
 10 work-product privilege, the records are privileged; and (d) insofar as the discovery
 11 violates third parties’ constitutional rights to privacy afforded by the United States
 12 and California Constitutions, the records are privileged.
 13            Subject to and without waiving the foregoing objection, Responding Party
 14 responds as follows: Defendant hereby produces several folders contained in
 15 physical file cabinets at the Hesperia Police Station, per the parties’ meet and
 16 confer, produced herewith as COUNTY013390-COUNTY013394. Defendant also
 17 ran search terms on email accounts of individuals identified in response to the
 18 Interrogatories who performed Crime Free Ordinance duties, per the parties’ meet
 19 and confer. The search resulted in approximately 30,000 files which will be
 20 produced no later than December 18, 2020, after they are reviewed for privileges
 21 and other necessary redactions.
 22 REQUEST FOR PRODUCTION NO. 26:
 23            Your press releases, public statements and interviews (including written
 24 statements as well as audio and video recordings), content in newsletters (including
 25 the “Hesperia Horizon”), content that was posted previously on your website or
 26 social media accounts but which is no longer available publicly, and social media
 27 activity (including posts, likes, shares, and comments) on your accounts and/or your
 28
      01071.0047/679702.3 EDG
                                                -22-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 385
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 386 of 746 Page ID
                                   #:794



  1 officials, officers, and employees’ accounts regarding the crime free rental housing
  2 program.
  3 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
  4            Objection. Responding Party objects on the grounds that the Request is
  5 compound.
  6            Subject to and without waiving the foregoing objection, Responding Party
  7 responds as follows: Defendant has produced all non-privileged responsive
  8 documents in its possession, custody, or control including documents bates stamped
  9 DEF000086-001517.
 10 REQUEST FOR PRODUCTION NO. 27:
 11            Documents relating to the design and enactment of the 2015 Ordinance,
 12 including analyses, memoranda, notes, communications, reports, meeting minutes,
 13 agenda, packets and background materials prepared for your Board members, audio
 14 and/or video of your Board’s meetings and any transcripts thereof, news reports,
 15 social media activity, statements or information provided by the public, and all
 16 documents considered during the process of enacting the 2015 Ordinance.
 17 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
 18            Objection. Responding Party objects on the grounds that: (a) the Request is
 19 compound; (b) insofar as the Request seeks documents protected by the attorney-
 20 client privilege and/or the work-product privilege, the records are privileged; (c)
 21 insofar as the discovery violates third parties’ constitutional rights to privacy
 22 afforded by the United States and California Constitutions, the records are
 23 privileged; and (d) insofar as the Request requires the production of documents
 24 subject to the deliberative process privilege, the records are privileged.
 25            Subject to and without waiving the foregoing objection, Responding Party
 26 responds as follows: Defendant has produced all non-privileged responsive
 27 documents in its possession, custody, or control including documents bates stamped
 28
      01071.0047/679702.3 EDG
                                                -23-          Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
         COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                           Page 386
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 387 of 746 Page ID
                                   #:795



  1 DEF000639-000647, DEF000677-000684, DEF000711-DEF000713, DEF000778-
  2 000785, DEF000857-000881, DEF001449-001460, and DEF001542-001591.
  3 REQUEST FOR PRODUCTION NO. 28:
  4            Documents relating to the design and enactment of the 2017 Ordinance,
  5 including analyses, memoranda, notes, communications, reports, minutes, agenda,
  6 packets and background materials prepared for your Board members, audio and/or
  7 video of your Board’s meetings and any transcripts thereof, news reports, social
  8 media, statements or information provided by the public, and all documents
  9 considered during the process of enacting the 2017 Ordinance.
 10 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
 11            Objection. Responding Party objects on the grounds that: (a) the Request is
 12 compound; (b) insofar as the Request seeks documents protected by the attorney-
 13 client privilege and/or the work-product privilege, the records are privileged; (c)
 14 insofar as the discovery violates third parties’ constitutional rights to privacy
 15 afforded by the United States and California Constitutions, the records are
 16 privileged; and (d) insofar as the Request requires the production of documents
 17 subject to the deliberative process privilege, the records are privileged.
 18            Subject to and without waiving the foregoing objection, Responding Party
 19 responds as follows: Defendant has produced all non-privileged responsive
 20 documents in its possession, custody, or control including documents bates stamped
 21 DEF000639-000647, DEF000677-000684, DEF000711-DEF000713, DEF000778-
 22 000785, DEF000857-000881, DEF001449-001460, and DEF001542-001591.
 23 REQUEST FOR PRODUCTION NO. 29:
 24            Documents relating to meetings (including, but not limited to, official Board
 25 meetings) in which the crime free rental housing program in Hesperia was discussed,
 26 including agendas, minutes, audio and/or video recordings and any transcripts thereof,
 27 advertisements or notices in any media (including social media), statements or
 28
      01071.0047/679702.3 EDG
                                                 -24-          Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 387
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 388 of 746 Page ID
                                   #:796



  1 submissions by the public (related to the crime free rental housing program), packets
  2 and background materials prepared for your Board members, notes taken, and
  3 communications about the crime free rental housing program relating to the particular
  4 meeting.           As defined, drafts and non-final or non-duplicate versions must be
  5 produced.
  6 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
  7            Objection. Responding Party objects on the grounds that: (a) the Request is
  8 compound; (b) insofar as the Request seeks documents protected by the attorney-
  9 client privilege and/or the work-product privilege, the records are privileged; (c)
 10 insofar as the discovery violates third parties’ constitutional rights to privacy
 11 afforded by the United States and California Constitutions, the records are
 12 privileged; and (d) insofar as the Request requires the production of documents
 13 subject to the deliberative process privilege, the records are privileged.
 14            Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant has produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 COUNTY002263-COUNTY002265, DEF000639-000647, DEF000677-000684,
 18 DEF000711-DEF000713, DEF000778-000785, DEF000857-000881, DEF001449-
 19 001460, and DEF001542-001591.
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      01071.0047/679702.3 EDG
                                                -25-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 388
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 389 of 746 Page ID
                                   #:797



  1 REQUEST FOR PRODUCTION NO. 30:
  2         All documents, including data, information, and analyses, relating to Nils
  3 Bentsen’s recommendation that the City adopt a crime free rental housing program,
  4 including analyses and reports created to assess the need for the crime free rental
  5 housing program, the data and documents used to generate such analyses and
  6 reports, notes and workpapers (including drafts and markups), and communications
  7 about the recommendation and its basis.
  8 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
  9         Objection. Responding Party objects on the grounds that: (a) the Request is
 10 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 11 as the Request seeks documents protected by the attorney-client privilege and/or the
 12 work-product privilege, the records are privileged; and (d) insofar as the Request
 13 requires the production of documents subject to the deliberative process privilege,
 14 the records are privileged.
 15         Subject to and without waiving the foregoing objection, Responding Party
 16 responds as follows: Defendant has produced all non-privileged responsive
 17 documents in its possession, custody, or control including documents bates stamped
 18 DEF001542-001591.
 19 REQUEST FOR PRODUCTION NO. 31:
 20         Documents relating to reports (periodic or ad hoc), audits, analyses, or
 21 assessments of the crime free rental housing program in Hesperia after its adoption,
 22 including the statistical information and other data used to generate such reports or
 23 assessments.
 24 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 31:
 25         Objection. Responding Party objects on the grounds that: (a) the Request is
 26 compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar
 27 as the Request seeks documents protected by the attorney-client privilege and/or the
 28 work-product privilege, the records are privileged; (d) insofar as the discovery
    01071.0047/679702.3 EDG
                                             -26-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 389
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 390 of 746 Page ID
                                   #:798



  1 violates third parties’ constitutional rights to privacy afforded by the United States
  2 and California Constitutions, the records are privileged; and (e) insofar as the
  3 Request requires the production of documents subject to the deliberative process
  4 privilege, the records are privileged.
  5            Subject to and without waiving the foregoing objection, Responding Party
  6 responds as follows: Defendant has produced all non-privileged responsive
  7 documents in its possession, custody, or control including documents bates stamped
  8 DEF001542-001591.
  9 REQUEST FOR PRODUCTION NO. 32:
 10            Documents relating to annual crime reports produced by the Sheriff’s
 11 Department from 2014 through to the present, including (as defined above) all
 12 versions, drafts, and communications.
 13 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 32:
 14            Objection. Responding Party objects on the grounds that: (a) the Request
 15 seeks documents that are not reasonably calculated to lead to admissible evidence;
 16 and (b) the Request is overbroad and disproportionate violating FRCP 26(b)(1).
 17            Subject to and without waiving the foregoing objection, Responding Party
 18 responds as follows: Defendant hereby supplements its production and produces all
 19 non-privileged responsive documents in its possession, custody, or control bates
 20 stamped COUNTY013302-COUNTY013383.
 21 REQUEST FOR PRODUCTION NO. 33:
 22            All documents that relate to complaints (formal or informal) made to, or
 23 grievances, administrative claims, or lawsuits filed against the County related to the
 24 crime free rental housing program and/or the County’s crime free multifamily
 25 housing program. Responsive information includes all responses to such
 26 complaints, grievances, claims, or lawsuit.
 27
 28
      01071.0047/679702.3 EDG
                                                -27-           Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
         COUNTY OF SAN BERNARDINO’S          SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                            Page 390
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 391 of 746 Page ID
                                   #:799



  1 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
  2         Objection. Responding Party objects on the grounds that: (a) the Request
  3 seeks documents that are not reasonably calculated to lead to admissible evidence;
  4 (b) the Request is compound; (c) the Request lacks foundation and assumes disputed
  5 facts; (d) the Request is overbroad and disproportionate violating FRCP 26(b)(1);
  6 (e) insofar as the Request seeks documents protected by the attorney-client privilege
  7 and/or the work-product privilege, the records are privileged; (f) insofar as the
  8 discovery violates third parties’ constitutional rights to privacy afforded by the
  9 United States and California Constitutions, the records are privileged; (g) insofar as
 10 the Request requires the production of documents subject to the deliberative process
 11 privilege, such records are privileged; and (h) insofar as the Request requires the
 12 production of documents subject to the joint defense privilege, such records are
 13 privileged.
 14         Subject to and without waiving the foregoing objection, Responding Party
 15 responds as follows: Defendant has produced all non-privileged responsive
 16 documents in its possession, custody, or control including documents bates stamped
 17 DEF000392-413, DEF000599-000612, DEF000693-000721, DEF001211-001240,
 18 and DEF001549-0001591.
 19 REQUEST FOR PRODUCTION NO. 34:
 20         All documents that relate to complaints (formal or informal) made to, or
 21 grievances, administrative claims, or lawsuits filed against County alleging
 22 discrimination or other civil rights violations either in Hesperia or involving
 23 personnel who worked at the Sheriff’s Hesperia station. Responsive information
 24 also includes all responses to such complaints, grievances, claims, or lawsuits.
 25 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
 26         Objection. Responding Party objects on the grounds that: (a) the Request
 27 seeks documents that are not reasonably calculated to lead to admissible evidence;
 28 (b) the Request is compound; (c) the Request lacks foundation and assumes disputed
    01071.0047/679702.3 EDG
                                           -28-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 391
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 392 of 746 Page ID
                                   #:800



  1 facts; (d) the Request is overbroad and disproportionate violating FRCP 26(b)(1);
  2 (e) insofar as the Request seeks documents protected by the attorney-client privilege
  3 and/or the work-product privilege, the records are privileged; (f) insofar as the
  4 discovery violates third parties’ constitutional rights to privacy afforded by the
  5 United States and California Constitutions, the records are privileged; (g) insofar as
  6 the Request requires the production of documents subject to the deliberative process
  7 privilege, such records are privileged; and (h) insofar as the Request requires the
  8 production of documents subject to the joint defense privilege, such records are
  9 privileged.
 10         Subject to and without waiving the foregoing objection, Responding Party
 11 responds as follows: Defendant has produced all non-privileged responsive
 12 documents in its possession, custody, or control including documents bates stamped
 13 DEF000392-413, DEF000599-000612, DEF000693-000721, DEF001211-001240,
 14 and DEF001549-0001591.
 15 REQUEST FOR PRODUCTION NO. 35:
 16         All maps or similar documents used to log or track data for any purpose
 17 related to the crime free rental housing program in Hesperia.
 18 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
 19         Objection. Responding Party objects on the grounds that: (a) the Request
 20 lacks foundation and assumes disputed facts; and (b) “similar documents” is vague
 21 and ambiguous.
 22         Subject to and without waiving the foregoing objection, Responding Party
 23 responds as follows: Defendant has produced all non-privileged responsive
 24 documents in its possession, custody, or control including documents bates stamped
 25 COUNTY006579.
 26 REQUEST FOR PRODUCTION NO. 36:
 27         All emails sent to and from the email address
 28 CrimeFreeRental@cityofhesperia.us, as well as any saved drafts and contact list(s).
    01071.0047/679702.3 EDG
                                          -29-                Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
        COUNTY OF SAN BERNARDINO’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                              Page 392
                        REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 393 of 746 Page ID
                                   #:801



  1 SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
  2            Objection. Responding Party objects on the grounds that the Request lacks
  3 foundation and assumes disputed facts.
  4            Subject to and without waiving the foregoing objection, Responding Party
  5 responds as follows: Defendant ran search terms on email accounts of individuals
  6 identified in response to the Interrogatories who performed Crime Free Ordinance
  7 duties, per the parties’ meet and confer. The search resulted in approximately
  8 30,000 files which will be produced no later than December 18, 2020, after they are
  9 reviewed for privileges and other necessary redactions.
 10
 11 DATED: December 11, 2020               ALESHIRE & WYNDER, LLP
                                           ERIC L. DUNN
 12
                                           STEPHEN R. ONSTOT
 13                                        D. DENNIS LA
                                           BRADEN J. HOLLY
 14
                                           ERIKA D GREEN
 15
 16
 17                                        By: /s/ D. Dennis La
 18                                            D. DENNIS LA
                                               Attorneys for CITY OF HESPERIA,
 19                                            COUNTY OF SAN BERNARDINO, and
 20                                            SAN BERNARDINO COUNTY
                                               SHERIFF’S DEPARTMENT
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/679702.3 EDG
                                               -30-           Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 13
         COUNTY OF SAN BERNARDINO’S         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                           Page 393
                         REQUESTS FOR PRODUCTION, SET ONE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 394 of 746 Page ID
                                   #:802



  1                                  PROOF OF SERVICE
  2     UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
         SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                           DEPARTMENT
                           Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
            At the time of service, I was over 18 years of age and not a party to this action.
  6 I am  employed    in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
            On December 11, 2020, I served true copies of the following document(s)
  8 described   as DEFENDANT COUNTY OF SAN BERNARDINO’S
    SUPPLEMENTAL RESPONSES TO PLAINTIFF UNITED STATES OF
  9 AMERICA’S FIRST SET OF REQUESTS FOR PRODUCTION, SET ONE on
    the interested parties in this action as follows:
 10
            BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order
 11 or an  agreement   of the parties to accept service by e-mail or electronic transmission,
    I caused the document(s) to be sent from e-mail address dla@awattorneys.com to the
 12 persons at the e-mail addresses listed in the Service List. I did not receive, within a
    reasonable time after the transmission, any electronic message or other indication that
 13 the transmission was unsuccessful.
 14      I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office of
 15 a member of the bar of this Court at whose direction the service was made.
 16            Executed on December 11, 2020, at Riverside, California.
 17
 18                                              /s/ D. Dennis La
                                                 D. Dennis La
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                     Ex. 13
      01071.0047/679702.3 EDG
                                                -1-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Page 394
                                        PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 395 of 746 Page ID
                                   #:803



  1      WILLIAM P. BAR                            Attorneys
         Attorney General                          for
  2      ERIC S. DREIBAND                          Plaintiff
         Assistant Attorney General                United
  3      SAMEENA SHINA MAJEED                      States of
         Chief,      Housing      and     Civil    America
  4      Enforcement Section
         R. TAMAR HAGLER
  5      Deputy Chief, Housing and Civil
         Enforcement Section
  6      MEGAN K. WHYTE DE VASQUEZ
         MICHELLE A. MCLEOD
  7      CHRISTOPHER D. BELEN
         Trial Attorneys
  8             U.S. Department of Justice
                Civil Rights Division
  9             Housing and Civil Enforcement
         Section
 10             950 Pennsylvania Ave., NW –
         4CON
 11             Washington, D.C. 20530
                Telephone: (202) 514-4713
 12             Facsimile: (202) 514-1116
         Email:
 13      Megal.Whyte.de.Vasquez@usdoj.gov
         Email: michelle.mcleod@usdoj.gov
 14      Email: christopher.belen@usdoj.gov
 15
         NICOLA T. HANNA
 16      United Sates Attorney
         DAVID M. HARRIS
 17      Chief, Civil Division
         KAREN P. RUCKERT
 18      Chief, Civil Rights Section, Civil
         Division
 19      MATTHEW NICKELL
         Assistant United States Attorney
 20      KATHERINE M. HIKIDA
         Civil Rights Section
 21            Federal Building, Suite 7516
               300 North Los Angeles Street
 22            Los Angeles, California 90012
               Telephone: (213) 894-8805
 23            Facsimile: (213) 894-7819
         Email: Matthew.Nickell@usdoj.gov
 24      Email: katherine.hikida@usdoj.gov
 25
 26
 27
 28
                                                                                Ex. 13
      01071.0047/679702.3 EDG
                                                  -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                            Page 395
                                       PROOF OF SERVICE
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 396 of 746 Page ID
                                        #:804



 1   ERIC S. DREIBAND
     Assistant Attorney General
 2   SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
 3   R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
 4   ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
 5   MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
 6   CHRISTOPHER D. BELEN (VA Bar No. 78281)
     ALYSSA C. LAREAU (DC Bar No. 494881)
 7   Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
 8          950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
 9          Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                 Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                             PLAINTIFF UNITED STATES OF
                       v.                      AMERICA’S FIRST SET OF
24                                             INTERROGATORIES TO
     CITY OF HESPERIA, COUNTY OF               DEFENDANT CITY OF HESPERIA
25   SAN BERNARDINO, and SAN
     BERNARDINO COUNTY SHERIFF’S
26   DEPARTMENT,
                                               Honorable André Birotte Jr.
27              Defendants.                    United States District Judge
28
                                                                                Ex. 14
                                                                              Page 396
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 397 of 746 Page ID
                                        #:805



 1   PROPOUNDING PARTY:               UNITED STATES OF AMERICA
 2   RESPONDING PARTY:                CITY OF HESPERIA
 3   SET NUMBER:                      ONE
 4
 5   TO DEFENDANT CITY OF HESPERIA AND ITS ATTORNEY OF RECORD:
 6         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff United States
 7   of America (“Plaintiff”) requests that Defendant City of Hesperia (“Defendant”) answer
 8   the following interrogatories within 30 days after the service of this document. Plaintiff
 9   requests that Defendant serve its response, in writing and under oath, in the manner and
10   form as provided in and within the time specified by Rule 33.
11                                       INSTRUCTIONS
12         1.     The United States requests that Defendant serve the responses required by
13   Rule 33 by sending them via email to the undersigned counsel for the United States in
14   accordance with the parties’ agreement to serve pleadings in this case by email.
15         2.     The United States requests that Defendant respond in the form and manner
16   required by Local Rule 33-2 of the Local Rules of the United States District Court for the
17   Central District of California, and further requests that Defendant handle all responses
18   including private or confidential information in accordance with the Stipulated Protective
19   Order entered as an order of the Court on June 3, 2020. See ECF No. 23.
20         3.     Defendant must answer these interrogatories not only by supplying
21   information that is within Defendant’s actual knowledge, but also by supplying
22   information held by Defendant’s attorneys and others assisting in the litigation, as well as
23   information “available to” Defendant through reasonable efforts taken to obtain the
24   information. See Fed. R. Civ. P. 26(b).
25         4.     Your answers to these interrogatories must be verified, dated, and signed by
26   the Defendant.
27         5.     Please note that “[a] single question asking for several bits of information
28   relating to the same topic counts as one interrogatory.” William W. Schwarzer et al.,
                                                                                     Ex. 14
                                                  2
                                                                                   Page 397
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 398 of 746 Page ID
                                        #:806



 1   California Practice Guide: Civil Procedure Before Trial ¶ 11:1689 (9th ed. & Supp. 2014);
 2   see also, e.g., Dang v. Cross, No. 00-13001, 2002 WL 432197, at *3 (C.D. Cal. Mar. 18,
 3   2002) (“Interrogatories which include subparts are treated as one interrogatory if the
 4   ‘subparts . . . are logically or factually subsumed within and necessarily related to the
 5   primary question.’” (quoting Safeco of Am. v. Rawstron, 181 F.R.D. 441, 444 (C.D. Cal.
 6   1998))).
 7         6.     If you maintain that any document or record requested or related to the subject
 8   matter of an interrogatory has been destroyed, set forth the content of said document, the
 9   location of any copies of said document, the date of such destruction, and the name of the
10   person who ordered or authorized such destruction.
11         7.     If you object to any aspect of an interrogatory, describe specifically your
12   objection and its basis in your response. If any information is withheld under a claim of
13   privilege, state the privilege you claim applies and provide sufficient information to allow
14   a reasonable assessment of the assertion of privilege.
15         8.     If any of these interrogatories cannot be answered in full, please answer to
16   the fullest extent possible.
17         9.     References to the singular include the plural and vice versa.
18         10.    These interrogatories are to be regarded as continuing and you are requested
19   to provide by way of supplementary responsive answers such additional information as
20   may hereafter be obtained by you or any person on your behalf, stating the basis upon
21   which you know that the prior responses or answers were incomplete, incorrectly made or
22   whether correctly made but no longer true. See Fed. R. Civ. P. 26(e).
23         11.    No agreement, understanding, or stipulation by the Department of Justice or
24   any of its representatives purporting to modify, limit, or otherwise vary these
25   interrogatories shall be valid or binding on the Department of Justice unless confirmed or
26   acknowledged in writing (or made of record in open court) by a duly authorized
27   representative thereof.
28
                                                                                     Ex. 14
                                                  3
                                                                                   Page 398
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 399 of 746 Page ID
                                        #:807



 1                                         DEFINITIONS
 2         1.     Unless otherwise specified, the Interrogatories below seek all responsive
 3   information from January 1, 2014, to the present.
 4         2.     Communications. The term “communications” means and refers to the
 5   transmission of information from one individual or entity to another, whether formal or
 6   informal, written or oral, including correspondence such as letters and email (regardless
 7   of form or media, or whether it was sent or received using official or non-official accounts
 8   or services) as well as audio and/or video recordings of, transcripts of, or notes about those
 9   communications.
10         3.     Document. The terms “document” or “documents” have the meaning of
11   those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
12   “documents” refer to and include ESI, communications, writings, recordings,
13   photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
14   without limitation written statements, notes, memoranda, studies, reports, analyses,
15   diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
16   newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
17   complaints, questionnaires, surveys, maps, charts, and graphs.             “Document” and
18   “documents” include their attachments or exhibits, as well as drafts and all non-identical
19   copies, whether different by reason of notations made on such copies or otherwise.
20         4.     Employee. “Employee” or “employees” refers to all individuals employed
21   by the City of Hesperia, San Bernardino County Sheriff’s Department, and San Bernardino
22   County, including, but not limited to, temporary workers.
23         5.     ESI. The term “ESI” refers to electronically stored information. As used
24   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
25   case law, and it includes data or information retrievable from any source on or through
26   which electronic data is created or retained. For example, ESI includes email, databases,
27   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
28   computers, tablets, cellphones and other mobile devices, text messaging services, social
                                                                                      Ex. 14
                                                   4
                                                                                    Page 399
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 400 of 746 Page ID
                                        #:808



 1   media content and activity, and audio/video surveillance or recording systems.
 2         6.     Identify or Identity. As used herein, “identify” and “identity” mean:
 3                a.     When used in reference to a person, the person’s full name, last known
 4   business and residence address, last known phone numbers (work, home, and mobile),
 5   email address, employer, job title, dates of agency or employment (if applicable), a brief
 6   description of the services rendered (if applicable), and the reason for termination of
 7   agency or employment (if applicable);
 8                b.     When used in reference to a business entity, the entity’s name, business
 9   address and telephone number, the structure of the business (corporation, partnership, sole
10   proprietorship, etc.), and a brief description of the nature of the business;
11                c.     When used in reference to a document, the type of document (e.g.,
12   letter, memorandum, facsimile, chart, etc.), the date of creation, author, identity of all
13   recipient(s), content of each such document, its present location or custodian, and, if
14   produced in connection with this case, its identifier or Bates number. If any such document
15   was, but is no longer, in the Defendant’s possession or subject to his control, state
16   additionally the approximate date it was lost, discarded, or destroyed, and the identity of
17   each person having knowledge of the contents thereof;
18                d.     When used in connection with a data system, “identify” or “identity”
19   means that you should set forth the name, manufacturer or developer, and administrator(s)
20   of the data system at all times relevant to this case.
21         7.     Person or individual. As used herein, “person” and “individual” mean and
22   include, in the plural as well as the singular and the masculine as well as the feminine, any
23   natural person, firm, association, partnership, corporation, governmental agency, or other
24   entity, and all agents or representatives of that person(s).
25         8.     Referring to or Relating to. “Referring to” or “relating to” mean in whole
26   or in part, pertaining to, supporting, respecting, regarding, describing, defining, referring
27   to, evidencing, containing, embodying, stating, reflecting, showing, mentioning,
28   discussing, constituting, contradicting, refuting, or in any way logically or factually
                                                                                       Ex. 14
                                                   5
                                                                                     Page 400
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 401 of 746 Page ID
                                        #:809



 1   connected to the subject matter specified in the request.
 2         9.        You or Defendant. The terms “you” or “Defendant” mean and refer to
 3   Defendant City of Hesperia, including any present or former attorneys, agents,
 4   representatives, or persons acting or purporting to act on behalf of the responding party.
 5         10.       City of Hesperia. The terms “City” and “Hesperia” mean and refer to named
 6   Defendant City of Hesperia (California).
 7         11.       County or San Bernardino County. The terms “County” and “San
 8   Bernardino County” mean and refer to named Defendant San Bernardino County
 9   (California).
10         12.       2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
11   Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
12   Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
13   means and refers to both the 2015 Ordinance and the 2017 Ordinance.
14         13.       Crime free rental housing program. The term “crime free rental housing
15   program” means and refers to the Defendants’ implementation and enforcement of the
16   Ordinances in Hesperia.
17         14.       Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
18   “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
19   officers, employees, contractors, and other agents or representatives.
20         15.       County’s crime free multifamily housing program. The term “County’s
21   crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
22   Housing Program (a.k.a. Crime Free Multi-Housing Program).
23         16.       And, or, and and/or. The use of “and,” “or,” or “and/or” in these
24   Interrogatories shall be construed to make the Interrogatory as inclusive as possible or
25   otherwise call for the broadest response.
26         17.       References to the singular include the plural, and vice versa.
27   //
28   //
                                                                                        Ex. 14
                                                     6
                                                                                      Page 401
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 402 of 746 Page ID
                                        #:810



 1                                    INTERROGATORIES
 2
 3         Please identify all data systems, software, and databases that are or have been used
 4   by you to manage or track the following: police calls for service; police responses to calls
 5   for service; arrests; criminal charges or convictions; individuals’ criminal history;
 6   residential properties in Hesperia; residential rental properties in Hesperia; properties in
 7   Hesperia registered with the crime free rental housing program; properties in Hesperia
 8   registered with the County’s crime free multifamily housing program; communications
 9   with landlords, property owners, property managers, housing providers, residents, and
10   tenants relating to the crime free rental housing program; communications with landlords,
11   property owners, property managers, housing providers, residents, and tenants relating to
12   the County’s crime free multifamily housing program in Hesperia; evictions and notices
13   to vacate given to tenants; fines levied, paid, or appealed in connection with the crime free
14   rental housing program; tenants screened under the crime free rental housing program; and
15   property inspections under the crime free rental housing program.
16
17         Please identify all employees and contractors of the Defendants who are or were
18   involved in the development, drafting, enactment, implementation, advertisement,
19   training, enforcement, and/or amendment of the Ordinances, including their names, titles,
20   current employment (if known), and roles with respect to the Ordinances.
21
22         Please identify all persons (individuals and entities other than those identified in
23   Response to Interrogatory No. 2) that assist or have assisted in the development, drafting,
24   enactment, implementation, advertisement, training, enforcement, and/or amendment of
25   the Ordinances, including for each the name of the individual or entity; the period in which
26   that individual or entity provided the assistance; and a description of that individual’s or
27   entity’s role and relationship to you.
28
                                                                                     Ex. 14
                                                  7
                                                                                   Page 402
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 403 of 746 Page ID
                                        #:811



 1
 2         Please state all facts relating to your decision to develop the crime free rental
 3   housing program and enact the 2015 Ordinance, including but not limited to identifying
 4   all data, information, and sources compiled, analyzed, and considered in making that
 5   decision, all persons involved in identifying and compiling the data or information or
 6   performing the analyses relating to that decision, and all persons responsible for making
 7   that decision.
 8
 9         Please state all facts relating to each change you made to the crime free rental
10   housing program through the adoption and implementation of the 2017 Ordinance,
11   including but not limited to identifying all data, information, and sources compiled,
12   analyzed, and considered in making those changes, all persons involved in identifying and
13   compiling the data or information or performing the analyses relating to those changes,
14   and all persons responsible for making those changes.
15
16         Please describe any verbal or written policies, orders, procedures, training,
17   instructions, guidance, memoranda, limitations to discretion, or other documents, that you
18   provided to the County and/or the Sheriff’s Department, or that the County and/or the
19   Sheriff’s Department provided to you, regarding implementation or enforcement of the
20   crime free rental housing program. To the extent any of these changed over time, please
21   describe all changes and provide the date each change occurred.
22
23         Please describe how you have determined, and currently determine, whether and
24   when to levy or to waive fines under the crime free rental housing program, including
25   identifying which person(s) made the determinations, the period in which those person(s)
26   made the determinations, describing what factors were used to make such determinations
27   and how use of such factors changed over time, and describing whether the consideration
28   of such factors was documented and, if so, identifying the document(s).
                                                                                   Ex. 14
                                                 8
                                                                                 Page 403
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 404 of 746 Page ID
                                        #:812



 1
 2         Please identify all property owners, property managers, or property management
 3   companies you believe or believed at any time had failed to, or are failing or have failed
 4   to, comply with the crime free rental housing program, and identify the specific type of
 5   non-compliance for each individual or entity.
 6
 7         For each individual or entity listed in your response to Interrogatory No. 8, please
 8   identify any and all other property owners, property managers, property management
 9   //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                                                   Ex. 14
                                                 9
                                                                                 Page 404
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 405 of 746 Page ID
                                        #:813



 1   companies, residents, or tenants that you have notified, or plan to notify, about that
 2   individual’s or entity’s non-compliance.
 3
 4                                               Respectfully,
 5   October 14, 2020
 6
 7   NICOLA T. HANNA                             ERIC S. DREIBAND
     United States Attorney                      Assistant Attorney General
 8   Central District of California              Civil Rights Division
 9   DAVID M. HARRIS                             SAMEENA SHINA MAJEED
     Assistant United States Attorney            Chief, Housing and Civil
10   Chief, Civil Division                       Enforcement Section
11   KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
12   Chief, Civil Rights Section, Civil Division Enforcement Section
13   /s/ Matthew Nickell                         /s/ Megan K. Whyte de Vasquez
     MATTHEW NICKELL                             MEGAN K. WHYTE DE VASQUEZ
14   KATHERINE M. HIKIDA                         MICHELLE A. MCLEOD
     Assistant United States Attorneys           CHRISTOPHER B. BELEN
15   Civil Rights Section, Civil Division        Trial Attorneys
                                                 United States Department of Justice
16                                               Civil Rights Division
                                                 Housing and Civil Enforcement Section
17                                               ANNA MEDINA
18                                               Acting Deputy Chief, Federal Coordination
                                                 and Compliance Section
19                                               /s/ Alyssa C. Lareau
20                                               ALYSSA C. LAREAU
                                                 Trial Attorney
21                                               United States Department of Justice
                                                 Civil Rights Division
22                                               Federal Coordination and Compliance
                                                 Section
23
                                                 Attorneys for the United States of America
24
25
26
27
28
                                                                                 Ex. 14
                                                10
                                                                               Page 405
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 406 of 746 Page ID
                                        #:814



 1   ERIC S. DREIBAND
     Assistant Attorney General
 2   SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
 3   R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
 4   ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
 5   MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
 6   CHRISTOPHER D. BELEN (VA Bar No. 78281)
     ALYSSA C. LAREAU (DC Bar No. 494881)
 7   Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
 8          950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
 9          Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                 Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                             PLAINTIFF UNITED STATES OF
                       v.                      AMERICA’S FIRST SET OF
24                                             INTERROGATORIES TO
     CITY OF HESPERIA, COUNTY OF               DEFENDANT COUNTY OF SAN
25   SAN BERNARDINO, and SAN                   BERNARDINO
     BERNARDINO COUNTY SHERIFF’S
26   DEPARTMENT,
27              Defendants.                    Honorable André Birotte Jr.
                                               United States District Judge
28
                                                                                Ex. 15
                                                                              Page 406
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 407 of 746 Page ID
                                        #:815



 1   PROPOUNDING PARTY:               UNITED STATES OF AMERICA
 2   RESPONDING PARTY:                COUNTY OF SAN BERNARDINO
 3   SET NUMBER:                      ONE
 4
 5   TO DEFENDANT COUNTY OF SAN BERNARDINO AND ITS ATTORNEY OF
 6   RECORD:
 7         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff United States
 8   of America (“Plaintiff”) requests that Defendant County of San Bernardino (“Defendant”)
 9   answer the following interrogatories within 30 days after the service of this document.
10   Plaintiff requests that Defendant serve its response, in writing and under oath, in the
11   manner and form as provided in and within the time specified by Rule 33.
12                                       INSTRUCTIONS
13         1.     The United States requests that Defendant serve the responses required by
14   Rule 33 by sending them via email to the undersigned counsel for the United States in
15   accordance with the parties’ agreement to serve pleadings in this case by email.
16         2.     The United States requests that Defendant respond in the form and manner
17   required by Local Rule 33-2 of the Local Rules of the United States District Court for the
18   Central District of California, and further requests that Defendant handle all responses
19   including private or confidential information in accordance with the Stipulated Protective
20   Order entered as an order of the Court on June 3, 2020. See ECF No. 23.
21         3.     Defendant must answer these interrogatories not only by supplying
22   information that is within Defendant’s actual knowledge, but also by supplying
23   information held by Defendant’s attorneys and others assisting in the litigation, as well as
24   information “available to” Defendant through reasonable efforts taken to obtain the
25   information. See Fed. R. Civ. P. 26(b).
26         4.     Your answers to these interrogatories must be verified, dated, and signed by
27   the Defendant.
28         5.     Please note that “[a] single question asking for several bits of information
                                                                                     Ex. 15
                                                  2
                                                                                   Page 407
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 408 of 746 Page ID
                                        #:816



 1   relating to the same topic counts as one interrogatory.” William W. Schwarzer et al.,
 2   California Practice Guide: Civil Procedure Before Trial ¶ 11:1689 (9th ed. & Supp. 2014);
 3   see also, e.g., Dang v. Cross, No. 00-13001, 2002 WL 432197, at *3 (C.D. Cal. Mar. 18,
 4   2002) (“Interrogatories which include subparts are treated as one interrogatory if the
 5   ‘subparts . . . are logically or factually subsumed within and necessarily related to the
 6   primary question.’” (quoting Safeco of Am. v. Rawstron, 181 F.R.D. 441, 444 (C.D. Cal.
 7   1998))).
 8         6.     If you maintain that any document or record requested or related to the subject
 9   matter of an interrogatory has been destroyed, set forth the content of said document, the
10   location of any copies of said document, the date of such destruction, and the name of the
11   person who ordered or authorized such destruction.
12         7.     If you object to any aspect of an interrogatory, describe specifically your
13   objection and its basis in your response. If any information is withheld under a claim of
14   privilege, state the privilege you claim applies and provide sufficient information to allow
15   a reasonable assessment of the assertion of privilege.
16         8.     If any of these interrogatories cannot be answered in full, please answer to
17   the fullest extent possible.
18         9.     References to the singular include the plural and vice versa.
19         10.    These interrogatories are to be regarded as continuing and you are requested
20   to provide by way of supplementary responsive answers such additional information as
21   may hereafter be obtained by you or any person on your behalf, stating the basis upon
22   which you know that the prior responses or answers were incomplete, incorrectly made or
23   whether correctly made but no longer true. See Fed. R. Civ. P. 26(e).
24         11.    No agreement, understanding, or stipulation by the Department of Justice or
25   any of its representatives purporting to modify, limit, or otherwise vary these
26   interrogatories shall be valid or binding on the Department of Justice unless confirmed or
27   acknowledged in writing (or made of record in open court) by a duly authorized
28   representative thereof.
                                                                                     Ex. 15
                                                  3
                                                                                   Page 408
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 409 of 746 Page ID
                                        #:817



 1                                         DEFINITIONS
 2         1.     Unless otherwise specified, the Interrogatories below seek all responsive
 3   information from January 1, 2014, to the present.
 4         2.     Communications. The term “communications” means and refers to the
 5   transmission of information from one individual or entity to another, whether formal or
 6   informal, written or oral, including correspondence such as letters and email (regardless
 7   of form or media, or whether it was sent or received using official or non-official accounts
 8   or services) as well as audio and/or video recordings of, transcripts of, or notes about those
 9   communications.
10         3.     Document. The terms “document” or “documents” have the meaning of
11   those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
12   “documents” refer to and include ESI, communications, writings, recordings,
13   photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
14   without limitation written statements, notes, memoranda, studies, reports, analyses,
15   diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
16   newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
17   complaints, questionnaires, surveys, maps, charts, and graphs.             “Document” and
18   “documents” include their attachments or exhibits, as well as drafts and all non-identical
19   copies, whether different by reason of notations made on such copies or otherwise.
20         4.     Employee. “Employee” or “employees” refers to all individuals employed
21   by the City of Hesperia, San Bernardino County Sheriff’s Department, and San Bernardino
22   County, including, but not limited to, temporary workers.
23         5.     ESI. The term “ESI” refers to electronically stored information. As used
24   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
25   case law, and it includes data or information retrievable from any source on or through
26   which electronic data is created or retained. For example, ESI includes email, databases,
27   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
28   computers, tablets, cellphones and other mobile devices, text messaging services, social
                                                                                      Ex. 15
                                                   4
                                                                                    Page 409
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 410 of 746 Page ID
                                        #:818



 1   media content and activity, and audio/video surveillance or recording systems.
 2         6.     Identify or Identity. As used herein, “identify” and “identity” mean:
 3                a.     When used in reference to a person, the person’s full name, last known
 4   business and residence address, last known phone numbers (work, home, and mobile),
 5   email address, employer, job title, dates of agency or employment (if applicable), a brief
 6   description of the services rendered (if applicable), and the reason for termination of
 7   agency or employment (if applicable);
 8                b.     When used in reference to a business entity, the entity’s name, business
 9   address and telephone number, the structure of the business (corporation, partnership, sole
10   proprietorship, etc.), and a brief description of the nature of the business;
11                c.     When used in reference to a document, the type of document (e.g.,
12   letter, memorandum, facsimile, chart, etc.), the date of creation, author, identity of all
13   recipient(s), content of each such document, its present location or custodian, and, if
14   produced in connection with this case, its identifier or Bates number. If any such document
15   was, but is no longer, in the Defendant’s possession or subject to his control, state
16   additionally the approximate date it was lost, discarded, or destroyed, and the identity of
17   each person having knowledge of the contents thereof;
18                d.     When used in connection with a data system, “identify” or “identity”
19   means that you should set forth the name, manufacturer or developer, and administrator(s)
20   of the data system at all times relevant to this case.
21         7.     Person or individual. As used herein, “person” and “individual” mean and
22   include, in the plural as well as the singular and the masculine as well as the feminine, any
23   natural person, firm, association, partnership, corporation, governmental agency, or other
24   entity, and all agents or representatives of that person(s).
25         8.     Referring to or Relating to. “Referring to” or “relating to” mean in whole
26   or in part, pertaining to, supporting, respecting, regarding, describing, defining, referring
27   to, evidencing, containing, embodying, stating, reflecting, showing, mentioning,
28   discussing, constituting, contradicting, refuting, or in any way logically or factually
                                                                                       Ex. 15
                                                   5
                                                                                     Page 410
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 411 of 746 Page ID
                                        #:819



 1   connected to the subject matter specified in the request.
 2         9.        You or Defendant. The terms “you” or “Defendant” mean and refer to
 3   Defendant County of San Bernardino, including any present or former attorneys, agents,
 4   representatives, or persons acting or purporting to act on behalf of the responding party.
 5         10.       City of Hesperia. The terms “City” and “Hesperia” mean and refer to named
 6   Defendant City of Hesperia (California).
 7         11.       County or San Bernardino County. The terms “County” and “San
 8   Bernardino County” mean and refer to named Defendant San Bernardino County
 9   (California).
10         12.       2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
11   Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
12   Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
13   means and refers to both the 2015 Ordinance and the 2017 Ordinance.
14         13.       Crime free rental housing program. The term “crime free rental housing
15   program” means and refers to the Defendants’ implementation and enforcement of the
16   Ordinances in Hesperia.
17         14.       Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
18   “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
19   officers, employees, contractors, and other agents or representatives.
20         15.       County’s crime free multifamily housing program. The term “County’s
21   crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
22   Housing Program (a.k.a. Crime Free Multi-Housing Program).
23         16.       And, or, and and/or. The use of “and,” “or,” or “and/or” in these
24   Interrogatories shall be construed to make the Interrogatory as inclusive as possible or
25   otherwise call for the broadest response.
26         17.       References to the singular include the plural, and vice versa.
27   //
28   //
                                                                                        Ex. 15
                                                     6
                                                                                      Page 411
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 412 of 746 Page ID
                                        #:820



 1                                    INTERROGATORIES
 2
 3         Please identify all data systems, software, and databases that are or have been used
 4   by you to manage or track the following: police calls for service; police responses to calls
 5   for service; arrests; criminal charges or convictions; individuals’ criminal history;
 6   residential properties in Hesperia; residential rental properties in Hesperia; properties in
 7   Hesperia registered with the crime free rental housing program; properties in Hesperia
 8   registered with the County’s crime free multifamily housing program; communications
 9   with landlords, property owners, property managers, housing providers, residents, and
10   tenants relating to the crime free rental housing program; communications with landlords,
11   property owners, property managers, housing providers, residents, and tenants relating to
12   the County’s crime free multifamily housing program in Hesperia; evictions and notices
13   to vacate given to tenants; fines levied, paid, or appealed in connection with the crime free
14   rental housing program; tenants screened under the crime free rental housing program; and
15   property inspections under the crime free rental housing program.
16
17         Please identify all employees and contractors of the Defendants who are or were
18   involved in the development, drafting, enactment, implementation, advertisement,
19   training, enforcement, and/or amendment of the Ordinances, including their names, titles,
20   current employment (if known), and roles with respect to the Ordinances.
21
22         Please identify all persons (individuals and entities other than those identified in
23   Response to Interrogatory No. 2) that assist or have assisted in the development, drafting,
24   enactment, implementation, advertisement, training, enforcement, and/or amendment of
25   the Ordinances, including for each the name of the individual or entity; the period in which
26   that individual or entity provided the assistance; and a description of that individual’s or
27   entity’s role and relationship to you.
28
                                                                                     Ex. 15
                                                  7
                                                                                   Page 412
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 413 of 746 Page ID
                                        #:821



 1
 2         Please describe any verbal or written policies, orders, procedures, training,
 3   instructions, guidance, memoranda, limitations to discretion, or other documents that the
 4   City and/or the Sheriff’s Department provided to you, or that you provided to the City
 5   and/or the Sheriff’s Department, regarding implementation or enforcement of the crime
 6   free rental housing program. To the extent any of these changed over time, please describe
 7   all changes and provide the date each change occurred.
 8
 9                                                 Respectfully,
10   October 14, 2020
11   NICOLA T. HANNA                               ERIC S. DREIBAND
     United States Attorney                        Assistant Attorney General
12   Central District of California                Civil Rights Division
13   DAVID M. HARRIS                               SAMEENA SHINA MAJEED
     Assistant United States Attorney              Chief, Housing and Civil
14   Chief, Civil Division                         Enforcement Section
15   KAREN P. RUCKERT                              R. TAMAR HAGLER
     Assistant United States Attorney              Deputy Chief, Housing and Civil
16   Chief, Civil Rights Section, Civil Division   Enforcement Section
17   /s/ Matthew Nickell                           /s/ Megan K. Whyte de Vasquez
     MATTHEW NICKELL                               MEGAN K. WHYTE DE VASQUEZ
18   KATHERINE M. HIKIDA                           MICHELLE A. MCLEOD
     Assistant United States Attorneys             CHRISTOPHER B. BELEN
19   Civil Rights Section, Civil Division          Trial Attorneys
                                                   United States Department of Justice
20                                                 Civil Rights Division
                                                   Housing and Civil Enforcement Section
21                                                 ANNA MEDINA
22                                                 Acting Deputy Chief, Federal Coordination
                                                   and Compliance Section
23                                                 /s/ Alyssa C. Lareau
24                                                 ALYSSA C. LAREAU
                                                   Trial Attorney
25                                                 United States Department of Justice
                                                   Civil Rights Division
26                                                 Federal Coordination and Compliance
                                                   Section
27
                                                   Attorneys for the United States of America
28
                                                                                   Ex. 15
                                                   8
                                                                                 Page 413
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 414 of 746 Page ID
                                        #:822



 1   ERIC S. DREIBAND
     Assistant Attorney General
 2   SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
 3   R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
 4   ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
 5   MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
 6   CHRISTOPHER D. BELEN (VA Bar No. 78281)
     ALYSSA C. LAREAU (DC Bar No. 494881)
 7   Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
 8          950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
 9          Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                 Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,
23                                             PLAINTIFF UNITED STATES OF
                       v.                      AMERICA’S FIRST SET OF
24                                             INTERROGATORIES TO
     CITY OF HESPERIA, COUNTY OF               DEFENDANT SAN BERNARDINO
25   SAN BERNARDINO, and SAN                   COUNTY SHERIFF’S DEPARTMENT
     BERNARDINO COUNTY SHERIFF’S
26   DEPARTMENT,
27              Defendants.                    Honorable André Birotte Jr.
                                               United States District Judge
28
                                                                                Ex. 16
                                                                              Page 414
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 415 of 746 Page ID
                                        #:823



 1   PROPOUNDING PARTY:               UNITED STATES OF AMERICA
 2   RESPONDING PARTY:                SAN BERNARDINO COUNTY SHERIFF’S
 3                                    DEPARTMENT
 4   SET NUMBER:                      ONE
 5
 6   TO DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT
 7   AND ITS ATTORNEY OF RECORD:
 8         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff United States
 9   of America (“Plaintiff”) requests that Defendant San Bernardino County Sheriff’s
10   Department (“Defendant”) answer the following interrogatories within 30 days after the
11   service of this document. Plaintiff requests that Defendant serve its response, in writing
12   and under oath, in the manner and form as provided in and within the time specified by
13   Rule 33.
14                                       INSTRUCTIONS
15         1.     The United States requests that Defendant serve the responses required by
16   Rule 33 by sending them via email to the undersigned counsel for the United States in
17   accordance with the parties’ agreement to serve pleadings in this case by email.
18         2.     The United States requests that Defendant respond in the form and manner
19   required by Local Rule 33-2 of the Local Rules of the United States District Court for the
20   Central District of California, and further requests that Defendant handle all responses
21   including private or confidential information in accordance with the Stipulated Protective
22   Order entered as an order of the Court on June 3, 2020. See ECF No. 23.
23         3.     Defendant must answer these interrogatories not only by supplying
24   information that is within Defendant’s actual knowledge, but also by supplying
25   information held by Defendant’s attorneys and others assisting in the litigation, as well as
26   information “available to” Defendant through reasonable efforts taken to obtain the
27   information. See Fed. R. Civ. P. 26(b).
28         4.     Your answers to these interrogatories must be verified, dated, and signed by
                                                                                     Ex. 16
                                                  2
                                                                                   Page 415
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 416 of 746 Page ID
                                        #:824



 1   the Defendant.
 2         5.     Please note that “[a] single question asking for several bits of information
 3   relating to the same topic counts as one interrogatory.” William W. Schwarzer et al.,
 4   California Practice Guide: Civil Procedure Before Trial ¶ 11:1689 (9th ed. & Supp. 2014);
 5   see also, e.g., Dang v. Cross, No. 00-13001, 2002 WL 432197, at *3 (C.D. Cal. Mar. 18,
 6   2002) (“Interrogatories which include subparts are treated as one interrogatory if the
 7   ‘subparts . . . are logically or factually subsumed within and necessarily related to the
 8   primary question.’” (quoting Safeco of Am. v. Rawstron, 181 F.R.D. 441, 444 (C.D. Cal.
 9   1998))).
10         6.     If you maintain that any document or record requested or related to the subject
11   matter of an interrogatory has been destroyed, set forth the content of said document, the
12   location of any copies of said document, the date of such destruction, and the name of the
13   person who ordered or authorized such destruction.
14         7.     If you object to any aspect of an interrogatory, describe specifically your
15   objection and its basis in your response. If any information is withheld under a claim of
16   privilege, state the privilege you claim applies and provide sufficient information to allow
17   a reasonable assessment of the assertion of privilege.
18         8.     If any of these interrogatories cannot be answered in full, please answer to
19   the fullest extent possible.
20         9.     References to the singular include the plural and vice versa.
21         10.    These interrogatories are to be regarded as continuing and you are requested
22   to provide by way of supplementary responsive answers such additional information as
23   may hereafter be obtained by you or any person on your behalf, stating the basis upon
24   which you know that the prior responses or answers were incomplete, incorrectly made or
25   whether correctly made but no longer true. See Fed. R. Civ. P. 26(e).
26         11.    No agreement, understanding, or stipulation by the Department of Justice or
27   any of its representatives purporting to modify, limit, or otherwise vary these
28   interrogatories shall be valid or binding on the Department of Justice unless confirmed or
                                                                                     Ex. 16
                                                  3
                                                                                   Page 416
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 417 of 746 Page ID
                                        #:825



 1   acknowledged in writing (or made of record in open court) by a duly authorized
 2   representative thereof.
 3                                         DEFINITIONS
 4         1.     Unless otherwise specified, the Interrogatories below seek all responsive
 5   information from January 1, 2014, to the present.
 6         2.     Communications. The term “communications” means and refers to the
 7   transmission of information from one individual or entity to another, whether formal or
 8   informal, written or oral, including correspondence such as letters and email (regardless
 9   of form or media, or whether it was sent or received using official or non-official accounts
10   or services) as well as audio and/or video recordings of, transcripts of, or notes about those
11   communications.
12         3.     Document. The terms “document” or “documents” have the meaning of
13   those terms under Fed. R. Civ. P. 34 and case law defining those terms. “Document” and
14   “documents” refer to and include ESI, communications, writings, recordings,
15   photographs, originals and duplicates (as defined in Fed. R. Evid. 1001) and shall include
16   without limitation written statements, notes, memoranda, studies, reports, analyses,
17   diaries, chronologies, messages, contracts, invoices, bills, publications, books, magazines,
18   newspapers, booklets, logs, calendars, bulletins, notices, instructions, minutes,
19   complaints, questionnaires, surveys, maps, charts, and graphs.             “Document” and
20   “documents” include their attachments or exhibits, as well as drafts and all non-identical
21   copies, whether different by reason of notations made on such copies or otherwise.
22         4.     Employee. “Employee” or “employees” refers to all individuals employed
23   by the City of Hesperia, San Bernardino County Sheriff’s Department, and San Bernardino
24   County, including, but not limited to, temporary workers.
25         5.     ESI. The term “ESI” refers to electronically stored information. As used
26   herein, it has the full meaning of that term under Fed. R. Civ. P. 26 and 34 and applicable
27   case law, and it includes data or information retrievable from any source on or through
28   which electronic data is created or retained. For example, ESI includes email, databases,
                                                                                      Ex. 16
                                                   4
                                                                                    Page 417
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 418 of 746 Page ID
                                        #:826



 1   hard drives, flash/removable drives, servers, networks, CDs, DVDs, disks, software,
 2   computers, tablets, cellphones and other mobile devices, text messaging services, social
 3   media content and activity, and audio/video surveillance or recording systems.
 4         6.     Identify or Identity. As used herein, “identify” and “identity” mean:
 5                a.     When used in reference to a person, the person’s full name, last known
 6   business and residence address, last known phone numbers (work, home, and mobile),
 7   email address, employer, job title, dates of agency or employment (if applicable), a brief
 8   description of the services rendered (if applicable), and the reason for termination of
 9   agency or employment (if applicable);
10                b.     When used in reference to a business entity, the entity’s name, business
11   address and telephone number, the structure of the business (corporation, partnership, sole
12   proprietorship, etc.), and a brief description of the nature of the business;
13                c.     When used in reference to a document, the type of document (e.g.,
14   letter, memorandum, facsimile, chart, etc.), the date of creation, author, identity of all
15   recipient(s), content of each such document, its present location or custodian, and, if
16   produced in connection with this case, its identifier or Bates number. If any such document
17   was, but is no longer, in the Defendant’s possession or subject to his control, state
18   additionally the approximate date it was lost, discarded, or destroyed, and the identity of
19   each person having knowledge of the contents thereof;
20                d.     When used in connection with a data system, “identify” or “identity”
21   means that you should set forth the name, manufacturer or developer, and administrator(s)
22   of the data system at all times relevant to this case.
23         7.     Person or individual. As used herein, “person” and “individual” mean and
24   include, in the plural as well as the singular and the masculine as well as the feminine, any
25   natural person, firm, association, partnership, corporation, governmental agency, or other
26   entity, and all agents or representatives of that person(s).
27         8.     Referring to or Relating to. “Referring to” or “relating to” mean in whole
28   or in part, pertaining to, supporting, respecting, regarding, describing, defining, referring
                                                                                       Ex. 16
                                                   5
                                                                                     Page 418
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 419 of 746 Page ID
                                        #:827



 1   to, evidencing, containing, embodying, stating, reflecting, showing, mentioning,
 2   discussing, constituting, contradicting, refuting, or in any way logically or factually
 3   connected to the subject matter specified in the request.
 4         9.        You or Defendant. The terms “you” or “Defendant” mean and refer to
 5   Defendant San Bernardino County Sheriff’s Department, including any present or former
 6   attorneys, agents, representatives, or persons acting or purporting to act on behalf of the
 7   responding party.
 8         10.       City of Hesperia. The terms “City” and “Hesperia” mean and refer to named
 9   Defendant City of Hesperia (California).
10         11.       County or San Bernardino County. The terms “County” and “San
11   Bernardino County” mean and refer to named Defendant San Bernardino County
12   (California).
13         12.       2015 Ordinance, 2017 Ordinance, and Ordinances. The term “2015
14   Ordinance” means and refers to Hesperia Ordinance No. 2015-12. The term “2017
15   Ordinance” means and refers to Hesperia Ordinance No. 2017-13. The term “Ordinances”
16   means and refers to both the 2015 Ordinance and the 2017 Ordinance.
17         13.       Crime free rental housing program. The term “crime free rental housing
18   program” means and refers to the Defendants’ implementation and enforcement of the
19   Ordinances in Hesperia.
20         14.       Sheriff’s Department or Sheriff. The terms “Sheriff’s Department” or
21   “Sheriff” mean and refer to the San Bernardino County Sheriff’s Department, its officials,
22   officers, employees, contractors, and other agents or representatives.
23         15.       County’s crime free multifamily housing program. The term “County’s
24   crime free multifamily housing program” refers to the Sheriff’s Crime Free Multifamily
25   Housing Program (a.k.a. Crime Free Multi-Housing Program).
26         16.       And, or, and and/or. The use of “and,” “or,” or “and/or” in these
27   Interrogatories shall be construed to make the Interrogatory as inclusive as possible or
28   otherwise call for the broadest response.
                                                                                    Ex. 16
                                                  6
                                                                                  Page 419
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 420 of 746 Page ID
                                        #:828



 1         17.    References to the singular include the plural, and vice versa.
 2                                    INTERROGATORIES
 3
 4         Please identify all data systems, software, and databases that are or have been used
 5   by you to manage or track the following: police calls for service; police responses to calls
 6   for service; arrests; criminal charges or convictions; individuals’ criminal history;
 7   residential properties in Hesperia; residential rental properties in Hesperia; properties in
 8   Hesperia registered with the crime free rental housing program; properties in Hesperia
 9   registered with the County’s crime free multifamily housing program; communications
10   with landlords, property owners, property managers, housing providers, residents, and
11   tenants relating to the crime free rental housing program; communications with landlords,
12   property owners, property managers, housing providers, residents, and tenants relating to
13   the County’s crime free multifamily housing program in Hesperia; evictions and notices
14   to vacate given to tenants; fines levied, paid, or appealed in connection with the crime free
15   rental housing program; tenants screened under the crime free rental housing program; and
16   property inspections under the crime free rental housing program.
17
18         Please identify all employees and contractors of the Defendants who are or were
19   involved in the development, drafting, enactment, implementation, advertisement,
20   training, enforcement, and/or amendment of the Ordinances, including their names, titles,
21   current employment (if known), and roles with respect to the Ordinances.
22
23         Please identify all persons (individuals and entities other than those identified in
24   Response to Interrogatory No. 2) that assist or have assisted in the development, drafting,
25   enactment, implementation, advertisement, training, enforcement, and/or amendment of
26   the Ordinances, including for each the name of the individual or entity; the period in which
27   that individual or entity provided the assistance; and a description of that individual’s or
28   entity’s role and relationship to you.
                                                                                     Ex. 16
                                                  7
                                                                                   Page 420
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 421 of 746 Page ID
                                        #:829



 1
 2         Please state all facts relating to your suggestion or recommendation that the City of
 3   Hesperia develop the crime free rental housing program and enact the 2015 Ordinance,
 4   including but not limited to identifying all data, information, and sources compiled,
 5   analyzed, and considered in making that decision, all persons involved in identifying and
 6   compiling the data or information or performing the analyses relating to that decision, and
 7   all persons responsible for making that decision.
 8
 9         Please describe any verbal or written policies, orders, procedures, training,
10   instructions, guidance, memoranda, limitations to discretion, or other documents that the
11   City and/or the County provided to you, or that you provided to the City and/or the County,
12   regarding implementation or enforcement of the crime free rental housing program. To the
13   extent any of these changed over time, please describe all changes and provide the date
14   each change occurred.
15
16         Please describe specifically all ways that persons enforcing the crime free rental
17   housing program learn or have learned about arrests, calls for service, and other police
18   involvement related to properties in Hesperia, including but not limited to identifying all
19   persons or sources consulted, to include all data systems used or accessed.
20
21         Please describe specifically all ways that you determine or have determined whether
22   arrests, calls for service, and other police involvement implicate or have implicated the
23   crime free rental housing program, including but not limited to identifying all persons or
24   sources consulted, to include all data systems used or accessed.
25
26         Please describe all verbal or written policies, orders, procedures, training,
27   instructions, guidance, memoranda, or other documents listing or describing
28   circumstances under which an arrest, call for service, or other police activity implicate or
                                                                                     Ex. 16
                                                  8
                                                                                   Page 421
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 422 of 746 Page ID
                                        #:830



 1   have implicated the crime free rental housing program. To the extent any of these changed
 2   over time, please describe all changes and provide the date each change occurred.
 3
 4         Please describe specifically all ways that persons enforcing the crime free rental
 5   housing program determine or have determined whether a tenant had “previously violated
 6   rules of the Crime Free Rental Housing Program” when completing a tenant screening
 7   under the crime free rental housing program, including but not limited to identifying all
 8   sources consulted, to include all data systems used or accessed; all facts and/or factors that
 9   would result in determining a tenant had “previously violated rules of the Crime Free
10   Rental Housing Program”; and all arrests, charges, convictions, or crimes that would not
11   result in determining a tenant “previously violated rules of the Crime Free Rental Housing
12   Program.”
13
14         Please describe how you have determined, and currently determine, whether and
15   when to levy or to waive fines under the crime free rental housing program, including
16   identifying which persons(s) made the determinations, the period in which those person(s)
17   made the determinations, describing what factors were used to make such determinations
18   and how use of such factors changed over time, and describing whether the consideration
19   of such factors was documented and, if so, identifying the document(s).
20
21         Please identify all property owners, property managers, or property management
22   companies you believe or believed at any time had failed to, or are failing or have failed
23   to, comply with the crime free rental housing program, and identify the specific type of
24   non-compliance for each individual or entity.
25
26         For each individual or entity listed in your response to Interrogatory No. 11, please
27   identify any and all other property owners, property managers, property management
28
                                                                                      Ex. 16
                                                   9
                                                                                    Page 422
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 423 of 746 Page ID
                                        #:831



 1   companies, residents, or tenants that you have notified, or plan to notify, about that
 2   individual’s or entity’s non-compliance.
 3
 4                                                  Respectfully,
 5   October 14, 2020
 6
 7   NICOLA T. HANNA                                ERIC S. DREIBAND
     United States Attorney                         Assistant Attorney General
 8   Central District of California                 Civil Rights Division
 9   DAVID M. HARRIS                                SAMEENA SHINA MAJEED
     Assistant United States Attorney               Chief, Housing and Civil
10   Chief, Civil Division                          Enforcement Section
11   KAREN P. RUCKERT                               R. TAMAR HAGLER
     Assistant United States Attorney               Deputy Chief, Housing and Civil
12   Chief, Civil Rights Section, Civil Division    Enforcement Section
13   /s/ Matthew Nickell                            /s/ Megan K. Whyte de Vasquez
     MATTHEW NICKELL                                MEGAN K. WHYTE DE VASQUEZ
14   KATHERINE M. HIKIDA                            MICHELLE A. MCLEOD
     Assistant United States Attorneys              CHRISTOPHER B. BELEN
15   Civil Rights Section, Civil Division           Trial Attorneys
                                                    United States Department of Justice
16                                                  Civil Rights Division
                                                    Housing and Civil Enforcement Section
17                                                  ANNA MEDINA
18                                                  Acting Deputy Chief, Federal Coordination
                                                    and Compliance Section
19                                                  /s/ Alyssa C. Lareau
20                                                  ALYSSA C. LAREAU
                                                    Trial Attorney
21                                                  United States Department of Justice
                                                    Civil Rights Division
22                                                  Federal Coordination and Compliance
                                                    Section
23
                                                    Attorneys for the United States of America
24
25
26
27
28
                                                                                    Ex. 16
                                                   10
                                                                                  Page 423
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 424 of 746 Page ID
                                   #:832



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    D. DENNIS LA, State Bar No. 237927
  4 dla@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  5 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  6 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  7 Riverside, California 92501
    Telephone: (951) 241-7338
  8 Facsimile: (951) 300-0985
  9 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
 10 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 11
                       UNITED STATES DISTRICT COURT
 12
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 13
 14
      UNITED STATES OF AMERICA,                  Case No. 5:19-cv-02298 AB(SPx)
 15
                         Plaintiff,              DEFENDANT CITY OF
 16                                              HESPERIA’S RESPONSES TO
               v.                                PLAINTIFF UNITED STATES OF
 17                                              AMERICA’S FIRST SET OF
    CITY OF HESPERIA, COUNTY OF                  INTERROGATORIES
 18 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                  The Hon. Andre Birotte, Jr.
 19 DEPARTMENT,
                                                 Trial Date:         N/A
 20                      Defendants.
 21
 22 PROPOUNDING PARTY: PLAINTIFF, UNITED STATES OF AMERICA
 23 RESPONDING PARTY:                  DEFENDANT, CITY OF HESPERIA
 24 SET NO.:                           ONE
 25
 26
 27
 28
      01071.0047/682958.3 YDL                                   Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES        TO PLAINTIFF UNITEDPage  STATES
                                                                                   424 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 425 of 746 Page ID
                                   #:833



  1         Defendant, CITY OF HESPERIA (“Responding Party” or “Defendant”)
  2 responds to Plaintiff UNITED STATES OF AMERICA (“Propounding Party” or
  3 “Plaintiff”) Interrogatories, Set One, as follows:
  4                             PRELIMINARY STATEMENT
  5         The following statements and general objections apply to and are in addition
  6 to any specific objections made in responses to any particular Request, and apply
  7 not only to the responses made herein, but also to any additional or supplemental
  8 responses provided to the Requests, and shall be incorporated by reference as
  9 though fully set forth in all of the responses appearing on the following pages. The
 10 responses are made solely for the purpose of this legal action and are based on
 11 information presently available to Responding Party.
 12         1.     These answers and objections are made solely for the purpose of this
 13 action. Each answer is subject to all objections as to competence, relevance,
 14 materiality, propriety, admissibility and all other objections and grounds that would
 15 require the exclusion of any statement herein if any request were asked of or if any
 16 statement contained herein were made by, a witness present and testifying in court,
 17 all of which objections and grounds are expressly reserved and may be interposed at
 18 the time of trial.
 19         2.     While these responses are based upon diligent exploration and
 20 investigation by Responding Party and its counsel, they reflect the current state of
 21 Responding Party’s knowledge respecting the matters about which inquiry is made.
 22 Responding Party have not yet fully completed the investigation of the facts relating
 23 to this case, have not yet interviewed all witnesses, have not yet fully completed
 24 discovery and have not yet completed their preparation for trial in this case.
 25 Accordingly, all of the responses contained herein are based solely upon information
 26 and documents that are presently available to or specifically known by Responding
 27 Party and disclose those contentions that presently occur to Responding Party. It is
 28 anticipated that further discovery, independent investigation, legal research and
    01071.0047/682958.3 YDL
                                              -2-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 17
       DEFENDANT CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITEDPage
                                                                  STATES
                                                                      425 OF
                     AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 426 of 746 Page ID
                                   #:834



  1 analysis will supply additional facts and documents and lead to additions, changes,
  2 and variations from the responses contained herein.
  3            3.        The following responses are given without prejudice to the right to
  4 produce evidence or witnesses that Responding Party may later discover, subject to
  5 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  6 information contained herein remains preliminary and, in making these responses,
  7 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  8 otherwise change any answer herein as further discovery may make appropriate and
  9 when Responding Party has ascertained all relative facts. The responses contained
 10 herein are made in good faith attempt to supply as much factual information and as
 11 much specification of legal contention as is presently known and should in no way
 12 prejudice Responding Party in relation to further discovery and proceedings.
 13            4.        The responses are based on the information presently available to
 14 Responding Party and no incidental or implied admissions are intended herein. The
 15 fact that Responding Party has answered or responded to all or part of any request
 16 should not be taken as an admission that Responding Party accepts or admits the
 17 existence of any fact set forth or assumed by such request, or that such response
 18 constitutes admissible evidence.
 19            5.        Discovery will continue as long as permitted by statute or stipulation
 20 by the parties, and the investigation of responding party’s attorneys and agents will
 21 continue to and through the middle of this action. Responding party specifically
 22 reserves the right at the time of trial to introduce any evidence from any source
 23 which may hereafter be discovered in testimony from any witness whose identity
 24 may hereafter be discovered.
 25            If any information has unintentionally been omitted from these responses,
 26 Responding Party reserves the right to apply for relief so as to permit the insertion
 27 of the omitted data from these responses.
 28
      01071.0047/682958.3 YDL
                                                     -3-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                        Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES               TO PLAINTIFF UNITEDPage  STATES
                                                                                          426 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 427 of 746 Page ID
                                   #:835



  1            Subject to and without waiving any of the foregoing, Responding Party makes
  2 the following responses:
  3                             RESPONSES TO INTERROGATORIES
  4 INTERROGATORY NO. 1:
  5            Please identify all data systems, software, and databases that are or have been
  6 used by you to manage or track the following: police calls for service; police
  7 responses to calls for service; arrests; criminal charges or convictions; individuals’
  8 criminal history; residential properties in Hesperia; residential rental properties in
  9 Hesperia; properties in Hesperia registered with the crime free rental housing
 10 program; properties in Hesperia registered with the County’s crime free multifamily
 11 housing program; communications with landlords, property owners, property
 12 managers, housing providers, residents, and tenants relating to the crime free rental
 13 housing program; communications with landlords, property owners, property
 14 managers, housing providers, residents, and tenants relating to the County’s crime
 15 free multifamily housing program in Hesperia; evictions and notices to vacate given
 16 to tenants; fines levied, paid, or appealed in connection with the crime free rental
 17 housing program; tenants screened under the crime free rental housing program; and
 18 property inspections under the crime free rental housing program.
 19 RESPONSE TO INTERROGATORY NO. 1:
 20             Objection.      Responding Party objects on the grounds that: (a) the
 21 Interrogatory is compound, containing multiple discrete subparts in violation of
 22 Federal Rule of Civil Procedure (“FRCP”) 33(a); (b) it lacks foundation and
 23 assumes disputed facts; (c) the Interrogatory seeks discovery that is not reasonably
 24 calculated to lead to admissible evidence; (d) it is overbroad and disproportionate
 25 violating FRCP 26(b)(1); and (e) Interrogatory seeks records that are not in the
 26 control or custody of Responding Party.
 27 / / /
 28 / / /
      01071.0047/682958.3 YDL
                                                  -4-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES            TO PLAINTIFF UNITEDPage  STATES
                                                                                       427 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 428 of 746 Page ID
                                   #:836



  1            Subject to and without waiving the foregoing objections, Responding Party
  2 responds as follows: the City did not and does not use specific “data systems,
  3 software, or databases” to track evictions, criminal charges, or other crimes in
  4 connection with the Crime Free Ordinance. The City does not issue citations or
  5 notices to rental property owners under the Ordinance. After a citation is issued by
  6 the Sheriff’s Department to a rental property owner or management company, it is
  7 submitted to the Citation Processing Center website for a third party Data Ticket
  8 (Revenue Experts). Upon information and belief, Data Ticket sends out notices,
  9 applies any late fees that may be set forth in a fee schedule. If the party who
 10 received the citation pays, the payment is reported to the City, reconciled by the
 11 finance department and entered as payment for the Crime Free Department. Every
 12 month, Data Ticket sends the City invoices, and then the accounts are reconciled
 13 with issued citations and funds are distributed to appropriate accounts. Tina
 14 Bulgarelli’s only involvement with sums collected for Crime Free Citations is
 15 receiving the invoices and revenue reports from Data Ticket, writing an account
 16 number on them, and sending them back to the finance department. Moneys
 17 collected on citations for violations of the Crime Free Ordinance are ultimately
 18 deposited into the Sheriff’s Department’s GL revenue account. If the party does not
 19 pay, the citation is either sent to the Franchise Tax Board for collection through
 20 personal income taxes, or sent to collections. If the individual appeals, Data Ticket
 21 schedules the hearing and there is a pool of independent hearing officers that hear
 22 the case and decide on the matter, who then gives notice of the decision to the City
 23 and party who received the citation.
 24            Unrelated to the Crime Free Ordinance, the City uses a land management
 25 database (TrakiT) to generally track police calls for incidents related to loud music,
 26 parties, false alarms or other disturbances of the peace. Where multiple reports are
 27 made on a specific property, a police Multiple Response record may be generated
 28 which is stored in TrakiT.
      01071.0047/682958.3 YDL
                                               -5-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES        TO PLAINTIFF UNITEDPage  STATES
                                                                                   428 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 429 of 746 Page ID
                                   #:837



  1 INTERROGATORY NO. 2:
  2         Please identify all employees and contractors of the Defendants who are or
  3 were involved in the development, drafting, enactment, implementation,
  4 advertisement, training, enforcement, and/or amendment of the Ordinances,
  5 including their names, titles, current employment (if known), and roles with respect
  6 to the Ordinances.
  7 RESPONSE TO INTERROGATORY NO. 2:
  8         Objection.    Responding Party objects on the grounds that: (a) the
  9 Interrogatory is compound, containing multiple discrete subparts in violation of
 10 FRCP 33(a); (b) “who are or were involved in” and “roles with respect to the
 11 Ordinances” are vague and ambiguous; (c) insofar as the Interrogatory seeks
 12 information protected by the attorney-client privilege and/or the work-product
 13 privilege, the discovery is privileged; (d) insofar as the Interrogatory requires the
 14 production of documents subject to the deliberative process privilege, the records
 15 are privileged; and (e) the Interrogatory seeks discovery that is not reasonably
 16 calculated to lead to admissible evidence.
 17         Subject to and without waiving the foregoing objections, Responding Party
 18 responds as follows: Defendant refers to its initial disclosures containing this
 19 information, as well as documents produced in response to Propounding Party’s
 20 Request for Production No. 3 pursuant to FRCP 33(d). Defendant further identifies
 21 the following city employees in connection with the enactment of the Ordinance
 22 before it was amended: Eric Schmidt (Mayor); Bill Holland (Mayor Pro Tem); Mike
 23 Podegracz (City Manager); Russ Blewett (City Council Member); Mike Leonard
 24 (City Council Member); Paul Russ (City Council Member; Tina Bulgarelli
 25 (Administrative Analyst); and Nils Bentsen (Police Chief). Defendant further
 26 identifies the following city employees in connection with the enactment of the
 27 amended Ordinance: Paul Russ (Mayor); Russ Blewett (Mayor Pro Tem); Larry
 28 Bird (City Council Member); Bill Holland (City Council Member); Rebekah
    01071.0047/682958.3 YDL
                                           -6-               Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 17
       DEFENDANT CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITEDPage
                                                                  STATES
                                                                      429 OF
                     AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 430 of 746 Page ID
                                   #:838



  1 Swanson (City Council Member); Tina Bulgarelli (Administrative Analyst); Scott
  2 Priester (Director of Development Services – Retired); and Nils Bentsen (City
  3 Manager).
  4 INTERROGATORY NO. 3:
  5            Please identify all persons (individuals and entities other than those identified
  6 in Response to Interrogatory No. 2) that assist or have assisted in the development,
  7 drafting, enactment, implementation, advertisement, training, enforcement, and/or
  8 amendment of the Ordinances, including for each the name of the individual or
  9 entity; the period in which that individual or entity provided the assistance; and a
 10 description of that individual’s or entity’s role and relationship to you.
 11 RESPONSE TO INTERROGATORY NO. 3:
 12             Objection.      Responding Party objects on the grounds that: (a) the
 13 Interrogatory is compound, containing multiple discrete subparts in violation of
 14 FRCP 33(a); (b) “that assist or have assisted in” and “description of that individual’s
 15 or entity’s role and relationship to you” are vague and ambiguous; (c) insofar as the
 16 Interrogatory seeks information protected by the attorney-client privilege and/or the
 17 work-product privilege, the discovery is privileged; (d) insofar as the Interrogatory
 18 requires the production of documents subject to the deliberative process privilege,
 19 the records are privileged; and (e) the Interrogatory seeks discovery that is not
 20 reasonably calculated to lead to admissible evidence.
 21            Subject to and without waiving the foregoing objections, Responding Party
 22 responds as follows: Defendant refers to its initial disclosures containing this
 23 information, as well as documents produced in response to Propounding Party’s
 24 Request for Production No. 3 pursuant to FRCP 33(d). Defendant further identifies
 25 the following city employees in connection with the enactment of the amended
 26 Ordinance: Paul Russ (Mayor); Russ Blewett (Mayor Pro Tem); Larry Bird (City
 27 Council Member); Bill Holland (City Council Member); Rebekah Swanson (City
 28
      01071.0047/682958.3 YDL
                                                  -7-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES            TO PLAINTIFF UNITEDPage  STATES
                                                                                       430 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 431 of 746 Page ID
                                   #:839



  1 Council Member); Tina Bulgarelli (Administrative Analyst); and Nils Bentsen (City
  2 Manager).
  3 INTERROGATORY NO. 4:
  4        Please state all facts relating to your decision to develop the crime free rental
  5 housing program and enact the 2015 Ordinance, including but not limited to
  6 identifying all data, information, and sources compiled, analyzed, and considered
  7 in making that decision, all persons involved in identifying and compiling the
  8 data or information or performing the analyses relating to that decision, and all
  9 persons responsible for making that decision.
 10 RESPONSE TO INTERROGATORY NO. 4:
 11         Objection.     Responding Party objects on the grounds that: (a) the
 12 Interrogatory is compound, containing multiple discrete subparts in violation of
 13 FRCP 33(a); (b) “relating to your decision to develop the crime free rental housing
 14 program and enact the 2015 Ordinance” is vague and ambiguous; (c) the
 15 Interrogatory lacks foundation and assumes disputed facts; (d) insofar as the
 16 Interrogatory seeks information protected by the attorney-client privilege and/or the
 17 work-product privilege, the discovery is privileged; and (e) insofar as the
 18 Interrogatory requires the production of documents subject to the deliberative
 19 process privilege, the records are privileged.
 20        Subject to and without waiving the foregoing objections, Responding Party
 21 responds as follows: the Crime Free Ordinance was designed for the purpose of
 22 addressing crime and illegal activity within the city limits of Hesperia. Defendant
 23 further refers Propounding Party to documents bates stamped CITY 0007,
 24 DEF000682-000683, and CITY0012 as responsive to this Interrogatory pursuant to
 25 FRCP 33(d).
 26 INTERROGATORY NO. 5:
 27        Please state all facts relating to each change you made to the crime free rental
 28 housing program through the adoption and implementation of the 2017 Ordinance,
    01071.0047/682958.3 YDL
                                           -8-               Case No. 5:19-cv-02298 AB(SPx)
                                                                              Ex 17
       DEFENDANT CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITEDPage
                                                                  STATES
                                                                      431 OF
                     AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 432 of 746 Page ID
                                   #:840



  1 including but not limited to identifying all data, information, and sources compiled,
  2 analyzed, and considered in making those changes, all persons involved in
  3 identifying and compiling the data or information or performing the analyses
  4 relating to those changes, and all persons responsible for making those changes.
  5 RESPONSE TO INTERROGATORY NO. 5:
  6             Objection.      Responding Party objects on the grounds that: (a) the
  7 Interrogatory is compound, containing multiple discrete subparts in violation of
  8 FRCP 33(a); (b) the Interrogatory lacks foundation and assumes disputed facts; (c)
  9 insofar as the Interrogatory seeks information protected by the attorney-client
 10 privilege and/or the work-product privilege, the discovery is privileged; and (d)
 11 insofar as the Interrogatory requires the production of documents subject to the
 12 deliberative process privilege, the records are privileged.
 13            Subject to and without waiving the foregoing objections, Responding Party
 14 responds as follows: on or about July 18, 2017, the Hesperia City Council voted to
 15 amend the Ordinance and to make it nonmandatory.                 Defendant identifies the
 16 following city employees in connection with the enactment of the amended
 17 Ordinance: Paul Russ (Mayor); Russ Blewett (Mayor Pro Tem); Larry Bird (City
 18 Council Member); Bill Holland (City Council Member); Rebekah Swanson (City
 19 Council Member); Tina Bulgarelli (Administrative Analyst); and Nils Bentsen (City
 20 Manager). Defendant further refers Propounding Party to documents bates stamped
 21 CITY0012 as responsive to this Interrogatory pursuant to FRCP 33(d).
 22 INTERROGATORY NO. 6:
 23            Please describe any verbal or written policies, orders, procedures, training,
 24 instructions, guidance, memoranda, limitations to discretion, or other documents,
 25 that you provided to the County and/or the Sheriff’s Department, or that the County
 26 and/or the Sheriff’s Department provided to you, regarding implementation or
 27 enforcement of the crime free rental housing program. To the extent any of these
 28
      01071.0047/682958.3 YDL
                                                  -9-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES            TO PLAINTIFF UNITEDPage  STATES
                                                                                       432 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 433 of 746 Page ID
                                   #:841



  1 changed over time, please describe all changes and provide the date each change
  2 occurred.
  3 RESPONSE TO INTERROGATORY NO. 6:
  4        Objection.     Responding Party objects on the grounds that: (a) the
  5 Interrogatory is compound, containing multiple discrete subparts in violation of
  6 FRCP 33(a); (b) the Interrogatory lacks foundation and assumes disputed facts; (c)
  7 insofar as the Interrogatory seeks information protected by the attorney-client
  8 privilege and/or the work-product privilege, the discovery is privileged; and (d)
  9 insofar as the Interrogatory requires the production of documents subject to the
 10 deliberative process privilege, the records are privileged.
 11        Subject to and without waiving the foregoing objections, Responding Party
 12 responds as follows: upon information and belief, no “verbal or written policies,
 13 orders, procedures, training, instructions, guidance, memoranda, limitations to
 14 discretion, or other documents” were given to and/or by the City responsive to this
 15 Interrogatory. Defendant further refers Propounding Party to documents bates
 16 stamped CITY 0007, DEF000682-000683, and CITY0012 as responsive to this
 17 Interrogatory pursuant to FRCP 33(d).
 18 INTERROGATORY NO. 7:
 19        Please describe how you have determined, and currently determine, whether
 20 and when to levy or to waive fines under the crime free rental housing program,
 21 including identifying which person(s) made the determinations, the period in which
 22 those person(s) made the determinations, describing what factors were used to make
 23 such determinations and how use of such factors changed over time, and describing
 24 whether the consideration of such factors was documented and, if so, identifying the
 25 document(s).
 26 RESPONSE TO INTERROGATORY NO. 7:
 27        Objection.     Responding Party objects on the grounds that: (a) the
 28 Interrogatory is compound, containing multiple discrete subparts in violation of
    01071.0047/682958.3 YDL
                                         -10-               Case No. 5:19-cv-02298 AB(SPx)
                                                                             Ex 17
       DEFENDANT CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITEDPage
                                                                  STATES
                                                                      433 OF
                     AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 434 of 746 Page ID
                                   #:842



  1 FRCP 33(a); (b) the Interrogatory lacks foundation and assumes disputed facts; (c)
  2 insofar as the Interrogatory seeks information protected by the attorney-client
  3 privilege and/or the work-product privilege, the discovery is privileged; (d) insofar
  4 as the Interrogatory requires the production of documents subject to the deliberative
  5 process privilege, the records are privileged; and (e) it is overbroad and
  6 disproportionate violating FRCP 26(b)(1).
  7         Subject to and without waiving the foregoing objections, Responding Party
  8 responds as follows: after a citation is issued to a rental property owner or
  9 management company, it is submitted to the Citation Processing Center website for
 10 a third party Data Ticket (Revenue Experts). Upon information and belief, Data
 11 Ticket sends out notices, applies any late fees that may be set forth in a fee schedule.
 12 If the party who received the citation pays, the payment is reported to the City,
 13 reconciled by the finance department and entered as payment for the Crime Free
 14 Department. Every month, Data Ticket sends the City invoices, and then the
 15 accounts are reconciled with issued citations and funds are distributed to appropriate
 16 accounts. Tina Bulgarelli’s only involvement with sums collected for Crime Free
 17 Citations is receiving the invoices and revenue reports from Data Ticket, writing an
 18 account number on them, and sending them back to the finance department. Moneys
 19 collected on citations for violations of the Crime Free Ordinance are ultimately
 20 deposited into the Sheriff’s Department’s GL revenue account and the citation is
 21 satisfied. If the party does not pay, the citation is either sent to the Franchise Tax
 22 Board for collection through personal income taxes, or sent to collections. If the
 23 individual appeals, Data Ticket schedules the hearing and there is a pool of
 24 independent hearing officers that hear the case and decide on the matter, who then
 25 gives notice of the decision to the City and party who received the citation.
 26 INTERROGATORY NO. 8:
 27         Please identify all property owners, property managers, or property
 28 management companies you believe or believed at any time had failed to, or are
    01071.0047/682958.3 YDL
                                        -11-                Case No. 5:19-cv-02298 AB(SPx)
                                                                             Ex 17
       DEFENDANT CITY OF HESPERIA’S RESPONSES TO PLAINTIFF UNITEDPage
                                                                  STATES
                                                                      434 OF
                     AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 435 of 746 Page ID
                                   #:843



  1 failing or have failed to, comply with the crime free rental housing program, and
  2 identify the specific type of non-compliance for each individual or entity.
  3 RESPONSE TO INTERROGATORY NO. 8:
  4             Objection.      Responding Party objects on the grounds that: (a) the
  5 Interrogatory is compound, containing multiple discrete subparts in violation of
  6 FRCP 33(a); (b) the Interrogatory lacks foundation and assumes disputed facts; (c) it
  7 is overbroad and disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory
  8 seeks records that are not in the control or custody of Responding Party.
  9            Subject to and without waiving the foregoing objections, Responding Party
 10 responds as follows: Defendant refers Propounding Party to documents bates
 11 stamped CITY00001102-1126 and DEF000937-974 as responsive to this
 12 Interrogatory pursuant to FRCP 33(d).
 13 INTERROGATORY NO. 9:
 14            For each individual or entity listed in your response to Interrogatory No. 8,
 15 please identify any and all other property owners, property managers, property
 16 management companies, residents, or tenants that you have notified, or plan to
 17 notify, about that individual’s or entity’s non-compliance.
 18 RESPONSE TO INTERROGATORY NO. 9:
 19             Objection.      Responding Party objects on the grounds that: (a) the
 20 Interrogatory is compound, containing multiple discrete subparts in violation of
 21 FRCP 33(a); (b) the Interrogatory lacks foundation and assumes disputed facts; (c) it
 22 is overbroad and disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory
 23 seeks records not in the control or custody of Responding Party.
 24            Subject to and without waiving the foregoing objections, Responding Party
 25 responds as follows: upon information and belief, the City did not notify or “plan to
 26 notify” any third party concerning a citation issued under the Ordinance.
 27 / / /
 28 / / /
      01071.0047/682958.3 YDL
                                                 -12-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES            TO PLAINTIFF UNITEDPage  STATES
                                                                                       435 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 436 of 746 Page ID
                                   #:844



  1 DATED: November 30, 2020          ALESHIRE & WYNDER, LLP
                                      ERIC L. DUNN
  2
                                      STEPHEN R. ONSTOT
  3                                   D. DENNIS LA
                                      BRADEN J. HOLLY
  4
                                      ERIKA D GREEN
  5
  6
  7                                   By: /s/ Braden J. Holly
  8                                       BRADEN J. HOLLY
                                          Attorneys for CITY OF HESPERIA,
  9                                       COUNTY OF SAN BERNARDINO, and
 10                                       SAN BERNARDINO COUNTY
                                          SHERIFF’S DEPARTMENT
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/682958.3 YDL
                                         -13-              Case No. 5:19-cv-02298 AB(SPx)
                                                                            Ex 17
        DEFENDANT CITY OF HESPERIA’S RESPONSES   TO PLAINTIFF UNITEDPage  STATES
                                                                              436 OF
                      AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 437 of 746 Page ID
                                   #:845




                                                                       Ex. 17
                                                                     Page 437
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 438 of 746 Page ID
                                   #:846



  1                                  PROOF OF SERVICE
  2     UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
         SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                           DEPARTMENT
                           Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
          At the time of service, I was over 18 years of age and not a party to this
  6 action. I am employed in the County of Riverside, State of California. My business
    address is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
          On November 30, 2020, I served true copies of the following document(s)
  8 described as DEFENDANT CITY OF HESPERIA’S RESPONSES TO
    PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF
  9 INTERROGATORIES on the interested parties in this action as follows:
 10        BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
    the document(s) to be sent from e-mail address smcleod@awattorneys.com to the
 11 persons at the e-mail addresses listed in the Service List. I did not receive, within a
    reasonable time after the transmission, any electronic message or other indication
 12 that the transmission was unsuccessful.
 13       I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 14 of a member of the bar of this Court at whose direction the service was made.
 15            Executed on November 30, 2020, at Riverside, California.
 16
 17
                                                 Sandra D McLeod
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                   Ex. 17
      01071.0047/682958.3 YDL
                                               -1-                Case No. 5:19-cv-02298 AB(SPx)
                                                                               Page 438
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 439 of 746 Page ID
                                   #:847



  1 WILLIAM P. BAR                               Attorneys for Plaintiff
    Attorney General                             United States of America
  2 ERIC S. DREIBAND
    Assistant Attorney General
  3 SAMEENA SHINA MAJEED
    Chief, Housing and Civil Enforcement Section
  4 R. TAMAR HAGLER
    Deputy Chief, Housing and Civil Enforcement
  5 Section
    MEGAN K. WHYTE DE VASQUEZ
  6 MICHELLE A. MCLEOD
    CHRISTOPHER D. BELEN
  7 Trial Attorneys
           U.S. Department of Justice
  8        Civil Rights Division
           Housing and Civil Enforcement Section
  9        950 Pennsylvania Ave., NW – 4CON
           Washington, D.C. 20530
 10        Telephone: (202) 514-4713
           Facsimile: (202) 514-1116
 11 Email: Megal.Whyte.de.Vasquez@usdoj.gov
    Email: michelle.mcleod@usdoj.gov
 12 Email: christopher.belen@usdoj.gov
 13
    NICOLA T. HANNA
 14 United Sates Attorney
    DAVID M. HARRIS
 15 Chief, Civil Division
    KAREN P. RUCKERT
 16 Chief, Civil Rights Section, Civil Division
    MATTHEW NICKELL
 17 Assistant United States Attorney
    KATHERINE M. HIKIDA
 18 Civil Rights Section
          Federal Building, Suite 7516
 19       300 North Los Angeles Street
          Los Angeles, California 90012
 20       Telephone: (213) 894-8805
          Facsimile: (213) 894-7819
 21 Email: Matthew.Nickell@usdoj.gov
    Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                            Ex. 17
      01071.0047/682958.3 YDL
                                             -2-           Case No. 5:19-cv-02298 AB(SPx)
                                                                        Page 439
                                     PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 440 of 746 Page ID
                                   #:848



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    D. DENNIS LA, State Bar No. 237927
  4 dla@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  5 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  6 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  7 Riverside, California 92501
    Telephone: (951) 241-7338
  8 Facsimile: (951) 300-0985
  9 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
 10 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 11
                       UNITED STATES DISTRICT COURT
 12
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 13
 14
      UNITED STATES OF AMERICA,                 Case No. 5:19-cv-02298 AB(SPx)
 15
                         Plaintiff,             DEFENDANT COUNTY OF SAN
 16                                             BERNARDINO’S RESPONSES TO
               v.                               PLAINTIFF UNITED STATES OF
 17                                             AMERICA’S FIRST SET OF
    CITY OF HESPERIA, COUNTY OF                 INTERROGATORIES
 18 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                 The Hon. Andre Birotte, Jr.
 19 DEPARTMENT,
                                                Trial Date: September 21, 2021
 20                      Defendants.
 21
 22 PROPOUNDING PARTY: PLAINTIFF, UNITED STATES OF AMERICA
 23 RESPONDING PARTY:                  DEFENDANT, COUNTY OF SAN BERNARDINO
 24 SET NO.:                           ONE
 25
 26
 27
 28
      01071.0047/675416.3 EDG                                 Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S          RESPONSES TO PLAINTIFF       UNITED
                                                                           Page 440
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 441 of 746 Page ID
                                   #:849



  1         Defendant, COUNTY OF SAN BERNARDINO (“Responding Party” or
  2 “Defendant”) responds to Plaintiff UNITED STATES OF AMERICA
  3 (“Propounding Party” or “Plaintiff”) Interrogatories, Set One, as follows:
  4                             PRELIMINARY STATEMENT
  5         The following statements and general objections apply to and are in addition to
  6 any specific objections made in responses to any particular Request, and apply not
  7 only to the responses made herein, but also to any additional or supplemental
  8 responses provided to the Requests, and shall be incorporated by reference as though
  9 fully set forth in all of the responses appearing on the following pages. The responses
 10 are made solely for the purpose of this legal action and are based on information
 11 presently available to Responding Party.
 12         1.     These answers and objections are made solely for the purpose of this
 13 action. Each answer is subject to all objections as to competence, relevance,
 14 materiality, propriety, admissibility and all other objections and grounds that would
 15 require the exclusion of any statement herein if any request were asked of or if any
 16 statement contained herein were made by, a witness present and testifying in court,
 17 all of which objections and grounds are expressly reserved and may be interposed at
 18 the time of trial.
 19         2.     While these responses are based upon diligent exploration and
 20 investigation by Responding Party and its counsel, they reflect the current state of
 21 Responding Party’s knowledge respecting the matters about which inquiry is made.
 22 Responding Party have not yet fully completed the investigation of the facts relating
 23 to this case, have not yet interviewed all witnesses, have not yet fully completed
 24 discovery and have not yet completed their preparation for trial in this case.
 25 Accordingly, all of the responses contained herein are based solely upon information
 26 and documents that are presently available to or specifically known by Responding
 27 Party and disclose those contentions that presently occur to Responding Party. It is
 28 anticipated that further discovery, independent investigation, legal research and
    01071.0047/675416.3 EDG
                                              -2-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 18
      DEFENDANT COUNTY OF SAN BERNARDINO’S RESPONSES TO PLAINTIFF   UNITED
                                                               Page 441
               STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 442 of 746 Page ID
                                   #:850



  1 analysis will supply additional facts and documents and lead to additions, changes,
  2 and variations from the responses contained herein.
  3            3.        The following responses are given without prejudice to the right to
  4 produce evidence or witnesses that Responding Party may later discover, subject to
  5 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  6 information contained herein remains preliminary and, in making these responses,
  7 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  8 otherwise change any answer herein as further discovery may make appropriate and
  9 when Responding Party has ascertained all relative facts. The responses contained
 10 herein are made in good faith attempt to supply as much factual information and as
 11 much specification of legal contention as is presently known and should in no way
 12 prejudice Responding Party in relation to further discovery and proceedings.
 13            4.        The responses are based on the information presently available to
 14 Responding Party and no incidental or implied admissions are intended herein. The
 15 fact that Responding Party has answered or responded to all or part of any request
 16 should not be taken as an admission that Responding Party accepts or admits the
 17 existence of any fact set forth or assumed by such request, or that such response
 18 constitutes admissible evidence.
 19            5.        Discovery will continue as long as permitted by statute or stipulation
 20 by the parties, and the investigation of responding party’s attorneys and agents will
 21 continue to and through the middle of this action. Responding party specifically
 22 reserves the right at the time of trial to introduce any evidence from any source
 23 which may hereafter be discovered in testimony from any witness whose identity
 24 may hereafter be discovered.
 25            If any information has unintentionally been omitted from these responses,
 26 Responding Party reserves the right to apply for relief so as to permit the insertion of
 27 the omitted data from these responses.
 28
      01071.0047/675416.3 EDG
                                                     -3-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                       Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S                  RESPONSES TO PLAINTIFF       UNITED
                                                                                   Page 442
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 443 of 746 Page ID
                                   #:851



  1            Subject to and without waiving any of the foregoing, Responding Party makes
  2 the following responses:
  3                             RESPONSES TO INTERROGATORIES
  4 INTERROGATORY NO. 1:
  5            Please identify all data systems, software, and databases that are or have been
  6 used by you to manage or track the following: police calls for service; police
  7 responses to calls for service; arrests; criminal charges or convictions; individuals’
  8 criminal history; residential properties in Hesperia; residential rental properties in
  9 Hesperia; properties in Hesperia registered with the crime free rental housing
 10 program; properties in Hesperia registered with the County’s crime free multifamily
 11 housing program; communications with landlords, property owners, property
 12 managers, housing providers, residents, and tenants relating to the crime free rental
 13 housing program; communications with landlords, property owners, property
 14 managers, housing providers, residents, and tenants relating to the County’s crime
 15 free multifamily housing program in Hesperia; evictions and notices to vacate given
 16 to tenants; fines levied, paid, or appealed in connection with the crime free rental
 17 housing program; tenants screened under the crime free rental housing program; and
 18 property inspections under the crime free rental housing program.
 19 RESPONSE TO INTERROGATORY NO. 1:
 20            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 21 is compound, containing multiple discrete subparts in violation of Federal Rule of
 22 Civil Procedure (“FRCP”) 33(a); (b) it seeks discovery that is not reasonably
 23 calculated to lead to admissible evidence; (c) the Interrogatory lacks foundation and
 24 assumes disputed facts; and (d) the Interrogatory is overbroad and disproportionate
 25 violating FRCP 26(b)(1).
 26            Subject to and without waiving the foregoing objections, Responding Party
 27 responds as follows: the San Bernardino County Sheriff’s Department uses the Crime
 28 Free Easy Tracking Software.            Upon information and belief, Microsoft Excel
      01071.0047/675416.3 EDG
                                                -4-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S RESPONSES TO PLAINTIFF   UNITED
                                                                Page 443
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 444 of 746 Page ID
                                   #:852



  1 spreadsheets were created by an unknown county employee to store information in
  2 connection with the Crime Free Housing Program.
  3 INTERROGATORY NO. 2:
  4            Please identify all employees and contractors of the Defendants who are or
  5 were involved in the development, drafting, enactment, implementation,
  6 advertisement, training, enforcement, and/or amendment of the Ordinances,
  7 including their names, titles, current employment (if known), and roles with respect
  8 to the Ordinances.
  9 RESPONSE TO INTERROGATORY NO. 2:
 10            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 11 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 12 “who are or were involved in” and “roles with respect to the Ordinances” are vague
 13 and ambiguous; (c) insofar as the Interrogatory seeks information protected by the
 14 attorney-client privilege and/or the work-product privilege, the discovery is
 15 privileged; (d) insofar as the Interrogatory requires the production of documents
 16 subject to the deliberative process privilege, the records are privileged; and (e) the
 17 Interrogatory seeks discovery that is not reasonably calculated to lead to admissible
 18 evidence.
 19            Subject to and without waiving the foregoing objections, Responding Party
 20 responds as follows: Defendant refers to its initial disclosures containing this
 21 information, as well as documents produced in response to Propounding Party’s
 22 Request for Production No. 3 pursuant to FRCP 33(d). Defendant further identifies
 23 the following county employees: Katherine Herbert (Sheriff’s Services Specialist and
 24 subsequently Dispatcher II); Cathy Green (Office Specialist); David Curtis (Deputy
 25 Sheriff); Chris Crosswhite, (Detective and subsequently as deputy); Brandon Jett
 26 (Sheriff’s Services Specialist); Edgar Moran (Sheriff’s Services Specialist); Evan
 27 Todd (Deputy Sheriff); Kristen Miller (Office Specialist); Joseph Necochea
 28
      01071.0047/675416.3 EDG
                                                 -5-             Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S             RESPONSES TO PLAINTIFF       UNITED
                                                                              Page 444
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 445 of 746 Page ID
                                   #:853



  1 (Detective and subsequently Deputy); and Nils Bentsen (Sheriff’s Captain and
  2 subsequently City Manager).
  3 INTERROGATORY NO. 3:
  4         Please identify all persons (individuals and entities other than those identified
  5 in Response to Interrogatory No. 2) that assist or have assisted in the development,
  6 drafting, enactment, implementation, advertisement, training, enforcement, and/or
  7 amendment of the Ordinances, including for each the name of the individual or entity;
  8 the period in which that individual or entity provided the assistance; and a
  9 description of that individual’s or entity’s role and relationship to you.
 10 RESPONSE TO INTERROGATORY NO. 3:
 11         Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 12 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 13 “that assist or have assisted in” and “description of that individual’s or entity’s role
 14 and relationship to you” are vague and ambiguous; (c) insofar as the Interrogatory
 15 seeks information protected by the attorney-client privilege and/or the work-product
 16 privilege, the discovery is privileged; (d) insofar as the Interrogatory requires the
 17 production of documents subject to the deliberative process privilege, the records are
 18 privileged; and (e) the Interrogatory seeks discovery that is not reasonably calculated
 19 to lead to admissible evidence.
 20         Subject to and without waiving the foregoing objections, Responding Party
 21 responds as follows: Defendant refers to its initial disclosures containing this
 22 information pursuant to FRCP 33(d). Defendant further refers Propounding Party to
 23 documents bates stamped CITY 0007, DEF000682-000683, and CITY0012 as
 24 responsive to this Interrogatory pursuant to FRCP 33(d).
 25 INTERROGATORY NO. 4:
 26         Please describe any verbal or written policies, orders, procedures, training,
 27 instructions, guidance, memoranda, limitations to discretion, or other documents
 28 that the City and/or the Sheriff’s Department provided to you, or that you provided
    01071.0047/675416.3 EDG
                                             -6-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Ex 18
      DEFENDANT COUNTY OF SAN BERNARDINO’S RESPONSES TO PLAINTIFF   UNITED
                                                               Page 445
               STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 446 of 746 Page ID
                                   #:854



  1 to the City and/or the Sheriff’s Department, regarding implementation or
  2 enforcement of the crime free rental housing program. To the extent any of these
  3 changed over time, please describe all changes and provide the date each change
  4 occurred.
  5 RESPONSE TO INTERROGATORY NO. 4:
  6            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
  7 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
  8 the Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the
  9 Interrogatory seeks information protected by the attorney-client privilege and/or the
 10 work-product privilege, the discovery is privileged; and (d) insofar as the
 11 Interrogatory requires the production of documents subject to the deliberative process
 12 privilege, the records are privileged.
 13            Subject to and without waiving the foregoing objections, Responding Party
 14 responds as follows: upon information and belief, no “verbal or written policies,
 15 orders, procedures, training, instructions, guidance, memoranda, limitations to
 16 discretion, or other documents” were given to the City and/or the Sheriff’s Department
 17 responsive to this Interrogatory. Defendant further refers Propounding Party to
 18 documents             bates   stamped   CITY0007,    DEF000682-000683,        CITY0012,
 19 COUNTY002363-COUNTY002417, and COUNTY009136-COUNTY009168 as
 20 responsive to this Interrogatory pursuant to FRCP 33(d).
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/675416.3 EDG
                                                 -7-             Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S             RESPONSES TO PLAINTIFF       UNITED
                                                                              Page 446
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 447 of 746 Page ID
                                   #:855



  1 DATED: November 30, 2020          ALESHIRE & WYNDER, LLP
                                      ERIC L. DUNN
  2
                                      STEPHEN R. ONSTOT
  3                                   D. DENNIS LA
                                      BRADEN J. HOLLY
  4
                                      ERIKA D GREEN
  5
  6
  7                                   By: /s/ Erika D. Green
  8                                       ERIKA D. GREEN
                                          Attorneys for CITY OF HESPERIA,
  9                                       COUNTY OF SAN BERNARDINO, and
 10                                       SAN BERNARDINO COUNTY
                                          SHERIFF’S DEPARTMENT
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/675416.3 EDG
                                          -8-             Case No. 5:19-cv-02298 AB(SPx)
                                                                           Ex 18
       DEFENDANT COUNTY OF SAN BERNARDINO’S      RESPONSES TO PLAINTIFF       UNITED
                                                                       Page 447
                STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 448 of 746 Page ID
                                   #:856




                                                                      Ex. 18
                                                                    Page 448
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 449 of 746 Page ID
                                   #:857



  1                                  PROOF OF SERVICE
  2     UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
         SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                           DEPARTMENT
                           Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
          At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
          On November 30 , 2020, I served true copies of the following document(s)
  8 described as DEFENDANT COUNTY OF SAN BERNARDINO’S RESPONSES
    TO PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF
  9 INTERROGATORIES on the interested parties in this action as follows:
 10        BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
    document(s) to be sent from e-mail address smcleod@awattorneys.com to the persons
 11 at the e-mail addresses listed in the Service List. I did not receive, within a reasonable
    time after the transmission, any electronic message or other indication that the
 12 transmission was unsuccessful.
 13      I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office of
 14 a member of the bar of this Court at whose direction the service was made.
 15            Executed on November 30, 2020, at Riverside, California.
 16
 17
                                                 Sandra D McLeod
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                     Ex. 18
      01071.0047/675416.3 EDG
                                                -1-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Page 449
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 450 of 746 Page ID
                                   #:858



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megal.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13
       NICOLA T. HANNA
 14    United Sates Attorney
       DAVID M. HARRIS
 15    Chief, Civil Division
       KAREN P. RUCKERT
 16    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 17    Assistant United States Attorney
       KATHERINE M. HIKIDA
 18    Civil Rights Section
             Federal Building, Suite 7516
 19          300 North Los Angeles Street
             Los Angeles, California 90012
 20          Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
 21    Email: Matthew.Nickell@usdoj.gov
       Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                             Ex. 18
      01071.0047/675416.3 EDG
                                               -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                         Page 450
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 451 of 746 Page ID
                                   #:859



  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    D. DENNIS LA, State Bar No. 237927
  4 dla@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  5 bholly@awattorneys.com
    ERIKA D. GREEN, State Bar No. 285370
  6 egreen@awattorneys.com
    3880 Lemon Street, Suite 520
  7 Riverside, California 92501
    Telephone: (951) 241-7338
  8 Facsimile: (951) 300-0985
  9 Attorneys for CITY OF HESPERIA,
    COUNTY OF SAN BERNARDINO, and
 10 SAN BERNARDINO COUNTY
    SHERIFF’S DEPARTMENT
 11
                       UNITED STATES DISTRICT COURT
 12
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 13
 14
      UNITED STATES OF AMERICA,                 Case No. 5:19-cv-02298 AB(SPx)
 15
                         Plaintiff,             DEFENDANT SAN BERNARDINO
 16                                             COUNTY SHERIFF’S
               v.                               DEPARTMENT RESPONSES TO
 17                                             PLAINTIFF UNITED STATES OF
    CITY OF HESPERIA, COUNTY OF                 AMERICA’S FIRST SET OF
 18 SAN BERNARDINO, and SAN                     INTERROGATORIES
    BERNARDINO COUNTY SHERIFF’S
 19 DEPARTMENT,                                 The Hon. Andre Birotte, Jr.
 20                      Defendants.            Trial Date:         N/A
 21
 22 PROPOUNDING PARTY: PLAINTIFF, UNITED STATES OF AMERICA
 23 RESPONDING PARTY:                  DEFENDANT, SAN BERNARDINO COUNTY
 24                                    SHERIFF’S DEPARTMENT
 25 SET NO.:                           ONE
 26
 27
 28
      01071.0047/675358.2 EDG                                  Case No. 5:19-cv-02298 AB(SPx)
                                                                                Ex 19
      DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S           DEPARTMENT RESPONSES
                                                                            Page 451     TO
        PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 452 of 746 Page ID
                                   #:860



  1         Defendant, SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT
  2 (“Responding Party” or “Defendant”) responds to Plaintiff UNITED STATES OF
  3 AMERICA (“Propounding Party” or “Plaintiff”) Interrogatories, Set One, as follows:
  4                             PRELIMINARY STATEMENT
  5         The following statements and general objections apply to and are in addition to
  6 any specific objections made in responses to any particular Request, and apply not
  7 only to the responses made herein, but also to any additional or supplemental
  8 responses provided to the Requests, and shall be incorporated by reference as though
  9 fully set forth in all of the responses appearing on the following pages. The responses
 10 are made solely for the purpose of this legal action and are based on information
 11 presently available to Responding Party.
 12         1.     These answers and objections are made solely for the purpose of this
 13 action. Each answer is subject to all objections as to competence, relevance,
 14 materiality, propriety, admissibility and all other objections and grounds that would
 15 require the exclusion of any statement herein if any request were asked of or if any
 16 statement contained herein were made by, a witness present and testifying in court,
 17 all of which objections and grounds are expressly reserved and may be interposed at
 18 the time of trial.
 19         2.     While these responses are based upon diligent exploration and
 20 investigation by Responding Party and its counsel, they reflect the current state of
 21 Responding Party’s knowledge respecting the matters about which inquiry is made.
 22 Responding Party have not yet fully completed the investigation of the facts relating
 23 to this case, have not yet interviewed all witnesses, have not yet fully completed
 24 discovery and have not yet completed their preparation for trial in this case.
 25 Accordingly, all of the responses contained herein are based solely upon information
 26 and documents that are presently available to or specifically known by Responding
 27 Party and disclose those contentions that presently occur to Responding Party. It is
 28 anticipated that further discovery, independent investigation, legal research and
    01071.0047/675358.2 EDG
                                              -2-                Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 19
      DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT RESPONSE
                                                                 Page 452 TO
        PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 453 of 746 Page ID
                                   #:861



  1 analysis will supply additional facts and documents and lead to additions, changes,
  2 and variations from the responses contained herein.
  3            3.        The following responses are given without prejudice to the right to
  4 produce evidence or witnesses that Responding Party may later discover, subject to
  5 any duty to supplement contained in the Federal Rules of Civil Procedure. The
  6 information contained herein remains preliminary and, in making these responses,
  7 Responding Party reserves the right to amend, supplement, delete, alter, modify or
  8 otherwise change any answer herein as further discovery may make appropriate and
  9 when Responding Party has ascertained all relative facts. The responses contained
 10 herein are made in good faith attempt to supply as much factual information and as
 11 much specification of legal contention as is presently known and should in no way
 12 prejudice Responding Party in relation to further discovery and proceedings.
 13            4.        The responses are based on the information presently available to
 14 Responding Party and no incidental or implied admissions are intended herein. The
 15 fact that Responding Party has answered or responded to all or part of any request
 16 should not be taken as an admission that Responding Party accepts or admits the
 17 existence of any fact set forth or assumed by such request, or that such response
 18 constitutes admissible evidence.
 19            5.        Discovery will continue as long as permitted by statute or stipulation
 20 by the parties, and the investigation of responding party’s attorneys and agents will
 21 continue to and through the middle of this action. Responding party specifically
 22 reserves the right at the time of trial to introduce any evidence from any source
 23 which may hereafter be discovered in testimony from any witness whose identity
 24 may hereafter be discovered.
 25            If any information has unintentionally been omitted from these responses,
 26 Responding Party reserves the right to apply for relief so as to permit the insertion of
 27 the omitted data from these responses.
 28
      01071.0047/675358.2 EDG
                                                     -3-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                        Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S                   DEPARTMENT RESPONSE
                                                                                    Page 453 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 454 of 746 Page ID
                                   #:862



  1            Subject to and without waiving any of the foregoing, Responding Party makes
  2 the following responses:
  3                             RESPONSES TO INTERROGATORIES
  4 INTERROGATORY NO. 1:
  5            Please identify all data systems, software, and databases that are or have been
  6 used by you to manage or track the following: police calls for service; police
  7 responses to calls for service; arrests; criminal charges or convictions; individuals’
  8 criminal history; residential properties in Hesperia; residential rental properties in
  9 Hesperia; properties in Hesperia registered with the crime free rental housing
 10 program; properties in Hesperia registered with the County’s crime free multifamily
 11 housing program; communications with landlords, property owners, property
 12 managers, housing providers, residents, and tenants relating to the crime free rental
 13 housing program; communications with landlords, property owners, property
 14 managers, housing providers, residents, and tenants relating to the County’s crime
 15 free multifamily housing program in Hesperia; evictions and notices to vacate given
 16 to tenants; fines levied, paid, or appealed in connection with the crime free rental
 17 housing program; tenants screened under the crime free rental housing program; and
 18 property inspections under the crime free rental housing program.
 19 RESPONSE TO INTERROGATORY NO. 1:
 20            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 21 is compound, containing multiple discrete subparts in violation of Federal Rule of
 22 Civil Procedure (“FRCP”) 33(a); (b) it seeks discovery that is not reasonably
 23 calculated to lead to admissible evidence; (c) the Interrogatory lacks foundation and
 24 assumes disputed facts; and (d) the Interrogatory is overbroad and disproportionate
 25 violating FRCP 26(b)(1).
 26            Subject to and without waiving the foregoing objections, Responding Party
 27 responds as follows: the San Bernardino County Sheriff’s Department uses the Crime
 28 Free Easy Tracking Software.            Upon information and belief, Microsoft Excel
      01071.0047/675358.2 EDG
                                                -4-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                  Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT RESPONSE
                                                                  Page 454 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 455 of 746 Page ID
                                   #:863



  1 spreadsheets were also created by unknown county employees to store information in
  2 connection with the Crime Free Housing Program. Unrelated to the Crime Free
  3 Ordinance, in the normal course of business, Defendant uses Tiburon to input and
  4 receive dispatch/911 information. Tiburon also gives access to State of California
  5 databases such as CLETS and CII.
  6 INTERROGATORY NO. 2:
  7        Please identify all employees and contractors of the Defendants who are or
  8 were involved in the development, drafting, enactment, implementation,
  9 advertisement, training, enforcement, and/or amendment of the Ordinances,
 10 including their names, titles, current employment (if known), and roles with respect
 11 to the Ordinances.
 12 RESPONSE TO INTERROGATORY NO. 2:
 13        Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 14 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 15 “who are or were involved in” and “roles with respect to the Ordinances” are vague
 16 and ambiguous; (c) insofar as the Interrogatory seeks information protected by the
 17 attorney-client privilege and/or the work-product privilege, the discovery is
 18 privileged; (d) insofar as the Interrogatory requires the production of documents
 19 subject to the deliberative process privilege, the records are privileged; and (e) the
 20 Interrogatory seeks discovery that is not reasonably calculated to lead to admissible
 21 evidence.
 22        Subject to and without waiving the foregoing objections, Responding Party
 23 responds as follows: Defendant refers Propounding Party to its initial disclosures
 24 containing this information, as well as documents produced in response to
 25 Propounding Party’s Request for Production No. 3 pursuant to FRCP 33(d).
 26 Defendant further identifies the following county employees: Katherine Herbert
 27 (Sheriff’s Services Specialist and subsequently Dispatcher II); Cathy Green (Office
 28 Specialist); David Curtis (Deputy Sheriff); Chris Crosswhite, (Detective and
    01071.0047/675358.2 EDG
                                        -5-               Case No. 5:19-cv-02298 AB(SPx)
                                                                           Ex 19
      DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT RESPONSE
                                                                 Page 455 TO
        PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 456 of 746 Page ID
                                   #:864



  1 subsequently as deputy); Brandon Jett (Sheriff’s Services Specialist); Edgar Moran
  2 (Sheriff’s Services Specialist); Evan Todd (Deputy Sheriff); Kristen Miller (Office
  3 Specialist); Joseph Necochea (Detective and subsequently Deputy); and Nils Bentsen
  4 (Sheriff’s Captain and subsequently City Manager).
  5 INTERROGATORY NO. 3:
  6            Please identify all persons (individuals and entities other than those identified
  7 in Response to Interrogatory No. 2) that assist or have assisted in the development,
  8 drafting, enactment, implementation, advertisement, training, enforcement, and/or
  9 amendment of the Ordinances, including for each the name of the individual or entity;
 10 the period in which that individual or entity provided the assistance; and a description
 11 of that individual’s or entity’s role and relationship to you.
 12 RESPONSE TO INTERROGATORY NO. 3:
 13            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 14 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 15 “that assist or have assisted in” and “description of that individual’s or entity’s role
 16 and relationship to you” are vague and ambiguous; (c) insofar as the Interrogatory
 17 seeks information protected by the attorney-client privilege and/or the work-product
 18 privilege, the discovery is privileged; (d) insofar as the Interrogatory requires the
 19 production of documents subject to the deliberative process privilege, the records are
 20 privileged; and (e) the Interrogatory seeks discovery that is not reasonably calculated
 21 to lead to admissible evidence.
 22            Subject to and without waiving the foregoing objections, Responding Party
 23 responds as follows: Defendant refers Propounding Party to its initial disclosures
 24 containing this information pursuant to FRCP 33(d).               Defendant further refers
 25 Propounding Party to documents bates stamped CITY 0007, DEF000682-000683,
 26 and CITY0012 as responsive to this Interrogatory pursuant to FRCP 33(d).
 27 / / /
 28 / / /
      01071.0047/675358.2 EDG
                                                  -6-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                     Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S                DEPARTMENT RESPONSE
                                                                                 Page 456 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 457 of 746 Page ID
                                   #:865



  1 INTERROGATORY NO. 4:
  2            Please state all facts relating to your suggestion or recommendation that the City
  3 of Hesperia develop the crime free rental housing program and enact the 2015
  4 Ordinance, including but not limited to identifying all data, information, and sources
  5 compiled, analyzed, and considered in making that decision, all persons involved in
  6 identifying and compiling the data or information or performing the analyses relating
  7 to that decision, and all persons responsible for making that decision.
  8 RESPONSE TO INTERROGATORY NO. 4:
  9            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 10 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 11 “relating to your decision to develop the crime free rental housing program and enact
 12 the 2015 Ordinance” is vague and ambiguous; (c) the Interrogatory lacks foundation
 13 and assumes disputed facts; (d) insofar as the Interrogatory seeks information
 14 protected by the attorney-client privilege and/or the work-product privilege, the
 15 discovery is privileged; and (e) insofar as the Interrogatory requires the production of
 16 documents subject to the deliberative process privilege, the records are privileged.
 17             Subject to and without waiving the foregoing objections, Responding Party
 18 responds as follows: upon information and belief, the crime free rental housing
 19 program was recommended by former Captain Nils Bentsen.                   Defendant further
 20 refers Propounding Party to documents bates stamped COUNTY002375,
 21 COUNTY002376,               CITY     0007,     CITY0012,       CITY000034-CITY000042,
 22 CITY000593, CITY000594, CITY000609, CITY000616, and DEF000682-000683,
 23 as well as Propounding Party’s production consisting of US00000652, US00000651,
 24 US00000650, US00000648 as responsive to this Interrogatory pursuant to FRCP
 25 33(d).
 26 INTERROGATORY NO. 5:
 27            Please describe any verbal or written policies, orders, procedures, training,
 28
      01071.0047/675358.2 EDG
                                                   -7-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S                 DEPARTMENT RESPONSE
                                                                                  Page 457 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 458 of 746 Page ID
                                   #:866



  1 instructions, guidance, memoranda, limitations to discretion, or other documents that
  2 the City and/or the County provided to you, or that you provided to the City and/or the
  3 County, regarding implementation or enforcement of the crime free rental housing
  4 program. To the extent any of these changed over time, please describe all changes
  5 and provide the date each change occurred.
  6 RESPONSE TO INTERROGATORY NO. 5:
  7            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
  8 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
  9 the Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the
 10 Interrogatory seeks information protected by the attorney-client privilege and/or the
 11 work-product privilege, the discovery is privileged; and (d) insofar as the
 12 Interrogatory requires the production of documents subject to the deliberative process
 13 privilege, the records are privileged.
 14            Subject to and without waiving the foregoing objections, Responding Party
 15 responds as follows: upon information and belief, no “verbal or written policies,
 16 orders, procedures, training, instructions, guidance, memoranda, limitations to
 17 discretion, or other documents” were given to the City and/or the County responsive
 18 to this Interrogatory. Defendant further refers Propounding Party to documents bates
 19 stamped           CITY      0007,   DEF000682-000683,     CITY0012,       COUNTY002363-
 20 COUNTY002417, and COUNTY009136-COUNTY009168 as responsive to this
 21 Interrogatory pursuant to FRCP 33(d).
 22 INTERROGATORY NO. 6:
 23            Please describe specifically all ways that persons enforcing the crime free rental
 24 housing program learn or have learned about arrests, calls for service, and other
 25 police involvement related to properties in Hesperia, including but not limited to
 26 identifying all persons or sources consulted, to include all data systems used or
 27 accessed.
 28 / / /
      01071.0047/675358.2 EDG
                                                   -8-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S                 DEPARTMENT RESPONSE
                                                                                  Page 458 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 459 of 746 Page ID
                                   #:867



  1 RESPONSE TO INTERROGATORY NO. 6:
  2        Objection. Responding Party objects on the grounds that: (a) the Interrogatory
  3 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
  4 the Interrogatory seeks discovery that is not reasonably calculated to lead to
  5 admissible evidence; (c) it is overbroad and disproportionate violating FRCP
  6 26(b)(1); (d) “persons enforcing the crime free rental housing program” and “all
  7 ways…that persons…learn or have learned” are vague and ambiguous; (e) “other
  8 police involvement related to properties in Hesperia” is vague and ambiguous; and (f)
  9 the Interrogatory lacks foundation and assumes disputed facts.
 10        Subject to and without waiving the foregoing objections, Responding Party
 11 responds as follows: upon information and belief, Defendant does not “learn about
 12 arrests, calls for service, and other police involvement related to properties in
 13 Hesperia” in one specific manner.        Information regarding tenant properties is
 14 primarily reported by community members. Defendant does not cross-reference or
 15 specifically check “arrests, calls for service, and other police involvement related to
 16 properties in Hesperia” in connection with whether the property is owner-occupied or
 17 a rental property.
 18 INTERROGATORY NO. 7:
 19        Please describe specifically all ways that you determine or have determined
 20 whether arrests, calls for service, and other police involvement implicate or have
 21 implicated the crime free rental housing program, including but not limited to
 22 identifying all persons or sources consulted, to include all data systems used or
 23 accessed.
 24 RESPONSE TO INTERROGATORY NO. 7:
 25        Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 26 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 27 the Interrogatory seeks discovery that is not reasonably calculated to lead to
 28 admissible evidence; (c) it is overbroad and disproportionate violating FRCP
    01071.0047/675358.2 EDG
                                          -9-             Case No. 5:19-cv-02298 AB(SPx)
                                                                           Ex 19
      DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT RESPONSE
                                                                 Page 459 TO
        PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 460 of 746 Page ID
                                   #:868



  1 26(b)(1); (d) “all ways…that you determine or have determined” and “implicate or
  2 have implicated the crime free rental housing program” are vague and ambiguous; (e)
  3 and (f) the Interrogatory lacks foundation and assumes disputed facts.
  4            Subject to and without waiving the foregoing objections, Responding Party
  5 responds as follows: upon information and belief, Defendant does not cross-reference
  6 or check “whether arrests, calls for service, and other police involvement” implicate
  7 the Crime Free Ordinance. Defendant may come to “determine” the status of a rental
  8 property under the Ordinance upon an incident at or investigation of a specific
  9 property unrelated to its enforcement, including through police officers’ patrol of
 10 neighborhoods in the normal course of business. Defendant may also come to
 11 “determine” the status of a rental property through communications with rental
 12 property owners, management companies, or other third parties about the Ordinance
 13 including registration, tenant screenings, or other information provided when
 14 requested of Defendant.
 15 INTERROGATORY NO. 8:
 16            Please describe all verbal or written policies, orders, procedures, training,
 17 instructions, guidance, memoranda, or other documents listing or describing
 18 circumstances under which an arrest, call for service, or other police activity
 19 implicate or have implicated the crime free rental housing program. To the extent any
 20 of these changed over time, please describe all changes and provide the date each
 21 change occurred.
 22 RESPONSE TO INTERROGATORY NO. 8:
 23            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 24 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 25 the Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the
 26 Interrogatory seeks information protected by the attorney-client privilege and/or the
 27 work-product privilege, the discovery is privileged; and (d) insofar as the
 28
      01071.0047/675358.2 EDG
                                                  -10-               Case No. 5:19-cv-02298 AB(SPx)
                                                                                      Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S                 DEPARTMENT RESPONSE
                                                                                  Page 460 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 461 of 746 Page ID
                                   #:869



  1 Interrogatory requires the production of documents subject to the deliberative process
  2 privilege, the records are privileged.
  3         Subject to and without waiving the foregoing objections, Responding Party
  4 responds as follows: Defendant refers Propounding Party to documents bates stamped
  5 CITY 0007, DEF000682-000683, CITY0012, COUNTY002363-COUNTY002417,
  6 and COUNTY009136-COUNTY009168 as responsive to this Interrogatory pursuant
  7 to FRCP 33(d).
  8 INTERROGATORY NO. 9:
  9         Please describe specifically all ways that persons enforcing the crime free rental
 10 housing program determine or have determined whether a tenant had “previously
 11 violated rules of the Crime Free Rental Housing Program” when completing a tenant
 12 screening under the crime free rental housing program, including but not limited to
 13 identifying all sources consulted, to include all data systems used or accessed; all facts
 14 and/or factors that would result in determining a tenant had “previously violated rules
 15 of the Crime Free Rental Housing Program”; and all arrests, charges, convictions, or
 16 crimes that would not result in determining a tenant “previously violated rules of the
 17 Crime Free Rental Housing Program.”
 18 RESPONSE TO INTERROGATORY NO. 9:
 19         Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 20 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 21 “all ways that persons…determine or have determined” is vague and ambiguous; and
 22 (c) the Interrogatory lacks foundation and assumes disputed facts.
 23         Subject to and without waiving the foregoing objections, Responding Party
 24 responds as follows: Defendant only issues citations to rental property owners and
 25 management companies and only for violations of the registration requirement
 26 pursuant to the effective Ordinance. Defendant does not issue citations to tenants nor
 27 “determine” if s/he has violated the Ordinance. Upon request of a rental property
 28 owner or manager, Defendant provides a screening service to provide basic publicly
    01071.0047/675358.2 EDG
                                         -11-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                               Ex 19
      DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT RESPONSE
                                                                 Page 461 TO
        PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 462 of 746 Page ID
                                   #:870



  1 available information concerning a prospective tenant. Defendant may access CLETS
  2 and Jail Information Management System to screen potential tenants.
  3 INTERROGATORY NO. 10:
  4            Please describe how you have determined, and currently determine, whether
  5 and when to levy or to waive fines under the crime free rental housing program,
  6 including identifying which persons(s) made the determinations, the period in which
  7 those person(s) determinations, describing what factors were used to make such
  8 determinations and how use of such factors changed over time, and describing
  9 whether the consideration of such factors was documented and, if so, identifying the
 10 document(s).
 11 RESPONSE TO INTERROGATORY NO. 10:
 12             Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 13 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 14 the Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the
 15 Interrogatory seeks information protected by the attorney-client privilege and/or the
 16 work-product privilege, the discovery is privileged; (d) insofar as the Interrogatory
 17 requires the production of documents subject to the deliberative process privilege, the
 18 records are privileged; and (e) it is overbroad and disproportionate violating FRCP
 19 26(b)(1).
 20            Subject to and without waiving the foregoing objections, Responding Party
 21 responds as follows: after Defendant sends correspondence to a rental property owner
 22 or manager and issues a citation under the Ordinance, it does not take any further
 23 enforcement action. Defendant does not decide “whether and when to levy or to
 24 waive fines under the crime free rental housing program…”
 25 INTERROGATORY NO. 11:
 26            Please identify all property owners, property managers, or property
 27 management companies you believe or believed at any time had failed to, or are
 28
      01071.0047/675358.2 EDG
                                                 -12-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                    Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S               DEPARTMENT RESPONSE
                                                                                Page 462 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 463 of 746 Page ID
                                   #:871



  1 failing or have failed to, comply with the crime free rental housing program, and
  2 identify the specific type of non-compliance for each individual or entity.
  3 RESPONSE TO INTERROGATORY NO. 11:
  4            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
  5 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
  6 the Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
  7 disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records that
  8 are not in the control or custody of Responding Party.
  9            Subject to and without waiving the foregoing objections, Responding Party
 10 responds as follows: Defendant refers Propounding Party to documents bates stamped
 11 CITY00001102-1126 and DEF000937-974 as responsive to this Interrogatory
 12 pursuant to FRCP 33(d).             Defendant further refers Propounding Party to
 13 COUNTY006582 and COUNTY006565 pursuant to FRCP 33(d).
 14 INTERROGATORY NO. 12:
 15            For each individual or entity listed in your response to Interrogatory No. 11,
 16 please identify any and all other property owners, property managers, property
 17 management companies, residents, or tenants that you have notified, or plan to notify,
 18 about that individual’s or entity’s non-compliance.
 19 RESPONSE TO INTERROGATORY NO. 12:
 20            Objection. Responding Party objects on the grounds that: (a) the Interrogatory
 21 is compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
 22 the Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
 23 disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records that
 24 are not in the control or custody of Responding Party.
 25            Subject to and without waiving the foregoing objections, Responding Party
 26 responds as follows: Defendant refers Propounding Party to documents bates stamped
 27 CITY00001102-1126 and DEF000937-974 as responsive to this Interrogatory
 28
      01071.0047/675358.2 EDG
                                                -13-              Case No. 5:19-cv-02298 AB(SPx)
                                                                                   Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S              DEPARTMENT RESPONSE
                                                                               Page 463 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 464 of 746 Page ID
                                   #:872



  1 pursuant to FRCP 33(d). Defendant further refers Propounding Party to
  2 COUNTY006582 and COUNTY006565 pursuant to FRCP 33(d).
  3
  4 DATED: November 30, 2020          ALESHIRE & WYNDER, LLP
                                      ERIC L. DUNN
  5
                                      STEPHEN R. ONSTOT
  6                                   D. DENNIS LA
                                      BRADEN J. HOLLY
  7
                                      ERIKA D GREEN
  8
  9
 10                                   By: /s/ Erika D. Green
 11                                       ERIKA D. GREEN
                                          Attorneys for CITY OF HESPERIA,
 12                                       COUNTY OF SAN BERNARDINO, and
 13                                       SAN BERNARDINO COUNTY
                                          SHERIFF’S DEPARTMENT
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/675358.2 EDG
                                         -14-             Case No. 5:19-cv-02298 AB(SPx)
                                                                           Ex 19
       DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S      DEPARTMENT RESPONSE
                                                                       Page 464 TO
         PLAINTIFF UNITED STATES OF AMERICA’S FIRST SET OF INTERROGATORIES
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 465 of 746 Page ID
                                   #:873




                                                                       Ex. 19
                                                                     Page 465
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 466 of 746 Page ID
                                   #:874



  1                                 PROOF OF SERVICE
  2     UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
         SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
  3                           DEPARTMENT
                           Case No. 5:19-cv-02298
  4
      STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
  5
           At the time of service, I was over 18 years of age and not a party to this action.
  6 I am employed in the County of Riverside, State of California. My business address
    is 3880 Lemon Street, Suite 520, Riverside, CA 92501.
  7
           On November 30, 2020, I served true copies of the following document(s)
  8 described as DEFENDANT SAN BERNARDINO COUNTY SHERIFF’S
    DEPARTMENT RESPONSES TO PLAINTIFF UNITED STATES OF
  9 AMERICA’S FIRST SET OF INTERROGATORIES on the interested parties in
    this action as follows:
 10
           BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
 11 document(s) to be sent from e-mail address smcleod@awattorneys.com to the persons
    at the e-mail addresses listed in the Service List. I did not receive, within a reasonable
 12 time after the transmission, any electronic message or other indication that the
    transmission was unsuccessful.
 13
           I declare under penalty of perjury under the laws of the United States of
 14 America that the foregoing is true and correct and that I am employed in the office of
    a member of the bar of this Court at whose direction the service was made.
 15
           Executed on November 30, 2020, at Riverside, California.
 16
 17
 18                                              Sandra D McLeod
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                     Ex. 19
      01071.0047/675358.2 EDG
                                                -1-                 Case No. 5:19-cv-02298 AB(SPx)
                                                                                 Page 466
                                       PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 467 of 746 Page ID
                                   #:875



  1    WILLIAM P. BAR                               Attorneys for Plaintiff
       Attorney General                             United States of America
  2    ERIC S. DREIBAND
       Assistant Attorney General
  3    SAMEENA SHINA MAJEED
       Chief, Housing and Civil Enforcement Section
  4    R. TAMAR HAGLER
       Deputy Chief, Housing and Civil Enforcement
  5    Section
       MEGAN K. WHYTE DE VASQUEZ
  6    MICHELLE A. MCLEOD
       CHRISTOPHER D. BELEN
  7    Trial Attorneys
              U.S. Department of Justice
  8           Civil Rights Division
              Housing and Civil Enforcement Section
  9           950 Pennsylvania Ave., NW – 4CON
              Washington, D.C. 20530
 10           Telephone: (202) 514-4713
              Facsimile: (202) 514-1116
 11    Email: Megal.Whyte.de.Vasquez@usdoj.gov
       Email: michelle.mcleod@usdoj.gov
 12    Email: christopher.belen@usdoj.gov
 13
       NICOLA T. HANNA
 14    United Sates Attorney
       DAVID M. HARRIS
 15    Chief, Civil Division
       KAREN P. RUCKERT
 16    Chief, Civil Rights Section, Civil Division
       MATTHEW NICKELL
 17    Assistant United States Attorney
       KATHERINE M. HIKIDA
 18    Civil Rights Section
             Federal Building, Suite 7516
 19          300 North Los Angeles Street
             Los Angeles, California 90012
 20          Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
 21    Email: Matthew.Nickell@usdoj.gov
       Email: katherine.hikida@usdoj.gov
 22
 23
 24
 25
 26
 27
 28
                                                                             Ex. 19
      01071.0047/675358.2 EDG
                                               -2-          Case No. 5:19-cv-02298 AB(SPx)
                                                                         Page 467
                                      PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 468 of 746 Page ID
                                   #:876
                                                              U.S. Department of Justice


  United States Attorney’s Office                               Civil Rights Division
  Central District of California                                Housing and Civil Enforcement Section
  U.S. Mail     Federal Building, Suite 7516                    U.S. Mail     950 Pennsylvania Avenue, NW - 4CON
               300 North Los Angeles Street                                   Washington, DC 20530
               Los Angeles, CA, 90012                           Overnight     150 M Street, NE
  Telephone     (213) 894-8805                                                Washington, DC 20002
  Facsimile     (213) 894-7819                                  Telephone (202) 514-4713
                                                                Facsimile (202) 514-1116



                                                                October 30, 2020


VIA ELECTRONIC MAIL ONLY

Mr. Stephen R. Onstot, Esq.
Ms. Erika D. Green, Esq.
Mr. Braden J. Holly, Esq.
Aleshire & Wynder, LLP
3800 Lemon Street, Suite 550
Riverside, California 92501
sonstot@awattorneys.com
egreen@awattorneys.com
bholly@awattorneys.com

         Re: United States v. City of Hesperia, et al., Case No. 5:19-CV-2298 AB (SPx)

Dear Counsel:

        We are writing in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule
37-1 to address significant deficiencies in Defendant San Bernardino County’s objections and
responses to the United States’ First Set of Requests for Production of Documents (“Requests”).1
As part of our good-faith effort to confer and resolve these discovery issues without court
intervention, we outline below the deficiencies in the County’s responses.

    I. Improper Form of Production

       First, we address the format of the documents the County produced, which is inconsistent
with both the form of production requested by the United States and the requirements of Federal

         1
           This letter also serves to address the deficiencies in Defendant San Bernardino County Sheriff’s
Department’s responses. In response to each of the Requests, the Sheriff’s Department stated “[b]ecause the
Sheriff’s Department and County of San Bernardino are essentially the same entity and the requests for production
to each entity are identical, to avoid redundancy the Sheriff’s Department refers Propounding Party to the County of
San Bernardino’s response to this request, which includes Sheriff Department-specific information, where
appropriate.” This should not be construed as an acquiescence to the County’s position that the Sheriff’s
Department and the County “are essentially the same entity.” The United States continues to dispute this position.


                                                                                                              Ex. 20
                                                                                                            Page 468
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 469 of 746 Page ID
                                   #:877



Rule of Civil Procedure 34. The United States requested that responsive documents be produced
“in accordance with Attachment A” which detailed, among other things, that the County produce
electronically-stored information (“ESI”) and hard copy paper documents in an industry-standard
load-ready format—image files plus cross-referenced extracted text and metadata—for many
data types, produce other identified data types in native electronic file format, and meet-and-
confer before production of remaining file types that require additional, technical discussion.
See Requests, Attachment A.2

         The County did not produce responsive documents in the format specified by
Attachment A. Of the 28,898 documents produced by the County, only 668 were produced in
native format. The remaining documents were produced as PDFs, including converted Word
documents and e-mail files, which essentially removed all of the documents’ metadata. The
County provided no justification and stated only that it “objects [to the form of production
requested by the United States] to the extent that the requests seek production of documentation
or conversion into a file format which goes beyond what’s required by the Federal Rules of Civil
Procedure.” San Bernardino County’s Responses to United States’ First Set of Requests for
Production (“County’s Responses”) at p. 5. As you know, Federal Rule of Civil Procedure 34(b)
“permits the requesting party to designate the form or forms in which it wants electronically
stored information produced.” Fed. R. Civ. P. 34(b) advisory committee’s note (2006). And
while Rule 34 allows the responding party to object to the form that the requesting party
specifies, it must do so with particularity: stating why it cannot produce the information in the
requested format and proposing an alternative format, which must comply with Rule 34’s
requirements. Fed. R. Civ. P. 34(b)(2)(D). The County did not object with any specificity, it did
not specify an alternative form of production, and it produced many of the files in an altered
and/or degraded form compared to how the information was ordinarily maintained. The County
cannot simply ignore the United States’ requested format and produce in an unstated, degraded
format of its own choosing. Morgan Hill Concerned Parents Assoc. v. Cal. Dep’t of Educ., No.
2:11-cv-3471, 2017 WL 445722, at *5 (E.D. Cal. Feb. 2, 2017).

        Additionally, the County failed to produce responsive documents in a manner “required
by the Federal Rules of Civil Procedure” as stated in its responses. County’s Responses at p. 5.
At a minimum, the County is required to produce ESI in the form it is “ordinarily maintained” or
in a reasonably usable form, Fed. R. Civ. P. 34(b)(2)(E), which would be the ESI’s native file
format (defined as the electronic format in which such documents are ordinarily created, viewed,
modified and maintained) and in a manner that preserves all metadata. As outlined above, the
County’s production does not meet these minimum requirements. The County’s production in
response to Request No. 7 is one of many examples: a 111-page PDF named “training materials”
by some unknown person at an unknown time, yet it appears to include more than 50 discrete
documents and files, many different types of ESI (converted and combined into the single PDF,
removing any metadata), and no way to discern the relation, if any, between the formerly
separate documents. The County’s failure to adequately specify its objection and its limitations
(if any), and failure to state an alternative form of production deprives the United States of
understanding the full extent of what information and/or usability was lost. Therefore, we

        2
          The United States made several requests as to its preferred form of production. The complete list, which
was wholly ignored by the County, can be found in Attachment A of the Requests. See Requests, Attachment A.


                                                        2
                                                                                                          Ex. 20
                                                                                                        Page 469
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 470 of 746 Page ID
                                   #:878



request that the County reproduce documents that it previously produced as aggregated into
large, single PDFs, curing that problem by producing documents separately (i.e., “as ordinarily
maintained”) and in a way that does not destroy or obscure document unitization and/or
relationships among documents. Also, we request that the County reproduce all documents that
it converted from native formats into PDF files, either in accordance with Attachment A or in
their native formats. If the County is unable to comply with Attachment A, it must state why
with specificity and propose an alternative form in order to allow the parties to engage in a
dialogue, minimize disagreements, and hopefully come to an agreement as to the form of
production.3 Morgan Hill Concerned Parents Assoc., 2017 WL 445722, at *3.

    II. Use of Boilerplate Objections

         Second, the County asserted improper boilerplate objections in two different ways. At
the beginning of its responses, the County asserted “general objections” without any identified
connection to a particular Request and without any of the specificity required by the Federal
Rules of Civil Procedure. This is insufficient and/or improper, especially given the 2015
amendments to the Federal Rules. E.g., Infanzon v. Allstate Ins. Co., 335 F.R.D. 305, 311 (C.D.
Cal. 2020); Pangborn v. L.A. Cnty. Deputy Sheriffs Lieutenant Baudino, No. CV 15-6812 AB
(JC), 2018 WL 6265055, at *3 (C.D. Cal. 2018) (“[D]efendants’ general objections (contained in
their ‘Preliminary Statement(s)’ which have been incorporated into all of the discovery responses
in issue) are overruled because such general and boilerplate objections are improper. Such
general objections do not explain or analyze on an individualized basis, why each particular
discovery request is objectionable, and thus are inadequate.”) (internal citation omitted). The
“general objections” even go so far as to say that the “specific objections” are “provided out of
an abundance of caution,” and that the “general objections” govern because they cannot be
deemed to be modified or limited by the “specific objections.” That incorrectly turns Rule 34 on
its head. In addition to their lack of specificity, “general objections” 1, 2, 3, and 5 all hinge on
conditional phrases such as “insofar as” and “to the extent that.” That practice has been
criticized widely, and the 2015 amendments to Rule 34 aimed to stop the use of that obstructive
practice by requiring parties to state and support their specific, known objections, and also to
state what responsive information they are withholding or what they are not searching for based
on their objections. See Fed. R. Civ. P. 34 advisory committee’s note (2015).

        3
            Since serving the Requests on April 23, 2020, and in the two intervening months until the County was
required to respond on June 26, the United States emailed counsel on at least seven occasions asking to discuss the
United States’ production specifications and the County’s data systems. See Emails from Counsel for the United
States to Counsel for the County (May 15, 2020, May 21, 2020, June 2, 2020, June 3, 2020, June 11, 2020, June 16,
2020, and June 23, 2020). These requests were largely ignored, despite the Federal Rules’ encouragement of
cooperation, discussion, and early engagement on these types of issues. E.g., Fed. R. Civ. P. 34 advisory
committee’s note 2006; id. advisory committee’s note (2015). On the two occasions that we were able to confer,
counsel was generally unprepared to discuss any specifics about the County’s data systems. We sent you a draft
proposed ESI stipulation that addressed, in part, production formats, in a further attempt to avoid unnecessary
disputes during discovery, and we asked repeatedly for your feedback and any edits you had. When we did not
receive any redlines from you, we incorporated what you said during the two conversations we did have and, on
June 25, 2020, we sent an updated draft to you. We followed-up again on July 23, 2020. As of today, we still have
not heard anything further from you about alternative production specifications or any edits to the proposed ESI
stipulation. In any future discussions about the United States’ production preferences and the County’s data
systems, we again request that counsel make available someone from the County who is familiar with these systems
to facilitate the expedient production of discoverable information.

                                                         3
                                                                                                           Ex. 20
                                                                                                         Page 470
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 471 of 746 Page ID
                                   #:879



        But even where the County objected to individual Requests, it nonetheless improperly
used boilerplate, unspecific language in response to twenty-three of the United States’ document
Requests, including that the Requests are “unduly burdensome,” “overbroad,” “vague,”
“nonproportional to the needs of the case,” or “irrelevant.” Ann Chae v. SLM Corp., No. CV-07-
2319, 2008 WL 11343020, at *3 (C.D. Cal. Feb. 22, 2018) (“Generally, there is no merit to
defendants’ general or boilerplate objections of ‘vague, overbroad [and] unduly burdensome,’
and the Court disapproves of them.” (quoting A. Farber & Partners, Inc. v. Garber, 234 F.R.D.
186, 1888 (C.D. Cal. 2006))). These conclusory objections are not sufficiently specific to
demonstrate why the requested discovery is objectionable, and the County must detail how each
Request is burdensome, overbroad, vague, nonproportional to the needs of the case, or irrelevant
and support those statements with evidence showing the exact nature of the burden. Fed. R. Civ.
P. 34 advisory committee’s note (2015) (“Rule 34(b)(2)(B) is amended to require that objections
to Rule 34 requests be stated with specificity.”); Fed. R. Civ. P. 26 advisory committee’s note
(2015) (“Nor is the [2015] change [to the Rule] intended to permit the opposing party to refuse
discovery simply by making a boilerplate objection that it is not proportional.”); Polaris
Innovations Ltd. v. Kingston Tech. Co., Inc. No. CV-16-300, 2017 WL 3275615, at *6-7 (C.D.
Cal. Feb. 14, 2017) (“[Defendant’s] assertion of undue burden and lack of proportionality,
without more, are insufficient under FRCP 26.”); Blagman v. Apple Inc., No. CV-13-8496, 2014
WL 12607841, at *3 (C.D. Cal. Jan. 6, 2014) (“For a burdensomeness argument to be
sufficiently specific to prevail, it must be based on affidavits or other evidence showing the exact
nature of the burden.”) (citations omitted); Garber, 234 F.R.D. at 188 (noting that general or
boilerplate objections must be supported); Ramirez v. County of Los Angeles, et al., 231 F.R.D.
407, 409 (C.D. Cal. 2005) (rejecting boilerplate objections as “too general to merit
consideration” and deeming them waived). Additionally, the County must also state whether any
responsive documents are being withheld based on its objections. Fed. R. Civ. P. 34(b)(2(C);
Grodzitsky v. Am. Honda Motor Co., Inc., No. CV-12-1142, 2017 WL 2616917, at *3 (C.D. Cal.
June 13, 2017) (“The 2015 Amendment to Rule 34(b)(2)(C) requires the responding party to
state whether any responsive materials are being withheld on the basis of a stated objection.”).

        Accordingly, we request that the County withdraw its boilerplate objections and provide
full and complete responses to Request for Production Nos. 1, 2, 3, 6, 7, 9, 10, 11, 12, 13, 14, 15,
16, 22, 28, 30, 32, 36, 37, 38, 39, and 40 or (1) state the grounds for its objections with
specificity and supporting evidence and (2) state whether any responsive materials are being
withheld on the basis of the objections.

   III. Deficient Privilege Log

        Third, the County’s privilege log fails to provide even the minimal information necessary
to assess the privileges or immunities asserted. Under the Federal Rules, the County’s privilege
log must set forth facts sufficient to establish each element of the privilege or immunity that is
claimed, so that the United States and the Court can make an independent determination as to
their applicability. Fed. R. Civ. P. 26(b)(5)(A)(ii); In re Syncor ERISA Litig., 229 F.R.D. 636,
644 (C.D. Cal. July 2005). “[T]he requisite detail for inclusion in a privilege log consists of [1] a
description of responsive material withheld, [2] the identity and position of its author, [3] the
date it was written, [4] the identity and position of all addressees and recipients, [5] the material's
present location, [6] and specific reasons for its being withheld, including the privilege invoked

                                                  4
                                                                                               Ex. 20
                                                                                             Page 471
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 472 of 746 Page ID
                                   #:880



and grounds thereof.” In re Banc of Cal. Sec. Litig., No. SA-CV-17-00118, 2019 WL 3017676,
at *1 (C.D. Cal. Feb. 11, 2019). The County’s privilege log does not include much of this
information, and—as a result—the United States is unable to assess the claimed privileges or
immunities.

        Likewise, the County has provided no information about whether there are documents
attached to the emails listed in the privilege log. As a result, the United States is unable to
determine whether there are documents containing underlying factual information that would not
be subject to any privilege claims. Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981);
see also O’Connor v. Boeing North Am., Inc., 185 F.R.D. 272, 280 (C.D. Cal. April 1999)
(citations omitted) (requiring email attachments or enclosures to be listed separately); Jones v.
Boeing Co., 163 F.R.D. 15, 18 (D. Kan. 1995) (holding that “a showing of privilege as to each
document” is required).

        In its responses to the Requests, the County also cites a number of other privileges and
immunities as the basis for withholding responsive documents, including “constitutional rights to
privacy,” “official information privilege,” “law enforcement privilege,” “investigatory files
privilege,” and “public interest privileges.” But the County’s privilege log does not include any
documents withheld on those bases.4 Either the language about those privileges in the County’s
responses is inapplicable boilerplate or the privilege log must identify the allegedly privileged
documents. As outlined above, the Federal Rules require the County to record these documents
on a privilege log in a manner sufficient to allow the United States and the Court to determine
the applicability of each claimed privilege or immunity. Fed. R. Civ. P. 26(b)(5)(A)(ii).
Therefore, we request that the County amend its privilege log to (1) include all documents
withheld on the basis of privilege or immunity, (2) provide the information necessary for the
United States and the Court to assess the applicability of the claimed privilege or immunity for
each document withheld, and (3) separately list each attachment or enclosure.

    IV. Evasive or Incomplete Responses

        Fourth, it appears that many of the County’s responses are evasive or incomplete and fail
to provide all of the information responsive to the United States’ Requests. The Federal Rules
and the courts prohibit evasive and incomplete answers and they are treated as a failure to
disclose, answer, or respond. See, e.g., Fed. R. Civ. P. 37(a)(4); Harden v. Darden Rests. Inc.,
No. CV-17-5298, 2019 WL 3021221, at *3 (C.D. Cal. April 18, 2009). It appears that the
County did not conduct a diligent search or make a reasonable effort to obtain responsive
documents, because the County did not provide any documents for 16 of the Requests and
provided incomplete responses to 20 others. See Fed. R. Civ. P. 26(g) (“By signing [a discovery
response or objection], an attorney or party certifies that to the best of the person’s knowledge,
information, and belief formed after a reasonable inquiry…”); Kaur v. Alameida, No. CV-F-05-
276, 2007 WL 1449723, at *2 (E.D. Cal. May 15, 2007) (ordering defendants to conduct an
additional search for responsive documents and reminding defendants and counsel “of their duty


         4
           The County’s privilege log includes 154 entries and each of those entries cites the work product and the
attorney-client privileges. The other privileges cited by the County are not included on this privilege log as required
by the Federal Rules.

                                                          5
                                                                                                              Ex. 20
                                                                                                            Page 472
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 473 of 746 Page ID
                                   #:881



under Rule 34 to conduct a diligent search and reasonable inquiry in effort to obtain responsive
documents”).

          In response to many of the Requests, the County made a passing reference that it would
produce responsive information “within its possession.” That stands out not only because it is
insufficient under the Federal Rules, but also because the County referenced the correct, broader
standard in response to other Requests. The County is responsible to produce all non-privileged
responsive information that is within its “possession, custody, or control.” Fed. R. Civ. P. 34.
Thus, even if a piece of information is not strictly within the County’s “possession,” the County
is still responsible to search for and produce non-privileged responsive information within its
“custody” or its “control.” “Control” for this purpose includes “the legal right to obtain
documents upon demand.” In re Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999). “Thus,
a party responding to a Rule 34 production request is under an affirmative duty to seek that
information reasonably available to it from its employees, agents, or others subject to its
control.” Hill v. Eddie Bauer, 242 F.R.D. 556, 560 (C.D. Cal. 2007) (internal quotations and
citations omitted). If the County limited its search and would-be production to a narrower
selection of content within its “possession” only, then the County must supplement its production
to satisfy its obligations under Rules 26 and 34.

        Additionally, the United States requested responsive documents from January 1, 2014 to
the present. Requests at p. 4. The County failed to produce any documents dated later than 2017
for 39 of the 41 Requests.

       The County provides no objections and fails to cite any privilege that would justify its
materially incomplete responses, which include:

       1. Request for Production No. 1

      This Request seeks the County’s “organizational chart(s), including position titles and
names of individuals who occupied them at any time, from January 1, 2014 to the present.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and seeks
documentation that is not relevant to the claims in this matter or proportional to the needs of the
case,” but the County did not say it was withholding any documents on the basis of this
objection. County’s Responses at p. 6. The County stated that it would provide documents
responsive to this Request, but none were provided in the County’s production. The County also
failed to specify a reasonable time after its production deadline when it would produce the
responsive information. See Fed. R. Civ. P. 34(b)(2)(B).

               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of overbreadth, relevance, and proportionality. This request is
not overbroad. The organizational structure of the County, which would include persons

                                                 6
                                                                                            Ex. 20
                                                                                          Page 473
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 474 of 746 Page ID
                                   #:882



employed by the County during the time period when the challenged ordinances were created,
enacted, and enforced is plainly relevant to this litigation. Hill v. Asset Acceptance, LLC, No.
13-CV-1718, 2014 WL 3014945, at *14 (S.D. Cal. July 3, 2014) (ordering defendant to produce
all of its organizational charts because the request was relevant and appropriate). Further,
“[d]iscovery is not limited to issues raised by the pleadings, for discovery itself is designed to
help define and clarify the issues. Nor is discovery limited to the merits of a case, for a variety
of fact-oriented issues may arise during litigation that are not related to the merits.” Butler v.
Riverside County, No. CV-14-1616, 2016 WL 11525311, at *2 (C.D. Cal. March 16, 2016)
(citations omitted). Thus, the County cannot unilaterally limit the discovery sought in this
litigation based on its narrow and incorrect interpretation of what is relevant. And the County
cannot merely state that the Request “is not…proportional to the needs of the case.” Without
sufficient support, the County’s assertion of lack of proportionality is improper. The United
States requests that the County withdraw its boilerplate objections and provide full and complete
responses to this Request, or else (1) state the grounds for its objections with specificity and
supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

        Moreover, the County said that it would produce “copies of all documents within its
possession that is [sic] responsive to” Request No. 1, but the County failed to do so. The County
also failed to meet Rule 34’s requirement to specify in its responses a “reasonable time” after the
deadline when it would produce this responsive information. The production deadline passed
more than two months ago, and any unstated “reasonable time” has passed.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       2. Request for Production No. 2

       This Request seeks “[r]osters for all employees at the Hesperia station of the Sheriff’s
Department including all position titles and names of individuals who occupied them at any time
from January 1, 2014 to the present.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and unduly
burdensome because this request seeks the production of documents that are irrelevant to the
claims and/or defenses in this matter, nonproportional to the needs of the case, and seeks
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions.” County’s Responses at pp. 6-7. In support of its objection,
the County stated that “the request seeks six years of rosters for which there is a daily sheet for
every shift amounting to the production of thousands of documents….” Id. The County did not
provide any documents in response to this Request. The County’s response indicates—but does
not say explicitly—that it was withholding responsive information (“daily sheets for each shift”)
on the basis of its objection(s).




                                                 7
                                                                                            Ex. 20
                                                                                          Page 474
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 475 of 746 Page ID
                                   #:883



               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of overbreadth, burdensomeness, and proportionality.

         This Request is simple and straightforward, and it is not overbroad. Hesperia station
employees provide police services to the City of Hesperia, and their duties include police
services related to the crime-free rental housing program. Their identities are plainly relevant to
this litigation, and that relevance is what any alleged burden must be weighed against. This
Request does not seek six years of daily shift logs, but rather seeks documents showing the
names and titles of persons working at the Hesperia station since January 1, 2014. We do not
believe that the “daily sheets” are the only source for responsive information (e.g., personnel
records, public information resources about staff at the Hesperia station), and we are available to
discuss possible alternatives. If it is more convenient for the County to create a document with
this information, the United States will accept that, otherwise the County is required to provide
the information as it exists. Simply because the responsive documents are voluminous does not
make producing them unduly burdensome. Alexander v. Rizzo, 50 F.R.D. 374, 376 (E.D. Pa.
1970) (discovery ordered to proceed in civil rights case against city police department where
information sought was obviously necessary, even though defendants asserted that completion
would require hundreds of employees to spend many years of man hours). Without more, the
County’s assertion of “extreme” burden or lack of proportionality is insufficiently supported.
The United States requests that the County withdraw its boilerplate objections and provide full
and complete responses to this Request, or else (1) state the grounds for its objections with
specificity and supporting evidence and (2) state whether any responsive materials are being
withheld on the basis of the objections.

        Additionally, the County’s assertion that this Request “seeks documents that violate a
third party’s constitutional rights to privacy afforded by the United States and California
Constitutions” is misplaced. County’s Responses at pp. 6-7. First, it is unclear what
constitutional right would allow the County to conceal in this litigation who has worked on its
behalf at the Hesperia station during the requested time period, and the County’s boilerplate
assertion provides no support for this claim. Second, courts have consistently held that “for a
federal civil rights case, federal law controls the issues of privilege and privacy rights.” Curtin v.
County of Orange, No. SA-CV-16591, 2017 WL 5593025, at *2 (C.D. Cal. Mar. 13, 2017);
Keith H. v. Long Beach Unified Sch. Dist., 228 F.R.D. 652, 657 (C.D. Cal. 2005) (“[D]efendants
primarily object to plaintiff's document requests by claiming third party privacy rights under the
California Constitution, California statutes and California law. However, such reliance is
misplaced since plaintiff's claims are under federal law and, as discussed above, federal common
law privileges apply.”).

        Under federal law, privacy interests may be considered, but they “must be evaluated
against the backdrop of the strong public interest in uncovering civil rights violations.” Keith H.,
228 F.R.D. at 657 (quoting Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995). In
balancing these interests, “great weight . . . is afforded to federal civil rights laws.” Soto, 162
F.R.D. at 617. The federal right to privacy protects an individual’s reasonable expectation of
privacy against a “serious invasion.” Mintz v. Mark Bartelstein & Ass’n, Inc., 906 F. Supp. 3d
1017, 1032 (C.D. Cal. 2012); see also In re Facebook, Inc. Internet Tracking Litig., 956 F.3d
                                                  8
                                                                                              Ex. 20
                                                                                            Page 475
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 476 of 746 Page ID
                                   #:884



589, 606 (9th Cir. 2020) (“Actionable invasions of privacy must be highly offensive to a
reasonable person, and sufficiently serious and unwarranted so as to constitute an egregious
breach of social norms.”) (internal quotation marks omitted). Providing Hesperia station
employees’ names and position titles in this litigation would not constitute a “serious invasion”
of their privacy and this information is not constitutionally protected. Mintz, 906 F. Supp. 3d at
1032.
        Moreover, even if the County was protecting legitimate privacy interests, the Stipulated
Protective Order in this case specifically provides procedures for the protection of confidential or
sensitive information. See ECF No. 23; Curtin, No. SA-CV-16591, 2017 WL 5593025, at *5
(C.D. Cal. Mar. 13, 2017) (“[T]he protective order previously issued in this case strikes the
appropriate balance between the need for the information and the privacy interests of defendant
or third parties. Defendant’s objections based on privacy concerns are overruled.”); Ragge v.
MCA/Universal Studios, 165 F.R.D. 601, 604 (C.D. Cal. 1995) (ordering defendants to produce
responsive documents containing sensitive or personal information using the procedures set out
in the protective order entered in the case).
       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       3. Request for Production No. 3

       This Request seeks “[r]osters or other documents showing individuals who, at any time
from January 1, 2014 to the present, were assigned to implement or enforce aspects of the
Ordinances, the crime free rental housing program, or the County’s crime free multifamily
housing program for properties in Hesperia.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is vague, ambiguous and facially
overbroad as to “other documents” and to the extent that the request seeks the production of
documents that are irrelevant to claims and/or defenses in this matter, nonproportional to the
needs of the case, subject to attorney client and attorney work-product privileges, and documents
that violate a third party’s constitutional rights to privacy afforded by the United States and
California Constitutions.” County’s Responses at pp. 7-8. In support of its objection, the
County stated that “the request seeks six years of rosters for which there is a daily sheet for every
shift amounting to the production of thousands of documents and documents pertaining to
the County’s crime free multifamily housing program which is not at issue in this case and
rendering the request beyond the scope permitted by Rule 26(b).” Id. at 8. The County did not
provide any documents in response to this Request. The County’s response indicated—but does
not say explicitly—that it was withholding responsive information (“daily sheets for each shift”)
on the basis of its objection(s).

               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of vagueness, ambiguity, overbreadth, and proportionality.
This Request contains no vague or ambiguous language. Its meaning is clear. The County
                                                 9
                                                                                             Ex. 20
                                                                                           Page 476
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 477 of 746 Page ID
                                   #:885



cannot “conjure up ambiguity where there is none.” Gibson Brands Inc. v. John Hornby Skewes
& Co., No. CV-14-0609, 2015 WL 12681376, at *2 (C.D. Cal. July 20, 2015). To the extent the
County does not understand the phrase “other documents,” it must “explain its understanding of
the allegedly vague and ambiguous terms or phrases and explicitly state that its answer is based
on that understanding.” Heller v. City of Dallas, 303 F.R.D. 466, 488 (N.D. Tex. 2014). It
cannot simply withhold responsive documents. Id.

        Moreover, the assertion that a request for documents about the County’s crime free
multifamily housing program is overbroad or beyond the scope of Rule 26(b) or disproportionate
is plainly incorrect. This program was in place in Hesperia prior to—and appears to have
provided, in many ways, a blueprint for—the enactment of the City of Hesperia’s crime-free
rental housing program. The County enforced its program through the San Bernardino Sheriff’s
Department, the same entity that enforced the City of Hesperia’s crime free rental housing
program. For those reasons (and others), the County’s program is relevant, but Request No. 4 is
further limited to individuals assigned to implement or enforce the County’s program in
Hesperia. Information about the enforcement of the County’s crime free multifamily housing
program in Hesperia is relevant to the claims and possible defenses in this litigation, which is
clearly permissible under Rule 26. “Discovery is not limited to issues raised by the pleadings,
for discovery itself is designed to help define and clarify the issues. Nor is discovery limited to
the merits of a case, for a variety of fact-oriented issues may arise during litigation that are not
related to the merits.” Butler, 2016 WL 11525311, at *2. Thus, the County cannot unilaterally
limit the discovery sought in this litigation based on its narrow interpretation of what is relevant.
And the County cannot merely state that the Request “is not…proportional to the needs of the
case.” Without sufficient support, the County’s assertion of lack of proportionality is improper.
The United States requests that the County withdraw its boilerplate objections and provide full
and complete responses to this Request, or else (1) state the grounds for its objections with
specificity and supporting evidence and (2) state whether any responsive materials are being
withheld on the basis of the objections.

        Finally, the United States also incorporates its arguments in supra Part III with respect to
the many privileges and immunities the County has asserted in response to this Request. The
United States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted. The United States also incorporates its
arguments above for Request No. 2 with respect to the County’s assertion that this Request seeks
“documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions.” See supra Part IV.2.b.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       4. Request for Production No. 5

        This Request seeks “[a]ll training and workshop materials, including but not limited to
curricula, speaker information and credentials, flyers, notices, advertisements, sign-in sheets,

                                                 10
                                                                                              Ex. 20
                                                                                            Page 477
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 478 of 746 Page ID
                                   #:886



presentation materials (e.g., PowerPoint slides), handouts, audio or video files, and attendance
records related to the crime free rental housing program in Hesperia and/or the County’s crime
free multifamily housing program.”

               (a) County’s Objections and Responses

         The County did not provide any specific objections to this Request and stated that it
would “produce copies of all responsive documents within its possession.” County’s Responses
at p. 9.

               (b) Deficiencies in County’s Response

       The documents produced in response to this Request are materially incomplete. The
County failed to include complete information regarding training and workshop curricula,
speaker information and credentials, sign-in sheets, handouts, audio or video files, and
attendance records related to the crime free rental housing program in Hesperia. The County did
not produce responsive information for the requested time period—January 1, 2014 to the
present. Additionally, the response does not include any information about the County’s crime
free multifamily housing program. This incomplete response is essentially a failure to disclose
and the County could be subject to sanctions by the Court if responsive documents are not
produced. Davis v. L.A. Travelodge W. P’ship, LP, No. CV-08-8279, 2009 WL 5470094, at *2
(C.D. Cal. June 10, 2009).

        Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       5. Request for Production No. 6

       This Request seeks “[a]ll manuals, policies, procedures, or guidance documents related to
law enforcement responses to 911 calls or other calls for service at residential properties in
Hesperia.”

               (a) County’s Objections and Responses

         The County objected on the grounds that the “request is vague, ambiguous and overbroad
as it is unclear what this request seeks with reference to ‘guidance documents,’ and fails to
specify the type of call, and may require the production of documents subject to attorney-client
and attorney work-product privileges. The request is overbroad to the extent that policies and
procedures on how to respond to a call would include every policy, or POST training module in
the County because the request fails to specify what type of 911 call for which documents are
being requested rendering the request beyond the scope permitted by Rule 26(b).” County’s
Responses at pp. 6-7. The County further stated that “[t]his overbroad request also seeks
documents subject to the official information privilege, law enforcement privilege, and
documentation subject to investigatory files privilege, and official confidential information
subject to public interest privileges.” Id. The County did not specify what, if any, documents



                                                11
                                                                                           Ex. 20
                                                                                         Page 478
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 479 of 746 Page ID
                                   #:887



were withheld on the basis of its “overbroad” objection, and the County provided only one
document in response to this Request.

               (b) Deficiencies in County’s Response

        The documents that were produced in response to this Request are materially incomplete.
The County produced only a three-page list of “common call types” that links codes (e.g. W991)
to types of police calls for service (e.g. 911 call from a cellular phone). The County failed to
produce any manuals, policies, procedures, or other guidance documents related to law
enforcement responses to 911 calls or other calls for service at residential properties in Hesperia.
The assertion that the request is overbroad or beyond the scope of Rule 26(b) is plainly incorrect.
The requested documentation is highly relevant because law enforcement response to 911 calls
and calls for service were central to the enactment and enforcement of the City of Hesperia’s
crime-free rental housing program. See Compl. (ECF No. 1) at 8-13; First Am. Compl. (ECF
No. 31) at 9-14. This information is relevant to the claims and possible defenses in this litigation
and discovery on this topic is permissible under the Federal Rule of Civil Procedure 26(b)(1).
The County cannot unilaterally limit the discovery sought in this litigation based on its narrow
interpretation of what is relevant.

         Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections on the basis of vagueness, ambiguity, and overbreadth. This
Request contains no vague or ambiguous language. Its meaning is clear. The County cannot
“conjure up ambiguity where there is none.” Gibson Brands Inc., 2015 WL 12681376, at *2. To
the extent the County does not understand the phrase “guidance documents,” it must “explain its
understanding of the allegedly vague and ambiguous terms or phrases and explicitly state that its
answer is based on that understanding.” Heller, 303 F.R.D. at 488. It cannot simply withhold
responsive documents. Id. Without more information, the County cannot tactically use its
unique understanding and asymmetrical information about the full range of “type[s] of 911
call[s],” “POST training module[s],” and existing “guidance documents” to claim that the
Request as drafted was “vague, ambiguous, and overbroad.”

        The County cannot claim that Request No. 6 is “overbroad” and then not produce the
subset of information that it agrees is appropriate (i.e., not overly broad). Rule 34 requires that a
responding party, even if it objects to the scope of a request, must specify the part that is
objectionable but also “permit inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(B). “Overbroad”
is an objection to the outer boundaries of the request; the County cannot use that objection to
refuse to produce core, responsive materials. “An objection may state that a request is
overbroad, but if the objection recognizes that some part of the request is appropriate the
objection should state the scope that is not overbroad. Examples would be a statement that the
responding party will limit the search to documents or electronically-stored information created
within a given period of time prior to the events in suit, or to specified sources. When there is
such an objection, the statement of what has been withheld can properly identify as matters
‘withheld’ anything beyond the scope of the search specified in the objection.” Fed. R. Civ. P.
24 advisory committee’s note (2015).




                                                 12
                                                                                              Ex. 20
                                                                                            Page 479
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 480 of 746 Page ID
                                   #:888



        Nor can the County argue in good faith that there are not some parts (if not all) of this
Request’s tailored call for “[a]ll manuals, policies, procedures, or guidance documents related to
law enforcement responses to 911 calls or other calls for service at residential properties in
Hesperia” which are relevant to this litigation. Indeed, the County conceded as much by
producing one lone document in response to Request No. 6. The United States requests that the
County withdraw its boilerplate objections and provide full and complete responses to this
Request, or else (1) state the grounds for its objections with specificity and supporting evidence
and (2) state whether any responsive materials are being withheld on the basis of the objections.
If the County is able to demonstrate that producing these documents is unduly burdensome, the
United States remains willing to meet and confer about the appropriate subset of documents
necessary for our review.

       Finally, the United States also incorporates its arguments in supra Part III with respect to
the many privileges and immunities the County has asserted in response to this Request. The
United States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       6. Request for Production No. 7

      This Request seeks “[a]ll manuals, policies, procedures, or guidance documents related to
conducting searches or inspections at residential properties in Hesperia.”

               (a) County’s Objections and Responses

         The County objected on the grounds that the “request is vague, ambiguous and overbroad
as it is unclear what this request seeks with reference to ‘guidance documents,’ and may require
the production of documents subject to attorney-client and attorney work-product privileges.
This request is overbroad in that it seeks documents that are not related to the claims and/or
defenses in this suit rendering the request beyond the scope permitted by Rule 26(b).” County’s
Responses at p. 7. The County further objected that the “overbroad request also seeks
documents subject to the official information privilege, law enforcement privilege, and
documentation subject to investigatory files privilege, and official confidential information
subject to public interest privileges.” Id. The County stated that it would “produce copies of all
responsive documents within its possession, but limited to inspections made pursuant to the
Hesperia Crime Free program.”

               (b) Deficiencies in County’s Response

      The documents produced in response to this Request are materially incomplete. The
County produced the ordinance amended by the City on July 18, 2017, a Crime Prevention
Through Environmental Design inspection form, and a 111-page aggregate PDF that contains a

                                                13
                                                                                            Ex. 20
                                                                                          Page 480
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 481 of 746 Page ID
                                   #:889



number of individual documents, most of which appear to be non-responsive to this Request.
The County failed to produce any manuals, policies, procedures, or guidance documents related
to conducting searches or inspections at residential properties in Hesperia. This incomplete
response is essentially a failure to disclose and the County could be subject to sanctions by the
Court if responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

        Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections on the basis of vagueness, ambiguity, and overbreadth. This
Request contains no vague or ambiguous language. Its meaning is clear. The County cannot
“conjure up ambiguity where there is none.” Gibson Brands Inc., 2015 WL 12681376, at *2. To
the extent the County does not understand the phrase “guidance documents,” it must “explain its
understanding of the allegedly vague and ambiguous terms or phrases and explicitly state that its
answer is based on that understanding.” Heller, 303 F.R.D. at 488. It cannot simply withhold
responsive documents. Id.

        The assertion that the requested documents are overbroad or beyond the scope of Rule
26(b) is plainly incorrect. The United States alleges, inter alia, that the City of Hesperia’s crime-
free rental housing program was enforced in a harsh and arbitrary manner with the intent and
effect of disproportionately evicting African-American and Latino renters, as well as renters who
lived in majority-minority neighborhoods. See Compl. at 14-16; First Am. Compl. at 14-16.
This enforcement included searches or inspections at residential properties in Hesperia.
Information on how these searches or inspections were supposed to occur is relevant to the
claims and possible defenses in this litigation, which is clearly permissible under Rule 26. Fed.
R. Civ. P. 26(b)(1). Moreover, “[d]iscovery is not limited to issues raised by the pleadings, for
discovery itself is designed to help define and clarify the issues. Nor is discovery limited to the
merits of a case, for a variety of fact-oriented issues may arise during litigation that are not
related to the merits.” Butler, 2016 WL 11525311, at *2. Thus, the County cannot unilaterally
limit the discovery sought in this litigation based on its narrow interpretation of what is relevant.
The United States requests that the County withdraw its boilerplate objections and provide full
and complete responses to this Request, or else (1) state the grounds for its objections with
specificity and supporting evidence and (2) state whether any responsive materials are being
withheld on the basis of the objections.

       Finally, the United States also incorporates its arguments in supra Part III with respect to
the many privileges and immunities the County has asserted in response to this Request. The
United States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                                 14
                                                                                             Ex. 20
                                                                                           Page 481
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 482 of 746 Page ID
                                   #:890



       7. Request for Production No. 9

       This Request seeks “‘[p]remise history’ data for all residential properties in Hesperia and
communications about the ‘premise history’ system relating to the crime free rental housing
program, including information about the race of the individual(s) residing there, the property
address, and the parcel number.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is vague and ambiguous as to
‘premise history data’ and may require the production of documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.”
County’s Responses at p. 9. The County further objected that the “request is overbroad and
unduly burdensome as it seeks documentation for an unlimited time period and potentially all
residential properties in the City for which Responding Party lacks the resources to obtain and
compile such a voluminous request rendering this request beyond the scope and limit of Rule
26(b) and disproportionate to the needs of this case.” Id. The County did not provide any
documents in response to this Request, nor did the County say that it was withholding any
documents.

               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of vagueness, ambiguity, overbreadth, burdensomeness, and
proportionality. This Request contains no vague or ambiguous language. Its meaning is clear.
The County cannot “conjure up ambiguity where there is none.” Gibson Brands Inc., 2015 WL
12681376, at *2. To the extent the County does not understand the phrase “premise history
data,” it must “explain its understanding of the allegedly vague and ambiguous terms or phrases
and explicitly state that its answer is based on that understanding.” Heller, 303 F.R.D. at 488. It
cannot simply withhold responsive documents. Id. However, to assist the County, attached to
this letter are emails between County and Sheriff’s Department employees discussing “premise
history” data. See Attachment 1.

        The assertion that a request for premise history data for residential properties in Hesperia,
and for communications about the premise history system relating to the crime free rental
housing program, is overbroad or beyond the scope of Rule 26(b) or disproportionate is plainly
incorrect. This documentation is highly relevant because representations about law enforcement
response to 911 calls and calls for service were central to the enactment and enforcement of the
City of Hesperia’s crime-free rental housing program. See Compl. at 8-14; First Am. Compl. at
9-14. This information is relevant to the claims and possible defenses in this litigation and
discovery on this topic is permissible under the Federal Rule of Civil Procedure 26(b)(1). The
County has failed to state how this clear relevance is outweighed for purposes of proportionality,
and it cannot unilaterally limit the discovery sought in this litigation based on its narrow
interpretation of what is relevant. The United States requests that the County withdraw its
boilerplate objections and provide full and complete responses to this Request, or else (1) state



                                                 15
                                                                                              Ex. 20
                                                                                            Page 482
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 483 of 746 Page ID
                                   #:891



the grounds for its objections with specificity and supporting evidence and (2) state whether any
responsive materials are being withheld on the basis of the objections.

        Moreover, the County’s assertion that the Request seeks documentation for an unlimited
time period is plainly incorrect. The United States limited the time period for responsive
documents for this Request to “January 1, 2014 to the present.” See Requests at p. 4. That error
undercuts the County’s unsupported objections based on burden or overbreadth. The County’s
utterly unsupported statement that it “lacks the resources to obtain and compile such a
voluminous request” is inappropriate. Simply because the responsive documents are voluminous
does not make producing them unduly burdensome. Alexander, 50 F.R.D. at 376 (discovery
ordered to proceed in civil rights case against city police department where information sought
was obviously necessary, even though defendants asserted that completion would require
hundreds of employees to spend many years of man hours). But the County does not attempt to
state what the volume is, let alone offer any description of the burden or resources necessary to
respond. Without adequate support, this objection fails to meet the requirements of Rule 34, and
the County deprives the United States (and the Court) of the ability to assess the objection, to
respond, or to discuss possible options.

        Finally, the United States also incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       8. Request for Production No. 10

        This Request seeks “[s]heriff’s ‘multiple response forms’ for locations in Hesperia
including information about the race of the individual(s) involved, the property address, and the
parcel number, separately producing or identifying those forms relating to (a) residential owner-
occupied properties, (b) residential rental properties, (c) nonresidential properties, and (d) no
specific property address (e.g., roadways).”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is vague and ambiguous as to
‘multiple response forms,’ and may require the production of documents that violate a third
party’s constitutional rights to privacy afforded by the United States and California
Constitutions.” County’s Responses at p. 12. The County further objected that the “request is
overbroad and unduly burdensome because it seeks documentation for an unlimited time period
and seeks compilation of specific data which is not kept within Responding Party’s usual course
of business, and seeks documentation that is not [sic] rendering this request beyond the scope
and limit of Rule 26(b) and disproportionate to the needs of this case.” Id. The County said that
it would “produce copies of documents responsive to this request that is [sic] within its
possession but limited to a reasonable period of time.” Id. at 12-13. The County did not specify

                                                16
                                                                                           Ex. 20
                                                                                         Page 483
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 484 of 746 Page ID
                                   #:892



what it meant by “limited to a reasonable period of time,” and it did not provide any documents
in response to this Request. The County also failed to specify a reasonable time after its
production deadline when it would produce the responsive information. See Fed. R. Civ. P.
34(b)(2)(B).

               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of vagueness, ambiguity, overbreadth, burdensomeness, and
proportionality. This Request contains no vague or ambiguous language. Its meaning is clear.
The County cannot “conjure up ambiguity where there is none.” Gibson Brands Inc., 2015 WL
12681376, at *2. To the extent the County does not understand the phrase “multiple response
forms” it must “explain its understanding of the allegedly vague and ambiguous terms or phrases
and explicitly state that its answer is based on that understanding.” Heller, 303 F.R.D. at 488. It
cannot simply withhold responsive documents. Id. However, to assist the County, attached to
this letter is a 2014 staff report describing the “Police Multiple Disturbance Response Program”
and the “1,050 properties that have received a response since program inception ….” See
Attachment 2. The United States also incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b.

        Moreover, the Request is not overbroad. As addressed above, the United States limited
the time period for responsive documents for this Request to “January 1, 2014 to the present.”
See Requests at p. 4. And the United States is not requesting that the County compile any data.
Rather, the United States requested that the County separately identify and produce documents
that are responsive to each of the enumerated categories or subcategories in the Request. If it is
more convenient for the County to create a document with this information, the United States
will accept that, otherwise the County is required to provide the information as it exists. Even if
the responsive documents are voluminous, that does not make producing them unduly
burdensome. Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil rights case
against city police department where information sought was obviously necessary, even though
defendants asserted that completion would require hundreds of employees to spend many years
of man hours).

         The assertion that sheriff’s multiple response forms for locations in Hesperia are beyond
the scope of Rule 26(b) or disproportionate is plainly incorrect. This documentation is highly
relevant because multiple response forms issued in Hesperia were one of the data points used to
justify the need for a crime free rental housing program, and multiple response forms could serve
as the basis for evictions (formal or informal) under Hesperia’s crime free rental housing
program. See Compl. at 9, 12; First Am. Compl. at 9, 12. This information is relevant to the
claims and possible defenses in this litigation and discovery on this topic is permissible under the
Federal Rule of Civil Procedure 26(b)(1). The County cannot unilaterally limit the discovery
sought in this litigation based on its narrow interpretation of what is relevant. Moreover, the
County has failed to show how this clearly relevant information is outweighed for purposes of
proportionality. The United States requests that the County withdraw its boilerplate objections

                                                17
                                                                                             Ex. 20
                                                                                           Page 484
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 485 of 746 Page ID
                                   #:893



and provide full and complete responses to this Request, or else (1) state the grounds for its
objections with specificity and supporting evidence and (2) state whether any responsive
materials are being withheld on the basis of the objections.

        Finally, despite its litany of objections, the County’s response states that it will produce
responsive information albeit “limited to a reasonable time period.” County’s Responses at pp.
12-13. The County failed to specify what that “reasonable time period” would be or what
information it would withhold, as was required by Rule 34. Nor did the County produce any
information responsive to Request No. 10 and, thus, the United States cannot attempt to decipher
or deduce what the County’s response means. The County’s statement is especially problematic
here because that caveat is preceded by the County’s erroneous statement that Request No. 10
seeks information for an “unlimited time period.” Id. at 12. As the instructions make clear, this
Request seeks documents from “January 1, 2014 to the present.” Requests at p. 4. That is a
“reasonable time period” in light of the claims and defenses in this case, as the County
effectively acknowledged when it proposed producing all responsive information from “2014-
present” in response to Request No. 33.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       9. Request for Production No. 11

        This Request seeks “Documents and data showing calls for service by the Sheriff at
locations in Hesperia including information about the race of the individual(s) involved, the
property address, and the parcel number, separately producing or identifying calls for service at
(a) residential owner-occupied properties, (b) residential rental properties, (c) nonresidential
properties, and (d) no specific property address (e.g., roadways).”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and unduly
burdensome as it seeks all calls received by the Sheriff’s Department for an unlimited time
period rendering this request beyond the scope and limit of Rule 26(b) and disproportionate to
the needs of this case. This request also seeks a compilation of specific data which is not kept
within Responding Party’s usual course of business. This request may also require the
production of documents that violate a third party’s constitutional rights to privacy afforded by
the United States and California Constitutions….” County’s Responses at p. 13. The County
further objected that the “request also seeks documents subject to the official information
privilege, law enforcement privilege, and documentation subject to investigatory files privilege,
and official confidential information subject to public interest privileges.” Id. The County
provided some responsive documents, but its response did not describe what subset it would
produce or what it would withhold. Id.; see Fed. R. Civ. P. 34 advisory committee’s note (2015)
(quoted above in relevant part). The County also stated that it “cannot fully comply with such an
overbroad and burdensome Request.” County’s Responses at p. 13.




                                                 18
                                                                                             Ex. 20
                                                                                           Page 485
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 486 of 746 Page ID
                                   #:894



               (b) Deficiencies in County’s Response

        The documents that were produced in response to this Request are materially incomplete.
The County produced a few statistical reports related to calls for service dated August 3, 2016, a
PDF entitled “Monthly Reports to Landlords (Box 3)” that appears to aggregate numerous
converted emails and their attachments, and folders with Sheriff’s Department documents
pertaining to specific individuals that HUD had requested during its investigation. The County
failed to produce any other documents or data showing calls for service by the Sheriff at
locations in Hesperia, and it did not include this information from January 1, 2014 to the present
as requested. This incomplete response is essentially a failure to disclose and the County could
be subject to sanctions by the Court if responsive documents are not produced. Davis, 2009 WL
5470094, at *2.

        Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections of overbreadth, burdensomeness, and proportionality. The
Request is not overbroad. The County’s assertion that the Request seeks documentation for an
unlimited time period is plainly incorrect. The United States limited the time period for
responsive documents for this Request to “January 1, 2014 to the present.” See Requests at p. 4.
And the United States is not requesting that the County compile any data. Rather, the United
States requested that the County separately identify and produce documents that are responsive
to each of the enumerated categories or subcategories in the Request. If it is more convenient for
the County to create a document with this information, the United States will accept that,
otherwise the County is required to provide the information as it exists. Even if the responsive
documents are voluminous, that does not make producing them unduly burdensome. Alexander,
50 F.R.D. at 376 (discovery ordered to proceed in civil rights case against city police department
where information sought was obviously necessary, even though defendants asserted that
completion would require hundreds of employees to spend many years of man hours).

         The assertion that documents and data showing calls for service by the Sheriff’s
Department at locations in Hesperia are beyond the scope of Rule 26(b) or disproportionate is
plainly incorrect. This documentation is highly relevant because calls for service by the Sheriff’s
Department at locations in Hesperia were one of the data points used to justify the need for a
crime free rental housing program in Hesperia, and calls for service could serve as the basis for
evictions (formal or informal) under Hesperia’s crime free rental housing program. See Compl.
at 8-9, 12-15; First Am. Compl. at 9, 12-15. This information is relevant to the claims and
possible defenses in this litigation and discovery on this topic is permissible under the Federal
Rule of Civil Procedure 26(b)(1). The County has failed to state how this clear relevance is
outweighed for purposes of proportionality, and it cannot unilaterally limit the discovery sought
in this litigation based on its narrow interpretation of what is relevant. The United States
requests that the County withdraw its boilerplate objections and provide full and complete
responses to this Request, or else (1) state the grounds for its objections with specificity and
supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

        Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s

                                                19
                                                                                            Ex. 20
                                                                                          Page 486
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 487 of 746 Page ID
                                   #:895



constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b. The United States also incorporates its arguments in supra Part III with
respect to the many privileges and immunities the County has asserted in response to this
Request. The United States further reiterates that the County is required to (1) state whether it is
withholding responsive documents on the basis of a claimed privilege or immunity, (2) include
all documents withheld on a privilege log, and (3) include the information necessary for the
United States and the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       10. Request for Production No. 12

        This Request seeks “[c]itations or summonses issued by the Sheriff for criminal
violations occurring in Hesperia and/or to residents of Hesperia including information about the
race of the individual(s) involved, the property address, and the parcel number, separately
producing or identifying those citations or summonses issued to a resident of or for a violation
occurring at (a) residential owner-occupied properties, (b) residential rental properties, (c) non-
residential properties, and (d) no specific property address (e.g., roadways).”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and unduly
burdensome as it seeks all citations and summons issued by the Sheriff’s Department for an
unlimited time period rendering this request beyond the scope and limit of Rule 26(b) and
disproportionate to the needs of this case. This request also seeks a compilation of specific data
which is not kept within Responding Party’s usual course of business. This request may also
require the production of documents that violate a third party’s constitutional rights to privacy
afforded by the United States and California Constitutions….” County’s Responses at p. 14.
The County further stated that it “lacks the resources to gather, obtain and provide at least 32
years of citations issued for all and any criminal violations in Hesperia.” Id. Despite saying that
it “cannot fully comply with such an overbroad and burdensome Request,” id., the County’s
production included documents that it labeled as responsive to Request No. 12. The County’s
response did not specify what it would withhold on the basis of its various objections, nor did it
identify the types of responsive documents that it would produce.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete and non-
responsive. The County produced approximately 50 citations/appeals files, seemingly from Data
Ticket, as well as a spreadsheet listing approximately 600 citations with the range of citation
numbers CF00001-CF01200. These citations all appear to be civil violations, not criminal
violations, and thus are non-responsive. This incomplete response is essentially a failure to
disclose and the County could be subject to sanctions by the Court if responsive documents are
not produced. Davis, 2009 WL 5470094, at *2.



                                                 20
                                                                                             Ex. 20
                                                                                           Page 487
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 488 of 746 Page ID
                                   #:896



        Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections of overbreadth, burdensomeness, and proportionality. The
Request is not overbroad or unduly burdensome. The County’s assertion that the Request seeks
documentation for an unlimited time period and requires the county to “obtain and provide at
least 32 years of citations …” is plainly incorrect. The United States limited the time period for
responsive documents for this Request to “January 1, 2014 to the present.” See Requests at p. 4.
And the United States is not requesting that the County compile any data. Rather, the United
States requested that the County separately identify and produce documents that are responsive
to each of the enumerated categories or subcategories in the Request. If it is more convenient for
the County to create a document with this information, the United States will accept that,
otherwise the County is required to provide the information as it exists. Simply because the
responsive documents are voluminous does not make producing them unduly burdensome.
Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil rights case against city police
department where information sought was obviously necessary, even though defendants asserted
that completion would require hundreds of employees to spend many years of man hours).

        The assertion that citations or summonses issued by the Sheriff for criminal violations
occurring in Hesperia or to residents of Hesperia are beyond the scope of Rule 26(b) or
disproportionate is plainly incorrect. This documentation is highly relevant because a purported
connection between rental housing and increased illegal activity was used to justify the need for
a crime free rental housing program in Hesperia, and citations or summonses issued by the
Sheriff for criminal violations occurring in Hesperia or to residents of Hesperia could serve as
the basis for evictions (formal or informal) under Hesperia’s crime free rental housing program.
See Compl. at 5, 8-9, 12-15; FAC at 6, 9-10, 12-15. This information is relevant to the claims
and possible defenses in this litigation and discovery on this topic is permissible under the
Federal Rule of Civil Procedure 26(b)(1). The County has failed to state how this clear
relevance is outweighed for purposes of proportionality, and it cannot unilaterally limit the
discovery sought in this litigation based on its narrow interpretation of what is relevant. The
United States requests that the County withdraw its boilerplate objections and provide full and
complete responses to this Request, or else (1) state the grounds for its objections with specificity
and supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

        Finally, the United States also incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       11. Request for Production No. 13

        This Request seeks “[d]ocuments and data about arrests—including arrest reports,
incident reports, charging statements, probable cause affidavits, audio and video recordings, and
other arrest records— occurring in Hesperia and/or arrests of individuals then-residing in

                                                 21
                                                                                             Ex. 20
                                                                                           Page 488
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 489 of 746 Page ID
                                   #:897



Hesperia including information about the race of the individual(s) involved, the property address,
and the parcel number, separately producing or identifying those documents relating to arrests
occurring at or of individuals residing in (a) residential owner-occupied properties, (b) residential
rental properties, (c) non-residential properties, and (d) no specific property address (e.g.,
roadways).”

               (a) County’s Objections and Responses

        The County objected on the grounds that the Request is “overbroad and unduly
burdensome as it seeks all documentation about arrests for an unlimited time period rendering
this voluminous request beyond the scope and limit of Rule 26(b) and disproportionate to the
needs of this case. This request also seeks a compilation of specific data which is not kept within
Responding Party’s usual course of business. This request may also require the production of
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions….” County’s Responses at p. 15. The County further
objected that the “request also seeks documents subject to the official information privilege, law
enforcement privilege, and documentation subject to investigatory files privilege, and official
confidential information subject to public interest privileges. Responding Party lacks the
resources to gather, obtain and provide at least 32 years of arrest reports, incident reports,
charging statements issued for arrests in Hesperia. Finally, Responding Party objects to the
extent that this request seeks documents related to ongoing investigations, which can impair or
compromise the investigation.” Id. at 15-16. The County did not provide any documents in
response to this Request.

               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections of overbreadth, burdensomeness, and proportionality. The Request is not
overbroad or unduly burdensome. The County’s assertion that the Request seeks documentation
for an unlimited time period and requires the County to “obtain and provide at least 32 years of
arrest reports, incident reports, [and] charging statements …” is plainly incorrect. The United
States limited the time period for responsive documents for this Request to “January 1, 2014 to
the present.” See Requests at p. 4. And the United States is not requesting that the County
compile any data. Rather, the United States requested that the County separately identify and
produce documents that are responsive to each of the enumerated categories or subcategories in
the Request. If it is more convenient for the County to create a document with this information,
the United States will accept that, otherwise the County is required to provide the information as
it exists. Simply because the responsive documents are voluminous does not make producing
them unduly burdensome. Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil
rights case against city police department where information sought was obviously necessary,
even though defendants asserted that completion would require hundreds of employees to spend
many years of man hours).

        The assertion that documents and data about arrests occurring in Hesperia or arrests of
individuals then-residing in Hesperia are beyond the scope of Rule 26(b) or disproportionate is
plainly incorrect. This documentation is highly relevant because arrests occurring in Hesperia or

                                                 22
                                                                                             Ex. 20
                                                                                           Page 489
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 490 of 746 Page ID
                                   #:898



of individuals who resided in Hesperia could serve as the basis for evictions (formal or informal)
under Hesperia’s crime free rental housing program. See Compl. at 5, 12-13; First Am. Compl.
at 5-6, 12-13. This information is relevant to the claims and possible defenses in this litigation
and discovery on this topic is permissible under the Federal Rule of Civil Procedure 26(b)(1).
The County has failed to state how this clear relevance is outweighed for purposes of
proportionality, and it cannot unilaterally limit the discovery sought in this litigation based on its
narrow interpretation of what is relevant. The United States requests that the County withdraw
its boilerplate objections and provide full and complete responses to this Request, or else (1)
state the grounds for its objections with specificity and supporting evidence and (2) state whether
any responsive materials are being withheld on the basis of the objections.

        Moreover, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b. The United States also incorporates its arguments in supra Part III with
respect to the many privileges and immunities the County has asserted in response to this
Request. The United States further reiterates that the County is required to (1) state whether it is
withholding responsive documents on the basis of a claimed privilege or immunity, (2) include
all documents withheld on a privilege log, and (3) include the information necessary for the
United States and the Court to assess the privileges or immunities asserted.

       Finally, to the extent the County is concerned that the production of certain documents
would impair or compromise an ongoing investigation, the United States is willing to meet and
confer with the County to discuss those documents and the appropriateness of their production.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       12. Request for Production No. 14

       This Request seeks “[d]ocuments and data sufficient to show the date and location of
homicides in Hesperia from January 1, 2010 to present, and the home address of alleged
perpetrators of those homicides, including the property address(es) and parcel number(s),
separately producing or identifying homicides occurring at (a) residential owner-occupied
properties, (b) residential rental properties, (c) non-residential properties, and (d) no specific
property address (e.g., roadways).”

               (a) County’s Objections and Responses

        The County objected on the grounds that the Request is “overbroad and unduly
burdensome because it seeks a compilation of specific data which is not kept within Responding
Party’s usual course of business. This request may also require the production of documents that
violate a third party’s constitutional rights to privacy afforded by the United States and
California Constitutions….” County Responses at p. 16. The County further objected that the
“request also seeks documents subject to the official information privilege, law enforcement
privilege, and documentation subject to investigatory files privilege, and official confidential

                                                  23
                                                                                               Ex. 20
                                                                                             Page 490
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 491 of 746 Page ID
                                   #:899



information subject to public interest privileges.” Id. Nonetheless, the County said it would
“produce documents responsive to this request limited to what is kept within the normal course
of business,” id., but the County did not describe what limitations the “normal course of
business” would impose. Yet, the County did not provide any documents in response to this
Request, nor did the County specify a reasonable time after its production deadline when it
would produce the responsive information as required by Fed. R. Civ. P. 34(b)(2)(B).

               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections of overbreadth and burdensomeness. The Request is not overbroad or
unduly burdensome. The United States is not requesting that the County compile any data.
Rather, the United States requested that the County separately identify and produce documents
that are responsive to each of the enumerated categories or subcategories in the Request. If it is
more convenient for the County to create a document with this information, the United States
will accept that, otherwise the County is required to provide the information as it exists. The
United States requests that the County withdraw its boilerplate objections and provide full and
complete responses to this Request, or else (1) state the grounds for its objections with specificity
and supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

        Moreover, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b. The United States also incorporates its arguments in supra Part III with
respect to the many privileges and immunities the County has asserted in response to this
Request. The United States further reiterates that the County is required to (1) state whether it is
withholding responsive documents on the basis of a claimed privilege or immunity, (2) include
all documents withheld on a privilege log, and (3) include the information necessary for the
United States and the Court to assess the privileges or immunities asserted.

        Finally, the County said that it would produce responsive documents that are “kept within
the normal course of business,” but it failed to do so. County’s Responses at p. 16. The County
also failed to meet Rule 34’s requirement to specify in its responses a “reasonable time” after the
deadline when it would produce this responsive information. The production deadline passed
more than two months ago, and any unstated “reasonable time” has passed.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       13. Request for Product No. 15

        This Request seeks “[d]ocuments and data classifying or identifying properties in
Hesperia by address as (a) residential owner-occupied properties, (b) residential rental properties,
and (c) non-residential properties, including maps, zoning data, geographic information system
(GIS) data, utilities data, and/or tax assessment data.”

                                                 24
                                                                                             Ex. 20
                                                                                           Page 491
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 492 of 746 Page ID
                                   #:900



               (a) County’s Objections and Responses

        The County objected on the grounds that the Request is “overbroad and unduly
burdensome because it seeks a compilation of specific data which is not kept within Responding
Party’s usual course of business. This request may also require the production of documents that
violate a third party’s constitutional rights to privacy afforded by the United States and
California Constitutions….” County’s Responses at p. 17. The County provided only one
document in response to this Request.

               (b) Deficiencies in County’s Response

        The County’s response to this Request is materially incomplete. The County produced
only one document, which appears to be a list of multifamily rental properties in Hesperia with
contact information. The County provided no other documents or data classifying or identifying
properties in Hesperia as residential owner-occupied, residential rental, or non-residential, nor
information about properties that were not multifamily rental properties. This incomplete
response is essentially a failure to disclose and the County could be subject to sanctions by the
Court if responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

         Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections of overbreadth and burdensomeness. The Request is not
overbroad or unduly burdensome. The United States is not requesting that the County compile
any data. Rather, the United States requested that the County separately identify and produce
documents that are responsive to each of the enumerated categories or subcategories in the
Request. If it is more convenient for the County to create a document with this information, the
United States will accept that, otherwise the County is required to provide the information as it
exists. Even if the responsive documents are voluminous, that does not make producing them
unduly burdensome. Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil rights
case against city police department where information sought was obviously necessary, even
though defendants asserted that completion would require hundreds of employees to spend many
years of man hours). The United States requests that the County withdraw its boilerplate
objections and provide full and complete responses to this Request, or else (1) state the grounds
for its objections with specificity and supporting evidence and (2) state whether any responsive
materials are being withheld on the basis of the objections.

        Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                                25
                                                                                           Ex. 20
                                                                                         Page 492
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 493 of 746 Page ID
                                   #:901



       14. Request for Production No. 16

       This Request seeks “[d]ocuments reporting or tracking, by address of a property,
information relating to criminal activity, nuisance activity, Sheriff’s activity, or calls for service
at properties in Hesperia, including monthly ‘crime analysis’ reports and other monthly call logs,
‘CFMHP reports,’ ‘CPRA history reports,’ and calls for service reports.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and unduly
burdensome as it seeks all documentation for an unlimited time period rendering this request
beyond the scope and limit of Rule 26(b) and disproportionate to the needs of this case. This
Request also seeks a compilation of specific data which is not kept within Responding Party’s
usual course of business. This request may also require the production of documents that violate
a third party’s constitutional rights to privacy afforded by the United States and California
Constitutions….” County’s Responses at p. 18. The County also objected on the grounds that
the request is “vague and ambiguous as to what is meant by CFMHP reports and CPRA history
reports, as Responding Party does not know what is being requested. This overbroad request
also seeks documents subject to the official information privilege, law enforcement privilege,
and documentation subject to investigatory files privilege, and official confidential information
subject to public interest privileges.” Id. The County did not provide any documents in response
to this Request.

               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections of overbreadth, burdensomeness, proportionality, vagueness, and
ambiguity. The Request is not overbroad or unduly burdensome. The County’s assertion that
the Request seeks documentation for an unlimited time period is plainly incorrect. The United
States limited the time period for responsive documents for this Request to “January 1, 2014 to
the present.” See Requests at p. 4. And the United States is not requesting that the County
compile any data. Rather, the United States requested that the County identify and produce
documents that are responsive to each of the enumerated categories or subcategories in the
Request. If it is more convenient for the County to create a document with this information, the
United States will accept that, otherwise the County is required to provide the information as it
exists. Even if the responsive documents are voluminous, that does not make producing them
unduly burdensome. Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil rights
case against city police department where information sought was obviously necessary, even
though defendants asserted that completion would require hundreds of employees to spend many
years of man hours).

       Moreover, this Request contains no vague or ambiguous language. Its meaning is clear.
The County cannot “conjure up ambiguity where there is none.” Gibson Brands Inc. 2015 WL
12681376, at *2. To the extent the County does not understand the phrases “CFMHP reports” or
“CPRA history reports,” it must “explain its understanding of the allegedly vague and ambiguous
terms or phrases and explicitly state that its answer is based on that understanding.” Heller, 303

                                                  26
                                                                                               Ex. 20
                                                                                             Page 493
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 494 of 746 Page ID
                                   #:902



F.R.D. at 488. It cannot simply withhold responsive documents. Id. However, to assist the
County in locating responsive documents, attached to this letter are documents that show County
employees using the phrases Crime Free Multi-Housing Program or “CFMHP” reports and
California Public Records Act or “CPRA” history reports. See Attachment 3.

        The assertion that documents reporting or tracking, by address of a property, information
relating to criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties
in Hesperia are beyond the scope of Rule 26(b) or disproportionate is plainly incorrect. This
documentation is highly relevant because this activity was used to justify the need for a crime
free rental housing program in Hesperia, and it could serve as the basis for evictions (formal or
informal) under Hesperia’s crime free rental housing program. See Compl. at 5, 8-9, 12-15; First
Am. Compl. at 5-6, 9-10, 12-15. The documents requested would show what information was
known and tracked concerning the properties where enforcement of the ordinance did and did not
occur. This information is relevant to the claims and possible defenses in this litigation and
discovery on this topic is permissible under the Federal Rule of Civil Procedure 26(b)(1). The
County has failed to state how this clear relevance is outweighed for purposes of proportionality,
and it cannot unilaterally limit the discovery sought in this litigation based on its narrow
interpretation of what is relevant. The United States requests that the County withdraw its
boilerplate objections and provide full and complete responses to this Request, or else (1) state
the grounds for its objections with specificity and supporting evidence and (2) state whether any
responsive materials are being withheld on the basis of the objections.

       Finally, the United States also incorporates its arguments in supra Part III with respect to
the many privileges and immunities the County has asserted in response to this Request. The
United States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

        15. Request for Production No. 17

        This Request seeks “[d]ocuments and data used to track information related to the crime
free rental housing program in Hesperia, including but not limited to spreadsheets and lists of all
residential rental properties, contacts or owner’s agents at residential rental properties, registered
properties or owners, un-registered properties or owners, tenant screenings, individuals deemed
to be in violation of the Ordinances or the crime free rental housing program, individuals tracked
for allegedly causing public nuisances, a ‘future-cite list,’ evictions or voluntary moves,
inspections, training class contacts, citations, appeals, and the most recent version of the Excel
spreadsheet attached hereto as Attachment B (including information indicating the date when it
was last updated).”




                                                  27
                                                                                                Ex. 20
                                                                                              Page 494
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 495 of 746 Page ID
                                   #:903



               (a) County’s Objections and Responses

        The County objected on the grounds that the Request “seeks a compilation of specific
data which is not kept within Responding Party’s usual course of business. This request may
also require the production of documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions….” County’s Responses at p.
19. The County stated that it would produce copies of all responsive documents within its
possession. Id.

               (b) Deficiencies in County’s Response

         The documents produced in response to this Request are materially incomplete. The
County produced only fourteen documents that aggregate several months of notices to landlords,
registration forms, and tenant screening forms. It did not include this information from January
1, 2014 to the present as requested. The County also failed to produce spreadsheets and lists of
all residential rental properties, contacts or owner’s agents at residential rental properties, un-
registered properties or owners, individuals deemed to be in violation of the Ordinances or the
crime free rental housing program, individuals tracked for allegedly causing public nuisances, a
“future-cite list,” voluntary moves, inspections, training class contacts, citations, appeals, or the
most recent version of the Excel spreadsheet attached as Attachment B to the Requests. This
incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

       Contrary to the County’s assertions, the United States is not requesting that the County
compile any data. Rather, the United States requested that the County identify and produce
documents and data that are responsive to each of the enumerated categories or subcategories in
the Request. If it is more convenient for the County to create a document with this information,
the United States is willing to discuss alternative formats, otherwise the County is required to
provide the information as it exists.

        Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b. The United States also incorporates its arguments in supra Part III with
respect to the many privileges and immunities the County has asserted in response to this
Request.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       16. Request for Production No. 18

        This Request seeks “[d]ata, documents, or other information related to Hesperia’s crime
free rental housing program created in, stored in, or generated using the crime free “Easy
Tracking” software or any similar databases or software either by you or on your behalf.”


                                                 28
                                                                                              Ex. 20
                                                                                            Page 495
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 496 of 746 Page ID
                                   #:904



               (a) County’s Objections and Responses

        The County objected on the grounds that the “request requires the production of
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions….” County’s Responses at p. 19. The County stated that it
would produce copies of all responsive documents within its possession. Id.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete and
largely non-responsive. The County produced only eleven documents that aggregate several
months of notices to landlords, registration forms, and tenant screening forms. It did not include
this information from January 1, 2014 to the present as requested. The County also failed to
produce any “data, documents, or other information related to Hesperia’s crime free rental
housing program created in, stored in, or generated using the crime free “Easy Tracking”
software or any similar databases,” which is what was requested. In other words, it appears that
the County limited its production to some documents that formed the source for data “created in,
stored in, or generated using” the Easy Tracking software or database. As stated (and as we
highlighted during the Rule 26(f) process and calls relating to our proposed ESI stipulation), the
Easy Tracking data itself is responsive and should be produced. This incomplete response is
essentially a failure to disclose and the County could be subject to sanctions by the Court if
responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

         Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       17. Request for Production No. 19

         This Request seeks “[i]nformation about your use of the “Easy Tracking” software or any
similar databases or software, including contracts or other agreements for its purchase or use,
billing, list(s) of users, manuals and training materials, and communications.”

               (a) County’s Objections and Responses

       The County objected on the grounds that the “request requires the production of
documents containing confidential and proprietary information.” County’s Responses at p. 20.
The County stated that it would produce copies of all responsive documents within its
possession. Id.




                                                29
                                                                                           Ex. 20
                                                                                         Page 496
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 497 of 746 Page ID
                                   #:905



               (b) Deficiencies in County’s Response

         The documents produced in response to this Request are materially incomplete. The
County produced only one document: a billing invoice for the Easy Tracking software for the
period 9/8/2014-10/31/2015. The County failed to produce any “contracts or other agreements,
list(s) of users, manuals and training materials, and communications” regarding the Easy
Tracking software, or any other billing invoices. The County did not produce any documents
regarding its use of any similar databases or software. This incomplete response is essentially a
failure to disclose and the County could be subject to sanctions by the Court if responsive
documents are not produced. Davis, 2009 WL 5470094, at *2.

        Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “confidential and proprietary
information.” Any such information produced in response to this Request would be covered by
the Stipulated Protective Order in this case which specifically provides procedures for the
protection confidential or sensitive information. ECF No. 23.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       18. Request for Production No. 22

        This Request seeks “ [c]ommunications with property owners, property managers, or
tenants of properties in Hesperia relating to the crime free rental housing program, including
notifications about calls for service, arrests, criminal activity, nuisances, disturbances, and
responses thereto; monthly reports; relating to tenant screenings; relating to training; relating to
property registration (including the online registration feature); relating to leases and/or the crime
free lease addendum; relating to move-out or eviction or threat thereof; relating to inspections or
searches of property; relating to the enactment of the Ordinances (including the drafting of the
Ordinances, the reasons for the Ordinances, or potential concerns raised concerning the
Ordinances); relating to the description of the crime free rental housing program and its
requirements; relating to fines and fees imposed under the Ordinances or appeals of such fines
and fees; and relating to the legality or enforceability of the Ordinances.”

               (a) County’s Objections and Responses

         The County objected on the grounds that the “Request is overbroad and
unduly burdensome as it potentially seeks all documentation for an unlimited time period
rendering this request beyond the scope and limit of Rule 26(b) and disproportionate to the needs
of this case. Responding Party also objects to the extent that this request seeks documentation
and communications subject to the attorney-client and work product privileges.” County’s
Responses at p. 22. The County stated that it would produce copies of all responsive documents
within its possession “in the format in which they have been preserved.” Id.




                                                 30
                                                                                              Ex. 20
                                                                                            Page 497
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 498 of 746 Page ID
                                   #:906



                 (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County provided email communications to or from four individuals—Katherine Herbert, Karen
Hunt, Joseph Necochea, and Paula Raihle—for a period of about one year (December 2015 to
December 2016). Based on the emails produced (which demonstrate that email was at least one
of the primary modes of communication), it is difficult to believe that these email
communications are the full complement of emails sent to or from property owners, property
managers, or tenants during the time period requested by the United States (January 1, 2014 to
the present). See Requests at p. 4.

        In response to the United States’ First Set of Requests for Production to the City, the City
produced emails between its staff and Sheriff’s Department employees regarding enforcement of
the crime free housing program from after December 2016. These emails also show that various
Sheriff’s Department employees besides the four employees named above helped to enforce the
program after December 2016, including but not limited to Brandon Jett, Cathy Green, David
Curtis, and Edgar Moran. Furthermore, the City production shows that owners were still
receiving citations related to the program at least through March 2020, which demonstrates that
enforcement continued at least until then. The County must produce all communications with
property managers, owners, and tenants related to the program sought by this Request. The
County also failed to include any non-email communications with property owners, property
managers, or tenants including letters, citations, forms, audio or video recordings, and notes or
transcripts of in-person or phone communications. Id. (defining communications).5 This
incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

        Moreover, The United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections on the basis of burdensomeness, overbreadth, and
proportionality. The County’s assertion that the Request seeks documentation for an unlimited
time period is plainly incorrect. The United States limited the time period for responsive
documents for this Request “from January 1, 2014 to the present.” See Requests at p. 4. The
United States also incorporates its arguments in supra Part III with respect to the privileges and
immunities the County has asserted in response to this Request. The United States further
reiterates that the County is required to (1) state whether it is withholding responsive documents
on the basis of a claimed privilege or immunity, (2) include all documents withheld on a
privilege log, and (3) include the information necessary for the United States and the Court to
assess the privileges or immunities asserted.




         5
           If the County acknowledges that other responsive communications occurred between January 1, 2014 and
the present, but believes that it currently does not have them “within its possession,” it is required to inform the
United States and explain the location of these responsive documents. Moreover, if the County is unable to produce
responsive information in native format rather than “in the format in which [it has] been preserved,” as the County
noted in response to this Request, it is also required to explain this limitation.


                                                        31
                                                                                                           Ex. 20
                                                                                                         Page 498
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 499 of 746 Page ID
                                   #:907



         Finally, the assertion that communications with property owners, property managers, or
tenants of properties in Hesperia relating to the crime free rental housing program are beyond the
scope of Rule 26(b) or disproportionate is plainly incorrect. This documentation is highly
relevant because such communications show that the crime free rental housing program was
enacted despite objections from members of the community, and because the enforcement of the
crime free rental housing program occurred almost entirely through such communications. See
Compl. at 6-7, 10-16; First Am. Compl. at 7-8, 10-16. This information is relevant to the claims
and possible defenses in this litigation and discovery on this topic is permissible under Federal
Rule of Civil Procedure 26(b)(1). The County has failed to state how this clear relevance is
outweighed for purposes of proportionality, and it cannot unilaterally limit the discovery sought
in this litigation based on its narrow interpretation of what is relevant. The United States
requests that the County withdraw its boilerplate objections and provide full and complete
responses to this Request, or else (1) state the grounds for its objections with specificity and
supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       19. Request for Production No. 23

        This Request seeks “[d]ocuments relating to citations issued to property owners and
property managers relating to Hesperia’s crime free rental housing program, including those
documents constituting or showing the citations, data and documents tracking and listing
citations (including all such lists maintained by Tina Bulgarelli), and communications.”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at p. 23.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County produced approximately 50 citations/appeals files, seemingly all from Data Ticket, as
well as a spreadsheet listing approximately 600 citations with the range of citation numbers
CF00001-CF01200. The County failed to produce any other responsive documents from their
own files, including for the more than 550 other citations listed on the spreadsheet. This
incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                               32
                                                                                           Ex. 20
                                                                                         Page 499
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 500 of 746 Page ID
                                   #:908



       20. Request for Production No. 24

        This Request seeks “[d]ocuments relating to hearings or appeals of citations issued to
property owners and property managers relating to Hesperia’s crime free rental housing program,
including appeal packets or files, data and documents tracking or listing hearings and/or appeals
(including all versions of lists maintained by Tina Bulgarelli), appeals decisions, and
communications.”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at pp. 23-
24.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County produced approximately 50 citations/appeals files, seemingly all from Data Ticket, as
well as a spreadsheet listing approximately 600 citations with the range of citation numbers
CF00001-CF01200. The County failed to produce any other documents or communications
“relating to hearings or appeals of citations issued to property owners and property managers
relating to Hesperia’s crime free rental housing program.” This incomplete response is
essentially a failure to disclose and the County could be subject to sanctions by the Court if
responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       21. Request for Production No. 25

        This Request seeks “[d]ocuments showing monetary fines or other penalties imposed,
paid, or waived relating to the crime free rental housing program, both individually and
compilations, summaries, or reports.”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at pp. 23-
24.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County produced only a fee schedule for the crime free rental housing program. The County did
not include any “[d]ocuments showing monetary fines or other penalties imposed, paid, or
waived relating to, both individually and compilations, summaries, or reports.” This incomplete

                                               33
                                                                                          Ex. 20
                                                                                        Page 500
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 501 of 746 Page ID
                                   #:909



response is essentially a failure to disclose and the County could be subject to sanctions by the
Court if responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       22. Request for Production No. 26

        This Request seeks “[d]ocuments relating to screening of tenants or applicants for
housing in Hesperia relating to the crime free rental housing program, including
communications, internal standards or procedures, requests for screening from property owners
or managers, documents and information provided by property owners or managers, documents
showing the actions you took to screen, the results of your screening, your response to the
property owner or manager, and further action you and/or the property owners or managers took
thereafter.”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at pp. 24-
25.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete and
largely non-responsive. The County produced only twelve documents that aggregate several
months of notices to landlords, registrations, and tenant screenings. It did not include this
information from January 1, 2014 to the present as requested. The County also failed to produce
any documents regarding “internal standards or procedures, documents showing the actions you
took to screen, and further action you and/or the property owners or managers took thereafter.”
This incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       23. Request for Production No. 27

        This Request seeks “[d]ata and documents relating to evictions, ‘voluntary move outs,’ or
notices to cure or to vacate relating to the crime free rental housing program, including all
tracking information or lists, property and resident information, reports or statistical information
showing counts of each at a given time, court filings or documents relating to court proceedings,
notices, postings, settlement agreements, police or incident reports, dispatch logs, audio and
video recordings of Sheriff’s Department activity, and communications.”



                                                34
                                                                                             Ex. 20
                                                                                           Page 501
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 502 of 746 Page ID
                                   #:910



               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at p. 25.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County provided email communications to or from four individuals—Katherine Herbert, Karen
Hunt, Joseph Necochea, and Paula Raihle—for a period of about one year (December 2015 to
December 2016). These emails include some communications with property owners or property
managers regarding evictions, “voluntary move outs,” or notices to cure or to vacate. It also
includes some police or incident reports and some statistical information. However, the County
did not include this information for the majority of the time period requested by the United States
(January 1, 2014 to present). See Requests at p. 4. As discussed above for Request No. 22, the
City’s production included many emails between City staff and Sheriff’s Department
employees—including multiple individuals besides the four named above—which show that
enforcement of the program continued for years after December 2016. See supra Part IV.18.b.
Moreover, the County did not include tracking information or lists, property and resident
information, reports showing counts of evictions, “voluntary move outs,” or notices to cure or to
vacate, court filings or documents relating to court proceedings, notices, postings, settlement
agreements dispatch logs, audio and video recordings of Sheriff’s Department activity. This
incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       24. Request for Production No. 28

        This Request seeks “[a]ll communications between Defendants’ personnel working on
the crime free rental housing program and personnel from the San Bernardino County Probation
Department, including regarding probation checks, property searches, and inspections.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is overbroad and unduly
burdensome as it potentially seeks all documentation for an unlimited time period and seeks all
communications between deputies and all personnel from the Probation Department for every
topic rendering this request beyond the scope and limit of Rule 26(b) and disproportionate to the
needs of this case.” County’s Response’s at pp. 25-26. The County further objects that the
“request also seeks documents subject to the official information privilege, law enforcement
privilege, and documentation subject to investigatory files privilege, and official confidential
information subject to public interest privileges.” Id. The County did not provide any
documents in response to this Request.

                                                35
                                                                                           Ex. 20
                                                                                         Page 502
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 503 of 746 Page ID
                                   #:911



               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of overbreadth, burdensomeness, and proportionality. This
Request is not overbroad or unduly burdensome. Contrary to the County’s assertion, the Request
does not seek documentation for an unlimited time period. The United States limited the time
period for responsive documents for this Request to “January 1, 2014 to the present.” Moreover,
the United States is seeking communications between a specific a limited group of persons: the
personnel working on the crime free rental housing program and personnel from the San
Bernardino County Probation Department. The County’s objection does not argue that much of
the communications between these two groups of personnel would be unrelated to the core,
defining mission of one of the groups—the crime free rental housing program personnel. Plus, it
is that same core, defining mission that is at the center of this litigation. Thus, unless the County
provides new information indicating that much of the communications between these two groups
of personnel was unrelated to implementing or enforcing the program that is at the center of this
litigation, the County’s “overbroad” argument is meritless. The County’s boilerplate,
unsupported statement about burden is insufficient, and the County’s objection makes no attempt
to demonstrate the burden associated with responding to the Request. Even if the responsive
communications are voluminous, that does not make producing them unduly burdensome.
Alexander, 50 F.R.D. at 376 (discovery ordered to proceed in civil rights case against city police
department where information sought was obviously necessary, even though defendants asserted
that completion would require hundreds of employees to spend many years of man hours). That
said, the United States is willing to work with the County to develop a search methodology for
email communications if this would expedite and narrow the County’s search.

         Moreover, the assertion that communications between Defendant’s personnel working on
the crime free rental housing program and personnel from the San Bernardino County Probation
Department, including regarding probation checks, property searches, and inspections, are
beyond the scope of Rule 26(b) or disproportionate is plainly incorrect. This documentation is
relevant because of the roles played by the two groups of personnel: one implements and
enforces the crime free rental housing program with a focus on identifying persons with criminal
backgrounds or allegedly engaging in criminal activity, and the other has authority over and
frequent contact with some individuals who have been convicted of crimes in the past. This
information is relevant to the claims and possible defenses in this litigation and discovery on this
topic is permissible under the Federal Rule of Civil Procedure 26(b)(1). The County has failed
to state how this clear relevance is outweighed for purposes of proportionality, and it cannot
unilaterally limit the discovery sought in this litigation based on its narrow interpretation of what
is relevant. The United States requests that the County withdraw its boilerplate objections and
provide full and complete responses to this Request, or else (1) state the grounds for its
objections with specificity and supporting evidence and (2) state whether any responsive
materials are being withheld on the basis of the objections.

        Finally, the United States incorporates its arguments in supra Part III with respect to the
many privileges and immunities the County has asserted in response to this Request. The United
States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents

                                                 36
                                                                                              Ex. 20
                                                                                            Page 503
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 504 of 746 Page ID
                                   #:912



withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       25. Request for Production No. 29

        This Request seeks “[y]our press releases, public statements and interviews (including
written statements as well as audio and video recordings), content in newsletters (including the
“Hesperia Horizon”), content that was posted previously on your website or social media
accounts but which is no longer available publicly, and social media activity (including posts,
likes, shares, and comments) on your accounts and/or your officials, officers, and employees’
accounts regarding the crime free rental housing program.”

               (a) County’s Objections and Responses

       The County objected on the grounds that the Request seeks “documents [that] are equally
available to Propounding Party.” County’s Responses at p. 26. The County did not identify
which portions of responsive information are equally available to the United States.
Nonetheless, the County said that it would produce “copies of documents responsive to this
request that are within its possession.” However, the County did not provide any documents in
response to this Request by the production deadline, and it did not state in its response a time
when it would produce them.

               (b) Deficiencies in County’s Response

        The County is required to provide responsive documents to this Request. “An objection
that documents are equally available to the requesting party is inappropriate. Miller v. White,
No. CV-14-7543, 2020 WL 4001624, at *6 (C.D. Cal. May 27, 2020); Nat’l Acad. of Recording
Arts & Scis., Inc. v. On Point Events, LP, 256 F.R.D. 678, 682 (C.D. Cal. 2009) (finding
objections that certain discovery requests seek information equally available to other party are
insufficient to resist a discovery request). Moreover, the documents requested are not “equally
available” to the United States because the County is in the best position to know when and
where the requested documents were made publicly available, and if there are responsive
documents that are no longer publicly available. The Request also seeks “content that was
posted previously on your website or social media accounts but which is no longer available
publicly,” which is not available to the United States. Finally, this Request seeks “social media
activity (including posts, likes, shares, and comments) on your accounts and/or your officials,
officers, and employees’ accounts regarding the crime free rental housing program.” This
information—including knowledge about what accounts exist and have responsive content, as
well as content on accounts that are not fully accessible to all members of the public—is not
equally available to the United States. As noted above, the County’s obligation under the
Federal Rules extends not only to content “within its possession,” but also content within its
“control.” Hill, 242 F.R.D. at 560 (“[A] party responding to a Rule 34 production request is



                                                37
                                                                                           Ex. 20
                                                                                         Page 504
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 505 of 746 Page ID
                                   #:913



under an affirmative duty to seek that information reasonably available to it from its employees,
agents, or others subject to its control.”).

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       26. Request for Production No. 30

       This Request seeks “[d]ocuments relating to the design and enactment of the 2015
Ordinance, including analyses, memoranda, notes, communications, reports, meeting minutes,
agenda, packets and background materials prepared for your Board members, audio and/or video
of your Board’s meetings and any transcripts thereof, news reports, social media activity,
statements or information provided by the public, and all documents considered during the
process of enacting the 2015 Ordinance.”

               (a) County’s Objections and Responses

       The County did not cite any specific objections to this Request and stated that it is
“unable to comply with this request because following a diligent search and reasonable inquiry,
Responding Party is informed and believes that responsive documents are not within its
possession, custody, or control.” County’s Responses at p. 27. The County did not provide any
documents in response to this Request.

               (b) Deficiencies in County’s Response

        The County is obligated to conduct a diligent search or make a reasonable effort to obtain
documents responsive to the United States’ requests. See Kaur, 2007 WL 1449723, at *2
(ordering defendants to conduct an additional search for responsive documents and reminding
defendants and counsel “of their duty under Rule 34 to conduct a diligent search and reasonable
inquiry in effort to obtain responsive documents”). It is inconceivable “that responsive
documents are not within [the County’s] possession, custody, or control.” Captain Nils Bentsen
from the Sheriff’s Department “was the ‘driving force’ behind the [crime-free rental housing]
program” and his testimony to the City Council cited crime data and statistics that were central to
the enactment of the 2015 Ordinance. Compl. at 8-9; First Am. Compl. at 9-10. Further, the
Sheriff’s Department, which provides local police services to the City of Hesperia under a
contract with the County, is responsible, in part, for the enforcement of the 2015 Ordinance.
Any documents (as described in the Request) reviewed, relied on, presented by, disseminated by,
or provided to Captain Bentsen, Sheriff’s Department employees, or County employees are
responsive to this request.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                                38
                                                                                           Ex. 20
                                                                                         Page 505
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 506 of 746 Page ID
                                   #:914



       27. Request for Production No. 31

       This Request seeks “[d]ocuments relating to the design and enactment of the 2017
Ordinance, including analyses, memoranda, notes, communications, reports, minutes, agenda,
packets and background materials prepared for your Board members, audio and/or video of your
Board’s meetings and any transcripts thereof, news reports, social media, statements or
information provided by the public, and all documents considered during the process of enacting
the 2017 Ordinance.”

               (a) County’s Objections and Responses

       The County did not cite any specific objections to this Request and stated that it is
“unable to comply with this request because following a diligent search and reasonable inquiry,
Responding Party is informed and believes that responsive documents are not within its
possession, custody, or control.” County’s Responses at pp. 27-28. The County did not provide
any documents in response to this Request.

               (b) Deficiencies in County’s Response

        The County is obligated to conduct a diligent search or make a reasonable effort to obtain
documents responsive to the United States’ requests. See Kaur, 2007 WL 1449723, at *2
(ordering defendants to conduct an additional search for responsive documents and reminding
defendants and counsel “of their duty under Rule 34 to conduct a diligent search and reasonable
inquiry in effort to obtain responsive documents”). The Sheriff’s Department, which provides
local police services to the City of Hesperia under a contract with the County, was responsible, in
part, for the design and enforcement of the 2015 Ordinance, which was amended to become the
2017 Ordinance. To the extent any data was considered as part of the amendment process, the
Sheriff’s Department necessarily would have been involved in gathering that data. In addition,
the Sheriff’s Department played a significant role in the design of the 2015 Ordinance as well as
its enforcement, so it is unlikely that the Sheriff’s Department played no role in its amendment.
As such, it is unlikely that there are no responsive documents within the County’s possession,
custody, or control. Any documents (as described in the Request) reviewed, relied on, or
disseminated to or by Sheriff’s Department employees or County employees are responsive to
this request.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       28. Request for Production No. 32

         This Request seeks “[d]ocuments relating to meetings (including, but not limited to,
official Board meetings) in which the crime free rental housing program in Hesperia was
discussed, including agendas, minutes, audio and/or video recordings and any transcripts thereof,
advertisements or notices in any media (including social media), statements or submissions by
the public (related to the crime free rental housing program), packets and background materials
prepared for your Board members, notes taken, and communications about the crime free rental

                                                39
                                                                                           Ex. 20
                                                                                         Page 506
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 507 of 746 Page ID
                                   #:915



housing program relating to the particular meeting. As defined, drafts and non-final or non-
duplicate versions must be produced.”

               (a) County’s Objections and Responses

         The County objected on the grounds that the “request [is] overbroad as it seeks
documents related to all meetings and seeks the production of documents subject to attorney-
client and attorney work-product privileges.” County’s Responses at p. 29. The County stated
that it would produce copies of all responsive documents within its possession. Id.

               (b) Deficiencies in County’s Response

       The documents produced in response to this Request are materially incomplete. The
County produced three emails and two attached flyers related to crime-free rental housing
program training sessions. The response did not include agendas, minutes, audio or video
recordings and any transcripts thereof, advertisements or notices in any media (including social
media), statements or submissions by the public (related to the crime free rental housing
program), packets and background materials prepared for your Board members, notes taken, and
communications about the crime free rental housing program relating to the particular meetings
as requested. This incomplete response is essentially a failure to disclose and the County could
be subject to sanctions by the Court if responsive documents are not produced. Davis, 2009 WL
5470094, at *2.

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objection on the basis of overbreadth. The United States requests that the County
withdraw its boilerplate objections and provide full and complete responses to this Request, or
else (1) state the grounds for its objections with specificity and supporting evidence and (2) state
whether any responsive materials are being withheld on the basis of the objections.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the County has asserted in response to this Request. The United States
further reiterates that the County is required to (1) state whether it is withholding responsive
documents on the basis of a claimed privilege or immunity, (2) include all documents withheld
on a privilege log, and (3) include the information necessary for the United States and the Court
to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       29. Request for Production No. 34

       This Request seeks “[a]ll documents including data, information, and analyses, relating to
Nils Bentsen’s recommendation that the City adopt a crime free rental housing program,
including analyses and reports created to assess the need for the crime free rental housing
program, the data and documents used to generate such analyses and reports, notes and



                                                40
                                                                                             Ex. 20
                                                                                           Page 507
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 508 of 746 Page ID
                                   #:916



workpapers (including drafts and markups), and communications about the recommendation and
its basis.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request seeks documents subject to the
official information privilege, law enforcement privilege, and documentation subject to
investigatory files privilege, and official confidential information subject to public interest
privileges.” County’s Responses at p. 29. The County stated that it would produce copies of all
responsive documents within its possession. Id.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County produced 46 emails (converted to PDFs) and their attachments, as well as seven other
documents. The County failed to produce any other “documents including data, information, and
analyses, relating to Nils Bentsen’s recommendation that the City adopt a crime free rental
housing program, including analyses and reports created to assess the need for the crime free
rental housing program, the data and documents used to generate such analyses and reports,
notes and workpapers (including drafts and markups), and communications about the
recommendation and its basis.” This incomplete response is essentially a failure to disclose and
the County could be subject to sanctions by the Court if responsive documents are not produced.
Davis, 2009 WL 5470094, at *2.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the County has asserted in response to this Request. The United States
further reiterates that the County is required to (1) state whether it is withholding responsive
documents on the basis of a claimed privilege or immunity, (2) include all documents withheld
on a privilege log, and (3) include the information necessary for the United States and the Court
to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       30. Request for Production No. 35

         This Request seeks “[d]ocuments relating to reports (periodic or ad hoc), audits, analyses,
or assessments of the crime free rental housing program in Hesperia after its adoption, including
the statistical information and other data used to generate such reports or assessments.”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request and stated that it would
produce copies of all responsive documents within its possession. County’s Responses at p. 30.




                                                41
                                                                                             Ex. 20
                                                                                           Page 508
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 509 of 746 Page ID
                                   #:917



               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County provided reports for a one-year period with aggregate data regarding tenant screenings,
active registrations, arrests, searches, and evictions. The response did not include these reports
from January 1, 2014 to the present as requested by the United States nor did it include the “data
used to generate such reports or assessments.” This incomplete response is essentially a failure
to disclose and the County could be subject to sanctions by the Court if responsive documents
are not produced. Davis, 2009 WL 5470094, at *2.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       31. Request for Production No. 36

        This Request seeks “[d]ocuments relating to reports (periodic or ad hoc), audits, analyses,
or assessments of the effectiveness of the County’s crime free multifamily housing program,
including the statistical information and other data used to generate such reports or assessments.”

               (a) County’s Objections and Responses

         The County objected on the grounds that this “request is overbroad and unduly
burdensome because this request seeks the production of documents that are irrelevant to the
claims and/or defenses in this matter and rendering the request beyond the scope set forth in Rule
26(b). Specifically, the County’s crime free multifamily housing program is not relevant to this
litigation.” County’s Responses at pp. 30-31. The County further objects that the Request
“seeks documents subject to the official information privilege, law enforcement privilege, and
documentation subject to investigatory files privilege, and official confidential information
subject to public interest privileges.” Id. The County did not provide any documents in response
to this Request.

               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of overbreadth, burdensomeness, and relevance. The assertion
that documents about the effectiveness of the County’s crime free multifamily housing program
is beyond the scope of Rule 26(b) is plainly incorrect. This program was in place in Hesperia
prior to—and appears to have provided, in many ways, a blueprint for—the enactment of the
City of Hesperia’s crime-free rental housing program. The City enacted its more robust crime-
free rental housing program based in part on “problems” with other crime free programs that
were identified by the Sheriff’s Department captain who was the “driving force” behind the
City’s crime-free rental housing program—the same Sheriff’s Department captain whose staff
had been implementing the County’s Crime Free Multi-Housing Program in Hesperia up to that
time. Compl. at 8; First Am. Compl. at 9. Information about the effectiveness of the County’s
crime free multifamily housing program is relevant to the claims and possible defenses in this
litigation, which is clearly permissible under Rule 26. “Discovery is not limited to issues raised

                                                42
                                                                                            Ex. 20
                                                                                          Page 509
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 510 of 746 Page ID
                                   #:918



by the pleadings, for discovery itself is designed to help define and clarify the issues. Nor is
discovery limited to the merits of a case, for a variety of fact-oriented issues may arise during
litigation that are not related to the merits.” Butler, 2016 WL 11525311, at *2. Thus, the County
cannot unilaterally limit the discovery sought in this litigation based on its narrow interpretation
of what is relevant. The United States requests that the County withdraw its boilerplate
objections and provide full and complete responses to this Request, or else (1) state the grounds
for its objections with specificity and supporting evidence and (2) state whether any responsive
materials are being withheld on the basis of the objections.

        The United States also incorporates its arguments in supra Part III with respect to the
many privileges and immunities the County has asserted in response to this Request. The United
States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       32. Request for Production No. 37

         This Request seeks “[d]ocuments relating to annual crime reports produced by the
Sheriff’s Department from 2014 through to the present, including (as defined above) all versions,
drafts, and communications.”

               (a) County’s Objections and Responses

        The County objected on the grounds that this “request is overbroad and unduly
burdensome because it seeks the production of crime reports generated by the Sheriff’s
Department for all of the county and each city within which are not relevant to the claims and/or
defenses in this matter, and rendering this request beyond the scope set forth in Rule 26(b).”
County’s Responses at p. 31. The County further objects that the “request also seeks documents
subject to the official information privilege, law enforcement privilege, and documentation
subject to investigatory files privilege, and official confidential information subject to public
interest privileges.” Id. The County did not provide any documents in response to this Request.

               (b) Deficiencies in County’s Response

        The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of overbreadth, burdensomeness, and relevance. The assertion
that the requested documents are overbroad and beyond the scope of Rule 26(b) is incorrect. The
City of Hesperia’s crime-free rental housing program was purportedly enacted to reduce crime,
see Compl. at 2; First Am. Compl. at 3, and it relied on a data that showed a supposed
connection between rental properties and increased “illegal activity” and “law enforcement calls
for service.” Id. at 6. The United States has alleged that that rationale is pretextual, and that the
City sought to intentionally evict and deny housing to African-American and Latino renters. Id.

                                                 43
                                                                                             Ex. 20
                                                                                           Page 510
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 511 of 746 Page ID
                                   #:919



Annual crime reports from the County and its subdivisions will, among other things, allow the
United States to compare changes in crime statistics in the City of Hesperia to changes in crime
in other cities in the County. This is plainly relevant to the claims and possible defenses in this
litigation and within the scope of Rule 26(b). “Discovery is not limited to issues raised by the
pleadings, for discovery itself is designed to help define and clarify the issues. Nor is discovery
limited to the merits of a case, for a variety of fact-oriented issues may arise during litigation that
are not related to the merits.” Butler, 2016 WL 11525311, at *2. Thus, the County cannot
unilaterally limit the discovery sought in this litigation based on its narrow interpretation of what
is relevant.

         Moreover, the County cannot claim that Request No. 37 is “overbroad” and then not
produce the subset of information that it agrees is appropriate (i.e., not overly broad). Rule 34
requires a responding party, even if it objects to the scope of a request, to specify the part that is
objectionable but also “permit inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(B). “Overbroad”
is an objection to the outer boundaries of the request; the County cannot use that objection to
refuse also to produce core, responsive materials. “An objection may state that a request is
overbroad, but if the objection recognizes that some part of the request is appropriate the
objection should state the scope that is not overbroad. Examples would be a statement that the
responding party will limit the search to documents or electronically stored information created
within a given period of time prior to the events in suit, or to specified sources. When there is
such an objection, the statement of what has been withheld can properly identify as matters
‘withheld’ anything beyond the scope of the search specified in the objection.” Fed. R. Civ. P.
24 advisory committee’s note (2015). The County cannot argue in good faith in this litigation
that there are not some parts (if not all) of Request No. 37’s call for “annual crime reports” that
are appropriate. For example, the County cannot argue in good faith that any crime reports from
the relevant time period (and related documents) that included information about or referenced
the City of Hesperia would be “overbroad” in light of the claims and defenses in this case. Rule
34 required the County to lodge its objection but also produce what is appropriately requested.
The County failed to do so. The United States requests that the County withdraw its boilerplate
objections and provide full and complete responses to this Request, or else (1) state the grounds
for its objections with specificity and supporting evidence and (2) state whether any responsive
materials are being withheld on the basis of the objections.

        Finally, the United States incorporates its arguments in supra Part III with respect to the
privileges and immunities the County has asserted in response to this Request. The United States
further reiterates that the County is required to (1) state whether it is withholding responsive
documents on the basis of a claimed privilege or immunity, (2) include all documents withheld
on a privilege log, and (3) include the information necessary for the United States and the Court
to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                                  44
                                                                                               Ex. 20
                                                                                             Page 511
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 512 of 746 Page ID
                                   #:920



       33. Request for Production No. 38

        This Request seeks “[a]ll documents that relate to complaints (formal or informal) made
to, or grievances, administrative claims, or lawsuits filed against the County related to the crime
free rental housing program and/or the County’s crime free multifamily housing program.
Responsive information includes all responses to such complaints, grievances, claims, or
lawsuit.”

               (a) County’s Objections and Responses

         The County objected on the grounds that this “request seeks the production of documents
that are irrelevant to the claims and/or defenses in this matter, nonproportional to the needs of the
case, and seeks documents that violate a third party’s and/or employee’s constitutional rights to
privacy afforded by the United States and California Constitutions.” County’s Responses at p.
32. The County also objects that the Request “seeks documents subject to the official
information privilege, law enforcement privilege, and documentation subject to investigatory
files privilege. Specifically, this request seeks confidential personnel records, official
confidential information subject to public interest privilege and complaints which are not related
to the issues in this case.” Id. The County also asserts that its crime free multifamily housing
program is not relevant to this litigation. Id. The County produced some documents in response
to this Request.

               (b) Deficiencies in County’s Response

        The documents produced in response to this Request are materially incomplete. The
County produced documents related only to complaints filed with United States Department of
Housing and Urban Development (“HUD”), and which HUD referred to DOJ in connection with
this lawsuit. The County failed to produce any information about any other complaints,
grievances, administrative claims, or lawsuits filed against the County related to the crime free
rental housing program or the County’s crime free multifamily housing program. This
incomplete response is essentially a failure to disclose and the County could be subject to
sanctions by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at
*2.

        Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections on the basis of relevance and proportionality. The assertion
that the requested documents are irrelevant or disproportionate is incorrect. The United States
alleges, inter alia, that the City of Hesperia’s “crime-free rental housing” program was enacted
and enforced to intentionally evict and deny housing to African-American and Latino renters.
See Compl. at 11; First Am. Compl. at 11. The County’s crime free multifamily housing
program was in place in Hesperia prior to—and appears to have provided, in many ways, a
blueprint for—the enactment of the City of Hesperia’s crime-free rental housing program.
Documents that relate to complaints, grievances, administrative claims, or lawsuits filed against
the County related to the crime free rental housing program or the County’s crime free
multifamily housing program are plainly relevant. Among many other reasons, other complaints
are highly relevant to identify potential aggrieved persons or other witnesses and to rebut

                                                 45
                                                                                             Ex. 20
                                                                                           Page 512
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 513 of 746 Page ID
                                   #:921



Defendants’ defenses. “Discovery is not limited to issues raised by the pleadings, for discovery
itself is designed to help define and clarify the issues. Nor is discovery limited to the merits of a
case, for a variety of fact-oriented issues may arise during litigation that are not related to the
merits.” Butler, 2016 WL 11525311, at *2. Nor has the County offered any information about
how that clear relevance is outweighed for purposes of proportionality. Thus, the County cannot
unilaterally limit the discovery sought in this litigation based on its narrow interpretation of what
is relevant.

        The United States incorporates its arguments above for Request No. 2 with respect to the
County’s assertion that this Request seeks “documents that violate a third party’s constitutional
rights to privacy afforded by the United States and California Constitutions.” See supra Part
IV.2.b. The United States also incorporates its arguments in supra Part III with respect to the
many privileges and immunities the County has asserted in response to this Request. The United
States further reiterates that the County is required to (1) state whether it is withholding
responsive documents on the basis of a claimed privilege or immunity, (2) include all documents
withheld on a privilege log, and (3) include the information necessary for the United States and
the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       34. Request for Production No. 39

        This Request seeks “[a]ll documents that relate to complaints (formal or informal) made
to, or grievances, administrative claims, or lawsuits filed against the County alleging
discrimination or other civil rights violations either in Hesperia or involving personnel who
worked at the Sheriff’s Hesperia station. Responsive information also includes all responses to
such complaints, grievances, claims, or lawsuits.”

               (a) County’s Objections and Responses

        The County objected on the grounds that the “request is unduly burdensome as it seeks
documentation for an unlimited time period for which Responding Party lacks the resources to
obtain, rendering this request beyond the scope and limit of Rule 26(b) and disproportionate to
the needs of this case. Responding Party further objects to the extent that this request seeks the
production of documents that are overbroad and irrelevant to the claims and/or defenses in this
matter, nonproportional to the needs of the case, and seeks documents that violate a third party’s
and/or employee’s constitutional rights to privacy afforded by the United States and California
Constitutions….” County’s Responses at p. 33. The County further objects that the Request
“seeks documents subject to the official information privilege, law enforcement privilege, and
documentation subject to investigatory files privilege. Specifically, this request seeks
confidential personnel records, official confidential information subject to public interest
privilege and complaints which are not related to the issues in this case.” Id. The County
produced some documents in response to this Request.




                                                 46
                                                                                              Ex. 20
                                                                                            Page 513
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 514 of 746 Page ID
                                   #:922



               (b) Deficiencies in County’s Response

         The documents produced in response to this Request are materially incomplete. The
County produced documents related only to complaints filed with HUD, and which HUD
referred to DOJ in connection with this lawsuit. This incomplete response is essentially a failure
to disclose and the County could be subject to sanctions by the Court if responsive documents
are not produced. Davis, 2009 WL 5470094, at *2. The assertion that the requested documents
are beyond the scope of Rule 26(b) or disproportionate is incorrect. The United States alleges,
inter alia, that the Sheriff’s Department—with the City’s and County’s knowledge and assent—
enforced the “crime-free rental housing” program to intentionally evict and deny housing to
African-American and Latino renters. See Compl. at 11; First Am. Compl. at 11. Documents
that relate to complaints, grievances, administrative claims, or lawsuits filed against the County
alleging discrimination or other civil rights violations either in Hesperia or involving personnel
who worked at the Sheriff’s Hesperia station are plainly relevant. “Discovery is not limited to
issues raised by the pleadings, for discovery itself is designed to help define and clarify the
issues. Nor is discovery limited to the merits of a case, for a variety of fact-oriented issues may
arise during litigation that are not related to the merits.” Butler, 2016 WL 11525311, at *2. The
County has failed to state how this clear relevance is outweighed for purposes of proportionality,
and it cannot unilaterally limit the discovery sought in this litigation based on its narrow
interpretation of what is relevant.

        Moreover, the United States incorporates its arguments in supra Part II with respect to
the County’s boilerplate objections on the basis of burdensomeness, proportionality, overbreadth,
and relevance. The County’s assertion that the Request seeks documentation for an unlimited
time period is plainly incorrect. The United States limited the time period for responsive
documents for this Request to “January 1, 2014 to the present.” See Requests at p. 4. The
United States requests that the County withdraw its boilerplate objections and provide full and
complete responses to this Request, or else (1) state the grounds for its objections with specificity
and supporting evidence and (2) state whether any responsive materials are being withheld on the
basis of the objections.

        Finally, the United States incorporates its arguments above for Request No. 2 with
respect to the County’s assertion that this Request seeks “documents that violate a third party’s
constitutional rights to privacy afforded by the United States and California Constitutions.” See
supra Part IV.2.b. The United States also incorporates its arguments in supra Part III with
respect to the many privileges and immunities the County has asserted in response to this
Request. The United States further reiterates that the County is required to (1) state whether it is
withholding responsive documents on the basis of a claimed privilege or immunity, (2) include
all documents withheld on a privilege log, and (3) include the information necessary for the
United States and the Court to assess the privileges or immunities asserted.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.




                                                 47
                                                                                             Ex. 20
                                                                                           Page 514
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 515 of 746 Page ID
                                   #:923



       35. Request for Production No. 40

       This Request seeks “[a]ll maps or similar documents used to log or track data for any
purpose related to the crime free rental housing program in Hesperia.”

               (a) County’s Objections and Responses

        The County objected on the grounds that this “request is vague and ambiguous as to
‘similar documents’” because Responding Party does not understand what ‘similar documents’ it
should produce. County’s Responses at pp. 33-34. The County did not provide any documents
in response to this Request.

               (b) Deficiencies in County’s Response

         The United States incorporates its arguments in supra Part II with respect to the County’s
boilerplate objections on the basis of vagueness and ambiguity. This Request contains no vague
or ambiguous language. Its meaning is clear. The County cannot “conjure up ambiguity where
there is none.” Gibson Brands Inc., 2015 WL 12681376, at *2. To the extent the County does
not understand the phrase “similar documents,” it must “explain its understanding of the
allegedly vague and ambiguous terms or phrases and explicitly state that its answer is based on
that understanding.” Heller 303 F.R.D. at 488. It cannot simply withhold responsive documents.
Id. It is difficult to believe that the County has no documents that “log or track data for any
purpose related to the crime free rental housing program in Hesperia,” including, for example, to
track the efficacy of the program. The United States requests that the County withdraw its
boilerplate objections and provide full and complete responses to this Request, or else (1) state
the grounds for its objections with specificity and supporting evidence and (2) state whether any
responsive materials are being withheld on the basis of the objections.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       36. Request for Production No. 41

       This Request seeks “[a]ll emails sent to and from the email address CrimeFreeRental@
cityofhesperia.us, as well as any saved drafts and contact list(s).”

               (a) County’s Objections and Responses

      The County did not cite any specific objections to this Request, but stated that responsive
documents are not in its possession, custody, or control. County’s Responses at p. 34.

               (b) Deficiencies in County’s Response

       The City of Hesperia’s responses—signed by counsel who is also counsel of record for
the County—state that emails sent to CrimeFreeRental@cityofhesperia.us were “automatically
forwarded to San Bernardino County staff and are not maintained or reviewed by any employees

                                                48
                                                                                            Ex. 20
                                                                                          Page 515
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 516 of 746 Page ID
                                   #:924



of the City.” Despite the County’s assertions, these documents appear to be in the County’s
possession, custody, or control. The County has a duty to conduct complete searches of its
records to find all responsive documents. HM Elecs., Inc. v. R.F. Tech., Inc., No. 12-CV02884,
2015 WL 2714908, at *20 (S.D. Cal. August 7, 2015) (imposing sanctions against a party that
had certified that no responsive documents existed, when it was later revealed that such
responsive documents did, in fact, exist), vacated on other grounds, 171 F. Supp. 3d 1020, 1034
(S.D. Cal. 2016).

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

   V.      Failure to Supplement

       Finally, on a July 15, 2020, call, counsel for the County stated that it needed to
supplement this production after locating “cabinets of documents” that were responsive to the
United States’ Requests. To date, the County has not provided any additional documents. The
County must supplement its response in a timely manner after it learns that its responses are
incomplete or incorrect. Fed. R. Civ. P. 26(e)(1); see also The Sunrider Corp. v. Bountiful
Biotech Corp., No. SA-CV-08-1339, 2010 WL 4590766, at *25 (C.D. Cal. Oct. 8, 2010). The
United States requests that the County immediately provide these supplemental documents.

        To resolve these issues and avoid the unnecessary involvement of the Court, we ask that
the County (1) produce all documents responsive to each of the Requests (2) in the format
requested by the United States, and (3) produce a proper privilege log, as outlined above, by
November 13, 2020. Please also consider this letter a request to confer in accordance with Local
Rule 37-1 which requires the parties to discuss these discovery disputes within 10 days of the
date of this letter. We are available for a phone conference on November 4, 2020 from 10 a.m.
to 1 p.m. PST, or on November 6, 2020 from 9 to 10 a.m. or from 12 to 1 p.m. PST. If these
times do not work for you, please let us know what date and time you are available to meet. We
look forward to your prompt response.


                                    Respectfully,

         Nicola T. Hanna                              Sameena Shina Majeed
         United States Attorney                       Chief



         Assistant U.S. Attorney                       Trial Attorney
         Civil Rights Section, Civil Division          Housing and Civil Enforcement Section



Attachments



                                                49
                                                                                         Ex. 20
                                                                                       Page 516
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 517 of 746 Page ID
                                   #:925




                               Attachment 1




                                                                      Ex. 20-1
                                                                     Page 517
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 518 of 746 Page ID
                                   #:926
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 519 of 746 Page ID
                                   #:927
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 520 of 746 Page ID
                                   #:928
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 521 of 746 Page ID
                                   #:929
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 522 of 746 Page ID
                                   #:930




                               Attachment 2




                                                                      Ex. 20-2
                                                                     Page 522
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 523 of 746 Page ID
                                   #:931
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 524 of 746 Page ID
 Page 2 of 6                       #:932
Staff Report to the City Council
Possible Crime Free Housing Program Implementation
September 16, 2014

2. Police Multiple Disturbance Response Program
The Police Multiple Response Program was adopted in 2007. This is established in Hesperia
Municipal Code Chapter 1.12.130.16. This program was implemented to deal with the high
number of calls for service for loud parties or music, neighborhood disturbances from
boisterous, large gatherings and false alarms at businesses that were sapping police resources.
With the program, properties are allowed one warning when police respond to the residence for
loud music, parties, boisterous disruptive gatherings, or disturbing the peace. The Police can
also respond to businesses and residences for false alarms, unfounded 911 calls, off-highway
vehicle use and other municipal code violations that cause noise or disturbances. After an initial
warning the property is placed on probation for a period of three years. During that time, if the
property receives any further responses a fine schedule allows the City to recoup the costs of
police response through a sliding scale which becomes incrementally larger as more responses
are recorded at a property. There are currently 1,050 properties that have received a response
since program inception, 530 of those properties are rentals, or a little more than ½ of all
registrants. Of the 530 properties, 114 have required more than one response by Police. The
rest of the registered properties are owner-occupied or businesses that received false alarm
response(s).

Staff believes that this program can be an asset to the Crime Free Housing Program in that
properties that receive a Police Response can be cross-referenced to ensure that they have a
valid rental agreement with the Police Department. Additionally, the presence of a Crime Free
Housing agreement may reduce the number of service calls for disturbing the peace and other
disruptions to neighborhoods as a result of a more stringent screening process for tenants.

3. Rental Housing Certification Program
The Rental Housing Certification Program was adopted by the City Council in May 2007 under
Hesperia Municipal Code Chapter 5.06.010. This program was originally adopted as a way to
identify and track rental properties within the City for blight, group home activity, and code
violations. It was also a way for the City to reduce the staff time necessary for Code
Enforcement to pursue out-of-town owners of rental properties with code violations by
performing an annual inspection under the auspice that an annual inspection would encourage
owners to maintain their properties on a more regular basis, thereby reducing the number of
violations over time. The program was moved to the Building and Safety division in 2008 with
inspections performed by Community Development Technicians. As an additional facet, in 2009,
the City Council also adopted the Smoke Detector Certification program wherein owners of
rentals could certify that each rental unit had working smoke detectors as part of their yearly
inspection, further reducing staff time to track and certify smoke detectors as required by State
law.

The program, at its height, included 899 single-family residences and 198 multi-family properties
comprising 2,315 units. Of these properties, 1,072 had owners who did not reside within the
City. Approximately 1,380 inspections were performed annually. Inspections addressed such
issues as property maintenance, trash and debris, inoperative vehicles, and lack of maintenance
on the home such as the need for a new roof or paint. Internal inspections were performed as
requested by tenants to address indoor maintenance concerns. The success of the program
was due in large part to the time and effort it saved in Code Enforcement costs as the program
was operated through Building and Safety, and smaller code issues were handled through
annual inspections, increasing overall property maintenance.




                                                                                         Ex. 20-2
                                                                                        Page 524
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 525 of 746 Page ID
 Page 3 of 6                       #:933
Staff Report to the City Council
Possible Crime Free Housing Program Implementation
September 16, 2014

The program operated as adopted from 2007 through 2011. In December 2011, several
revisions to the program were submitted to Council, including a change in language to include re-
naming the program to align it with neighboring cities, a change in wording to mandate that all
properties where the owner did not reside in the home were certified each year, and several
changes dealing with the way corrections were handled by the City and the inspection
procedures for the program. In January 2012, the City Council directed staff to return with more
information on the program and offer options for each change. The item was re-introduced to the
Council in March 2012 and included the options requested and additional information on the
program itself. After review in March, and May 2012, the City Council decided to eliminate the
program. On June 19, 2012 the Ordinance and program was repealed by the City Council.

Proposed Crime Free Housing Program (CFHP)
Major facets of the proposed Crime Free Housing Program are discussed below:

A. Registration Procedures
The single largest change to the existing Crime Free Multi-Housing Program is the
recommendation to require mandatory registration for all rental properties. Property owners will
be required to register online through a City portal. This can be achieved through ETrakiT, an
existing online payment/registration portal available through the TrakiT system. Staff is
recommending charging a fee of $65 per property for registration of Single Family Residences
and two-dwelling apartments and $65 per property plus $4 per unit for apartment complexes
(greater than 2 units). This registration would be due annually from each property owner, similar
to the defunct Rental Housing Certification Program.

The following fees are proposed for the program:
   1. Single Family and 2-unit Multi-Family Registration            $65/property

   2. Multi-Family (3 or more units) Registration                   $65/property + $4 per unit

B. Program Details
The suggested program would contain several mandatory measures for registrants. These are
listed below:
     1. Compliance with Crime Free Multi-Housing and a current Crime Free Multi-Housing
        contract on file with the Police Department;
     2. Each rental contract shall contain a Crime Free contract;
     3. Each renter shall be checked through a tenant screening service which also must check
        Rental Reporting Database, Credit Report, National Criminal Background Check, Social
        Security Number Validation, and ID Mismatch;
     4. Mandatory eviction for persons who commit serious violations of the program or who are
        charged with a crime that occurs on the property;
     5. Mandatory eviction for persons who commit crimes that can be directly linked back to the
        residence (i.e. being arrested for theft and storing the stolen property at the residence);
     6. Penalties for not purchasing a license;
     7. Penalties for not starting an eviction within ten days of tenant violation when required by
        the Police;

The main goal of the program is to reduce crime by removing persons who engage in criminal
behavior from residences, thereby reducing the time the Police spend in dealing with these
persons and reducing the overall criminal element within the City.




                                                                                          Ex. 20-2
                                                                                         Page 525
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 526 of 746 Page ID
 Page 4 of 6                       #:934
Staff Report to the City Council
Possible Crime Free Housing Program Implementation
September 16, 2014

Staff believes that having these mandatory measures built into the program will increase the
effectiveness of the program, and reduce crime in the City. Property owners will benefit from
having a way to legitimately evict tenants who commit crimes at their residences and having a
more stringent screening process for potential tenants.

C. Penalties for Violations
Staff anticipates operating the program through yearly registration. Failure to register the
property would incur penalties for the owner. These penalties will increase incrementally based
upon the size of the property and level of compliance with the program. For example, a 100-unit
apartment complex that is not registered could incur a fine of up to $1,000 for failure to
participate, under the auspice that larger properties could potentially incur more service time
from Police if they are not participating in the program and screening their tenants.

Tenant violations could also incur penalties. Each property owner will be responsible for
enforcing the crime free rules and mandatory measures. If necessary, due to violations, the
Police could require that the owner evict the tenant who is in violation. Violations of the Crime
Free housing agreement would be assessed based upon severity, with penalties assessed
according to the severity level as deemed appropriate by the Police. Penalties would range from
fines to mandatory eviction. Mandatory eviction would be enforceable on any program violation
deemed severe by Police. In those cases the owner would have ten days within which to begin
the eviction process on the violating tenant. Should the owner refuse to evict the tenant or does
not make progress in the eviction process, fines could be leveraged against the owner for
refusal to comply with the program statutes. The suggested penalties for the program are listed
below:

   1. Failure to Register Property Annually 1-99 units                    $500/occurrence

   2. Failure to Register Property Annually 100 + units                   $1,000/occurrence

   3. Crime Free Housing Violation-Minimum to Moderate                    1st-$100/2nd-$200/3rd+$500

   4. Crime Free Housing Violation-Severe                                 $500 + possible eviction

   5. Crime Free Housing Violation with criminal activity                 Eviction

   6. Appeal of Violation                                                 $25 non-refundable
   All penalties are subject to the discretion of the Police Department

D. Appeals
Any assessed penalty would be appealable by either the tenant or the owner and the hearing
would be held by a third party hearing officer as with all other Municipal Code violations. The
City fee schedule already contains a fee for appeals, currently $25 per appeal.

Steps to Implementation
Introducing a program of this magnitude will require several layers of community outreach. Staff
proposes the following steps to notifying the community of the proposed program and offering
education on crime free housing after adoption:

   Prior to City Council Potential Consideration/Adoption




                                                                                                Ex. 20-2
                                                                                               Page 526
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 527 of 746 Page ID
 Page 5 of 6                       #:935
Staff Report to the City Council
Possible Crime Free Housing Program Implementation
September 16, 2014

       1. Present the item to the City Council Advisory Committee during the planning phases
          to gain insight into community concerns and help mold the ordinance to serve the
          community most efficiently.
       2. In anticipation of the City Council Advisory Committee meeting, advertise the
          meeting in the newspaper, in addition to the required public hearing advertisement
          (two different local newspapers, possibly).
       3. Invite the local real estate/property manager representatives to participate in the
          planning and implementation process to gain feedback from local stakeholders.
       4. Present the item at a Public Hearing before the City Council.

   Following Adoption (Contingent on Adoption)
      1. Present the item in the Horizon newsletter on at least two occasions to ensure that
         local property owners are aware of new regulations and have adequate time to
         respond and register.
      2. Prepare a mass mailing to all out-of-state property owners using the City’s available
         property assessment records to ensure they are aware of new regulations.
      3. Hold at least two workshops on Crime Free Housing to educate owners, managers,
         and tenants about expectations of the City and Police Department. Make the
         workshops available via the internet so that out-of-town property owners can watch
         via live feed.
      4. Prepare educational materials that can be handed out at the public counter at City
         Hall such as brochures about Crime Free Housing and the program in general.
      5. Offer multiple opportunities for managers and owners to attend any required training
         sessions at a convenient location in the City, consider having two locations one for
         the east side of town and one for the west side.
      6. All records will be kept in the City’s land management system, TrakiT, and access
         will be provided to Police staff.
      7. An application for online registration will be built and registration will be available
         online via ETrakiT, the City’s online portal through TrakiT.
      8. Continue to offer education courses on an annual or bi-annual basis so that new
         owners can be educated.

If adopted, staff will likely recommend a grace period of one year from adoption to allow all
property owners ample time to register their properties and receive any training that may be
necessary to comply with the program.

FISCAL IMPACT

Staff believes, based on data from the County gathered in 2007 at the start of the Rental
Housing Certification program that the City has approximately 5,500 rental units. In order to
administer this program effectively, the Police Department anticipates the addition of two
additional deputy positions with vehicles who would work the program as their sole
responsibility, and two office personnel to administer paperwork, schedule appeal hearings, and
manage the day to day operations.

Data from 2012 indicates that there were 899 single family residences registered as rentals.
There were 2,315 multi-family units at 198 properties. Using these figures the anticipated
revenue from the program would be approximately 80,630 which would help fund the deputy
and office personnel. Using the approximate figure of 5,500 units the expected revenue could be
as much as $357,500 at a rate of $65 per property, which does not include the additional $4 per


                                                                                        Ex. 20-2
                                                                                       Page 527
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 528 of 746 Page ID
 Page 6 of 6                       #:936
Staff Report to the City Council
Possible Crime Free Housing Program Implementation
September 16, 2014

unit for apartments. These approximate figures do not include any potential fine amounts that
may be assessed.

ALTERNATIVE(S)

   1. Provide alternative direction to staff.

ATTACHMENT(S)




                                                                                     Ex. 20-2
                                                                                    Page 528
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 529 of 746 Page ID
                                   #:937




                               Attachment 3




                                                                      Ex. 20-3
                                                                     Page 529
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 530 of 746 Page ID
                                   #:938
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 531 of 746 Page ID
                                   #:939
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 532 of 746 Page ID
                                   #:940
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 533 of 746 Page ID
                                   #:941
                                                    U.S. Department of Justice


  United States Attorney's Office                    Civil Rights Division
  Central District of California                     Housing and Civil Enforcement Section
  U.S. Mail    Federal Building, Suite 7516          U.S. Mail   950 Pennsylvania Avenue, NW - 4CON
              300 North Los Angeles Street                       Washington, DC 20530
              Los Angeles, CA, 90012                 Overnight   150 M Street, NE
  Telephone   (213) 894-8805                                     Washington, DC 20002
  Facsimile   (213) 894-7819                         Telephone   (202) 514-4713
                                                     Facsimile   (202) 514-1116




                                                    November 2, 2020



VIA ELECTRONIC MAIL ONLY

Mr. Stephen R. Onstot, Esq.
Mr. Braden J. Holly, Esq.
Ms. Erika D. Green, Esq.
Aleshire & Wynder, LLP
3800 Lemon Street, Suite 550
Riverside, California 92501
sonstot@awattorneys.com
bholly@awattorneys.com
egreen@awattorneys.com

         Re: United States v. City of Hesperia, et al., Case No. 5:19-CV-2298 AB (SPx)

Dear Counsel:

        We are writing in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule
37-1 to address significant deficiencies in Defendant City of Hesperia’s objections and responses
to the United States’ First Set of Requests for Production of Documents (“Requests”). As part of
our good-faith effort to confer and resolve these discovery issues without court intervention, we
outline below the deficiencies in the City’s responses.

    I. Improper Form of Production

        First, we address the format of the documents the City produced, which is inconsistent
with both the form of production requested by the United States and the requirements of Federal
Rule of Civil Procedure 34. The United States requested that responsive documents be produced
“in accordance with Attachment A” which detailed, among other things, that the City produce
electronically stored information (“ESI”) and hard copy paper documents in an industry-standard
load-ready format—image files plus cross-referenced extracted text and metadata—for many
data types, produce other identified data types in native electronic file format, and meet-and-



                                                                                                 Ex. 21
                                                                                               Page 533
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 534 of 746 Page ID
                                   #:942



confer before production of remaining file types that require additional, technical discussion.
See Requests, Attachment A.1

        Many of the documents the City produced did not comply with the format specified by
Attachment A. Of the 1,679 documents produced by the City in response to the Requests for
Production, only 843—roughly half—were produced in native format. Most of the remaining
documents were produced as PDFs including many documents that appear to have been
converted from their native formats, which essentially removed all of the documents’ metadata.
The City provided no justification and did not object to the form of production requested by the
United States. As you know, Federal Rule of Civil Procedure 34(b) “permits the requesting
party to designate the form or forms in which it wants electronically stored information
produced.” Fed. R. Civ. P. 34(b) advisory committee’s note (2006). And while Rule 34 allows
the responding party to object to the form that the requesting party specifies, it must do so with
particularity: stating why it cannot produce the information in the requested format and
proposing an alternative format, which must comply with Rule 34’s requirements. Fed. R. Civ.
P. 34(b)(2)(D). The City did not object, it did not specify an alternative form of production, and
it produced many of the files in an altered and/or degraded form compared to how the
information was ordinarily maintained. The City cannot simply ignore the United States’
requested format and produce in an unstated, degraded format of its own choosing. Morgan Hill
Concerned Parents Assoc. v. Cal. Dep’t of Educ., No. 2:11-cv-3471, 2017 WL 445722, at *5
(E.D. Cal. Feb. 2, 2017).

         Additionally, the City failed to produce responsive documents in a manner required by
the Federal Rules of Civil Procedure. At a minimum, the City is required to produce ESI in the
form it is “ordinarily maintained” or in a reasonably usable form, Fed. R. Civ. P. 34(b)(2)(E),
which would be in the ESI’s native file format (defined as the electronic format in which such
documents are ordinarily created, viewed, modified and maintained) and in a manner that
preserves all metadata. As outlined above, the City’s production does not meet these minimum
requirements. Plus, the City’s failure to object, failure to specify its objection and its limitations
(if any), and failure to state an alternative form of production deprives the United States of
understanding the full extent of what information and/or usability was lost. Therefore, we
request that the City reproduce all documents that it converted from native formats into PDF
files, either in accordance with Attachment A or in their native formats. And we request that all
documents produced after the date of this letter be produced either in accordance with
Attachment A or in their native formats. If the City is unable to comply with Attachment A, it
must state why with specificity and propose an alternative form in order to allow the parties to
engage in a dialogue, minimize disagreements, and hopefully come to an agreement as to the
form of production.2 Morgan Hill Concerned Parents Assoc., 2017 WL 445722, at *3.


        1
          The United States made several requests as to its preferred form of production. The complete list, which
was wholly ignored by the City, can be found in Attachment A of the Requests. See Requests, Attachment A.
         2
           Since serving the Requests on April 23, 2020, and in the two intervening months until the City was
required to respond on June 26, the United States emailed counsel on at least seven occasions asking to discuss the
United States’ production specifications and the City’s data systems. See Emails from Counsel for the United States
to Counsel for the City (May 15, 2020, May 21, 2020, June 2, 2020, June 3, 2020, June 11, 2020, June 16, 2020, and
June 23, 2020). These requests were largely ignored, despite the Federal Rules’ encouragement of cooperation,

                                                        2
                                                                                                          Ex. 21
                                                                                                        Page 534
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 535 of 746 Page ID
                                   #:943



    II. Use of Boilerplate Objections

       Second, the City asserted improper boilerplate objections in two different ways. At the
beginning of its responses, the City asserted “general objections” without any identified
connection to a particular Request and without any of the specificity required by the Federal
Rules.

        This is insufficient and/or improper, especially given the 2015 amendments to the Federal
Rules. E.g., Infanzon v. Allstate Ins. Co., 335 F.R.D. 305, 311 (C.D. Cal. 2020); Pangborn v.
Los Angeles Cnty. Deputy Sheriffs Lieutenant Baudino, No. CV 15-6812 AB (JC), 2018 WL
6265055, at *3 (C.D. Cal. 2018) (“[D]efendants’ general objections (contained in their
‘Preliminary Statement(s)’ which have been incorporated into all of the discovery responses in
issue) are overruled because such general and boilerplate objections are improper. Such general
objections do not explain or analyze on an individualized basis, why each particular discovery
request is objectionable, and thus are inadequate.”) (internal citation omitted). The “general
objections” even go so far as to say that the “specific objections” are “provided out of an
abundance of caution,” and that the “general objections” govern because they cannot be deemed
to be modified or limited by the “specific objections.” That incorrectly turns Rule 34 on its head.

        In addition to their lack of specificity, the “general objections” hinge on conditional
phrases such as “insofar as” and “to the extent that.” That practice has been criticized widely,
and the 2015 amendments to Rule 34 aimed to stop the use of that obstructive practice by
requiring parties to state and support their specific, known objections, and also to state what
responsive information they are withholding or what they are not searching for based on their
objections. See Fed. R. Civ. P. 34 advisory committee’s note (2015).

        But even where the City objected to individual Requests, it nonetheless used boilerplate,
unspecific language, which is improper. See U.S. ex rel. O’Connell v. Chapman Univ., 245
F.R.D. 646, 649 (C.D. Cal. 2007) (“objections [that] are general or boilerplate objections . . . are
not proper objections”); A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal.
2006) (“[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’ are
improper—especially when a party fails to submit any evidentiary declarations supporting such
objections.”) (quoting Paulsen v. Case Corp., 168 F.R.D. 285, 289 (C.D. Cal. 1996)). And just
like the “general objections,” the responses to many individual requests object “to the extent that
this request may require the production of documents subject to” the asserted privileges or
immunities. City of Hesperia’s Responses to United States of America’s First Set of Requests
for Production, Set One, at pp. 7, 8, 9, 11, 12, 15, 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28,

discussion, and early engagement on these types of issues. E.g., Fed. R. Civ. P. 34 advisory committee’s note 2006;
id. advisory committee’s note (2015). On the two occasions that we were able to confer, counsel was generally
unprepared to discuss any specifics about the City’s data systems. We sent you a draft proposed ESI stipulation that
addressed, in part, production formats, in a further attempt to avoid unnecessary disputes during discovery, and we
asked repeatedly for your feedback and any edits you had. When we did not receive any redlines from you, we
incorporated what you said during the two conversations we did have and, on June 25, 2020, we sent an updated
draft to you. We followed-up again on July 23, 2020. As of today, we still have not heard anything further from
you about alternative production specifications or any edits to the proposed ESI stipulation. In any future
discussions about the United States’ production preferences and the City’s data systems, we again request that
counsel make available someone from the City who is familiar with these systems to facilitate the expedient
production of discoverable information.

                                                         3
                                                                                                           Ex. 21
                                                                                                         Page 535
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 536 of 746 Page ID
                                   #:944



30, 31, 32 (emphasis added). These conclusory objections are not sufficiently specific to
demonstrate why the requested discovery is objectionable; the City must detail how each
Request is objectionable and support those statements with evidence. Fed. R. Civ. P. 34 advisory
committee’s note (2015) (“Rule 34(b)(2)(B) is amended to require that objections to Rule 34
requests be stated with specificity.”).

        Additionally, the City must also state whether any responsive documents are being
withheld based on its objections. Fed. R. Civ. P. 34(b)(2(C); Grodzitsky v. Am. Honda Motor
Co., Inc., No. CV-12-1142, 2017 WL 2616917, at *3 (C.D. Cal. June 13, 2017) (“The 2015
Amendment to Rule 34(b)(2)(C) requires the responding party to state whether any responsive
materials are being withheld on the basis of a stated objection.”). In response to some individual
Requests, the City states that it “is not presently aware of any privileged documents that are
responsive to this request,” while in other responses the City is silent as to whether documents
are being withheld. But even for the requests stating the City is “not presently aware” of any
responsive, privileged documents, it is not clear whether that statement extends to the objections
the City raises that are not “privileges.” None of the City’s responses state whether it is
withholding any documents on the basis of any of the privileges or immunities asserted. This is
especially important here, where the City did not identify the request to which documents were
responsive.

        Accordingly, we request that the City withdraw its boilerplate objections and provide full
and complete responses to all of the Requests, not limited to those addressed specifically infra
Part IV. If the City wishes to apply specific objections to any specific Requests, for each such
Request it must (1) state the grounds for its objections with specificity and supporting evidence,
(2) state whether responsive documents are not being searched for, and (3) state whether any
responsive materials are being withheld on the basis of the objections.

   III. Deficient Privilege Log

         Third, many of the entries on the City’s privilege log fail to provide the information
necessary to assess the privileges or immunities asserted. Under the Federal Rules, the City’s
privilege log must set forth facts sufficient to establish each element of the privilege or immunity
that is claimed, so that the United States and the Court can make an independent determination
as to their applicability. Fed. R. Civ. P. 26(b)(5)(A)(ii); In re Syncor ERISA Litig., 229 F.R.D.
636, 644 (C.D. Cal. July 2005). “[T]he requisite detail for inclusion in a privilege log consists of
[1] a description of responsive material withheld, [2] the identity and position of its author, [3]
the date it was written, [4] the identity and position of all addressees and recipients, [5] the
material’s present location, [6] and specific reasons for its being withheld, including the privilege
invoked and grounds thereof.” In re Banc of Cal. Sec. Litig., No. SA-CV-17-00118, 2019 WL
3017676, at *1 (C.D. Cal. Feb. 11, 2019).

        For example, the entries on the City’s privilege log asserting the deliberative process
privilege fail to provide even the minimal information necessary to assess the assertion of that
privilege. For the deliberative process privilege to apply, the City must show that the disclosure
would not only hamper the deliberative process, but also that the public interest in nondisclosure
clearly outweighs the public interest in disclosure. See Citizens for Open Gov’t v. City of Lodi,
205 Cal. App. 4th 296, 306–07 (2012) (noting that the burden is on the entity claiming the

                                                 4
                                                                                             Ex. 21
                                                                                           Page 536
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 537 of 746 Page ID
                                   #:945



privilege to make this comparative showing, and finding that general assertions that disclosure
would hamper candid dialogue is insufficient); see also Golden Door Props., LLC v. Superior Ct.
of San Diego Cty., 52 Cal. App. 5th 837 (2020), as modified on denial of reh’g (Aug. 25, 2020)
(finding that public agency’s general invocation of a “chilling effect” on “back and forth
exchanges” between consultants and staff was inadequate where the agency failed to provide
specific explanations for the 1,900 documents at issue). The privilege also would not apply to
documents generated after City Council’s enactment of the ordinance in 2015, unless they
specifically related to the decision to amend the ordinance in 2017. See Nat’l Wildlife Fed’n v.
U.S. Forest Serv., 861 F.2d 1114, 1117 (9th Cir. 1988) (deliberative process privilege requires a
document to “be both (1) predecisional or antecedent to the adoption of agency policy and (2)
deliberative, meaning it must actually be related to the process by which policies are
formulated”) (internal quotations omitted). Furthermore, where the deliberative process itself is
at issue—as it is here, where the United States has alleged the crime free housing program was
enacted with discriminatory intent—then the public interest is more likely to weigh in favor of
disclosure. See Thomas v. Cate, 715 F. Supp. 2d 1012, 1028 (E.D. Cal. 2010), order
clarified, No. 1:05CV01198LJOJMDHC, 2010 WL 797019 (E.D. Cal. Mar. 5, 2010); see also
Dominion Cogen, D.C., Inc. v. District of Columbia, 878 F. Supp. 258, 268 (D.D.C. 1995); Dep’t
of Econ. Dev. v. Arthur Andersen & Co., 139 F.R.D. 295, 299 (S.D.N.Y. 1991); United States v.
AT&T, 524 F. Supp. 1381, 1386 n.14 (D.D.C. 1981); United States v. Proctor & Gamble Co., 25
F.R.D. 485, 490–91 (D.N.J. 1960). The City has not attempted to make the showing required
here; the privilege log simply lists “deliberative process privilege” next to 14 documents it has
refused to produce, without any additional information. As a result, the United States is unable
to assess whether the deliberative process privilege applies to any of those documents.

        Similarly, the entries on the City’s privilege log asserting the joint defense privilege fail
to provide the information necessary to assess the applicability of the privilege. “Generally, to
rely on the joint-defense privilege, a party must establish three elements: ‘(1) [T]he
communications were made in the course of a joint defense effort, (2) the statements were
designed to further the effort, and (3) the privilege has not been waived.’” Bryant v. Mattel, Inc.,
573 F. Supp. 2d 1254, 1275 (C.D. Cal. 2007) (citation omitted). The City has not attempted to
make a showing that the joint defense applies; the privilege log simply lists “joint defense
privilege” next to 16 documents it has refused to produce, without any additional information.
As a result, the United States is unable to assess whether the joint defense privilege applies to
any of those documents.

        Further, in its responses to a number of the Requests, the City objected on the basis of
“constitutional or statutory rights of privacy.” But despite its assertions, the City’s privilege log
does not include documents withheld on the basis of the asserted “constitutional or statutory
rights of privacy.” Either the language about that privilege or immunity in the City’s responses
is inapplicable boilerplate, or the privilege log must identify the allegedly privileged documents.

        Likewise, the City has provided no information about whether there are documents
attached to the emails listed in the privilege log. In addition, the privilege log indicates that the
City withheld emails between non-lawyers that forwarded allegedly privileged communications,
but it does not produce the factual contents of those emails between non-lawyers nor provide any
information to support that those communications are also privileged. Even if the documents
contained privileged contents that could be shielded from disclosure, the City is still required to

                                                  5
                                                                                              Ex. 21
                                                                                            Page 537
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 538 of 746 Page ID
                                   #:946



produce the factual contents of those documents and bears the burden of showing that all
segregable factual portions of the documents have been appropriately segregated and disclosed.
See Pac. Fisheries, Inc. v. United States, 539 F.3d 1143, 1148 (9th Cir. 2008) (“Factual portions
of documents covered by the deliberative process privilege must be segregated and disclosed
unless they are ‘so interwoven with the deliberative material that [they are] not [segregable].’”)
(quoting United States v. Fernandez, 231 F.3d 1240, 1247 (9th Cir. 2000)). The City’s log
entries are deficient to make this showing, so the United States is unable to determine whether
there are documents containing underlying factual information that would not be subject to any
privilege claims. Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981); see also O’Connor
v. Boeing N. Am., Inc., 185 F.R.D. 272, 280 (C.D. Cal. Apr. 1999) (citations omitted) (requiring
email attachments or enclosures to be listed separately); Jones v. Boeing Co., 163 F.R.D. 15, 18
(D. Kan. 1995) (holding that “a showing of privilege as to each document” is required).

        As outlined above, the Federal Rules require the City to record these documents on a
privilege log in a manner sufficient to allow the United States and the Court to determine the
applicability of each claimed privilege or immunity. Fed. R. Civ. P. 26(b)(5)(A)(ii). Therefore,
we request that the City amend its privilege log to (1) include all documents withheld on the
basis of privilege or immunity, (2) provide the information necessary for the United States and
the Court to assess the applicability of the claimed privilege or immunity for each document
withheld, and (3) separately list each attachment or enclosure.

    IV. Evasive or Incomplete Responses

        Fourth, it appears that many of the City’s responses are evasive or incomplete and fail to
provide all of the information responsive to the United States’ Requests. The Federal Rules and
the courts prohibit evasive and incomplete answers and they are treated as a failure to disclose,
answer, or respond. See, e.g., Fed. R. Civ. P. 37(a)(4); Harden v. Darden Rests. Inc., No. CV-
17-5298, 2019 WL 3021221, at *3 (C.D. Cal. Apr. 18, 2009). It appears that the City did not
conduct a diligent search or make a reasonable effort to obtain all responsive documents, because
it appears that the City did not provide any documents for many of the Requests and provided
incomplete responses to many others.3 See Fed. R. Civ. P. 26(g) (“By signing [a discovery
response or objection], an attorney or party certifies that to the best of the person’s knowledge,
information, and belief formed after a reasonable inquiry . . . ”); Kaur v. Alameida, No. CV-F-
05-276, 2007 WL 1449723, at *2 (E.D. Cal. May 15, 2007) (ordering defendants to conduct an
additional search for responsive documents and reminding defendants and counsel “of their duty
under Rule 34 to conduct a diligent search and reasonable inquiry in effort to obtain responsive
documents”).


        3
            The City did not specifically identify which of the documents it produced were intended to be responsive
to which Requests. Therefore, it is difficult to determine the number of Requests to which responsive material was
provided. However, the City indicated it was unable to find responsive documents for 13 Requests. It stated that it
“will produce” responsive, non-privileged documents for 28 Requests, but did not specify for how many of these it
was providing responsive documents at the time of its June 26, 2020 production, or for how many it was
withholding responsive documents based on privilege or other grounds. Counsel indicated in a July 20, 2020 email
that all responsive “non-privileged and non-confidential documents” had been provided, but noted that supplemental
responses and a supplemental privilege log would be provided at a later date. As of the date of this letter, no
supplemental information has been provided.

                                                         6
                                                                                                           Ex. 21
                                                                                                         Page 538
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 539 of 746 Page ID
                                   #:947



         In response to many of the Requests, the City made a passing reference that it would
produce responsive information “within its possession.” That stands out not only because it is
insufficient under the Federal Rules, but also because the City referenced the correct, broader
standard in response to other Requests. The City is responsible to produce all non-privileged
responsive information that is within its “possession, custody, or control.” Fed. R. Civ. P. 34.
Thus, even if a piece of information is not strictly within the City’s “possession,” the City is still
responsible to search for and produce non-privileged responsive information within its “custody”
or its “control.” “Control” for this purpose includes “the legal right to obtain documents upon
demand.” In re Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999). “Thus, a party
responding to a Rule 34 production request is under an affirmative duty to seek that information
reasonably available to it from its employees, agents, or others subject to its control.” Hill v.
Eddie Bauer, 242 F.R.D. 556, 560 (C.D. Cal. 2007) (internal quotations and citations omitted).
If the City limited its search and would-be production to a narrower selection of content within
its “possession” only, then the City must supplement its production to satisfy its obligations
under Rules 26 and 34.

        In response to Requests 9, 14, 18, 19, 37, and 40, the City stated that responsive
documents “are not in the possession, custody, or control of the [City], were inadvertently
destroyed, or never existed.” (emphasis added). Please explain the non-specific statement that
responsive information may have been “inadvertently destroyed.” It is not sufficient to drop an
ambiguous hint that the City’s destruction—inadvertent or otherwise—is one possible option for
the present lack of responsive information. See Requests at p. 3. As requested in Instruction 5 to
the Requests, if the City has any information concerning whether responsive information did or
should have existed but it no longer does, it should identify each of those documents by author,
date, and subject matter. See id. The City should also identify any applicable retention
schedules or other cause for the “inadvertent” destruction of each, and the timing of such
destruction.

        Additionally, the United States requested responsive documents from January 1, 2014 to
the present. Requests at p. 4. The City produced very few documents dated later than 2017 for
most of the Requests, even though Ordinance No. 2017-13 is still in effect and some of the
documents provided show that the City continued enforcing the crime free rental housing
program at least through March 2020.

       The City fails to provide adequate objections or claims of privilege that would justify its
materially incomplete responses, which include:

       1. Request for Production No. 3

       This Request seeks “[r]osters or other documents showing individuals who, at any time
from January 1, 2014 to the present, were assigned to implement or enforce aspects of the
Ordinances, the crime free rental housing program, or the County’s crime free multifamily
housing program for properties in Hesperia.”




                                                  7
                                                                                               Ex. 21
                                                                                             Page 539
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 540 of 746 Page ID
                                   #:948



               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 7. The City stated that it would provide all documents responsive to this Request
in its possession.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections.

        In addition, the City failed to provide documents responsive to this Request. The City
provided a single staffing roster, which appears to be responsive to Request No. 1, which sought
the names and titles of all City employees from January 1, 2014 to the present. That roster—
which includes 389 names—does not indicate anywhere which of the staff were or have been
assigned to implement or enforce aspects of the ordinances or the crime free program, which is
what Request No. 3 seeks. Therefore, that roster is not an adequate response to this Request. No
other roster or other documents were provided, nor did the City state that it was withholding any
documents on the basis of an objection (as required by Rule 34).

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       2. Request for Production No. 4

       This Request seeks “[a]ll versions of manuals, handbooks, policies, procedures, forms,
and guidance documents related to the crime free rental housing program in Hesperia.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. In addition,
the City objected “to the extent that this request may require the production of documents subject
to attorney-client and attorney work-product privileges, [and] documents that violate a third
party’s constitutional rights to privacy afforded by the United States and California Constitutions
(Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to
privacy is guaranteed by the U.S. Constitution].).” City’s Responses at p. 7. The City further
responded “[t]he foregoing objections notwithstanding,” it was “not presently aware of any
privileged documents that are responsive to this request,” and that the City “will produce copies
of all responsive documents in its possession.” Id at 8.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which the City incorporates by reference to its general objections. The
United States also incorporates its arguments in supra Part III with respect to the privileges and
immunities the City has asserted. To the extent the City is withholding any responsive
documents, it must include sufficient information in its privilege log to allow the United States to
assess its claims of privilege or immunity. See supra Part III.

                                                 8
                                                                                             Ex. 21
                                                                                           Page 540
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 541 of 746 Page ID
                                   #:949



        In addition, the City’s claim that documents such as “manuals, policies, procedures,
forms, and guidance documents related to the crime free rental housing program” could be
subject to attorney-client or attorney work-product privileges does not stand to reason. Courts
construe the attorney-client privilege narrowly to protect only communications between
attorneys and their clients that are made in confidence for the purpose of obtaining legal advice,
which would not apply to most, if not all, of these documents. See In re Pac. Pictures Corp.,
679 F.3d 1121, 1126 (9th Cir. 2012) (recognizing that the privilege “contravene[s] the
fundamental principle that the public has a right to every man’s evidence,” holding that “we
construe [the attorney-client privilege] narrowly to serve its purposes”) (internal quotations
omitted); United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (setting forth eight-part test
to determine if documents are covered by the privilege, and noting that the privilege is strictly
construed). In addition, most, if not all, of the requested documents would not have been
prepared in anticipation of litigation for a party to that litigation, and thus would not be work
product. See Fed. R. Civ. P. 26(b)(3); In re Grand Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.),
357 F.3d 900, 907 (9th Cir. 2004) (holding that, “to qualify for protection against discovery
under [Rule 26(b)(3)], documents must have two characteristics: (1) they must be prepared in
anticipation of litigation or for trial, and (2) they must be prepared ‘by or for another party or by
or for that other party’s representative.”) (citing In re Cal. Pub. Utils. Comm’n, 892 F.2d 778,
780–81 (9th Cir. 1989) (internal quotations omitted)). Therefore, neither the attorney-client
privilege nor the work product doctrine applies.

        Additionally, the City’s assertion that this Request seeks “documents that violate a third
party’s constitutional rights to privacy afforded by the United States and California
Constitutions” is misplaced. City’s Responses at p. 7. First, it is unclear what constitutional
right would allow the City to conceal in this litigation manuals, handbooks, policies, procedures,
forms, and guidance documents relating to the publicly-known crime free rental housing
program in Hesperia, and the City’s boilerplate assertion provides no support for this claim.
Second, courts have consistently held that “for a federal civil rights case, federal law controls the
issues of privilege and privacy rights.” Curtin v. County of Orange, No. SA-CV-16591, 2017
WL 5593025, at *2 (C.D. Cal. Mar. 13, 2017); Keith H. v. Long Beach Unified Sch. Dist., 228
F.R.D. 652, 657 (C.D. Cal. 2005) (“[D]efendants primarily object to plaintiff's document
requests by claiming third party privacy rights under the California Constitution, California
statutes and California law. However, such reliance is misplaced since plaintiff's claims are
under federal law and, as discussed above, federal common law privileges apply.”).

        Under federal law, privacy interests may be considered, but they “must be evaluated
against the backdrop of the strong public interest in uncovering civil rights violations.” Keith H.,
228 F.R.D. at 657 (quoting Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995). In
balancing these interests, “great weight . . . is afforded to federal civil rights laws.” Soto, 162
F.R.D. at 617. The federal right to privacy protects an individual’s reasonable expectation of
privacy against a “serious invasion.” Mintz v. Mark Bartelstein & Ass’n, Inc., 906 F. Supp. 3d
1017, 1032 (C.D. Cal. 2012); see also In re Facebook, Inc. Internet Tracking Litig., 956 F.3d
589, 606 (9th Cir. 2020) (“Actionable invasions of privacy must be highly offensive to a
reasonable person, and sufficiently serious and unwarranted so as to constitute an egregious
breach of social norms.”) (internal quotation marks omitted). Providing manuals, handbooks,
policies, procedures, forms, and guidance documents related to the crime free program could not


                                                  9
                                                                                              Ex. 21
                                                                                            Page 541
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 542 of 746 Page ID
                                   #:950



reasonably constitute a “serious invasion” of anyone’s privacy rights, and thus this information is
not constitutionally protected. Mintz, 906 F. Supp. 3d at 1032.

        Moreover, even if the City were protecting legitimate privacy interests, the Stipulated
Protective Order in this case specifically provides procedures for the protection of confidential or
sensitive information. See ECF No. 23; Curtin, No. SA-CV-16591, 2017 WL 5593025, at *5
(C.D. Cal. Mar. 13, 2017) (“[T]he protective order previously issued in this case strikes the
appropriate balance between the need for the information and the privacy interests of defendant
or third parties. Defendant’s objections based on privacy concerns are overruled.”); Ragge v.
MCA/Universal Studios, 165 F.R.D. 601, 604 (C.D. Cal. 1995) (ordering defendants to produce
responsive documents containing sensitive or personal information using the procedures set out
in the protective order entered in the case).

        Finally, the documents produced in response to this Request are materially incomplete.
The City produced copies of the ordinance as enacted in 2015 and amended in 2017, as well as
registration, inspection, and screening forms. The City does not appear to have produced any
manuals, policies, procedures, or guidance documents related to other aspects of the crime free
program, including but not limited to how to implement the crime free program’s registration,
tenant screening, crime notification, property inspection, and compliance requirements. This
incomplete response is essentially a failure to disclose and the City could be subject to sanctions
by the Court if responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       3. Request for Production No. 7

      This Request seeks “manuals, policies, procedures, or guidance documents related to
conducting searches or inspections at residential properties in Hesperia.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 9. In addition, the City stated that it was “unable to comply with this request
because following a diligent search and reasonable inquiry, [the City] is informed and believes
that responsive documents are not in the possession, custody, or control of the [City] because
[the City] does not keep a separate roster of employees at the Hesperia Station of the Sheriff’s
Department.” Id. at pp. 9-10.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which it incorporates by reference to its general objections.

       In addition, the City’s response—that it does not have responsive documents in its
possession, custody, or control because it does not “keep a separate roster of employees at the
Hesperia Station of the Sheriff’s Department”—is not responsive to this request, which seeks
“manuals, policies, procedures, or guidance documents related to conducting searches or

                                                10
                                                                                             Ex. 21
                                                                                           Page 542
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 543 of 746 Page ID
                                   #:951



inspections at residential properties in Hesperia,” not employee rosters. The City should have
responsive documents because, for example, the Defendants have indicated through their initial
disclosures and elsewhere that Code Enforcement personnel who worked for the City played a
role in enforcement and implementation of the crime free program. Because the City has
provided no legitimate basis for withholding documents responsive to this Request, it is required
to produce this information.

       4. Request for Production No. 11

        This Request seeks “Documents and data showing calls for service by the Sheriff at
locations in Hesperia including information about the race of the individual(s) involved, the
property address, and the parcel number, separately producing or identifying calls for service at
(a) residential owner-occupied properties, (b) residential rental properties, (c) nonresidential
properties, and (d) no specific property address (e.g., roadways).”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 12. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “documents and data showing
calls for service by the Sheriff at locations in Hesperia.” To the extent the City is withholding
any responsive documents, it must include sufficient information in its privilege log to allow the
United States to assess its claims of privilege or immunity. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
                                                 11
                                                                                             Ex. 21
                                                                                           Page 543
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 544 of 746 Page ID
                                   #:952



they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.

       5. Request for Production No. 12

        This Request seeks “[c]itations or summonses issued by the Sheriff for criminal
violations occurring in Hesperia and/or to residents of Hesperia including information about the
race of the individual(s) involved, the property address, and the parcel number, separately
producing or identifying those citations or summonses issued to a resident of or for a violation
occurring at (a) residential owner-occupied properties, (b) residential rental properties, (c) non-
residential properties, and (d) no specific property address (e.g., roadways).”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 12. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. at pp.
12-13. The City further responded “[t]he foregoing objections notwithstanding,” it was “not
presently aware of any privileged documents that are responsive to this request,” and that the
City “will produce copies of all responsive documents in its possession.” Id. at p. 13.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “[c]itations or summonses
issued by the Sheriff.” To the extent the City is withholding any responsive documents, it must
include sufficient information in its privilege log to allow the United States to assess its claims of
privilege or immunity. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the


                                                 12
                                                                                              Ex. 21
                                                                                            Page 544
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 545 of 746 Page ID
                                   #:953



categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.

       6. Request for Production No. 16

       This Request seeks “[d]ocuments reporting or tracking, by address of a property,
information relating to criminal activity, nuisance activity, Sheriff’s activity, or calls for service
at properties in Hesperia, including monthly ‘crime analysis’ reports and other monthly call logs,
‘CFMHP reports,’ ‘CPRA history reports,’ and call for service reports.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 15. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “documents reporting or
tracking” the specific information requested. To the extent the City is withholding any
responsive documents, it must include sufficient information in its privilege log to allow the
United States to assess its claims of privilege or immunity. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.



                                                  13
                                                                                               Ex. 21
                                                                                             Page 545
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 546 of 746 Page ID
                                   #:954



       7. Request for Production No. 17

        This Request seeks “[d]ocuments and data used to track information related to the crime
free rental housing program in Hesperia, including but not limited to spreadsheets and lists of all
residential rental properties, contacts or owner’s agents at residential rental properties, registered
properties or owners, un-registered properties or owners, tenant screenings, individuals deemed
to be in violation of the Ordinances or the crime free rental housing program, individuals tracked
for allegedly causing public nuisances, a ‘future-cite list,’ evictions or voluntary moves,
inspections, training class contacts, citations, appeals, and the most recent version of the Excel
spreadsheet attached hereto as Attachment B (including information indicating the date when it
was last updated).”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 16. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “documents and data used to
track information related to the crime free rental housing program in Hesperia.” To the extent
the City is withholding any responsive documents, it must include sufficient information in its
privilege log to allow the United States to assess its claims of privilege or immunity. See supra
Part IV.1.b.

        In addition, the City has not materially complied with this Request. The City failed to
indicate which documents, if any, from its June 26, 2020 production were intended to be
responsive. The production included eight spreadsheets which perhaps were intended to be
responsive. These included a spreadsheet with engineering cost analyses that does not appear to
be responsive; a list of 18 properties; two spreadsheets with information about citations issued to
owners under the crime free program; a list of employees with access to the software that tracked



                                                  14
                                                                                               Ex. 21
                                                                                             Page 546
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 547 of 746 Page ID
                                   #:955



citations; and three spreadsheets with some basic statistics about rental properties in Hesperia,
which appear to be incomplete.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       8. Request for Production No. 20

       This Request seeks “documents or other information related to the crime free rental
housing program that were created in, stored in, or generated by or using ‘Data Ticket’ either by
you or on your behalf.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 18. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “documents or other
information…created in, stored in, or generated by or using Data Ticket.” To the extent the City
is withholding any responsive documents, it must include sufficient information in its privilege
log to allow the United States to assess its claims of privilege or immunity. See supra Part III.

        In addition, the City’s response to this request is materially incomplete. One of the
documents produced by the City is a spreadsheet listing about 600 citations the City has issued
related to the crime free program. However, the citation numbers appear to go to at least 1200,
which suggests that many—and perhaps even half—of the citations are missing. The City must
produce all documents or other information related to the crime free rental housing program that
were created in, stored in, or generated by or using ‘Data Ticket,’ even if some citations were
ultimately waived or otherwise inactivated.



                                                 15
                                                                                             Ex. 21
                                                                                           Page 547
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 548 of 746 Page ID
                                   #:956



        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce the outstanding documents.

       9. Request for Production No. 23

        This Request seeks “[d]ocuments relating to citations issued to property owners and
property managers relating to Hesperia’s crime free rental housing program, including those
documents constituting or showing the citations, data and documents tracking and listing
citations (including all such lists maintained by Tina Bulgarelli), and communications.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 20. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City stated that it “will produce copies of all responsive, non-privileged documents in its
possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. To the extent the City is withholding any
responsive documents, it must include sufficient information in its privilege log to allow the
United States to assess its claims of privilege or immunity. See supra Part III.

        In addition, the documents produced in response to this Request are materially
incomplete. The City did not state whether it was withholding documents in response to this
request. It also did not indicate which documents, if any, from the production were intended to
be responsive to this request. The only documents that appear to be responsive to this Request
are those produced in the “Data Ticket Files” folder. See supra Part IV.8.a. The City does not
appear to have produced any other “citations issued to property owners and property managers.”
And as discussed in supra Part IV.8.b, the Data Ticket citations spreadsheet produced by the City
shows that many citations were issued for which no corresponding citation documents were
provided, including hundreds of citations issued between 2018 and 2020. This incomplete
response is essentially a failure to disclose and the City could be subject to sanctions by the
Court if responsive documents are not produced. Davis, 2009 WL 5470094, at *2.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

                                                 16
                                                                                             Ex. 21
                                                                                           Page 548
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 549 of 746 Page ID
                                   #:957



       10. Request for Production No. 25

        This Request seeks “[d]ocuments showing monetary fines or other penalties imposed,
paid, or waived relating to the crime free rental housing program, both individually and
compilations, summaries, or reports.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 21. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s assertions of the attorney-client
privilege and attorney work product doctrine seem inapposite for “documents showing monetary
fines or other penalties.” To the extent the City is withholding any responsive documents, it
must include sufficient information in its privilege log to allow the United States to assess its
claims of privilege or immunity. See supra Part III.

        In addition, the documents produced in response to this Request are materially
incomplete. The City did not state whether it was withholding documents in response to this
request, or indicate what documents were intended to be responsive. The only documents that
appear to be responsive to this Request are those produced in the “Data Ticket Files” folder. The
Defendants also produced with their initial disclosures some citation appeal files and emails
related to appeals which appear to be responsive to this Request, but even that supplementation
does not cure the deficiencies in the City’s response.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       11. Request for Production No. 26

       This Request seeks “[d]ocuments relating to screening of tenants or applicants for
housing in Hesperia relating to the crime free rental housing program, including

                                                 17
                                                                                             Ex. 21
                                                                                           Page 549
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 550 of 746 Page ID
                                   #:958



communications, internal standards or procedures, requests for screening from property owners
or managers, documents and information provided by property owners or managers, documents
showing the actions you took to screen, the results of your screening, your response to the
property owner or manager, and further action you and/or the property owners or managers took
thereafter.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 22. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. Without more, the City’s assertions of the
attorney-client privilege and attorney work product doctrine seem inapposite for “documents
related to screening of tenants or applicants.” To the extent the City is withholding any
responsive documents, it must include sufficient information in its privilege log to allow the
United States to assess its claims of privilege or immunity. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. The Defendants produced some documents related to screenings with their initial
disclosures, but even that supplementation does not cure the deficiencies in the City’s response.
We ask that the City confirm in writing that, despite its response, it did not produce any
documents responsive to this request and that, at present, it does not expect to do so. If the City
did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.




                                                 18
                                                                                             Ex. 21
                                                                                           Page 550
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 551 of 746 Page ID
                                   #:959



       12. Request for Production No. 27

        This Request seeks “[d]ata and documents relating to evictions, ‘voluntary move outs,’ or
notices to cure or to vacate relating to the crime free rental housing program, including all
tracking information or lists, property and resident information, reports or statistical information
showing counts of each at a given time, court filings or documents relating to court proceedings,
notices, postings, settlement agreements, police or incident reports, dispatch logs, audio and
video recordings of Sheriff’s Department activity, and communications.”

               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 23. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City further responded “[t]he foregoing objections notwithstanding,” it was “not presently aware
of any privileged documents that are responsive to this request,” and that the City “will produce
copies of all responsive documents in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. Without more, the City’s assertions of the
attorney-client privilege and attorney work product seem inapposite for “data and documents
relating to evictions, ‘voluntary move outs,’ or notices to cure or vacate.” To the extent the City
is withholding any responsive documents, it must include sufficient information in its privilege
log to allow the United States to assess its claims of privilege or immunity. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.




                                                 19
                                                                                             Ex. 21
                                                                                           Page 551
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 552 of 746 Page ID
                                   #:960



       13. Request for Production No. 30

       This Request seeks “[d]ocuments relating to the design and enactment of the 2015
Ordinance, including analyses, memoranda, notes, communications, reports, meeting minutes,
agenda, packets and background materials prepared for your Board members, audio and/or video
of your Board’s meetings and any transcripts thereof, news reports, social media activity,
statements or information provided by the public, and all documents considered during the
process of enacting the 2015 Ordinance.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 25. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

         The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City did not state whether it was
withholding privileged responsive documents. Nonetheless, the City’s privilege log indicates
that it is withholding emails from 2015 that appear to be responsive to this request. Its basis for
withholding these emails appears to be that those emails contain “legal advice” or “legal advice
and analysis re: crime free ordinance.” By itself, this is insufficient to demonstrate the existence
of any of the privileges asserted by the City. As stated above in supra Part III, the City failed to
make any showing to support its assertion of the deliberative process privilege, and these entries
are not sufficient to support the assertions of the attorney-client privilege or work product
doctrine either, particularly where—as here—many of the emails appear to include as a recipient
an individual who was not a City employee. In re Pac. Pictures Corp., 679 F.3d 1121, 1126–27
(9th Cir. 2012) (“voluntarily disclosing privileged documents to third parties will generally
destroy the [attorney-client] privilege”). In addition, it is unclear how the work product doctrine
could apply to communications concerning the ordinance before its enactment, which were
unlikely to be conducted in anticipation of litigation. In re Grand Jury Subpoena (Mark
Torf/Torf Envtl. Mgmt.), 357 F.3d at 907. The City must include sufficient information in its

                                                 20
                                                                                             Ex. 21
                                                                                           Page 552
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 553 of 746 Page ID
                                   #:961



privilege log to allow the United States to assess its claims of privilege or immunity or else
produce the withheld documents. See supra Part III.

        In addition, the City’s response to this request is materially incomplete. The City did not
state whether it was withholding non-privileged responsive documents, or indicate which
produced documents were responsive to this Request. The only documents that appear to be
responsive to this request are City Council agendas and meeting minutes, copies of the
ordinance, and public hearing notices; and from the initial disclosures, a handful of PowerPoint
presentations and a few spreadsheets with sparse, unlabeled, and incomplete information. The
City did not produce any other documents created by or for, reviewed by, relied on, or
disseminated by or to the City Council from January 1, 2014 to the present, including virtually
any documents related to the crime data and statistics that purportedly were central to the
enactment of the 2015 Ordinance. See Compl. (ECF No. 1) at 6–9; First Am. Compl. (ECF No.
31) at 6–10.

       Because the County has provided no legitimate basis for withholding documents
responsive to this Request, it is required to produce this information.

       14. Request for Production No. 31

       This Request seeks “[d]ocuments relating to the design and enactment of the 2017
Ordinance, including analyses, memoranda, notes, communications, reports, minutes, agenda,
packets and background materials prepared for your Board members, audio and/or video of your
Board’s meetings and any transcripts thereof, news reports, social media, statements or
information provided by the public, and all documents considered during the process of enacting
the 2017 Ordinance.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 26. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.
                                                 21
                                                                                             Ex. 21
                                                                                           Page 553
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 554 of 746 Page ID
                                   #:962



        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s privilege log indicates that it is
withholding emails from 2017, but the descriptions provided are insufficiently detailed to
determine which of these may be responsive to this request. In addition, the City’s basis for
withholding many of these emails appears to be that those emails contain “legal advice” or “legal
analysis” related to the crime free ordinance. By itself, this is insufficient to demonstrate the
existence of any of the privileges asserted by the City. The City must include sufficient
information in its privilege log to allow the United States to assess its claims of privilege or else
produce the withheld documents. See supra Part III.

        In addition, the City’s response to this request is materially incomplete. The City did not
state whether it was withholding documents in response to this request, or indicate what
documents were intended to be responsive. The only documents that appear to be responsive to
this request are the 2017 Ordinance itself and two sets of meeting agendas and minutes. The
City did not produce any other documents related to the design and enactment of the 2017
Ordinance and the rationale for its adoption. Because the City has provided no legitimate basis
for withholding documents responsive to this Request, it is required to produce this information.

       15. Request for Production No. 32

         This Request seeks “[d]ocuments relating to meetings (including, but not limited to,
official Board meetings) in which the crime free rental housing program in Hesperia was
discussed, including agendas, minutes, audio and/or video recordings and any transcripts thereof,
advertisements or notices in any media (including social media), statements or submissions by
the public (related to the crime free rental housing program), packets and background materials
prepared for your Board members, notes taken, and communications about the crime free rental
housing program relating to the particular meeting. As defined, drafts and non-final or non-
duplicate versions must be produced.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 27. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The

                                                 22
                                                                                              Ex. 21
                                                                                            Page 554
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 555 of 746 Page ID
                                   #:963



United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The descriptions provided in the City’s
privilege log are insufficiently detailed to determine which documents may be responsive to this
request. In addition, the City’s basis for withholding many of these documents appears to be that
they contain “legal advice” or “legal analysis” related to the crime free ordinance. By itself, this
is insufficient to demonstrate the existence of any of the privileges asserted by the City. The
City must include sufficient information in its privilege log to allow the United States to assess
its claims of privilege. See supra Part III.

        In addition, the City’s response to this request is materially incomplete. The City did not
state whether it was withholding documents in response to this request, or indicate what
documents were intended to be responsive. The only documents that appear to be responsive to
this request are City Council agendas and meeting minutes, copies of the ordinance, and public
hearing notices. The City did not produce any other responsive documents, including notes
taken and notices in social media. Because the City has provided no legitimate basis for
withholding documents responsive to this Request, it is required to produce this information.

       16. Request for Production No. 34

         This Request seeks “[a]ll documents including data, information, and analyses, relating to
Nils Bentsen’s recommendation that the City adopt a crime free rental housing program,
including analyses and reports created to assess the need for the crime free rental housing
program, the data and documents used to generate such analyses and reports, notes and
workpapers (including drafts and markups), and communications about the recommendation and
its basis.”

               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 28. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City also objected “to the extent that this
request may require the production of documents subject to the joint defense privilege.” (U.S. v.
Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.




                                                 23
                                                                                              Ex. 21
                                                                                            Page 555
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 556 of 746 Page ID
                                   #:964



               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

          The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City’s privilege log indicates that it is
withholding emails from 2015 that appear to be responsive to this request. Its basis for
withholding these emails appears to be that those emails contain “legal advice” or “legal advice
and analysis re: crime free ordinance.” By itself, this is insufficient to demonstrate the existence
of any of the privileges asserted by the City. As stated above in supra Part III, the City failed to
make any showing to support its assertions of the deliberative process or joint defense privileges,
and these entries are sufficient to support the assertions of the attorney-client privilege or work
product doctrine, particularly where—as here—many of the emails appear to include as a
recipient an individual who was not a City employee. In re Pac. Pictures Corp., 679 F.3d 1121,
1126–27 (9th Cir. 2012) (“voluntarily disclosing privileged documents to third parties will
generally destroy the [attorney-client] privilege”). In addition, it is unclear how the work
product doctrine could apply to communications concerning the ordinance before its enactment,
which were unlikely to be conducted in anticipation of litigation. In re Grand Jury Subpoena
(Mark Torf/Torf Envtl. Mgmt.), 357 F.3d at 907. The City must include sufficient information in
its privilege log to allow the United States to assess its claims of privilege or else produce the
withheld documents. See supra Part III.

        In addition, the City’s response to this request is materially incomplete. The City did not
state whether it was withholding documents in response to this request, or indicate what
documents were intended to be responsive. The only documents that appear to be responsive to
this request are City Council agendas and meeting minutes, copies of the ordinance, and public
hearing notices. The City did not produce any other documents that include data, information,
and analyses related to Nils Bentsen’s recommendation that the City adopt a crime free rental
housing program.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       17. Request for Production No. 35

         This Request seeks “[d]ocuments relating to reports (periodic or ad hoc), audits, analyses,
or assessments of the crime free rental housing program in Hesperia after its adoption, including
the statistical information and other data used to generate such reports or assessments.”

               (a) City’s Objections and Responses

       The City incorporated its general objections in its response to this Request. City’s
Responses at p. 29. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
                                                 24
                                                                                             Ex. 21
                                                                                           Page 556
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 557 of 746 Page ID
                                   #:965



documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City also objected “to the extent that this
request may require the production of documents subject to the joint defense privilege.” (U.S. v.
Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The descriptions provided in the City’s
privilege log are insufficiently detailed to determine which documents may be responsive to this
request. In addition, the City’s basis for withholding many of these documents appears to be that
they contain “legal advice” or “legal analysis” related to the crime free ordinance. By itself, this
is insufficient to demonstrate the existence of any of the privileges asserted by the City. The
City must include sufficient information in its privilege log to allow the United States to assess
its claims of privilege. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.

       18. Request for Production No. 36

        This Request seeks “[d]ocuments relating to reports (periodic or ad hoc), audits, analyses,
or assessments of the effectiveness of the County’s crime free multifamily housing program,
including the statistical information and other data used to generate such reports or assessments.”

               (a) City’s Objections and Responses

      The City incorporated its general objections in its response to this Request. City’s
Responses at p. 30. In addition, the City objected “to the extent that this request may require the
                                                 25
                                                                                             Ex. 21
                                                                                           Page 557
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 558 of 746 Page ID
                                   #:966



production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City also objected “to the extent that this
request may require the production of documents subject to the joint defense privilege.” (U.S. v.
Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

        The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The descriptions provided in the City’s
privilege log are insufficiently detailed to determine which documents may be responsive to this
request. In addition, the City’s basis for withholding many of these documents appears to be that
they contain “legal advice” or “legal analysis” related to the crime free ordinance. By itself, this
is insufficient to demonstrate the existence of any of the privileges asserted by the City. The
City must include sufficient information in its privilege log to allow the United States to assess
its claims of privilege. See supra Part III.

        The City failed to specify which documents, if any, from its production were intended to
be responsive to this Request, and it does not appear that any responsive documents were
provided. We ask that the City confirm in writing that, despite its response, it did not produce
any documents responsive to this request and that, at present, it does not expect to do so. If the
City did provide documents responsive to this Request, it should provide the document IDs of all
responsive documents. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce documents as
they are kept in the usual course of business or must organize and label them to correspond to the
categories in the request.”) Because the City has provided no legitimate basis for withholding
documents responsive to this Request, it is required to produce this information.

       19. Request for Production No. 38

        This Request seeks “[a]ll documents that relate to complaints (formal or informal) made
to, or grievances, administrative claims, or lawsuits filed against the City of Hesperia related to
the crime free rental housing program and/or the County’s crime free multifamily housing
program. Responsive information includes all responses to such complaints, grievances, claims,
or lawsuit.”


                                                 26
                                                                                             Ex. 21
                                                                                           Page 558
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 559 of 746 Page ID
                                   #:967



               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 31. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City also objected “to the extent that this
request may require the production of documents subject to the joint defense privilege.” (U.S. v.
Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

         The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City must include sufficient information in
its privilege log to allow the United States to assess its claims of privilege. See supra Part III.

        In addition, the documents produced in response to this Request are materially
incomplete. The City did not state whether it was withholding documents in response to this
request, or indicate what documents were intended to be responsive. The only documents that
appear to be responsive to this request are documents related to a lawsuit filed by the Victor
Valley Family Resource Center, complaints filed with HUD in connection with this action, and
eviction actions brought against tenants. The City did not produce any other responsive
documents, including any other complaints it received from property owners, managers, or
tenants concerning the crime free program.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       20. Request for Production No. 39

        This Request seeks “[a]ll documents that relate to complaints (formal or informal) made
to, or grievances, administrative claims, or lawsuits filed against the City of Hesperia alleging
discrimination or other civil rights violations either in Hesperia or involving personnel who
worked at the Sheriff’s Hesperia station. Responsive information also includes all responses to
such complaints, grievances, claims, or lawsuits.”


                                                 27
                                                                                             Ex. 21
                                                                                           Page 559
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 560 of 746 Page ID
                                   #:968



               (a) City’s Objections and Responses

         The City incorporated its general objections in its response to this Request. City’s
Responses at p. 32. In addition, the City objected “to the extent that this request may require the
production of documents subject to attorney-client and attorney work-product privileges, [and]
documents that violate a third party’s constitutional rights to privacy afforded by the United
States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
(1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].).” Id. The
City also objected “to the extent that this request may require the production of documents
subject to the deliberative process privilege. (Desert Survivors v. US Department of the Interior
(N.D. Cal. 2017) 231 F. Supp. 3d 368, 379.)” Id. The City also objected “to the extent that this
request may require the production of documents subject to the joint defense privilege.” (U.S. v.
Schwimmer (2d Cir. 1989) 892 F.2d 237, 243.)” Id. The City further responded “[t]he foregoing
objections notwithstanding,” it “will produce copies of all non-privileged responsive documents
in its possession.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections. The
United States incorporates its arguments above for Request No. 4 with respect to the City’s
assertion that this Request seeks “documents that violate a third party’s constitutional rights to
privacy afforded by the United States and California Constitutions.” See supra Part IV.2.b.

         The United States also incorporates its arguments in supra Part III with respect to the
privileges and immunities the City has asserted. The City must include sufficient information in
its privilege log to allow the United States to assess its claims of privilege. See supra Part III.

        In addition, the documents produced in response to this Request are materially
incomplete. The City did not state whether it was withholding documents in response to this
request, or indicate what documents were intended to be responsive. The only documents that
appear to be responsive to this request are documents related to a lawsuit filed by the Victor
Valley Family Resource Center and complaints filed with HUD in connection with this action.
The City did not produce any other responsive documents, including any other complaints about
discrimination or civil rights violations in Hesperia or involving personnel who worked at the
Sheriff’s Hesperia station.

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

       21. Request for Production No. 41

       This Request seeks “[a]ll emails sent to and from the email address CrimeFreeRental@
cityofhesperia.us, as well as any saved drafts and contact list(s).”




                                                 28
                                                                                             Ex. 21
                                                                                           Page 560
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 561 of 746 Page ID
                                   #:969



               (a) City’s Objections and Responses

        The City incorporated its general objections in its response to this Request. City’s
Responses at p. 34. In addition, the City stated it was “unable to comply with this request
because following a diligent search and reasonable inquiry,” the City “is informed and believes
that responsive documents are not in the possession, custody, or control of [the City], were
inadvertently destroyed, or never existed.” Id. The City further stated that “[e]mails sent to this
email address are automatically forwarded to San Bernardino County staff and are not
maintained or reviewed by any employees of the City.” Id.

               (b) Deficiencies in City’s Response

        The United States incorporates its arguments in supra Part II with respect to the City’s
boilerplate objections, which are incorporated here by reference to the general objections.

        In addition, the City’s response is inadequate. The City’s assertion that emails sent to
CrimeFreeRental@cityofhesperia.us “are not maintained or reviewed by any employees of the
City” does not mean that they are not in the City’s possession, custody, or control. Because the
email address ends in “@cityofhesperia.us,” emails sent to that account passed through, and
should exist on, the City’s servers. Moreover, the County—represented by the same counsel of
record as the counsel who signed the City’s discovery responses—certified in its discovery
responses that “following a diligent search and reasonable inquiry,” such emails are not “in the
possession, custody, or control of” the County or the Sheriff’s Department. The City has a duty
to conduct complete searches of its records to find all responsive documents. HM Elecs., Inc. v.
R.F. Tech., Inc., No. 12-CV02884, 2015 WL 2714908, at *20 (S.D. Cal. August 7, 2015)
(imposing sanctions against a party that had certified that no responsive documents existed, when
it was later revealed that such responsive documents did, in fact, exist), vacated on other
grounds, 171 F. Supp. 3d 1020, 1034 (S.D. Cal. 2016).

        Because the City has provided no legitimate basis for withholding documents responsive
to this Request, it is required to produce this information.

   V.      Failure to Supplement

        Finally, in an email dated July 20, 2020, counsel for the City stated that it needed to
supplement this production with documents counsel was “not able to review prior to the deadline
for the City to respond” to these Requests. To date, the City has not provided any additional
documents. The City must supplement its response in a timely manner after it learns that its
responses are incomplete or incorrect. Fed. R. Civ. P. 26(e)(1); see also The Sunrider Corp. v.
Bountiful Biotech Corp., No. SA-CV-08-1339, 2010 WL 4590766, at *25 (C.D. Cal. October 8,
2010). The United States requests that the City immediately provide these supplemental
documents.

        To resolve these issues and avoid the unnecessary involvement of the Court, we ask that
the City (1) produce all documents responsive to each of the Requests, (2) in the format
requested by the United States, and (3) produce a proper privilege log, as outlined above, by
November 16, 2020. Please also consider this letter a request to confer in accordance with Local
Rule 37-1 which requires the parties to discuss these discovery disputes within 10 days of the
                                                29
                                                                                             Ex. 21
                                                                                           Page 561
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 562 of 746 Page ID
                                   #:970



date of this letter. We are available for a phone conference on November 4, 2020 from 10 a.m.
to 1 p.m. PST, or on November 6, 2020 from 9 to 10 a.m. or from 12 to 1 p.m. PST. If these
times do not work for you, please let us know what date and time you are available to meet. We
look forward to your prompt response.


                                         Respectfully,


         Nicola T. Hanna                                 Sameena Shina Majeed
         United States Attorney                          Chief



         Assistant U.S. Attorney                         Trial Attorney
         Civil Rights Section, Civil Division            Housing and Civil Enforcement Section




                                                30
                                                                                        Ex. 21
                                                                                      Page 562
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 563 of 746 Page ID
                                   #:971
                                                    U.S. Department of Justice


  United States Attorney’s Office                     Civil Rights Division
  Central District of California                      Housing and Civil Enforcement Section
  U.S. Mail   Federal Building, Suite 7516            U.S. Mail     950 Pennsylvania Avenue, NW - 4CON
              300 North Los Angeles Street                          Washington, DC 20530
              Los Angeles, CA, 90012                  Overnight     150 M Street, NE
  Telephone   (213) 894-8805                                        Washington, DC 20002
  Facsimile   (213) 894-7819                          Telephone (202) 514-4713
                                                      Facsimile (202) 514-1116




                                                      February 11, 2021


VIA ELECTRONIC MAIL ONLY

Mr. Stephen R. Onstot, Esq.
Mr. D. Dennis La, Esq.
Ms. Erika D. Green, Esq.
Mr. Braden J. Holly, Esq.
Aleshire & Wynder, LLP
3800 Lemon Street, Suite 550
Riverside, California 92501
sonstot@awattorneys.com
dla@awattorneys.com
egreen@awattorneys.com
bholly@awattorneys.com

         Re: United States v. City of Hesperia, et al., Case No. 5:19-CV-2298 AB (SPx)

Dear Counsel:

        We are writing in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule
37-1 to address particular deficient aspects of the responses provided on November 30, 2020, by
Defendant County of San Bernardino (“County”) and Defendant San Bernardino County
Sheriff’s Department (“Sheriff’s Department”) to the United States’ First Set of Interrogatories
directed to those Defendants (“Responses”). Although the United States served both Defendants
with separate First Sets of Interrogatories, all the deficiencies that appear in the County’s
Responses also appear in the Sheriff’s Department’s Responses, so this letter considers both sets
of Responses together. As part of our good-faith effort to confer and resolve these discovery
issues without court intervention, we outline below the deficiencies in Defendants’ responses to
these Interrogatories.




                                                                                                    Ex. 22
                                                                                                  Page 563
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 564 of 746 Page ID
                                   #:972



I.     Deficiencies Across Multiple Interrogatories (both County and Sheriff’s Department)

       1. Improper Use of Boilerplate Objections

        Defendants assert numerous meritless boilerplate objections in response to each specific
Interrogatory, in each case failing to provide any basis for any of the objections. As we noted in
our letter dated October 30, 2020 (“October 30 Letter”), which identified deficiencies pursuant to
Rule 37 for many of the same improper boilerplate objections that Defendants served in response
to the United States’ Rule 34 document requests, Defendants’ use of such boilerplate objections
is improper. See October 30 Letter at 4. See U.S. ex rel. O’Connell v. Chapman Univ., 245
F.R.D. 646, 649 (C.D. Cal. 2007) (“objections [that] are general or boilerplate objections . . . are
not proper objections”); A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal.
2006) (stating that “general or boilerplate objections”—including “broad relevancy objections,
objections of ‘overly burdensome and harassing,’ ‘assumes facts not in evidence,’ privacy, and
attorney-client privilege/work product protection”—“are improper—especially when a party fails
to submit any evidentiary declarations supporting such objections”); cf. Travelers Indem. Co. v.
Goldman, No. 819CV01036PSGJDEX, 2020 WL 5372108, at *4 (C.D. Cal. May 8, 2020)
(overruling boilerplate objections that were not specifically supported in discovery responses,
and finding the failure to support them “suggest[ed] that those objections may not have been
asserted for a proper purpose, but were instead interposed to delay”).

        Because Defendants’ conclusory objections are not sufficiently specific to demonstrate
why the requested discovery is objectionable, the United States requests that Defendants
withdraw their boilerplate objections and provide full and complete responses to all of the
Interrogatories, or else detail how each Interrogatory is objectionable and support those
statements with evidence. Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an
interrogatory must be stated with specificity.”).

       In addition, Defendants’ boilerplate objections contain the following deficiencies.

               (a) Defendants’ Boilerplate Objections Misstate and Misapply Relevance and
                   Proportionality Standards

        Defendants objected to many of the Interrogatories on the basis that they “seek[]
discovery that is not reasonably calculated to lead to admissible evidence.” County Responses at
4, 5, and 6; Sheriff’s Department Responses at 4, 5, 6, and 9. This is not the current standard. As
amended in 2015, Federal Rule of Civil Procedure 26 states that the parties “may obtain
discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense
and proportional to the needs of the case,” and explicitly states that “[i]nformation within this
scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.
26(b)(1) (emphasis added). Accordingly, Defendants’ boilerplate objection—which refers to a
standard retired and replaced in 2015—is outdated and improper. See Fed. R. Civ. P. 26 advisory
committee’s note to 2015 amendment; Smith v. Premiere Valet Servs., Inc., No. 2:19-cv-09888-
CJC-MAA, 2020 WL 7034346, at *9 (C.D. Cal. Aug. 4, 2020) (“[T]hat is not the standard in
federal court.”); Apple, Inc. v. Qualcomm Inc., No. 3:17-cv-00108-GPC-MDD, 2018 WL
3861893, at *4 (S.D. Cal. Aug. 14, 2018) (“2015 Amendments to Rule 26 eliminated the
‘reasonably calculated to lead to admissible’ phrase as a definition for the scope of permissible
                                                 2
                                                                                            Ex. 22
                                                                                          Page 564
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 565 of 746 Page ID
                                   #:973



discovery. The test going forward is whether evidence is ‘relevant to any party’s claim or
defense . . . .’” (internal citation omitted)). Defendants nowhere allege that the information
sought by these Interrogatories is irrelevant.

        Defendants also objected that the information sought by some of these Interrogatories
was “overbroad and disproportionate” to the needs of the case. County Responses at 4; Sheriff’s
Department Responses at 4, 9, 12, and 13. However, they provided no support or basis for this
objection either; that, too, is insufficient and improper. See, e.g., Fed. R. Civ. P. 26(b); Fed. R.
Civ. P. 26 advisory committee’s note to 2015 amendment (“Nor is the [2015] change [to the
Rule] intended to permit the opposing party to refuse discovery simply by making a boilerplate
objection that it is not proportional.”); Polaris Innovations Ltd. v. Kingston Tech. Co., Inc., No.
CV-16-300, 2017 WL 3275615, at *6-7 (C.D. Cal. Feb. 14, 2017) (“[Defendant’s] assertion of
undue burden and lack of proportionality, without more, are insufficient under FRCP 26.”).

       For these reasons, Defendants’ objections that many of the Interrogatories “seek[]
discovery that is not reasonably calculated to lead to admissible evidence” or are “overbroad and
disproportionate” fail.

               (b) Defendants’ Objections Based on Lack of Foundation and Vagueness Are
                   Conclusory and Deficient

        Defendants object that many of the Interrogatories “lack[] foundation and assume[]
disputed facts,” County Responses at 4 and 7; Sheriff’s Department Responses at 4, 7, 8, 9, 10,
11, 12, and 13, or contain terms that are “vague and ambiguous,” County Responses at 5 and 6;
Sheriff’s Department Responses at 5, 6, 7, 9, 10, and 11. However, Defendants provide no
information to support any of these objections. Defendants are required to construe the
Interrogatories reasonably and cannot “conjure up ambiguity where there is none.” Gibson
Brands Inc. v. John Hornby Skewes & Co., Case No. CV 14-0609 DDP (SS), 2015 WL
12681376, at *2 (C.D. Cal. July 20, 2015) (internal quotations omitted); see also Heller v. City of
Dallas, 303 F.R.D. 466, 488 (N.D. Tex. 2014) (“the responding party, to comply with the
Federal Rules, must, if possible, explain its understanding of the allegedly vague and ambiguous
terms or phrases and explicitly state that its answer is based on that understanding”). Therefore,
all these objections are conclusory and lack the specificity required by the Federal Rules. See
Ann Chae v. SLM Corp., No. CV-07-2319, 2008 WL 11343020, at *3 (C.D. Cal. Feb. 22, 2018)
(“Generally, there is no merit to defendants’ general or boilerplate objections of ‘vague,
overbroad [and] unduly burdensome,’ and the Court disapproves of them.” (quoting A. Farber &
Partners, Inc., 234 F.R.D. at 188)).

        Defendants fail to detail how the Interrogatories lack foundation or are vague and
ambiguous; such conclusory objections are not sufficiently specific to demonstrate why the
Interrogatories are objectionable. See Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an
interrogatory must be stated with specificity.”); Polaris Innovations, No. CV-16-300, 2017 WL
3275615, at *6-7; Garber, 234 F.R.D. at 188 (noting that general or boilerplate objections must
be supported); Ramirez v. County of Los Angeles, 231 F.R.D. 407, 409 (C.D. Cal. 2005)
(rejecting boilerplate objections as “too general to merit consideration” and deeming them
waived).


                                                  3
                                                                                              Ex. 22
                                                                                            Page 565
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 566 of 746 Page ID
                                   #:974



               (c) Defendants Inappropriately Object to Every Interrogatory as Compound

         Defendants object to every Interrogatory on the ground that they are purportedly
compound. Defendants provide no support for this boilerplate objection for any Interrogatory. In
addition, the Interrogatories do not contain multiple, discrete subparts. To the extent the
Interrogatories list multiple items, these lists are intended to provide illustrative examples to
clarify the scope of the request or specify the type of information requested. Therefore, they are
“logically or factually subsumed within and necessarily related to the primary question” and so
“counted as one interrogatory” and not compound. MCC Controls v. Hal Hays Constr., No.
EDCV191655ABKKX, 2020 WL 6034321, at *4 (C.D. Cal. July 23, 2020) (quoting Trevino v.
ACB Am., Inc., 232 F.R.D. 612, 614 (N.D. Cal. 2006)); see also Stamps.Com, Inc. v. Endicia,
Inc., PSI Sys. Inc., No. CV 06-7499ODWCTX, 2009 WL 2576371, at *3 (C.D. Cal. May 21,
2009) (finding that “requests for facts, persons with knowledge of those facts and documents
containing those facts should be considered one interrogatory because they are subsumed within
the primary question of facts supporting” particular contentions by a party).

       2. Failure to State Whether Withholding Responsive Information Based on Objections

        Additionally, Defendants fail to state for any Interrogatory whether they are withholding
responsive information based on their objections. See Grodzitsky v. Am. Honda Motor Co., Inc.,
No. CV-12-1142, 2017 WL 2616917, at *5 (C.D. Cal. June 13, 2017) (ordering party to provide
a declaration attesting it was not withholding any information on the basis of a general objection
as to the scope of instructions and definitions related to an interrogatory); Scanlon v. Curtis Int’l,
Ltd., No. 119CV00937NONESKO, 2020 WL 7360543, at *9 (E.D. Cal. Dec. 15, 2020) (citing
Grodzitsky in determining a party was required to state whether it was withholding information
in response to an interrogatory); see also Fed. R. Civ. P. 26(b)(5) (party must expressly indicate
when withholding information based on claim of privilege, and describe the nature of the
information withheld in a manner to allow other parties to assess the claim).

        Accordingly, the United States requests that Defendants withdraw their boilerplate
objections and provide full and complete responses to each Interrogatory, not limited to those
addressed specifically infra Part II. To the extent Defendants wish to object to an individual
Interrogatory, they should state (1) the grounds for the objections with specificity and supporting
evidence, (2) whether responsive information is not being searched for, and (3) whether any
responsive materials are being withheld based on the objections.

       3. Defendants’ Privilege-Based Objections Are Unsupported and Deficient

        The County objects to Interrogatories 2–4 and the Sheriff’s Department objects to
Interrogatories 2–5, 8, and 10 “insofar as” they seek information protected by three purported
privileges or immunities: attorney-client, work product, and deliberative process. These
objections—all of which are completely unsupported in Defendants’ responses—are deficient.

        Courts construe the attorney-client privilege narrowly to protect only communications
between attorneys and their clients that are made in confidence for the purpose of obtaining legal
advice, which would not apply to any of the information requested by these Interrogatories. See
In re Pac. Pictures Corp., 679 F.3d 1121, 1126 (9th Cir. 2012) (recognizing that the privilege

                                                  4
                                                                                               Ex. 22
                                                                                             Page 566
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 567 of 746 Page ID
                                   #:975



“contravene[s] the fundamental principle that the public has a right to every man’s evidence,”
holding that “we construe [the attorney-client privilege] narrowly to serve its purposes”) (internal
quotations omitted); United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (setting forth
eight-part test to determine if documents are covered by the privilege, and noting that the
privilege is strictly construed). These Interrogatories seek factual information—including the
identities of relevant data systems and personnel, as well as facts regarding the enforcement of
the crime free rental housing program—that do not implicate communications to and from
attorneys made in confidence for the purpose of obtaining legal advice, so the privilege does not
apply. In re Pac. Pictures Corp., 679 F.3d at 1126. If Defendants truly have a basis for claiming
the attorney-client privilege applies to these Interrogatories, they should state what that basis is
for each Interrogatory, indicate whether they are withholding responsive information based on
the privilege, and describe the nature of the responsive materials in sufficient detail to enable the
United States to assess the claim of privilege. Fed. R. Civ. P. 26(b)(5).

         In addition, the work product doctrine only protects information prepared in anticipation
of litigation for a party to that litigation. See Fed. R. Civ. P. 26(b)(3); In re Grand Jury Subpoena
(Mark Torf/Torf Env’t Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004) (holding that, “to qualify for
protection against discovery under [Rule 26(b)(3)], documents must have two characteristics:
(1) they must be prepared in anticipation of litigation or for trial, and (2) they must be prepared
‘by or for another party or by or for that other party’s representative”) (citing In re Cal. Pub.
Utils. Comm’n, 892 F.2d 778, 780–81 (9th Cir. 1989) (internal quotations omitted)). The
information sought by these Interrogatories does not include documents prepared by or for
attorneys in anticipation of litigation, and so the work product doctrine does not apply. If
Defendants have some basis for asserting the doctrine for these Interrogatories, they should state
that basis and indicate whether they are withholding responsive information.

        The deliberative process privilege is also inapposite. For the deliberative process
privilege to apply, Defendants must show that the disclosure would not only hamper the
deliberative process, but also that the public interest in nondisclosure clearly outweighs the
public interest in disclosure. See Citizens for Open Gov’t v. City of Lodi, 205 Cal. App. 4th 296,
306–07 (2012) (noting that the burden is on the entity claiming the privilege to make this
comparative showing, and finding that general assertion that disclosure would hamper candid
dialogue is insufficient); see also Golden Door Props., LLC v. Superior Ct. of San Diego Cty.,
52 Cal. App. 5th 837 (2020), as modified on denial of reh’g (Aug. 25, 2020) (finding that public
agency’s general invocation of a “chilling effect” on “back and forth exchanges” between
consultants and staff was inadequate where the agency failed to provide specific explanations for
the 1,900 documents at issue). To assert the privilege, Defendants must demonstrate that a
document is “both (1) predecisional or antecedent to the adoption of agency policy and (2)
deliberative, meaning it must actually be related to the process by which policies are
formulated.” Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d 1114, 1117 (9th Cir. 1988)
(internal quotations omitted).

       Furthermore, even where the deliberative process privilege is shown, it is qualified and
can be overcome based on assessment of four factors: “1) the relevance of the evidence; 2) the
availability of other evidence; 3) the government’s role in the litigation; and 4) the extent to
which disclosure would hinder frank and independent discussion regarding complicated policies
and decisions.” F.T.C. v. Warner Comm’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). If

                                                 5
                                                                                             Ex. 22
                                                                                           Page 567
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 568 of 746 Page ID
                                   #:976



evidence of intent or motive is relevant and unavailable elsewhere, disclosure is favored. See
Valley Surgical Ctr. v. County of Los Angeles, No. CV132265DDPAGRX, 2017 WL 10574239,
at *4 (C.D. Cal. Sept. 22, 2017), appeal filed, No. 20-55744 (9th Cir. July 23, 2020). If the
relevant deliberations were by “a party to the litigation, [this] weighs in favor of disclosure.” Id.
And, notwithstanding the fourth factor’s focus on the potential chilling effects of disclosure,
courts have emphasized that “subjecting members of a government agency to public scrutiny
may be useful in encouraging frank and honest internal communications” and “‘confidentiality
may impede full and fair discovery of the truth.’” Id. (quoting Thomas v. Cate, 715 F. Supp. 2d
1012, 1044 (E.D. Cal. 2010), order clarified, No. 1:05CV01198LJOJMDHC, 2010 WL 797019
(E.D. Cal. Mar. 5, 2010)). Furthermore, courts have held that, in civil rights cases, “‘privileges
designed to shield [municipalities] from public scrutiny must yield to the overriding public
policies expressed in the civil rights laws.’” N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d
1118, 1123 (N.D. Cal. 2003) (quoting Grossman v. Schwarz, 125 F.R.D. 376, 381 (S.D.N.Y.
1989)); cf. Noble v. City of Fresno, No. 116CV01690DADBAM, 2018 WL 1381945, at *7 (E.D.
Cal. Mar. 19, 2018) (holding the “deliberative process privilege is inappropriate for use in civil
rights cases against police departments”) (internal quotations omitted); see also Dominion
Cogen, D.C., Inc. v. District of Columbia, 878 F. Supp. 258, 268 (D.D.C. 1995); Dep’t of Econ.
Dev. v. Arthur Andersen & Co., 139 F.R.D. 295, 299 (S.D.N.Y. 1991); United States v. AT&T,
524 F. Supp. 1381, 1386 n.14 (D.D.C. 1981); United States v. Proctor & Gamble Co., 25 F.R.D.
485, 490–91 (D.N.J. 1960). In addition, discussions that occur during closed sessions of
decision-making bodies are not automatically protected. See Rutherford v. PaloVerde Health
Care Dist., No. EDCV131247JAKSPX, 2014 WL 12637191, at *4 (C.D. Cal. Oct. 28, 2014).

        Here, Defendants have not attempted to make any showing that the deliberative process
privilege applies to the information sought in any of the Interrogatories, and thus have failed to
meet their burden. See Valley Surgical Ctr., 2017 WL 10574239, at *3. Furthermore, even if
Defendants demonstrated that the privilege could apply, the Warner Comm’ns Inc. factors would
weigh in favor of disclosure. The information requested by the Interrogatories relates to the
Defendants’ intent and purported justification for adopting the crime free rental housing
program, which are plainly relevant. F.T.C. v. Warner Comm’ns Inc., 742 F.2d at 1161. In
addition, such information concerning Defendants’ intent and rationale for adopting the program
is extremely unlikely to exist elsewhere. See Valley Surgical Ctr., 2017 WL 10574239, at *4.
Defendants are all municipal entities whose deliberations are at issue in this action, which also
favors disclosure. See id. Any concerns Defendants might have about potential chilling effects
are negated by the power of public scrutiny to encourage rather than discourage honest internal
communications. See id. And because this is a civil rights action, the Defendants’ interests in
shielding communications carry less weight here than the interest in public scrutiny. See N.
Pacifica, LLC, 274 F. Supp. 2d at 1123. Since the Warner Comm’ns Inc. factors plainly favor
disclosure, Defendants cannot use the privilege to shield responsive information about their
conduct that forms the basis for the claims and defenses in this case, especially since they have
provided no specific basis for doing so.

        Furthermore, Defendants objected only “insofar as” the Interrogatories implicate these
privileges and did not indicate whether they withheld any responsive information based on them.
Defendants should either withdraw their objections based on these purported privileges, or else
indicate whether they are withholding responsive information based on these privileges and
provide sufficient information for the United States and the Court to assess whether the

                                                  6
                                                                                              Ex. 22
                                                                                            Page 568
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 569 of 746 Page ID
                                   #:977



privileges apply. See Fed. R. Civ. P. 26(b)(5)(A)(ii); Smith v. Bank of Am., N.A., No.
CV146668DSFPLAX, 2019 WL 7188571, at *7 (C.D. Cal. Sept. 20, 2019) (ordering party that
withheld information from interrogatory responses based on privilege to produce a privilege log
with sufficient information for the other party to assess the privilege assertions).

II.    Additional Deficiencies in Individual Interrogatory Responses

       1. Interrogatory 1 (both County and Sheriff’s Department)

        Interrogatory 1 asks Defendants to “identify all data systems, software, and databases that
are or have been used by you to manage or track the following: police calls for service; police
responses to calls for service; arrests; criminal charges or convictions; individuals’ criminal
history; residential properties in Hesperia; residential rental properties in Hesperia; properties in
Hesperia registered with the crime free rental housing program; properties in Hesperia registered
with the County’s crime free multifamily housing program; communications with landlords,
property owners, property managers, housing providers, residents, and tenants relating to the
crime free rental housing program; communications with landlords, property owners, property
managers, housing providers, residents, and tenants relating to the County’s crime free
multifamily housing program in Hesperia; evictions and notices to vacate given to tenants; fines
levied, paid, or appealed in connection with the crime free rental housing program; tenants
screened under the crime free rental housing program; and property inspections under the crime
free rental housing program.”

               (a) Defendants’ Objections

        Defendants objected on the grounds that “(a) the Interrogatory is compound, containing
multiple discrete subparts in violation of Federal Rule of Civil Procedure (“FRCP”) 33(a); (b) it
seeks discovery that is not reasonably calculated to lead to admissible evidence; (c) the
Interrogatory lacks foundation and assumes disputed facts; and (d) the Interrogatory is overbroad
and disproportionate violating FRCP 26(b)(1).” County’s Responses at 4; Sheriff’s Department
Responses at 4.

               (b) Deficiencies in Defendants’ Responses

        Defendants’ boilerplate objections to Interrogatory 1 are unsupported and deficient.
Interrogatory 1 is not compound. It seeks only the identification of the data systems, software,
and databases that the County and the Sheriff’s Department use to track information that is key
to the claims and defenses in this case. The examples add specificity with respect to the types of
data systems requested, they are not discrete subparts. See supra Part I.1.c.

        The information requested in Interrogatory 1 is indisputably relevant, and Defendants
provide no support or basis for their assertion that it is overbroad or disproportionate. See supra
Part I.1.a; see also Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment (including
proportionality in Rule 26 does not “permit the opposing party to refuse discovery simply by
making a boilerplate objection that it is not proportional”). The First Amended Complaint
contains allegations related to analyses of Sheriff’s Department data, including that it showed a
nexus between rental properties and increased crime, that Sheriff’s Department staff made

                                                 7
                                                                                             Ex. 22
                                                                                           Page 569
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 570 of 746 Page ID
                                   #:978



statements about this data to justify evictions under the crime free rental housing program, and
that Defendants enforced the crime free rental housing program more harshly against African
American and Latino renters and in majority-minority areas of Hesperia. See, e.g., First Am.
Compl., ECF No. 31, at ¶¶ 30, 41, 42, 53–56, 64–65. Interrogatory 1 seeks identification of the
data systems, software, and databases that the County and the Sheriff’s Department use to track
the types of information underlying these allegations, so the information sought is plainly
relevant, and it is unclear how the identification of these relevant data systems could be
overbroad or disproportionate to the needs of the case (the appropriate standard under the Federal
Rules). See supra Part I.1.a. The Interrogatory also does not assume disputed or disputable facts,
so it does not lack foundation. See supra Part I.1.b.

        Notwithstanding their objections, both parties responded to Interrogatory 1 by stating:
“the San Bernardino County Sheriff’s Department uses the Crime Free Easy Tracking Software.
Upon information and belief, Microsoft Excel spreadsheets were also created by unknown
county employees to store information in connection with the Crime Free Housing Program.”
County’s Responses at 4; Sheriff’s Department Responses at 4–5. The Sheriff’s Department also
added to its response: “Unrelated to the Crime Free Ordinance, in the normal course of business,
Defendant uses Tiburon to input and receive dispatch/911 information. Tiburon also gives access
to State of California databases such as CLETS and CII.” Sheriff’s Department Responses at 5.
Neither Defendant identified any other data systems, software, or databases. Notably, the
Defendants did not identify the “Jail Information Management System” in response to
Interrogatory 1, despite the Sheriff’s Department’s identifying it as a database it “may” access to
screen potential tenants in response to Interrogatory 9.

        Defendants are required to provide a complete response to this Interrogatory, which
requested identification of all data systems, software, and databases they have used to manage or
track the specific information requested. Defendants have failed to identify the data systems,
software, and databases they have used to manage or track arrests; criminal charges or
convictions; individuals’ criminal history; residential properties in Hesperia; residential rental
properties in Hesperia; properties in Hesperia registered with the County’s crime free
multifamily housing program; and communications with landlords, property owners, property
managers, housing providers, residents, and tenants relating to the County’s crime free
multifamily housing program in Hesperia. And even for the limited information they did
identify, Defendants’ answers either provided only the manufacturer or developer (e.g., Tiburon)
rather than the data system(s), or else failed to provide “the manufacturer or developer, and the
administrator(s) of the data systems at all times relevant to this case.” United States’
Interrogatories to County at 5 (defining “identify” in connection with a data system); United
States’ Interrogatories to Sheriff’s Department at 5 (same). None of Defendants’ boilerplate
objections shield them from providing full responses to Interrogatory 1, and their evasive and
incomplete answers are treated as a failure to disclose, answer, or respond. See, e.g., Fed. R. Civ.
P. 37(a)(4); Harden v. Darden Rests. Inc., No. CV-17-5298, 2019 WL 3021221, at *3 (C.D. Cal.
April 18, 2009).

       2. Interrogatory 6 (Sheriff’s Department)

       Interrogatory 6 asks the Sheriff’s Department to “describe specifically all ways that
persons enforcing the crime free rental housing program learn or have learned about arrests, calls

                                                 8
                                                                                             Ex. 22
                                                                                           Page 570
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 571 of 746 Page ID
                                   #:979



for service, and other police involvement related to properties in Hesperia, including but not
limited to identifying all persons or sources consulted, to include all data systems used or
accessed.”

               (a) Sheriff’s Department’s Objections

        The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) the Interrogatory seeks discovery that is not reasonably calculated to lead to admissible
evidence; (c) it is overbroad and disproportionate violating FRCP 26(b)(1); (d) ‘persons
enforcing the crime free rental housing program’ and ‘all ways . . . that persons . . . learn or have
learned’ are vague and ambiguous; (e) ‘other police involvement related to properties in
Hesperia’ is vague and ambiguous; and (f) the Interrogatory lacks foundation and assumes
disputed facts.” Sheriff’s Department Responses at 9.

               (b) Deficiencies in Sheriff’s Department’s Response

        The Sheriff’s Department’s boilerplate objections to Interrogatory 6 are unsupported and
deficient. The Interrogatory is not compound because the examples of types of facts add
specificity to the request and do not constitute discrete sub-parts. See supra Part I.1.c. In
addition, the phrases “persons enforcing the crime free rental housing program,” “all ways . . .
that persons . . . learn or have learned,” and “other police involvement related to properties in
Hesperia” are not vague and ambiguous. It is unambiguous what the request seeks: all the
sources from which people enforcing the crime free rental housing program learned about arrests
or other police activity at properties in Hesperia. See supra Part I.1.b.

        The information requested in Interrogatory 6 is indisputably relevant, and the Sheriff’s
Department provides no support or basis for their assertion that it is overbroad or
disproportionate. See supra Part I.1.a; see also Fed. R. Civ. P. 26 advisory committee’s note to
2015 amendment (including proportionality in Rule 26 does not “permit the opposing party to
refuse discovery simply by making a boilerplate objection that it is not proportional”). One of the
main components of the crime free rental housing program involves Sheriff’s Department staff
notifying landlords about arrests and other police activity at or near their rental properties or
involving their tenants, and those notifications trigger the crime free lease addendum’s eviction
requirement. See, e.g., First Am. Compl., ECF No. 31, at ¶¶ 37-47. Interrogatory 6 seeks the
sources of information from which the Sheriff’s Department staff learns about those arrests and
other police activity, which is critical to understanding how the Sheriff’s Department actually
enforced the crime free rental housing program. Further, it is unclear how the identification of
those sources could be overbroad or disproportionate to the needs of the case (the appropriate
standard under the Federal Rules). See supra Part I.1.a. The Interrogatory also does not assume
disputed or disputable facts, so it does not lack foundation. See supra Part I.1.b.

        In addition, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Interrogatory 6 requests that the Sheriff’s Department “describe
specifically” all the ways the crime free team learns about police activity related to properties in
Hesperia. See United States’ Interrogatories to Sheriff’s Department at 8. Similar to Interrogatory
1, Interrogatory 6 specifically inquires about data systems used or accessed in connection with

                                                  9
                                                                                              Ex. 22
                                                                                            Page 571
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 572 of 746 Page ID
                                   #:980



Hesperia’s crime free rental housing program and information about arrests, calls for service, and
other police involvement in Hesperia. Defendant responded that “upon information and belief” it
does not learn about police activity in Hesperia “in one specific manner” and that “[i]nformation
regarding tenant properties is primarily reported by community members.” Sheriff’s Department
Responses at 9. Despite stating that the Sheriff’s Department does not receive or generate the
type of information covered by the Interrogatory “in one specific manner,” it failed to identify
any relevant sources other than unspecified “community members.” The response failed to
identify any data systems or any staff of the three Defendants, which is contrary to the
documentation produced by Defendants in this case. This deficient response is materially
incomplete and must be supplemented.

        3. Interrogatory 7 (Sheriff’s Department)

        Interrogatory 7 asks the Sheriff’s Department to “describe specifically all ways that you
determine or have determined whether arrests, calls for service, and other police involvement
implicate or have implicated the crime free rental housing program, including but not limited to
identifying all persons or sources consulted, to include all data systems used or accessed.”

                (a) Sheriff’s Department’s Objections

        The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) the Interrogatory seeks discovery that is not reasonably calculated to lead to admissible
evidence; (c) it is overbroad and disproportionate violating FRCP 26(b)(1); (d) ‘all ways . . . that
you determine or have determined’ and ‘implicate or have implicated the crime free rental
housing program’ are vague and ambiguous; (e) [sic] and (f) the Interrogatory lacks foundation
and assumes disputed facts.” Sheriff’s Department Responses at 9-10.

                (b) Deficiencies in Sheriff’s Department’s Response

        The Sheriff’s Department’s boilerplate objections to Interrogatory 7 are unsupported and
deficient. The Interrogatory is not compound because the examples of types of facts add
specificity to the request and do not constitute discrete sub-parts. See supra Part I.1.c. In
addition, the phrases “all ways . . . that you determine or have determined” and “implicate or
have implicated the crime free rental housing program” are not vague and ambiguous. It is
unambiguous what the request seeks: all the ways the Sheriff’s Department determined whether
individual arrests, calls for service, or other police activity fell within the scope of the crime free
rental housing program. See supra Part I.1.b.

        The information requested in Interrogatory 7 is indisputably relevant, and the Sheriff’s
Department provides no support or basis for their assertion that it is overbroad or
disproportionate. See supra Part I.1.a; see also Fed. R. Civ. P. 26 advisory committee’s note to
2015 amendment (including proportionality in Rule 26 does not “permit the opposing party to
refuse discovery simply by making a boilerplate objection that it is not proportional”). One of the
main components of the crime free rental housing program involves Sheriff’s Department staff
notifying landlords about arrests and other police activity at or near their rental properties or
involving their tenants, and those notifications trigger the lease addendum’s eviction
                                                  10
                                                                                                Ex. 22
                                                                                              Page 572
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 573 of 746 Page ID
                                   #:981



requirement. See, e.g., First Am. Compl., ECF No. 31, at ¶¶ 37-47. Interrogatory 7 seeks the
processes or policies by which the Sheriff’s Department staff determines whether an arrest, call
for service, or other police activity involves a rental property and warrants enforcement under the
program, including the sources of information consulted when implementing those processes, so
the information sought is plainly relevant, not overbroad, and proportionate to the needs of the
case (the appropriate standard under the Federal Rules). See supra Part I.1.a. The Interrogatory
also does not assume disputed or disputable facts, so it does not lack foundation. See supra Part
I.1.b.

        In addition, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Interrogatory 7 requests that the Sheriff’s Department “describe
specifically” all the ways the Sheriff’s Department has determined whether purported criminal
activity implicates the crime free rental housing program, including the sources of information
and data systems consulted in these processes. United States’ Interrogatories to Sheriff’s
Department at 8. Defendant responded that

               upon information and belief, Defendant does not cross-reference or check
               “whether arrests, calls for service, and other police involvement” implicate
               the Crime Free Ordinance. Defendant may come to “determine” the status
               of a rental property under the Ordinance upon an incident at or investigation
               of a specific property unrelated to its enforcement, including through police
               officers’ patrol of neighborhoods in the normal course of business.
               Defendant may also come to “determine” the status of a rental property
               through communications with rental property owners, management
               companies, or other third parties about the Ordinance through registration,
               tenant screenings, or other information provided when requested of
               Defendant.

Sheriff’s Department Responses at 10. The response failed to describe any way in which the
Sheriff’s Department determined whether purported criminal activity warrants enforcement
under the program, or to identify any data systems or any staff of the three Defendants, which is
contrary to the documentation produced by Defendants in this case. This deficient response is
materially incomplete and must be supplemented.

       4. Interrogatory 9 (Sheriff’s Department)

        Interrogatory 9 asks the Sheriff’s Department to “describe all ways that persons enforcing
the crime free rental housing program determine or have determined whether a tenant had
‘previously violated rules of the Crime Free Rental Housing Program’ when completing a tenant
screening under the crime free rental housing program, including but not limited to identifying
all sources consulted, to include all data systems used or accessed; all facts and/or factors that
would result in determining a tenant had ‘previously violated rules of the Crime Free Rental
Housing Program’; and all arrests, charges, convictions, or crimes that would not result in
determining a tenant ‘previously violated rules of the Crime Free Rental Housing Program.’”




                                                11
                                                                                            Ex. 22
                                                                                          Page 573
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 574 of 746 Page ID
                                   #:982



               (a) Sheriff’s Department’s Objections

         The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) ‘all ways that persons . . . determine or have determined’ is vague and ambiguous; and (c) the
Interrogatory lacks foundation and assumes disputed facts.” Sheriff’s Department Responses at
11.

               (b) Deficiencies in Sheriff’s Department’s Response

        The Sheriff’s Department’s boilerplate objections to Interrogatory 9 are unsupported and
deficient. The Interrogatory is not compound because the examples of types of facts add
specificity to the request and do not constitute discrete sub-parts. See supra Part I.1.c. In
addition, the phrase “all ways that persons . . . determine or have determined” is not vague and
ambiguous. It is unambiguous what the request seeks: the facts or factors that determine whether
a tenant “passed” or “failed” the Sheriff’s Department screening under the crime free rental
housing program (with the Interrogatory using the terminology the Sheriff’s Department used to
communicate those decisions to landlords). See supra Part I.1.b; see also First Am. Compl., ECF
No. 31, at ¶ 58. The Interrogatory also does not assume disputed or disputable facts, so it does
not lack foundation. See supra Part I.1.b.

        In addition, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Interrogatory 9 requests that the Sheriff’s Department describe the facts
or factors that would result in determining whether a tenant previously violated the rules of the
crime free program. In response, the Sheriff’s Department provided unresponsive information
about citations under the program, then stated “Upon request of a rental property owner or
manager, Defendant provides a screening service to provide basic publicly available information
concerning a prospective tenant. Defendant may access CLETS and Jail Information
Management System to screen potential tenants.” Documentation produced by Defendants in this
case suggests that a tenant could fail the screening based on prior “violations” of the program’s
rules even if they did not involve an arrest, and that a tenant could pass the screening despite a
history of certain types of convictions. The Sheriff’s Department has provided no information
about whether the databases and spreadsheets the crime free team used to track “violations” were
ever consulted during the screening process, nor any information about what types of calls for
service, arrests, or other “criminal activity” might result in a tenant passing or failing the
screening. This deficient response is materially incomplete and must be supplemented.

       5. Interrogatory 10 (Sheriff’s Department)

       Interrogatory 10 asks the Sheriff’s Department to “describe how you have determined,
and currently determine, whether and when to levy or to waive fines under the crime free rental
housing program, including identifying which person(s) made the determinations, the period in
which those person(s) made the determinations, describing what factors were used to make such
determinations and how use of such factors changed over time, and describing whether the
consideration of such factors was documented and, if so, identifying the document(s).”



                                                12
                                                                                            Ex. 22
                                                                                          Page 574
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 575 of 746 Page ID
                                   #:983



               (a) Sheriff’s Department’s Objections

        The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) the Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the Interrogatory
seeks information protected by the attorney-client privilege and/or the work-product privilege,
the discovery is privileged; (d) insofar as the Interrogatory requires the production of documents
subject to the deliberative process privilege, the records are privileged; and (e) it is overbroad
and disproportionate violating FRCP 26(b)(1).” Sheriff’s Department Responses at 12.

               (b) Deficiencies in Sheriff’s Department’s Response

        The Sheriff’s Department’s boilerplate objections to Interrogatory 10 are unsupported
and deficient. The Interrogatory is not compound because the examples of types of information
add specificity to the request and do not constitute discrete sub-parts. See supra Part I.1.c. The
Interrogatory also does not assume disputed or disputable facts, so it does not lack foundation.
See supra Part I.1.b. The Sheriff’s Department does not provide any support or basis for its
objection that the Interrogatory is overbroad or disproportionate, which is insufficient and
improper. See e.g., Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment (including
proportionality in Rule 26 does not “permit the opposing party to refuse discovery simply by
making a boilerplate objection that it is not proportional”). Because the manner in which the
Sheriff’s Department levied or waived fines under the crime free rental housing program bears
on whether the program was enforced discriminatorily, the information sought is not overbroad
and is proportionate to the needs of the case. See supra Part I.1.a.

        The Sheriff’s Department’s objections based on attorney-client privilege, work product
doctrine, and deliberative process privilege are also deficient. The Sheriff’s Department has
offered no basis to support its assertion of these privileges. See supra Part I.3. There is no reason
any of these privileges would apply here to shield how the Sheriff’s Department determined
whether and when to levy or waive fines relating to the crime free rental housing program. The
Interrogatory does not call for protected attorney-client communications, documents prepared in
anticipation of litigation, or deliberative documents prepared by a decisional body made before
the adoption of a policy. See id. Regardless, to the extent the Sheriff’s Department is withholding
responsive information based on these privileges, the Sheriff’s Department should so indicate
and provide sufficient information for the United States to assess how the asserted privilege
applies.

        In addition, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Although the Sheriff’s Department claims that it “does not decide
‘whether and when to levy or to waive fines under the crime free rental housing program,’”
Sheriff’s Department Responses at 12, those assertions are contrary to the documentation
produced by Defendants in this case. See, e.g., US00020713, US00021955, US00025450.
Further, in response to an almost identical Interrogatory, the City provided no information about
how decisions are made to levy or waive fines under the crime free rental housing program. See
City’s Responses at 10–11. It cannot be the case that neither the City nor the Sheriff’s
Department makes such decisions. If the Sheriff’s Department makes decisions to levy or waive
fines, as is suggested in documentation produced by Defendants in this case, it should provide a

                                                 13
                                                                                             Ex. 22
                                                                                           Page 575
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 576 of 746 Page ID
                                   #:984



full response describing how it makes such decisions. But if the Sheriff’s Department does not
do so and on the contrary the City does, the Sheriff’s Department should plainly indicate this,
and the City should revise its response to provide the requested information.

       6. Interrogatory 11 (Sheriff’s Department)

        Interrogatory 11 asks the Sheriff’s Department to “identify all property owners, property
managers, or property management companies you believe or believed at any time had failed to,
or are failing or have failed to, comply with the crime free rental housing program, and identify
the specific type of non-compliance for each individual or entity.”

               (a) Sheriff’s Department’s Objections

        The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) the Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records that are not in
the control or custody of Responding Party.” Sheriff’s Department Responses at 13.

               (b) Deficiencies in Sheriff’s Department’s Response

         The Sheriff’s Department’s boilerplate objections to Interrogatory 11 are unsupported
and deficient. The Interrogatory is not compound because the types of information listed—
including the types of landlords and the nature of the alleged noncompliance—provide
specificity as to the information requested and do not constitute discrete subparts. See supra Part
I.1.c. The Interrogatory also does not assume disputed or disputable facts, and so does not lack
foundation. See supra Part I.1.b. The Sheriff’s Department does not provide any support or basis
for its objection that the Interrogatory is overbroad or disproportionate, which is insufficient and
improper. See e.g., Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment (including
proportionality in Rule 26 does not “permit the opposing party to refuse discovery simply by
making a boilerplate objection that it is not proportional”). Because the Sheriff’s Department’s
belief as to which landlords failed to comply with the crime free rental housing program bears on
whether its enforcement practices were discriminatory, the information sought is not overbroad
and is proportionate to the needs of the case. See supra Part I.1.a.

        In addition, the Sheriff’s Department cannot reasonably assert it lacks control over the
requested information. This Interrogatory asks for the identification of people “you believe . . .
failed to . . . comply with the crime free rental housing program.” United States’ Interrogatories
to the Sheriff’s Department at 9 (emphasis added). It is unclear how the Sheriff’s Department
could lack custody or control over this type of information, or what person or entity other than
the Sheriff’s Department would have such information.

        Furthermore, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Rather than provide a descriptive response, the Sheriff’s Department
referred generally to dozens of documents Defendants had previously provided, including
citations given to landlords regarding the crime free rental housing program, documents
associated with appeals of such citations, and two spreadsheets. Sheriff’s Department Responses

                                                14
                                                                                             Ex. 22
                                                                                           Page 576
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 577 of 746 Page ID
                                   #:985



at 13. However, it appears that these documents are a small subset of the total set of citation- and
violation-related documents previously produced by Defendants. From these documents alone, it
is impossible to glean which landlords the Sheriff’s Department believed had failed to comply
with the crime free rental housing program at any time. The Sheriff’s Department must provide a
specific response to this request rather than refer generally to dozens of documents without
further explanation. If the Sheriff’s Department means to assert that the landlords referenced in
these specific citation- and violation-related documents it cited are the sole landlords it believes
ever failed to comply with the program, it should state this clearly.

       7. Interrogatory 12 (Sheriff’s Department)

         Interrogatory 12 asks the Sheriff’s Department to, “[f]or each individual or entity listed in
[its] response to Interrogatory No. 11, please identify any and all other property owners, property
managers, property management companies, residents, or tenants that you have notified, or plan
to notify, about that individual’s or entity’s non-compliance.”

               (a) Sheriff’s Department’s Objections

        The Sheriff’s Department objected to this Interrogatory on the grounds that: “(a) the
Interrogatory is compound, containing multiple discrete subparts in violation of FRCP 33(a);
(b) the Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records that are not in
the control or custody of Responding Party.” Sheriff’s Department Responses at 13.

               (b) Deficiencies in Sheriff’s Department’s Response

         The Sheriff’s Department’s boilerplate objections to Interrogatory 12 are unsupported
and deficient. The Interrogatory is not compound because the types of information listed—which
are the same as for Interrogatory 11—provide specificity as to the information requested and do
not constitute discrete subparts. See supra Parts I.1.c.; II.8.b. The Interrogatory also assumes no
disputed or disputable facts, and so does not lack foundation. See supra Part I.1.b. In addition, if
the Sheriff’s Department notified one person that it believed another person had violated the
crime free rental housing program, this could constitute retaliation, which is one of the claims in
this action. Therefore, the information sought is relevant and so not overbroad or
disproportionate to the needs of the case. See supra Part I.1.a.

        In addition, the Sheriff’s Department cannot reasonably assert it lacks control over the
requested information. This Interrogatory asks for the identification of people “you have
notified” about another individual’s non-compliance with the crime free rental housing program.
United States’ Interrogatories to the Sheriff’s Department at 9-10 (emphasis added). It is unclear
how the Sheriff’s Department could lack custody or control over this type of information, or
what person or entity other than the Sheriff’s Department would have such information.

        Furthermore, the response the Sheriff’s Department provided notwithstanding its
objections is incomplete. Rather than provide a descriptive response, the Sheriff’s Department
referred generally to dozens of documents Defendants had previously provided, including
citations given to landlords regarding the crime free rental housing program, documents

                                                 15
                                                                                              Ex. 22
                                                                                            Page 577
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 578 of 746 Page ID
                                   #:986



associated with appeals of such citations, and two spreadsheets. Sheriff’s Department Responses
at 13-14. This list of documents appears to be non-responsive to this Interrogatory. The Sheriff’s
Department failed to state whether it ever reported any alleged noncompliance with the program
to a third party. Therefore, this response is materially incomplete and must be supplemented.

III.   Discovery Regarding Defendants’ Data Systems

        A number of the deficiencies discussed in supra Part II relate to information about
Defendants’ data systems. See supra Part II.1.b, 2.b, 3.b, 5.b. The United States’ First Sets of
Interrogatories are not the first time the United States has sought this type of information. As
Defendants are well aware, the United States has repeatedly sought to obtain information about
Defendants’ data systems for at least eight months—information that Defendants are required to
provide pursuant to Rule 26(f)(3)(C). See also Fed. R. Civ. P. 26 advisory committee’s note to
2006 amendment (“When a case involves discovery of electronically stored information, the
issues to be addressed during the Rule 26(f) conference depend on the nature and extent of the
contemplated discovery and of the parties’ information systems. It may be important for the
parties to discuss those systems, and accordingly important for counsel to become familiar with
those systems before the conference. With that information, the parties can develop a discovery
plan that takes into account the capabilities of their computer systems. In appropriate cases
identification of, and early discovery from, individuals with special knowledge of a party's
computer systems may be helpful.”); Fed. R. Civ. P. 26 advisory committee’s note to 2015
amendment (“A portion of present Rule 26(b)(1) is omitted from the proposed revision. After
allowing discovery of any matter relevant to any party’s claim or defense, the present rule adds:
‘including the existence, description, nature, custody, condition, and location of any documents
or other tangible things and the identity and location of persons who know of any discoverable
matter.’ Discovery of such matters is so deeply entrenched in practice that it is no longer
necessary to clutter the long text of Rule 26 with these examples. The discovery identified in
these examples should still be permitted under the revised rule when relevant and proportional to
the needs of the case. Framing intelligent requests for electronically stored information, for
example, may require detailed information about another party’s information systems and other
information resources.”).

       On April 23, 2020, the United States informed Defendants that it wanted to discuss
Defendants’ data systems during the parties’ Rule 26(f) conference. Specifically, when
discussing scheduling for that conference, the United States wrote:

       In order to have a productive conversation, please consider inviting employees or
       representatives of your clients who are knowledgeable about Defendants’ technical
       capabilities as well as their data systems and sources of information relevant to the claims
       and defenses in this case. Of course, we may need to have follow-up conversations, but if
       such individuals can be identified and included in our initial conversation, that would be
       helpful and avoid delays.

Att. A at p. 2. That same day, the United States served its first sets of Requests for Production on
Defendants so that Defendants would be able to determine—in advance of the parties’ Rule 26(f)
conference—the types and sources of information the United States considered relevant to the
claims and defenses in this case and thus be ready to discuss any relevant data systems. See id.;

                                                16
                                                                                             Ex. 22
                                                                                           Page 578
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 579 of 746 Page ID
                                   #:987



see also Fed. R. Civ. P. 26(d)(2) advisory committee’s note to 2015 amendment (explaining that
allowing early document requests “is designed to facilitate focused discussion during the Rule
26(f) conference.”). Since that time, the United States has repeatedly, in emails and during
telephone conversations, renewed its request to discuss Defendants’ data systems with
knowledgeable employees or representatives, and Defendants still have not agreed to do so.

        The discussions between counsel have not provided the United States with the
information it needs to identify the data systems, software, and databases where Defendants store
relevant information. As a result, the United States was forced to utilize its limited
Interrogatories in this litigation to try to obtain this information. In their Responses, Defendants
once again failed to provide the full information requested. As explained in supra Part II, the
United States expects Defendants to respond “fully” to those Interrogatories. See Fed. R. Civ. P.
33(b)(3). But because of Defendants’ delays, lack of cooperation, and incomplete Interrogatory
responses, the United States also intended to notice and take deposition testimony from the
County and the Sheriff’s Department about data systems and electronically stored information.

        As you know, Federal Rule 30(d)(1) provides: “Unless otherwise stipulated or ordered by
the court, a deposition is limited to one day. . . .” Consistent with this rule, the United States
requested Defendants’ stipulation to allow the United States to obtain testimony from the County
and the Sheriff’s Department on these limited topics without objecting to conducting the
remainder of those depositions at a later date and time, and pursuant to a separate Rule 30(b)(6)
notice. The parties discussed this request by email and during telephonic meetings on January 12
and February 5, 2021. The United States provided Defendants with draft deposition notices for
these depositions on February 3, 2021, so the County and Sheriff’s Department could see the
limited topics before stipulating.

        During the February 5 telephonic meeting, Defendants represented that the Sheriff’s
Department rather than the County was the most appropriate Defendant to ask about all the
topics set forth in both draft deposition notices. In light of these representations, the United
States sent Defendants an email on February 10, 2021 accepting Defendants’ proposal to take
only a limited deposition of the Sheriff’s Department at this time and withdrawing its request
related to the County at this time. In its February 10 email, the United States requested
Defendants’ preferred date for the deposition. The United States is awaiting Defendants’
response to that request.

IV.       Conclusion

        To resolve these issues and avoid the unnecessary involvement of the Court, the United
States asks that the County provide supplemental responses to Interrogatories 1–4 and the
Sheriff’s Department provide supplemental responses to Interrogatories 1–12 by February 26,
2021. In their supplemental responses, we specifically request that, for each Interrogatory,
Defendants:

      x   withdraw their deficient boilerplate objections;
      x   provide specific support for any objections that are not withdrawn;



                                                  17
                                                                                             Ex. 22
                                                                                           Page 579
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 580 of 746 Page ID
                                   #:988



   x   indicate whether they are withholding information based on any objections they do not
       withdraw, and provide enough information for the United States to assess Defendants’
       basis for withholding such information;
   x   for any objections based on privileges not withdrawn, indicate whether they are
       withholding responsive information based on such privileges and provide sufficient
       information for the United States to assess the claims of privilege; and
   x   provide materially complete responses.

        Please also consider this letter a request to confer in accordance with Local Rule 37-1,
which requires the parties to discuss these discovery disputes within 10 days of the date of this
letter. We are available to discuss between 8:00 am and 11:00 am PT on February 19 or 22,
2021. If you are not available either of those dates, please let us know what dates and times you
are available to meet. We look forward to your prompt response.


                                      Respectfully,

         Tracy L. Wilkison                              Sameena Shina Majeed
         Acting United States Attorney                  Chief



          Matthew Nickell                                Megan Whyte de Vasquez
          Assistant U.S. Attorney                        Trial Attorney
          Civil Rights Section, Civil Division           Housing and Civil Enforcement Section



Attachment




                                                 18
                                                                                           Ex. 22
                                                                                         Page 580
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 581 of 746 Page ID
                                   #:989
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 582 of 746 Page ID
                                             #:990
 RE: United States of America v. City of Hesperia et al.
 Case No. 5:19-cv-02298 AB (SPx)
 April 23, 2020
 Page 2

conference is May 15, 2020, and we must file our Rule 26(f) report by May 22, 2020. In order to
meet those deadlines and the Court’s requirements for the contents of the joint Rule 26(f) report,
we suggest setting a time for an initial Rule 26(f) conference within the next two weeks. Please
reply and let us know what days and times work for you. In order to have a productive
conversation, please consider inviting employees or representatives of your clients who are
knowledgeable about the Defendants’ technical capabilities as well as their data systems and
sources of information relevant to the claims and defenses in this case. Of course, we may need
to have follow-up conversations, but if such individuals can be identified and included in our
initial conversation, that would be helpful and avoid delays.

        In light of the Court’s encouragement to begin active discovery before the Scheduling
Conference, see ECF No. 16 at 2, and pursuant to Federal Rule of Civil Procedure 26(d)(2),
please find attached (1) the United States’ First Set of Requests for Production Directed To
Defendant City of Hesperia; (2) the United States’ First Set of Requests for Production Directed
To Defendant County of San Bernardino; and (3) the United States’ First Set of Requests for
Production Directed To Defendant San Bernardino County Sheriff’s Department in connection
with the above-referenced litigation. As you know, Rule 26(d)(2) permits a party to serve
document requests before the parties’ Rule 26(f) conference and its Advisory Committee Notes
explain that it is designed to “facilitate focused discussion during the Rule 26(f) conference.”
That is our intent: we believe these initial requests highlight many of the types and sources of
information relevant to the claims and defenses in this case. These requests also focus on higher
priority topics and information most appropriate for the earlier stages of discovery. We are
serving these discovery requests by first-class mail as well as by email, but, going forward, we
propose that the parties consent to accept service of discovery and related correspondence by
email.

        Given the current circumstances, we are open to discussing options for conducting
discovery efficiently in this case, including your clients’ responses to these Requests. For
example, we may want to consider rolling productions or breaking discovery into phases divided
by particular issues or other means. We look forward to hearing your proposals along those
lines.

        To be clear, in light of the COVID-19 pandemic, we do not expect or want you or your
clients to undertake any immediate efforts to collect or produce responsive information that
would put anyone in danger. As you know, the deadline for responding to Rule 26(d)(2) requests
does not begin to run immediately, and, thus, we look forward to discussing timing, safety, and
logistics as part of our Rule 26(f) conference. We expect that many of the enclosed Requests
may elicit responsive information that is stored electronically and will not require individuals
who are otherwise working remotely to violate any stay at home order by going into offices.
Also, we are requesting that responses be served via email and that responsive information be
produced via electronic file transfer rather than manually preparing CDs and sending them by
overnight delivery. Again, we look forward to hearing additional proposals on these issues.




                                                                                          Ex. 22-1
                                                                                         Page 582
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 583 of 746 Page ID
                                             #:991
 RE: United States of America v. City of Hesperia et al.
 Case No. 5:19-cv-02298 AB (SPx)
 April 23, 2020
 Page 3

       We also propose that the parties jointly request entry of a protective order to protect
confidential and sensitive information, to facilitate an efficient exchange of information, and to
reduce the costs and burdens of extensive redaction. We are preparing a draft for your
consideration, which aligns with the Court’s template while also acknowledging some of the
unique features of the public entities that are parties to this case. We can discuss some of those
considerations when we hold our first Rule 26(f) conference.

        We look forward to hearing from you soon. If you have any questions, you may contact
Matthew Nickell at (213) 393-5196 or matthew.nickell@usdoj.gov, or Megan Whyte de Vasquez
at (202) 353-4142 or megan.whyte.de.vasquez@usdoj.gov. Thank you for your anticipated
courtesy and cooperation.

                                            Sincerely,


NICOLA T. HANNA                                       SAMEENA SHINA MAJEED
United States Attorney                                Chief


 /s/ Matthew Nickell                                   /s/ Megan K. Whyte de Vasquez
MATTHEW NICKELL                                       MEGAN K. WHYTE DE VASQUEZ
Assistant United States Attorney                      Trial Attorney
Civil Rights Section, Civil Division                  Housing & Civil Enforcement Section,
                                                      Civil Rights Division


Encl.




                                                                                            Ex. 22-1
                                                                                           Page 583
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 584 of 746 Page ID
                                   #:992
                                                           U.S. Department of Justice


     United States Attorney’s Office                        Civil Rights Division
     Central District of California                         Housing and Civil Enforcement Section
     U.S. Mail   Federal Building, Suite 7516               U.S. Mail     950 Pennsylvania Avenue, NW - 4CON
                 300 North Los Angeles Street                             Washington, DC 20530
                 Los Angeles, CA, 90012                     Overnight     150 M Street, NE
     Telephone   (213) 894-8805                                           Washington, DC 20002
     Facsimile   (213) 894-7819                             Telephone (202) 514-4713
                                                            Facsimile (202) 514-1116



                                                            February 11, 2021


VIA ELECTRONIC MAIL ONLY

Mr. Stephen R. Onstot, Esq.
Mr. D. Dennis La, Esq.
Ms. Erika D. Green, Esq.
Mr. Braden J. Holly, Esq.
Aleshire & Wynder, LLP
3800 Lemon Street, Suite 550
Riverside, California 92501
sonstot@awattorneys.com
dla@awattorneys.com
egreen@awattorneys.com
bholly@awattorneys.com

            Re: United States v. City of Hesperia, et al., Case No. 5:19-CV-2298 AB (SPx)

Dear Counsel:

        We are writing in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule
37-1 to address particular deficient aspects of the responses provided on November 30, 2020, by
Defendant City of Hesperia (“City”) to the United States’ First Set of Interrogatories directed to
the City (“Responses”). As part of our good-faith effort to confer and resolve these discovery
issues without court intervention, we outline below the deficiencies in the City’s responses to
these Interrogatories.

I.          Deficiencies Across Multiple Interrogatories

            1. Improper Use of Boilerplate Objections

        The City asserts numerous meritless boilerplate objections in response to each specific
Interrogatory, in each case failing to provide any basis for any of the objections. As we noted in
our letter dated November 2, 2020 (“November 2 Letter”), which identified deficiencies pursuant
to Rule 37 for many of the same improper boilerplate objections that the City served in response
to the United States’ Rule 34 document requests, the City’s use of such boilerplate objections is

                                                                                                          Ex. 23
                                                                                                        Page 584
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 585 of 746 Page ID
                                   #:993



improper. See November 2 Letter at 3–4. See U.S. ex rel. O’Connell v. Chapman Univ., 245
F.R.D. 646, 649 (C.D. Cal. 2007) (“objections [that] are general or boilerplate objections . . . are
not proper objections”); A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal.
2006) (stating that “general or boilerplate objections”—including “broad relevancy objections,
objections of ‘overly burdensome and harassing,’ ‘assumes facts not in evidence,’ privacy, and
attorney-client privilege/work product protection”—“are improper—especially when a party fails
to submit any evidentiary declarations supporting such objections”); cf. Travelers Indem. Co. v.
Goldman, No. 819CV01036PSGJDEX, 2020 WL 5372108, at *4 (C.D. Cal. May 8, 2020)
(overruling boilerplate objections that were not specifically supported in discovery responses,
and finding the failure to support them “suggest[ed] that those objections may not have been
asserted for a proper purpose, but were instead interposed to delay”).

        Because the City’s conclusory objections are not sufficiently specific to demonstrate why
the requested discovery is objectionable, the United States requests that the City withdraw its
boilerplate objections and provide full and complete responses to all of the Interrogatories, or
else detail how each Interrogatory is objectionable and support those statements with evidence.
Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated with
specificity.”).

       In addition, the City’s boilerplate objections contain the following deficiencies.

               (a) The City’s Boilerplate Objections Misstate and Misapply Relevance and
                   Proportionality Standards

        The City objected to Interrogatories 1–3 on the basis that they “seek discovery that is not
reasonably calculated to lead to admissible evidence.” City Responses at 4, 6, 7. This is not the
current standard. As amended in 2015, Federal Rule of Civil Procedure 26 states that the parties
“may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim
or defense and proportional to the needs of the case,” and explicitly states that “[i]nformation
within this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R.
Civ. P. 26(b)(1) (emphasis added). Accordingly, the City’s boilerplate objection—which refers
to a standard retired and replaced in 2015—is outdated and improper. See Fed. R. Civ. P. 26
advisory committee’s note to 2015 amendment; Smith v. Premiere Valet Servs., Inc., No. 2:19-
cv-09888-CJC-MAA, 2020 WL 7034346, at *9 (C.D. Cal. Aug. 4, 2020) (“[T]hat is not the
standard in federal court.”); Apple, Inc. v. Qualcomm Inc., No. 3:17-cv-00108-GPC-MDD, 2018
WL 3861893, at *4 (S.D. Cal. Aug. 14, 2018) (“2015 Amendments to Rule 26 eliminated the
‘reasonably calculated to lead to admissible’ phrase as a definition for the scope of permissible
discovery. The test going forward is whether evidence is ‘relevant to any party’s claim or
defense . . . .’” (internal citation omitted)). The City nowhere alleges that the information sought
by these Interrogatories is irrelevant.

        The City also objected that the information sought by Interrogatories 1 and 7–9 was
“overbroad and disproportionate” to the needs of the case. City Responses at 4, 11, 12. However,
it provided no support or basis for this objection either; that, too, is insufficient and improper.
See, e.g., Fed. R. Civ. P. 26(b); Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment
(“Nor is the [2015] change [to the Rule] intended to permit the opposing party to refuse

                                                 2
                                                                                              Ex. 23
                                                                                            Page 585
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 586 of 746 Page ID
                                   #:994



discovery simply by making a boilerplate objection that it is not proportional.”); Polaris
Innovations Ltd. v. Kingston Tech. Co., Inc., No. CV-16-300, 2017 WL 3275615, at *6-7 (C.D.
Cal. Feb. 14, 2017) (“[Defendant’s] assertion of undue burden and lack of proportionality,
without more, are insufficient under FRCP 26.”).

        For these reasons, the City’s objections that these Interrogatories “seek discovery that is
not reasonably calculated to lead to admissible evidence” or are “overbroad and
disproportionate” fail.

               (b) The City’s Objections Based on Lack of Foundation and Vagueness Are
                   Conclusory and Deficient

        The City objects that Interrogatories 1 and 4–9 “lack[] foundation and assume[] disputed
facts.” City Responses at 4, 8–12. In addition, the City objects that Interrogatories 2–4 contain
terms that are “vague and ambiguous.” City Responses at 6–8. However, the City provides no
information to support any of these objections. The City is required to construe the
Interrogatories reasonably and cannot “conjure up ambiguity where there is none.” Gibson
Brands Inc. v. John Hornby Skewes & Co., Case No. CV 14-0609 DDP (SS), 2015 WL
12681376, at *2 (C.D. Cal. July 20, 2015) (internal quotations omitted); see also Heller v. City of
Dallas, 303 F.R.D. 466, 488 (N.D. Tex. 2014) (“the responding party, to comply with the
Federal Rules, must, if possible, explain its understanding of the allegedly vague and ambiguous
terms or phrases and explicitly state that its answer is based on that understanding”). Therefore,
all these objections are conclusory and lack the specificity required by the Federal Rules. See
Ann Chae v. SLM Corp., No. CV-07-2319, 2008 WL 11343020, at *3 (C.D. Cal. Feb. 22, 2018)
(“Generally, there is no merit to defendants’ general or boilerplate objections of ‘vague,
overbroad [and] unduly burdensome,’ and the Court disapproves of them.” (quoting A. Farber &
Partners, Inc., 234 F.R.D. at 188)).

        The City fails to detail how the Interrogatories lack foundation or are vague and
ambiguous; such conclusory objections are not sufficiently specific to demonstrate why the
Interrogatories are objectionable. See Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an
interrogatory must be stated with specificity.”);; Polaris Innovations Ltd. v. Kingston Tech. Co.,
Inc. No. CV-16-300, 2017 WL 3275615, at *6-7; Garber, 234 F.R.D. at 188 (noting that general
or boilerplate objections must be supported); Ramirez v. County of Los Angeles, 231 F.R.D. 407,
409 (C.D. Cal. 2005) (rejecting boilerplate objections as “too general to merit consideration” and
deeming them waived).

               (c) The City Inappropriately Objects to Every Interrogatory as Compound

         The City objects to every Interrogatory on the ground that they are purportedly
compound. The City provides no support for this boilerplate objection for any Interrogatory. In
addition, the Interrogatories do not contain multiple, discrete subparts. To the extent the
Interrogatories list multiple items, these lists are intended to provide illustrative examples to
clarify the scope of the request or specify the type of information requested. Therefore, they are
“logically or factually subsumed within and necessarily related to the primary question” and so
“counted as one interrogatory” and not compound. MCC Controls v. Hal Hays Constr., No.

                                                 3
                                                                                             Ex. 23
                                                                                           Page 586
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 587 of 746 Page ID
                                   #:995



EDCV191655ABKKX, 2020 WL 6034321, at *4 (C.D. Cal. July 23, 2020) (quoting Trevino v.
ACB Am., Inc., 232 F.R.D. 612, 614 (N.D. Cal. 2006)); see also Stamps.Com, Inc. v. Endicia,
Inc., PSI Sys. Inc., No. CV 06-7499ODWCTX, 2009 WL 2576371, at *3 (C.D. Cal. May 21,
2009) (finding that “requests for facts, persons with knowledge of those facts and documents
containing those facts should be considered one interrogatory because they are subsumed within
the primary question of facts supporting” particular contentions by a party).

               (d) The City Cannot Object That Information Within the Possession, Custody, or
                   Control of Its Agent, the Sheriff’s Department, Is Not Within Its Own Control

        The City objects to Interrogatories 1, 8, and 9 on the grounds that the information they
seek is not within the City’s control or custody. This objection is deficient to the extent it ignores
the agency relationship between the City and Sheriff’s Department. The City is responsible for
producing all responsive information within its possession, custody, or control, which includes
information within the possession of its agents. See RMI Ins. Servs., Inc. v. AMCO Ins. Co., No.
SACV131126FMOMRWX, 2014 WL 12577123, at *2 (C.D. Cal. Aug. 20, 2014) (“When the
person in possession of the items may fairly be identified as an extension of the litigant—say, as
an agent of or professional hired by the litigant—then the litigant properly may be compelled to
obtain those materials from that source.”); see also A. Farber & Partners, Inc., 234 F.R.D. at 189
(a party’s disclosure obligations include “‘an affirmative duty to seek that information
reasonably available to [it] from [its] employees, agents, or others subject to [its] control.’”
(quoting Gray v. Faulkner, 148 F.R.D. 220, 223 (N.D. Ind. 1992))). Here, the Sheriff’s
Department provides police services for the City under a contract between the City and the
County, and therefore is the City’s agent with respect to its activities as the City’s police
department. Accordingly, the City’s objection cannot shield it from producing responsive
information within the possession of its agent the Sheriff’s Department.

       2. Failure to State Whether Withholding Responsive Information Based on Objections

        Additionally, the City fails to state for any Interrogatory whether it is withholding
responsive information based on its objections. See Grodzitsky v. Am. Honda Motor Co., Inc.,
No. CV-12-1142, 2017 WL 2616917, at *5 (C.D. Cal. June 13, 2017) (ordering party to provide
a declaration attesting it was not withholding any information on the basis of a general objection
as to the scope of instructions and definitions related to an interrogatory); Scanlon v. Curtis Int’l,
Ltd., No. 119CV00937NONESKO, 2020 WL 7360543, at *9 (E.D. Cal. Dec. 15, 2020) (citing
Grodzitsky in determining a party was required to state whether it was withholding information
in response to an interrogatory); see also Fed. R. Civ. P. 26(b)(5) (party must expressly indicate
when withholding information based on claim of privilege, and describe the nature of the
information withheld in a manner to allow other parties to assess the claim).

        Accordingly, the United States requests that the City withdraw its boilerplate objections
and provide full and complete responses to each Interrogatory, not limited to those addressed
specifically infra Part II. To the extent the City wishes to object to an individual Interrogatory,
the City should state (1) the grounds for its objections with specificity and supporting evidence,
(2) whether responsive information is not being searched for, and (3) whether any responsive
materials are being withheld based on its objections.


                                                  4
                                                                                               Ex. 23
                                                                                             Page 587
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 588 of 746 Page ID
                                   #:996



       3. The City’s Privilege-Based Objections Are Unsupported and Deficient

        The City objects to Interrogatories 2–7 “insofar as” they seek information protected by
three purported privileges or immunities: attorney-client, work product, and deliberative process.
These objections—all of which are completely unsupported in the City’s responses—are
deficient.

        Courts construe the attorney-client privilege narrowly to protect only communications
between attorneys and their clients that are made in confidence for the purpose of obtaining legal
advice, which would not apply to any of the information requested by these Interrogatories. See
In re Pac. Pictures Corp., 679 F.3d 1121, 1126 (9th Cir. 2012) (recognizing that the privilege
“contravene[s] the fundamental principle that the public has a right to every man’s evidence,”
holding that “we construe [the attorney-client privilege] narrowly to serve its purposes”) (internal
quotations omitted); United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (setting forth
eight-part test to determine if documents are covered by the privilege, and noting that the
privilege is strictly construed). Interrogatories 2–7 seek factual information—including the
identities of relevant data systems and personnel, as well as facts leading up to the adoption and
amendment of the crime free rental housing program—that do not implicate communications to
and from attorneys made in confidence for the purpose of obtaining legal advice, so the privilege
does not apply. In re Pac. Pictures Corp., 679 F.3d at 1126. If the City truly has a basis for
claiming the attorney-client privilege applies to these Interrogatories, it should state what that
basis is for each Interrogatory, indicate whether it is withholding responsive information based
on the privilege, and describe the nature of the responsive materials in sufficient detail to enable
the United States to assess the claim of privilege. Fed. R. Civ. P. 26(b)(5).

         In addition, the work product doctrine only protects information prepared in anticipation
of litigation for a party to that litigation. See Fed. R. Civ. P. 26(b)(3); In re Grand Jury Subpoena
(Mark Torf/Torf Env’t Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004) (holding that, “to qualify for
protection against discovery under [Rule 26(b)(3)], documents must have two characteristics:
(1) they must be prepared in anticipation of litigation or for trial, and (2) they must be prepared
‘by or for another party or by or for that other party’s representative”) (citing In re Cal. Pub.
Utils. Comm’n, 892 F.2d 778, 780–81 (9th Cir. 1989) (internal quotations omitted)). The
information sought by Interrogatories 2–7 does not include documents prepared by or for
attorneys in anticipation of litigation, and so the work product doctrine does not apply. If the City
has some basis for asserting the doctrine for these Interrogatories, it should state that basis and
indicate whether it is withholding responsive information.

        The deliberative process privilege is also inapposite. For the deliberative process
privilege to apply, the City must show that the disclosure would not only hamper the deliberative
process, but also that the public interest in nondisclosure clearly outweighs the public interest in
disclosure. See Citizens for Open Gov’t v. City of Lodi, 205 Cal. App. 4th 296, 306–07 (2012)
(noting that the burden is on the entity claiming the privilege to make this comparative showing,
and finding that general assertion that disclosure would hamper candid dialogue is insufficient);
see also Golden Door Props., LLC v. Superior Ct. of San Diego Cty., 52 Cal. App. 5th 837
(2020), as modified on denial of reh’g (Aug. 25, 2020) (finding that public agency’s general
invocation of a “chilling effect” on “back and forth exchanges” between consultants and staff
was inadequate where the agency failed to provide specific explanations for the 1,900 documents

                                                 5
                                                                                             Ex. 23
                                                                                           Page 588
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 589 of 746 Page ID
                                   #:997



at issue). To assert the privilege, the City must demonstrate that a document is “both (1)
predecisional or antecedent to the adoption of agency policy and (2) deliberative, meaning it
must actually be related to the process by which policies are formulated.” Nat’l Wildlife Fed’n v.
U.S. Forest Serv., 861 F.2d 1114, 1117 (9th Cir. 1988) (internal quotations omitted).

         Furthermore, even where the deliberative process privilege itself is shown, it is qualified
and be overcome based on an assessment of four factors: “1) the relevance of the evidence; 2)
the availability of other evidence; 3) the government’s role in the litigation; and 4) the extent to
which disclosure would hinder frank and independent discussion regarding complicated policies
and decisions.” F.T.C. v. Warner Comm’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). If
evidence of intent or motive is relevant and only unavailable elsewhere, disclosure is favored.
See Valley Surgical Ctr. v. County of Los Angeles, No. CV132265DDPAGRX, 2017 WL
10574239, at *4 (C.D. Cal. Sept. 22, 2017), appeal filed, No. 20-55744 (9th Cir. July 23, 2020).
If the relevant deliberations were by “a party to the litigation, [this] weighs in favor of
disclosure.” Id. And, notwithstanding the fourth factor’s focus on the potential chilling effects of
disclosure, courts have emphasized that “subjecting members of a government agency to public
scrutiny may be useful in encouraging frank and honest internal communications” and
“‘confidentiality may impede full and fair discovery of the truth.’” Id. (quoting Thomas v. Cate,
715 F. Supp. 2d 1012, 1028 (E.D. Cal. 2010), order clarified, No. 1:05CV01198LJOJMDHC,
2010 WL 797019 (E.D. Cal. Mar. 5, 2010)). Furthermore, courts have held that, in civil rights
cases, “‘privileges designed to shield [municipalities] from public scrutiny must yield to the
overriding public policies expressed in the civil rights laws.’” N. Pacifica, LLC v. City of
Pacifica, 274 F. Supp. 2d 1118, 1123 (N.D. Cal. 2003) (quoting Grossman v. Schwarz, 125
F.R.D. 376, 381 (S.D.N.Y. 1989)); cf. Noble v. City of Fresno, No. 116CV01690DADBAM,
2018 WL 1381945, at *7 (E.D. Cal. Mar. 19, 2018) (holding the “deliberative process privilege
is inappropriate for use in civil rights cases against police departments”) (internal quotations
omitted); see also Dominion Cogen, D.C., Inc. v. District of Columbia, 878 F. Supp. 258, 268
(D.D.C. 1995); Dep’t of Econ. Dev. v. Arthur Andersen & Co., 139 F.R.D. 295, 299 (S.D.N.Y.
1991); United States v. AT&T, 524 F. Supp. 1381, 1386 n.14 (D.D.C. 1981); United States v.
Proctor & Gamble Co., 25 F.R.D. 485, 490–91 (D.N.J. 1960). In addition, discussions that occur
during closed sessions of decision-making bodies are not automatically protected. See Rutherford
v. PaloVerde Health Care Dist., No. EDCV131247JAKSPX, 2014 WL 12637191, at *4 (C.D.
Cal. Oct. 28, 2014).

         Here, the City has not attempted to make any showing that the deliberative process
privilege applies to the information sought in any of the Interrogatories, and thus has failed to
meet its burden. See Valley Surgical Ctr., 2017 WL 10574239, at *3. Furthermore, even if the
City demonstrated that the privilege could apply, the Warner Comm’ns Inc. factors would weigh
in favor of disclosure. The information requested by the Interrogatories relates to the City’s
intent and purported justification for adopting the crime free rental housing program, which are
plainly relevant. F.T.C. v. Warner Comm’ns Inc., 742 F.2d at 1161. In addition, such information
concerning the City’s intent and rationale for adopting the program is extremely unlikely to exist
elsewhere. See Valley Surgical Ctr., 2017 WL 10574239, at *4. The City is a municipal entity
whose deliberations are at issue in this action, which also favors disclosure. See id. Any concerns
the City might have about potential chilling effects are negated by the power of public scrutiny to
encourage rather than discourage honest internal communications. See id. And because this is a
civil rights action, the City’s interest in shielding communications carry less weight here than the

                                                 6
                                                                                            Ex. 23
                                                                                          Page 589
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 590 of 746 Page ID
                                   #:998



interest in public scrutiny. See N. Pacifica, LLC, 274 F. Supp. 2d at 1123. Since the Warner
Comm’ns Inc. factors plainly favor disclosure, the City cannot use the privilege to shield
responsive information about its conduct that forms the basis for the claims and defenses in this
case, especially since it has provided no specific basis for doing so.

        Furthermore, the City objected only “insofar as” the Interrogatories implicate these
privileges and did not indicate whether it withheld any responsive information based on them.
The City should either withdraw its objections based on these purported privileges, or else
indicate whether it is withholding responsive information based on these privileges and provide
sufficient information for the United States and the Court to assess whether the privileges apply.
See Fed. R. Civ. P. 26(b)(5)(A)(ii); Smith v. Bank of Am., N.A., No. CV146668DSFPLAX, 2019
WL 7188571, at *7 (C.D. Cal. Sept. 20, 2019) (ordering party that withheld information from
interrogatory responses based on privilege to produce a privilege log with sufficient information
for the other party to assess the privilege assertions).

II.    Additional Deficiencies in Individual Interrogatory Responses

       1. Interrogatory 4

        Interrogatory 4 asks the City to “state all facts relating to your decision to develop the
crime free rental housing program and enact the 2015 Ordinance, including but not limited to
identifying all data, information, and sources compiled, analyzed, and considered in making that
decision, all persons involved in identifying and compiling the data or information or performing
the analyses relating to that decision, and all persons responsible for making that decision.”

               (a) City’s Objections

        The City objected to this Interrogatory on the grounds that: “(a) the Interrogatory is
compound, containing multiple discrete subparts in violation of FRCP 33(a); (b) ‘relating to your
decision to develop the crime free rental housing program and enact the 2015 Ordinance’ is
vague and ambiguous; (c) the Interrogatory lacks foundation and assumes disputed facts;
(d) insofar as the Interrogatory seeks information protected by the attorney-client privilege
and/or the work-product privilege, the discovery is privileged; and (e) insofar as the
Interrogatory requires the production of documents subject to the deliberative process privilege,
the records are privileged.” City Responses at 8.

               (b) Deficiencies in City’s Response

        The City’s boilerplate objections to Interrogatory 4 are unsupported and deficient. The
Interrogatory is not compound because the examples of types of facts add specificity to the
request and do not constitute discrete sub-parts. See supra Part I.1.c. In addition, the phrase
“relating to your decision to develop the crime free rental housing program and enact the 2015
Ordinance” is not vague and ambiguous. The term “relating to” is specifically defined in the
Interrogatories. See United States’ Interrogatories to City at 5–6. And it is unambiguous what the
request seeks: the facts that led the City to develop and enact the crime free rental housing
program. See supra Part I.1.b. The Interrogatory does not assume disputed or disputable facts, so
it does not lack foundation. See id.

                                                7
                                                                                            Ex. 23
                                                                                          Page 590
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 591 of 746 Page ID
                                   #:999



        The City’s objections based on attorney-client privilege, work product doctrine, and
deliberative process privilege are also deficient. The City has offered no basis to support its
assertion of these privileges. See supra Part I.3. There is no reason any of these privileges would
shield from discovery the facts leading the City to develop and enact the crime free rental
housing program. The Interrogatory’s request for facts does not implicate communications to and
from attorneys made in confidence for the purpose of obtaining legal advice, as is required for
the attorney-client privilege. See id. Similarly, the work product doctrine would not apply here
because responsive information—i.e. facts predating the enactment of the crime free rental
housing program—was not prepared in anticipation of litigation. See Fed. R. Civ. P. 26(b)(3);
see also supra Part I.3.

         Finally, the City cannot invoke the deliberative process privilege to shield information
responsive to this Interrogatory. The City has not offered any basis to support this objection or
show that it applies. See supra Part I.3. And even if the privilege applied, it would be qualified
and would yield to factors weighing in favor of disclosure. The information requested is plainly
relevant because it concerns the City’s intent and rationale for adopting the crime free rental
housing program. See id. Such information concerning intent is unlikely to be available
elsewhere. See id. In addition, disclosure is favored because the City is a municipal entity whose
deliberations are at issue in this action. See id. The City has not alleged that disclosure would
chill internal communications, and courts have found that public scrutiny generally encourages
frank and honest deliberative discussions. See id. And the interest in shielding such information
from scrutiny generally yields to the interest in public scrutiny in civil rights cases. See id.
Therefore, disclosure is plainly favored here. Regardless, to the extent the City is withholding
responsive information based on these privileges, the City should so indicate and provide
sufficient information for the United States to assess how the asserted privilege applies.

        In addition, the response the City provided notwithstanding its objections is incomplete.
Interrogatory 4 requests that the City “state all facts relating to your decision to develop the
crime free rental housing program and enact the 2015 Ordinance.” The City responded that the
crime free rental housing program was “designed for the purpose of addressing crime and illegal
activity within the city limits of Hesperia,” and referred to four documents previously produced
by Defendants. City Responses at 8. This deficient response is materially incomplete and must be
supplemented.

       2. Interrogatory 5

       Interrogatory 5 asks the City to “state all facts relating to each change you made to the
crime free rental housing program through the adoption and implementation of the 2017
Ordinance, including but not limited to identifying all data, information, and sources compiled,
analyzed, and considered in making those changes, all persons involved in identifying and
compiling the data or information or performing the analyses relating to those changes, and all
persons responsible for making those changes.”

               (a) City’s Objections

      The City objected to this Interrogatory on the grounds that: “(a) the Interrogatory is
compound, containing multiple discrete subparts in violation of FRCP 33(a); (b) the

                                                8
                                                                                            Ex. 23
                                                                                          Page 591
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 592 of 746 Page ID
                                   #:1000



Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the Interrogatory seeks
information protected by the attorney-client privilege and/or the work-product privilege, the
discovery is privileged; and (d) insofar as the Interrogatory requires the production of documents
subject to the deliberative process privilege, the records are privileged.” City Responses at 9.

               (b) Deficiencies in City’s Response

        The City’s boilerplate objections to Interrogatory 5 are unsupported and deficient. The
Interrogatory is not compound because the examples of types of facts—which are the same as for
Interrogatory 4—add specificity to the request and do not constitute discrete sub-parts. See supra
Parts I.1.c.; II.1.b. And the Interrogatory does not assume disputed or disputable facts—in fact,
the City acknowledges in its response that the program was amended “on or about July 18,
2017”—and therefore does not lack foundation. See supra Part I.1.b.

        The City’s objections based on attorney-client privilege, work product doctrine, and
deliberative process privilege are also deficient. The City has offered no basis to support its
assertion of these privileges. See supra Part I.3. There is no reason any of these privileges would
shield from discovery the facts relating to the City’s changes to the crime free rental housing
program. Just as for Interrogatory 4, this request for facts does not implicate communications to
and from attorneys made in confidence for the purpose of obtaining legal advice, or documents
prepared in anticipation of litigation, and also would not include pre-decisional information
generated by the City Council that could be shielded from disclosure, especially considering the
overriding public interest in averting discrimination. See supra Parts I.3; II.1.b. Regardless, to
the extent the City is withholding responsive information based on these privileges, the City
should so indicate and provide sufficient information for the United States to assess how the
asserted privilege applies.

         In addition, the response the City provided notwithstanding its objections is incomplete.
Interrogatory 5 requests that the City “state all facts relating to each change you made to the
crime free rental housing program through the adoption and implementation of the 2017
Ordinance.” The City responded that “on or about July 18, 2017, the Hesperia City Council
voted to amend the Ordinance and to make it nonmandatory.” City Responses at 9. In addition,
the City provided the names and titles of several City employees and referred to a single city
council agenda that it had previously produced. Id. This response, and the document to which it
refers, fails to state nearly any facts relating to the changes made to the crime free rental housing
program, and one fact it does state—that the program was amended to “make it
nonmandatory”—appears inaccurate. Therefore, the response is materially incomplete and must
be supplemented.

       3. Interrogatory 7

       Interrogatory 7 asks the City to “describe how you have determined, and currently
determine, whether and when to levy or to waive fines under the crime free rental housing
program, including identifying which person(s) made the determinations, the period in which
those person(s) made the determinations, describing what factors were used to make such



                                                  9
                                                                                              Ex. 23
                                                                                            Page 592
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 593 of 746 Page ID
                                   #:1001



determinations and how use of such factors changed over time, and describing whether the
consideration of such factors was documented and, if so, identifying the document(s).”

               (a) City’s Objections

        The City objected to this Interrogatory on the grounds that: “(a) the Interrogatory is
compound, containing multiple discrete subparts in violation of FRCP 33(a); (b) the
Interrogatory lacks foundation and assumes disputed facts; (c) insofar as the Interrogatory seeks
information protected by the attorney-client privilege and/or the work-product privilege, the
discovery is privileged; (d) insofar as the Interrogatory requires the production of documents
subject to the deliberative process privilege, the records are privileged; and (e) it is overbroad
and disproportionate violating FRCP 26(b)(1).” City Responses at 10–11.

               (b) Deficiencies in City’s Response

        The City’s boilerplate objections to Interrogatory 7 are unsupported and deficient. The
Interrogatory is not compound because the examples of types of information add specificity to
the request and do not constitute discrete sub-parts. See supra Part I.1.c. The Interrogatory also
does not assume disputed or disputable facts, so it does not lack foundation. See supra Part I.1.b.
The City does not provide any support or basis for its objection that the Interrogatory is
overbroad or disproportionate, which is insufficient and improper. See e.g., Fed. R. Civ. P. 26
advisory committee’s note to 2015 amendment (including proportionality in Rule 26 does not
“permit the opposing party to refuse discovery simply by making a boilerplate objection that it is
not proportional”). Because the manner in which the City levied or waived fines under the crime
free rental housing program bears on whether the program was enforced discriminatorily, the
information sought is not overbroad and is proportionate to the needs of the case. See supra Part
I.1.a.

        The City’s objections based on attorney-client privilege, work product doctrine, and
deliberative process privilege are also deficient. The City has offered no basis to support its
assertion of these privileges. See supra Part I.3. There is no reason any of these privileges would
apply here to shield how the City determined whether and when to levy or waive fines relating to
the crime free rental housing program. The request does not call for protected attorney-client
communications, documents prepared in anticipation of litigation, or deliberative documents
prepared by a decisional body made before the adoption of a policy. See id. Regardless, to the
extent the City is withholding responsive information based on these privileges, the City should
so indicate and provide sufficient information for the United States to assess how the asserted
privilege applies.

        In addition, the response the City provided notwithstanding its objections is incomplete.
Interrogatory 7 requests that the City “describe how you have determined, and currently
determine, whether and when to levy or to waive fines under the crime free rental housing
program.” The City responded with a description of how citations are processed after they have
been issued, and regarding the involvement of a City employee in processing such citations. City
Responses at 10–11. However, the City provided no information about how decisions are made
to levy or waive under the crime free rental housing program. The Sheriff’s Department stated in
a response to an almost identical interrogatory that it “does not decide whether and when to levy

                                                10
                                                                                            Ex. 23
                                                                                          Page 593
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 594 of 746 Page ID
                                   #:1002



or waive fines under the crime free rental housing program.” Sheriff’s Department Responses at
12 (internal quotations omitted). It cannot be the case that neither the City nor the Sheriff’s
Department makes such decisions. If the City makes decisions to levy or waive fines, it should
provide a full response describing how it makes such decisions. But if the City does not do so
and on the contrary the Sheriff’s Department does, the City should plainly indicate this, and the
Sheriff’s Department should revise its response to provide the requested information.

       4. Interrogatory 8

        Interrogatory 8 asks the City to “identify all property owners, property managers, or
property management companies you believe or believed at any time had failed to, or are failing
or have failed to, comply with the crime free rental housing program, and identify the specific
type of non-compliance for each individual or entity.”

               (a) City’s Objections

        The City objected to this Interrogatory on the grounds that: “(a) the Interrogatory is
compound, containing multiple discrete subparts in violation of FRCP 33(a); (b) the
Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records that are not in
the control or custody of Responding Party.” City Responses at 12.

               (b) Deficiencies in City’s Response

        The City’s boilerplate objections to Interrogatory 8 are unsupported and deficient. The
Interrogatory is not compound because the types of information listed—including the types of
landlords and the nature of the alleged noncompliance—provide specificity as to the information
requested and do not constitute discrete subparts. See supra Part I.1.c. The Interrogatory also
does not assume disputed or disputable facts, and so does not lack foundation. See supra Part
I.1.b. The City does not provide any support or basis for its objection that the Interrogatory is
overbroad or disproportionate, which is insufficient and improper. See e.g., Fed. R. Civ. P. 26
advisory committee’s note to 2015 amendment (including proportionality in Rule 26 does not
“permit the opposing party to refuse discovery simply by making a boilerplate objection that it is
not proportional”). Because the City’s belief as to which landlords failed to comply with the
crime free rental housing program bears on whether its enforcement practices were
discriminatory, the information sought is not overbroad and is proportionate to the needs of the
case. See supra Part I.1.a. It is unclear how the City could lack custody or control over this type
of information, but regardless the City cannot assert it lacks control over information within the
custody or control of the Sheriff’s Department, its contractor for providing police services. See
supra Part I.1.d.

        In addition, the response the City provided notwithstanding its objections is incomplete.
Rather than provide a descriptive response, the City referred generally to dozens of documents
Defendants had previously provided, including citations given to landlords regarding the crime
free rental housing program, as well as documents associated with appeals of such citations. City
Responses at 12. However, it appears that these documents are a small subset of the total set of

                                                11
                                                                                            Ex. 23
                                                                                          Page 594
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 595 of 746 Page ID
                                   #:1003



citation-related documents previously produced by Defendants. From these documents alone, it
is impossible to glean which landlords the City believed had failed to comply with the crime free
rental housing program at any time. Nor does it provide any information about landlords the City
believed were not in compliance but for which no citation was issued. The City must provide a
specific response to this request rather than refer generally to dozens of documents without
further explanation. If the City means to assert that the landlords referenced in these specific
citation-related documents it cited are the sole landlords it alleges have ever failed to comply
with the program, it should state this clearly.

       5. Interrogatory 9

        Interrogatory 9 asks the City to, “[f]or each individual or entity listed in [its] response to
Interrogatory No. 8, please identify any and all other property owners, property managers,
property management companies, residents, or tenants that you have notified, or plan to notify,
about that individual’s or entity’s non-compliance.”
               (a) City’s Objections

        The City objected to this Interrogatory on the grounds that: “(a) the Interrogatory is
compound, containing multiple discrete subparts in violation of FRCP 33(a); (b) the
Interrogatory lacks foundation and assumes disputed facts; (c) it is overbroad and
disproportionate violating FRCP 26(b)(1); and (d) the Interrogatory seeks records not in the
control or custody of Responding Party.” City Responses at 12.

               (b) Deficiencies in City’s Response

         The City’s boilerplate objections to Interrogatory 9 are unsupported and deficient. The
Interrogatory is not compound because the types of information listed—which are the same as
for Interrogatory 8—provide specificity as to the information requested and do not constitute
discrete subparts. See supra Parts I.1.c.; II.4.b. The Interrogatory also assumes no disputed or
disputable facts, and so does not lack foundation. See supra Part I.1.b. The City does not provide
any support or basis for its objection that the Interrogatory is overbroad or disproportionate,
which is insufficient and improper. See e.g., Fed. R. Civ. P. 26 advisory committee’s note to
2015 amendment (including proportionality in Rule 26 does not “permit the opposing party to
refuse discovery simply by making a boilerplate objection that it is not proportional”). If the City
notified one person that it believed another person had violated the crime free rental housing
program, this could constitute retaliation, which is one of the claims in this action. Therefore, the
information sought is not overbroad and is proportionate to the needs of the case. See supra Part
I.1.a. It is unclear how the City could lack custody or control over this type of information, but
regardless the City cannot assert it lacks control over information within the custody or control
of the Sheriff’s Department. See supra Part I.1.d.

        In addition, the response the City provided notwithstanding its objections is incomplete.
The City stated, “upon information and belief, the City did not notify or ‘plan to notify’ any third
party concerning a citation issued under the Ordinance.” City Responses at 12. However, the
City failed to state whether any other form of actual or alleged noncompliance with the program


                                                  12
                                                                                                Ex. 23
                                                                                              Page 595
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 596 of 746 Page ID
                                   #:1004



was reported to a third party. Therefore, this response is materially incomplete and must be
supplemented.

III.       Conclusion

        To resolve these issues and avoid the unnecessary involvement of the Court, the United
States asks that the City provide supplemental responses to Interrogatories 1–9 by February 26,
2021. In its supplemental responses, we specifically request that, for each Interrogatory, the City:

       x   withdraw its deficient boilerplate objections;
       x   provide specific support for any objections that are not withdrawn;
       x   indicate whether it is withholding information based on any objections it does not
           withdraw, and provide enough information for the United States to assess the City’s basis
           for withholding such information;
       x   for any objections based on privileges not withdrawn, indicate whether it is withholding
           responsive information based on such privileges and provide sufficient information for
           the United States to assess the claims of privilege; and
       x   provide materially complete responses.

        Please also consider this letter a request to confer in accordance with Local Rule 37-1,
which requires the parties to discuss these discovery disputes within 10 days of the date of this
letter. We are available to discuss between 8:00 am and 11:00 am PT on February 19 or 22,
2021. If you are not available either of those dates, please let us know what dates and times you
are available to meet. We look forward to your prompt response.


                                        Respectfully,

            Tracy L. Wilkison                             Sameena Shina Majeed
            Acting United States Attorney                 Chief



             Matthew Nickell                               Megan Whyte de Vasquez
             Assistant U.S. Attorney                       Trial Attorney
             Civil Rights Section, Civil Division          Housing and Civil Enforcement Section




                                                    13
                                                                                             Ex. 23
                                                                                           Page 596
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 597 of 746 Page ID
                                   #:1005
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 598 of 746 Page ID
                                   #:1006




                                                                                  Ex. 24
                                                                                Page 598
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 599 of 746 Page ID
                                   #:1007




                                                                                  Ex. 24
                                                                                Page 599
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 600 of 746 Page ID
                                   #:1008




                                                                                  Ex. 24
                                                                                Page 600
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 601 of 746 Page ID
                                   #:1009




                                                                                  Ex. 24
                                                                                Page 601
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 602 of 746 Page ID
                                   #:1010




                                                                                  Ex. 24
                                                                                Page 602
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 603 of 746 Page ID
                                   #:1011




                                                                                  Ex. 24
                                                                                Page 603
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 604 of 746 Page ID
                                   #:1012




                                                                                  Ex. 24
                                                                                Page 604
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 605 of 746 Page ID
                                   #:1013




                                                                                  Ex. 24
                                                                                Page 605
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 606 of 746 Page ID
                                   #:1014




                                                                                  Ex. 24
                                                                                Page 606
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 607 of 746 Page ID
                                   #:1015
                         1LOV %HQWVHQ  


              4   'R \RX UHPHPEHU LI \RX SXW WRJHWKHU WKLV VOLGH
        RU WKH QXPEHUV WKDW DUH RQ LW"

              $   , GRQ W UHPHPEHU ZKR SXW WKH 3RZHU3RLQW
        WRJHWKHU LI WKDW V ZKDW \RX UH DVNLQJ
                   2U DUH \RX DVNLQJ DERXW WKH VWDWLVWLFV"               

              4   7KH VWDWLVWLFV

              $   7KRVH ZHUH D FROODERUDWLRQ RI KHDGTXDUWHUV DW

        WKH VKHULII V GHSDUWPHQW DV ZHOO DV RXU RZQ VWDII DW WKH

        VWDWLRQ

             4   'R \RX UHPHPEHU DQ\ VSHFLILF LQGLYLGXDOV ZKR          

       DVVLVWHG ZLWK FRPSLOLQJ WKHVH VWDWLVWLFV"

             $   , GRQ W ZDQW WR JLYH \RX WKH ZURQJ QDPH

       EHFDXVH WKHUH ZDV D QXPEHU RI FOHULFDO VWDII WKDW ZRUNHG

       LQ GRLQJ VWDWLQJ DQG D QXPEHU RI SHRSOH KDYH DFFHVV WR
       SXOO VWDWV DQG VR , FDQ W UHPHPEHU ZKR H[DFWO\ LW ZDV          

       6R QR , FDQ W JLYH \RX D QDPH

             4   :DV WKHUH D SDUWLFXODU RIILFH"     , WKLQN \RX

       PHQWLRQHG WKHUH ZHUH FOHULFDO IRONV ZKR GLG WKLV ZKR

       SXOOHG VWDWV    'R \RX UHPHPEHU D VSHFLILF RIILFH"
             $   :HOO OHW PH GHVFULEH LW WKLV ZD\     $W WKH         

       VWDWLRQ OHYHO WKH FOHULFDO VWDII WKDW GRHV WKH
       VWDWLVWLFDO LQIRUPDWLRQ URWDWHV     $QG VR WKHUH V D
       QXPEHU RI FOHULFDO VWDII WKDW DUH LQYROYHG LQ LW DQG

       WKH\ URWDWH LQ DQG RXW RI WKDW SRVLWLRQ      %XW PRVW RI

       WKHP DUH FDSDEOH RI SXOOLQJ FHUWDLQ W\SHV RI VWDWLVWLFV         




                                                               3DJH 
                %HQ +\DWW &HUWLILHG 'HSRVLWLRQ 5HSRUWHUV
       )D[  ZZZEHQK\DWWFRP Ex. 25
                                                                     Page 607
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 608 of 746 Page ID
                                   #:1016
                         1LOV %HQWVHQ  


                   $QG WKHQ FULPH DQDO\VLV DW KHDGTXDUWHUV KDV ,
        WKLQN IRXU GLIIHUHQW IRONV WKDW SXOO VWDWV DV ZHOO

        $QG VR , GR NQRZ WKDW LW ZDV D FRPELQDWLRQ RI HYHU\RQH
        WKDW SXW WKHVH WRJHWKHU LQFOXGLQJ WDONLQJ WR D QXPEHU
        RI GHSXWLHV PDQ\ RI WKH GHSXWLHV DW WKH VWDWLRQ DV              

        ZHOO

              4   8QGHUVWDQGLQJ \RX PLJKW QRW KDYH EHHQ WKH

        SHUVRQ ZKR SXOOHG WKHVH VWDWV GR \RX NQRZ ZKDW VRXUFHV

        WKDW IRONV ZHUH ORRNLQJ DW WR SXOO WKHVH"      :HUH WKH\ 

       ZHUH WKHUH GDWDEDVHV WKH\ ZHUH ORRNLQJ DW"      $Q\ RWKHU         

       VRXUFHV RI LQIRUPDWLRQ"

             $   7KHVH ZRXOG DOO EH  WR WKH EHVW RI P\

       NQRZOHGJH WKHVH ZRXOG DOO EH IURP WKH VKHULII V V\VWHP

       , GRQ W NQRZ WKDW WKH\ KDG DFFHVV WR DQ\ RWKHU V\VWHP
       IRU WKHVH W\SH RI VWDWV     &HUWDLQO\ , GLGQ W   %XW           

       EHFDXVH FULPH DQDO\VLV ZDV LQYROYHG WKHUH V WKH

       SRVVLELOLW\ WKH\ KDG VRPH RWKHU DFFHVV WKDW , P XQDZDUH

       RI   6R DV IDU DV , NQRZ LW V VKHULII V GHSDUWPHQW

       VWDWLVWLFV
             4   'R \RX NQRZ ZKHUH WKRVH VWDWLVWLFV ZHUH NHSW"          

       :DV WKHUH D SDUWLFXODU DSSOLFDWLRQ RU IROGHU"       $ QDPH
       IRU ZKHUH WKDW LQIRUPDWLRQ FDPH IURP"
             $   7KHUH V PXOWLSOH ZD\V WR SXOO LQIRUPDWLRQ IURP

       WKH VKHULII V V\VWHP    $QG VR , GRQ W NQRZ H[DFWO\ ZKDW

       V\VWHP ZDV XVHG WR SXOO WKHVH VWDWV                              




                                                               3DJH 
                %HQ +\DWW &HUWLILHG 'HSRVLWLRQ 5HSRUWHUV
       )D[  ZZZEHQK\DWWFRP Ex. 25
                                                                      Page 608
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 609 of 746 Page ID
                                        #:1017



1    GREGORY B. FRIEL
     Deputy Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
5    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     CHRISTOPHER D. BELEN (VA Bar No. 78281)
6    ABIGAIL A. NURSE (NY Bar No. 5244512)
     ALYSSA C. LAREAU (DC Bar No. 494881)
7    Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
8           950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
9           Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            E-mail: Megan.Whyte.de.Vasquez@usdoj.gov
10   TRACY L. WILKISON
     Acting United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                 Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,                     NOTICE OF TAKING DEPOSITION
23                                             (Fed. R. Civ. P. 30(b)(6))
                       v.
24
     CITY OF HESPERIA, et al.,
25                                             [County of San Bernardino]
                Defendants.
26
                                               Honorable André Birotte Jr.
27                                             United States District Judge
28
                                                                                Ex. 26
                                                                              Page 609
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 610 of 746 Page ID
                                        #:1018



1          PLEASE TAKE NOTICE that Plaintiff United States of America will take the
2    deposition of defendant County of San Bernardino (“the County”), on February __, 2021
3    at 9:30 a.m. Pacific time. The deposition will be taken by video teleconferencing
4    software, per the parties’ remote deposition stipulation, ECF No.37; see also ECF No. 38
5    (order approving the parties’ stipulation). The deposition will be recorded by video and
6    taken by stenographic means before a certified court reporter authorized by law to
7    administer oaths and transcribe depositions. The court reporter may appear remotely for
8    reporting the proceeding and may not be in the deponent’s presence. The deposition will
9    continue from time to time and place to place until concluded.
10         Pursuant to Fed. R. Civ. P. 30(b)(6), the County shall designate one or more
11   officers, directors, managing agents, employees, and/or other persons who consent to
12   testify on its behalf, setting forth in each of its designations which of the topic(s) listed
13   below the person will testify about. Unless otherwise specified below, each topic relates
14   to the period from January 1, 2014 to the date of the deposition noticed herein.
15
                                              Definitions
16
17      1. “Data systems” includes software, databases, or other sources of electronically
18         stored information.
19
                                                 Topics
20
21      1. The Property Information Management System (PIMS) and any data systems,
22         software, and databases that contain data indicating the owners of real property in
23         Hesperia, including the specific product(s) or package(s) (if applicable), and the
24         version of each, purchased, licensed, or used during the time period specified
25         above; how information is organized in such system or software; how, if at all,
26         data can be edited or deleted, and what happens with such edited or deleted data;
27         the capabilities to search data in such system or software; capabilities to export
28         data from such system or software, including in what format(s); completed
                                                                                        Ex. 26
                                                    2
                                                                                      Page 610
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 611 of 746 Page ID
                                        #:1019



1            searches or collection of data from such system or software in connection with the
2            above-referenced case; and the persons responsible for maintaining PIMS.
3         2. The County’s email system and electronic information systems or networks during
4            the time period specified above.
5         3. The data retention policies, procedures, and schedules (including for email and
6            data associated with departing staff) applicable to those email and electronic
7            information systems or networks identified in topic 2 above and in effect during
8            the time period specified above.
9         4. The timing and implementation of legal holds, litigation holds, or other
10           preservation steps taken by the County in connection with the claims and defenses
11           relevant to this case, including dates any such holds or preservation notices or
12           instructions were issued, amended, and/or terminated; all persons to whom those
13           holds or notices were issued; and all steps taken to preserve information in
14           connection with any of the following:
15              a. The above-captioned lawsuit;
16              b. Assistant Secretary of FHEO v. Hesperia, HUD Nos. 09-16-4717-8 and 09-
17                 16-4717-6;
18              c. Dougherty v. Hesperia, HUD No. 09-17-9122-8;
19              d. Haro v. Hesperia, HUD No. 09-17-9325-8 and 09-17-9325-6;
20              e. Almeida v. Hesperia, HUD No 09-17-9420-8;
21              f. Victor Valley Family Resource Center v. City of Hesperia, 5:16-cv-00903-
22                 AB-SP (C.D. Cal.); and
23   //
24   //
25   //
26   //
27   //
28   //
                                                                                      Ex. 26
                                                   3
                                                                                    Page 611
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 612 of 746 Page ID
                                        #:1020



1             g. Any other investigations or litigation related to the claims and defenses
2                relevant to this case.
3
4                                                 Respectfully,
5    Dated: February __, 2021
6    TRACY L. WILKISON                            GREGORY B. FRIEL
     Acting United States Attorney                Deputy Assistant Attorney General
7    Central District of California               Civil Rights Division
8    DAVID M. HARRIS                              SAMEENA SHINA MAJEED
     Assistant United States Attorney             Chief, Housing and Civil
9    Chief, Civil Division                        Enforcement Section
10   KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
11   Chief, Civil Rights Section, Civil Division Enforcement Section
12   /s/ Matthew Nickell                         /s/ Megan K. Whyte de Vasquez
     MATTHEW NICKELL                             MEGAN K. WHYTE DE VASQUEZ
13   KATHERINE M. HIKIDA                         CHRISTOPHER D. BELEN
     Assistant United States Attorneys           ABIGAIL A. NURSE
14   Civil Rights Section, Civil Division        Trial Attorneys
                                                 United States Department of Justice
15                                               Civil Rights Division
                                                 Housing and Civil Enforcement Section
16
                                                  ANNA MEDINA
17                                                Acting Deputy Chief, Federal Coordination
                                                  and Compliance Section
18
                                                  /s/ Alyssa C. Lareau
19                                                ALYSSA C. LAREAU
                                                  Trial Attorney
20                                                United States Department of Justice
                                                  Civil Rights Division
21                                                Federal Coordination and Compliance
                                                  Section
22
                                                  Attorneys for the United States of America
23
24
25
26
27
28
                                                                                   Ex. 26
                                                 4
                                                                                 Page 612
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 613 of 746 Page ID
                                        #:1021



1    GREGORY B. FRIEL
     Deputy Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
5    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     CHRISTOPHER D. BELEN (VA Bar No. 78281)
6    ABIGAIL A. NURSE (NY Bar No. 5244512)
     ALYSSA C. LAREAU (DC Bar No. 494881)
7    Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
8           950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
9           Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            E-mail: Megan.Whyte.de.Vasquez@usdoj.gov
10   TRACY L. WILKISON
     Acting United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18                            UNITED STATES DISTRICT COURT
19                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21
     UNITED STATES OF AMERICA,                 Case No. 5:19-CV-2298 AB (SPx)
22
                Plaintiff,                     NOTICE OF TAKING DEPOSITION
23                                             (Fed. R. Civ. P. 30(b)(6))
                       v.
24
     CITY OF HESPERIA, et al.,
25                                             [San Bernardino County Sheriff’s
                Defendants.                    Department]
26
27                                             Honorable André Birotte Jr.
                                               United States District Judge
28
                                                                                Ex. 27
                                                                              Page 613
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 614 of 746 Page ID
                                        #:1022



1          PLEASE TAKE NOTICE that Plaintiff United States of America will take the
2    deposition of defendant San Bernardino County Sheriff’s Department (“the Sheriff’s
3    Department”), on February ___, 2021 at 9:30 a.m. Pacific time. The deposition will be
4    taken by video teleconferencing software, per the parties’ remote deposition stipulation,
5    ECF No.37; see also ECF No. 38 (order approving the parties’ stipulation). The
6    deposition will be recorded by video and taken by stenographic means before a certified
7    court reporter authorized by law to administer oaths and transcribe depositions. The
8    court reporter may appear remotely for reporting the proceeding and may not be in the
9    deponent’s presence. The deposition will continue from time to time and place to place
10   until concluded.
11         Pursuant to Fed. R. Civ. P. 30(b)(6), the Sheriff’s Department shall designate one
12   or more officers, directors, managing agents, employees, and/or other persons who
13   consent to testify on its behalf, setting forth in each of its designations which of the
14   topic(s) listed below the person will testify about. Unless otherwise specified below,
15   each topic relates to the period from January 1, 2014 to the date of the deposition noticed
16   herein.
17
                                              Definitions
18
19      1. “Data systems” includes software, databases, or other sources of electronically
20         stored information.
21      2. “Easy Tracking” refers to the software identified in the Sheriff’s Department’s
22         responses to the United States’ Interrogatory No. 1.
23
                                                Topics
24
25      1. The data systems used by the Sheriff’s Department to generate, record, or
26         maintain information about potential and actual criminal activity in Hesperia, and
27         the Sheriff’s Department’s response(s) to such activity. This topic will include
28         identifying the data systems, including the specific product(s) or package(s), and
                                                                                       Ex. 27
                                                   2
                                                                                     Page 614
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 615 of 746 Page ID
                                        #:1023



1          version of each, purchased, licensed, or used during the time period specified
2          above; how the Sheriff’s Department uses the data systems; the types, scope, and
3          format of data entered into the data systems; how information is organized in the
4          data systems; how, if at all, data can be edited or deleted, and what happens with
5          such edited or deleted data; the capabilities to search and export data from the data
6          systems, including in what format; completed searches or collection of data from
7          the data systems in connection with the above-captioned case; and the persons
8          responsible for maintaining each data system. At a minimum, the data systems
9          will include:
10            a. Tiburon (identified in the Sheriff’s Department’s responses to the United
11               States’ Interrogatory No. 1);
12            b. CLETS (identified in the Sheriff’s Department’s responses to the United
13               States’ Interrogatory Nos. 1 and 9);
14            c. CII (identified in the Sheriff’s Department’s responses to the United States’
15               Interrogatory No. 1);
16            d. Other computer assisted dispatch system(s) or software;
17            e. Data systems where data about calls for service in Hesperia are entered into,
18               generated by, or maintained;
19            f. Data systems where data about arrests in Hesperia are entered into,
20               generated by, or maintained;
21            g. Data systems where data about criminal citations or summonses in Hesperia
22               are entered into, generated by, or maintained;
23            h. Data systems where data about multiple responses to, or multiple response
24               forms for, properties in Hesperia are entered into, generated by, or
25               maintained;
26            i. Data systems used to generate or produce “premise(s) history” reports;
27            j. Data systems used to generate or produce incident reports related to arrests,
28               calls for service, or criminal citations or summonses;
                                                                                    Ex. 27
                                                 3
                                                                                  Page 615
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 616 of 746 Page ID
                                        #:1024



1             k. Data systems used to generate or produce periodic reports about calls for
2                service;
3             l. Data systems used to generate or produce Deputy Reports or Uniform
4                Crime Reports related to arrests or calls for service;
5             m. Data systems used to generate or produce District Attorney Submission
6                forms related to arrests or calls for service;
7             n. Data systems used to generate or produce annual crime reports; and
8             o. Data systems used to generate or produce the Dispatch Call Log Media
9                Summary for Hesperia.
10      2. In connection with Hesperia’s crime free rental housing program, the Sheriff’s
11         Department’s use of data systems (a term which includes software). This topic
12         will include identifying the data systems, including the specific product(s) or
13         package(s), and version of each, purchased, licensed, or used during the time
14         period specified above; how the Sheriff’s Department uses the data systems in
15         connection with Hesperia’s crime free rental housing program; the types, scope,
16         and format of data entered into the data systems; how information is organized in
17         the data systems; how, if at all, data can be edited or deleted, and what happens
18         with such edited or deleted data; the capabilities to search and export data from the
19         data systems, including in what format; completed searches or collection of data
20         from the data systems in connection with the above-captioned case; and the
21         persons responsible for maintaining each data system. At a minimum, the data
22         systems will include:
23            a. Easy Tracking;
24            b. Data systems used or consulted by the Sheriff’s Department’s staff in
25               connection with screening tenants’ or housing-applicants’ criminal history
26               in connection with Hesperia’s crime free housing program, including to
27               inquire about the individuals’ criminal history;
28
                                                                                    Ex. 27
                                                  4
                                                                                  Page 616
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 617 of 746 Page ID
                                        #:1025



1             c. Data systems used or consulted by the Sheriff’s Department’s staff in
2                connection with informing property owners or property managers about
3                crime on or near their residential property/ies, including to determine
4                whether calls for service or arrests occurred on or near a property, to
5                identify the owner or manager of the property (including, but not limited to,
6                the Property Information Management System (PIMS)), and to determine
7                whether a property is a rental property; and
8             d. Data systems used to save, report, or maintain records about the information
9                obtained as a result of such inquiries.
10      3. The Property Information Management System (PIMS) and the Sheriff’s
11         Department’s use of PIMS; the Sheriff’s Department’s use of PIMS in connection
12         with Hesperia’s crime free rental housing program; how information is organized
13         in PIMS; how, if at all, data can be edited or deleted, and what happens with such
14         edited or deleted data; the capabilities to search data in PIMS available to the
15         Sheriff’s Department and, if different, to the public; if the Sheriff’s Department
16         searches by criteria other than street address (e.g., by parcel number, tract map
17         information), the Sheriff’s Department’s source(s) of that information; the
18         capabilities to export data from PIMS available to the Sheriff’s Department and, if
19         different, to the public, including in what format(s); completed searches or
20         collection of data from PIMS in connection with the above-referenced case; and
21         the persons responsible for maintaining PIMS.
22      4. The Jail Information Management System (“JIMS”) and the Sheriff’s
23         Department’s use of JIMS; the Sheriff’s Department’s use of JIMS in connection
24         with Hesperia’s crime free rental housing program; how information is organized
25         in JIMS; how, if at all, data can be edited or deleted, and what happens with such
26         edited or deleted data; the capabilities to search and export data from JIMS,
27         including in what format(s); completed searches or collection of data from JIMS
28
                                                                                     Ex. 27
                                                  5
                                                                                   Page 617
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 618 of 746 Page ID
                                        #:1026



1            in connection with the above-referenced case; and the persons responsible for
2            maintaining JIMS.
3         5. The Sheriff’s Department’s email and electronic information systems or networks
4            during the time period specified above.
5         6. The data retention policies, procedures, and schedules (including for email and
6            data associated with departing staff) applicable to the email and electronic
7            information systems or networks identified in topic 5 and in effect during the time
8            period specified above.
9         7. The timing and implementation of legal holds, litigation holds, or other
10           preservation steps taken by the Sheriff’s Department in connection with the claims
11           and defenses relevant to this case, including dates any such holds or preservation
12           notices or instructions were issued, amended, and/or terminated; all persons to
13           whom those holds or notices were issued; and all steps taken to preserve
14           information in connection with any of the following:
15              a. The above-captioned lawsuit;
16              b. Assistant Secretary of FHEO v. Hesperia, HUD Nos. 09-16-4717-8 and 09-
17                 16-4717-6;
18              c. Dougherty v. Hesperia, HUD No. 09-17-9122-8;
19              d. Haro v. Hesperia, HUD No. 09-17-9325-8 and 09-17-9325-6;
20              e. Almeida v. Hesperia, HUD No 09-17-9420-8;
21              f. Victor Valley Family Resource Center v. City of Hesperia, 5:16-cv-00903-
22                 AB-SP (C.D. Cal.); and
23   //
24   //
25   //
26   //
27   //
28   //
                                                                                      Ex. 27
                                                   6
                                                                                    Page 618
     Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 619 of 746 Page ID
                                        #:1027



1             g. Any other investigations or litigation related to the claims and defenses
2                relevant to this case.
3
4                                                 Respectfully,
5    Dated: February __, 2021
6    TRACY L. WILKISON                            GREGORY B. FRIEL
     Acting United States Attorney                Deputy Assistant Attorney General
7    Central District of California               Civil Rights Division
8    DAVID M. HARRIS                              SAMEENA SHINA MAJEED
     Assistant United States Attorney             Chief, Housing and Civil
9    Chief, Civil Division                        Enforcement Section
10   KAREN P. RUCKERT                            R. TAMAR HAGLER
     Assistant United States Attorney            Deputy Chief, Housing and Civil
11   Chief, Civil Rights Section, Civil Division Enforcement Section
12   /s/ Matthew Nickell                         /s/ Megan K. Whyte de Vasquez
     MATTHEW NICKELL                             MEGAN K. WHYTE DE VASQUEZ
13   KATHERINE M. HIKIDA                         CHRISTOPHER D. BELEN
     Assistant United States Attorneys           ABIGAIL A. NURSE
14   Civil Rights Section, Civil Division        Trial Attorneys
                                                 United States Department of Justice
15                                               Civil Rights Division
                                                 Housing and Civil Enforcement Section
16
                                                  ANNA MEDINA
17                                                Acting Deputy Chief, Federal Coordination
                                                  and Compliance Section
18
                                                  /s/ Alyssa C. Lareau
19                                                ALYSSA C. LAREAU
                                                  Trial Attorney
20                                                United States Department of Justice
                                                  Civil Rights Division
21                                                Federal Coordination and Compliance
                                                  Section
22
                                                  Attorneys for the United States of America
23
24
25
26
27
28
                                                                                   Ex. 27
                                                 7
                                                                                 Page 619
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 620 of 746 Page ID
                                   #:1028
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 621 of 746 Page ID
                                   #:1029
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 622 of 746 Page ID
                                   #:1030
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 623 of 746 Page ID
                                   #:1031
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 624 of 746 Page ID
                                   #:1032
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 625 of 746 Page ID
                                   #:1033
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 626 of 746 Page ID
                                   #:1034
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 627 of 746 Page ID
                                   #:1035
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 628 of 746 Page ID
                                   #:1036
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 629 of 746 Page ID
                                   #:1037
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 630 of 746 Page ID
                                   #:1038
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 631 of 746 Page ID
                                   #:1039
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 632 of 746 Page ID
                                   #:1040
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 633 of 746 Page ID
                                   #:1041
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 634 of 746 Page ID
                                   #:1042
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 635 of 746 Page ID
                                   #:1043
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 636 of 746 Page ID
                                   #:1044
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 637 of 746 Page ID
                                   #:1045
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 638 of 746 Page ID
                                   #:1046
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 639 of 746 Page ID
                                   #:1047
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 640 of 746 Page ID
                                   #:1048
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 641 of 746 Page ID
                                   #:1049
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 642 of 746 Page ID
                                   #:1050
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 643 of 746 Page ID
                                   #:1051
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 644 of 746 Page ID
                                   #:1052
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 645 of 746 Page ID
                                   #:1053
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 646 of 746 Page ID
                                   #:1054
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 647 of 746 Page ID
                                   #:1055
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 648 of 746 Page ID
                                   #:1056
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 649 of 746 Page ID
                                   #:1057
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 650 of 746 Page ID
                                   #:1058
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 651 of 746 Page ID
                                   #:1059
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 652 of 746 Page ID
                                   #:1060
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 653 of 746 Page ID
                                   #:1061
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 654 of 746 Page ID
                                   #:1062
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 655 of 746 Page ID
                                   #:1063
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 656 of 746 Page ID
                                   #:1064
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 657 of 746 Page ID
                                   #:1065
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 658 of 746 Page ID
                                   #:1066
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 659 of 746 Page ID
                                   #:1067
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 660 of 746 Page ID
                                   #:1068
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 661 of 746 Page ID
                                   #:1069
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 662 of 746 Page ID
                                   #:1070
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 663 of 746 Page ID
                                   #:1071
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 664 of 746 Page ID
                                   #:1072
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 665 of 746 Page ID
                                   #:1073
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 666 of 746 Page ID
                                   #:1074
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 667 of 746 Page ID
                                   #:1075
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 668 of 746 Page ID
                                   #:1076
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 669 of 746 Page ID
                                   #:1077
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 670 of 746 Page ID
                                   #:1078
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 671 of 746 Page ID
                                   #:1079
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 672 of 746 Page ID
                                   #:1080
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 673 of 746 Page ID
                                   #:1081
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 674 of 746 Page ID
                                   #:1082
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 675 of 746 Page ID
                                   #:1083
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 676 of 746 Page ID
                                   #:1084
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 677 of 746 Page ID
                                   #:1085
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 678 of 746 Page ID
                                   #:1086
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 679 of 746 Page ID
                                   #:1087
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 680 of 746 Page ID
                                   #:1088
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 681 of 746 Page ID
                                   #:1089
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 682 of 746 Page ID
                                   #:1090
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 683 of 746 Page ID
                                   #:1091
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 684 of 746 Page ID
                                   #:1092
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 685 of 746 Page ID
                                   #:1093
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 686 of 746 Page ID
                                   #:1094
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 687 of 746 Page ID
                                   #:1095
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 688 of 746 Page ID
                                   #:1096
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 689 of 746 Page ID
                                   #:1097
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 690 of 746 Page ID
                                   #:1098
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 691 of 746 Page ID
                                   #:1099
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 692 of 746 Page ID
                                   #:1100
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 693 of 746 Page ID
                                   #:1101
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 694 of 746 Page ID
                                   #:1102
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 695 of 746 Page ID
                                   #:1103
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 696 of 746 Page ID
                                   #:1104
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 697 of 746 Page ID
                                   #:1105
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 698 of 746 Page ID
                                   #:1106
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 699 of 746 Page ID
                                   #:1107
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 700 of 746 Page ID
                                   #:1108
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 701 of 746 Page ID
                                   #:1109
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 702 of 746 Page ID
                                   #:1110
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 703 of 746 Page ID
                                   #:1111
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 704 of 746 Page ID
                                   #:1112
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 705 of 746 Page ID
                                   #:1113
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 706 of 746 Page ID
                                   #:1114
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 707 of 746 Page ID
                                   #:1115
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 708 of 746 Page ID
                                   #:1116
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 709 of 746 Page ID
                                   #:1117
Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 710 of 746 Page ID
                                   #:1118
                                                     USA v. City of Hesperia, et al
                                                    Case No. 5:19-cv-02298 AB(SPx)

                  COUNTY OF SAN BERNARDINO PRIVILEGE LOG RELATING TO PLAINTIFF’S REQUEST FOR
                  PRODUCTION OF DOCUMENTS, SET NO. 1 TO COUNTY OF SAN BERNARDINO

                                       Privilege Log For Email Belonging to gwielenga@sbcsd.org


                                                                    Recipients/Holds
    Item No.                 Document                 Author           Of Privilege   Privilege Claim       Location
       1.             Email dated: May 27,       Laura Crane        City of Hesperia Work Product       County of San
                      2016, 1:44 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
        2.            Email date: May 27, 2016, Stephen Onstot      City of Hesperia Work Product       County of San
                      1:47 PM                                                        Attorney-Client    Bernardino
                                                                                     Privilege
                                                                                                                                                               #:1119




        3.            Email dated: May 27,       Eric Dunn          City of Hesperia Work Product       County of San
                      2016, 2:39 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
        4.            Email dated: June 2,       Toms Brad          City of Hesperia Work Product       County of San
                      2016, 3:03 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
        5.            Email dated: June 2,       Miles Kowalski     City of Hesperia Work Product       County of San
                      2016, 3:22 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
                      Email dated: June 2,       Robert Khuu        City of Hesperia Work Product       County of San
                      2016, 3:33 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
        6.            Email dated: June 3,       Eric Dunn          City of Hesperia Work Product       County of San
                      2016, 3:38 PM                                                  Attorney-Client    Bernardino
                                                                                     Privilege
                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 711 of 746 Page ID




01071.0047/654537.1                                                                                                Ex. 30
                                                                                                                 Page 711
        7.            Email dated: June 6,         Nils Bentsen        City of Hesperia   Work Product      County of San
                      2016, 8:07 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        8.            Email dated: June13,         Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:09 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        9.            Email dated: June 15,        Joseph Necochea     City of Hesperia   Work Product      County of San
                      2016, 7:51 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        10.           Email dated: July 1, 2016    Eric Dunn           City of Hesperia   Work Product      County of San
                                                                                          Attorney-Client   Bernardino
                                                                                          Privilege
        11.           Email dated: July 5, 2016,   Gregg Wielenga      City of Hesperia   Work Product      County of San
                      8:13 AM                                                             Attorney-Client   Bernardino
                                                                                          Privilege
        12.           Email dated: July 13,        Eric Dunn           City of Hesperia   Work Product      County of San
                      2016, 6:35 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        13.           Email dated: July 18,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                                                                                                                                                                   #:1120




                      2016, 3:48 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        14.           Email dated: July 18,        Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 4:03 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        15.           Email dated: July 18,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 4:06 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        16.           Email dated; July 18,        Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 4:28 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        17.           Email date: August 1,        Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 4:56 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 712 of 746 Page ID




01071.0047/654537.1                                                                                                    Ex. 30
                                                                                                                     Page 712
       18.            Email dated: August 3,       Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 3:54 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       19.            Email dated: August 4,       Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 3:27 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       20.            Email dated: August 4,       Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:28 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       21.            Email dated: August 5,       Shelley Krusbe      City of Hesperia   Work Product      County of San
                      2016, 2:25 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       22.            Email dated: July 5, 2016,   Nils Bentsen        City of Hesperia   Work Product      County of San
                      7:44 PM                                                             Attorney-Client   Bernardino
                                                                                          Privilege
       23.            Email dated: May 26,         Nils Bentsen        City of Hesperia   Work Product      County of San
                      2016, 1:36 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       24.            Email dated: July 5, 2016    Nils Bentsen        City of Hesperia   Work Product      County of San
                                                                                                                                                                   #:1121




                                                                                          Attorney-Client   Bernardino
                                                                                          Privilege
       25.            Email dated: August 1,       Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 4:57 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       26.            Email dated: July 18,        Shelly Krusbe       City of Hesperia   Work Product      County of San
                      2016, 1:21 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
       27.            Email dated: November        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      29, 2016, 2:30 PM                                                   Attorney-Client   Bernardino
                                                                                          Privilege
       28.            Email dated: July 5, 2016,   Nils Bentsen        City of Hesperia   Work Product      County of San
                      7:44 AM                                                             Attorney-Client   Bernardino
                                                                                          Privilege
       29.            Email dated: November        Gregg Wielenga      City of Hesperia   Work Product      County of San
                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 713 of 746 Page ID




                      28, 2016, 2:30 PM                                                   Attorney-Client   Bernardino
                                                                                          Privilege
01071.0047/654537.1                                                                                                    Ex. 30
                                                                                                                     Page 713
       30.            Email dated: August 10,     Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 9:21 AM                                                      Attorney-Client   Bernardino
                                                                                         Privilege
       31.            Email dated: August 9,      Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 11:03 AM                                                     Attorney-Client   Bernardino
                                                                                         Privilege
       32.            Email dated: August 9,      Melinda Sayer       City of Hesperia   Work Product      County of San
                      2016, 10:25 AM                                                     Attorney-Client   Bernardino
                                                                                         Privilege
       33.            Email dated: June 2,        Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 3:45 PM                                                      Attorney-Client   Bernardino
                                                                                         Privilege
       34.            Email dated: June 2,        Nils Bentsen        City of Hesperia   Work Product      County of San
                      2016, 2:01 PM                                                      Attorney-Client   Bernardino
                                                                                         Privilege
       35.            Email dated: June 2,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:44 PM                                                      Attorney-Client   Bernardino
                                                                                         Privilege
       36.            Email dated: June 2,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                                                                                                                                                                  #:1122




                      2016, 3:11 PM                                                      Attorney-Client   Bernardino
                                                                                         Privilege
       37.            Email dated: June 2,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:00 PM                                                      Attorney-Client   Bernardino
                                                                                         Privilege




                                        Privilege Log For Email Belonging jnecochea@sbcsd.org

                                                                      Recipients/Holds
    Item No.                 Document                  Author            Of Privilege   Privilege Claim        Location
       1.             Email dated: February 13,   Joe Necochea        City of Hesperia Work Product        County of San
                      2017                                                             Attorney-Client     Bernardino
                                                                                                                               Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 714 of 746 Page ID




                                                                                       Privilege

01071.0047/654537.1                                                                                                   Ex. 30
                                                                                                                    Page 714
        2.            Email dated: December        Katherine Herbert   City of Hesperia   Work Product      County of San
                      22, 2016, 11:49 AM                                                  Attorney-Client   Bernardino
                                                                                          Privilege
        3.            Email dated: August 4,       Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:28 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        4.            Email dated: August 4,       Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 3:27 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        5.            Email dated: July 5, 2016,   Gregg Wielenga      City of Hesperia   Work Product      County of San
                      8:13 AM                                                             Attorney-Client   Bernardino
                                                                                          Privilege
                      Email dated: June 15,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 8:23 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        6.            Email dated: June 13,        Gregg Wielenga      City of Hesperia   Work Product      County of San
                      2016, 3:09 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        7.            Email dated: September       Joseph Necochea     City of Hesperia   Work Product      County of San
                                                                                                                                                                   #:1123




                      15, 2016, 1:08 PM                                                   Attorney-Client   Bernardino
                                                                                          Privilege
        8.            Email dated: June 15,        Joseph Necochea     City of Hesperia   Work Product      County of San
                      2016, 7:51 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        9.            Email dated: August 10,      Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 9:21 AM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        10.           Email dated: August 3,       Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 3:54 PM                                                       Attorney-Client   Bernardino
                                                                                          Privilege
        11.           Email dated: December        Joseph Necochea     City of Hesperia   Work Product      County of San
                      14, 2016, 7:42 AM                                                   Attorney-Client   Bernardino
                                                                                          Privilege
                                                                                                                                Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 715 of 746 Page ID




01071.0047/654537.1                                                                                                    Ex. 30
                                                                                                                     Page 715
                                         Privilege Log For Email Belonging kherbert@sbcsd.org


                                                                     Recipients/Holds
    Item No.                 Document                 Author            Of Privilege   Privilege Claim       Location
       1.             Email dated: December      Katherine Herbert   City of Hesperia Work Product       County of San
                      13, 2016, 12:32 PM                                              Attorney-Client    Bernardino
                                                                                      Privilege
        2.            Email dated: July 21,      Karen Hunt          City of Hesperia Work Product       County of San
                      2016, 8:33 AM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        3.            Email dated: December      Katherine Herbert   City of Hesperia Work Product       County of San
                      14, 2016, 1:32 PM                                               Attorney-Client    Bernardino
                                                                                      Privilege
        4.            Email dated: September     Joseph Necochea     City of Hesperia Work Product       County of San
                      15, 2016, 1:08 PM                                               Attorney-Client    Bernardino
                                                                                                                                                                #:1124




                                                                                      Privilege
        5.            Email dated: December      Gregg Wielenga      City of Hesperia Work Product       County of San
                      15, 2016, 4:04 PM                                               Attorney-Client    Bernardino
                                                                                      Privilege
        6.            Email dated: August 4,     Gregg Wielenga      City of Hesperia Work Product       County of San
                      2016, 3:28 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        7.            Email dated: August 4,     Miles Kowalski      City of Hesperia Work Product       County of San
                      2016, 3:27 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        8.            Email dated: July 20,      Jeremy Martinez     City of Hesperia Work Product       County of San
                      2016, 8:18 AM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        9.            Email dated: August 5,     Katherine Herbert   City of Hesperia Work Product       County of San
                      2016, 4:32 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
                                                                                                                             Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 716 of 746 Page ID




01071.0047/654537.1                                                                                                 Ex. 30
                                                                                                                  Page 716
        10.           Email dated: July 21,     Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016, 7:59 AM                                                    Attorney-Client   Bernardino
                                                                                       Privilege
        11.           Email dated: December     Katherine Herbert   City of Hesperia   Work Product      County of San
                      22, 2016,                                                        Attorney-Client   Bernardino
                                                                                       Privilege
        12.           Email dated: October 4,   Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016                                                             Attorney-Client   Bernardino
                                                                                       Privilege
        13.           Email dated: October 3,   Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016                                                             Attorney-Client   Bernardino
                                                                                       Privilege
        14.           Email dated: August 3,    Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016                                                             Attorney-Client   Bernardino
                                                                                       Privilege
        15.           Email dated: August 1,    Katherine Herbert   City of Hesperia   Work Product      County of San
                      2016                                                             Attorney-Client   Bernardino
                                                                                       Privilege
        16.           Email dated: December     Miles Kowalski      City of Hesperia   Work Product      County of San
                                                                                                                                                                #:1125




                      13, 2016, 11:20 AM                                               Attorney-Client   Bernardino
                                                                                       Privilege
        17.           Email dated: August 10,   Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 9:10 AM                                                    Attorney-Client   Bernardino
                                                                                       Privilege
        18.           Email dated: August 4,    Shelley Krusbe      City of Hesperia   Work Product      County of San
                      2016, 4:40 PM                                                    Attorney-Client   Bernardino
                                                                                       Privilege
       19.            Email dated: August 5,    Shelley Krusbe      City of Hesperia   Work Product      County of San
                      2016, 2:27 PM                                                    Attorney-Client   Bernardino
                                                                                       Privilege
       20.            Email dated: August 4,    Miles Kowalski      City of Hesperia   Work Product      County of San
                      2016, 8:20 AM                                                    Attorney-Client   Bernardino
                                                                                       Privilege
                                                                                                                             Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 717 of 746 Page ID




01071.0047/654537.1                                                                                                 Ex. 30
                                                                                                                  Page 717
                                              Privilege Log For Email Belonging khunt@sbcsd.org

                                                                         Recipients/Holds
    Item No.                 Document                    Author             Of Privilege   Privilege Claim           Location
       1.             Email dated: July 21,         Karen Hunt           City of Hesperia Work Product           County of San
                      2016, 8:33 AM                                                       Attorney-Client        Bernardino
                                                                                          Privilege
        2.            Email dated: August 4,        Gregg Wielenga       City of Hesperia Work Product           County of San
                      2016, 3:28 PM                                                       Attorney-Client        Bernardino
                                                                                          Privilege
        3.            Email dated: August 4,        Miles Kowalski       City of Hesperia Work Product           County of San
                      2016, 3:27 PM                                                       Attorney-Client        Bernardino
                                                                                          Privilege
        4.            Email dated: July 21,         Katherine Herbert    City of Hesperia Work Product           County of San
                      2016, 7:59 AM                                                       Attorney-Client        Bernardino
                                                                                          Privilege
                                                                                                                                                                         #:1126




        5.            Email dated: August 3,        Katherine Herbert    City of Hesperia Work Product           County of San
                      2016, 3:54 PM                                                       Attorney-Client        Bernardino
                                                                                          Privilege

                                       Privilege Log For Email Belonging to nbentsen@sbcsd.org

  Item No.            Document                            Author        Recipients/
                                                                        Holders of Privilege       Privilege Claim    Location
        1.            Email dated: January 8,       Nils Bentsen         City of Hesperia    Work Product         County of San
                      2016, 6:33 PM                                                          Attorney-Client      Bernardino
                                                                                             Privilege
        2.            Email date: January 8,        Eric Dunn            City of Hesperia    Work Product
                      2015, 3:11 PM                                                          Attorney-Client      County of San
                                                                                             Privilege            Bernardino
        3.            Email dated: December 3,      Eric Dunn            City of Hesperia    Work Product
                                                                                             Attorney-Client      County of San
                                                                                                                                      Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 718 of 746 Page ID




                      2015, 4:58 PM
                                                                                             Privilege            Bernardino
01071.0047/654537.1                                                                                                          Ex. 30
                                                                                                                           Page 718
        4.            Email dated: December 8,   Eric Dunn        City of Hesperia   Work Product
                      2015, 3:10 PM                                                  Attorney-Client   County of San
                                                                                     Privilege         Bernardino
        5.            Email dated: December 8,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 5:21 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
        6.            Email dated: November      Eric Dunn        City of Hesperia   Work Product      County of San
                      23, 2015, 1:53 PM                                              Attorney-Client   Bernardino
                                                                                     Privilege
        7.            Email dated: November      Eric Dunn        City of Hesperia   Work Product      County of San
                      23, 2015, 9:04 AM                                              Attorney-Client   Bernardino
                                                                                     Privilege
        8.            Email dated: November      Mike Podegracz   City of Hesperia   Work Product      County of San
                      10, 2015, 2:30 PM                                              Attorney-Client   Bernardino
                                                                                     Privilege
        9.            Email dated: November      Eric Dunn        City of Hesperia   Work Product      County of San
                      10, 2015, 1:50 PM                                              Attorney-Client   Bernardino
                                                                                     Privilege
        10.           Email dated: November      Mike Podegracz   City of Hesperia   Work Product      County of San
                                                                                                                                                              #:1127




                      10, 2015, 3:34 PM                                              Attorney-Client   Bernardino
                                                                                     Privilege
        11.           Email dated: November 9,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 10:01 AM                                                 Attorney-Client   Bernardino
                                                                                     Privilege
        12.           Email dated: November 9,   Eric Dunn        City of Hesperia   Work Product      County of San
                      2015, 3:05 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
        13.           Email dated: November 9,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 2:10 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
        14.           Email dated: November 9,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 9:01 AM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
        15.           Email dated: November 5,   Nils Bentsen     City of Hesperia   Work Product      County of San
                                                                                                                           Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 719 of 746 Page ID




                      2015, 3:34 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
01071.0047/654537.1                                                                                               Ex. 30
                                                                                                                Page 719
        16.           Email dated; October 23,   Scott Priester    City of Hesperia   Work Product      County of San
                      2015, 9:09 AM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
        17.           Email date: October 23,    Scott Priseter    City of Hesperia   Work Product      County of San
                      2015, 9:03 AM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
        18.           Email dated: October 21,   Nils Bentsen      City of Hesperia   Work Product      County of San
                      2015, 3:10 PM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       19.            Email dated: October 23,   Nils Bentsen      City of Hesperia   Work Product      County of San
                      2015, 9:21 AM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       20.            Email dated: October 23,   Tina Bulgarelli   City of Hesperia   Work Product      County of San
                      2015, 9:10 AM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       21.            Email dated: October 21,   Eric Dunn         City of Hesperia   Work Product      County of San
                      2015, 3:57 AM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       22.            Email dated: October 21,   Nils Bentsen      City of Hesperia   Work Product      County of San
                                                                                                                                                               #:1128




                      2015, 3:10 PM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       23.            Email dated: October 21,   Stephanie         City of Hesperia   Work Product      County of San
                      2015, 4:18 PM              Hernandez                            Attorney-Client   Bernardino
                                                                                      Privilege
       24.            Email dated: October 21,   Mike Podegracz    City of Hesperia   Work Product      County of San
                      2015, 4:13 PM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       25.            Email dated: October 19,   Nils Bentsen      City of Hesperia   Work Product      County of San
                      2015, 4:05 PM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       26.            Email dated: October 19,   Eric Dunn         City of Hesperia   Work Product      County of San
                      2015, 3:45 PM                                                   Attorney-Client   Bernardino
                                                                                      Privilege
       27.            Email dated: October 16,   Nils Bentsen      City of Hesperia   Work Product      County of San
                                                                                                                            Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 720 of 746 Page ID




                      2015, 12:07 PM                                                  Attorney-Client   Bernardino
                                                                                      Privilege
01071.0047/654537.1                                                                                                Ex. 30
                                                                                                                 Page 720
       28.            Email Dated: October 16,   Miles Kowalski   City of Hesperia   Work Product      County of San
                      2015, 10:45 AM                                                 Attorney-Client   Bernardino
                                                                                     Privilege
       29.            Email dated: October 14,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 8:51 AM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       30.            Email dated: October 14,   Eric Dunn        City of Hesperia   Work Product      County of San
                      2015, 8:25 AM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       31.            Email dated: October 13,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 2:42 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       32.            Email dated: October 13,   Eric Dunn        City of Hesperia   Work Product      County of San
                      2015, 2:39 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       33.            Email dated: October 13,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 2:37 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       34.            Email dated October 13,    Eric Dunn        City of Hesperia   Work Product      County of San
                                                                                                                                                              #:1129




                      2015, 2:16 PM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       35.            Email dated; October 7,    Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 10:36 AM                                                 Attorney-Client   Bernardino
                                                                                     Privilege
       36.            Email dated: October 7,    Scott Priester   City of Hesperia   Work Product      County of San
                      2015, 10:31 AM                                                 Attorney-Client   Bernardino
                                                                                     Privilege
       37.            Email dated: October 7,    Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 7:55 AM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
       38.            Email dated: October 7,    Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 7:51 AM                                                  Attorney-Client   Bernardino
                                                                                     Privilege
                                                                                                                           Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 721 of 746 Page ID




01071.0047/654537.1                                                                                               Ex. 30
                                                                                                                Page 721
       39.            Email dated: October 7,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 10:08 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       40.            Email dated: October 6,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 9:22 AM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       41.            Email dated: October 2,   Monica Lopez     City of Hesperia   Work Product      County of San
                      2015, 12:08 PM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       42.            Email dated: October 8,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 3:37 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       43.            Email dated: October 7,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 7:51 AM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       44.            Email dated: October 7,   Nils Bentsen     City of Hesperia   Work Product      County of San
                                                                                                                                                             #:1130




                      2015, 7:55 AM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       45.            Email dated: October 7,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 7:51 AM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       46.            Email dated: September    Eric Dunn        City of Hesperia   Work Product      County of San
                      29, 2015, 3:06 PM                                             Attorney-Client   Bernardino
                                                                                    Privilege
       47.            Email dated: September    Mike Podegracz   City of Hesperia   Work Product      County of San
                      24, 2015, 3:45 PM                                             Attorney-Client   Bernardino
                                                                                    Privilege
       48.            Email dated: September    Nils Bentsen     City of Hesperia   Work Product      County of San
                      23, 2015, 3:02 PM                                             Attorney-Client   Bernardino
                                                                                    Privilege
                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 722 of 746 Page ID




01071.0047/654537.1                                                                                              Ex. 30
                                                                                                               Page 722
       49.            Email dated: September   Mike Podegracz   City of Hesperia   Work Product      County of San
                      23, 2015, 2:50 PM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       50.            Email dated: September   Nils Bentsen     City of Hesperia   Work Product      County of San
                      23, 2015, 2:47 PM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       51.            Email dated: September   Mike Podegracz   City of Hesperia   Work Product      County of San
                      23, 2015, 2:34 PM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       52.            Email dated: September   Mike Podegracz   City of Hesperia   Work Product      County of San
                      23, 2015, 2:33                                               Attorney-Client   Bernardino
                                                                                   Privilege
       53.            Email dated: September   Nils Bentsen     City of Hesperia   Work Product      County of San
                      23, 2015, 11:00 AM                                           Attorney-Client   Bernardino
                                                                                   Privilege
       54.            Email dated: September   Nils Bentsen     City of Hesperia   Work Product      County of San
                                                                                                                                                            #:1131




                      23, 2015, 10:48 AM                                           Attorney-Client   Bernardino
                                                                                   Privilege
       55.            Email dated: September   Scott Priester   City of Hesperia   Work Product      County of San
                      23, 2015, 8:19 AM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       56.            Email dated: September   Mike Podegracz   City of Hesperia   Work Product      County of San
                      22, 2015, 4:14 PM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       57.            Email dated: September   Nils Bentsen     City of Hesperia   Work Product      County of San
                      11, 2015, 2:08 PM                                            Attorney-Client   Bernardino
                                                                                   Privilege
       58.            Email dated: September   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2, 2015, 8:49 AM                                             Attorney-Client   Bernardino
                                                                                   Privilege
                                                                                                                         Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 723 of 746 Page ID




01071.0047/654537.1                                                                                             Ex. 30
                                                                                                              Page 723
       59.            Email dated: August 31,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 2:13 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       60.            Email dated: August 28,   Melinda Sayre-   City of Hesperia   Work Product      County of San
                      2015, 9:28 AM             Castro                              Attorney-Client   Bernardino
                                                                                    Privilege
       61.            Email dated: August 26,   Eric Dunn        City of Hesperia   Work Product      County of San
                      2015, 11:54 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       62.            Email dated: August 26,   Maria Munoz      City of Hesperia   Work Product      County of San
                      2015, 11:49 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       63.            Email dated: August 25,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 10:59 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       64.            Email dated: August 25,   Eric Dunn        City of Hesperia   Work Product      County of San
                                                                                                                                                             #:1132




                      2015, 10:48 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       65.            Email dated: August 25,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 10:16 AM                                                Attorney-Client   Bernardino
                                                                                    Privilege
       66.            Email dated: August 24,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 11:39 AM                                                Attorney Client   Bernardino
                                                                                    Privilege
       67.            Email dated: August 21,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 3:28 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       68.            Email dated: August 20,   Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 4:07 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 724 of 746 Page ID




01071.0047/654537.1                                                                                              Ex. 30
                                                                                                               Page 724
       69.            Email dated: August 20,   Melinda Sayre-   City of Hesperia   Work Product      County of San
                      2015, 3:33 PM             Castro                              Attorney-Client   Bernardino
                                                                                    Privilege
       70.            Email dated: August 20,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 3:24 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       71.            Email dated: August 20,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 4:54 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       72.            Email dated August 20,    Mike Podegracz   City of Hesperia   Work Product      County of San
                      2015, 4:35                                                    Attorney-Client   Bernardino
                                                                                    Privilege
       73.            Email dated: August 20,   Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015, 4:32 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       74.            Email dated: June 26,     Nils Bentsen     City of Hesperia   Work Product      County of San
                                                                                                                                                             #:1133




                      2015, 2:29 PM                                                 Attorney-Client   Bernardino
                                                                                    Privilege
       75.            Email dated: November     Kelly Kesler     City of Hesperia   Work Product      County of San
                      25, 2015                                                      Attorney-Client   Bernardino
                                                                                    Privilege
       76.            Email dated: June 26,     Nils Bentsen     City of Hesperia   Work Product      County of San
                      2015                                                          Attorney-Client   Bernardino
                                                                                    Privilege
                                                                                                                          Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 725 of 746 Page ID




01071.0047/654537.1                                                                                              Ex. 30
                                                                                                               Page 725
                                          Privilege Log For Email Belonging praihle@sbcsd.org

                                                                     Recipients/Holds
    Item No.                 Document                 Author            Of Privilege   Privilege Claim       Location
       1.             Email dated: August 3,     Katherine Herbert   City of Hesperia Work Product       County of San
                      2016, 3:54 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        2.            Email dated: August 4,     Gregg Wielenga      City of Hesperia Work Product       County of San
                      2016, 3:28 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        3.            Email dated: August 1,     Katherine Herbert   City of Hesperia Work Product       County of San
                      2016, 4:57 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        4.            Email dated: July 20,      Jeremy Martinez     City of Hesperia Work Product       County of San
                      2016, 8:18 AM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
        5.            Email dated: August 4,     Miles Kowalski      City of Hesperia Work Product       County of San
                      2016, 3:27 PM                                                   Attorney-Client    Bernardino
                                                                                      Privilege
                                                                                                                                                                #:1134
                                                                                                                             Case 5:19-cv-02298-AB-SP Document 43-2 Filed 05/03/21 Page 726 of 746 Page ID




01071.0047/654537.1                                                                                                 Ex. 30
                                                                                                                  Page 726
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 727
                                                                 1 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:155
                                        #:1135



 1    ERIC S. DREIBAND
      Assistant Attorney General
 2    SAMEENA SHINA MAJEED
      Chief, Housing and Civil Enforcement Section
 3    R. TAMAR HAGLER (CA State Bar No. 189441)
      Deputy Chief, Housing and Civil Enforcement Section
 4    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
      MICHELLE A. MCLEOD (DC Bar No. 1032704)
 5    CHRISTOPHER D. BELEN (VA Bar No. 78281)
      Trial Attorneys
 6           U.S. Department of Justice
             Civil Rights Division
 7           Housing and Civil Enforcement Section
             950 Pennsylvania Ave. NW – 4CON
 8           Washington, D.C. 20530
             Telephone: (202) 514-4713
 9           Facsimile: (202) 514-1116
             Email: Megan.Whyte.de.Vasquez@usdoj.gov
10    NICOLA T. HANNA
      United States Attorney
11    DAVID M. HARRIS
      Chief, Civil Division
12    KAREN P. RUCKERT (CA State Bar No. 315798)
      Chief, Civil Rights Section, Civil Division
13    MATTHEW NICKELL (CA State Bar No. 304828)
      KATHERINE M. HIKIDA (CA State Bar No. 153268)
14    Assistant United States Attorneys
             Federal Building, Suite 7516
15           300 North Los Angeles Street
             Los Angeles, California 90012
16           Telephone: (213) 894-8805
             Facsimile: (213) 894-7819
17           E-mail: Matthew.Nickell@usdoj.gov
18    Attorneys for Plaintiff United States of America
19
                                          UNITED STATES DISTRICT COURT
20
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
21
                                               WESTERN DIVISION
22
23    UNITED STATES OF AMERICA,                         Case No. 5:19-cv-02298 AB (SPx)
24                          Plaintiff,                  STIPULATED PROTECTIVE ORDER
25                                 v.
26    CITY OF HESPERIA, et al.                          Honorable Sheri Pym
                                                        United States Magistrate Judge
27                          Defendants.
      ,
28
      01071.0047/647400 1                                                              Ex. 31
                                                                                     Page 727
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 728
                                                                 2 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:156
                                        #:1136



 1    1.       A. PURPOSES AND LIMITATIONS
 2             Discovery in this action is likely to involve production of information covered by
 3    the Privacy Act, 5 U.S.C. § 552a (“the Privacy Act”), as well as other confidential or
 4    private information for which special protection from public disclosure may be warranted.
 5    Accordingly, the parties to this civil action hereby stipulate to and petition the Court to
 6    enter the following Protective Order. This Stipulated Protective Order does not confer
 7    blanket heightened treatment as “CONFIDENTIAL” Information on all disclosures or
 8    responses to discovery, and the protection it affords from full public disclosure and use
 9    extends only to the limited information or items that are entitled to heightened protection
10    under applicable legal principles. The parties further acknowledge, as set forth in Section
11    12.3 below, that this Stipulated Protective Order does not entitle anyone to file confidential
12    information under seal; Civil Local Rule 79-5 and Section 12.3 of this Order set forth the
13    procedures that must be followed and the standards that will be applied when a party seeks
14    permission from the Court to file material under seal. Nothing in this Stipulated Protective
15    Order supersedes other applicable regulatory and statutory obligations requiring disclosure
16    of information. Nor does this Stipulated Protective Order supersede Federal Rule of Civil
17    Procedure 5.2 or Civil Local Rule 5.2-1 (requiring redactions when filing material with
18    the Court): the parties must comply with those separate requirements notwithstanding, and
19    in addition to, compliance with this Stipulated Protective Order. Nothing in this Stipulated
20    Protective Order creates or expands rights or obligations under the Privacy Act.
21             B. GOOD CAUSE STATEMENT
22             This action, in which the United States is a party, is likely to involve some or all
23    of the following: (a) information protected by the Privacy Act; personally identifiable
24    information (“PII”), including names, residential addresses, Social Security numbers,
25    taxpayer identification numbers, and personal phone numbers; (b) financial information;
26    (c) information about medical conditions or treatment; (d) records of law enforcement
27    activity, including calls for service and arrest records that identify by name, and/or by
28    other PII, persons alleged or implied to have committed criminal conduct, or witnesses
                                                                                         Ex. 31
      01071.0047/647400 1                             2
                                                                                       Page 728
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 729
                                                                 3 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:157
                                        #:1137



 1    to, victims of, or persons who reported conduct to law enforcement; (e) PII of victims of
 2    domestic violence; (f) the identity of and contact information for persons the United
 3    States identifies in this Action as aggrieved under the Fair Housing Act, 42 U.S.C. §
 4    3614; and (g) other information that is generally unavailable to the public. Disclosure
 5    and use of such information should be limited to what is reasonably necessary to
 6    prosecute, defend, and settle this Action or to enforce federal laws or other civil rights
 7    laws.
 8             Accordingly, to expedite the flow of relevant information, to facilitate the prompt
 9    resolution of disputes over confidentiality of discovery materials, to minimize or avoid
10    unnecessary costs and burdens of discovery, to focus the parties’ efforts on protecting
11    the most sensitive non-public materials while affording sufficient protection for other
12    materials, to ensure that the parties are permitted reasonably necessary uses of
13    confidential material in preparation for and in the conduct of hearings and trial, to
14    address the handling of confidential material at the end of this litigation, and to serve the
15    ends of justice, a protective order for such information is justified in this case. It is the
16    intent of the parties that information will not be designated as confidential for tactical
17    reasons and that nothing be so designated without a good faith belief that there is good
18    cause why it should not be part of the public record of this case or otherwise made public
19    outside this case.
20             C. SUMMARY OF TWO-TIERED APPROACH
21             As defined more specifically below (e.g., Sections 2.3, 2.6, and 7), this Stipulated
22    Protective Order intends to and does create two tiers of confidentiality for materials in
23    this case. First, due to the policy goals of the Privacy Act and the relative sensitivity of
24    the information the Parties expect to exchange, all information produced or exchanged in
25    the course of this litigation that contains sensitive information of the sort described in
26    Section 1(B), above, shall not be used for any purpose other than prosecuting, defending,
27    or settling this civil action or to enforce federal laws or other civil rights laws; it shall not
28    be disclosed or distributed beyond those individuals who reasonably must receive the
                                                                                          Ex. 31
      01071.0047/647400 1                            3
                                                                                        Page 729
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 730
                                                                 4 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:158
                                        #:1138



 1    information in order to prosecute, defend, or settle this litigation or to enforce federal
 2    laws or other civil rights laws, in a manner consistent with Federal Rule of Civil
 3    Procedure 1.
 4             Second, particularly sensitive, private, or non-public information designated and
 5    marked as “CONFIDENTIAL” Information under this Stipulated Protective Order shall
 6    be more protected both in terms of who can access such information and how such
 7    information may be used in this matter (see, e.g., Section 7).
 8    2.       DEFINITIONS
 9             2.1          Action: this pending federal lawsuit.
10             2.2          Challenging Party: a Party or Non-Party that challenges the designation of
11    information or items as “CONFIDENTIAL” Information under this Order or that
12    challenges a Producing Party’s failure to designate information that should be protected
13    as “CONFIDENTIAL” Information under this Order.
14             2.3          “CONFIDENTIAL” Information: information (regardless of how it is
15    generated, stored or maintained) or tangible things that are designated under Section 5 of
16    this Order because they both qualify for protection under Federal Rule of Civil
17    Procedure 26(c) and are particularly sensitive, private, or non-public to an extent that the
18    Designating Party has a good faith reason to limit more strictly access and use to such
19    material.
20             2.4          Counsel: Outside Counsel of Record and House Counsel (as well as their
21    support staffs).
22             2.5          Designating Party: a Party or Non-Party that designates information or
23    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
24    Information.
25             2.6          Discovery Material: all items or information, regardless of the medium or
26    manner in which it is generated, stored, or maintained (including, among other things,
27    documents, electronically stored information, testimony, transcripts, and tangible things),
28    that are produced or generated in disclosures or in response to discovery in this Action.
                                                                                            Ex. 31
      01071.0047/647400 1                                  4
                                                                                          Page 730
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 731
                                                                 5 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:159
                                        #:1139



 1    Some Discovery Material may be designated as “CONFIDENTIAL” Information, which
 2    is defined above.
 3             2.7          Expert: a person with specialized knowledge or experience in a matter
 4    pertinent to the litigation who has been retained by a Party or its Outside Counsel of
 5    Record to serve as an expert witness or as a consultant in this Action.
 6             2.8          House Counsel: attorneys who are employees of a Party, except that U.S.
 7    Department of Justice personnel are considered Outside Counsel of Record, which is
 8    defined in Section 2.10, below. House Counsel does not include Outside Counsel of
 9    Record or any other outside counsel.
10             2.9          Non-Party: any natural person, partnership, corporation, association, or
11    other legal entity not named as a Party to this Action but who/that produces or discloses
12    information to a Party or appears through counsel in this Action.
13             2.10 Outside Counsel of Record: For Plaintiff the United States, Outside Counsel
14    of Record refers to U.S. Department of Justice attorneys, staff, and contractors assigned
15    to the United States’ interests in connection with the facts underlying this Action,
16    including their supervisors and in-house litigation support personnel. For Defendants,
17    Outside Counsel of Record refers to attorneys (including their support staff) who are not
18    employees of a Defendant but are retained to represent or advise a Defendant and who
19    have appeared in this Action or are affiliated with a law firm that has appeared on behalf
20    of that Defendant.
21             2.11 Party: any party named as a plaintiff or defendant in this Action, including
22    all of its officers, directors, employees, consultants, retained experts, and Counsel (and
23    their support staffs).
24             2.12 PDF: information in Portable Document Format.
25             2.13 Producing Party: a Party or Non-Party that produces Discovery Material in
26    this Action.
27             2.14 Professional Vendors: persons or entities retained by a Party or Non-Party
28    to provide ad hoc litigation support services in connection with this Action (e.g.,
                                                                                             Ex. 31
      01071.0047/647400 1                                  5
                                                                                           Page 731
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 732
                                                                 6 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:160
                                        #:1140



 1    photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 2    organizing, storing, or retrieving data in any form or medium) and their employees and
 3    subcontractors.
 4             2.15 Receiving Party: a Party that receives Discovery Material from a Producing
 5    Party (including “CONFIDENTIAL” Information).
 6             2.16 TIFF: information saved in Tagged Image File Format.
 7    3.       SCOPE
 8             The protections conferred by this Stipulated Protective Order cover not only
 9    Discovery Material and “CONFIDENTIAL” Information (as defined above), but also (1)
10    any information copied or extracted therefrom; (2) all copies, excerpts, summaries, or
11    compilations thereof; and (3) any testimony, conversations, or presentations by Parties or
12    their Counsel that might reveal Discovery Material or “CONFIDENTIAL” Information.
13             Any use of “CONFIDENTIAL” Information at hearings or at trial shall be governed
14    by separate Orders. This Stipulated Protective Order does not govern the use of
15    “CONFIDENTIAL” Information at hearings or at trial.
16    4.       DURATION
17             Even after final disposition of this litigation, the confidentiality obligations
18    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
19    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
20    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
21    (2) final judgment herein after the completion and exhaustion of all appeals,
22    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
23    any motions or applications for extension of time pursuant to applicable law; or (3)
24    expiration of a settlement agreement or consent order that resolved the claims in this
25    Action.
26    5.       DESIGNATING “CONFIDENTIAL” INFORMATION
27             5.1          Exercise of Restraint and Care in Designating Material for Protection. Each
28    Party or Non-Party that designates “CONFIDENTIAL” Information under this Order must
                                                                                           Ex. 31
      01071.0047/647400 1                                 6
                                                                                         Page 732
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 733
                                                                 7 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:161
                                        #:1141



 1    take care to limit any such designation to specific Discovery Material that is particularly
 2    sensitive, private, or non-public, or otherwise qualifies under the appropriate standards.
 3    The Designating Party must designate for protection only those documents that contain
 4    such “CONFIDENTIAL” Information. A Designating Party may designate only a portion
 5    of a document as “CONFIDENTIAL” Information if it can do so without obscuring or
 6    degrading responsive information, including context or the relationship between
 7    documents or portions of Discovery Material.
 8             Mass, indiscriminate, or routinized designations are prohibited. Designations that
 9    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
10    to unnecessarily encumber or delay the case development process or to impose
11    unnecessary expenses and burdens on other parties) expose the Designating Party to
12    sanctions.
13             If it comes to a Designating Party’s attention that information or items that it
14    designated as “CONFIDENTIAL” Information do not qualify for such protection, that
15    Designating Party must promptly notify all other Parties that it is withdrawing the
16    inapplicable designation and, unless otherwise agreed, the Designating Party must provide
17    replacement copies to the Receiving Party that are free from any endorsement or markings
18    that indicate the material is “CONFIDENTIAL” Information.
19             5.2          Manner and Timing of Designations. Except as otherwise provided in this
20    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21    ordered, “CONFIDENTIAL” Information that qualifies for protection under this
22    Stipulation must be clearly so designated before or when the material is disclosed or
23    produced.
24             Designation in conformity with this Order requires:
25                          a.   Information in hard-copy paper, PDF, or TIFF format: (but excluding
26    transcripts of depositions or other pretrial proceedings, which are discussed in 5.2(c)
27    below), the Producing Party must affix the phrase “CONFIDENTIAL – Subject to
28    Protective Order” to each page of a document that contains “CONFIDENTIAL”
                                                                                         Ex. 31
      01071.0047/647400 1                               7
                                                                                       Page 733
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 734
                                                                 8 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:162
                                        #:1142



 1    Information. If affixing such a label will obscure or alter relevant or otherwise responsive
 2    information, the Producing Party must notify the other Parties, it must propose a
 3    reasonable alternative form of production, and the Parties must meet-and-confer in good
 4    faith to facilitate production of the information as well as the protection required by this
 5    Order. If only a portion of the material in a document qualifies for such protection, the
 6    Producing Party may affix such phrase only to the page containing the
 7    “CONFIDENTIAL” Information and may clearly identify the protected portion(s) (e.g.,
 8    by making appropriate markings in the margins).
 9             A Party or Non-Party that makes original documents available for inspection need
10    not designate them for protection until after the inspecting Party has indicated which
11    documents it would like copied and produced. During the inspection and before the
12    designation, all of the material made available for inspection shall be deemed
13    “CONFIDENTIAL” Information. After the inspecting Party has identified the documents
14    it wants copied and produced, the Producing Party must determine which documents, or
15    portions thereof, qualify for protection under this Order. Then, before producing the
16    specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
17    each page that contains Protected Material. If only a portion or portions of the material on
18    a page qualify for protection, the Producing Party also may clearly identify the protected
19    portion(s) (e.g., by making appropriate markings in the margins).
20                          b.   Information produced in native electronic form or that otherwise
21    cannot feasibly be endorsed with a label: for native electronic files or other Discovery
22    Material that contain “CONFIDENTIAL” Information and that reasonably cannot be
23    marked or endorsed with a label “CONFIDENTIAL – Subject to Protective Order,” the
24    Parties will meet-and-confer to consider and discuss reasonable options for the form of
25    production that maintains the protections required by this Order. For example, the Parties
26    in good faith should consider (a) changing the filename of native electronic files to include
27    “CONFIDENTIAL –” as a prefix to the existing filename, and (b) producing native
28    electronic files containing “CONFIDENTIAL” Information in separate electronic folders
                                                                                      Ex. 31
      01071.0047/647400 1                              8
                                                                                    Page 734
     Case 5:19-cv-02298-AB-SP
     Case 5:19-cv-02298-AB-SP Document
                              Document 23
                                       43-2Filed
                                              Filed 05/03/21Page
                                                  05/27/20    Page 735
                                                                 9 of 20of Page
                                                                           746 ID
                                                                                Page ID
                                                                                  #:163
                                        #:1143



 1    adequately labeled to indicate the confidential nature of the contents and/or on separate
 2    media (e.g., DVD).
 3                          c.    Testimony given in deposition or in other pretrial proceedings: the
 4    Designating Party should make reasonable efforts to identify on the record testimony that
 5    included “CONFIDENTIAL” Information before the close of the deposition or other
 6    pretrial proceeding. Nonetheless, any Party or Non-Party may, within thirty (30) days after
 7    receiving the transcript of the deposition or other pretrial proceeding, designate portions
 8    of the transcript and/or exhibits thereto as “CONFIDENTIAL” Information by writing to
 9    Outside Counsel of Record for the Parties (and any Non-Parties present at the deposition
10    or appearing at the pretrial proceeding) and by coordinating the creation and distribution
11    of replacement transcripts by the court reporter. Pages of transcribed deposition testimony
12    or exhibits to depositions that reveal “CONFIDENTIAL” Information must be separately
13    bound by the court reporter and may not be disclosed except as permitted under this
14    Stipulated Protective Order.
15                          d.    Other tangible items: the Producing Party must affix in a prominent
16    place on the exterior of the container or containers in which the “CONFIDENTIAL”
17    Information or item is stored the phrase “CONFIDENTIAL – Subject to Protective Order.”
18             5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
19    to designate qualified “CONFIDENTIAL” Information or items does not, standing alone,
20    waive the Designating Party’s right to secure such protection under this Order for such
21    material. Absent other agreement or order, the Producing Party is responsible for providing
22    replacement copies of the material, correctly designated. Upon notice from the
23    Designating Party and until timely replacement, the Receiving Party must make
24    reasonable efforts to ensure that the material is treated as “CONFIDENTIAL” Information
25    in accordance with the provisions of this Order. Upon receipt of the replacement materials,
26    the Receiving Party should return or destroy the material that was not properly endorsed
27    or labeled, but nothing in this provision requires a Party to delete manually any data from
28    disaster recovery or backup systems even if that data may contain copies or fragments of
                                                                                              Ex. 31
      01071.0047/647400 1                                  9
                                                                                            Page 735
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   10 736
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:164
                                          #:1144



 1    “CONFIDENTIAL” Information until it is overwritten or destroyed in the ordinary course
 2    of records management.
 3    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS OR LACK
 4             THEREOF
 5             6.1          Timing of Challenges. A Challenging Party may challenge a designation of
 6    confidentiality (or lack of such a designation) at any time that is consistent with the Court’s
 7    Scheduling Order in this Action.
 8             6.2          Meet and Confer. The Challenging Party shall initiate the dispute resolution
 9    process under Local Rule 37-1 et seq.
10             6.3          Where the dispute concerns Discovery Material that was designated as
11    “CONFIDENTIAL” Information, the burden of persuasion shall be on the Designating
12    Party. Where the dispute concerns Discovery Material that was not designated as
13    “CONFIDENTIAL” Information, the burden of persuasion shall be on the Challenging
14    Party that believes the material should be designated as such. Frivolous challenges by
15    Challenging Parties or refusals to change by Producing Parties, or either of those made for
16    an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17    parties) may expose such Party or Parties to sanctions. Unless and until the dispute is
18    resolved, all parties shall treat the subject material as “CONFIDENTIAL” Information.
19    7.       ACCESS TO AND USE OF DISCOVERY MATERIAL AND
20             “CONFIDENTIAL” INFORMATION
21             7.1          Basic Principles. A Receiving Party may use Discovery Material that is
22    disclosed or produced by another Party or by a Non-Party in connection with this Action
23    only for prosecuting, defending, or attempting to settle this Action or to enforce federal
24    laws or other civil rights laws. Due to the expected nature of the information that will be
25    exchanged in this case and the fact that the Parties to this case are governmental entities
26    employing many individuals who lack any reasonable need to access or use the Discovery
27    Material, access to Discovery Material is limited as described in Section 7.2 below.
28    Moreover, the subset of “CONFIDENTIAL” Information designated by a Producing Party
                                                                                            Ex. 31
      01071.0047/647400 1                                 10
                                                                                          Page 736
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   11 737
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:165
                                          #:1145



 1    is even more limited in terms of who may access it and under what conditions.
 2    “CONFIDENTIAL” Information may be disclosed only to the categories of persons and
 3    under the conditions described in Section 7.3 below.
 4             “CONFIDENTIAL” Information must be stored and maintained by a Receiving
 5    Party at a location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7             7.2          Disclosure of Discovery Material. Unless otherwise ordered by the Court or
 8    permitted in writing by the Producing Party, a Receiving Party may disclose or make
 9    available Discovery Material only to:
10                          a.    the Receiving Party’s Outside Counsel of Record, as well as employees
11    and contractors of said Outside Counsel of Record to whom it is reasonably necessary to
12    disclose the information for this Action;
13                          b.    officials, employees, or other staff (including House Counsel) of the
14    Receiving Party to whom disclosure of the particular Discovery Material to those
15    particular individuals is reasonably necessary to prosecute, defend, or settle this Action.
16    Specifically, Defendants and their Counsel acknowledge some of their employees’ roles
17    as active law enforcement officers in the City of Hesperia and San Bernardino County
18    requires a diligent, prudent, and careful approach to disclosing information only to those
19    who have a reasonable need to know the information;
20                          c.    the Court, Court personnel and staff, and jurors;
21                          d.    any Special Master, mediator, arbitrator, or settlement officer
22    (including his/her/their support personnel) appointed by the Court or jointly selected by
23    the Parties in connection with this litigation;
24                          e.    court reporters and/or videographers retained in connection with this
25    litigation, and their staff;
26                          f.    Experts or other consultants to whom disclosure is reasonably
27    necessary to prosecute, defend, or settle this Action;
28                          g.    Professional Vendors, provided that, in addition to other requirements
                                                                                            Ex. 31
      01071.0047/647400 1                                 11
                                                                                          Page 737
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   12 738
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:166
                                          #:1146



 1    in this Stipulation, Counsel for the Party or the Non-Party retaining such a vendor instructs
 2    it/them not to disclose any Discovery Material to third-parties, not to retain any copies,
 3    and to return all Discovery Material to the Counsel immediately upon completion of the
 4    performance of the necessary work;
 5                          h.   witnesses, potential witnesses, and their counsel to whom disclosure is
 6    reasonably necessary; and
 7                          i.   the author or recipient of, a person named or described in, or a
 8    custodian or other person who otherwise possessed or knew the particular Discovery
 9    Material that will be disclosed under this provision.
10             7.3          Disclosure of “CONFIDENTIAL” Information. Unless otherwise ordered by
11    the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
12    any “CONFIDENTIAL” Information only to:
13                          a.   the Receiving Party’s Outside Counsel of Record;
14                          b.   the Receiving Party’s House Counsel only if such disclosure is
15    reasonably necessary for this Action;
16                          c.   the Defendants’ then-current officers (e.g., City Manager, county
17    Chief Executive Officer) or other decision-makers (e.g., members of the City Council,
18    members of the county Board of Supervisors) to whom disclosure is reasonably necessary
19    for this litigation and who have signed the “Acknowledgement and Agreement to Be
20    Bound” (Exhibit A). Nothing in this provision prevents the Parties from conferring and
21    agreeing to treat and designate particular Discovery Material as “Attorney’s Eyes Only,”
22    in which case, the Receiving Party’s Outside Counsel of Record may not disclose such
23    material, including to persons in this sub-provision;
24                          d.   the Court, Court personnel and staff, and jurors;
25                          e.   any Special Master, mediator, arbitrator, or settlement officer
26    (including his/her/their support personnel) appointed by the Court or jointly selected by
27    the Parties in connection with this litigation;
28                          f.   court reporters and/or videographers retained in connection with this
                                                                                            Ex. 31
      01071.0047/647400 1                                12
                                                                                          Page 738
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   13 739
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:167
                                          #:1147



 1    litigation, and their staff(s);
 2                          g.   Experts to whom disclosure is reasonably necessary for this litigation
 3    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                          h.   Professional Vendors, provided that, in addition to other requirements
 5    in this Stipulation, Counsel for the Party or the Non-Party retaining such a vendor instructs
 6    it/them not to disclose any “CONFIDENTIAL” Information to third-parties, not to retain
 7    any copies, and to immediately return all “CONFIDENTIAL” Information to the Counsel
 8    upon completion of the performance of the necessary work;
 9                          i.   witnesses, potential witnesses, and their counsel to whom disclosure is
10    reasonably necessary, including during or in order to prepare for depositions or a hearing
11    in this Action, unless otherwise agreed by the Designating Party or ordered by the Court;
12    and
13                          j.   the   author   or   recipient   of   a   document     containing    the
14    “CONFIDENTIAL” Information, a person named or described in the “CONFIDENTIAL”
15    Information, or a custodian or other person who otherwise possessed or knew the
16    “CONFIDENTIAL” Information.
17             7.4          Prior to disclosing or displaying Discovery Material or “CONFIDENTIAL”
18    Information to any individuals or firms described in 7.2(f), (g), (h), and (i) and/or 7.3(e),
19    (f), (h), (i), and (j) above, Counsel shall inform the person of the confidential nature of the
20    information and inform the person that this Court has prohibited their use of the
21    information for any purpose other than this litigation and has prohibited their disclosure
22    of the information to any other person or firm.
23    8.       “CONFIDENTIAL” INFORMATION SUBPOENAED, ORDERED
24             PRODUCED IN OTHER LITIGATION, OR REQUESTED UNDER
25             APPLICABLE PUBLIC RECORDS STATUTES
26             If a Party is served with a subpoena or a court order issued in other litigation, or a
27    perfected request for public records (e.g., under the federal Freedom of Information Act
28    or California Public Records Act), that compels disclosure of any information or items
                                                                                            Ex. 31
      01071.0047/647400 1                                13
                                                                                          Page 739
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   14 740
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:168
                                          #:1148



 1    designated in this Action as “CONFIDENTIAL” Information, that Party must:
 2                          a.   promptly notify the Designating Party and any Receiving Parties in
 3    writing and include a copy of the subpoena, court order, or public records request;
 4                          b.   promptly notify in writing the party who caused the subpoena or order
 5    to issue in the other litigation, or who submitted the perfected request for public records,
 6    that some or all of the material is subject to this Stipulated Protective Order. Such
 7    notification shall include a copy of this Stipulated Protective Order and shall “carbon
 8    copy” other Outside Counsel of Record; and
 9                          c.   cooperate with respect to all reasonable procedures sought to be
10    pursued by the Designating Party whose “CONFIDENTIAL” Information may be
11    affected.
12              If the Designating Party timely seeks a protective order, the Party served with a
13    subpoena, court order, or perfected request for public records shall not produce any
14    “CONFIDENTIAL” Information before a determination by the court from which the
15    subpoena or order issued, or—in the case of a public records request—a court of
16    competent jurisdiction, unless the Party served with the subpoena has obtained the
17    Designating Party’s permission to produce it. The Designating Party shall bear the burden
18    and expense of seeking protection of its “CONFIDENTIAL” Information, and nothing in
19    these provisions should be construed as authorizing or encouraging a Receiving Party in
20    this Action to disobey a lawful directive from another court or to violate applicable
21    statutes.
22    9.       A NON-PARTY’S “CONFIDENTIAL” INFORMATION SOUGHT TO BE
23              PRODUCED IN THIS LITIGATION
24              The terms of this Stipulated Protective Order are applicable to information
25    produced by a Non-Party in this Action and designated as “CONFIDENTIAL”
26    Information. Such information produced by Non-Parties in connection with this
27    litigation is protected by the remedies and relief provided by this Stipulated Protective
28    Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
                                                                                          Ex. 31
      01071.0047/647400 1                               14
                                                                                        Page 740
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   15 741
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:169
                                          #:1149



 1    seeking additional protections.
 2    10.      UNAUTHORIZED DISCLOSURE OF DISCOVERY MATERIAL
 3             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4    “CONFIDENTIAL” Information or other Discovery Material to any person or in any
 5    circumstance not authorized under this Stipulated Protective Order, the Receiving Party
 6    must immediately (a) notify in writing the Designating Party of the unauthorized
 7    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 8    “CONFIDENTIAL” Information or other Discovery Material, (c) inform the person or
 9    persons to whom unauthorized disclosures were made of all the terms of this Stipulated
10    Protective Order, and (d) request that such person or persons execute the
11    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
12    11.      NOTIFICATION AFTER PRODUCTION OF PRIVILEGED OR
13             OTHERWISE PROTECTED MATERIAL
14             When a Producing Party gives notice to Receiving Parties that certain produced
15    Discovery Material is subject to a claim of privilege or other protection, the obligations of
16    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
17    Nothing in this provision requires a party to delete manually any data from disaster
18    recovery or backup systems even if that data may contain copies or fragments of privileged
19    or protected material until it is overwritten or destroyed in the ordinary course of records
20    management. This provision is not intended to modify whatever procedure may be
21    established in an e-discovery order that provides for production without prior privilege
22    review. Pursuant to Federal Rule of Evidence 502(d) and (e), disclosure of material that is
23    subject to a claim of privilege or other protection does not operate as a waiver of such
24    privilege or protection in this Action or any other federal or state proceeding.
25    12.       MISCELLANEOUS
26             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27    person to seek its modification by the Court in the future.
28              12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                      Ex. 31
      01071.0047/647400 1                          15
                                                                                    Page 741
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   16 742
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:170
                                          #:1150



 1    Stipulated Protective Order no Party waives any right it otherwise would have to object
 2    to disclosing or producing any information or item on any ground not addressed in this
 3    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 4    to the use in evidence of any of the material covered by this Stipulated Protective Order.
 5             12.3 Filing Discovery Material or “CONFIDENTIAL” Information. In addition to
 6    the specific requirements of Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.2-
 7    1, when filing Discovery Material in this Action, Outside Counsel of Record shall take
 8    reasonable steps to omit or to redact identifying information unless its open disclosure is
 9    necessary to the Court’s consideration of the claims and defenses in this Action, or the
10    particular issues the filing intends to address.       This shall include anonymizing the
11    information and exhibits filed with the Court to the extent reasonably possible, and
12    protecting wherever possible the personal, private, and sensitive information of persons
13    identified in documents filed on the public record in this Action. This applies not only to
14    exhibits but also to descriptions thereof in briefs and other filings drafted by Counsel. In
15    addition, a Party that seeks to file under seal any “CONFIDENTIAL” Information must
16    comply with Civil Local Rule 79-5. “CONFIDENTIAL” Information may only be filed
17    under seal pursuant to a Court order authorizing the sealing of the specific material at
18    issue. A Party that is contemplating filing “CONFIDENTIAL” Information in this Action,
19    or discussing or referencing such material in court filings, shall confer with all Parties and
20    the Designating Party to determine whether the confidential designation can be removed,
21    whether the document can be redacted in a way to protect the “CONFIDENTIAL”
22    Information in a public filing, or whether a motion to seal or stipulation and proposed
23    order is warranted. All Parties and the Designating Party must engage in this discussion in
24    good faith and attempt to avoid unnecessary delays or burdens on the Court. The filing
25    Party must raise the issue as soon as practicable with all Parties and the Designating Party,
26    and allow a reasonable time to meet-and-confer before an applicable filing deadline.
27    13.      FINAL DISPOSITION
28             Within 60 days after the termination of this Action (as described in Section 4 above),
                                                                                         Ex. 31
      01071.0047/647400 1                            16
                                                                                       Page 742
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   17 743
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:171
                                          #:1151



 1    including all appeals, each Receiving Party must return all “CONFIDENTIAL”
 2    Information to the Producing Party or destroy such material. This requirement includes
 3    copies, extracts from, and summaries of “CONFIDENTIAL” Information. Whether the
 4    “CONFIDENTIAL” Information is returned or destroyed, the Receiving Party must
 5    confirm in writing to the Designating Party (and, if they are not the same, the Producing
 6    Party) that it has complied with this provision.
 7             Nothing in this Stipulated Protective Order requires a Receiving Party to delete
 8    manually any data from disaster recovery or backup systems even if that data may contain
 9    copies or fragments of “CONFIDENTIAL” Information until it is overwritten or destroyed
10    in the ordinary course of records management.
11              Notwithstanding this provision, this Stipulated Protective Order does not displace
12    or override applicable legal or statutory obligations regarding record retention and
13    maintenance. Moreover, Outside Counsel of Record are entitled to retain an archival
14    copy of all documents filed with the Court; trial, deposition, and hearing transcripts; legal
15    memoranda; correspondence; deposition and trial exhibits; Expert reports (including
16    drafts); attorney work product; and consultant and Expert work product, even if such
17    materials contain “CONFIDENTIAL” Information. Any such archival copies that
18    contain or constitute “CONFIDENTIAL” Information remain subject to this Stipulated
19    Protective Order as set forth in Section 4 (Duration).
20    14.      DISCLOSURE OF INFORMATION SUBJECT TO THE PRIVACY ACT
21             During the course of this litigation, the United States will need to disclose
22    documents or other information protected from disclosure by the Privacy Act. Such
23    information may identify alleged victims, witnesses, and/or other individuals or otherwise
24    intrude upon their privacy and confidentiality interests. Specifically, documents or other
25    information may be produced that contain information subject to protection under the
26    Privacy Act, 5 U.S.C. § 552a, such as “information about an individual that is maintained
27    by an agency, including, but not limited to, his education, financial transactions, medical
28    history, and criminal or employment history and that contains his name, or the identifying
                                                                                       Ex. 31
      01071.0047/647400 1                           17
                                                                                     Page 743
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   18 744
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:172
                                          #:1152



 1    number, symbol, or other identifying particular assigned to the individual, such as a finger
 2    or voice print or a photograph . . . .” 5 U.S.C. § 552a(4). Notwithstanding and in addition
 3    to other potential exemptions or justifications for disclosing information protected by the
 4    Privacy Act, pursuant to 5 U.S.C. § 552a(b)(11), the United States is hereby authorized to
 5    disclose information protected by the Privacy Act in accordance with this Stipulated
 6    Protective Order without obtaining prior written consent of the individuals to whom the
 7    records pertain. Documents or other information may also be produced that contain
 8    information covered by Federal Rule of Civil Procedure 5.2 and Civil Local Rule 5.2-1.
 9             15. Any violation of this Order may be punished by any and all appropriate
10    measures including, without limitation, contempt proceedings and/or monetary sanctions.
11
12
13
      //
14
15
16
17
      //
18
19
20
21
22
23
24
25
26
27
28
                                                                                      Ex. 31
      01071.0047/647400 1                         18
                                                                                    Page 744
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   19 745
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:173
                                          #:1153



 1    The confidentiality obligations imposed by this Order shall remain in effect until otherwise
 2    agreed by the parties in writing, or a court orders otherwise.
 3    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
      Dated: May 22, 2020
 5
      NICOLA T. HANNA                                  ERIC S. DREIBAND
 6    United States Attorney                           Assistant Attorney General
      Central District of California                   Civil Rights Division
 7
      DAVID M. HARRIS                                  SAMEENA SHINA MAJEED
 8    Assistant United States Attorney                 Chief, Housing and Civil
      Chief, Civil Division                            Enforcement Section
 9
      KAREN P. RUCKERT                            R. TAMAR HAGLER
10    Assistant United States Attorney            Deputy Chief, Housing and Civil
      Chief, Civil Rights Section, Civil Division Enforcement Section
11
      /s/ Matthew Nickell                              /s/ Megan K. Whyte de Vasquez
12    MATTHEW NICKELL*                                 MEGAN K. WHYTE DE VASQUEZ
      KATHERINE M. HIKIDA                              MICHELLE MCLEOD
13    Assistant United States Attorneys                CHRISTOPHER D. BELEN
      Civil Rights Section, Civil Division             Trial Attorneys
14                                                     United States Department of Justice
      *I attest that all signatories listed, and on    Civil Rights Division
15    whose behalf this filing is submitted,           Housing and Civil Enforcement Section
      concur in this filing’s content and have
16    authorized its filing.                           Attorneys for the United States of America
17
18     Dated: May 22, 2020
19     ALESHIRE & WYNDER, LLP
20     /s/ Stephen R. Onstot
       STEPHEN R. ONSTOT
21     ERIKA D. GREEN
       BRADEN J. HOLLY
22     Attorneys for Defendants City of Hesperia, County of San
       Bernardino, and San Bernardino County Sheriff’s Department
23
24    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED,
25    DATED: May 27, 2020
      ___________                    _
26
27    Honorable Sheri Pym
28    United States Magistrate Judge
                                                                                       Ex. 31
      01071.0047/647400 1                             19
                                                                                     Page 745
      Case5:19-cv-02298-AB-SP
     Case  5:19-cv-02298-AB-SP Document
                                Document23
                                         43-2Filed
                                                Filed 05/03/21Page
                                                   05/27/20     Page
                                                                   20 746
                                                                      of 20of 746
                                                                              Page Page  ID
                                                                                   ID #:174
                                          #:1154



 1                                             EXHIBIT A
 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I, ____________________________________ [print or type full name], of
 4    ____________________________________ [print or type full address], declare under
 5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 6    Order that was issued by the United States District Court for the Central District of
 7    California on [date] in the case of United States v. City of Hesperia, County of San
 8    Bernardino, and San Bernardino Sheriff’s Department, Case No. 5:19-cv-02298 AB (SPx)
 9    (“the Protective Order”). I agree to comply with and to be bound by all the terms of the
10    Protective Order, and I understand and acknowledge that failure to so comply could expose
11    me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12    not disclose in any manner any information or item that is subject to the Protective Order
13    to any person or entity except in strict compliance with the provisions of the Protective
14    Order.
15             I further agree to submit to the jurisdiction of the United States District Court for
16    the Central District of California for the purpose of enforcing the terms of the Stipulated
17    Protective Order, even if such enforcement proceedings occur after termination of this
18    action.
19
20    Date:
21    City and State where sworn and signed:
22    Printed name:
23    Signature:
24
25
26
27
28
                                                                                        Ex. 31
      01071.0047/647400 1                           20
                                                                                      Page 746
